

114 HR 2500 PCS: National Defense Authorization Act for Fiscal Year 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 512116th CONGRESS2d SessionH. R. 2500IN THE SENATE OF THE UNITED STATESSeptember 10, 2019ReceivedAugust 11, 2020Read twice and placed on the calendarAN ACTTo authorize appropriations for fiscal year 2020 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes.1.Short titleThis Act may be cited as the National Defense Authorization Act for Fiscal Year 2020.2.Organization of Act into divisions; table of contents(a)DivisionsThis Act is organized into four divisions as follows:(1)Division A—Department of Defense Authorizations.(2)Division B—Military Construction Authorizations.(3)Division C—Department of Energy National Security Authorizations and Other Authorizations.(4)Division D—Funding Tables.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Organization of Act into divisions; table of contents.Sec. 3. Congressional defense committees.Division A—DEPARTMENT OF DEFENSE AUTHORIZATIONSTitle I—PROCUREMENTSubtitle A—Authorization of AppropriationsSec. 101. Authorization of appropriations.Subtitle B—Navy ProgramsSec. 111. Modification of annual report on cost targets for certain aircraft carriers.Sec. 112. Repeal of requirement to adhere to Navy cost estimates for certain aircraft carriers.Sec. 113. Ford class aircraft carrier support for F–35C aircraft.Sec. 114. Prohibition on use of funds for reduction of aircraft carrier force structure.Sec. 115. Design and construction of amphibious transport dock designated LPD–31.Sec. 116. Limitation on availability of funds pending quarterly updates on the CH–53K King Stallion helicopter program.Sec. 117. Limitation on availability of funds for VH–92A helicopter.Sec. 118. National Defense Reserve Fleet Vessel.Sec. 119. Report on plans to support and maintain aircraft at Marine Corps air stations.Subtitle C—Air Force ProgramsSec. 121. Modification of requirement to preserve certain C–5 aircraft.Sec. 122. Modification of limitation on use of funds for KC–46A aircraft.Sec. 123. F–15EX aircraft program.Sec. 124. Prohibition on availability of funds for reduction in KC–10 primary mission aircraft inventory.Sec. 125. Limitation on availability of funds for VC–25B aircraft.Sec. 126. Limitation on availability of funds for retirement of RC–135 aircraft.Sec. 127. Report on aircraft fleet of the Civil Air Patrol.Sec. 128. Increase in funding for RC–135 aircraft.Sec. 129. Provisions relating to RC–26B manned intelligence, surveillance, and reconnaissance aircraft.Sec. 130. Air Force Aggressor Squadron Modernization.Sec. 130A. Open Skies Treaty aircraft recapitalization program.Subtitle D—Defense-wide, Joint, and Multiservice MattersSec. 131. Economic order quantity contracting and buy-to-budget acquisition for F–35 aircraft program.Sec. 132. Program requirements for the F–35 aircraft program.Sec. 133. Reports on F–35 aircraft program.Sec. 134. Requirement to seek compensation for failure to deliver non-Ready-For-Issue spare parts for the F–35 aircraft program.Sec. 135. Procurement authority for light attack aircraft.Title II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATIONSubtitle A—Authorization of AppropriationsSec. 201. Authorization of appropriations.Subtitle B—Program Requirements, Restrictions, and LimitationsSec. 211. Program on enhancement of preparation of dependents of members of Armed Forces for careers in science, technology, engineering, and mathematics.Sec. 212. Temporary inclusion of joint artificial intelligence center of the Department of Defense in personnel management authority to attract experts in science and engineering.Sec. 213. Joint Hypersonics Transition Office.Sec. 214. Modification of proof of concept commercialization program.Sec. 215. Contract for national security research studies.Sec. 216. JASON Scientific Advisory Group.Sec. 217. Direct Air Capture and Blue Carbon Removal Technology Program.Sec. 218. Foreign malign influence operations research program.Sec. 219. Sensor data integration for fifth generation aircraft.Sec. 220. Documentation relating to Advanced Battle Management System.Sec. 221. Documentation relating to B–52 commercial engine replacement program.Sec. 222. Diversification of the science, technology, research, and engineering workforce of the Department of Defense.Sec. 223. Policy on the talent management of digital expertise and software professionals.Sec. 224. Development and implementation of digital engineering capability and automated software testing and evaluation.Sec. 225. Process to align policy formulation and emerging technology development.Sec. 226. Limitation on transition of Strategic Capabilities Office of the Department of Defense.Sec. 227. Sense of Congress on the importance of continued coordination of studies and analysis research of the Department of Defense.Sec. 228. Global positioning system modernization.Sec. 229. Musculoskeletal injury prevention research.Sec. 230. STEM jobs action plan.Sec. 230A. Sense of Congress on future vertical lift technologies.Sec. 230B. Modification of defense quantum information science and technology research and development program.Sec. 230C. Trusted supply chain and operational security standards for microelectronics.Subtitle C—Reports and Other MattersSec. 231. Master plan for implementation of authorities relating to science and technology reinvention laboratories.Sec. 232. Master plan for infrastructure required to support research, development, test, and evaluation missions.Sec. 233. Strategy and implementation plan for fifth generation information and communications technologies.Sec. 234. Department-wide software science and technology strategy.Sec. 235. Artificial intelligence education strategy.Sec. 236. Biannual report on the Joint Artificial Intelligence Center.Sec. 237. Quarterly updates on the Optionally Manned Fighting Vehicle program.Sec. 238. Grants for civics education programs.Sec. 239. Technology and national security fellowship.Sec. 240. National Security Commission on Defense Research at Historically Black Colleges and Universities and Other Minority Institutions.Sec. 241. Increase in funding for basic operational medical research science.Sec. 242. Increase in funding for university research initiatives.Sec. 243. Quantum Information Science Innovation Center.Sec. 244. Increase in funding for Naval University Research Initiatives.Sec. 245. Increase in funding for university and industry research centers.Sec. 246. Increase in funding for national security innovation capital.Sec. 247. Increase in funding for Air Force University Research Initiatives.Sec. 248. Increase in funding for Naval University Research Initiatives.Sec. 249. Study and report on lab-embedded entrepreneurial fellowship program.Sec. 250. Independent study on threats to United States national security from development of hypersonic weapons by foreign nations.Sec. 251. Report on innovation investments and management.Sec. 252. Requirement for annual report summarizing the operational test and evaluation activities of the Department of Defense.Sec. 253. Increase in funding for Army University Research Initiatives.Sec. 254. Funding for anti-tamper heterogenous integrated microelectronics.Sec. 255. Briefing on use of blockchain technology for defense purposes.Sec. 256. Efforts to counter manipulated media content.Title III—Operation and MaintenanceSubtitle A—Authorization of AppropriationsSec. 301. Authorization of appropriations.Sec. 302. Funding for Army Community Services.Sec. 303. Increase in funding for civil military programs.Subtitle B—Energy and EnvironmentSec. 311. Timeline for Clearinghouse review of applications for energy projects that may have an adverse impact on military operations and readiness.Sec. 312. Authority to make final finding on designation of geographic areas of concern for purposes of energy projects with adverse impacts on military operations and readiness.Sec. 313. Authority to accept contributions of funds from applicants for energy projects for mitigation of impacts on military operations and readiness.Sec. 314. Department of Defense improvement of previously conveyed utility systems serving military installations.Sec. 315. Five-year authority for National Guard environmental restoration projects for environmental responses.Sec. 316. Sale of electricity from alternate energy and cogeneration production facilities.Sec. 317. Transfer authority for funding of study and assessment on health implications of per- and polyfluoroalkyl substances contamination in drinking water by Agency for Toxic Substances and Disease Registry.Sec. 318. Replacement of fluorinated aqueous film-forming foam with fluorine-free fire-fighting agent.Sec. 319. Prohibition of uncontrolled release of fluorinated aqueous film-forming foam at military installations.Sec. 320. Prohibition on use of fluorinated aqueous film forming foam for training exercises.Sec. 321. Real-time noise-monitoring study at Navy and Air Force installations where tactical fighter aircraft operate.Sec. 322. Development of climate vulnerability and risk assessment tool.Sec. 323. Provision of uncontaminated water for agricultural use on land contaminated by PFOS and PFOA used on military installations.Sec. 324. Removal of barriers that discourage investments to increase resiliency to climate change.Sec. 325. Offshore energy development.Sec. 326. Use of proceeds from sale of recyclable materials.Sec. 327. Disposal of recyclable materials.Sec. 328. Climate-conscious budgeting of Department of Defense.Sec. 329. Funding for detonation chambers in Vieques, Puerto Rico.Sec. 330. Comptroller General report on environmental cleanup of Vieques and Culebra, Puerto Rico.Sec. 330A. PFAS designation, effluent limitations, and pretreatment standards.Sec. 330B. Prohibition on Perfluoroalkyl Substances and Polyfluoroalkyl Substances in Meals Ready-to-Eat Food Packaging.Sec. 330C. Comptroller General study on PFAS contamination.Sec. 330D. Disposal of materials containing per- and polyfluoroalkyl substances or aqueous film-forming foam.Sec. 330E. Prohibition on use of perfluoroalkyl substances and polyfluoroalkyl substances for land-based applications of firefighting foam.Sec. 330F. Agreements to share monitoring data relating to perfluoroalkyl and polyfluoroalkyl substances and other contaminants of concern.Sec. 330G. Detection of perfluorinated compounds.Sec. 330H. Cooperative agreements with States to address contamination by perfluoroalkyl and polyfluoroalkyl substances.Sec. 330I. Findings, purpose, and apology.Sec. 330J. Study on energy savings performance contracts.Sec. 330K. Reduction of Department of Defense facility water use.Sec. 330L. Plan to phase out use of burn pits.Sec. 330M. Information relating to locations of burn pit use.Sec. 330N. Radium testing at certain locations of the Department of the Navy.Sec. 330O. Designation as hazardous substances.Subtitle C—Logistics and SustainmentSec. 331. Material readiness metrics and objectives.Sec. 332. Clarification of authority regarding use of working capital funds for unspecified minor military construction projects related to revitalization and recapitalization of defense industrial base facilities.Sec. 333. F–35 Joint Strike Fighter sustainment.Sec. 334. Report on strategic policy for prepositioned materiel and equipment.Sec. 335. Limitation on use of funds for implementation of elements of master plan for redevelopment of Former Ship Repair Facility in Guam.Sec. 336. Report on effects of increased automation of defense industrial base on manufacturing workforce.Sec. 337. Extension of temporary installation reutilization authority for arsenals, depots and plants.Sec. 338. Pilot program to train skilled technicians in critical shipbuilding skills.Subtitle D—ReportsSec. 341. Readiness reporting.Sec. 342. Extension of deadline for transition from service-specific defense readiness reporting systems.Sec. 343. Report on Navy ship depot maintenance budget.Sec. 344. Report on Runit Dome.Sec. 345. Comptroller General study of out-of-pocket costs for service dress uniforms.Sec. 346. Inspector General audit of certain commercial depot maintenance contracts.Sec. 347. Report on plan to decontaminate sites formerly used by the Department of the Army that have since been transferred to units of local government and are affected by pollutants that are, in whole or in part, a result of activity by the Department of Defense.Subtitle E—Other MattersSec. 351. Inclusion of over-the-horizon radars in early outreach procedures.Sec. 352. Extension of authority for Secretary of Defense to use Department of Defense reimbursement rate for transportation services provided to certain non-Department of Defense entities.Sec. 353. Expanded transfer and adoption of military animals.Sec. 354. Extension of authority of Secretary of Transportation to issue non-premium aviation insurance.Sec. 355. Defense personal property program.Sec. 356. Public events about Red Hill Bulk Fuel Storage Facility.Sec. 357. Sense of Congress regarding Innovative Readiness Training program.Sec. 358. Pilot program on reduction of effects of military aviation noise on private residences.Sec. 359. Completion of Department of Defense Directive 2310.07E regarding missing persons.Title IV—MILITARY PERSONNEL AUTHORIZATIONSSubtitle A—Active ForcesSec. 401. End strengths for active forces.Sec. 402. Revisions in permanent active duty end strength minimum levels.Subtitle B—Reserve ForcesSec. 411. End strengths for Selected Reserve.Sec. 412. End strengths for reserves on active duty in support of the reserves.Sec. 413. End strengths for military technicians (dual status).Sec. 414. Maximum number of reserve personnel authorized to be on active duty for operational support.Subtitle C—Authorization of AppropriationsSec. 421. Military personnel.Title V—MILITARY PERSONNEL POLICYSubtitle A—Officer Personnel PolicySec. 501. Management policies for joint qualified officers.Sec. 502. Grade of Chief of the Veterinary Corps of the Army.Sec. 503. Authority of promotion boards to recommend that officers of particular merit be placed higher on promotion list.Sec. 504. Availability on the internet of certain information about officers serving in general or flag officer grades.Sec. 505. Report on rate of maternal mortality among members of the Armed Forces.Sec. 506. Functional badge or insignia upon commission for chaplains.Subtitle B—Reserve Component ManagementSec. 511. Grade of certain chiefs of reserve components.Sec. 512. Authority to defer mandatory separation at age 68 of officers in medical specialties in the reserve components.Sec. 513. Repeal of requirement for review of certain Army Reserve officer unit vacancy promotions by commanders of associated active duty units.Sec. 514. Guidance for use of unmanned aircraft systems by the National Guard.Sec. 515. Junior Reserve Officers’ Training Corps.Sec. 516. JROTC computer science and cybersecurity program.Sec. 517. Programs of scholarships for members of Junior Reserve Officers' Training Corps units toward obtaining private pilot's certificates.Sec. 518. Sense of Congress regarding Junior Reserve Officers' Training Corps.Sec. 519. Sense of Congress regarding the National Guard Youth Challenge Program.Sec. 520. Pilot program on the Junior Reserve Officers’ Training Corps program at Lucy Garrett Beckham High School, Charleston County, South Carolina.Sec. 520A. Junior Reserve Officers’ Training Corps threshold.Sec. 520B. Inclusion of homeschooled students in Junior Reserve Officer's Training Corps units.Sec. 520C. Report on National Guard and United States Northern Command capacity to meet homeland defense and security incidents.Sec. 520D. National guard support to major disasters.Sec. 520E. Report on methods to enhance domestic response to large scale, complex and catastrophic disasters.Sec. 520F. Report regarding National Guard Youth Challenge Program.Sec. 520G. Permanent extension of suicide prevention and resilience program for the reserve components.Sec. 520H. Temporary authority to use Air Force reserve component personnel to provide training and instruction regarding pilot training.Subtitle C—General Service Authorities and Correction of Military RecordsSec. 521. Establishment of board of appeals regarding denied requests for upgraded discharges and dismissals.Sec. 522. Prohibition on reduction in the number of personnel assigned to duty with a service review agency.Sec. 523. Advisory committee on record and service review boards.Sec. 524. Time requirements for certification of honorable service.Sec. 525. Prohibition on implementation of military service suitability determinations for foreign nationals who are lawful permanent residents.Sec. 526. Strategic plan for diversity and inclusion.Sec. 527. Independent study on barriers to entry into the Armed Forces for English learners.Sec. 528. Reenlistment waivers for persons separated from the Armed Forces who commit one misdemeanor cannabis offense.Sec. 529. Sense of Congress regarding accession physicals.Sec. 530. Recognition and honoring of service of individuals who served in United States Cadet Nurse Corps during World War II.Sec. 530A. Development of guidelines for use of unofficial sources of information to determine eligibility of members and former members of the armed forces for benefits and decorations when the service records are incomplete because of damage to the official record.Sec. 530B. Nondiscrimination with respect to service in the Armed Forces.Sec. 530C. Study regarding screening individuals who seek to enlist in the Armed Forces.Sec. 530D. Advice and counsel of trauma experts in review by boards for correction of military records and discharge review boards of certain claims.Sec. 530E. Training of members of boards for correction of military records and discharge review boards on sexual trauma, intimate partner violence, spousal abuse, and related matters.Sec. 530F. Notification to Secretary of Homeland Security of honorable discharges of non-citizens.Sec. 530G. Prohibition on involuntary separation or deportation of members of the Armed Forces who are DACA recipients or have temporary protected status.Sec. 530H. Review of discharge characterization.Subtitle D—Military JusticeSec. 531. Command influence.Sec. 532. Statute of limitations for certain offenses.Sec. 533. Guidelines on sentences for offenses committed under the Uniform Code of Military Justice.Sec. 534. Expansion of responsibilities of commanders for victims of sexual assault committed by another member of the Armed Forces.Sec. 535. Increase in investigative personnel and Victim Witness Assistance Program liaisons.Sec. 536. Increase in number of digital forensic examiners for the military criminal investigation organizations.Sec. 537. Pilot programs on defense investigators in the military justice system.Sec. 538. Pilot program on prosecution of special victim offenses committed by attendees of military service academies.Sec. 539. Timely disposition of nonprosecutable sex-related offenses.Sec. 540. Training for sexual assault initial disposition authorities on exercise of disposition authority for sexual assault and collateral offenses.Sec. 540A. Assessment of racial, ethnic, and gender disparities in the military justice system.Sec. 540B. Expansion of pre-referral matters reviewable by military judges and military magistrates in the interest of efficiency in military justice.Sec. 540C. Training for commanders in the armed forces on their role in all stages of military justice in connection with sexual assault.Subtitle E—Other Legal MattersSec. 541. Standard of evidence applicable to investigations and reviews related to protected communications of members of the Armed Forces and prohibited retaliatory actions.Sec. 542. Expansion of Special Victims' Counsel for victims of sex-related or domestic violence offenses.Sec. 543. Notification of issuance of military protective order to civilian law enforcement.Sec. 544. Policies and procedures on registration at military installations of civil protection orders applicable to members of the Armed Forces assigned to such installations and certain other individuals.Sec. 545. Clarifications regarding scope of employment and reemployment rights of members of the uniformed services.Sec. 546. Military orders required for termination of leases pursuant to the Servicemembers Civil Relief Act.Sec. 547. Consultation regarding victim's preference in prosecution jurisdiction.Sec. 548. Extension and expansion of Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces.Sec. 549. Defense Advisory Committee for the Prevention of Sexual Misconduct.Sec. 550. Safe to report policy applicable across the Armed Forces.Sec. 550A. Availability of Special Victims’ Counsel and special victim prosecutors at military installations.Sec. 550B. Notice to victims of alleged sexual assault of pendency of further administrative action following a determination not to refer to trial by court-martial.Sec. 550C. Training for Special Victims' Counsel on civilian criminal justice matters in the States of the military installations to which assigned.Sec. 550D. Copyright protection for civilian faculty of accredited institutions.Sec. 550E. Preliminary inquiry on Arlington National Cemetery burial.Sec. 550F. Availability of records for National Instant Criminal Background Check System.Sec. 550G. Termination of leases of premises and motor vehicles of servicemembers who incur catastrophic injury or illness or die while in military service.Sec. 550H. To resolve controversies under Servicemembers Civil Relief Act.Sec. 550I. Limitation on waiver of rights and protections under Servicemembers Civil Relief Act.Sec. 550J. Preservation of right to bring class action under Servicemembers Civil Relief Act.Sec. 550K. Effective date of rule regarding payday lending protections.Sec. 550L. Strengthening Civilian and Military Partnerships to Respond to Domestic and Sexual Violence.Sec. 550M. Information on legal services provided to members of the Armed Forces harmed by health or environmental hazards at military housing.Sec. 550N. Initiative to improve the capacity of military criminal investigative organizations to prevent child sexual exploitation.Sec. 550O. Treatment of information in Catch a Serial Offender Program for certain purposes.Sec. 550P. Preservation of recourse to restricted report on sexual assault for victims of sexual assault being investigated following certain victim or third-party communications.Subtitle F—Member EducationSec. 551. Authority for detail of certain enlisted members of the Armed Forces as students at law schools.Sec. 552. Education of members of the Armed Forces on career readiness and professional development.Sec. 553. Defense Language Institute Foreign Language Center.Sec. 554. Expansion of Department of Defense STARBASE Program.Sec. 555. Inclusion of Coast Guard in Department of Defense STARBASE Program.Sec. 556. Degree granting authority for United States Army Armament Graduate School.Sec. 557. Congressional nominations for Senior Reserve Officers’ Training Corps scholarships.Sec. 558. Consideration of application for transfer for a student of a military service academy who is the victim of a sexual assault or related offense.Sec. 559. Redesignation of the Commandant of the United States Air Force Institute of Technology as the Director and Chancellor of such Institute.Sec. 560. Eligibility of additional enlisted members for associate degree programs of the Community College of the Air Force.Sec. 560A. Safe-to-report policy applicable to military service academies.Sec. 560B. Recoupment of funds from cadets and midshipmen separated for criminal misconduct.Sec. 560C. Commission of graduates of the military service academies as officers.Sec. 560D. Support of military service academy foundations.Sec. 560E. Requirement to continue provision of tuition assistance for members of the armed forces.Sec. 560F. Review of institutions of higher education participating in the Department of Defense Tuition Assistance Program.Sec. 560G. Inclusion of information on free credit monitoring in annual financial literacy briefing.Sec. 560H. Speech disorders of cadets and midshipmen.Subtitle G—Member Training and TransitionSec. 561. Prohibition on gender-segregated training at Marine Corps Recruit Depots.Sec. 562. Medical personnel at Marine Corps Recruit Depots.Sec. 563. Assessment of deaths of recruits under the jurisdiction of the Secretary of the Navy.Sec. 564. Inclusion of specific email address block on Certificate of Release or Discharge from Active Duty (DD Form 214).Sec. 565. Machine readability and electronic transferability of Certificate of Release or Discharge from Active Duty (DD Form 214).Sec. 566. Records of service for reserves.Sec. 567. Requirement to provide information regarding benefits claims to members during TAP counseling.Sec. 568. Expansion and renaming of the Troops-to-Teachers Program.Sec. 569. Transition outreach pilot program.Sec. 570. Training program regarding disinformation campaigns.Sec. 570A. Assessment and study of Transition Assistance Program.Sec. 570B. Information regarding county veterans service officers.Sec. 570C. Pilot program to improve information sharing between Department of Defense and designated relatives and friends of members of the Armed Forces regarding the experiences and challenges of military service.Sec. 570D. Report regarding effectiveness of Transition Assistance Program for female members of the Armed Forces.Sec. 570E. Notice to separating servicemembers of rights under the Servicemembers Civil Relief Act.Sec. 570F. Pilot program regarding online application for the Transition Assistance Program.Sec. 570G. Inclusion of question regarding immigration status on preseparation counseling checklist (DD Form 2648).Sec. 570H. Counseling to members who are not citizens of the United States.Subtitle H—Military Family Readiness and Dependents’ EducationSec. 571. Authorizing members to take leave for a birth or adoption in more than one increment.Sec. 572. Deferred deployment for members who give birth.Sec. 573. Authority of the Secretary concerned to transport remains of a covered decedent to no more than two places selected by the person designated to direct disposition of the remains.Sec. 574. Clarification regarding eligibility to transfer entitlement under Post-9/11 Educational Assistance Program.Sec. 575. Absentee ballot tracking program.Sec. 576. Annual State report card.Sec. 577. Transportation of remains of casualties; travel expenses for next of kin.Sec. 578. Meetings of officials of the Department of Defense with survivors of deceased members of the Armed Forces.Sec. 579. Direct employment pilot program for members of the National Guard and Reserve, veterans, their spouses and dependents, and members of Gold Star Families.Sec. 580. Continued assistance to schools with significant numbers of military dependent students.Sec. 580A. Pilot program to fund non-profit organizations that support military families.Sec. 580B. Expansion of the My Career Advancement Account program for military spouses to nonportable career fields and occupations.Sec. 580C. Expansion of the My Career Advancement Account program for military spouses.Sec. 580D. Report on training and support available to military spouses.Sec. 580E. Full Military Honors ceremony for certain veterans.Sec. 580F. Increase in assistance to certain local educational agencies.Sec. 580G. Assistance for deployment-related support of members of the Armed Forces undergoing deployment and their families beyond the Yellow Ribbon Reintegration Program.Subtitle I—Decorations and AwardsSec. 581. Expansion of Gold Star Lapel Button Eligibility to stepsiblings; free replacement.Sec. 582. Establishment of the Atomic Veterans Service Medal.Sec. 583. Review of World War I valor medals.Sec. 584. Authorization for award of the Medal of Honor to Alwyn Cashe for acts of valor during Operation Iraqi Freedom.Sec. 585. Eligibility of veterans of Operation End Sweep for Vietnam Service Medal.Subtitle J—Miscellaneous Reports and Other MattersSec. 591. Repeal of quarterly report on end strengths.Sec. 592. Revision of Workplace and Gender Relations Surveys.Sec. 593. Modification of elements of reports on the improved Transition Assistance Program.Sec. 594. Questions in workplace surveys regarding supremacist, extremist, and racist activity.Sec. 595. Command matters in connection with transition assistance programs.Sec. 596. Expressing support for the designation of a Gold Star Families Remembrance Day.Sec. 597. Report on certain waivers received by transgender individuals.Sec. 598. Study on best practices for providing financial literacy education for veterans.Sec. 599. Honorary promotion of Colonel Charles E. McGee to Brigadier General in the Air Force.Sec. 599A. Recommending that the President grant Lieutenant Colonel Richard Cole, United States Air Force (ret.), an honorary and posthumous promotion to the grade of colonel.Sec. 599B. Inclusion of certain veterans on temporary disability or permanent disabled retirement lists in military adaptive sports programs.Sec. 599C. Sense of Congress regarding the High-Altitude Army National Guard Aviation Training Site.Title VI—COMPENSATION AND OTHER PERSONNEL BENEFITSSubtitle A—Pay and AllowancesSec. 601. Clarification of continuation of pays during hospitalization and rehabilitation resulting from wounds, injury, or illness incurred while on duty in a hostile fire area or exposed to an event of hostile fire or other hostile action.Sec. 602. Basic needs allowance for low-income regular members.Sec. 603. Temporary increase of rates of basic allowance for housing following determination that local civilian housing costs significantly exceed such rates.Sec. 604. Basic allowance for housing for a member without dependents when relocation would financially disadvantage the member.Sec. 605. Partial dislocation allowance.Sec. 606. Increase in basic pay.Sec. 607. Annual adjustment of basic pay.Sec. 608. Study regarding recoupment of separation pay, special separation benefits, and voluntary separation incentive payments from members of the Armed Forces and veterans who receive disability compensation under laws administered by the Secretary of Veterans Affairs.Sec. 609. Annual reports on approval of employment or compensation of retired general or flag officers by foreign governments for emoluments clause purposes.Sec. 610. Continued entitlements while a member of the Armed Forces participates in a career intermission program.Sec. 610A. Report regarding transition from overseas housing allowance to basic allowance for housing for servicemembers in the territories.Sec. 610B. Exemption from repayment of voluntary separation pay.Subtitle B—Bonuses and Special Incentive PaysSec. 611. One-year extension of certain expiring bonus and special pay authorities.Subtitle C—Family and Survivor BenefitsSec. 621. Payment of transitional compensation for certain dependents.Sec. 622. Death gratuity for ROTC graduates.Sec. 623. Continued eligibility for education and training opportunities for spouses of promoted members.Sec. 624. Occupational improvements for relocated spouses of members of the uniformed services.Sec. 625. Expansion of authority to provide financial assistance to civilian providers of child care services or youth program services who provide such services to survivors of members of the Armed Forces who die in line of duty.Sec. 626. Space-available travel on military aircraft for children and surviving spouses of members who die of hostile action or training duty.Sec. 627. Consideration of service on active duty to reduce age of eligibility for retired pay for non-regular service.Sec. 628. Modification to authority to reimburse for State licensure and certification costs of a spouse of a member arising from relocation.Sec. 629. Improvements to child care for members of the Armed Forces.Sec. 630. Casualty assistance for survivors of deceased ROTC graduates.Sec. 630A. Repeal of requirement of reduction of Survivor Benefit Plan survivor annuities by amount of dependency and indemnity compensation.Subtitle D—Defense Resale MattersSec. 631. GAO review of defense resale optimization study.Sec. 632. Report regarding management of military commissaries and exchanges.Sec. 633. Reductions on account of earnings from work performed while entitled to an annuity supplement.Sec. 634. Extension of certain morale, welfare, and recreation privileges to Foreign Service officers on mandatory home leave.Title VII—Health Care ProvisionsSubtitle A—TRICARE and Other Health Care BenefitsSec. 701. Contraception coverage parity under the TRICARE program.Sec. 702. Pregnancy prevention assistance at military medical treatment facilities for sexual assault survivors.Sec. 703. Modification of eligibility for TRICARE Reserve Select for certain members of the Selected Reserve.Sec. 704. Lead level screenings and testings for children.Sec. 705. Exposure to open burn pits and toxic airborne chemicals or other airborne contaminants as part of periodic health assessments and other physical examinations.Sec. 706. Enhancement of recordkeeping and postdeployment medical assessment requirements related to occupational and environmental hazard exposure during deployment.Sec. 707. Modifications to post-deployment mental health assessments for members of the Armed Forces deployed in support of a contingency operation.Sec. 708. Provision of blood testing for firefighters of Department of Defense to determine exposure to perfluoroalkyl and polyfluoroalkyl substances.Sec. 709. Inclusion of infertility treatments for members of the uniformed services.Sec. 710. Authorization of appropriations for TRICARE lead screening and testing for children.Subtitle B—Health Care AdministrationSec. 711. Requirements for certain prescription drug labels.Sec. 712. Officers authorized to command Army dental units.Sec. 713. Improvements to interagency program office of the Department of Defense and the Department of Veterans Affairs.Sec. 714. Comprehensive enterprise interoperability strategy for the Armed Forces and the Department of Veterans Affairs.Sec. 715. Demonstration of interoperability milestones.Sec. 716. Inclusion of blast exposure history in medical records of members of the Armed Forces.Sec. 717. Comprehensive policy for provision of mental health care to members of the Armed Forces.Sec. 718. Limitation on the realignment or reduction of military medical manning end strength.Sec. 719. Strategy to recruit and retain mental health providers.Sec. 720. Monitoring medication prescribing practices for the treatment of post-traumatic stress disorder.Sec. 720A. Maintenance of certain medical services at military medical treatment facilities at Service Academies.Sec. 720B. Development of partnerships to improve combat casualty care for personnel of the Armed Forces.Sec. 720C. Modification to referrals for mental health services.Subtitle C—Reports and Other MattersSec. 721. Establishment of military dental research program.Sec. 722. Pilot program on cryopreservation and storage.Sec. 723. Encouragement of participation in Women’s Health Transition Training pilot program.Sec. 724. National Guard suicide prevention pilot program.Sec. 725. Reports on suicide among members of the Armed Forces.Sec. 726. Study on military-civilian integrated health delivery systems.Sec. 727. Study on case management at military medical treatment facilities.Sec. 728. Study on infertility among members of the Armed Forces.Sec. 729. Allowing claims against the United States for injury and death of members of the Armed Forces caused by improper medical care.Sec. 730. Study on extending parent’s level of TRICARE health coverage to newborn child.Sec. 731. Report on Global Health Security Strategy and the National Biodefense Security.Sec. 732. Report on mental health assessments.Sec. 733. Study and report on mental health assessments for members of the Armed Forces deployed in support of a contingency operation.Sec. 734. Education on family planning for members of the Armed Forces.Sec. 735. Funding for CDC ATSDR PFAS health study increment.Sec. 736. Sense of the House of Representatives on increasing research and development in bioprinting and fabrication in austere military environments.Sec. 737. Increased collaboration with NIH to combat triple negative breast cancer.Sec. 738. Funding for post-traumatic stress disorder.Sec. 739. Study on readiness contracts and the prevention of drug shortages.Sec. 740. Update of Department of Defense regulations, instructions, and other guidance to include gambling disorder.Sec. 741. Findings on musculoskeletal injuries.Sec. 742. Wounded Warrior Service Dog Program.Sec. 743. National Capital Consortium Psychiatry Residency Program.Sec. 744. Report on medical providers and medical malpractice insurance.Sec. 745. Information for members of the armed forces regarding availability of services at the Department of Veterans Affairs.Sec. 746. Pilot program on partnerships with civilian organizations for specialized surgical training.Sec. 747. Report on research and studies regarding health effects of burn pits.Sec. 748. Training on health effects of burn pits and other airborne hazards.Sec. 749. Report on operational medical and dental personnel requirements.Sec. 750. Annual reports on Millennium Cohort Study relating to women members of the Armed Forces.Sec. 751. Partnerships with academic health centers.Sec. 752. Study on use of routine neuroimaging modalities in diagnosis, treatment, and prevention of brain injury due to blast pressure exposure during combat and training.Title VIII—Acquisition Policy, Acquisition Management, and Related MattersSubtitle A—Acquisition Policy and ManagementSec. 801. Establishment of acquisition pathways for software applications and software upgrades.Sec. 802. Software development and software acquisition training and management programs.Sec. 803. Modifications to cost or pricing data for certain procurements.Sec. 804. Modifications to cost or pricing data on below-threshold contracts.Sec. 805. Comptroller General report on price reasonableness.Sec. 806. Requirement that certain ship components be manufactured in the national technology and industrial base.Sec. 807. Acquisition and disposal of certain rare earth materials.Sec. 808. Prohibition on acquisition of tantalum from non-allied foreign nations.Sec. 809. Application of miscellaneous technology base policies and programs to the Columbia-class submarine program.Sec. 810. Application of limitation on procurement of goods other than United States goods to the FFG–Frigate Program.Sec. 811. Consideration of price in procurement of the FFG(X) frigate.Sec. 812. Repeal of continuation of data rights during challenges.Sec. 813. Repeal of authority to waive acquisition laws to acquire vital national security capabilities.Sec. 814. Repeal of transfer of funds related to cost overruns and cost underruns.Sec. 815. Addition of domestically produced stainless steel flatware and dinnerware to the Berry Amendment.Subtitle B—Amendments to General Contracting Authorities, Procedures, and LimitationsSec. 821. Modifications to the middle tier of acquisition programs.Sec. 822. Briefing relating to the middle tier of acquisition programs.Sec. 823. Rates for progress payments or performance-based payments.Sec. 824. Additional requirements for negotiations for noncommercial computer software.Sec. 825. Responsibility for data analysis and requirements validation for services contracts.Sec. 826. Annual reports on authority to carry out certain prototype projects.Sec. 827. Competition requirements for purchases from Federal Prison Industries.Sec. 828. Enhanced post-award debriefing rights.Sec. 829. Standardizing data collection and reporting on use of source selection procedures by Federal agencies.Sec. 830. Modification of justification and approval requirement for certain Department of Defense contracts.Sec. 831. Preference for offerors employing veterans.Sec. 832. Reporting on expenses incurred for independent research and development costs.Sec. 833. Reporting on expenses incurred for bid and proposal costs.Sec. 834. Repeal of the Defense Cost Accounting Standards Board.Sec. 835. Report on requirements relating to consumption-based solutions.Subtitle C—Provisions Relating to Acquisition WorkforceSec. 841. Defense acquisition workforce certification and education requirements.Sec. 842. Public-private exchange program for the acquisition workforce.Sec. 843. Incentives and consideration for qualified training programs.Sec. 844. Certification by prospective military construction contractors of good faith effort to utilize qualified apprentices.Subtitle D—Provisions Relating to Acquisition SecuritySec. 851. Supply chain security of certain telecommunications and video surveillance services or equipment.Sec. 852. Assured security against intrusion on United States military networks.Sec. 853. Revised authorities to defeat adversary efforts to compromise United States defense capabilities.Sec. 854. Prohibition on operation or procurement of foreign-made unmanned aircraft systems.Sec. 855. Supply chain risk mitigation policies to be implemented through requirements generation process.Subtitle E—Provisions Relating to the Acquisition SystemSec. 861. Modifications to the defense acquisition system.Subtitle F—Industrial Base MattersSec. 871. Consideration of subcontracting to minority institutions.Sec. 872. Size standard calculations for certain small business concerns.Sec. 873. Modifications to small business subcontracting.Sec. 874. Inclusion of best in class designations in annual report on small business goals.Sec. 875. Small Business Administration cybersecurity reports.Sec. 876. Cyber counseling certification program for lead small business development centers.Sec. 877. Exemption of certain contracts from the periodic inflation adjustments to the acquisition-related dollar threshold.Sec. 878. Improvements to certain defense innovation programs.Sec. 879. Pilot program for development of technology-enhanced capabilities with partnership intermediaries.Sec. 880. Authorized official to carry out the procurement technical assistance cooperative agreement program.Sec. 881. Permanent authorization and improvement of Department of Defense Mentor-Protege Program.Sec. 882. Assistance for small business concerns participating in the Small Business Innovation Research Program and the Small Business Technology Transfer Program.Sec. 883. Accelerated payments applicable to contracts with certain small business concerns under the Prompt Payment Act.Sec. 884. Postaward explanations for unsuccessful offerors for certain contracts.Sec. 885. Briefing on the Trusted Capital Marketplace pilot program.Sec. 886. Boots to Business Program.Sec. 887. Modifications to budget display requirements for the Department of Defense Small Business Innovation Research Program and Small Business Technology Transfer Program.Sec. 888. Small business contracting credit for subcontractors that are Puerto Rico businesses.Sec. 889. Small business contracting credit for certain small businesses located in United States territories.Subtitle G—Other MattersSec. 891. Requirement to use models of commercial e-commerce portal program.Sec. 892. Report and database on items manufactured in the United States for major defense acquisition programs.Sec. 893. Requirements relating to Selected Acquisition Reports.Sec. 894. Contractor science, technology, engineering, and math programs.Sec. 895. Extension of sunset relating to Federal Data Center Consolidation Initiative.Sec. 896. Requirements relating to certain rail rolling stock procurements and operations.Sec. 897. Prohibition on contracting with persons that have business operations with the Maduro regime.Sec. 898. Report on cost growth of major defense acquisitions programs.Sec. 899. Inclusion of operational energy projects for uses of energy cost savings.Sec. 899A. Report and strategy on terminated foreign contracts.Sec. 899B. Individual acquisition for commercial leasing services.Sec. 899C. Prohibition on contracting with entities lacking a sexual harassment policy.Sec. 899D. Domestic production of small unmanned aircraft systems.Sec. 899E. Prohibition on contracting with persons with willful or repeated violations of the Fair Labor Standards Act of 1938.Sec. 899F. Comptroller General report on contractor violations of certain labor laws.Sec. 899G. Reestablishment of Commission on Wartime Contracting.Sec. 899H. Federal contractor disclosure of unpaid Federal tax liability.Sec. 899I. Uniformity in application of micro-purchase threshold to certain task or delivery orders.Sec. 899J. Pilot program on payment of costs for denied Government Accountability Office bid protests.Sec. 899K. Requirement for contractors to report gross violations internationally recognized human rights.Sec. 899L. Congressional oversight of private security contractor contracts.Sec. 899M. GAO report on contracting practices of the Corps of Engineers.Sec. 899N. Comptroller General report on defense business processes.Title IX—Department of Defense Organization and ManagementSubtitle A—Office of the Secretary of Defense and Related MattersSec. 901. Update of authorities relating to nuclear command, control, and communications.Subtitle B—Other Department of Defense Organization and Management MattersSec. 911. Codification of Assistant Secretaries for Environment, Installations, and Energy of the Army, Navy, and Air Force.Sec. 912. Limitation on availability of funds for consolidation of Defense Media Activity.Sec. 913. Modernization of certain forms and surveys.Subtitle C—Space MattersPart 1—United States Space CorpsSec. 921. Establishment of United States Space Corps in the Department of the Air Force.Sec. 922. Transfer of personnel, functions, and assets to the Space Corps.Sec. 923. Reports on Space Corps.Sec. 924. Space National Guard.Sec. 925. Effects on military installations.Part 2—Other Space MattersSec. 931. United States Space Command.Title X—General ProvisionsSubtitle A—Financial MattersSec. 1001. General transfer authority.Sec. 1002. Additional requirements for annual report and briefing on financial improvement and audit remediation plan.Sec. 1003. Financial improvement and audit remediation plan.Sec. 1004. Reporting requirements relating to Department of Defense audits.Sec. 1005. Annual budget justification display for service-common and other support and enabling capabilities for special operations forces.Sec. 1006. Determination of budgetary effects.Sec. 1007. Independent public accountant audit of financial systems of the Department of Defense.Sec. 1008. Transparency of accounting firms used to support Department of Defense audit.Subtitle B—Counterdrug ActivitiesSec. 1011. Modification of authority to provide support to other agencies for counterdrug activities and activities to counter transnational organized crime.Sec. 1012. Technical correction and extension of reporting requirement regarding enhancement of information sharing and coordination of military training between Department of Homeland Security and Department of Defense.Sec. 1013. Repeal of Secretary of Defense review of curricula and program structures of National Guard Counterdrug Schools.Sec. 1014. Sense of Congress regarding Department of Defense counterdrug activities in the transit zone and Caribbean basin.Sec. 1015. Assessment of impact of proposed border wall on volume of illegal narcotics.Subtitle C—Naval Vessels and ShipyardsSec. 1021. Transportation by sea of supplies for the Armed Forces and Defense Agencies.Sec. 1022. Use of National Defense Sealift Fund for procurement of two used vessels.Sec. 1023. Formal schoolhouse training for shipboard system programs of record.Sec. 1024. Report on shipbuilder training and the defense industrial base.Sec. 1025. Use of competitive procedures for CVN–80 and CVN–81 dual aircraft carrier contract.Sec. 1026. Report on expanding naval vessel maintenance.Subtitle D—CounterterrorismSec. 1031. Extension of authority for joint task forces to provide support to law enforcement agencies conducting counter-terrorism activities.Sec. 1032. Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countries.Sec. 1033. Prohibition on use of funds for transfer to and detention of additional individuals, including United States citizens, at United States Naval Station, Guantanamo Bay, Cuba.Sec. 1034. Sense of Congress regarding the provision of medical care to individuals detained at United States Naval Station, Guantanamo Bay, Cuba.Sec. 1035. Independent assessment on gender and countering violent extremism.Sec. 1036. Establishing a coordinator for ISIS detainee issues.Sec. 1037. Modification of support of special operations to combat terrorism.Sec. 1038. Public availability of military commission proceedings.Subtitle E—Miscellaneous Authorities and LimitationsSec. 1041. Scheduling of Department of Defense executive aircraft controlled by Secretaries of military departments.Sec. 1042. Explosive ordnance defense disposal program.Sec. 1043. Notification on the provision of defense sensitive support.Sec. 1044. Modification and technical correction of authority for deployment of members of the Armed Forces to the southern land border of the United States.Sec. 1045. Limitation on use of funds for the inactivation of Army watercraft units.Sec. 1046. Prohibition on use of funds for construction of a wall, fence, or other physical barrier along the southern border of the United States.Sec. 1047. Expenditure of funds for Department of Defense intelligence and counterintelligence activities.Sec. 1048. Limitation on use of funds to house children separated from parents.Sec. 1049. Limitation on use of funds for providing housing for unaccompanied alien children.Sec. 1050. United States Munitions List.Sec. 1050A. Limitation on use of funds for reimbursement of expenses at certain properties.Sec. 1050B. Limitation on use of funds for exhibition of parade of military forces and hardware for review by the President.Sec. 1050C. Prohibition on use of DoD equipment, personnel, and facilities for ICE detention.Subtitle F—National Defense Strategy ImplementationSec. 1051. Short title.Sec. 1052. Report on operational concepts and plans regarding strategic competitors.Sec. 1053. Actions to increase analytic support.Sec. 1054. Definitions.Subtitle G—Studies and ReportsSec. 1061. Report on transfers of equipment to prohibited entities.Sec. 1062. Elimination of requirement to submit reports to Congress in paper format.Sec. 1063. Modification of annual report on civilian casualties in connection with United States military operations.Sec. 1064. Inclusion of certain individuals investigated by Inspectors General in the semiannual report.Sec. 1065. Annual report on Joint Military Information Support Operations Web Operations Center.Sec. 1066. Mobility capability requirements study.Sec. 1067. Assessment of special operations force structure.Sec. 1068. Army aviation strategic plan and modernization roadmap.Sec. 1069. Report on ground-based long-range artillery to counter land and maritime threats.Sec. 1070. Independent review of transportation working-capital fund.Sec. 1071. Geographic command risk assessment of proposed use of certain aircraft capabilities.Sec. 1072. Annual report on strikes undertaken by the United States against terrorist targets outside areas of active hostilities.Sec. 1073. Termination of requirement for submittal to Congress of certain recurring reports.Sec. 1074. Report on operational concepts and plans regarding strategic competitors.Sec. 1075. Sense of Congress regarding modular airborne fire fighting system; report.Sec. 1076. Report on backlog of personnel security clearance adjudications.Sec. 1077. Report on policies relating to small farms.Sec. 1078. Report on artificial intelligence.Sec. 1079. Report on financial costs of overseas United States military posture and operations.Sec. 1080. Human rights in Brazil.Sec. 1080A. Report on Combating Trafficking in Persons Initiative.Sec. 1080B. Public availability of Chief Management Office annual budget reports.Sec. 1080C. Report regarding outstanding GAO recommendations.Sec. 1080D. Plan to increase and expand cold weather training.Sec. 1080E. Comptroller General review of Department of Defense support for the Department of Homeland Security operations on the southwest border of the United States.Subtitle H—Other MattersSec. 1081. Technical, conforming, and clerical amendments.Sec. 1082. Submission to Congress of Department of Defense execute orders.Sec. 1083. Extension of National Security Commission on Artificial Intelligence.Sec. 1084. National Commission on Military Aviation Safety.Sec. 1085. Extension of postage stamp for breast cancer research.Sec. 1086. Processes and procedures for notifications regarding special operations forces.Sec. 1087. Assessment of standards, processes, procedures, and policy relating to civilian casualties.Sec. 1088. Disposal of IPv4 addresses.Sec. 1089. Securing American science and technology.Sec. 1090. Standardized policy guidance for calculating aircraft operation and sustainment costs.Sec. 1091. Special Federal Aviation Regulation Working Group.Sec. 1092. Prohibition on names related to the Confederacy.Sec. 1093. Prohibition on denial of Department of Veterans Affairs home loans for veterans who legally work in the marijuana industry.Sec. 1094. Inclusion on the Vietnam Veterans Memorial Wall of the names of the lost crew members of the U.S.S. Frank E. Evans killed on June 3, 1969.Sec. 1095. Military type certification for light attack experimentation aircraft.Sec. 1096. Mitigation of helicopter noise.Sec. 1097. Report on executive helicopter flights in the National Capital Region.Sec. 1098. Reports on reducing the backlog in legally required historical declassification obligations.Sec. 1099. Sense of Congress regarding the Port Chicago 50.Sec. 1099A. Review of foreign currency exchange rates and analysis of Foreign Currency Fluctuations Appropriation.Sec. 1099B. Contracts by the President or Vice President.Sec. 1099C. Parole in place for members of the Armed Forces.Sec. 1099D. Lands to be taken into trust as part of the reservation of the Lytton Rancheria.Sec. 1099E. Interoperability of communications between military installations and adjacent jurisdictions.Sec. 1099F. Support for National Maritime Heritage Grants program.Sec. 1099G. Chinese language and culture studies within the Defense Language and National Security Education Office.Sec. 1099H. Modification of prohibition on availability of funds for Chinese language programs at certain institutions of higher education.Sec. 1099I. Lessons learned and best practices on progress of gender integration implementation in the Armed Forces.Sec. 1099J. Strategies for recruitment and retention of women in the Armed Forces.Sec. 1099K. Definition of current monthly income for purposes of bankruptcy laws.Sec. 1099L. Honoring last surviving Medal of Honor recipient of Second World War.Sec. 1099M. Credit monitoring.Sec. 1099N. World language advancement and readiness grants.Sec. 1099O. Inclusion of certain names on the Vietnam Veterans Memorial.Sec. 1099P. Sense of Congress regarding Army Contracting Command–New Jersey.Sec. 1099Q. Review and report on experimentation with ticks and insects.Sec. 1099R. Pilot program to provide broadband access to military families and medical facilities on remote and isolated bases.Sec. 1099S. Sense of Congress regarding military working dogs and soldier handlers.Sec. 1099T. Designation of Department of Defense strategic Arctic ports.Sec. 1099U. Funding limitation for the Erie Canalway National Heritage Corridor.Sec. 1099V. Inspection of facilities used to house, detain, screen, and review migrants and refugees.Sec. 1099W. Sense of Congress regarding the 2001 Authorization for Use of Military Force.Sec. 1099X. Prohibition on export of air to ground munitions, related components and parts of such munitions, and related services to Saudi Arabia and the United Arab Emirates.Sec. 1099Y. Independent studies regarding potential cost savings with respect to the nuclear security enterprise and force structure.Subtitle I—North Korea Nuclear SanctionsSec. 1099Z–1. Short title.Sec. 1099Z–2. Findings.Sec. 1099Z–3. Conditions with respect to certain accounts and transactions at United States financial institutions.Sec. 1099Z–4. Opposition to assistance by the international financial institutions and the Export-Import Bank.Sec. 1099Z–5. Treasury reports on compliance, penalties, and technical assistance.Sec. 1099Z–6. Suspension and termination of prohibitions and penalties.Sec. 1099Z–7. Exception relating to importation of goods.Sec. 1099Z–8. Definitions.Title XI—Civilian Personnel MattersSubtitle A—Personnel ManagementSec. 1101. Defense Advanced Research Projects Agency personnel management authority.Sec. 1102. Modification of probationary period for certain Department of Defense employees.Sec. 1103. Civilian personnel management.Sec. 1104. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone.Sec. 1105. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for federal civilian employees working overseas.Sec. 1106. Performance of civilian functions by military personnel.Sec. 1107. Extension of direct hire authority for domestic industrial base facilities and Major Range and Test Facilities Base.Sec. 1108. Authority to provide additional allowances and benefits for certain Defense Clandestine Service employees.Sec. 1109. Prohibited personnel practices.Sec. 1110. Enhancement of antidiscrimination protections for Federal employees.Sec. 1111. Modification of direct hire authorities for the Department of Defense.Sec. 1112. Permitted disclosures by whistleblowers.Sec. 1113. Designating certain FEHBP and FEGLI services provided by Federal employees as excepted services under the Anti-Deficiency Act.Sec. 1114. Continuing supplemental dental and vision benefits and long-term care insurance coverage during a Government shutdown.Sec. 1115. Interim Stay Authority To Protect Whistleblowers.Sec. 1116. Limitation on transfer of Office of Personnel Management.Sec. 1117. Review of Standard Occupational Classification System.Sec. 1118. Assessment of Accelerated Promotion Program suspension.Sec. 1119. Reimbursement for Federal, State, and local income taxes incurred during travel, transportation, and relocation.Sec. 1120. Clarification of limitation on expedited hiring authority for post-secondary students.Subtitle B—Paid Family Leave for Federal PersonnelSec. 1121. Short title.Sec. 1122. Paid family leave for Federal employees covered by title 5.Sec. 1123. Paid family leave for congressional employees.Sec. 1124. Conforming amendment to Family and Medical Leave Act for GAO employees.Sec. 1125. Clarification for members of the National Guard and Reserves.Sec. 1126. Conforming amendment for certain TSA employees.Subtitle C—Limiting Use of Criminal History in Federal Hiring and ContractingSec. 1131. Short title.Sec. 1132. Prohibition on criminal history inquiries prior to conditional offer for Federal employment.Sec. 1133. Prohibition on criminal history inquiries by contractors prior to conditional offer.Sec. 1134. Report on employment of individuals formerly incarcerated in Federal prisons.Title XII—Matters relating to Foreign NationsSubtitle A—Assistance and trainingSec. 1201. Modification of authority to build capacity of foreign security forces.Sec. 1202. Modification and extension of cross servicing agreements for loan of personnel protection and personnel survivability equipment in coalition operations.Sec. 1203. Modification of quarterly report on obligation and expenditure of funds for security cooperation programs and activities.Sec. 1204. Integration of gender perspectives and meaningful participation by women in security cooperation authorities.Sec. 1205. Report on participants in security cooperation training programs and recipients of security assistance training that have been designated for human rights abuses or terrorist activities.Sec. 1206. Plan to provide consistency of administration of authorities relating to vetting of units of security forces of foreign countries; modification of assessment, monitoring, and evaluation of security cooperation programs and activities.Sec. 1207. Prohibition on use of funds to transfer defense articles and services to Azerbaijan.Sec. 1208. Extension of authority for support of special operations for irregular warfare.Sec. 1209. Multinational regional security education center.Sec. 1210. Training for participants in professional military education programs.Sec. 1210A. Report on plan to transfer funds in connection with the provision of support under section 385 of title 10, United States Code.Subtitle B—Matters relating to Afghanistan and PakistanSec. 1211. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations.Sec. 1212. Modification and Extension of Afghan Special Immigrant Visa Program.Sec. 1213. Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan.Sec. 1214. Extension and modification of authority to acquire products and services produced in countries along a major route of supply to Afghanistan.Sec. 1215. Authority for certain payments to redress injury and loss in Afghanistan, Iraq, Syria, Somalia, Libya, and Yemen.Sec. 1216. Extension of semiannual report on enhancing security and stability in Afghanistan.Sec. 1217. Special immigrant visa program reporting requirement.Sec. 1218. Meaningful inclusion of Afghan Women in peace negotiations.Subtitle C—Matters relating to Syria, Iraq, and IranSec. 1221. Modification of authority to provide assistance to counter the Islamic State of Iraq and Syria.Sec. 1222. Extension and modification of authority to provide assistance to the vetted Syrian opposition.Sec. 1223. Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq.Sec. 1224. Prohibition on provision of weapons and other forms of support to certain organizations.Sec. 1225. Rule of construction relating to use of military force against Iran.Sec. 1226. Sense of Congress on support for Ministry of Peshmerga forces of the Kurdistan Region of Iraq.Sec. 1227. Sense of Congress on supporting the return and repatriation of religious and ethnic minorities in Iraq to their ancestral homelands.Sec. 1228. Report on the status of deconfliction channels with Iran.Sec. 1229. Prohibition of unauthorized military force in or against Iran.Subtitle D—Matters relating to RussiaSec. 1231. Prohibition on the use of funds to suspend, terminate, or withdraw the United States from the Open Skies Treaty.Sec. 1232. Extension of limitation on military cooperation between the United States and Russia.Sec. 1233. Prohibition on availability of funds relating to sovereignty of Russia over Crimea.Sec. 1234. Modification and extension of Ukraine Security Assistance Initiative.Sec. 1235. Report on treaties relating to nuclear arms control.Sec. 1236. Sense of Congress on updating and modernizing existing agreements to avert miscalculation between the United States and Russia.Sec. 1237. Sense of Congress on support for Georgia.Sec. 1238. Sense of Congress on support for Estonia, Latvia, and Lithuania.Sec. 1239. Annual report on cyber attacks and intrusions against the Department of Defense by certain foreign entities.Sec. 1240. Report on Russian military involvement in the AFRICOM AOR.Sec. 1240A. Reports relating to the New START Treaty.Sec. 1240B. United States actions relating to Russian interference in elections for Federal office.Subtitle E—Matters relating to the Indo-Pacific RegionSec. 1241. Modification of Indo-Pacific Maritime Security Initiative.Sec. 1242. Extension and modification of report on military and security developments involving North Korea.Sec. 1243. Limitation on use of funds to reduce the total number of members of the Armed Forces serving on active duty who are deployed to South Korea.Sec. 1244. Report on direct, indirect, and burden-sharing contributions of Japan and South Korea.Sec. 1245. Report on strategy on the Philippines.Sec. 1246. Modification of annual report on military and security developments involving the People’s Republic of China.Sec. 1247. Modification of annual report on military and security developments involving the People’s Republic of China.Sec. 1248. Sense of Congress on Taiwan.Sec. 1249. Enhancing defense cooperation with Singapore.Sec. 1250. Modification of report relating to enhancing defense and security cooperation with India.Sec. 1250A. Report on expansion of security cooperation and assistance to Pacific Island countries.Sec. 1250B. Report on foreign military activities in Pacific Island countries.Sec. 1250C. Report on ZTE compliance with Superseding Settlement Agreement and Superseding Order.Sec. 1250D. Limitation on removal of Huawei Technologies Co. Ltd. from entity list of Bureau of Industry and Security.Sec. 1250E. Sense of Congress on the enduring United States commitment to the Freely Associated States.Sec. 1250F. Report by Defense Intelligence Agency on certain military capabilities of China and Russia.Sec. 1250G. Report on cybersecurity activities with Taiwan.Sec. 1250H. Sense of Congress on United States-India defense relationship.Sec. 1250I. United States-India defense cooperation in the Western Indian Ocean.Sec. 1250J. Chinese foreign direct investment in countries of the Arctic region.Sec. 1250K. Sense of Congress on North Korea.Subtitle F—Matters relating to Europe and NATOSec. 1251. Extension and modification of NATO Special Operations Headquarters.Sec. 1252. Modification and extension of future years plan and planning transparency for the European Deterrence Initiative.Sec. 1253. Protection of European Deterrence Initiative funds from diversion for other purposes.Sec. 1254. Statement of policy on United States military investment in Europe.Sec. 1255. Limitation on transfer of F–35 aircraft to Turkey.Sec. 1256. Report on value of investments in dual use infrastructure projects by NATO member states.Sec. 1257. Sense of Congress on support for Poland.Sec. 1258. European Center of Excellence for Countering Hybrid Threats.Sec. 1259. Sense of Congress on European investments in national security.Sec. 1260. Briefing on Department of Defense Program to Protect United States Students Against Foreign Agents.Sec. 1260A. NATO Support Act.Sec. 1260B. Extension and modification of security assistance for Baltic countries for joint program for interoperability and deterrence against aggression.Subtitle G—Other MattersSec. 1261. Sense of Congress on United States partners and allies.Sec. 1262. Modification to report on legal and policy frameworks for the use of military force.Sec. 1263. Limitation on availability of certain funds until report submitted on Department of Defense awards and disciplinary action as a result of the 2017 incident in Niger.Sec. 1264. Independent assessment of sufficiency of resources available to United States Southern Command and United States Africa Command.Sec. 1265. Rule of construction relating to use of military force.Sec. 1266. Rule of construction relating to use of military force against Venezuela.Sec. 1267. Sense of Congress on acquisition by Turkey of Patriot system.Sec. 1268. Amendments relating to civilian casualty matters.Sec. 1269. Limitation on the production of nuclear proliferation assessment statements.Sec. 1270. Restriction on emergency authority relating to arms sales under the Arms Export Control Act.Sec. 1270A. Report on annual defense spending by ally and partner countries.Sec. 1270B. Sense of Congress on the United States-Israel relationship.Sec. 1270C. Sense of Congress on stability of the Caucasus region and the continuation of the Nagorno Karabakh cease-fire.Sec. 1270D. Western hemisphere resource assessment.Sec. 1270E. Strategy to Improve the efforts of the Nigerian military to prevent, mitigate, and respond to civilian harm.Sec. 1270F. Limitation on use of funds from the Special Defense Acquisition Fund.Sec. 1270G. Prohibition on the use of emergency authorities for the sale or transfer of defense articles and services to Saudi Arabia and the United Arab Emirates.Sec. 1270H. Prohibition on support for military participation against the Houthis.Sec. 1270I. Repeal of prohibition on transfer of articles on the United States Munitions List to Cyprus.Sec. 1270J. Prohibition on use of funds for shorter- or intermediate-range ground launched ballistic or cruise missile systems.Sec. 1270K. Report on implications of Chinese military presence in Djibouti.Sec. 1270L. Report on efforts to combat Boko Haram in Nigeria and the Lake Chad Basin.Sec. 1270M. Report on Saudi led coalition strikes in Yemen.Sec. 1270N. Prohibition on in-flight refueling to non-United States aircraft that engage in hostilities in the ongoing civil war in Yemen.Sec. 1270O. United States Strategy for Libya.Sec. 1270P. Sense of Congress relating to Mongolia.Sec. 1270Q. Report on relationship between Lebanese armed forces and Hizballah.Sec. 1270R. Imposition of sanctions relating to Central America.Sec. 1270S. Prohibition relating to joint task force with Guatemala.Sec. 1270T. Prohibition on use of funds to establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Somalia.Sec. 1270U. Report on hostilities involving United States Armed Forces.Sec. 1270V. Reports and briefings on use of military force and support of partner forces.Sec. 1270W. Repeal of Authorization for the Use of Military Force.Subtitle H—Baltic Reassurance ActSec. 1271. Findings.Sec. 1272. Sense of Congress.Sec. 1273. Defense assessment.Sec. 1274. Appropriate congressional committees defined.Subtitle I—Return Expenses Paid and Yielded Act Sec. 1281. Short title.Sec. 1282. Modification of certification and report requirements relating to sales of major defense equipment with respect to which nonrecurring costs of research, development, and production are waived or reduced under the Arms Export Control Act.Sec. 1283. Review and report on use and management of administrative surcharges under the foreign military sales program.Sec. 1284. Performance measures to monitor foreign military sales program.Sec. 1285. Report and briefing on administrative budgeting of foreign military sales program.Sec. 1286. Training program for relevant officials and staff of the Defense Security Cooperation Agency.Sec. 1287. Definitions.Subtitle J—Matters relating to BurmaSec. 1291. Limitation on security assistance and security cooperation.Sec. 1292. Imposition of existing and additional sanctions for the violation of human rights and the commission of human rights abuses in Burma.Sec. 1293. Guidance relating to the mining sector of Burma.Sec. 1294. Report and determination on accountability for war crimes, crimes against humanity, and genocide in Burma.Sec. 1295. Definitions.Subtitle K—Saudi Arabia Human Rights and AccountabilitySec. 1296. Report on intelligence community assessment relating to the killing of Washington Post columnist Jamal Khashoggi.Sec. 1296A. Sanctions with respect to foreign persons that engage in activities described in section 1281(a)(2).Sec. 1296B. Report on Saudi Arabia’s human rights record.Subtitle L—Stop Financing of al-Shabaab ActSec. 1297. Short Title.Sec. 1297A. Sense of Congress and statement of policy.Sec. 1297B. Report.Title XIII—Cooperative Threat ReductionSec. 1301. Funding allocations.Sec. 1302. Specification of cooperative threat reduction funds.Sec. 1303. Funding for cooperative biological engagement program.Sec. 1304. Cooperative Threat Reduction Program enhancement.Title XIV—Other AuthorizationsSubtitle A—Military ProgramsSec. 1401. Working capital funds.Sec. 1402. Chemical agents and munitions destruction, defense.Sec. 1403. Drug interdiction and counter-drug activities, defense-wide.Sec. 1404. Defense Inspector General.Sec. 1405. Defense health program.Sec. 1406. National defense sealift fund.Subtitle B—Other MattersSec. 1411. Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs medical facility demonstration fund for Captain James A. Lovell Health Care Center, Illinois.Sec. 1412. Authorization of appropriations for Armed Forces Retirement Home.Title XV—Authorization of Additional Appropriations for Overseas Contingency OperationsSubtitle A—Authorization of AppropriationsSec. 1501. Purpose.Sec. 1502. Procurement.Sec. 1503. Research, development, test, and evaluation.Sec. 1504. Operation and maintenance.Sec. 1505. Military personnel.Sec. 1506. Working capital funds.Sec. 1507. Drug interdiction and counter-drug activities, defense-wide.Sec. 1508. Defense Inspector General.Sec. 1509. Defense Health Program.Subtitle B—Financial MattersSec. 1511. Treatment as additional authorizations.Sec. 1512. Special transfer authority.Subtitle C—Other MattersSec. 1521. Afghanistan Security Forces Fund.Title XVI—Strategic Programs, Cyber, and Intelligence MattersSubtitle A—Space ActivitiesSec. 1601. National Security Space Launch program.Sec. 1602. Preparation to implement plan for use of allied launch vehicles.Sec. 1603. Annual determination on plan on full integration and exploitation of overhead persistent infrared capability.Sec. 1604. Space-based environmental monitoring mission requirements.Sec. 1605. Prototype program for multi-global navigation satellite system receiver development.Sec. 1606. Commercial space situational awareness capabilities.Sec. 1607. Independent study on plan for deterrence in space.Sec. 1608. Resilient enterprise ground architecture.Sec. 1609. Demonstration of backup and complementary positioning, navigation, and timing capabilities of global positioning system.Sec. 1610. Report on space debris.Sec. 1610A. Study on leveraging diverse commercial satellite remote sensing capabilities.Subtitle B—Defense Intelligence and Intelligence-Related ActivitiesSec. 1611. Modifications to ISR Integration Council and annual briefing requirements.Sec. 1612. Survey and report on alignment of intelligence collections capabilities and activities with Department of Defense requirements.Sec. 1613. Modification of annual authorization of appropriations for National Flagship Language Initiative.Sec. 1614. Intelligence assessment of relationship between women and violent extremism.Sec. 1615. Funding for Defense Counterintelligence and Security Agency.Sec. 1616. Report on potential Defense Intelligence Polygraph Examination Military Transition Program.Subtitle C—Cyberspace-Related MattersSec. 1621. Notification requirements for sensitive military cyber operations.Sec. 1622. Quarterly cyber operations briefings.Sec. 1623. Cyber posture review.Sec. 1624. Tier 1 exercise of support to civil authorities for a cyber incident.Sec. 1625. Evaluation of cyber vulnerabilities of major weapon systems of the Department of Defense.Sec. 1626. Extension of the Cyberspace Solarium Commission.Sec. 1627. Authority to use operation and maintenance funds for cyber operations-peculiar capability development projects.Sec. 1628. Notification of delegation of authorities to the Secretary of Defense for military operations in cyberspace.Sec. 1629. Limitation of funding for Consolidated Afloat Networks and Enterprise Services.Sec. 1630. Annual military cyberspace operations report.Sec. 1631. Report on synchronization of efforts relating to cybersecurity in the Defense Industrial Base.Sec. 1632. Briefings on the status of the National Security Agency and United States Cyber Command partnership.Sec. 1633. Modification of cyber scholarship program.Sec. 1634. Report on cybersecurity training programs.Sec. 1635. National Security Presidential Memorandums relating to Department of Defense operations in cyberspace.Sec. 1636. Cybersecurity Defense Academy pilot program.Subtitle D—Nuclear forcesSec. 1641. Improvement to annual report on the modernization of the nuclear weapons enterprise.Sec. 1642. Briefings on meetings held by the Nuclear Weapons Council.Sec. 1643. Elimination of conventional requirement for long-range standoff weapon.Sec. 1644. Extension of annual briefing on the costs of forward-deploying nuclear weapons in Europe.Sec. 1645. Ten-year extension of prohibition on availability of funds for mobile variant of ground-based strategic deterrent missile.Sec. 1646. Prohibition on availability of funds for deployment of low-yield ballistic missile warhead.Sec. 1647. Report on military-to-military dialogue to reduce the risk of miscalculation leading to nuclear war.Sec. 1648. Plan on nuclear command, control, and communications systems.Sec. 1649. Independent study on policy of no-first-use of nuclear weapons.Sec. 1650. Independent study on risks of nuclear terrorism and nuclear war.Sec. 1651. Consideration of budget matters at meetings of Nuclear Weapons Council.Sec. 1652. Report on nuclear forces of the United States and near-peer countries.Subtitle E—Missile Defense ProgramsSec. 1661. National missile defense policy.Sec. 1662. Development of hypersonic and ballistic missile tracking space sensor payload.Sec. 1663. Requirement for testing of redesigned kill vehicle prior to production.Sec. 1664. Development of space-based ballistic missile intercept layer.Sec. 1665. Organization, authorities, and billets of the Missile Defense Agency.Sec. 1666. Missile defense interceptor site in contiguous United States.Sec. 1667. Missile defense radar in Hawaii.Sec. 1668. Limitation on availability of funds for lower tier air and missile sensor.Sec. 1669. Command and control, battle management, and communications program.Sec. 1670. Annual assessment of ballistic missile defense system.Sec. 1671. Modifications to required testing by missile defense agency of ground-based midcourse defense element of ballistic missile defense system.Sec. 1672. Independent study on impacts of missile defense development and deployment.Sec. 1673. Report and briefing on multi-object kill vehicle.Subtitle F—Other MattersSec. 1681. Modification to reports on certain solid rocket motors.Sec. 1682. Repeal of review requirement for ammonium perchlorate report.Sec. 1683. Repeal of requirement for commission on electromagnetic pulse attacks and similar events.Sec. 1684. Conventional prompt global strike weapon system.Title XVII—Sanctions with respect to foreign traffickers of illicit synthetic opioidsSec. 1701. Short title.Sec. 1702. Findings.Sec. 1703. Sense of Congress.Sec. 1704. Definitions.Subtitle A—Sanctions with Respect to Foreign Opioid TraffickersSec. 1711. Identification of foreign opioid traffickers.Sec. 1712. Sense of Congress on international opioid control regime.Sec. 1713. Imposition of sanctions.Sec. 1714. Description of sanctions.Sec. 1715. Waivers.Sec. 1716. Procedures for judicial review of classified information.Sec. 1717. Briefings on implementation.Sec. 1718. Inclusion of additional material in International Narcotics Control Strategy Report.Subtitle B—Commission on Combating Synthetic Opioid TraffickingSec. 1721. Commission on combating synthetic opioid trafficking.Subtitle C—Other MattersSec. 1731. Director of National Intelligence program on use of intelligence resources in efforts to sanction foreign opioid traffickers.Sec. 1732. Department of Defense operations and activities.Sec. 1733. Termination.Sec. 1734. Exception relating to importation of goods.Sec. 1735. Appropriate committees of Congress defined.Sec. 1736. Funding.Division B—Military Construction AuthorizationsSec. 2001. Short title.Sec. 2002. Expiration of authorizations and amounts required to be specified by law.Sec. 2003. Effective date.Title XXI—Army Military ConstructionSec. 2101. Authorized Army construction and land acquisition projects.Sec. 2102. Family housing.Sec. 2103. Authorization of appropriations, Army.Sec. 2104. Modification of authority to carry out certain fiscal year 2019 projects.Title XXII—Navy Military ConstructionSec. 2201. Authorized Navy construction and land acquisition projects.Sec. 2202. Family housing.Sec. 2203. Improvements to military family housing units.Sec. 2204. Authorization of appropriations, Navy.Sec. 2205. Modification of authority to carry out certain fiscal year 2017 project.Title XXIII—Air Force Military ConstructionSec. 2301. Authorized Air Force construction and land acquisition projects.Sec. 2302. Family housing.Sec. 2303. Improvements to military family housing units.Sec. 2304. Authorization of appropriations, Air Force.Sec. 2305. Modification of authorities to carry out phased Joint Intelligence Analysis Complex consolidation.Sec. 2306. Modification of authority to carry out certain fiscal year 2016 project.Sec. 2307. Modification of authority to carry out certain fiscal year 2017 project.Sec. 2308. Modification of authority to carry out certain fiscal year 2018 projects.Sec. 2309. Modification of authority to carry out certain fiscal year 2019 projects.Title XXIV—Defense Agencies Military ConstructionSec. 2401. Authorized Defense Agencies construction and land acquisition projects.Sec. 2402. Authorized energy resiliency and energy conservation projects.Sec. 2403. Authorization of appropriations, Defense Agencies.Title XXV—International ProgramsSubtitle A—North Atlantic Treaty Organization Security Investment ProgramSec. 2501. Authorized NATO construction and land acquisition projects.Sec. 2502. Authorization of appropriations, NATO.Subtitle B—Host Country In-Kind ContributionsSec. 2511. Republic of Korea funded construction projects.Title XXVI—Guard and Reserve Forces FacilitiesSec. 2601. Authorized Army National Guard construction and land acquisition projects.Sec. 2602. Authorized Army Reserve construction and land acquisition projects.Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects.Sec. 2604. Authorized Air National Guard construction and land acquisition projects.Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects.Sec. 2606. Authorization of appropriations, National Guard and Reserve.Sec. 2607. Review and report on construction of new, or maintenance of existing, direct fuel pipeline connections at Air National Guard and Air Force Reserve installations.Title XXVII—Base Realignment and Closure ActivitiesSec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense base closure account.Title XXVIII—Military Construction General ProvisionsSubtitle A—Military Construction Program ChangesSec. 2801. Prohibition on use of military construction funds for construction of a wall, fence, or other physical barrier along the southern border of the United States.Sec. 2802. Modification and clarification of construction authority in the event of a declaration of war or national emergency.Sec. 2803. Inclusion of information regarding military installation resilience in master plans for major military installations.Sec. 2804. Improved consultation with tribal governments when proposed military construction projects potentially impact Indian tribes.Sec. 2805. Amendment of Unified Facilities Criteria to promote military installation resilience, energy resilience, energy and climate resiliency, and cyber resilience.Sec. 2806. Modification to Department of Defense Form 1391 regarding consideration of potential long-term adverse environmental effects.Sec. 2807. Improved flood risk disclosure for military construction.Sec. 2808. Technical corrections and improvements to defense access road resilience.Subtitle B—Military Family Housing ReformsSec. 2811. Enhanced protections for members of the Armed Forces and their dependents residing in privatized military housing units.Sec. 2812. Prohibition on use of nondisclosure agreements in connection with leases of military housing constructed or acquired using alternative authority for acquisition and improvement of military housing.Sec. 2813. Authority to furnish certain services in connection with use of alternative authority for acquisition and improvement of military housing.Sec. 2814. Modification to requirements for window fall prevention devices in military family housing units.Sec. 2815. Assessment of hazards in Department of Defense housing.Sec. 2816. Development of process to identify and address environmental health hazards in Department of Defense housing.Sec. 2817. Report on civilian personnel shortages for appropriate oversight of management of military housing constructed or acquired using alternative authority for acquisition and improvement of military housing.Sec. 2818. Inspector General review of Department of Defense oversight of privatized military housing.Sec. 2819. Department of Defense inspection authority regarding privatized military housing.Sec. 2820. Improvement of privatized military housing.Sec. 2821. Installation of carbon monoxide detectors in military family housing.Sec. 2822. Lead-based paint testing and reporting.Sec. 2823. Pilot program to build and monitor use of single family homes.Sec. 2824. Investigation of reports of reprisals relating to privatized military housing and treatment as material breach.Subtitle C—Real Property and Facilities AdministrationSec. 2831. Improved energy security for main operating bases in Europe.Sec. 2832. Access to Department of Defense facilities for credentialed transportation workers.Sec. 2833. Report on encroachment challenges on military installations posed by non-military aircraft.Sec. 2834. Report on capacity of Department of Defense to provide survivors of natural disasters with emergency short-term housing.Sec. 2835. Improved recording and maintaining of Department of Defense real property data.Sec. 2836. Continued Department of Defense use of heating, ventilation, and air conditioning systems utilizing variable refrigerant flow.Sec. 2837. Report on Department of Defense use of intergovernmental support agreements.Subtitle D—Land ConveyancesSec. 2841. Land conveyance, Hill Air Force Base, Utah.Sec. 2842. Release of conditions and reversionary interest, Camp Joseph T. Robinson, Arkansas.Sec. 2843. Modification of authorized uses of certain property conveyed by the United States in Los Angeles, California.Subtitle E—Military Land Withdrawals Sec. 2851. Public notice regarding upcoming periods of Secretary of the Navy management of Shared Use Area of the Johnson Valley Off-Highway Vehicle Recreation Area.Subtitle F—White Sands National Park and White Sands Missile RangeSec. 2861. Short title.Sec. 2862. Definitions.Sec. 2863. Findings.Sec. 2864. Establishment of White Sands National Park in the State of New Mexico.Sec. 2865. Transfers of administrative jurisdiction related to the National Park and White Sands Missile Range.Sec. 2866. Boundary modifications related to the National Park and Missile Range.Subtitle G—Other MattersSec. 2871. Installation and maintenance of fire extinguishers in Department of Defense facilities.Sec. 2872. Definition of community infrastructure for purposes of military base reuse studies and community planning assistance.Sec. 2873. Report on vulnerabilities from sea level rise to certain military installations located outside the continental United States.Sec. 2874. Black start exercises at Joint Bases.Sec. 2875. Report on projects awaiting approval from the Realty Governance Board.Sec. 2876. Santa Ynez Band of Chumash Indians Land Affirmation.Sec. 2877. Report on lead service lines at military installations.Sec. 2878. Renaming of Lejeune High School in honor of Congressman Walter B. Jones.Sec. 2879. Operation, maintenance, and preservation of Mare Island Naval Cemetery, Vallejo, California.Sec. 2880. Restrictions on rehabilitation of Over-the-Horizon Backscatter Radar System receiving station, Modoc County, California.Title XXIX—Overseas Contingency Operations Military ConstructionSec. 2901. Authorized Army construction and land acquisition projects.Sec. 2902. Authorized Navy construction and land acquisition projects.Sec. 2903. Authorized Air Force construction and land acquisition projects.Sec. 2904. Authorized defense agencies construction and land acquisition projects.Sec. 2905. Authorization of appropriations.Title XXX—Authorization of Emergency Military ConstructionSec. 3001. Authorization of emergency Navy construction and land acquisition projects.Sec. 3002. Authorization of emergency Air Force construction and land acquisition projects.Sec. 3003. Authorization of emergency Army National Guard and Army Reserve construction and land acquisition projects.Division C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONSTitle XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMSSubtitle A—National Security Programs and AuthorizationsSec. 3101. National Nuclear Security Administration.Sec. 3102. Defense environmental cleanup.Sec. 3103. Other defense activities.Sec. 3104. Nuclear energy.Subtitle B—Program Authorizations, Restrictions, Limitations, and Other MattersSec. 3111. Personnel levels of the Office of the Administrator for Nuclear Security.Sec. 3112. Office of Cost Estimating and Program Evaluation.Sec. 3113. Clarification of certain Stockpile Responsiveness Program objectives.Sec. 3114. Modification to plutonium pit production capacity.Sec. 3115. Annual certification of shipments to Waste Isolation Pilot Plant.Sec. 3116. Repeal of limitation on availability of funds for acceleration of nuclear weapons dismantlement.Sec. 3117. Elimination of limitation on availability of funds relating to submission of annual reports on unfunded priorities.Sec. 3118. Program for research and development of advanced naval nuclear fuel system based on low-enriched uranium.Sec. 3119. Replacement of W78 warhead.Sec. 3120. National Laboratory Jobs Access Program.Sec. 3121. Independent review of plans and capabilities for nuclear verification, detection, and monitoring of nuclear weapons and fissile material.Sec. 3122. Funding for low-enriched uranium research and development.Sec. 3123. Availability of amounts for denuclearization of Democratic People's Republic of North Korea.Sec. 3124. Accounting practices of National Nuclear Security Administration facilities.Sec. 3125. Funding for inertial confinement fusion ignition and high yield program.Sec. 3126. Improvements to Energy Employees Occupational Illness Compensation Program Act of 2000.Sec. 3127. Civil penalties for violations of certain whistleblower protections.Sec. 3128. Limitation relating to reclassification of high-level waste.Title XXXII—Defense Nuclear Facilities Safety BoardSec. 3201. Authorization.Sec. 3202. Improvements to Defense Nuclear Facilities Safety Board.Title XXXIV—Naval Petroleum ReservesSec. 3401. Authorization of appropriations.Title XXXV—Maritime MattersSubtitle A—Maritime AdministrationSec. 3501. Authorization of the Maritime Administration.Sec. 3502. Reauthorization of Maritime Security Program.Sec. 3503. Maritime Occupational Safety and Health Advisory Committee.Sec. 3504. Military to mariner program.Subtitle B—Tanker Security FleetSec. 3511. Tanker Security Fleet.Subtitle C—Cable Security FleetSec. 3521. Establishment of Cable Security Fleet.Division D—Funding TablesSec. 4001. Authorization of amounts in funding tables.Title XLI—ProcurementSec. 4101. Procurement.Sec. 4102. Procurement for overseas contingency operations.Title XLII—Research, Development, Test, and EvaluationSec. 4201. Research, development, test, and evaluation.Sec. 4202. Research, development, test, and evaluation for overseas contingency operations.Title XLIII—Operation and MaintenanceSec. 4301. Operation and maintenance.Sec. 4302. Operation and maintenance for overseas contingency operations.Title XLIV—Military PersonnelSec. 4401. Military personnel.Sec. 4402. Military personnel for overseas contingency operations.Title XLV—Other AuthorizationsSec. 4501. Other authorizations.Sec. 4502. Other authorizations for overseas contingency operations.Title XLVI—Military ConstructionSec. 4601. Military construction.Sec. 4602. Military construction for overseas contingency operations.Title XLVII—Department of Energy National Security ProgramsSec. 4701. Department of Energy national security programs.3.Congressional defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.ADEPARTMENT OF DEFENSE AUTHORIZATIONSIPROCUREMENTAAuthorization of Appropriations101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2020 for procurement for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4101.BNavy Programs111.Modification of annual report on cost targets for certain aircraft carriersSection 126(c) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2035) is amended—(1)in the subsection heading, by striking and CVN–80 and inserting , CVN–80, and CVN–81;(2)in paragraph (1), by striking costs described in subsection (b) for the CVN–79 and CVN–80 and inserting cost targets for the CVN–79, the CVN–80, and the CVN–81; and(3)in paragraph (2)—(A)in the matter preceding subparagraph (A), by striking  and the CVN–80 and inserting , the CVN–80, and the CVN–81(B)in subparagraph (A), by striking costs described in subsection (b) and inserting cost targets;(C)in subparagraph (F), by striking costs specified in subsection (b) and inserting cost targets; and(D)in subparagraph (G), by striking costs specified in subsection (b) and inserting cost targets. 112.Repeal of requirement to adhere to Navy cost estimates for certain aircraft carriersSection 122 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2104), as most recently amended by section 121(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1309), is repealed.113.Ford class aircraft carrier support for F–35C aircraftBefore accepting delivery of the Ford class aircraft carrier designated CVN–79, the Secretary of the Navy shall ensure that the aircraft carrier is capable of operating and deploying with the F–35C aircraft.114.Prohibition on use of funds for reduction of aircraft carrier force structureNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense may be obligated or expended to reduce the number of operational aircraft carriers of the Navy below the number specified in section 8062(b) of title 10, United States Code.115.Design and construction of amphibious transport dock designated LPD–31(a)In generalUsing funds authorized to be appropriated for the Department of Defense for Shipbuilding and Conversion, Navy, the Secretary of the Navy may enter into a contract, beginning with the fiscal year 2020 program year, for the design and construction of the amphibious transport dock designated LPD–31.(b)Use of incremental fundingWith respect to the contract entered into under subsection (a), the Secretary may use incremental funding to make payments under the contract.(c)Condition for out-year contract paymentsThe contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under such contract for any fiscal year after fiscal year 2020 is subject to the availability of appropriations for that purpose for such later fiscal year.116.Limitation on availability of funds pending quarterly updates on the CH–53K King Stallion helicopter program(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for aircraft procurement, Navy, for the CH–53K King Stallion helicopter program, not more than 50 percent may be obligated or expended until a period of 30 days has elapsed following the date on which the Secretary of the Navy provides the first briefing required under subsection (b).(b)Quarterly briefings required(1)In generalBeginning not later than October 1, 2019, and on a quarterly basis thereafter through October 1, 2022, the Secretary of the Navy shall provide to the Committee on Armed Services of the House of Representatives a briefing on the progress of the CH–53K King Stallion helicopter program.(2)ElementsEach briefing under paragraph (1) shall include, with respect to the CH–53K King Stallion helicopter program, the following:(A)An overview of the program schedule.(B)A statement of the total cost of the program as of the date of the briefing, including the costs of development, testing, and production.(C)A comparison of the total cost of the program relative to the approved acquisition program baseline.(D)An assessment of flight testing under the program, including identification of the number of test events have been conducted on-time in accordance with the joint integrated program schedule.(E)An update on the correction of technical deficiencies under the program, including—(i)identification of the technical deficiencies that have been corrected as of the date of the briefing; (ii)identification of the technical deficiencies that have been discovered, but not corrected, as of such date;(iii)an estimate of the total cost of correcting technical deficiencies under the program; and(iv)an explanation of any significant deviations from the testing and program schedule that are anticipated due to the discovery and correction of technical deficiencies.117.Limitation on availability of funds for VH–92A helicopter(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for procurement for the VH–92A helicopter, not more than 75 percent may be obligated or expended until the date on which the Secretary of Navy submits to the Committee on Armed Services of the House of Representatives the report required under subsection (b).(b)Report requiredThe Secretary of the Navy shall submit to the Committee on Armed Services of the House of Representatives a report assessing the status of the VH–92A helicopter program industrial base and the potential impact of proposed manufacturing base changes on the acquisition program. The report shall include a description of—(1)estimated effects on the manufacturing readiness level of the VH–92 program due to planned changes to the program manufacturing base;(2)the estimated costs and assessment of cost risk to the program due to planned changes to the program manufacturing base;(3)any estimated schedule impacts, including impacts on delivery dates for the remaining low-rate initial production lots and full rate production, resulting from changes to the manufacturing base;(4)an assessment of the effect of changes to the manufacturing base on VH–92A sustainment; and(5)the impact of such changes on production and sustainment capacity for the MH–60 and CH–53K helicopters of the Navy.118.National Defense Reserve Fleet Vessel(a)In generalSubject to the availability of appropriations, the Secretary of the Navy, acting through the executive agent described in subsection (e), shall seek to enter into a contract for the construction of one sealift vessel for the National Defense Reserve Fleet.(b)Delivery dateThe contract entered into under subsection (a) shall specify a delivery date for the sealift vessel of not later than September 30, 2026.(c)Design and construction requirements(1)Use of existing designThe design of the sealift vessel shall be based on a domestic or foreign design that exists as of the date of the enactment of this Act.(2)Commercial standards and practicesSubject to paragraph (1), the sealift vessel shall be constructed using commercial design standards and commercial construction practices that are consistent with the best interests of the Federal Government.(3)Domestic shipyardThe sealift vessel shall be constructed in a shipyard that is located in the United States.(d)Certificate and endorsementThe sealift vessel shall meet the requirements necessary to receive a certificate of documentation and a coastwise endorsement under chapter 121 of tile 46, United States Code, and the Secretary of the Navy shall ensure that the completed vessel receives such a certificate and endorsement. (e)Executive agent(1)In generalThe Secretary of the Navy shall seek to enter into a contract or other agreement with a private-sector entity under which the entity shall act as executive agent for the Secretary for purposes of the contract under subsection (a).(2)ResponsibilitiesThe executive agent described in paragraph (1) shall be responsible for—(A)selecting a shipyard for the construction of the sealift vessel;(B)managing and overseeing the construction of the sealift vessel; and(C)such other matters as the Secretary of the Navy determines to be appropriate(f)Use of incremental fundingWith respect to the contract entered into under subsection (a), the Secretary of the Navy may use incremental funding to make payments under the contract.(g)Sealift vessel definedIn this section, the term sealift vessel means the sealift vessel constructed for the National Defense Reserve Fleet pursuant to the contract entered into under subsection (a).119.Report on plans to support and maintain aircraft at Marine Corps air stations(a)Report requiredNo later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report on the plans of the Secretary to support and maintain aircraft assigned to Marine Corps air stations that are transitioning from the F–18 Hornet aircraft to the F–35 Lightning aircraft.(b)ElementsThe report under subsection (a) shall include—(1)the number and composition of squadrons assigned to each air station;(2)the support and maintenance workforce, including uniformed military, civilian, and contract personnel; and(3)the construction of aircraft and support facilities associated with the beddown of F–35 aircraft at each air station.CAir Force Programs121.Modification of requirement to preserve certain C–5 aircraftSection 141(d) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1661) is amended—(1)in paragraph (1), by striking until the date that is 30 days after the date on which the briefing under section 144(b) of the National Defense Authorization Act for Fiscal Year 2018 is provided to the congressional defense committees; and(2)in paragraph (2)(A), by striking can be returned to service and inserting is inducted into or maintained in type 1000 recallable storage.122.Modification of limitation on use of funds for KC–46A aircraftSection 146(a)(1) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended by striking the military type certification and inserting either the military type certification or a military flight release.123.F–15EX aircraft program(a)Designation of major subprogramIn accordance with section 2430a of title 10, United States Code, the Secretary of Defense shall designate the F–15EX program as a major subprogram of the F–15 aircraft program.(b)LimitationExcept as provided in subsection (c), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Air Force may be obligated or expended to procure an F–15EX aircraft until a period of 30 days has elapsed following the date on which the Secretary of the Air Force submits to the congressional defense committees the following documentation relating to the F–15EX program:(1)A program acquisition strategy.(2)An acquisition program baseline.(3)A test and evaluation master plan.(4)A life-cycle sustainment plan.(5)A post-production fielding strategy.(c)Exception for production of prototypes(1)In generalNotwithstanding subsection (b), the Secretary of the Air Force may use the funds described in paragraph (2) to develop, produce, and test not more than two prototypes of the F–15EX aircraft.(2)Funds describedThe funds described in this paragraph are funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Air Force for any of the following:(A)Research and development, nonrecurring engineering.(B)Aircraft procurement.(d)F–15EX program definedIn this section, the term F–15EX program means the F–15EX aircraft program of the Air Force as described in the materials submitted to Congress by the Secretary of Defense in support of the budget of the President for fiscal year 2020 (as submitted to Congress under section 1105(a) of title 31, United States Code).124.Prohibition on availability of funds for reduction in KC–10 primary mission aircraft inventoryNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Air Force may be obligated or expended to reduce the number of KC–10 aircraft in the primary mission aircraft inventory of the Air Force.125.Limitation on availability of funds for VC–25B aircraft(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 or any subsequent fiscal year for the Air Force may be obligated or expended to carry out over-and-above work on the VC–25B aircraft until the date on which the Secretary of the Air Force certifies to the congressional defense committees that—(1)with respect to work relating to aircraft paint scheme, interiors and livery, such work will not result in changes to the VC–25B aircraft that cause the aircraft to exceed—(A)the specification requirements applicable to the VC–25A aircraft; or(B)the quality or grade of the VC–25A aircraft;(2)the livery for the VC–25B aircraft will comply with the criteria set forth in the report of the Boeing Company titled Phase II Aircraft Livery and Paint Study Final Report as submitted to the Federal Government in April 2017;(3)such work is not a result of late design changes made by the Federal Government to the interior design of the VC–25B aircraft; and(4)such work is not a result of rework that exceeds the criteria set forth in the report of the Boeing Company titled Presidential Quality Interior Acceptance Standards Report as submitted to the Federal Government in September 2018.(b)Over-and-above work definedIn this section, the term over-and-above work means work discovered during the course of performing overhaul, maintenance, or repair efforts that—(1)is within the general scope of the contract pursuant to which such efforts are carried out;(2)is not covered by a line item for the basic work under the contract; and(3)is necessary in order to satisfactorily complete the contract.126.Limitation on availability of funds for retirement of RC–135 aircraft(a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Air Force may be obligated or expended to retire, or prepare to retire, any RC–135 aircraft until a period of 60 days has elapsed following the date on which the Secretary of Defense certifies to the congressional defense committees that—(1)technologies other than the RC–135 aircraft provide capacity and capabilities equivalent to the capacity and capabilities of the RC–135 aircraft; and(2)the capacity and capabilities of such other technologies meet the requirements of combatant commanders with respect to indications and warning, intelligence preparation of the operational environment, and direct support for kinetic and nonkinetic operations.(b)ExceptionThe limitation in subsection (a) shall not apply to individual RC–135 aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be no longer mission capable because of mishaps, other damage, or being uneconomical to repair.127.Report on aircraft fleet of the Civil Air Patrol(a)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report on the aircraft fleet of the Civil Air Patrol.(b)ElementsThe report required by subsection (a) shall include an assessment of each of the following:(1)Whether the number of aircraft, types of aircraft, and operating locations that comprise the Civil Air Patrol fleet are suitable for the missions and responsibilities assigned to the Civil Air Patrol, including—(A)flight proficiency and training;(B)operational mission training; and(C)support for cadet orientation and cadet flight training programs in the Civil Air Patrol wing of each State.(2)The ideal overall size of the Civil Air Patrol aircraft fleet, including a description of the factors used to determine that ideal size.(3)The process used by the Civil Air Patrol and the Air Force to determine the number and location of aircraft operating locations and whether State Civil Air Patrol wing commanders are appropriately involved in that process.(4)The process used by the Civil Air Patrol, the Air Force, and other relevant entities to determine the type and number of aircraft that are needed to support the emergency, operational, and training missions of the Civil Air Patrol.128.Increase in funding for RC–135 aircraft(a)Increase for RC–135Notwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 101 for procurement, as specified in the corresponding funding table in section 4101, for Aircraft Procurement, Air Force, other aircraft, RC–135, line 055 is hereby increased by $171,000,000.(b)Increase for DARP RC–135Notwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 101 for procurement, as specified in the corresponding funding table in section 4101, for other procurement, Air Force, special support projects, DARP RC135, line 063 is hereby increased by $29,000,000.(c)Offsets(1)Notwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, as specified in the corresponding funding table in section 4301, for operation and maintenance, Defense-wide, admin & servicewide activities, Defense Contract Management Agency, line 200 is hereby reduced by $25,000,000.(2)Notwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, as specified in the corresponding funding table in section 4301, for operation and maintenance, Defense-wide, admin & servicewide activities, Office of the Secretary of Defense, line 460 is hereby reduced by $25,000,000.(3)Notwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 101 for procurement, as specified in the corresponding funding table in section 4101, for Aircraft Procurement, Air Force, Initial Spares/Repair Parts, line 069 is hereby reduced by $40,000,000.(4)Notwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 101 for procurement, as specified in the corresponding funding table in section 4101, for Aircraft Procurement, Air Force, Other Production Charges, line 088 is hereby reduced by $33,000,000.(5) Notwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 101 for procurement, as specified in the corresponding funding table in section 4101, for Aircraft Procurement, Air Force, Flares, line 015 is hereby reduced by $14,000,000.(6)Notwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201, for Research, Development, Test & Evaluation, Air Force, Acq Workforce-Global Vigilance and Combat Systems, line 130 is hereby reduced by $25,000,000.(7)Notwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201, for Research, Development, Test & Evaluation, Air Force, Acq Workforce-Global Battle Management, line 133 is hereby reduced by $16,000,000.(8)Notwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201, for Research, Development, Test & Evaluation, Air Force, Acq Workforce-Capability Integration, line 134 is hereby reduced by $22,000,000.129.Provisions relating to RC–26B manned intelligence, surveillance, and reconnaissance aircraft(a)Limitation of fundsNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Air Force may be obligated or expended to retire, divest, realign, or place in storage or on backup aircraft inventory status, or prepare to retire, divest, realign, or place in storage or on backup aircraft inventory status, any RC–26B aircraft until a period of 60 days has elapsed following the date on which the Secretary of Defense certifies to the congressional defense committees that—(1)technologies or platforms other than the RC–26B aircraft provide capacity and capabilities equivalent to the capacity and capabilities of the RC–26B aircraft; and(2)the capacity and capabilities of such other technologies or platforms meet the requirements of combatant commanders with respect to indications and warning, intelligence preparation of the operational environment, and direct support for kinetic and non-kinetic operations.(b)ExceptionThe limitation in subsection (a) shall not apply to individual RC–26 aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be no longer mission capable because of mishaps or other damage.(c)Funding for RC–26B manned intelligence, surveillance, and reconnaissance platform(1)Of the amount authorized to be appropriated in section 301 for operation and maintenance, as specified in the corresponding funding table in 4301, for operation and maintenance, Air National Guard, the Secretary of the Air Force may transfer up to $15,000,000 for the purposes of the RC–26B manned intelligence, surveillance, and reconnaissance platform.(2)Of the amount authorized to be appropriated in section 421 for military personnel, as specified in the corresponding funding table in 4401, the Secretary of the Air Force may transfer up to $16,000,000 from military personnel, Air National Guard for personnel who operate and maintain the RC–26B manned intelligence, surveillance, and reconnaissance platform.(d)Memorandum of agreementNotwithstanding any other provision of law, the Chief of the National Guard Bureau may enter into one or more Memorandum of Agreement with other Federal entities for the purposes of assisting with the missions and activities of such entities.(e)Air Force reportNot later than 90 days after enactment of this Act, the Secretary of the Air Force shall submit to congressional defense committees a report detailing the manner in which the Secretary would provide manned and unmanned intelligence, surveillance, and reconnaissance mission support or manned and unmanned incident awareness and assessment mission support to military and non-military entities in the event the RC–26B is divested. The Secretary shall include a determination regarding whether or not this support would be commensurate with that which the RC–26B is able to provide. The Secretary, in consultation with the Chief of the National Guard Bureau shall also contact and survey the support requirements of other Federal agencies and provide an assessment for potential opportunities to enter into one or more Memorandum of Agreements with such agencies for the purposes of assisting with the missions and activities of such entities, such as domestic or, subject to legal authorities, foreign operations, including but not limited to situational awareness, damage assessment, evacuation monitoring, search and rescue, chemical, biological, radiological, and nuclear assessment, hydrographic survey, dynamic ground coordination, and cyberspace incident response.130.Air Force Aggressor Squadron Modernization(a)Sense of the House of RepresentativesIt is the sense of the House of Representatives that—(1)it is critical that the Air Force has the capability to train against an advanced air adversary in order to be prepared for conflicts against a modern enemy force;(2)in order to have this capability, Air Force must have access to an advanced adversary force prior to United States adversaries fielding a 5th-generation operational capability; and(3)the Air Force’s plan to use low-rate initial production F–35As as aggressor aircraft reflects a recognition of the need to field a modernized aggressor fleet.(b)Report(1)In generalNo later than 6 months prior to the transfer of any low-rate initial production F–35 aircraft for use as aggressor aircraft, the Chief of Staff of the Air Force shall submit to the congressional defense committees, and the Member of Congress and the Senators who represent bases from where aircraft may be transferred, a comprehensive plan and report on the strategy for modernizing the organic aggressor fleet.(2)ElementsThe report required under paragraph (1) shall include the following elements:(A)Potential locations for F–35A aggressor aircraft, including an analysis of installations that—(i)have the size and availability of airspace necessary to meet flying operations requirements;(ii)have sufficient capacity and availability of range space;(iii)are capable of hosting advanced-threat training exercises; and(iv)meet or require minimal addition to the environmental requirements associated with the basing action.(B)An analysis of the potential cost and benefits of expanding aggressor squadrons currently operating 18 Primary Assigned Aircraft (PAA) to a level of 24 PAA each.(C)An analysis of the cost and timelines associated with modernizing the current Air Force aggressor squadrons to include upgrading aircraft’s radar, infrared search-and-track systems, radar warning receiver, tactical datalink, threat-representative jamming pods, and other upgrades necessary to provide a realistic advanced adversary threat.(D)Any costs associated with moving the aircraft.(E)Any jobs on the relevant military installation that may be affected by said changes.130A.Open Skies Treaty aircraft recapitalization program(a)In generalThe Secretary of the Air Force shall ensure that any Request for Proposals for the procurement of an OC–135B aircraft under the Open Skies Treaty aircraft recapitalization program meets the requirements for full and open competition as set forth in section 2304 of title 10, United States Code, and incorporates a full competitive bidding process, to include both new production aircraft and recently manufactured low-hour, low-cycle aircraft(b)Open Skies Treaty DefinedThe term Open Skies Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002.DDefense-wide, Joint, and Multiservice Matters131.Economic order quantity contracting and buy-to-budget acquisition for F–35 aircraft program(a)Economic order quantity contract authority(1)In generalSubject to paragraphs (2) through (5), from amounts made available for obligation under the F–35 aircraft program for fiscal year 2020, the Secretary of Defense may enter into one or more contracts, beginning with the fiscal year 2020 program year, for the procurement of economic order quantities of material and equipment that has completed formal hardware qualification testing for the F–35 aircraft program for use in procurement contracts to be awarded for such program during fiscal years 2021, 2022, and 2023.(2)LimitationThe total amount obligated under all contracts entered into under paragraph (1) shall not exceed $574,000,000.(3)Preliminary findingsBefore entering into a contract under paragraph (1), the Secretary of Defense shall make each of the following findings with respect to such contract:(A)The use of such a contract will result in significant savings of the total anticipated costs of carrying out the program through annual contracts.(B)The minimum need for the property to be procured is expected to remain substantially unchanged during the contemplated contract period in terms of production rate, procurement rate, and total quantities.(C)There is a reasonable expectation that, throughout the contemplated contract period, the Secretary will request funding for the contract at the level required to avoid contract cancellation.(D)That there is a stable, certified, and qualified design for the property to be procured and that the technical risks and redesign risks associated with such property are low.(E)The estimates of both the cost of the contract and the anticipated cost avoidance through the use of an economic order quantity contract are realistic.(F)Entering into the contract will promote the national security interests of the United States.(4)Certification requirementExcept as provided in paragraph (5), the Secretary of Defense may not enter into a contract under paragraph (1) until a period of 30 days has elapsed following the date on which the Secretary certifies to the congressional defense committees, in writing, that each of the following conditions is satisfied:(A)A sufficient number of end items of the system being acquired under such contract have been delivered at or within the most recently available estimates of the program acquisition unit cost or procurement unit cost for such system to determine that the estimates of the unit costs are realistic.(B)During the fiscal year in which such contract is to be awarded, sufficient funds will be available to perform the contract in such fiscal year, and the future-years defense program submitted to Congress under section 221 of title 10, United States Code, for that fiscal year will include the funding required to execute the program without cancellation.(C)The contract is a fixed-price type contract.(D)The proposed contract provides for production at not less than minimum economic rates given the existing tooling and facilities.(E)The Secretary has determined that each of the conditions described in subparagraphs (A) through (F) of paragraph (3) will be met by such contract and has provided the basis for such determination to the congressional defense committees.(F)The determination under subparagraph (E) was made after the completion of a cost analysis performed by the Director of Cost Assessment and Program Evaluation for the purpose of section 2334 of title 10, United States Code, and the analysis supports that determination.(5)ExceptionNotwithstanding paragraph (4), the Secretary of Defense may enter into a contract under paragraph (1) on or after March 1, 2020, if—(A)the Director of Cost Assessment and Program Evaluation has not completed a cost analysis of the preliminary findings made by the Secretary under paragraph (3) with respect to the contract;(B)the Secretary certifies to the congressional defense committees, in writing, that each of the conditions described in subparagraphs (A) through (E) of paragraph (4) is satisfied; and(C)a period of 30 days has elapsed following the date on which the Secretary submits the certification under subparagraph (B).(b)Buy-to-budget acquisitionSubject to section 2308 of title 10, United States Code, using funds authorized to be appropriated by this Act for the procurement of F–35 aircraft, the Secretary of Defense may procure a quantity of F–35 aircraft in excess of the quantity authorized by this Act if such additional procurement does not require additional funds to be authorized to be appropriated because of production efficiencies or other cost reductions.132.Program requirements for the F–35 aircraft program(a)Designation of major subprogramIn accordance with section 2430a of title 10, United States Code, the Secretary of Defense shall designate F–35 Block 4 as a major subprogram of the F–35 aircraft program.(b)Cost estimates(1)Joint cost estimateThe Secretary of the Air Force and the Secretary of the Navy shall jointly develop a joint service cost estimate for the life-cycle costs of the F–35 aircraft program.(2)Independent cost estimateThe Director of Cost Assessment and Program Evaluation shall develop an independent cost estimate for the life-cycle costs of the F–35 aircraft program.(3)Submittal to CongressThe cost estimates required under paragraphs (1) and (2) shall be submitted to the congressional defense committees not later than 180 days after the date of the enactment of this Act.(c)Revision of program elements(1)Revision requiredThe Secretary of Defense shall revise the program elements applicable to the F–35 aircraft program as follows:(A)Research and developmentThe program element for research and development costs (as that element was specified in the materials submitted to Congress by the Secretary of Defense in support of the budget of the President for fiscal year 2020 (as submitted to Congress under section 1105(a) of title 31, United States Code)) shall be separated into the following individual program elements:(i)System development and demonstration closeout.(ii)F–35 Block 4.(iii)Autonomic logistics information system development and upgrades.(iv)Dual-capable aircraft.(v)Test infrastructure.(vi)Additional program budget elements, as required, for each modernization or upgrade effort initiated after F–35 Block 4.(B)ProcurementThe program element for procurement costs (as that element was specified in the materials submitted to Congress by the Secretary of Defense in support of the budget of the President for fiscal year 2020 (as submitted to Congress under section 1105(a) of title 31, United States Code)) shall be separated into the following individual program elements:(i)Recurring fly-away and ancillary equipment.(ii)Non-recurring fly-away and ancillary equipment.(iii)F–35 Block 4.(iv)Autonomic logistics information system.(v)Dual-capable aircraft.(vi)Engineering support.(vii)Aircraft retrofit and modification.(viii)Depot activation.(ix)Initial spares.(x)Production support.(2)Inclusion in budget materialsThe Secretary of Defense shall ensure that each revised program element described in paragraph (1) is included, with a specific dollar amount, in the materials relating to the F–35 aircraft program submitted to Congress by the Secretary of Defense in support of the budget of the President (as submitted to Congress under section 1105(a) of title 31, United States Code) for fiscal year 2021 and each fiscal year thereafter until the date on which the F–35 aircraft program terminates.(d)Comptroller General reports(1)Annual report requiredNot later than 30 days after the date on which the budget of the President is submitted to Congress under section 1105(a) of title 31, United States Code, for each of fiscal years 2021 through 2025, the Comptroller General of the United States shall submit to the congressional defense committees a report on the F–35 aircraft program.(2)ElementsEach report under paragraph (1) shall include, with respect to the F–35 aircraft program, the following:(A)An assessment of the progress of manufacturing processes improvement under the program.(B)The business case analysis of the Department of Defense for F–35 Block 4 follow-on modernization efforts.(C)The progress and results of F–35 Block 4 and other follow-on modernization development and testing efforts.(D)The Department's schedule for delivering software upgrades in six-month, scheduled increments.(E)The progress and results of any other significant hardware development and fielding efforts necessary for F–35 Block 4.(F)Any other issues the Comptroller General determines to be appropriate.(e)F–35 Block 4 definedIn this section, the term F–35 Block 4 means Block 4 capability upgrades for the F–35 aircraft program as described in the Selected Acquisition Report for the program submitted to Congress in March 2019, pursuant to section 2432 of title 10, United States Code.133.Reports on F–35 aircraft program(a)Report on F–35 reliability and maintainability metricsThe Secretary of Defense shall submit to the congressional defense committees a report on the reliability and maintainability metrics for the F–35 aircraft. The report shall include the following:(1)The results of a review and assessment, conducted by the program office for the F–35 aircraft program, of the reliability and maintainability metrics for the aircraft as set forth in the most recent operational requirements document for the program.(2)A determination of whether the reliability and maintainability metrics for the aircraft, as set forth in the most recent operational requirements document for the program, are feasible and attainable, and what changes, if any, will be made to update the metrics.(3)A certification that the program office for the F–35 aircraft program has revised the reliability and maintainability improvement plan for the aircraft—(A)to identify specific and measurable reliability and maintainability objectives in the improvement plan guidance; and(B)to identify and document which projects included in the improvement plan will achieve the objectives identified under subparagraph (A).(b)Report on F–35 Block 4(1)In generalThe Secretary of Defense shall submit to the congressional defense committees a report on F–35 Block 4. The report shall include the following:(A)The results of an independent cost estimate for F–35 Block 4 conducted by the Director of Cost Assessment and Program Evaluation.(B)A test and evaluation master plan, approved by the Director of Operational Test and Evaluation, that addresses testing resources, testing aircraft shortfalls, and testing funding.(C)A technology readiness assessment of all technologies and capabilities planned for F–35 Block 4 conducted by the Under Secretary of Defense for Research and Engineering.(D)A review of the feasibility of the continuous capability development and delivery strategy for fielding F–35 Block 4 technologies conducted by the Under Secretary of Defense for Research and Engineering.(2)F–35 Block 4 definedIn this subsection, the term F–35 Block 4 has the meaning given that term in section 132(e).(c)Report on F–35 Autonomic Logistics Information SystemThe Secretary of Defense shall submit to the congressional defense committees a report on the autonomic logistics information system of the F–35 aircraft. The report shall include a description of each of the following:(1)All shortfalls, capability gaps, and deficiencies in the system that have been identified as of the date of the enactment of this Act.(2)The strategy and performance requirements that will be implemented to improve the system.(3)The strategy, implementation plan, schedule, and estimated costs of developing and fielding—(A)the next generation of the system; or(B)future increments of the system.(d)Deadline for submittalThe reports required under subsections (a) through (c) shall be submitted to the congressional defense committees not later than 180 days after the date of the enactment of this Act.134.Requirement to seek compensation for failure to deliver non-Ready-For-Issue spare parts for the F–35 aircraft programThe Secretary of Defense shall take such action as necessary to seek compensation from the contractor for costs related to the failure to deliver non-Ready-For-Issue spare parts for the F–35 aircraft program as described in described in the report titled Audit of F–35 Ready-For-Issue Spare Parts and Sustainment Performance Incentive Fees (DODIG–2019–094) issued by the Department of Defense Inspector General on June 13, 2019.135.Procurement authority for light attack aircraft(a)Procurement authority for Combat Air Advisor supportSubject to subsection (b), the Commander of the United States Special Operations Command may procure light attack aircraft for Combat Air Advisor mission support.(b)Certification requiredThe Commander of the United States Special Operations Command may not procure light attack aircraft under subsection (a) until a period of 60 days has elapsed following the date on which the Commander certifies to the congressional defense committees that a mission capability gap and special-operations-forces-peculiar acquisition requirement exists which can be mitigated with procurement of a light attack aircraft capability.(c)Authority to use or transfer funds made available for Light Attack Aircraft experimentsThe Secretary of the Air Force shall use or transfer amounts authorized to be appropriated by this Act for Light Attack Aircraft experiments to procure the required quantity of aircraft for—(1)Air Combat Command’s Air Ground Operations School; and(2)Air Force Special Operations Command for Combat Air Advisor mission support in accordance with subsection (a).IIRESEARCH, DEVELOPMENT, TEST, AND EVALUATIONAAuthorization of Appropriations201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4201.BProgram Requirements, Restrictions, and Limitations211.Program on enhancement of preparation of dependents of members of Armed Forces for careers in science, technology, engineering, and mathematics(a)Program requiredChapter 111 of title 10, United States Code, is amended by inserting after section 2192a the following new section:2192b.Program on enhancement of preparation of dependents of members of armed forces for careers in science, technology, engineering, and mathematics(a)Program requiredThe Secretary of Defense shall carry out a program to—(1)enhance the preparation of students at covered schools for careers in science, technology, engineering, and mathematics; and(2)provide assistance to teachers at covered schools to enhance preparation described in paragraph (1).(b)CoordinationIn carrying out the program, the Secretary shall coordinate with the following:(1)The Secretaries of the military departments.(2)The Secretary of Education.(3)The National Science Foundation.(4)Other organizations as the Secretary of Defense considers appropriate.(c)ActivitiesActivities under the program may include the following:(1)Establishment of targeted internships and cooperative research opportunities at defense laboratories and other technical centers for students and teachers at covered schools.(2)Establishment of scholarships and fellowships for students at covered schools.(3)Efforts and activities that improve the quality of science, technology, engineering, and mathematics educational and training opportunities for students and teachers at covered schools, including with respect to improving the development of curricula at covered schools.(4)Development of travel opportunities, demonstrations, mentoring programs, and informal science education for students and teachers at covered schools.(d)MetricsThe Secretary shall establish outcome-based metrics and internal and external assessments to evaluate the merits and benefits of activities conducted under the program with respect to the needs of the Department of Defense.(e)Covered schools definedIn this section, the term covered schools means elementary or secondary schools at which the Secretary determines a significant number of dependents of members of the armed forces are enrolled..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2192a the following new item:2192b. Program on enhancement of preparation of dependents of members of armed forces for careers in science, technology, engineering, and mathematics..(c)Conforming repealSection 233 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 2193a note) is repealed.212.Temporary inclusion of joint artificial intelligence center of the Department of Defense in personnel management authority to attract experts in science and engineering(a)In generalSubsection (a) of section 1599h of title 10, United States Code, is amended by adding at the end the following new paragraph:(6)Joint Artificial Intelligence CenterThe Director of the Joint Artificial Intelligence Center may carry out a program of personnel management authority provided in subsection (b) in order to facilitate recruitment of eminent experts in science or engineering for the Center. The authority to carry out the program under this paragraph shall terminate on December 31, 2024..(b)Scope of appointment authoritySubsection (b)(1) of such section is amended—(1)in subparagraph (D), by striking and at the end;(2)in subparagraph (E), by adding and at the end; and (3)by adding at the end the following new subparagraph:(F)in the case of the Joint Artificial Intelligence Center, appoint scientists and engineers to a total of not more than 5 scientific and engineering positions in the Center;.(c)Extension of terms of appointmentSubsection (c)(2) of such section is amended by striking or the Defense Innovation Unit Experimental and inserting the Defense Innovation Unit Experimental, or the Joint Artificial Intelligence Center.213.Joint Hypersonics Transition OfficeSection 218 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2358 note) is amended—(1)in subsection (a), by striking the program required under subsection (b), and shall and inserting the program and activities described in subsections (d) through (g), and shall;(2)by redesignating subsections (b) through (e) as subsections (d) through (g), respectively;(3)by inserting after subsection (a) the following new subsections:(b)DirectorThere is a Director of the Office (referred to in this section as the Director). The Director shall be appointed by the Secretary of Defense and shall serve as the senior official in the Department of Defense with principal responsibility for carrying out the program and activities described in subsections (d) through (g). The Director shall report to the Assistant Director for Hypersonics within the Office of the Under Secretary of Defense for Research and Engineering.(c)University consortium(1)DesignationThe Director shall designate a consortium of institutions of higher education (as that term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) to lead foundational hypersonic research in research areas that the Director determines to be appropriate for the Department of Defense.(2)Availability of informationThe Director shall ensure that the research results and reports of the consortium are made available across the Federal Government, the private sector, and academia, consistent with appropriate security classification guidance.;(4)in subsection (d), by striking The Office and inserting The Director; (5)in subsection (e), as so redesignated—(A)in the matter preceding paragraph (1), by striking program required by subsection (b), the Office and inserting program required by subsection (d), the Director;(B)in paragraph (3)(A), by striking private sector and inserting private-sector academic; and(C)in paragraph (5), by striking certified under subsection (e) as being consistent with the roadmap under subsection (d) and inserting certified under subsection (g) as being consistent with the roadmap under subsection (f);(6)in subsection (f), as so redesignated—(A)in paragraph (3)—(i)in subparagraph (C)—(I)in clause (i), by striking and at the end;(II)in clause (ii), by striking the period at the end and inserting ; and; and(III)by adding at the end the following new clause:(iii)the activities and resources of the consortium designated by the Director under subsection (c) to be leveraged by the Department to meet such goals.; and(ii)in subparagraph (D), by striking facilities both places it appears and inserting facilities and infrastructure; and(B)by adding at the end the following new paragraph:(4)Submittal to Congress(A)Initial submissionNot later than 180 days after the date of the enactment of this paragraph, the Secretary of Defense shall submit to the congressional defense committees the roadmap developed under paragraph (1).(B)Subsequent submissionsThe Secretary of Defense shall submit to the congressional defense committees each roadmap revised under paragraph (1) together with the budget submitted to Congress under section 1105 of title 31, United States Code, for the fiscal year concerned.;(7)in subsection (g), as so redesignated—(A)by striking subsection (d) each place it appears and inserting subsection (f); (B)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking The Office and insert The Director;(ii)in subparagraph (A) by striking research, development, test, and evaluation and demonstration programs within the Department of Defense and inserting defense-wide research, development, test, and evaluation and demonstration programs; and(iii)in subparagraph (B), by striking the hypersonics and inserting all hypersonics;(C)in paragraph (2), by striking The Office and inserting The Director; and(D)in paragraph (3), by striking 2016 and inserting 2026; and(8)by adding at the end the following new subsection:(h)FundingThe Secretary may make available such funds to the Office for basic research, applied research, advanced technology development, prototyping, studies and analyses, and organizational support as the Secretary considers appropriate to support the efficient and effective development of hypersonics technologies and transition of those systems and technologies into acquisition programs or operational use..214.Modification of proof of concept commercialization program(a)Extension of programSection 1603(g) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2359 note) is amended by striking 2019 and inserting 2024. (b)Additional improvementsSection 1603 of such Act, as amended by subsection (a), is further amended—(1)in the section heading, by inserting of dual-use technology after commercialization;(2)in subsection (a)—(A)by inserting of Dual-Use Technology before Program; and(B)by inserting with a focus on priority defense technology areas that attract public and private sector funding, as well as private sector investment capital, including from venture capital firms in the United States, before in accordance;(3)in subsection (c)(4)(A)(iv), by inserting , which may include access to venture capital after award;(4)by striking subsection (d);(5)by redesignating subsection (e) as subsection (d);(6)by striking subsection (f); and(7)by adding at the end the following new subsection (e):(e)AuthoritiesIn carrying out this section, the Secretary may use the following authorities:(1)Section 1599g of title 10 of the United States Code, relating to public-private talent exchanges.(2)Section 2368 of such title, relating to Centers for Science, Technology, and Engineering Partnerships.(3)Section 2374a of such title, relating to prizes for advanced technology achievements.(4)Section 2474 of such title, relating to Centers of Industrial and Technical Excellence.(5)Section 2521 of such title, relating to the Manufacturing Technology Program.(6)Section 225 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2359 note).(7)Section 1711 of such Act (Public Law 115–91; 10 U.S.C. 2505 note), relating to a pilot program on strengthening manufacturing in the defense industrial base.(8)Section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a) and section 6305 of title 31, United States Code, relating to cooperative research and development agreements..215.Contract for national security research studies(a)Contract authorityThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition and Sustainment, shall seek to enter into a contract with a federally funded research and development center under which the private scientific advisory group known as JASON will provide national security research studies to the Department of Defense.(b)Terms of contractThe contract entered into under subsection (a) shall be an indefinite delivery-indefinite quantity contract with terms substantially similar to the terms of the contract in effect before March 28, 2019, under which JASON provided national security research studies to the Department of Defense (solicitation number HQ0034–19–R–0011 for JASON National Security Research Studies).(c)TerminationThe Secretary of Defense may not terminate the contract under subsection (a) until a period of 180 days has elapsed following the date on which the Secretary notifies the congressional defense committees of the intent of the Secretary to terminate the contract and receives approval for such termination from the committees.216.JASON Scientific Advisory GroupPursuant to section 173 of title 10, United States Code, the Secretary of Defense shall seek to engage the members of the private scientific advisory group to multiple Federal agencies known as JASON as advisory personnel to provide advice, on an ongoing basis, on matters involving science, technology, and national security, including methods to defeat existential and technologically-amplified threats to national security.217.Direct Air Capture and Blue Carbon Removal Technology Program(a)Program authorized(1)In generalThe Secretary of Defense, in coordination with the Secretary of Homeland Security, the Secretary of Energy, and the heads of such other Federal agencies as the Secretary of Defense considers appropriate, may carry out a program on research, development, testing, evaluation, study, and demonstration of technologies related to blue carbon capture and direct air capture.(2)Program goalsThe goals of the program established under paragraph (1) are as follows:(A)To develop technologies that capture carbon dioxide from seawater and the air to turn such carbon dioxide into clean fuels to enhance fuel and energy security.(B)To develop and demonstrate technologies that capture carbon dioxide from seawater and the air to reuse such carbon dioxide to create products for military uses.(C)To develop direct air capture technologies for use—(i)at military installations or facilities of the Department of Defense; or(ii)in modes of transportation by the Navy or the Coast Guard.(3)PhasesThe program established under paragraph (1) shall be carried out in two phases as follows:(A)The first phase may consist of research and development and shall be carried out as described in subsection (b).(B)The second phase shall consist of testing and evaluation and shall be carried out as described in subsection (c), if the Secretary determines that the results of the research and development phase justify implementing the testing and evaluation phase.(4)DesignationThe program established under paragraph (1) shall be known as the Direct Air Capture and Blue Carbon Removal Technology Program (in this section referred to as the Program).(b)Research and development phase(1)In generalDuring the research and development phase of the Program, the Secretary of Defense may conduct research and development in pursuit of the goals set forth in subsection (a)(2).(2)Direct air captureThe research and development phase of the Program may include, with respect to direct air capture, a front end engineering and design study that includes an evaluation of direct air capture designs to produce fuel for use—(A)at military installations or facilities of the Department of Defense; or(B)in modes of transportation by the Navy or the Coast Guard.(3)DurationThe Secretary may carry out the research and development phase of the Program commencing not later than 90 days after the date of the enactment of this Act.(4)Grants authorizedThe Secretary may carry out the research and development phase of the Program through the award of grants to private persons and eligible laboratories.(5)Report requiredNot later than 180 days after the date of the completion of the research and development phase of the Program, the Secretary shall submit to Congress a report on the research and development carried out under the Program.(c)Testing and evaluation phase(1)In generalDuring the testing and evaluation phase of the Program, the Secretary may, in pursuit of the goals set forth in subsection (a)(2), conduct tests and evaluations of the technologies researched and developed during the research and development phase of the Program.(2)Direct air captureThe testing and evaluation phase of the Program may include demonstration projects for direct air capture to produce fuel for use—(A)at military installations or facilities of the Department of Defense; or(B)in modes of transportation by the Navy or the Coast Guard.(3)DurationSubject to subsection (a)(3)(B), the Secretary may carry out the testing and evaluation phase of the Program commencing on the date of the completion of the research and development phase described in subsection (b), except that the testing and evaluation phase of the Program with respect to direct air capture may commence at such time after a front end engineering and design study demonstrates to the Secretary that commencement of such phase is appropriate.(4)Grants authorizedThe Secretary may carry out the testing and evaluation phase of the Program through the award of grants to private persons and eligible laboratories.(5)LocationsThe Secretary shall carry out the testing and evaluation phase of the Program at military installations or facilities of the Department of Defense.(6)Report requiredNot later than September 30, 2026, the Secretary shall submit to Congress a report on the findings of the Secretary with respect to the effectiveness of the technologies tested and evaluated under the Program.(d)DefinitionsIn this section:(1)Blue carbon captureThe term blue carbon capture means the removal of dissolved carbon dioxide from seawater through engineered or inorganic processes, including filters, membranes, or phase change systems.(2)Direct air capture(A)In generalThe term direct air capture, with respect to a facility, technology, or system, means that the facility, technology, or system uses carbon capture equipment to capture carbon dioxide directly from the air.(B)ExclusionThe term direct air capture does not include any facility, technology, or system that captures carbon dioxide—(i)that is deliberately released from a naturally occurring subsurface spring; or(ii)using natural photosynthesis.(3)Eligible laboratoryThe term eligible laboratory means—(A)a National Laboratory (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)); or(B)the science and technology reinvention laboratories (as designated under section 1105 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note));(C)the Major Range and Test Facility Base (as defined in section 2358a(f)(3) of title 10, United States Code); and(D)other facilities that support the research development, test, and evaluation activities of the Department of Defense or Department of Energy.218.Foreign malign influence operations research program(a)Program requiredThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, shall carry out a research program on foreign malign influence operations research as part of the university and other basic research programs of the Department of Defense (such as the Minerva Research Initiative).(b)Program objectivesThe objectives of the research program shall be the following:(1)To enhance the understanding of foreign malign influence operations, including activities conducted on social media platforms.(2)To facilitate the compilation, analysis, and storage of publicly available or voluntarily provided indicators of foreign malign influence operations, including those appearing on social media platforms, for the purposes of additional research.(3)To promote the development of best practices relating to tactics, techniques, procedures, and technology for the protection of the privacy of the customers and users of the social media platforms and the proprietary information of the social media companies in conducting research and analysis or compiling and storing indicators and key trends of foreign malign influence operations on social media platforms.(4)To promote collaborative research and information exchange with other relevant entities within the Department and with other agencies relating to foreign malign influence operations.(c)Program activitiesIn order to achieve the objectives specified in subsection (b), the Secretary is authorized to carry out the following activities:(1)The Secretary may award research grants to eligible individuals and entities on a competitive basis.(2)The Secretary may award financial assistance to graduate students on a competitive basis.(d)ReportNot later than March 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a report on the progress of the Secretary in carrying out the research program under this section, including a description of the activities and research conducted as part of the program.219.Sensor data integration for fifth generation aircraft(a)F–35 sensor dataThe Secretary of Defense shall ensure that—(1)information collected by the passive and active on-board sensors of the F–35 Joint Strike Fighter aircraft is capable of being shared, in real time, with joint service users in cases in which the Joint Force Commander determines that sharing such information would be operationally advantageous; and(2)the Secretary has developed achievable, effective, and suitable concepts and supporting technical architectures to collect, store, manage, and disseminate information collected by such sensors.(b)GAO study and report(1)StudyThe Comptroller General of the United States shall conduct a study of the sensor data collection and dissemination capability of fifth generation aircraft of the Department of Defense.(2)ElementsThe study required by paragraph (1) shall include an assessment of the following—(A)the extent to which the Department has established doctrinal, organizational, or technological methods of managing the large amount of sensor data that is currently collected and which may be collected by existing and planned advanced fifth generation aircraft;(B)the status of the existing sensor data collection, storage, dissemination, and management capability and capacity of fifth generation aircraft, including the F–35, the F–22, and the B–21; and(C)the ability of the F–35 aircraft and other fifth generation aircraft to share information collected by the aircraft in real-time with other joint service users as described in subsection (a)(1).(3)Study results(A)Interim briefingNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall provide to the congressional defense committees a briefing on the preliminary findings of the study conducted under this subsection.(B)Final resultsThe Comptroller General shall provide the final results of the study conducted under this subsection to the congressional defense committees at such time and in such format as is mutually agreed upon by the committees and the Comptroller General at the time of the briefing under subparagraph (A).220.Documentation relating to Advanced Battle Management System(a)Documentation requiredNot later than the date specified in subsection (b), the Secretary of the Air Force shall submit to the congressional defense committees the following documentation relating to the Advanced Battle Management System:(1)A list that identifies each program, project, and activity that comprises the System.(2)The final analysis of alternatives for the System.(3)An acquisition strategy for the System, including—(A)an outline of each increment of the System; and(B)the date on which each increment will reach initial operational capability and full operational capability, respectively.(4)A capability development document for the System.(5)An acquisition program baseline for the System.(6)A test and evaluation master plan for the System.(7)A life-cycle sustainment plan for the System.(b)Date specifiedThe date specified in this subsection is the earlier of—(1)the date that is 180 days after the date on which the final analysis of alternatives for the Advanced Battle Management System is completed; or(2)April 1, 2020.(c)Advanced Battle Management System definedIn this section, the term Advanced Battle Management System means the Advanced Battle Management System of Systems capability of the Air Force, including each program, project, and activity that comprises such capability.221.Documentation relating to B–52 commercial engine replacement program(a)Documentation requiredThe Secretary of the Air Force shall submit to the congressional defense committees the following documentation relating to the B–52 commercial engine replacement program of the Air Force:(1)A capability development document for the program, approved by the Secretary of the Air Force.(2)A test and evaluation master plan for the program, approved by the Director of Operational Test and Evaluation.(b)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Air Force, not more than 75 percent may be obligated or expended until the date on which the Secretary of the Air Force submits to the congressional defense committees the documentation required under subsection (a).222.Diversification of the science, technology, research, and engineering workforce of the Department of Defense(a)Assessment required(1)In generalThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, shall conduct an assessment of critical skillsets required across the science, technology, research, and engineering workforce of the Department of Defense to support emerging and future warfighter technologies.(2)ElementsThe assessment required by paragraph (1) shall include analysis of the following:(A)The percentage of women and minorities employed in the workforce as of the date of the assessment.(B)The percentage of grants, fellowships, and funding awarded to minorities and women.(C)The effectiveness of existing hiring and attraction incentives, other encouragements, and required service agreement commitments in attracting and retaining minorities and women in the workforce of the Department after such individuals complete work on Department-funded research projects, grant projects, fellowships, and STEM programs.(D)The geographical diversification of the workforce and the operating costs of the workforce across various geographic regions.(b)Plan required(1)In generalBased on the results of the assessment conducted under subsection (a), the Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, shall develop and implement a plan to diversify and strengthen the science, technology, research, and engineering workforce of the Department of Defense.(2)ElementsThe plan required by paragraph (1) shall—(A)align with science and technology strategy priorities of the Department of Defense, including the emerging and future warfighter technology requirements identified by the Department;(B)except as provided in subsection (c)(2), set forth steps for the implementation of each recommendation included in the 2013 report of the RAND corporation titled First Steps Toward Improving DoD STEM Workforce Diversity;(C)harness the full range of the Department’s STEM programs and other Department-sponsored programs to develop and attract top talent;(D)use existing authorities to attract and retain students, academics, and other talent;(E)establish and use contracts, agreements, or other arrangements with institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), including historically black colleges and universities and other minority-serving institutions (as described in section 371(a) of such Act (20 U.S.C. 1067q(a)) to enable easy and efficient access to research and researchers for Government-sponsored basic and applied research and studies at each institution, including contracts, agreements, and other authorized arrangements such as those authorized under—(i)section 217 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2358 note); and(ii)such other authorities as the Secretary determines to be appropriate; and(F)include recommendations for changes in authorities, regulations, policies, or any other relevant areas, that would support the achievement of the goals set forth in the plan.(3)Submittal to CongressNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that includes—(A)the plan developed under paragraph (1); and(B)with respect to each recommendation described in paragraph (2)(B) that the Secretary implemented or expects to implement—(i)a summary of actions that have been taken to implement the recommendation; and(ii)a schedule, with specific milestones, for completing the implementation of the recommendation.(c)Deadline for implementation(1)In generalExcept as provided in paragraph (2), not later than 18 months after the date of the enactment of this Act the Secretary of Defense shall carry out activities to implement the plan developed under subsection (b).(2)Exception for implementation of certain recommendations(A)Delayed implementationThe Secretary of Defense may commence implementation of a recommendation described in subsection (b)(2)(B) after the date specified in paragraph (1) if the Secretary provides the congressional defense committees with a specific justification for the delay in implementation of such recommendation on or before such date.(B)NonimplementationThe Secretary of Defense may opt not to implement a recommendation described in subsection (b)(2)(B) if the Secretary provides to the congressional defense committees, on or before the date specified in paragraph (1)—(i)a specific justification for the decision not to implement the recommendation; and(ii)a summary of the alternative actions the Secretary plans to take to address the issues underlying the recommendation.(d)STEM definedIn this section, the term STEM means science, technology, engineering, and mathematics.223.Policy on the talent management of digital expertise and software professionals(a)Policy(1)In generalIt shall be a policy of the Department of Defense to promote and maintain digital expertise and software development as core competencies of civilian and military workforces of the Department, and as a capability to support the National Defense Strategy, which policy shall be achieved by—(A)the recruitment, development, and incentivization of retention in and to the civilian and military workforce of the Department of individuals with aptitude, experience, proficient expertise, or a combination thereof in digital expertise and software development;(B)at the discretion of the Secretaries of the military departments, the development and maintenance of civilian and military career tracks related to digital expertise, and related digital competencies for members of the Armed Forces, including the development and maintenance of training, education, talent management, incentives, and promotion policies in support of members at all levels of such career tracks; and(C)the development and application of appropriate readiness standards and metrics to measure and report on the overall capability, capacity, utilization, and readiness of digital engineering professionals to develop and deliver operational capabilities and employ modern business practices.(2)DefinitionsFor purposes of this section, digital engineering is the discipline and set of skills involved in the creation, processing, transmission, integration, and storage of digital data, (including but not limited to data science, machine learning, software engineering, software product management, and artificial intelligence product management).(b)Responsibility(1)Appointment of OfficerNot later than 270 days after the date of enactment of this Act, the Secretary of Defense shall appoint a civilian official responsible for the development and implementation of the policy set forth in subsection (a). The official shall be known as the Chief Digital Engineering Recruitment and Management Officer of the Department of Defense (in this section referred to as the Officer).(2)Expiration of appointmentThe appointment of the Officer under paragraph (1) shall expire on September 30, 2029.(c)DutiesIn developing and providing for the discharge of the policy set forth in subsection (a), the Officer shall work with the Assistant Secretaries of the military departments for Manpower and Reserve Affairs to carry out the following:(1)Develop for, and enhance within, the recruitment programs of each Armed Force various core initiatives, programs, activities, and mechanisms, tailored to the unique needs of each Armed Force, to identify and recruit civilian employees and members of the Armed Forces with demonstrated aptitude, interest, and proficiency in digital engineering, and in science, technology, engineering, and mathematics (STEM) generally, including initiatives, programs, activities, and mechanisms to target populations of individuals not typically aware of opportunities in the Department of Defense for a digital engineering career.(2)Identify and share with the military departments best practices around the development of flexible career tracks and identifiers for digital engineering and related digital competencies and meaningful opportunities for career development, talent management, and promotion within such career tracks.(3)Develop and maintain education, training, doctrine, rotational opportunities, and professional development activities to support the civilian and military digital engineering workforce.(4)Coordinate and synchronize digital force management activities throughout the Department of Defense, advise the Secretary of Defense on all matters pertaining to the health and readiness of digital forces, convene a Department-wide executive steering group, and submit to Congress an annual report on the readiness of digital forces and progress toward achieving the policy set forth in subsection (a).(5)Create a Department-wide mechanism to track digital expertise in the workforce, develop and maintain organizational policies, strategies, and plans sufficient to build, maintain, and refresh internal capacity at scale, and report to the Secretary quarterly on the health and readiness the digital engineering workforce.(6)Assist the military departments in designing, developing, and executing programs and incentives to retain, track, and oversee digital expertise among civilian employees of the Department and members of the Armed Forces on active duty.(7)At the request of the Chief of Staff of an Armed Force, or the head of another component or element of the Department, undertake an executive search for key leadership positions in digital engineering in such Armed Force, component, or element, and develop and deploy agile hiring processes to fill such positions.(8)Identify necessary changes in authorities, policies, resources, or a combination thereof to further the policy set forth in subsection (a), and submit to Congress a report on such changes.(d)Implementation planNot later than May 1, 2020, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a plan to carry out the requirements of this section. The plan shall include the following:(1)An assessment of progress of the Secretary in recruiting an individual to serve as the Officer required to be appointed under subsection (b).(2)A timeline for implementation of the requirements of this section, including input from each military department on its unique timeline.(3)Recommendations for any legislative or administrative action required to meet the requirements of this section. 224.Development and implementation of digital engineering capability and automated software testing and evaluation(a)Capability required(1)In generalThe Under Secretary of Defense for Research and Engineering and the Director of Operational Test and Evaluation shall jointly design, develop, and implement a digital engineering capability and infrastructure—(A)to provide technically accurate digital models to the acquisition process; and(B)to serve as the foundation for automated approaches to software testing and evaluation.(2)ElementsThe capability developed under subsection (a) shall consist of digital platforms that may be accessed by individuals throughout the Department who have responsibilities relating to the development, testing, evaluation, and operation of software. The platforms shall enable such individuals to—(A)use systems-level digital representations and simulation environments;(B)perform automated software testing based on criteria developed, in part, in consultation with the Under Secretary’s developmental test organization and the Director to satisfy program operational test requirements; and(C)perform testing on a repeatable, frequent, and iterative basis.(b)Pilot programs(1)In generalThe Under Secretary and Director shall carry out pilot programs to demonstrate whether it is possible for automated testing to satisfy—(A)developmental test requirements for the software-intensive programs of the Department of Defense; and(B)the Director’s operational test requirements for such programs.(2)Number of pilot programsThe Under Secretary and Director shall carry out not fewer than four and not more than ten pilot programs under this section.(3)RequirementsFor each pilot program carried out under paragraph (1), the Under Secretary and Director shall—(A)conduct a cost-benefit analysis that compares the costs and benefits of the digital engineering and automated testing approach of the pilot program to the nondigital engineering based approach typically used by the Department of Defense;(B)ensure that the intellectual property strategy for the pilot program supports the data required to operate the models used under the program; and(C)develop a workforce and infrastructure plan to support any new policies and guidance implemented during the pilot program or after the completion of the program.(4)ConsiderationsIn carrying out paragraph (1), the Under Secretary and Director may consider using the authorities provided under sections 873 and 874 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91).(5)ReportNot later than 90 days after the date of the enactment of this Act, the Under Secretary and Director shall submit to the congressional defense committees a report that includes a description of—(A)each pilot program that will be carried out under paragraph (1);(B)software programs that may be used as part of each pilot program;(C)selection criteria and intellectual property and licensing issues relating to such software programs;(D)any recommendations for changes to existing law to facilitate the implementation of the pilot programs; and(E)such other matters as the Under Secretary and Director determine to be relevant.(6)TerminationEach pilot program carried out under paragraph (1) shall terminate not later than December 31, 2025.(c)Policies and guidance required(1)In generalThe Under Secretary and the Director shall issue policies and guidance to implement—(A)the digital engineering capability and infrastructure developed under subsection (a); and(B)the pilot programs carried out under subsection (b).(2)ElementsThe policies and guidance issued under paragraph (1) shall—(A)specify procedures for developing and maintaining digital engineering models and the automated testing of software throughout the program life cycle;(B)include processes for automated testing of developmental test requirements and operational test requirements;(C)include processes for automated security testing, including—(i)penetration testing; and(ii)vulnerability scanning;(D)include processes for security testing performed by individuals, including red team assessments with zero-trust assumptions; (E)encourage the use of an automated testing capability instead of acquisition-related processes that require artifacts to be created for acquisition oversight but are not used as part of the engineering process;(F)support the high-confidence distribution of software to the field on a time-bound, repeatable, frequent, and iterative basis;(G)provide technically accurate models, including models of system design and performance, to the acquisition process; and(H)ensure that models are continually updated with the newest design, performance, and testing data.(d)ConsultationIn carrying out subsections (a) through (c), the Under Secretary and Director shall consult with—(1)the Under Secretary of Defense for Acquisition and Sustainment;(2)the service acquisition executives;(3)the service testing commands; and(4)the Defense Digital Service.(e)Report requiredNot later one year after the date of the enactment of this Act, the Under Secretary and Director shall submit to the congressional defense committees a report on the progress of the Under Secretary and Director in carrying out subsections (a) through (c). The report shall include—(1)an independent assessment conducted by the Defense Innovation Board of the progress made as of the date of the report;(2)an explanation of how the results of the pilot programs carried out under subsection (b) will inform subsequent policy and guidance, particularly the policy and guidance of the Director of Operational Test and Evaluation; and(3)any recommendations for changes to existing law to facilitate the implementation of subsections (a) through (c).(f)DefinitionsIn this section:(1)The term Under Secretary and Director means the Under Secretary of Defense for Research and Engineering and the Director of Operational Test and Evaluation, acting jointly.(2)The term digital engineering means an integrated digital approach that uses authoritative sources of system data and models as a continuum across disciplines to support life-cycle activities from concept through disposal.(3)The term zero-trust assumption means a security architecture philosophy designed to prevent all threats, including insider threats and outsider threats.(4)The term red team assessment means penetration tests and operations performed on a system to emulate a capable adversary to expose security vulnerabilities.225.Process to align policy formulation and emerging technology development(a)Alignment of policy and technological developmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish a process to ensure that the policies of the Department of Defense relating to emerging technology are formulated and updated continuously as such technology is developed by the Department.(b)ElementsAs part of the process established under subsection (a), the Secretary shall—(1)specify the role of each covered official in ensuring that the formulation of policies relating to emerging technology is carried out concurrently with the development of such technology;(2)establish mechanisms to ensure that the Under Secretary of Defense for Policy has the information and resources necessary to continuously formulate and update policies relating to emerging technology, including by directing the organizations and entities of the Department of Defense responsible for the development such technology—(A)to share information with the Under Secretary;(B)to communicate plans for the fielding and use of emerging technology to the Under Secretary; and(C)to coordinate activities relating to such technology with the Under Secretary; (3)incorporate procedures for the legal review of—(A)weapons that incorporate emerging technology; and(B)treaties that may be affected by such technology; and(4)ensure that emerging technologies procured and used by the military will be tested, as applicable, for algorithmic bias and discriminatory outcomes.(c)Reports required(1)Interim reportNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the progress of the Secretary in carrying out subsection (a).(2)Final reportNot later than 30 days after date on which the Secretary of Defense establishes the process required under subsection (a), the Secretary shall submit to the congressional defense committees a report that describes such process.(d)DefinitionsIn this section:(1)The term covered official means the Chairman of the Joint Chiefs of Staff, the Under Secretary of Defense for Research and Engineering, the Under Secretary of Defense for Policy, the commanders of the combatant commands, and the Secretaries of the military departments.(2)The term emerging technology means technology determined to be in an emerging phase of development by the Secretary of Defense and includes quantum computing, technology for the analysis of large and diverse sets of data (commonly known as big data analytics), artificial intelligence, autonomous technology, robotics, directed energy, hypersonics, and biotechnology.226. Limitation on transition of Strategic Capabilities Office of the Department of Defense(a)LimitationThe Secretary of Defense may not transition or transfer the functions of the Strategic Capabilities Office of the Department of Defense to another organization or element of the Department until—(1)the plan required under subsection (b) has been submitted to the congressional defense committees; and(2)a period of 30 days has elapsed following the date on which the Secretary notifies the congressional defense committees of the intent of the Secretary to transition or transfer the functions of the Office.(b)Plan required(1)In generalThe Secretary of Defense shall submit to the congressional defense committees a plan for the transition or transfer of the functions of the Strategic Capabilities Office to another organization or element of the Department of Defense.(2)ElementsThe plan required under paragraph (1) shall include the following:(A)A timeline for the potential transition or transfer of the activities, functions, programs, plans, and resources of the Strategic Capabilities Office.(B)The status of funding and execution of current Strategic Capabilities Office projects, including a strategy for mitigating risk to current projects during the transition or transfer.(C)The impact of the transition or transfer on the ability of the Department to rapidly address Combatant Command requirements.(D)The impact of the transition or transfer on the cultural attributes and core competencies of the Strategic Capabilities Office and any organization or element of the Department of Defense affected by the realignment of the Office.(E)An assessment of the impact of the transition or transfer on the relationships of the Strategic Capabilities Office with the military departments, Combatant Commands, Department of Defense laboratories, the intelligence community, and other research and development activities.(F)Budget and programming realignment and prioritization of Research, Development, Testing, and Evaluation budget activity that will be carried out as a result of the transition or transfer.(G)The status of the essential authorities of the Director of the Strategic Capabilities Office, including acquisition authorities, personnel management authorities, the authority to enter into support agreements and strategic partnerships, and original classification authority.(3)Form of planThe plan required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.227.Sense of Congress on the importance of continued coordination of studies and analysis research of the Department of DefenseIt is the sense of Congress that the Secretary of Defense shall continue to work to create a Department of Defense-wide process under which the heads of the military departments and Defense Agencies responsible for managing requests for studies and analysis research coordinate annual research requests and ongoing research efforts to optimize both the benefits to the Department and the efficiency of the research.228.Global positioning system modernization(a)Designation of responsible entityAs part of the efforts the Department of Defense with respect to GPS military code (commonly known as M-code) receiver card acquisition planning, the Secretary of Defense shall designate an entity within the Department to have principal responsibility for—(1)systematically collecting integration test data, lessons learned, and design solutions relating to M-code receiver cards;(2)making such data, lessons learned, and design solutions available to all programs expected to integrate M-code receiver cards.(b)Additional measuresIn carrying out subsection (a), the Secretary of Defense shall—(1)take such actions as are necessary to reduce duplication and fragmentation in the implementation of M-code receiver card modernization across the Department;(2)clarify the role of the Chief Information Officer in leading the M-code receiver card modernization effort; and(3)ensure that the Department’s Positioning, Navigation, and Timing Enterprise Oversight Council will collect integration test data, designs solutions, and lessons learned, and confirm that such additional steps are taking place.229.Musculoskeletal injury prevention research(a)Program requiredThe Secretary of Defense shall carry out a program on musculoskeletal injury prevention research to identify risk factors for musculoskeletal injuries among members of the Armed Forces and to create a better understanding for adaptive bone formation during initial entry military training.(b)Funding(1)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201, for research, development, test, and evaluation, Army, applied research, medical technology, line 040 (PE 0602787A) is hereby increased by $4,800,000 (with the amount of such increase to be made available to carry out the program on musculoskeletal injury prevention research under subsection (a)).(2)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 101 for procurement, as specified in the corresponding funding table in section 4101, for shipbuilding and conversion, Navy, ship to shore connector, line 024 is hereby reduced by $4,800,000.230.STEM jobs action plan(a)FindingsCongress finds the following:(1)Jobs in science, technology, engineering, and math in addition to maintenance and manufacturing (collectively referred to in this section as STEM) make up a significant portion of the workforce of the Department of Defense.(2)These jobs exist within the organic industrial base, research, development, and engineering centers, life-cycle management commands, and logistics centers of the Department.(3)Vital to the continued support of the mission of all of the military services, the Department needs to maintain its STEM workforce.(4)It is known that the demographics of personnel of the Department indicate that many of the STEM personnel of the Department will be eligible to retire in the next few years.(5)Decisive action is needed to replace STEM personnel as they retire to ensure that the military does not further suffer a skill and knowledge gap and thus a serious readiness gap.(b)Assessments and plan of actionThe Secretary of Defense, in conjunction with the Secretary of each military department, shall—(1)perform an assessment of the STEM workforce for organizations within the Department of Defense, including the numbers and types of positions and the expectations for losses due to retirements and voluntary departures;(2)identify the types and quantities of STEM jobs needed to support future mission work; (3)determine the shortfall between lost STEM personnel and future requirements; (4)analyze and explain the appropriateness and impact of using reimbursable and working capital fund dollars for new STEM hires; (5)identify a plan of action to address the STEM jobs gap, including hiring strategies and timelines for replacement of STEM employees; and(6)deliver to Congress, not later than December 31, 2020, a report specifying such plan of action.230A.Sense of Congress on future vertical lift technologies(a)FindingsCongress finds the following:(1)As the United States enters an era of great power competition, the Army must appropriately modernize its aircraft fleet.(2)Specifically, investments in maturation technologies to accelerate the deployment of future vertical lift programs is paramount.(3)Technology designs and prototypes must be converted into production-ready articles for effective fielding.(4)Congress is concerned that the Army is not adequately resourcing programs to improve pilot situational awareness, increase flight operations safety, and diminish operation and maintenance costs.(b)Sense of CongressIt is the sense of Congress that the Army should to continue to invest in research, development, test, and evaluation programs to mature future vertical lift technologies.230B.Modification of defense quantum information science and technology research and development programSection 234 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2358 note) is amended—(1)in subsection (c)—(A)in paragraph (2), by striking the semicolon at the end and inserting , including through coordination with—(A)the National Quantum Coordination Office;(B)the subcommittee on Quantum Information Science and the subcommittee on Economic and Security Implications of Quantum Science of the National Science and Technology Council;(C)the Quantum Economic Development Consortium;(D)the Under Secretary of Defense for Acquisition and Sustainment;(E)the Industrial Policy office of the Department of Defense;(F) industry;(G)academic institutions; and(H)national laboratories;; (B)by redesignating paragraphs (3) and (4) as paragraphs (5) and (8), respectively;(C)by inserting after paragraph (2) the following new paragraphs:(3)develop, in coordination with the entities listed in paragraph (2), plans for workforce development, enhancing awareness and reducing risk of cybersecurity threats, and the development of ethical guidelines for the use of quantum technology;(4)develop, in coordination with the National Institute of Standards and Technology, a quantum science taxonomy and requirements for technology and standards;;(D)in paragraph (5) (as so redesignated), by striking and at the end; (E)by inserting after paragraph (5) (as so redesignated) the following new paragraphs:(6)support efforts to increase the technology readiness level of quantum technologies under development in the United States;(7)coordinate quantum technology initiatives with allies of the United States, including by coordinating with allies through The Technical Cooperation Program; and ; and(F)in paragraph (8) (as so redesignated), by striking meeting the long-term challenges and achieving the specific technical goals and inserting carrying out the program required by subsection (a); and(2)in subsection (d)—(A)by redesignating subparagraphs (C) through (E) as subparagraphs (E) through (G), respectively; and(B)by inserting after subparagraph (B) the following new subparagraphs:(C)A quantum technology roadmap indicating the likely timeframes for development and military deployment of quantum technologies, and likely relative national security impact of such technologies.(D)A description of efforts to update classification and cybersecurity practices surrounding quantum technology, including—(i)security processes and requirements for engagement with allied countries; and(ii)a plan for security-cleared workforce development..230C.Trusted supply chain and operational security standards for microelectronics(a)Trusted Supply Chain and Operational Security Standards(1)Standards requiredNot later than January 1, 2021, the Secretary shall establish trusted supply chain and operational security standards for the purchase of microelectronics products and services by the Department.(2)Consultation requiredIn developing standards under paragraph (1), the Secretary shall consult with the following:(A)The Secretary of Homeland Security, the Secretary of State, the Secretary of Commerce, and the Director of the National Institute of Standards and Technology.(B)Suppliers of microelectronics products and services from the United States and allies and partners of the United States.(C)Representatives of major United States industry sectors that rely on a trusted supply chain and the operational security of microelectronics products and services.(D)Representatives of the United States insurance industry.(3)Tiers of trust and security authorizedIn carrying out paragraph (1), the Secretary may establish tiers of trust and security within the supply chain and operational security standards for microelectronics products and services. (4)General applicabilityThe standards established pursuant to paragraph (1) shall be, to the greatest extent practicable, generally applicable to the trusted supply chain and operational security needs and use cases of the United States Government and commercial industry, such that the standards could be widely adopted by government and commercial industry.(5)Annual reviewNot later than October 1 of each year, the Secretary shall review the standards established pursuant to paragraph (1) and issue updates or modifications as the Secretary considers necessary or appropriate.(b)Ensuring Ability to Sell Commercially(1)In generalThe Secretary shall, to the greatest extent practicable, ensure that suppliers of microelectronics products for the Federal Government who meet the standards established under subsection (a) are able and incentivized to sell products commercially that are produced on the same production lines as the microelectronics products supplied to the Federal Government.(2)Effect of requirement and acquisitionsThe Secretary shall, to the greatest extent practicable, ensure that the requirements of the Department and the acquisition by the Department of microelectronics enable the success of a dual-use microelectronics industry.(c)Maintaining Competition and InnovationThe Secretary shall take such actions as the Secretary considers necessary and appropriate, within the Secretary's authorized activities to maintain the health of the defense industrial base, to ensure that—(1)providers of microelectronics products and services that meet the standards established under subsection (a) are exposed to competitive market pressures to achieve competitive pricing and sustained innovation; and(2)the industrial base of microelectronics products and services that meet the standards established under subsection (a) includes providers producing in or belonging to countries that are allies or partners of the United States.CReports and Other Matters231.Master plan for implementation of authorities relating to science and technology reinvention laboratories(a)Plan requiredThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, shall develop a master plan for using current authorities and responsibilities to strengthen and modernize the workforce and capabilities of the science and technology reinvention laboratories of the Department of Defense (referred to in this section as the laboratories) to enhance the ability of the laboratories to execute missions in the most efficient and effective manner.(b)ElementsThe master plan required under subsection (a) shall include, with respect to the laboratories, the following:(1)A summary of hiring and staffing deficiencies at laboratories, by location, and the effect of such deficiencies on the ability of the laboratories—(A)to meet existing and future requirements of the Department of Defense; and(B)to recruit and retain qualified personnel.(2)A summary of existing and emerging military research, development, test, and evaluation mission areas requiring the use of the laboratories.(3)An explanation of the laboratory staffing capabilities required for each mission area identified under paragraph (2).(4)Identification of specific projects, including hiring efforts and management reforms, that will be carried out—(A)to address the deficiencies identified in paragraph (1); and(B)to support the existing and emerging mission areas identified in paragraph (2).(5)For each project identified under paragraph (4)—(A)a summary of the plan for the project;(B)an explanation of the level of priority that will be given to the project; and(C)a schedule of required investments that will be made as part of the project.(6)A description of how the Department, including each military department concerned, will carry out the projects identified in paragraph (3) using—(A)current authorities and responsibilities; and(B)such other authorities as are determined to be relevant by the Secretary of Defense.(7)Identification of any statutory barriers to implementing the master plan and legislative proposals to address such barriers.(c)ConsultationIn developing the master plan required under subsection (a), the Secretary of Defense and the Under Secretary of Defense for Research and Engineering shall consult with—(1)the Secretary of each military department;(2)the Service Acquisition Executives with responsibilities relevant to the laboratories;(3)the commander of each military command with responsibilities relating to research and engineering that is affected by the master plan; and(4)any other officials determined to be relevant by the Secretary of Defense and the Under Secretary of Defense for Research and Engineering.(d)Initial reportNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Research and Engineering shall submit to the congressional defense committees a report that identifies any barriers that prevent the full use and implementation of current authorities and responsibilities and such other authorities as are determined to be relevant by the Secretary of Defense, including any barriers presented by the policies, authorities, and activities of—(1)organizations and elements of the Department of Defense; and(2)organizations outside the Department.(e)Final reportNot later than October 30, 2020, the Under Secretary of Defense for Research and Engineering shall submit to the congressional defense committees—(1)the master plan developed under subsection (a); and(2)a report on the activities carried out under this section.232.Master plan for infrastructure required to support research, development, test, and evaluation missions(a)Plan requiredThe Secretary of Defense, in consultation with the Secretaries of the military departments, shall develop and implement a master plan that addresses the research, development, test, and evaluation infrastructure and modernization requirements of the Department of Defense, including the science and technology reinvention laboratories and the facilities of the Major Range and Test Facility Base.(b)Earthquake-Damaged infrastructure restoration master plan(1)In generalIn the case of any base damaged by the July 2019 earthquakes within the R–2508 Special Use Airspace Complex (including U.S. Air Force Plant 42), the Secretary of Defense shall complete and submit to the congressional defense committees the master plan required by subsection (a), by not later than October 1, 2019. If additional funding is required to repair or improve the installations’ research, development, test, evaluation, training, and related infrastructure to a modern standard as a result of damage caused by the earthquakes, the request for funding shall be made in either a disaster or supplemental appropriations request to Congress or the Secretary of Defense shall include the request for funding in the annual budget submission of the President under section 1105(a) of title 31, United States Code, whichever comes first. The request for additional funding may be included in both requests if appropriate.(2)Policy of the United States(A)Sense of CongressIt is the sense of Congress that—(i)the military installations located within the R–2508 Special Use Airspace Complex, including Edwards Air Force Base, Fort Irwin, and Naval Air Weapons Station China Lake, are national assets of critical importance to our country's defense system;(ii)the R–2508 Special Use Airspace Complex is comprised of all airspace and associated land used and managed by the 412 Test Wing at Edwards Air Force Base, the National Training Center at Fort Irwin, and the Naval Air Warfare Center Weapons Division at China Lake, California;(iii)the essential research, development, test, and evaluation missions conducted at Edwards Air Force Base and Naval Air Weapons Station China Lake, along with the critical combat preparation training conducted at Fort Irwin, make these installations vital cornerstones within our National Defense architecture integrating all operational domains, air, land, sea, space, and cyberspace;(iv)any damage to these military installations caused by the earthquakes and the negative impact on the installations’ missions as a result are a cause for concern;(v)the proud men and women, both in uniform and their civilian counterparts, who work at these military installations develop, test, and evaluate the best tools and impart the training needed for our warfighters, so that our military remains second to none;(vi)in light of the earthquakes in July 2019, the Secretary of Defense should reprogram or marshal, to the fullest extent the law allows, all available resources that are necessary and appropriate to ensure—(I)the safety and security of the base employees, both civilian and those in uniform, including those who have been evacuated;(II)the bases are mission capable; and(III)that all the damage caused by any earthquake is repaired and improved as expeditiously as possible.(B)PolicyIt is the policy of the United States, when planning or making repairs on military installations damaged by natural disasters, the current and future requirements of these military installations, as identified in the National Defense Strategy, shall, to the fullest extent practical, be made.(c)ElementsThe master plan required under subsection (a) shall include, with respect to the research, development, test, and evaluation infrastructure of the Department of Defense, the following:(1)A summary of deficiencies in the infrastructure, by location, and the effect of the deficiencies on the ability of the Department—(A)to meet current and future military requirements identified in the National Defense Strategy;(B)to support science and technology development and acquisition programs; and(C)to recruit and train qualified personnel.(2)A summary of existing and emerging military research, development, test, and evaluation mission areas, by location, that require modernization investments in the infrastructure—(A)to improve operations in a manner that may benefit all users;(B)to enhance the overall capabilities of the research, development, test, and evaluation infrastructure, including facilities and resources;(C)to improve safety for personnel and facilities; and(D)to reduce the long-term cost of operation and maintenance.(3)Identification of specific infrastructure projects that are required to address the infrastructure deficiencies identified under paragraph (1) or to support the existing and emerging mission areas identified under paragraph (2).(4)For each project identified under paragraph (3)—(A)a description of the scope of work;(B)a cost estimate;(C)a summary of the plan for the project;(D)an explanation of the level of priority that will be given to the project; and(E)a schedule of required infrastructure investments.(5)A description of how the Department, including each military department concerned, will carry out the infrastructure projects identified in paragraph (3) using the range of authorities and methods available to the Department, including—(A)military construction authority under section 2802 of title 10, United States Code;(B)unspecified minor military construction authority under section 2805(a) of such title;(C)laboratory revitalization authority under section 2805(d) of such title;(D)the authority to carry out facility repair projects, including the conversion of existing facilities, under section 2811 of such title;(E)the authority provided under the Defense Laboratory Modernization Pilot Program under section 2803 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2358 note);(F)methods that leverage funding from entities outside the Department, including public-private partnerships, enhanced use leases, real property exchanges; and(G)any other authorities and methods determined to be appropriate by the Secretary of Defense.(6)An updated description of real property asset military construction needs at MRTFBs compared to those reported by the Department of Defense in response to House Report 114–102, to accompany H.R. 1735, the National Defense Authorization Act of Fiscal Year 2016.(7)An assessment of the Department of Defense Test and Resource Management Center's ability to support testing for future warfare needs at MRTFBs, including those identified in the Department of Defense 2018 National Defense Strategy. (8)Identification of any statutory, regulatory, or policy barriers to implementing the master plan and regulatory, policy, or legislative proposals to address such barriers.(d)Consultation and use of contract authorityIn implementing the plan required under subsection (a), the Secretary of Defense shall—(1)consult with existing and anticipated users of the Major Range and Test Facility Base; and(2)consider using the contract authority provided to the Secretary under section 2681 of title 10, United States Code.(e)Submission to CongressNot later than October 30, 2020, the Secretary of Defense shall submit to the congressional defense committees the master plan developed under subsection (a).(f)Research and development infrastructure definedIn this section, the term research, development, test, and evaluation infrastructure means the infrastructure of—(1)the science and technology reinvention laboratories (as designated under section 1105 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note));(2)the Major Range and Test Facility Base (as defined in section 2358a(f)(3) of title 10, United States Code); (3)other facilities that support the research development, test, and evaluation activities of the Department; and(4)the United States Naval Observatory (as described in section 8715 of title 10, United States Code). 233.Strategy and implementation plan for fifth generation information and communications technologies(a)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall develop—(1)a strategy for harnessing fifth generation (commonly known as 5G) information and communications technologies to enhance military capabilities, maintain a technological advantage on the battlefield, and accelerate the deployment of new commercial products and services enabled by 5G networks throughout the Department of Defense; and(2)a plan for implementing the strategy developed under paragraph (1).(b)ElementsThe strategy required under subsection (a) shall include the following elements:(1)Adoption and use of secure fourth generation (commonly known as 4G) communications technologies and the transition to advanced and secure 5G communications technologies for military applications.(2)Science, technology, research, and development efforts to facilitate the advancement and adoption of 5G technology and new uses of 5G systems, subsystems, and components, including—(A)5G testbeds for developing military applications; and(B)spectrum-sharing technologies and frameworks.(3)Strengthening engagement and outreach with industry, academia, international partners, and other departments and agencies of the Federal Government on issues relating to 5G technology.(4)Defense industrial base supply chain risk, management, and opportunities.(5)Preserving the ability of the Joint Force to achieve objectives in a contested and congested spectrum environment.(6)Strengthening the ability of the Joint Force to conduct full spectrum operations that enhance the military advantages of the United States.(7)Securing the information technology and weapon systems of the Department against malicious activity.(8)Such other matters as the Secretary of Defense determines to be relevant.(c)ConsultationIn developing the strategy and implementation plan required under subsection (a), the Secretary of Defense shall consult with the following:(1)The Chief Information Officer of the Department of Defense.(2)The Under Secretary of Defense for Research and Engineering.(3)The Under Secretary of Defense for Acquisition and Sustainment.(4)The Under Secretary of Defense for Intelligence.(5)Service Acquisition Executives of each military service.(d)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees a briefing on the progress of the Secretary in developing the strategy and implementation plan required under subsection (a).234.Department-wide software science and technology strategy(a)Designation of senior officialNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering and in consultation with the Under Secretary of Defense for Acquisition and Sustainment, shall designate a single official or existing entity within the Department of Defense as the official or entity (as the case may be) with principal responsibility for guiding the direction of research and development of next generation software and software intensive systems for the Department, including the research and development of—(1)new technologies for the creation of highly secure, reliable, and mission-critical software; and(2)new approaches to software development, data-based analytics, and next generation management tools.(b)Development of strategyThe official or entity designated under subsection (a) shall develop a Department-wide strategy for the research and development of next generation software and software intensive systems for the Department of Defense, including strategies for—(1)types of software innovation efforts within the science and technology portfolio of the Department;(2)investment in new approaches to software development, data-based analytics, and next generation management tools;(3)ongoing research and other support of academic, commercial, and development community efforts to innovate the software development, engineering, and testing process;(4)to the extent practicable, implementing the recommendations set forth in—(A)the final report of the Defense Innovation Board submitted to the congressional defense committees under section 872 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1497); and(B)the final report of the Defense Science Board Task Force on the Design and Acquisition of Software for Defense Systems described in section 868 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2223 note);(5)supporting the acquisition, technology development, and test and operational needs of the Department through the development of capabilities, including personnel and infrastructure, and programs in—(A) the science and technology reinvention laboratories (as designated under section 1105 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note));(B)the facilities of the Major Range and Test Facility Base (as defined in section 2358a(f)(3) of title 10, United States Code); and(C)the Defense Advanced Research Projects Agency; and(6)the transition of relevant capabilities and technologies to information technology programs of the Department, including software intensive tactical systems, enterprise systems, and business systems.(c)Submittal to CongressNot later than one year after the date of the enactment of this Act, the official or entity designated under subsection (a) shall submit to the congressional defense committees the strategy developed under subsection (b).235.Artificial intelligence education strategy(a)Strategy required(1)In generalThe Secretary of Defense shall develop a strategy for educating service members in relevant occupational fields on matters relating to artificial intelligence.(2)ElementsThe strategy developed under subsection (a) shall include a curriculum designed to give service members a basic knowledge of artificial intelligence. The curriculum shall include instruction in—(A)artificial intelligence design;(B)software coding;(C)potential military applications for artificial intelligence;(D)the impact of artificial intelligence on military strategy and doctrine;(E)artificial intelligence decisionmaking via machine learning and neural networks;(F)ethical issues relating to artificial intelligence;(G)the potential biases of artificial intelligence;(H)potential weakness in artificial intelligence technology;(I)opportunities and risks; and(J)any other matters the Secretary of Defense determines to be relevant.(b)Implementation plan(1)In generalThe Secretary of Defense shall develop a plan for implementing the strategy developed under subsection (a).(2)ElementsThe implementation plan required under paragraph (1) shall identify the following:(A)The military occupational specialties (applicable to enlisted members and officers) that are most likely to involve interaction with artificial intelligence technology.(B)The specific occupational specialties that will receive training in accordance with the curriculum described in subsection (a)(2). (C)The duration of the training.(D)The context in which the training will be provided, which may include basic training, occupationally specific training, and professional military education.(E)Metrics for evaluating the effectiveness of the training and curriculum.(F)Any other issues the Secretary of Defense determines to be relevant.(c)Submittal to CongressNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees—(1)the strategy developed under subsection (a); and(2)the implementation plan developed under subsection (b).236.Biannual report on the Joint Artificial Intelligence Center(a)ReportNot later than 90 days after the date of the enactment of this Act and biannually thereafter through the end of 2023, the Secretary of Defense shall submit to the congressional defense committees a report on the Joint Artificial Intelligence Center (referred to in this section as the Center).(b)ElementsEach report under subsection (a) shall include the following:(1)Information relating to the mission and objectives of the Center.(2)A description of the National Mission Initiatives, Component Mission Initiatives, and any other initiatives of the Center, including a description of—(A)the activities carried out under the initiatives;(B)any investments made or contracts entered into under the initiatives; and(C)the progress of the initiatives.(3)A description of how the Center has sought to leverage lessons learned, share best practices, avoid duplication of efforts, and transition artificial intelligence research efforts into operational capabilities by—(A)collaborating with other organizations and elements of the Department of Defense, including the Defense Agencies and the military departments; and(B)deconflicting the activities of the Center with the activities of other organizations and elements of the Department.(4)A description any collaboration between—(A)the Center and the private sector and academia; and(B)the Center and international allies and partners.(5)The total number of military, contractor, and civilian personnel who are employed by the Center, assigned to the Center, and performing functions in support of the Center.(6)A description of the organizational structure and staffing of the Center.(7)A detailed description of the frameworks, metrics, and capabilities established to measure the effectiveness of the Center and the Center’s investments in the National Mission Initiatives and Component Mission Initiatives.(8)A description of any new policies, standards, or guidance relating to artificial intelligence that have been issued by the Chief Information Officer of the Department.(c)Joint Artificial Intelligence Center definedIn this section, the term Joint Artificial Intelligence Center means the Joint Artificial Intelligence Center of the Department of Defense established pursuant to section 238 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232).237.Quarterly updates on the Optionally Manned Fighting Vehicle program(a)In generalBeginning not later than October 1, 2019, and on a quarterly basis thereafter through October 1, 2025, the Assistant Secretary of the Army for Acquisition, Logistics, and Technology, in consultation with the Commander of the Army Futures Command, shall provide to the Committee on Armed Services of the House of Representatives a briefing on the progress of the Optionally Manned Fighting Vehicle program of the Army.(b)ElementsEach briefing under subsection (a) shall include, with respect to the Optionally Manned Fighting Vehicle program, the following elements:(1)An overview of funding for the program, including identification of—(A)any obligations and expenditures that have been made under the program; and(B)any obligations and expenditures that are planned for the program.(2)An overview of the program schedule.(3)A description of each contract awarded under the program, including a description of the type of contract and the status of the contract.(4)An assessment of the status of the program with respect to—(A)the development and approval of technical requirements;(B)technological maturity;(C)testing;(D)delivery; and(E)program management.238.Grants for civics education programs(a)In generalThe Secretary of Defense shall carry out a program under which the Secretary makes grants to eligible entities, on a competitive basis, to support the development and evaluation of civics education programs.(b)ApplicationTo be eligible to receive a grant under this section an eligible entity shall submit to the Secretary of Defense an application at such time, in such manner, and containing such information as the Secretary may require. Applications submitted under this subsection shall be evaluated on the basis of merit pursuant to competitive procedures prescribed by the Secretary of Defense.(c)Selection criteriaTo be selected to receive a grant under this section an eligible entity shall demonstrate each of the following to the satisfaction of the Secretary:(1)The civics education program proposed by the entity will include innovative approaches for improving civics education.(2)The entity will dedicate sufficient resources to the program.(3)As part of the program, the entity will conduct evaluations in accordance with subsection (f)(1)(B).(4)The entity will carry out activities to disseminate the results of the evaluations described in such subsection, including publication of the results in peer-reviewed academic journals.(d)Geographic distributionTo the extent practicable, the Secretary of Defense shall ensure an equitable geographic distribution of grants under this section.(e)ConsultationIn awarding grants under this section, the Secretary of Defense shall consult with the Secretary of Education.(f)Uses of funds(1)Required uses of fundsAn eligible entity that receives a grant under this section shall use such grant—(A)to establish a civics education program or to improve an existing civics education program; and(B)to evaluate the effect of the program on participants, including with respect to—(i)critical thinking and media literacy;(ii)voting and other forms of political and civic engagement;(iii)interest in employment, and careers, in public service;(iv)understanding of United States law, history, and Government; and(v)the ability of participants to collaborate and compromise with others to solve problems.(2)Allowable uses of fundsAn eligible entity that receives a grant under this section may use such grant for—(A)the development or modification of curricula relating to civics education;(B)classroom activities, thesis projects, individual or team projects, internships, or community service activities relating to civics;(C)collaboration with government entities, nonprofit organizations, or consortia of such entities and organizations to provide participants with civics-related experiences;(D)civics-related faculty development programs;(E)recruitment of educators who are highly qualified in civics education to teach civics or to assist with the development of curricula for civics education;(F)presentation of seminars, workshops, and training for the development of skills associated with civic engagement;(G)activities that enable participants to interact with government officials and entities;(H)expansion of civics education programs and outreach for members of the Armed Forces, dependents and children of such members and employees of the Department of Defense; and(I)opportunities for participants to obtain work experience in fields relating to civics.(g)DefinitionsIn this section:(1)The term civics education program means an educational program that provides participants with—(A)knowledge of law, government, and the rights of citizens; and(B)skills that enable participants to responsibly participate in democracy.(2)The term eligible entity means a Department of Defense domestic dependent elementary or secondary school (as described in section 2164 of title 10, United States Code).239.Technology and national security fellowship(a)Fellowship program(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, may establish a civilian fellowship program designed to place eligible individuals within the Department of Defense to increase the number of national security professionals with science, technology, engineering, and mathematics credentials employed by the Department.(2)DesignationThe fellowship program established under paragraph (1) shall be known as the Technology and National Security Fellowship (in this section referred to as the fellows program).(3)EmploymentFellows will be assigned to a one year tour of duty within the Department of Defense.(4)Pay and benefitsAn individual assigned to a position under the fellows program shall be compensated at the rate of compensation for employees at level GS–10 of the General Schedule, and shall be treated as an employee of the United States during the term of assignment.(b)Eligible individualsFor purposes of this section, and subject to subsection (f)(3), an eligible individual is any individual who—(1)is a citizen of the United States; and(2)either—(A)expects to be awarded an associate, undergraduate, or graduate degree that, as determined by the Secretary, focuses on science, technology, engineering, or mathematics course work not later than 180 days after the date on which the individual submits an application for participation in the fellows program; or(B)possesses an associate, undergraduate, or graduate degree that, as determined by the Secretary, focuses on science, technology, engineering, or mathematics course work that was awarded not earlier than one year before the date on which the individual submits an application for participation in the fellows program.(c)Application requiredEach individual seeking to participate in the fellows program shall submit to the Secretary an application therefor at such time and in such manner as the Secretary shall specify.(d)Coordination(1)In generalIn carrying out this section, the Secretary may consider coordinating or partnering with the entities specified in paragraph (2).(2)Entities specifiedThe entities specified in this paragraph are the following:(A)The National Security Innovation Network.(B)Universities affiliated with Hacking for Defense.(f)Modifications to fellows programAs the Secretary considers necessary to modify the fellows program, and in coordination with the entities specified in subsection (d)(2), as the Secretary considers appropriate, the Secretary may—(1)determine the length of a fellowship term;(2)establish the rate of compensation for an individual selected to participate in the fellows program; and(3)change the eligibility requirements for participation in the fellows program, including who is considered an eligible individual for purposes of the fellows program.(g)ConsultationThe Secretary may consult with the heads of the agencies, components, and other elements of the Department of Defense and such institutions of higher education and private entities engaged in work on national security and emerging technologies as the Secretary considers appropriate for purposes of the fellows program, including fellowship assignments.240.National Security Commission on Defense Research at Historically Black Colleges and Universities and Other Minority Institutions(a)Establishment(1)In generalThere is established in the executive branch an independent Commission to review the state of defense research at covered institutions.(2)TreatmentThe Commission shall be considered an independent establishment of the Federal Government as defined by section 104 of title 5, United States Code, and a temporary organization under section 3161 of such title.(3)DesignationThe Commission established under paragraph (1) shall be known as the National Security Commission on Defense Research At Historically Black Colleges and Universities and Other Minority Institutions.(4)Membership(A)CompositionThe Commission shall be composed of 11 members appointed as follows:(i)The Secretary of Defense shall appoint 2 members.(ii)The Secretary of Education shall appoint 1 member.(iii)The Chairman of the Committee on Armed Services of the Senate shall appoint 1 member.(iv)The Ranking Member of the Committee on Armed Services of the Senate shall appoint 1 member.(v)The Chairman of the Committee on Armed Services of the House of Representatives shall appoint 1 member.(vi)The Ranking Member of the Committee on Armed Services of the House of Representatives shall appoint 1 member.(vii)The Chairman of the Committee on Health, Education, Labor, and Pensions of the Senate shall appoint 1 member.(viii)The Ranking Member of the Committee on Health, Education, Labor, and Pensions of the Senate shall appoint 1 member.(ix)The Chairman of the Committee on Education and Labor of the House of Representatives shall appoint 1 member.(x)The Ranking Member of the Committee on Education and Labor of the House of Representatives shall appoint 1 member.(B)Deadline for appointmentMembers shall be appointed to the Commission under subparagraph (A) not later than 90 days after the date on which the commission is established.(C)Effect of lack of appointment by appointment dateIf one or more appointments under subparagraph (A) is not made by the appointment date specified in subparagraph (B), or if a position described in subparagraph (A) is vacant for more than 90 days, the authority to make such appointment shall transfer to the Chair of the Commission.(5)Chair and vice chairThe Commission shall elect a Chair and Vice Chair from among its members.(6)TermsMembers shall be appointed for the life of the Commission. A vacancy in the Commission shall not affect its powers and shall be filled in the same manner as the original appointment was made.(7)Status as federal employeesNotwithstanding the requirements of section 2105 of title 5, United States Code, including the required supervision under subsection (a)(3) of such section, the members of the Commission shall be deemed to be Federal employees.(b)Duties(1)In generalThe Commission shall carry out the review described in paragraph (2). In carrying out such review, the Commission shall consider the methods and means necessary to advance research capacity at covered institutions to comprehensively address the national security and defense needs of the United States.(2)Scope of the reviewIn conducting the review under paragraph (1), the Commission shall consider the following:(A)The competitiveness of covered institutions in developing, pursuing, capturing, and executing defense research with the Department of Defense through contracts and grants.(B)Means and methods for advancing the capacity of covered institutions to conduct research related to national security and defense.(C)The advancements and investments necessary to elevate covered institutions to R2 status on the Carnegie Classification of Institutions of Higher Education, covered institutions to R1 status on the Carnegie Classification of Institutions of Higher Education, one covered institution or a consortium of multiple covered institutions to the capability of a University Affiliated Research Center, and identify the candidate institutions for each category.(D)The facilities and infrastructure for defense-related research at covered institutions as compared to the facilities and infrastructure at universities classified as R1 status on the Carnegie Classification of Institutions of Higher Education.(E)Incentives to attract, recruit, and retain leading research faculty to covered institutions.(F)The legal and organizational structure of the contracting entity of covered institutions as compared to the legal and organizational structure of the contracting entity of covered institutions at universities classified as R1 status on the Carnegie Classification of Institutions of Higher Education.(G)The ability of covered institutions to develop, protect, and commercialize intellectual property created through defense-related research.(H)The amount of defense research funding awarded to all colleges and universities through contracts and grants for the fiscal years of 2010 through 2019, including—(i)the legal mechanism under which the organization was formed;(ii)the total value of contracts and grants awarded to the organization during fiscal years 2010 to 2019;(iii)the overhead rate of the organization for fiscal year 2019;(iv)the Carnegie Classification of Institutions of Higher Education of the associated university or college;(v)if the associated university or college qualifies as a historically Black college or university or a minority institution.(I)Areas for improvement in the programs executed under section 2362 of title 10, United States Code, the existing authorization to enhance defense-related research and education at covered institutions.(J)Previous executive or legislative actions by the Federal Government to address the imbalance in federal research funding, such as the Established Program to Stimulate Competitive Research (commonly known as EPSCoR).(K)The effectiveness of the Department of Defense in attracting and retaining students specializing in STEM from covered institutions for the Department’s programs on emerging capabilities and technologies. (L)Any other matters the Commission deems relevant to the advancing the defense research capacity of covered institutions.(c)Reports(1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Commission shall submit to the President and Congress an initial report on the findings of the Commission and such recommendations that the Commission may have for action by the executive branch and Congress related to the covered institutions participating in Department of Defense research and actions necessary to expand their research capacity.(2)Final reportPrior to the date on which the commission terminates under subsection (d), the Commission shall submit to the President and Congress a comprehensive report on the results of the review required under subsection (b).(3)Form of reportsReports submitted under this subsection shall be made publically available.(d)List of covered institutionsThe Commission, in consultation with the Secretary of Education and the Secretary of Defense, shall make available a list identifying each covered institution. The list shall be made available on a publicly accessible website of the Department of Defense and the Department of Education and shall be updated not less frequently than once annually during the life of the Commission.(e)TerminationThe Commission shall terminate on December 31, 2021.(f)Covered institution definedIn this section, the term covered institution means—(1)a part B institution (as that term is defined in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)); or(2)any other institution of higher education (as that term is defined in section 101 of such Act (20 U.S.C. 1001)) at which not less than 50 percent of the total student enrollment consists of students from ethnic groups that are underrepresented in the fields of science and engineering.241.Increase in funding for basic operational medical research science(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201, for research, development, test, and evaluation, Defense-wide, basic research, basic operational medical research science, line 004 (PE 0601117E) is hereby increased by $5,000,000 (with the amount of such increase to be made available for partnering with universities to research brain injuries).(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, as specified in the corresponding funding table in section 4301, for operation and maintenance, Defense-wide, operating forces, Special Operations Command management/operational headquarters, line 080 is hereby reduced by $5,000,000.242.Increase in funding for university research initiatives(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201, for research, development, test, and evaluation, Army, basic research, university research initiatives, line 003 (PE 0601103A) is hereby increased by $5,000,000 (with the amount of such increase to be made available for studying ways to increase the longevity and resilience of infrastructure on military bases).(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, as specified in the corresponding funding table in section 4301, for operation and maintenance, Defense-wide, operating forces, Special Operations Command management/operational headquarters, line 080 is hereby reduced by $5,000,000.243. Quantum Information Science Innovation Center(a)EstablishmentThe Secretary of Defense, in consultation with the Secretary of the Air Force, shall establish a Quantum Information Science Innovation Center to accelerate the research and development of quantum information sciences by the Air Force.(b)PurposesThe purposes of the Quantum Information Science Innovation Center shall be to—(1)provide an environment where researchers from the Air Force, Government, industry, and academia can collaborate to solve difficult problems using quantum information technology;(2)accelerate the research and development of new computing technologies, including quantum information sciences; and(3)stimulate research and development of quantum information sciences technologies by building upon the quantum information technology developed at the Air Force Research Laboratory Information Directorate, including secure communication networks and advanced computing technology.(c)Funding(1)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201, for research, development, test, and evaluation, Air Force, applied research, dominant information sciences and methods, line 014 is hereby increased by $10,000,000 (to be made available for the establishment of the Quantum Information Science Innovation Center under subsection (a)).(2)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, as specified in the corresponding funding table in section 4301, for operation and maintenance, Defense-wide, operating forces, Special Operations Command Operational Support, line 090 is hereby reduced by $10,000,000.244.Increase in funding for Naval University Research Initiatives(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201 for research, development, test, and evaluation, Navy, basic research, University Research Initiatives, Line 001 (PE 0601103N) is hereby increased by $5,000,000.(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, as specified in the corresponding funding table in section 4301, for operation and maintenance, Defense-wide, operating forces, Special Operations Command Theater Forces, line 100 is hereby reduced by $5,000,000.245.Increase in funding for university and industry research centers(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201, for research, development, test, and evaluation, Army, basic research for university and industry research centers, line 004 (PE 0601104A) is hereby increased by $5,000,000.(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, as specified in the corresponding funding table in section 4301, for operation and maintenance, Air Force, operational systems development, AF integrated personnel and pay system (AF-IPPS), line 158 (PE 0605018F) is hereby reduced by $5,000,000.246.Increase in funding for national security innovation capital(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201, for research, development, test, and evaluation, Defense-wide, for Defense Innovation Unit (DIU) Prototyping is hereby increased by $75,000,000 (to be used in support of national security innovation capital).(b)OffsetNot withstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201, for research, development, test, and evaluation, Defense-wide, advanced component development and prototypes, advanced innovative technologies, line 096 (PE 0604250D8Z) is hereby reduced by $75,000,000.247.Increase in funding for Air Force University Research Initiatives(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201, for research, development, test, and evaluation, Air Force, basic research, University Research Initiatives, line 002 (PE 0601103F) is hereby increased by $5,000,000.(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, as specified in the corresponding funding table in section 4301, for operation and maintenance, Defense-wide, operating forces, Special Operations Command Theater Forces, line 100 is hereby reduced by $5,000,000.248.Increase in funding for Naval University Research Initiatives(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201 for Navy basic research, University Research Initiatives, line 001 (PE 0601103N) is hereby increased by $5,000,000.(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, as specified in the corresponding funding table in section 4301, for operation and maintenance, Defense-wide, operating forces, Special Operations Command Theater Forces, line 100 is hereby reduced by $5,000,000.249.Study and report on lab-embedded entrepreneurial fellowship program(a)StudyThe Under Secretary of Defense for Research and Engineering, in consultation with the Director of the Advanced Manufacturing Office of the Department of Energy, shall conduct a study on the feasibility and potential benefits of establishing a lab-embedded entrepreneurial fellowship program.(b)ElementsThe study under subsection (a) shall include, with respect to a lab-embedded entrepreneurial fellowship program, the following:(1)An estimate of administrative and programmatic costs and materials, including appropriate levels of living stipends and health insurance to attract a competitive pool of applicants.(2)An assessment of capacity for entrepreneurial fellows to use laboratory facilities and equipment.(3)An assessment of the benefits for participants in the program through access to mentorship, education, and networking and exposure to leaders from academia, industry, government, and finance.(4)Assessment of the benefits for the Department of Defense science and technology activities through partnerships and exchanges with program fellows.(5)An estimate of the economic benefits created by the implementation of this program, based in part on similar entrepreneurial programs.(c)ConsultationIn conducting the study under subsection (a), the Under Secretary of Defense for Research and Engineering shall consult with the following, as necessary:(1)The Director of the Defense Advanced Research Projects Agency.(2)The Director of Research for each military service.(3)Relevant research facilities, including the Department of Energy National Laboratories (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)).(d)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Research and Engineering shall submit to the designated recipients a report on the results of the study conducted under subsection (a). At minimum, the report shall include an explanation of the results of the study with respect to each element set forth in subsection (b).(2)Nonduplication of effortsThe Under Secretary of Defense for Research and Engineering may use or add to any existing reports completed by the Department in order to meet the reporting requirement under paragraph (1).(3)Form of reportThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(e)DefinitionsIn this section:(1)The term designated recipients means the following:(A)The Committee on Armed Services, the Committee on Science, Space, and Technology, and the Committee on Appropriations of the House of Representatives.(B)The Committee on Armed Services, the Committee on Energy and Natural Resources, and the Committee on Appropriations of the Senate.(C)The Secretary of Defense.(D)The Secretary of Energy.(2)The term lab-embedded entrepreneurial fellowship program means a competitive, two-year program in which participants (to be known as fellows) are selected from a pool of applicants to work in a Federal research facility where the fellows will conduct research, development, and demonstration activities, commercialize technology, and train to be entrepreneurs.250.Independent study on threats to United States national security from development of hypersonic weapons by foreign nations(a)Independent studyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center under which the center will conduct a study on the development of hypersonic weapons capabilities by foreign nations and the threat posed by such capabilities to United States territory, forces and overseas bases, and allies.(b)Elements of studyThe study required under subsection (a) shall—(1)describe the hypersonic weapons capabilities in development in the People’s Republic of China, the Russian Federation, and other nations;(2)assess the proliferation risk that nations that develop hypersonic weapons capabilities might transfer this technology to other nations;(3)attempt to describe the rationale for why each nation that is developing hypersonic weapons capabilities is undertaking such development; and(4)examine the unique threats created to United States national security by hypersonic weapons due to both their maneuverability and speed, distinguishing between hypersonic glide vehicles delivered by rocket boosters (known as boost-glide systems) and hypersonic cruise missiles, and further distinguishing between longer-range systems that can reach United States territory and shorter or medium range systems that might be used in a regional conflict.(c)Submission to Department of DefenseNot later than 270 days after the date of the enactment of this Act, the federally funded research and development center that conducts the study under subsection (a) shall submit to the Secretary of Defense a report on the results of the study in both classified and unclassified form.(d)Submission to CongressNot later than 30 days after the date on which the Secretary of Defense receives the report under subsection (c), the Secretary shall submit to the congressional defense committees an unaltered copy of the report in both classified and unclassified form, and any comments of the Secretary with respect to the report.251.Report on innovation investments and management(a)Report requiredNot later than December 31, 2019, the Under Secretary of Defense for Research and Engineering shall submit to the congressional defense committees a report on the efforts of the Department of Defense to improve innovation investments and management.(b)ElementsThe report required under subsection (a) shall include an explanation of each of the following:(1)How incremental and disruptive innovation investments for each military department are defined.(2)How such investments are assessed.(3)Whether the Under Secretary has defined a science and technology management framework that—(A)emphasizes greater use of existing flexible approaches to more quickly initiate and discontinue projects to respond to the rapid pace of innovation;(B)incorporates acquisition stakeholders into technology development programs to ensure that they are relevant to customers; and(C)promotes advanced prototyping of disruptive technologies within the labs so that the science and technology community can prove that these technologies work to generate demand from future acquisition programs.252.Requirement for annual report summarizing the operational test and evaluation activities of the Department of DefenseSection 139(h)(2) of title 10, United States Code, is amended by striking , through January 31, 2021.253.Increase in funding for Army University Research Initiatives(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201 for Army basic research, University Research Initiatives, Line 003 (PE 0601103A ) is hereby increased by $5,000,000.(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201 for research, development, test, and evaluation, Army, system development and demonstration, integrated personnel and pay system-Army (IPPS-A), Line 143 (PE 0605018A), is hereby reduced by $5,000,000.254.Funding for anti-tamper heterogenous integrated microelectronics(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201, for research, development, test, and evaluation, Defense-wide, advanced technology development, defense-wide manufacturing science and technology program, line 047 (PE 0603680D8Z) is hereby increased by $5,000,000 (with the amount of such increase to be made available for anti-tamper heterogeneous integrated microelectronics).(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 101 for procurement, as specified in the corresponding funding table in section 4101, for other procurement, Army, elect equip-automation, general fund enterprise business systems fam, line 114 is hereby reduced by $5,000,000.255.Briefing on use of blockchain technology for defense purposes(a)Briefing requiredNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Research and Engineering shall provide to the congressional defense committees a briefing on the potential use of distributed ledger technology for defense purposes.(b)ElementsThe briefing under subsection (a) shall include the following:(1)An explanation of how distributed ledger technology may be used by the Department of Defense to—(A)improve cybersecurity, beginning at the hardware level, of vulnerable assets such as energy, water and transport grids, through distributed versus centralized computing;(B)reduce single points of failure in emergency and catastrophe decision-making by subjecting the decision to consensus validation through distributed ledger technologies;(C)improve the efficiency of defense logistics and supply chain operations;(D)enhance the transparency of procurement auditing; and(E)allow innovations to be adapted by the private sector for ancillary uses.(2)Such other information as the Under Secretary of Defense for Research and Engineering determines to be appropriate.256.Efforts to counter manipulated media content(a)Briefing required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees a briefing on initiatives of the Department of Defense to identify and address, as appropriate and as authorized in support of Department of Defense operations, manipulated media content, specifically deepfakes.(2)ElementsThe briefing required by paragraph (1) shall include the following:(A)Status of efforts to develop technology to identify manipulated content impacting the national security of the United States.(B)Challenges to detecting, labeling, and preventing foreign actors’ manipulation of images and video impacting national security.(C)Plans to make deepfake detection technology available to the public and other Federal agencies for use in identifying manipulated media.(D)The efforts of the Department of Defense, as appropriate, to engage academia and industry stakeholders to combat deliberately manipulated or deceptive information from state and non-state actors on social media platforms impacting operations overseas.(E)An assessment of the ability of adversaries to generate deepfakes.(F)Recommendations for a long-term transition partner organization.(b)Funding(1)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201, for research, development, test, and evaluation, Defense-wide, applied research, SOF technology development, line 022 (PE 1160401BB) is hereby increased by $5,000,000 (with the amount of such increase to be made available for Media Forensics).(2)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201 for research, development, test, and evaluation, Air Force, operational systems development, AF integrated personnel and pay system (AF-IPPS), line 158 (PE 0605018F) is hereby reduced by $5,000,000.(c)Rule of constructionNothing in this section shall be construed to authorize an activity that will impact the privacy or civil liberties of United States persons.IIIOperation and MaintenanceAAuthorization of Appropriations301.Authorization of appropriationsFunds are here by authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301.302.Funding for Army Community Services(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance for Army base operations support, line 100, as specified in the corresponding funding table in section 4301, for Army Community Services is hereby increased by $30,000,000.(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, for Army Force Readiness Operations Support, line 070, as specified in the corresponding funding table in section 4301, is hereby reduced by $15,000,000.(c)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, for Army Land Forces Operations Support, as specified in the corresponding funding table in section 4301, line 050, is hereby reduced by $15,000,000.303.Increase in funding for civil military programs(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated for operation and maintenance, Defense-wide, as specified in the corresponding funding table in section 4301, for Civil Military Programs is hereby increased by $50,000,000 (to be used in support of the National Guard Youth Challenge Program).(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated for operation and maintenance, Defense-wide, as specified in the corresponding funding table in section 4301, for Operation and Maintenance, Defense-wide is hereby reduced by $50,000,000.BEnergy and Environment311.Timeline for Clearinghouse review of applications for energy projects that may have an adverse impact on military operations and readinessSection 183a(c)(1) of title 10, United States Code, is amended by striking 60 days and inserting 90 days. 312.Authority to make final finding on designation of geographic areas of concern for purposes of energy projects with adverse impacts on military operations and readinessSection 183a(d)(2)(E) of title 10, United States Code, is amended—(1)by striking or a Principal and inserting a; and(2)by inserting , an Assistant Secretary of Defense, or a Deputy Assistant Secretary of Defense after Deputy Under Secretary of Defense.313.Authority to accept contributions of funds from applicants for energy projects for mitigation of impacts on military operations and readinessSection 183a(f) of title 10, United States Code, is amended by striking for a project filed with the Secretary of Transportation pursuant to section 44718 of title 49 and inserting for an energy project. 314.Department of Defense improvement of previously conveyed utility systems serving military installationsSection 2688 of title 10, United States Code, is amended—(1)by redesignating subsection (k) as subsection (l); and(2)by inserting after subsection (j) the following new subsection (k):(k)Improvement of conveyed utility systemsIn the case of a utility system that is conveyed under this section and that only provides utility services to a military installation, the Secretary concerned may use amounts authorized to be appropriated for military construction to improve the reliability, resilience, efficiency, physical security, or cybersecurity of the utility system..315.Five-year authority for National Guard environmental restoration projects for environmental responses(a)In generalSection 2707 of title 10, United States Code, is amended by adding at the end the following new subsection:(e)Temporary authority for National Guard projectsNotwithstanding subsection (a) of this section and section 2701(c)(1) of this title, during the five-year period beginning on the date of the enactment of this subsection, the Secretary concerned may carry out an environmental restoration project if the Secretary determines that the project is necessary to carry out a response to perfluorooctanoic acid or perfluorooctane sulfonate contamination under this chapter or CERCLA..(b)Savings clauseNothing in this section, or the amendment made by this section, shall affect any requirement or authority under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).316.Sale of electricity from alternate energy and cogeneration production facilitiesSection 2916(b)(3) of title 10, United States Code, is amended—(1)in subparagraph (A), by striking and at the end; and(2)in subparagraph (B)—(A)by striking shall be available and all that follows and inserting shall be provided directly to the commander of the military installation in which the geothermal energy resource is located to be used for—; and(B)by adding at the end the following new clauses:(i)military construction projects described in paragraph (2) that benefit the military installation where the geothermal energy resource is located; or(ii)energy or water security projects that—(I)benefit the military installation where the geothermal energy resource is located;(II)the commander of the military installation determines are necessary; and(III)are directly coordinated with local area energy or groundwater governing authorities..317.Transfer authority for funding of study and assessment on health implications of per- and polyfluoroalkyl substances contamination in drinking water by Agency for Toxic Substances and Disease RegistrySection 316(a)(2)(B)(ii) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1350), as amended by section 315(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking 2019 and 2020 and inserting 2019, 2020, and 2021.318.Replacement of fluorinated aqueous film-forming foam with fluorine-free fire-fighting agent(a)Use of fluorine-Free foam at military installationsNot later than January 31, 2023, the Secretary of the Navy shall publish a military specification for a fluorine-free fire-fighting agent for use at all military installations to ensure such agent is available for use by not later than December 31, 2024.(b)Prohibition on useFluorinated aqueous film-forming foam may not be used at any military installation on or after September 30, 2025, or before such date, if possible.(c)Waiver(1)In generalSubject to paragraph (2), the Secretary of Defense may grant a waiver to the prohibition under subsection (b) with respect to the use of fluorinated aqueous film-forming foam at a specific military installation if the Secretary submits to the congressional defense committees, by not later than 30 days prior to issuing the waiver—(A)notice of the waiver; and(B)certification, in writing, that the waiver is necessary for the protection of life and safety.(2)Basis for waiverAny certification submitted under paragraph (1)(B) shall document the basis for the waiver and, at a minimum, shall include the following:(A)A detailed description of the threat justifying the waiver and a description of the imminence, urgency, and severity of such threat.(B)An analysis of potential populations impacted by continued use of fluorinated aqueous film forming foam and why the waiver outweighs the impact to such populations.(C)An analysis of potential economic effects, including with respect to agriculture, livestock, and water systems of continued use of fluorinated aqueous film forming foam and why the waiver outweighs such effects.(3)LimitationA waiver under this subsection shall apply for a period that does not exceed one year. The Secretary may extend any such waiver once for an additional period that does not exceed one year.319.Prohibition of uncontrolled release of fluorinated aqueous film-forming foam at military installations(a)ProhibitionExcept as provided by subsection (b), the Secretary of Defense shall prohibit the uncontrolled release of fluorinated aqueous film-forming foam (hereinafter in this section referred to as AFFF) at military installations. (b)ExceptionsNotwithstanding subsection (a), fluorinated AFFF may be released at military installations as follows:(1)AFFF may be released for purposes of an emergency response.(2)A non-emergency release of AFFF may be made for the purposes of testing of equipment or training of personnel, if complete containment, capture, and proper disposal mechanisms are in place to ensure no AFFF is released into the environment.320.Prohibition on use of fluorinated aqueous film forming foam for training exercisesThe Secretary of Defense shall prohibit the use of fluorinated aqueous film forming foam for training exercises at military installations.321.Real-time noise-monitoring study at Navy and Air Force installations where tactical fighter aircraft operate(a)Real-Time monitoringThe Secretary of the Navy and the Secretary of the Air Force shall each conduct a real-time noise-monitoring study at no fewer than three Navy installations and three Air Force installations. In conducting such study, the Secretaries shall—(1)select installations where tactical fighter aircraft operate and noise contours have been developed through noise modeling to validate the noise contours developed through analysis and modeling at those installations; and(2)ensure that such monitoring is conducted during times of high, medium, and low activity.(b)Report requiredNot later than December 1, 2020, the Secretary of the Navy and the Secretary of the Air Force shall jointly submit to the Committees on Armed Services of the Senate and House of Representatives a report on the real-time noise monitoring required under subsection (a). Such report shall include—(1)the results of such monitoring;(2)a comparison of such monitoring and the noise contours previously developed with the analysis and modeling methods previously used;(3)an overview of any changes to the analysis and modeling process that have been made or are being considered as a result of the findings of such monitoring; and(4)any other matters that the Secretaries determine appropriate.322.Development of climate vulnerability and risk assessment tool(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop a climate vulnerability and risk assessment tool to assist the military departments in measuring how the risks associated with climate change impact networks, systems, installations, facilities, and other assets, as well as the operational plans and capabilities of the Department of Defense.(b)ConsultationIn developing the tool under subsection (a), the Secretary shall consult with the Administrator of the Environmental Protection Agency, the Secretary of Energy, the Secretary of the Interior, the Administrator of the National Oceanic and Atmospheric Administration, the Administrator of the Federal Emergency Management Agency, the Commander of the Army Corps of Engineers, the Administrator of the National Aeronautics and Space Administration, a federally funded research and development center, and the heads of such other relevant Federal agencies as the Secretary of Defense determines appropriate.(c)Prevailing scientific consensusBefore completing development of the tool under subsection (a), the Secretary shall obtain from a federally funded research and development center with which the Secretary has consulted under subsection (b) a certification in writing that the tool contains a methodology that adequately incorporates the prevailing scientific consensus on climate change.(d)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report describing the tool developed under subsection (a).(2)Classified annexThe report under paragraph (1) shall be submitted in unclassified form but may contain a classified annex if necessary.(3)PublicationUpon submittal of the report under paragraph (1), the Secretary shall publish the unclassified portion of the report on an internet website of the Department that is available to the public.(e)Updates to tool(1)In generalAfter submittal of the report under subsection (d), the Secretary of Defense shall update the climate vulnerability and risk assessment tool developed under subsection (a) on an annual basis, in consultation with the individuals and entities described in subsection (b) and consistent with the prevailing scientific consensus as required under subsection (c).(2)Report and publicationUpon completing an update to the tool under paragraph (1), the Secretary shall—(A)submit to the congressional defense committees a report describing such update; and(B)publish the unclassified version of such report on an internet website of the Department that is available to the public.323.Provision of uncontaminated water for agricultural use on land contaminated by PFOS and PFOA used on military installations(a)FindingsCongress makes the following findings:(1)Perfluorooctanesulfonic acid (in this section referred to as PFOS) and perfluorooctanoic acid (in this section referred to as PFOA) are part of a class of man-made chemicals that have been used in a variety of industrial and consumer products to make the products resist heat, stains, water, and grease. Because PFOS and PFOA extinguish petroleum fires quickly, the Department of Defense and commercial airports began using aqueous film forming foam containing PFOS and PFOA in the 1970s.(2)PFOS and PFOA can accumulate and stay in the body for long periods of time. Exposure to PFOS and PFOA may cause health problems, including issues with the reproductive system, liver and kidney damage, developmental issues in children, and negatively impacted immune system, and cancer.(3)A common method of human exposure to PFOS and PFOA is by consuming contaminated drinking water.(4)The Environmental Protection Agency issued lifetime health advisories under the Safe Drinking Water Act for individual or combined PFOS and PFOA concentrations at 70 parts per trillion in 2016, but has not yet issued any guidance or regulation for groundwater or agricultural water.(5)The Department of Defense has provided mitigations in many communities where drinking water has tested at or above the lifetime health advisory level, including bottled water and drinking water filtration systems. Due to the lack of regulatory guidance, these mitigations have not been mirrored in agricultural water systems.(6)As a result, farmers located adjacent to military installations with PFOS and PFOA contamination that has migrated off-installation are potentially impacted, and in at least one case, such contamination has had a serious impact on the livelihood of a dairy farmer.(b)Authority to provide uncontaminated water for agricultural purposes(1)In generalIf an area has been identified under paragraph (2), and a military installation has been determined to be the source of that contamination, the Secretary of Defense or the Secretary concerned may provide, for the purpose of producing agricultural products destined for human consumption—(A)water sources uncontaminated with perfluoroalkyl and polyfluoroalkyl substances, including PFOA and PFOS, or(B)treatment of contaminated waters.(2)Identification of areasAn area identified under this paragraph is an area for which the level of PFOA or PFOS contamination—(A)is above the lifetime health advisory for contamination for such compounds as issued by the Environmental Protection Agency and printed in the Federal Register on May 25, 2016; (B)is at or above a regulatory standard set by the Food and Drug Administration for PFOA and PFOS in raw agricultural commodities and milk; or(C)is at or above a duly promulgated, non-discriminatory standard promulgated by a State regulatory entity for PFOA and PFOS in raw agricultural commodities and milk.(3)Source of fundsAmounts used to carry out this section shall be derived—(A)in the case of amounts made available by the Secretary concerned, from amounts authorized to be appropriated for Operation and Maintenance for the military department concerned; or(B)in the case of amounts made available by the Secretary of Defense, from amounts authorized to be appropriated for Operation and Maintenance, Defense-wide.(c)Sense of Congress regarding land acquisitionIt is the sense of Congress that the Secretary concerned should explore authorities under which the Secretary could acquire land the land adjacent to military installations where the owners of the land have experienced impacts to their livelihood due to PFOS and PFOA contamination that has been verified to have been caused by that installation, including the authorities under sections 2663, 2864a, and 2869 of title 10, United States Code.324.Removal of barriers that discourage investments to increase resiliency to climate changeThe Secretary of Defense shall—(1)identify and seek to remove barriers that discourage investments to increase resiliency to climate change;(2)reform policies and programs that unintentionally increased the vulnerability of systems to related climate change risks; and(3)develop, and update at least once every four years, an adaptation plan that assessed how climate impacts affected the ability of the department or agency to accomplish its mission, and the short-and long- term actions the department or agency can take to manage climate risks.325.Offshore energy development(a)ProhibitionThe Secretary of Defense shall not issue an offshore wind assessment that proposes wind exclusion areas and may not object to an offshore energy project filed for review by the Military Aviation and Installation Assurance Clearinghouse (in this section referred to as the Clearinghouse) until 180 days after submitting the report required under (b).(b)Report requiredThe Secretary of Defense, in coordination with the Secretaries of the military departments, shall submit a report to the congressional defense committees on the process that will be used to by the Clearinghouse to review proposed offshore lease blocks and proposed offshore energy projects. At minimum, the report should include the following elements:(1)The process and metrics used in evaluating proposed offshore lease blocks or specific offshore energy projects for compatibility with, or unacceptable risk to, military operations and readiness.(2)The process for coordinating with the Department of Interior on assessing proposed offshore lease blocks and military operations and readiness activities that occur in those proposed lease blocks.(3)The process for working with the proponent of a proposed energy development to identify and evaluate possible mitigations to enable energy developments that are compatible with military operations and readiness.(4)Any legislative changes to section 183a of title 10, United States Code, to enable the Clearinghouse to perform its new role in reviewing proposed offshore lease blocks and offshore energy projects.326.Use of proceeds from sale of recyclable materialsSection 2577(c) of title 10, United States Code, is amended by striking $2,000,000 and inserting $10,000,000. 327.Disposal of recyclable materialsSection 2577(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:(3)In this section, the term recyclable materials includes any quality recyclable material provided to the Department by a State or local government entity..328.Climate-conscious budgeting of Department of Defense(a)In generalThe Secretary of Defense shall include in the annual budget submission of the President under section 1105(a) of title 31, United States Code—(1)a dedicated budget line item for adaptation to, and mitigation of, climate-related risks to military networks, systems, installations, facilities, and other assets and capabilities of the Department of Defense; and(2)an estimate of the anticipated adverse impacts to the readiness of the Department and the financial costs to the Department during the year covered by the budget of the loss of, or damage to, military networks, systems, installations, facilities, and other assets and capabilities of the Department, including loss of or obstructed access to training ranges, as a result of climate change.(b)Disaggregation of impacts and costsThe estimate under subsection (a)(2) shall set forth the adverse readiness impacts and financial costs under that subsection by military department, Defense Agency, and other component or element of the Department.329.Funding for detonation chambers in Vieques, Puerto Rico(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 4301 for environmental restoration, Navy, line 060, as specified in the corresponding funding table in section 4301, for the purchase, deployment, and operation of a closed detonation chambers of the dimensions necessary to achieve a substantial reduction in open air burning and open air detonation that will bring the practice of open air burning and open air detonation to the lowest practicable level, is hereby increased by $10,000,000.(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 4301 for Operations and Maintenance, as specified in the corresponding funding table in section 4301, line 460, Office of the Secretary of Defense for Admin & SRVWIDE Activities is hereby reduced by $10,000,000.330.Comptroller General report on environmental cleanup of Vieques and Culebra, Puerto Rico(a)Sense of CongressIt is the sense of Congress that—(1)the Secretary of Defense should explore all avenues and alternatives to expedite the ongoing cleanup and environmental restoration process in the former military training sites located on the island-municipalities of Vieques and Culebra, Puerto Rico;(2)the Department of Defense should work with the U.S. Environmental Protection Agency, the Fish and Wildlife Service, and the Government of Puerto Rico to ensure the decontamination process is conducted in a manner that causes the least possible intrusion on the lives of island residents and minimizes public health risks; and(3)the Federal Government should collaborate with local and private stakeholders to effectively address economic challenges and opportunities in Vieques, Culebra, and the adjacent communities of the former United States Naval Station Roosevelt Roads.(b)GAO reportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall complete a study and submit a report to the congressional defense committees on the status of the Federal cleanup and decontamination process in the island-municipalities of Vieques and Culebra, Puerto Rico. The study shall include a comprehensive analysis of the following:(1)The pace of ongoing cleanup and environmental restoration efforts in the former military training sites in Vieques and Culebra.(2)Potential challenges and alternatives to accelerate the completion of such efforts, including their associated costs and any impact they might have on the public health and safety of island residents. 330A.PFAS designation, effluent limitations, and pretreatment standards(a)In generalNot later than 30 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall revise the list of toxic pollutants described in paragraph (1) of section 307(a) of the Federal Water Pollution Control Act (33 U.S.C. 1317(a)) to add per- and polyfluoroalkyl substances to such list, and publish such revised list, without taking into account the factors listed in such paragraph.(b)Effluent standardsAs soon as practicable after the date on which the revised list is published under subsection (a), but not later than January 1, 2022, the Administrator shall publish in the Federal Register effluent standards under section 307(a)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1317(a)(2)) for substances added to the list of toxic pollutants pursuant to subsection (a) of this section, in accordance with sections 301(b)(2)(A) and 304(b)(2) of such Act. (c)Pretreatment standardsNot later than January 1, 2022, the Administrator shall promulgate pretreatment standards for per- and polyfluoroalkyl substances under section 307(b) of the Federal Water Pollution Control Act (33 U.S.C. 1317(b)). 330B.Prohibition on Perfluoroalkyl Substances and Polyfluoroalkyl Substances in Meals Ready-to-Eat Food Packaging(a)ProhibitionNot later than October 1, 2020, the Director of the Defense Logistics Agency shall ensure that any food contact substances that are used to assemble and package meals ready-to-eat (MREs) procured by the Defense Logistics Agency do not contain any perfluoroalkyl substances or polyfluoroalkyl substances.(b)DefinitionsIn this section:(1)Perfluoroalkyl substanceThe term perfluoroalkyl substance means a man-made chemical of which all of the carbon atoms are fully fluorinated carbon atoms.(2)Polyfluoroalkyl substanceThe term polyfluoroalkyl substance means a man-made chemical containing a mix of fully fluorinated carbon atoms, partially fluorinated carbon atoms, and nonfluorinated carbon atoms.330C.Comptroller General study on PFAS contamination(a)Study requiredThe Comptroller General of the United States shall conduct a review of the efforts of the Department of Defense to clean up per- and polyfluoroalkyl substances (in this section referred to as PFAS) contamination in and around military bases as well as the Department’s efforts to mitigate the public health impact of the contamination.(b)ElementsThe study required by subsection (a), shall include the following:(1)An assessment of—(A)when the Department of Defense discovered that drinking water sources used by members of the Armed Forces and residents of communities surrounding military bases were contaminated with PFAS;(B)after learning that the drinking water was contaminated, when the Department of Defense notified members of the Armed Forces and residents of communities surrounding military bases that their drinking water is contaminated with PFAS;(C)after providing such notification, how much time lapsed before those affected were given alternative sources of drinking water;(D)the number of installations and surrounding communities currently drinking water that is contaminated with PFAS above the EPA’s advisory limit;(E)the amount of money the Department of Defense has spent on cleaning up PFAS contamination through the date of enactment of this Act;(F)the number of sites where the Department of Defense has taken action to remediate PFAS contamination or other materials as a result of the use of firefighting foam on military bases;(G)factors that might limit or prevent the Department of Defense from remediating PFAS contamination or other materials as a result of the use of firefighting foam on military bases;(H)the estimated total cost of clean-up of PFAS;(I)the cost to the Department of Defense to discontinue the use of PFAS in firefighting foam and to develop and procure viable replacements that meet military specifications; and(J)the number of members of the Armed Forces who have been exposed to PFAS in their drinking water above the EPA’s Health Advisory levels during their military service.(2)An evaluation of what the Department of Defense could have done better to mitigate the release of PFAS contamination into the environment and expose service members.(3)Any other elements the Comptroller General may deem necessary.(c)Results(1)Interim briefingNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall provide to the congressional defense committees, the Committee on Energy and Commerce of the House of Representatives and the Committee on the Environment and Public Works of the Senate a briefing on the preliminary findings of the study required by this section.(2)Final resultsThe Comptroller General shall provide the final results of the study required by this section to the congressional defense committees, the Committee on Energy and Commerce of the House of Representatives and the Committee on the Environment and Public Works of the Senate at such time and in such format as is mutually agreed upon by the committees and the Comptroller General at the time of briefing under paragraph (1).330D.Disposal of materials containing per- and polyfluoroalkyl substances or aqueous film-forming foamThe Secretary of Defense shall ensure that when materials containing per- and polyfluoroalkyl substances (referred to in this section as PFAS) or aqueous film forming foam are disposed—(1)all incineration is conducted in a manner that eliminates PFAS while also ensuring that no PFAS is emitted into the air;(2)all incineration is conducted in accordance with the requirements of the Clean Air Act (42 USC 7401 et seq.), including controlling hydrogen fluoride;(3)any materials containing PFAS that are designated for disposal are stored in accordance with the requirement under part 264 of title 40, Code of Federal Regulations; and(4)no incineration is conducted at any facility that violated the requirements of the Clean Air Act (42 U.S.C. 7401 et seq.) during the 12-month period preceding the date of disposal.330E.Prohibition on use of perfluoroalkyl substances and polyfluoroalkyl substances for land-based applications of firefighting foam(a)LimitationAfter October 1, 2022, no amount authorized to be appropriated or otherwise made available for the Department of Defense may be obligated or expended to procure firefighting foam that contains in excess of one part per billion of perfluoroalkyl substances and polyfluoroalkyl substances.(b)Prohibition on use of existing stocksNot later than October 1, 2023, the Secretary of Defense shall cease the use of firefighting foam containing in excess of one part per billion of perfluoroalkyl substances and polyfluoroalkyl substances;(c)Exemption for shipboard useSubsections (a) and (b) shall not apply to firefighting foam for use solely onboard ocean-going vessels.(d)DefinitionsIn this section:(1)The term perfluoroalkyl substances means aliphatic substances for which all of the H atoms attached to C atoms in the nonfluorinated substance from which they are notionally derived have been replaced by F atoms, except those H atoms whose substitution would modify the nature of any functional groups present.(2)The term polyfluoroalkyl substances means aliphatic substances for which all H atoms attached to at least one (but not all) C atoms have been replaced by F atoms, in such a manner that they contain the perfluoroalkyl moiety CnF2n+1_ (for example, C8F17CH2CH2OH).330F.Agreements to share monitoring data relating to perfluoroalkyl and polyfluoroalkyl substances and other contaminants of concern(a)In generalThe Secretary of Defense shall seek to enter into agreements with municipalities or municipal drinking water utilities located adjacent to military installations under which both the Secretary and the municipalities and utilities would share monitoring data relating to perfluoroalkyl substances, polyfluoroalkyl substances, and other emerging contaminants of concern collected at the military installation.(b)Public communicationAn agreement under subsection (a) does not negate the responsibility of the Secretary to communicate with the public about drinking water contamination from perfluoroalkyl substances, polyfluoroalkyl substances, and other contaminants.(c)Military installation definedIn this section, the term military installation has the meaning given that term in section 2801(c) of title 10, United States Code.330G.Detection of perfluorinated compounds(a)Performance standard for the detection of perfluorinated compounds(1)In GeneralThe Director of the United States Geologic Survey shall establish a performance standard for the detection of perfluorinated compounds.(2)Emphasis(A)In generalIn developing the performance standard under subsection (a), the Director shall emphasize the ability to detect as many perfluorinated compounds present in the environment as possible using analytical methods that are as sensitive as is feasible and practicable.(B)RequirementIn developing the performance standard under subsection (a), the Director may—(i)develop quality assurance and quality control measures to ensure accurate sampling and testing;(ii)develop a training program with respect to the appropriate method of sample collection and analysis of perfluorinated compounds; and(iii)coordinate as necessary with the Administrator to develop methods to detect individual and different perfluorinated compounds simultaneously.(b)Nationwide sampling(1)In GeneralThe Director shall carry out a nationwide sampling to determine the concentration of perfluorinated compounds in estuaries, lakes, streams, springs, wells, wetlands, rivers, aquifers, and soil using the performance standard developed under subsection (a)(1).(2)RequirementsIn carrying out the sampling under paragraph (1), the Director shall—(A)first carry out the sampling at sources of drinking water near locations with known or suspected releases of perfluorinated compounds;(B)when carrying out sampling of sources of drinking water under paragraph (1), carry out the sampling prior to any treatment of the water;(C)survey for ecological exposure to perfluorinated compounds, with a priority in determining direct human exposure through drinking water; and(D)consult with—(i)States to determine areas that are a priority for sampling; and(ii)the Administrator—(I)to enhance coverage of the sampling; and(II)to avoid unnecessary duplication.(3)ReportNot later than 150 days after the completion of the sampling under paragraph (1), the Director shall prepare a report describing the results of the sampling and submit the report to—(A)the Committee on Environment and Public Works and the Committee on Energy and Natural Resources of the Senate;(B)the Committee on Natural Resources and the Committee on Energy and Commerce of the House of Representatives;(C)the Senators of each State in which the Director carried out the sampling; and(D)each Member of the House of Representatives that represents a district in which the Director carried out the sampling.(c)Data usage(1)In GeneralThe Director shall provide the sampling data collected under subsection (b) to—(A)the Administrator of the Environmental Protection Agency; and(B)other Federal and State regulatory agencies on request.(2)UsageThe sampling data provided under subsection (a) shall be used to inform and enhance assessments of exposure, likely health and environmental impacts, and remediation priorities.(d)CollaborationIn carrying out this section, the Director shall collaborate with—(1)appropriate Federal and State regulators;(2)institutions of higher education;(3)research institutions; and(4)other expert stakeholders.(e)Authority for transfer of fundsOf the funds authorized to be appropriated by section 301, the Secretary of Defense may, without regard to section 2215 of title 10, United States Code, transfer not more than $5,000,000 to the Secretary of the Interior to carry out nationwide sampling under this section. Any funds transferred under this section may not be used for any other purpose, except those specified under this section.(f)Funding(1)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301, as specified in the corresponding funding table in section 4301, Total Operation and Maintenance, Defense-Wide, Line 080, for the Detection of Perfluorinated Compounds is hereby increased by $5,000,000.(2)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 101 for Procurement of Wheeled and Tracked Combat Vehicles, Army, as specified in the corresponding funding table in section 4101, for Bradley Program (Mod) is hereby reduced by $5,000,000.(g)DefinitionsIn this section:(1)The term Administrator means the Administrator of the Environmental Protection Agency.(2)The term Director means the Director of the United States Geological Survey.(3)The term perfluorinated compound means a perfluoroalkyl substance or a polyfluoroalkyl substance that is manmade with at least 1 fully fluorinated carbon atom.(4)The term fully fluorinated carbon atom means a carbon atom on which all the hydrogen substituents have been replaced by fluorine.(5)The term nonfluorinated carbon atom means a carbon atom on which no hydrogen substituents have been replaced by fluorine.(6)The term partially fluorinated carbon atom means a carbon atom on which some, but not all, of the hydrogen substituents have been replaced by fluorine.(7)The term perfluoroalkyl substance means a manmade chemical of which all of the carbon atoms are fully fluorinated carbon atoms.(8)The term polyfluoroalkyl substance means a manmade chemical containing a mix of fully fluorinated carbon atoms, partially fluorinated carbon atoms, and nonfluorinated carbon atoms.330H.Cooperative agreements with States to address contamination by perfluoroalkyl and polyfluoroalkyl substances(a)Cooperative agreements(1)In generalUpon request from the Governor or chief executive of a State, the Secretary of Defense shall work expeditiously, pursuant to section 2701(d) of title 10, United States Code, to finalize a cooperative agreement, or amend an existing cooperative agreement to address testing, monitoring, removal, and remedial actions relating to the contamination or suspected contamination of drinking, surface, or ground water from PFAS originating from activities of the Department of Defense by providing the mechanism and funding for the expedited review and approval of documents of the Department related to PFAS investigations and remedial actions from an active or decommissioned military installation, including a facility of the National Guard.(2)Minimum standardsA cooperative agreement finalized or amended under paragraph (1) shall meet or exceed the most stringent of the following standards for PFAS in any environmental media:(A)An enforceable State standard, in effect in that State, for drinking, surface, or ground water, as described in section 121(d)(2)(A)(ii) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621(d)(2)(A)(ii)).(B)An enforceable Federal standard for drinking, surface, or ground water, as described in section 121(d)(2)(A)(i) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621(d)(2)(A)(i)).(C)A health advisory under section 1412(b)(1)(F) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(1)(F)).(3)Other authorityIn addition to the requirements for a cooperative agreement under paragraph (1), when otherwise authorized to expend funds for the purpose of addressing ground or surface water contaminated by a perfluorinated compound, the Secretary of Defense may, to expend those funds, enter into a grant agreement, cooperative agreement, or contract with—(A)the local water authority with jurisdiction over the contamination site, including—(i)a public water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)); and(ii)a publicly owned treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)); or(B)a State, local, or Tribal government.(b)ReportBeginning on February 1, 2020, if a cooperative agreement is not finalized or amended under subsection (a) within one year after the request from the Governor or chief executive under that subsection, and annually thereafter, the Secretary of Defense shall submit to the appropriate committees and Members of Congress a report—(1)explaining why the agreement has not been finalized or amended, as the case may be; and(2)setting forth a projected timeline for finalizing or amending the agreement.(c)DefinitionsIn this section:(1)Appropriate committees and Members of CongressThe term appropriate committees and Members of Congress means—(A)the congressional defense committees;(B)the Senators who represent a State impacted by PFAS contamination described in subsection (a)(1); and(C)the Members of the House of Representatives who represent a district impacted by such contamination.(2)Fully fluorinated carbon atomThe term fully fluorinated carbon atom means a carbon atom on which all the hydrogen substituents have been replaced by fluorine.(3)PFASThe term PFAS means perfluoroalkyl and polyfluoroalkyl substances that are man-made chemicals with at least one fully fluorinated carbon atom.(4)StateThe term State has the meaning given the term in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601).330I.Findings, purpose, and apologySection 2(a)(1) of the Radiation Exposure Compensation Act (Public Law 101–426; 42 U.S.C. 2210 note) is amended by inserting , including individuals in New Mexico, Idaho, Colorado, Arizona, Utah, Texas, Wyoming, Oregon, Washington, South Dakota, North Dakota, Nevada, Guam, and the Northern Mariana Islands, after tests exposed individuals. 330J.Study on energy savings performance contracts(a)StudyThe Secretary of Defense shall conduct a study on how the Secretary could enter into more energy savings performance contracts (referred to in this section as ESPCs ). In conducting the study, the Secretary shall—(1)identify any legislative or regulatory barriers to entering into more ESPCs; and(2)include policy proposals for how the Department of Defense could evaluate the cost savings caused by increasing energy resiliency when evaluating whether to enter into ESPCs.(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the study required under subsection (a).330K.Reduction of Department of Defense facility water use(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing plan to reduce facility water use intensity, relative to the baseline of the water consumption of the facility for fiscal year 2018. The report shall include each of the following:(1)Life-cycle cost-effective measures that will reduce water consumption by 2 percent annually through the end of fiscal year 2025.(2)Baseline development methodology for calculating a baseline of water use intensity for fiscal year 2018, defined as gallons per gross square foot per year, that will permit all future reduction goals to be measured relative to such baseline.(3)An identification of life-cycle cost effective water savings measures that can be implemented to achieve in Department of Defense facilities a minimum of 2 percent annual reduction in water use through 2025.(4)A description of any barriers to implementation of a water use reduction program.(b)Water useIn this section, the term water use with respect to a facility includes—(1)all water used at the facility that is obtained from public water systems or from natural freshwater sources such as lakes, streams, and aquifers, where the water is classified or permitted for human consumption; and(2)potable water used for drinking, bathing, toilet flushing, laundry, cleaning and food services, watering of landscaping, irrigation, and process applications such as cooling towers, boilers, and fire suppression systems.330L.Plan to phase out use of burn pitsThe Secretary of Defense shall submit to Congress an implementation plan to phase out the use of the burn pits identified in the Department of Defense Open Burn Pit Report to Congress in April 2019.330M.Information relating to locations of burn pit useThe Secretary of Defense shall provide to the Secretary of Veterans Affairs and Congress a list of all locations at which open-air burn pits have been used by Secretary of Defense, for the purposes of augmenting the research, healthcare delivery, disability compensation, and other activities of the Secretary of Veterans Affairs.330N.Radium testing at certain locations of the Department of the Navy(a)In generalThe Secretary of the Navy shall provide for an independent third-party data quality review of all radium testing completed by contractors of the Department of the Navy at a covered location.(b)Covered location definedIn this section, the term covered location means any location where the Secretary of the Navy is undertaking a project or activity funded through one of the following accounts of the Department of Defense:(1)Operation and Maintenance, Environmental Restoration, Navy.(2)Operation and Maintenance, Environmental Restoration, Formerly Used Defense Sites.330O.Designation as hazardous substancesNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall designate all per- and polyfluoroalkyl substances as hazardous substances under section 102(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9602(a)).CLogistics and Sustainment331.Material readiness metrics and objectives(a)Material readiness metrics and objectives(1)In generalChapter 2 of title 10, United States Code, is amended by inserting after section 117 the following new section:118.Material readiness metrics and objectives(a)Guidance(1)The Secretary of Defense shall issue and maintain guidance requiring the implementation and use of material readiness metrics to enable assessment of the readiness of armed forces to carry out the national defense strategy required by section 113 of this title.(2)Guidance issued pursuant to this section shall ensure that such material readiness metrics—(A)are based on standardized and consistent criteria; and(B)are applied, used, recorded, and reported in same manner by all components of the Department of Defense.(b)MetricsAt a minimum, the material readiness metrics required by subsection (a) shall address the material availability, operational availability, and material reliability of each major weapon system by designated mission design series, variant, or class.(c)Material readiness objectives(1)The Secretary of Defense shall establish, and annually review and revise, an objective value for each metric required by subsection (b) as a necessary component to support the review and revision of the national defense strategy required by section 113 of this title.(2)To the maximum extent practicable, the Secretary shall ensure that objective values established under this subsection are unclassified.(d)DefinitionsIn this section:(1)The term major weapons system has the meaning given the term major system under section 2302(5) of this title, except that such term does not include an acquisition program for a defense business system (as defined in section 2222(i)(1) of this title).(2)The term material availability means the measure of the percentage of the total inventory of a system that is operationally capable of performing an assigned mission.(3)The term material reliability means the probability that a covered asset will perform without failure over a specified interval.(4)The term operational availability means the measure of the percentage of time a covered asset is operationally capable..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 117 the following new item:118. Material readiness metrics and objectives..(b)Conforming amendmentSection 2337(b)(2)(A) of title 10, United States Code, is amended—(1)by inserting to meet the material readiness objectives before for the weapon system; and(2)by inserting under section 118 of this title after weapon system. (c)Deadlines(1)Deadline for guidanceThe guidance required by section 118(a) of title 10, United States Code, as added by subsection (a), shall be issued by not later than 180 days after the date of the enactment of this Act.(2)Deadline for establishment of material readiness objectivesThe material readiness objectives required by section 118(c)(1) of title 10, United States Code, as added by subsection (a), shall be established by not later than one year after the date of the enactment of this Act.332.Clarification of authority regarding use of working capital funds for unspecified minor military construction projects related to revitalization and recapitalization of defense industrial base facilitiesSection 2208(u) of title 10, United States Code, is amended—(1)in paragraph (1), by striking carry out and inserting fund; (2)in paragraph (2)—(A)by striking Section 2805 and inserting (A) Except as provided in subparagraph (B), section 2805;(B)by striking carried out with and inserting funded using; and(C)by adding at the end the following new subparagraph:(B)For purposes of applying subparagraph (A), the dollar limitation specified in subsection (a)(2) of section 2805 of this title, subject to adjustment as provided in subsection (f) of such section, shall apply rather than the dollar limitation specified in subsection (c) of such section.; and(3)in paragraph (4), by striking carry out and inserting fund.333.F–35 Joint Strike Fighter sustainment(a)Limitation on use of fundsOf the amounts authorized to be appropriated or otherwise made available in this Act for the Office of the Under Secretary of Defense for Acquisition and Sustainment for fiscal year 2020, not more than 75 percent may be obligated or expended until the date on which the Under Secretary submits the report required by subsection (b).(b)Report requiredThe Under Secretary of Defense for Acquisition and Sustainment shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on steps being taken to improve the availability and accountability of F–35 parts within the supply chain. At a minimum, the report shall include a detailed plan for each of the following elements:(1)How the accountable property system of record will be updated with information from the prime contractors supplying such parts on required cost and related data with respect to the parts and how the F–35 Program Office will ensure such contractors are adhering to contractual requirements for the management, reporting, visibility, and accountability of all such parts supplied by the prime contractors.(2)How the accountability property system of record will have interfaces that allow the F–35 Program Office and other authorized entities to have proper accountability of assets in accordance with applicable Department of Defense Instructions, Department of Defense Manuals, and other applicable regulations.(3)How the F–35 Program Office and the Secretary of each of the military departments will ensure business rules for the prioritization of F–35 parts across all program participants is sufficient, effective, and responsive.(4)Steps being taken to ensure parts within the base, afloat, and deployment spares packages are compatible for deploying F–35 aircraft and account for updated parts demand.334.Report on strategic policy for prepositioned materiel and equipment(a)Report requiredNot later than March 1, 2020, the Assistant Secretary of Defense for Sustainment, in coordination with the Joint Staff, shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the implementation plan for prepositioned materiel and equipment required by section 321(b) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 730; 10 U.S.C. 2229 note). Such report shall include each of the following:(1)A comprehensive list of the prepositioned materiel and equipment programs of the Department of Defense.(2)A detailed description of how the plan will be implemented.(3)A description of the resources required to implement the plan, including the amount of funds and personnel.(4)A description of how the plan will be reviewed and assessed to monitor progress.(5)Guidance on applying a consistent definition of prepositioning across the Department, including the military departments, the combatant commands, and the Defense Agencies.(6)A detailed description of how the Secretary will implement a joint oversight approach of the prepositioning programs of the military departments.(b)Limitation on use of fundsOf the amounts authorized to be appropriated or otherwise made available in this Act for the Office of the Assistant Secretary of Defense for Sustainment for fiscal year 2020, not more than 75 percent may be obligated or expended until the date on which the Assistant Secretary submits the report required by subsection (a).335.Limitation on use of funds for implementation of elements of master plan for redevelopment of Former Ship Repair Facility in Guam(a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for the Navy for fiscal year 2020 may be obligated or expended for any construction, alteration, repair, or development of the real property consisting of the Former Ship Repair Facility in Guam.(b)ExceptionThe limitation under subsection (a) does not apply to any project that directly supports depot-level ship maintenance capabilities, including the mooring of a floating dry dock.(c)Former Ship Repair Facility in GuamIn this section, the term Former Ship Repair Facility in Guam means the property identified by that name under the base realignment and closure authority carried out under the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note).336.Report on effects of increased automation of defense industrial base on manufacturing workforceNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the effects of the increased automation of the defense industrial base over the ten-year period beginning on the date that is 30 days after the date of the enactment of this Act. Such report shall include, for the period covered by the report—(1)an estimate of the number of jobs in the United States manufacturing workforce expected to be eliminated due to automation in the defense sector;(2)an analysis describing any new types of jobs that are expected to be established as a result of an increasingly automated process, including an estimate of the number of these types of jobs that are expected to be created;(3)an analysis of the potential threats to the national security of the United States that are unique to the automation of the defense industry;(4)a strategy to assist in providing workforce training and transition preparation for workers who may lose manufacturing jobs in the defense industry due to automation;(5)a description of any training necessary for workers affected by automation to more easily transition to new types of jobs within the defense manufacturing industry; and(6)any actions taken, or planned to be taken, by the Department of Defense to assist in worker transition.337.Extension of temporary installation reutilization authority for arsenals, depots and plants(a)Ensuring Viability of Arsenals, Depots and PlantsSection 345(d) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2667 note) is amended by striking September 30, 2020 and inserting September 30, 2025.(b)Report Required  Not later than March 1, 2020, the Secretary of the Army shall submit to the congressional defense committees a report that includes—(1)the results of a needs assessment conducted by the Secretary to determine the logistical, information technology, and security requirements to create an internal listing service of Army assets available for lease at Arsenal’s, depots and plants; and(2)information from any previous Army assessments or inventory of real property.338.Pilot program to train skilled technicians in critical shipbuilding skills(a)EstablishmentThe Secretary of Defense may carry out a pilot program to train individuals to become skilled technicians in critical shipbuilding skills such as welding, metrology, quality assurance, machining, and additive manufacturing.(b)PartnershipsIn carrying out the pilot program required under this section, the Secretary may partner with existing Federal or State projects relating to investment and infrastructure in training and education or workforce development, such as the National Network for Manufacturing Innovation, the Industrial Base Analysis and Sustainment program of the Department of Defense, and the National Maritime Educational Council.(c)TerminationThe pilot program required under this section shall terminate on September 30, 2025.(d)Briefings(1)Plan briefingNot later than February 28, 2020, the Secretary shall provide a briefing to the Committees on Armed Services of the Senate and the House of Representatives on the plan, cost estimate, and schedule for the pilot program required under this section.(2)Progress briefingsNot less frequently than annually during fiscal years 2020 and 2021, the Secretary shall brief the congressional defense committees on the progress of the Secretary in carrying out the pilot program.DReports341.Readiness reporting(a)Readiness reporting systemSection 117 of title 10, United State Code, is amended—(1)by striking subsections (d) through (g); and(2)by redesignating subsection (h) as subsection (d).(b)Quarterly reportsSection 482 of title 10, United States Code, is amended—(1)in the section heading, by striking Quarterly reports: personnel and unit readiness and inserting Readiness reports;(2)in subsection (a)—(A)In the subsection heading, by striking Quarterly Reports Required and inserting Reports and briefings;(B)In the first sentence—(i)by striking Not later and inserting (1) Not later; and(ii)by striking each calendar-year quarter and inserting the second and fourth quarter of each calendar year; (C)by striking the second and third sentences and inserting The Secretary of Defense shall submit each such report in writing and shall also submit a copy of each such report to the Chairman of the Joint Chiefs of Staff.; and(D)by adding at the end the following new paragraphs:(2)Not later than 30 days after the end of the first and third quarter of each calendar year, the Secretary of Defense shall provide to Congress a briefing regarding the military readiness of the active and reserve components. (3)Each report under this subsection shall contain the elements required by subsection (b) for the quarter covered by the report, and each briefing shall address any changes to the elements described in subsection (b) since the submittal of the most recently submitted report.;(3)by striking subsection (b) and inserting the following:(b)Required elementsThe elements described in this subsection are each of the following:(1)A description of each readiness problem or deficiency that affects the ground, sea, air, space, cyber, or special operations forces, and any other area determined appropriate by the Secretary of Defense.(2)The key contributing factors, indicators, and other relevant information related to each identified problem or deficiency.(3)The short-term mitigation strategy the Department will employ to address each readiness problem or deficiency until a resolution is in place, as well as the timeline, cost, and any legislative remedies required to support the resolution.(4)A summary of combat readiness ratings for the key force elements assessed, including specific information on personnel, supply, equipment, and training problems or deficiencies that affect the combat readiness ratings for each force element.(5)A summary of each upgrade or downgrade of the combat readiness of a unit that was issued by the commander of the unit, together with the rationale of the commander for the issuance of such upgrade or downgrade.(6)A summary of the readiness of supporting capabilities, including infrastructure, prepositioned equipment and supplies, and mobility assets, and other supporting logistics capabilities.(7)A summary of the readiness of the combat support and related agencies, any readiness problem or deficiency affecting any mission essential tasks of any such agency, and actions recommended to address any such problem or deficiency.(8)A list of all Class A, Class B, and Class C mishaps that occurred in operations related to combat support and training events involving aviation, ground, or naval platforms, weapons, space, or Government vehicles, as defined by Department of Defense Instruction 6055.07, or a successor instruction.(9)Information on the extent to which units of the armed forces have removed serviceable parts, supplies, or equipment from one vehicle, vessel, or aircraft in order to render a different vehicle, vessel, or aircraft operational.(10)Such other information as determined necessary or appropriate by the Secretary of Defense.;(4)by striking subsections (d) through (h) and subsection (j);(5)by redesignating subsection (i) as subsection (e); and(6)by inserting after subsection (c) the following new subsections (d):(d)Semi-Annual joint force readiness review(1)Not later than 30 days after the last day of the first and third quarter of each calendar year, the Chairman of the Joint Chiefs of Staff shall submit to Congress a written report on the capability of the armed forces, the combat support and related agencies, operational contract support, and the geographic and functional combatant commands to execute their wartime missions based upon their posture and readiness as of the time the review is conducted.(2)The Chairman shall produce the report required under this subsection using information derived from the quarterly reports required by subsection (a).(3)Each report required by this subsection shall include an assessment by each commander of a geographic or functional combatant command of the readiness of the command to conduct operations in a multidomain battle that integrates ground, sea, air, space, cyber, and special operations forces.(4)The Chairman shall submit to the Secretary of Defense a copy of each report under this subsection..(c)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the item relating to section 482 and inserting the following new item:482. Readiness reports..342.Extension of deadline for transition from service-specific defense readiness reporting systemsSection 358(c) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended by striking October 1, 2019 and inserting October 1, 2020.343.Report on Navy ship depot maintenance budget(a)In generalNot later than March 1 of each of 2020, 2021, and 2022, the Secretary of the Navy shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the Operation and Maintenance Ship Depot Maintenance budget sub-activity group.(b)ElementsThe report required under subsection (a) shall include each of the following elements:(1)A breakdown of funding, categorized by class of ship, requested for ship and submarine maintenance.(2)A description of how the requested funding, categorized by class of ship, compares to the identified ship maintenance requirement.(3)The amount of funds appropriated for each class of ship for the preceding fiscal year.(4)The amount of funds obligated and expended for each class of ship for each of the three preceding fiscal years.(5)The cost, categorized by class of ship, of unplanned growth work for each of the three preceding fiscal years.344.Report on Runit Dome(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Energy, in coordination with the Administrator of the Environmental Protection Agency and Secretary of Defense, shall submit to the Committee on Energy and Commerce, the Committee on Natural Resources, and the Committee on Armed Services of the House of Representatives and the Committee on Armed Services and the Committee on Energy and Natural Resources of the Senate a report on the status of the Runit Dome in the Marshal Islands.(b)Matters for inclusionThe report required by subsection (a) shall include each of the following:(1)A detailed plan to remove the radioactive materials in the dome to a safer and more stable location, including a predicted timeline and associated costs.(2)A detailed plan to repair the dome to ensure that it does not have any harmful effects to the local population, environment, or wildlife, including the projected costs of implementing such plan.(3)The effects on the environment that the dome has currently and is projected to have in 5 years, 10 years, and 20 years.(4)An assessment on the safety of food gathered from local food sources.(5)An assessment of the current condition of the outer constructs of the dome.(6)An assessment of the current and long-term safety to local humans posed by the site. (7)How climate change and rising sea levels are predicted to affect the dome, including a description of projected scenarios if the dome becomes partially or fully submerged by ocean water.(8)A summary of interactions between the Government of the United States and the government of the Marshall Islands about the dome.(9)A detailed description of the physical health effects on Pacific Islanders, including residents of Hawaii, Fuji, and Samoa, of nuclear testing conducted at Runit Dome.(10)A detailed description of the pre- and post-nuclear test communications between the United States and the governments of the territories and nations of the Pacific Islands, including Hawaii, Fuji, and Samoa.(c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form and made publicly available.345.Comptroller General study of out-of-pocket costs for service dress uniforms(a)Review requiredThe Comptroller General of the United States shall conduct a study of the out-of-pocket costs to members of the Armed Forces for service dress uniforms.(b)ElementsThe review under subsection (a) shall address each of the following:(1)A description and comparison of the out-of-pocket cost to members of the Armed Forces for the purchase of service dress uniforms and service dress uniform items, broken down by—(A)gender;(B)Armed Force;(C)enlisted; and(D)officer.(2)Stipends, in-kind provision of items, or other assistance provided by each service to personnel to offset cost of service dress uniforms.(3)A comparison of the out-of-pocket cost for purchase and maintenance of service and service dress uniforms over one, five, 10, and 20-year periods.(4)A description of service dress uniform changes directed by any of the Armed Forces over the past 10 years that have affected the out-of-pocket costs to members of the Armed Forces and the costs associated with such change, by gender.(5)Any other information that the Comptroller General determines appropriate.(c)Briefing and report(1)BriefingNot later than April 15, 2020, the Comptroller General shall provide to the congressional defense committees a briefing on the preliminary findings of the study required under this section.(2)ReportNot later than September 30, 2020, the Comptroller General shall submit to the congressional defense committees a final report on the findings of such study.346.Inspector General audit of certain commercial depot maintenance contractsThe Inspector General of the Department of Defense shall conduct an audit of each military department and Defense Agency (as defined in section 101 of title 10, United States Code), as applicable, to determine if there has been any excess profit or cost escalation with respect to any sole-source contracts relating to commercial depot maintenance (including contracts for parts, supplies, equipment, and maintenance services).347.Report on plan to decontaminate sites formerly used by the Department of the Army that have since been transferred to units of local government and are affected by pollutants that are, in whole or in part, a result of activity by the Department of Defense(a)FindingsCongress finds the following:(1)There are numerous properties that were under the jurisdiction of the Department of the Army, such as former Nike missile sites, but that have been transferred to units of local government.(2)Many of these properties may remain polluted because of activity by the Department of Defense.(3)This pollution may inhibit the use of these properties for commercial or residential purposes.(b)Report requiredThe Secretary of the Army shall submit to the appropriate congressional committees a report—(1)specifying each covered property that may remain polluted because of activity by the Department of Defense; and(2)containing the Secretary’s plan to decontaminate each covered property.(c)DefinitionsIn this section:(1)The term appropriate congressional committees means—(A)the Committee on Armed Services and the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Armed Services, the Committee on Energy and Commerce, and the Committee on Natural Resources of the House of Representatives.(2)The term covered property means property that was under the jurisdiction of the Department of the Army and was transferred to a unit of local government before the date of the enactment of section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, but that would have triggered Federal Government notice or action under that section had the transfer occurred on or after that date.EOther Matters351.Inclusion of over-the-horizon radars in early outreach proceduresSection 183a(c)(6) of title 10, United States Code, is amended by striking or airport surveillance radar and inserting , airport surveillance radar, or wide area surveillance over-the-horizon radar.352.Extension of authority for Secretary of Defense to use Department of Defense reimbursement rate for transportation services provided to certain non-Department of Defense entitiesSection 2642(b) of title 10, United States Code, is amended by striking October 1, 2019 and inserting October 1, 2024.353.Expanded transfer and adoption of military animalsSection 2583 of title 10, United States Code, is amended—(1)in subsection (a)—(A)in the subsection heading, by inserting Transfer or before Adoption; and(B)by striking adoption each place it appears and inserting transfer or adoption;(2)in subsection (b)—(A)in the subsection heading, by inserting Transfer or before Adoption;(B)in the first sentence, by striking adoption and inserting transfer or adoption; and(C)in the second sentence, by striking adoptability and inserting transferability or adoptability;(3)in subsection (c)(1)—(A)in the matter preceding subparagraph (A), by inserting transfer or before adoption;(B)in subparagraphs (A) and (B), by inserting adoption before by;(C)in subparagraph (B), by inserting or organizations after persons; and(D)in subparagraph (C), by striking by and inserting transfer to;(4)in subsection (e)—(A)in the subsection heading, by inserting or Adopted after Transferred;(B)in paragraphs (1) and (2), by striking transferred each place it appears and inserting transferred or adopted; and(C)in paragraph (2), by striking transfer each place it appears and inserting transfer or adoption;(5)in subsection (f)—(A)in the subsection heading, by striking Transfer of Retired and inserting Transportation of Retiring; and(B)in paragraph (1), by striking transfer and inserting transport;(6)in subsection (g)(3), by striking adoption of military working dogs and all that follows through the period at the end and inserting transfer of military working dogs to law enforcement agencies before the end of the dogs’ useful working lives.; and(7)in subsection (h)(2), by striking A horse and inserting An equid (horse, mule, or donkey).354.Extension of authority of Secretary of Transportation to issue non-premium aviation insuranceSection 44310(b) of title 49, United States Code, is amended by striking December 31, 2019 and inserting September 30, 2022. 355.Defense personal property program(a)Advisory group(1)EstablishmentThere is established an advisory group on the defense personal property program, to be known as the Global Household Relocation Services Advisory Committee. (2)MembershipThe advisory group shall be comprised of 15 members appointed from among individuals who represent appropriate entities as follows:(A)One member representing United States Transportation Command appointed by the Commander of United States Transportation Command.(B)A flag or general officer of the Armed Forces representing each of the Army, Navy, Air Force, Marine Corps, and Coast Guard appointed by the Vice Chief of Staff of the Army, Vice Chief of Naval Operations, Vice Chief of Staff of the Air Force, the Assistant Commandant of the Marine Corps, and Vice Commandant of the Coast Guard, respectively.(C)Four members representing appropriate transportation service providers, including two small business concerns, appointed by the Assistant Secretary of Defense for Sustainment.(D)Five members representing consumer representatives who are members of the Armed Forces or spouses of members of the Armed Forces, one of whom is appointed by the senior non-commissioned officer of each of the Army, Navy, Air Force, Marine Corps, and Coast Guard.(3)MeetingsThe advisory group shall convene regularly to provide to the Secretary of Defense feedback on the execution of, and any recommended changes to, the global household goods contract.(4)Reports(A)Quarterly reportsNot later than 30 days after the last day of a fiscal quarter, the advisory group shall submit to the congressional defense committees a report on the activities and recommendations of the advisory group during such fiscal quarter.(B)Termination of report requirementThe requirement to submit a report under subparagraph (A) shall terminate on the termination date specified under paragraph (5)(A).(5)TerminationThe advisory group shall terminate on the date that is five years after the date of the enactment of this Act.(b)Business case analysisNot later than 60 days after the date of the enactment of this Act, the Commander of United States Transportation Command shall prepare a business case analysis for the proposed award of a global household goods contract for the defense personal property program. (c)Limitation(1)In generalNone of the funds authorized to be appropriated in this Act for fiscal year 2020 shall be available to enter into a global household goods contract until the date that is 30 days after later of the following dates:(A)The date on which the Commander of United States Transportation Command provides to the congressional defense committees a briefing on—(i)the business case analysis required by subsection (b); and(ii)the proposed structure and meeting schedule for the advisory group established under subsection (a).(B)The date on which the Comptroller General of the United States submits to the congressional defense committees the report required by paragraph (2).(2)GAO reportNot later than February 15, 2020, the Comptroller General of the United States shall submit to the congressional defense committees a report on a comprehensive study conducted by the Comptroller General that includes—(A)an analysis of the effects that the outsourcing of the management and oversight of the movement of household goods to a private entity or entities would have on members of the Armed Forces and their families;(B)a comprehensive cost-benefit analysis; and(C)recommendations for changes to the strategy of the Department of Defense for the defense personal property program.(d)DefinitionsIn this section:(1)The term global household goods contract means the solicitation managed by United States Transportation Command to engage a private entity to manage the defense personal property program.(2)The term defense personal property program means the Department of Defense program used to manage the shipment of the baggage and household effects of members of the Armed Forces under section 476 of title 37, United States Code.356.Public events about Red Hill Bulk Fuel Storage Facility(a)RequirementAt least once every calendar quarter, the Secretary of the Navy, or the designee of the Secretary, shall hold an event that is open to the public at which the Secretary shall provide up-to-date information about the Red Hill Bulk Fuel Storage Facility.(b)TerminationThe requirement to hold events under subsection (a) shall terminate on the earlier of the following dates:(1)September 30, 2025.(2)The date on which the Red Hill Bulk Fuel Storage Facility ceases operation.357.Sense of Congress regarding Innovative Readiness Training programIt is the sense of Congress that—(1)the Innovative Readiness Training program is an effective training program for members of the Armed Forces and is highly beneficial to civilian-military relationships with local American communities;(2)due to the geographic complexities and realities of non-contiguous States and territories, Innovative Readiness Training has lent greater benefit to such States and territories while providing unique and realistic training opportunities and deployment readiness for members of the Armed Forces;(3)the Department of Defense should pursue continued Innovative Readiness Training opportunities, and, where applicable, strongly encourage the use of Innovative Readiness Training in non-contiguous States and territories; and(4)in considering whether to recommend a project, the Secretary should consider the benefits of the project to the economy of a region damaged by natural disasters.358.Pilot program on reduction of effects of military aviation noise on private residences(a)In generalThe Secretary of Defense shall carry out a five-year pilot program under which the commander of a military installation may provide funds for the purpose of installing noise insulation on private residences impacted by military aviation noise from the installation.(b)EligibilityTo be eligible to receive funds under the pilot program, a recipient shall enter into an agreement with the commander to—(1)provide at least 50 percent of the funds required to carry out the noise insulation; and(2)ensure that the noise at any private residence where insulation is installed is reduced by at least 5 dB.(c)Use of fundsFunds provided under the pilot program shall be used for the installation of noise insulation at a residence—(1)located within a Department of Defense noise contour between 65 dB day-night average sound level and 75 dB day-night average sound level as validated on a National Environmental Policy Act-compliant assessment within the past three years; and(2)where interior noise has been measured at 45 dB day-night average sound level by the installation.(d)Goals and best practicesIn carrying out the pilot program under this section, a commander shall use the following goals and best practices:(1)Minimize cost in order to maximize number of homes served.(2)Focus efforts on residences newly impacted by increased noise levels.359.Completion of Department of Defense Directive 2310.07E regarding missing persons(a)In generalThe Secretary of Defense shall make the completion of Department of Defense Directive 2310.07E a top priority in order to improve the efficiency of locating missing persons.(b)DefinitionIn this section, the term missing person has the meaning given such term in section 1513 of title 10, United States Code.IVMILITARY PERSONNEL AUTHORIZATIONSAActive Forces401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2020, as follows:(1)The Army, 480,000.(2)The Navy, 340,500.(3)The Marine Corps, 186,200.(4)The Air Force, 332,800.402.Revisions in permanent active duty end strength minimum levelsSection 691(b) of title 10, United States Code, is amended by striking paragraphs (1) through (4) and inserting the following new paragraphs:(1)For the Army, 480,000.(2)For the Navy, 340,500.(3)For the Marine Corps, 186,200.(4)For the Air Force, 332,800..BReserve Forces411.End strengths for Selected Reserve(a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2020, as follows:(1)The Army National Guard of the United States, 336,000.(2)The Army Reserve, 189,500.(3)The Navy Reserve, 59,000.(4)The Marine Corps Reserve, 38,500.(5)The Air National Guard of the United States, 107,700.(6)The Air Force Reserve, 70,100.(7)The Coast Guard Reserve, 7,000.(b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by—(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and(2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year.(c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members.412.End strengths for reserves on active duty in support of the reservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2020, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components:(1)The Army National Guard of the United States, 30,595.(2)The Army Reserve, 16,511.(3)The Navy Reserve, 10,155.(4)The Marine Corps Reserve, 2,386.(5)The Air National Guard of the United States, 22,637.(6)The Air Force Reserve, 4,431.413.End strengths for military technicians (dual status)(a)In generalThe minimum number of military technicians (dual status) as of the last day of fiscal year 2020 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following:(1)For the Army National Guard of the United States, 22,294.(2)For the Army Reserve, 6,492.(3)For the Air National Guard of the United States, 13,573.(4)For the Air Force Reserve, 8,848.(b)LimitationUnder no circumstances may a military technician (dual status) employed under the authority of this section be coerced by a State into accepting an offer of realignment or conversion to any other military status, including as a member of the Active, Guard, and Reserve program of a reserve component. If a military technician (dual status) declines to participate in such realignment or conversion, no further action will be taken against the individual or the individual’s position.414.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2020, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following:(1)The Army National Guard of the United States, 17,000.(2)The Army Reserve, 13,000.(3)The Navy Reserve, 6,200.(4)The Marine Corps Reserve, 3,000.(5)The Air National Guard of the United States, 16,000.(6)The Air Force Reserve, 14,000.CAuthorization of Appropriations421.Military personnel(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401.(b)Construction of authorizationThe authorization of appropriations in the subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2020.VMILITARY PERSONNEL POLICYAOfficer Personnel Policy501.Management policies for joint qualified officersSection 661(d)(3)(B) of title 10, United States Code, is amended in the third sentence by inserting “or a designee of the Chairman who is an officer of the armed forces in grade O–8 or higher” before the period.502.Grade of Chief of the Veterinary Corps of the ArmySection 7084 of title 10, United States Code, is amended by adding at the end the following: An officer appointed to that position who holds a lower grade shall be appointed in the grade of brigadier general..503.Authority of promotion boards to recommend that officers of particular merit be placed higher on promotion list(a)In generalSection 14108 of title 10, United States Code, is amended by adding at the end the following new subsection:(f)Higher placement of officers of particular merit on promotion list(1)In selecting officers to be recommended for promotion, a promotion board may, when authorized by the Secretary concerned, recommend that officers of particular merit, from among those officers selected for promotion, be placed higher on the promotion list established by the Secretary under section 14308(a) of this title.(2)A promotion board may make a recommendation under paragraph (1) only if an officer receives the recommendation of—(A)a majority of the members of the promotion board; or(B)an alternative requirement established by the Secretary concerned and furnished to the promotion board as part of the guidelines under section 14107 of this title.(3)For officers who receive recommendations under paragraph (1), the board shall recommend the order in which those officers should be placed on the promotion list..(b)Reports regarding recommendations that officers of particular merit be placed higher on promotion listSection 14109 of such title is amended by adding at the end the following new subsection:(d)Report of officers recommended for higher placement on promotion listA promotion board convened under section 14101(a) of this title shall, when authorized under section 14108(f) of this title, include in its report to the Secretary concerned—(1)the names of those officers the promotion board recommends be placed higher on the promotion list; and(2)the order in which the promotion board recommends those officers should be placed on the promotion list..(c)Officers of particular merit appearing higher on promotion listSection 14308(a) of such title is amended in the first sentence by inserting or based on particular merit, as determined by the promotion board before the period.504.Availability on the internet of certain information about officers serving in general or flag officer grades(a)Availability required(1)In generalThe Secretary of each military department shall make available on an internet website of such department available to the public information specified in paragraph (2) on each officer in a general or flag officer grade under the jurisdiction of such Secretary, including any such officer on the reserve active-status list.(2)InformationThe information on an officer specified by this paragraph to be made available pursuant to paragraph (1) is the information as follows:(A)The officer's name.(B)The officer’s current grade, duty position, command or organization, and location of assignment.(C)A summary list of the officer’s past duty assignments while serving in a general or flag officer grade.(b)Additional public notice on certain officersWhenever an officer in a grade of O–7 or above is assigned to a new billet or reassigned from a current billet, the Secretary of the military department having jurisdiction of such officer shall make available on an internet website of such department available to the public a notice of such assignment or reassignment.(c)Limitation on withholding of certain information or notice(1)LimitationThe Secretary of a military department may not withhold the information or notice specified in subsections (a) and (b) from public availability pursuant to subsection (a), unless and until the Secretary notifies the Committees on Armed Services of the Senate and House of Representatives in writing of the information or notice that will be so withheld, together with justification for withholding the information or notice from public availability.(2)Limited duration of withholdingThe Secretary concerned may withhold from the public under paragraph (1) information or notice on an officer only on the basis of individual risk or national security, and may continue to withhold such information or notice only for so long as the basis for withholding remains in force.505.Report on rate of maternal mortality among members of the Armed ForcesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, and with respect to members of the Coast Guard, the Secretary of the Department in which the Coast Guard is operating when it is not operating as a service in the Navy, shall submit to Congress a report on the rate of maternal mortality among members of the Armed Forces and the dependents of such members. 506.Functional badge or insignia upon commission for chaplainsA military chaplain shall receive a functional badge or insignia upon commission.BReserve Component Management511.Grade of certain chiefs of reserve components(a)In general(1)Chief of Army ReserveSection 7038(b)(1) of title 10, United States Code, is amended by striking general officers of the Army Reserve and inserting officers of the Army Reserve in the grade of lieutenant general and.(2)Chief of Navy ReserveSection 8083(b)(1) of such title is amended by striking flag officers of the Navy (as defined in section 8001(1)) and inserting officers of the Navy Reserve in the grade of vice admiral and. (3)Commander, Marine Forces ReserveSection 8084(b)(1) of such title is amended by striking general officers of the Marine Corps (as defined in section 8001(2)) and inserting officers of the Marine Corps Reserve in the grade of lieutenant general and.(4)Chief of Air Force ReserveSection 9038(b)(1) of such title is amended by striking general officers of the Air Force Reserve and inserting officers of the Air Force Reserve in the grade of lieutenant general and.(b)Effective dateThe amendments made under subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act and shall apply to appointments made after such date.512.Authority to defer mandatory separation at age 68 of officers in medical specialties in the reserve componentsSection 14703(b) of title 10, United States Code, is amended—(1)by striking An and inserting (1) Subject to paragraph (2), an; and(2)by adding at the end the following new paragraph (2):(2)The Secretary concerned may, with the consent of the officer, retain in an active status an officer in a medical specialty described in subsection (a) beyond the date described in paragraph (1) of this subsection if the Secretary concerned determines that such retention is necessary to the military department concerned. Each such retention shall be made on a case-by-case basis and for such period as the Secretary concerned determines appropriate..513.Repeal of requirement for review of certain Army Reserve officer unit vacancy promotions by commanders of associated active duty unitsSection 1113 of the Army National Guard Combat Readiness Reform Act of 1992 (Public Law 102–484; 10 U.S.C. 10105 note) is repealed.514.Guidance for use of unmanned aircraft systems by the National Guard(a)New guidanceNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall issue new guidance that treats the use of unmanned aircraft systems by the National Guard for covered activities in a manner no more restrictive than the use of other aircraft for covered activities.(b)Covered activities definedIn this section, covered activities means the following:(1)Emergency operations.(2)Search and rescue operations.(3)Defense support to civil authorities.(4)Support under section 502(f) of title 32, United States Code.515.Junior Reserve Officers’ Training Corps(a)In generalSection 2031(b)(3) of title 10, United States Code, is amended by inserting and which may include instruction or activities in the fields of science, technology, engineering, and mathematics after duration.(b)Effective dateThe amendment made by subsection (a) shall take effect 180 days after the date of the enactment of this Act. 516.JROTC computer science and cybersecurity programChapter 102 of title 10, United States Code, is amended by adding at the end the following new section:2036.Computer science and cybersecurity program(a)Program authorizedThe Secretary of Defense may carry out a program to enhance the preparation of students in the Junior Reserve Officers’ Training Corps for careers in computer science and cybersecurity.(b)CoordinationIn carrying out the program, the Secretary shall coordinate with the following:(1)The Secretaries of the military departments.(2)The Secretary of Education.(3)The National Science Foundation.(4)The heads of such other Federal, State, and local government entities the Secretary of Defense determines appropriate.(5)Private sector organizations, including workforce development organizations, the Secretary of Defense determines appropriate.(c)ActivitiesActivities under the program may include the following:(1)Establishment of targeted internships and cooperative research opportunities in computer science and cybersecurity at defense laboratories and other technical centers for students in and instructors of the Junior Reserve Officers' Training Corps.(2)Funding for training and other supports for instructors to teach evidence-based courses in computer science and cybersecurity to students.(3)Efforts and activities that improve the quality of cybersecurity and computer science educational, training opportunities, and curricula for students and instructors.(4)Development of travel opportunities, demonstrations, mentoring programs, and informal computer science and cybersecurity education for students and instructors.(d)MetricsThe Secretary shall establish outcome-based metrics and internal and external assessments to evaluate the merits and benefits of activities conducted under the program with respect to the needs of the Department of Defense.(e)AuthoritiesIn carrying out the program, the Secretary shall, to the maximum extent practicable, make use of the authorities under section 2193b, chapter 111, and sections 2601, 2605, and 2374a of this title, section 219 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2358 note), and other authorities the Secretary determines appropriate.(f)ReportNot later than two years after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on activities carried out under the program..517.Programs of scholarships for members of Junior Reserve Officers' Training Corps units toward obtaining private pilot's certificates(a)Programs authorizedEach Secretary of a military department may carry out a program to award scholarships to qualified members of units of the Junior Reserve Officers' Training Corps under the jurisdiction of such Secretary to assist such members in obtaining a private pilot's certificate through an institution of higher education with an accredited aviation program that is approved by such Secretary pursuant to subsection (c).(b)Member qualifications(1)In generalIn carrying out a program under subsection (a), the Secretary of a military department shall prescribe the standards to be met by members of units of the Junior Reserve Officers' Training Corps under the jurisdiction of such Secretary to be eligible for the award of a scholarship under the program.(2)Uniformity across military departmentsTo the extent practicable, the standards prescribed under this subsection shall be uniform across the military departments.(c)Approved institutions of higher education(1)In generalIn carrying out a program under subsection (a), the Secretary of a military department shall maintain a list of institutions of higher education (as that term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) at which a scholarship awarded under the program may be used toward obtaining a private pilot's certificate.(2)Qualifications and standardsAny institution of higher education included on a list under this subsection, and any course of instruction toward obtaining a private pilot's certificate offered by such institution, shall meet such qualifications and standards as the Secretary shall prescribe for purposes of the program. Such qualifications and standards shall include a requirement that any institution included on the list award academic credit at such institution to any member awarded a scholarship under the program for work (whether or not fully completed) on the ground school course of instruction of such institution in connection with obtaining a private pilot's certificate.(d)Scholarship(1)AmountThe amount of the scholarship awarded a member of a Junior Reserve Officers' Training Corps under a program under subsection (a) shall be such amount as the Secretary of the military department concerned considers appropriate to defray, whether in whole or in part, the charges and fees of a course of instruction toward obtaining a private pilot's certificate offered by the institution of higher education to be attended by the member in obtaining the certificate.(2)UseA scholarship awarded a member under a program may be used by the member only to defray the charges and fees of an institution of higher education for a course of instruction toward obtaining a private pilot's certificate.(3)Maintenance of membershipA scholarship awarded an individual under a program may be used by the individual only while the individual maintains membership in a unit of a Junior Reserve Officers' Training Corps.(e)Annual reports on programs(1)In generalNot later than February 28, 2021, and each year thereafter, each Secretary of a military department shall submit to Congress a report on the program, if any, carried out by such Secretary during the preceding calendar year.(2)ElementsEach report under paragraph (1) shall include, for the program and year covered by such report, the following:(A)The number of scholarships awarded.(B)The total amount of scholarships awarded.(C)The work undertaken through such scholarships, including the number of recipients who fully completed a ground school course of instruction in connection with obtaining a private pilot's certificate.(f)Assessment of related pilot program(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report setting forth the results of an assessment, conducted by the study group described in paragraph (2) for purposes of the report, of the pilot program conducted by the Air Force in 2018 and 2019 known as the Air Force JROTC Flight Academy, Chief of Staff Private Pilot Scholarship Program.(2)Study groupThe study group described in this paragraph shall include the following:(A)A representative of the Department of Defense, selected by the Secretary of Defense.(B)A representative of the headquarters of the Air Force Junior Reserve Officers' Training Corps with experience with the pilot program, selected by the Secretary of the Air Force.(C)In addition to the representative under subparagraph (B), a representative of each military department, selected by the Secretary of such military department.(D)A representative of the Department of Transportation, selected by the Secretary of Transportation.(E)A representative of the Department of Education, selected by the Secretary of Education.(F)Representatives of such private organizations and entities as the Secretary of Defense considers appropriate.(3)ElementsThe assessment required by paragraph (1) shall identify best practices in assisting members of the Junior Reserve Officers' Training Corps in obtaining a private pilot's certificate through institutions of higher education, including the most appropriate funding mechanisms for such practices.518.Sense of Congress regarding Junior Reserve Officers' Training CorpsIt is the sense of Congress that—(1)the Junior Reserve Officers' Training Corps (referred to in this section as JROTC) contributes to an enhanced sense of pride in our Nation and in the members of the Armed Forces who serve;(2)JROTC develops a culture dedicated to service of our great land and reinforces duty, honor and courage;(3)the Nation has been steadily depending on a smaller and smaller minority of the population to fight its wars and protect its borders;(4)this dwindling population risks the long-term security of our Nation and the freedoms it provides;(5)JROTC operates in all 50 States and contributes to better grades and graduation rates; and(6)JROTC was supported in the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) and should be increased in fiscal year 2020, including at least 3,700 JROTC units nationwide.519.Sense of Congress regarding the National Guard Youth Challenge Program It is the sense of Congress that—(1)the National Guard Youth Challenge Program provides a vital service to at-risk youth by providing life-changing mentorship, developing self-discipline, and providing education in valuable skills; and(2)the Secretary of Defense should use the authority provided under section 509(h)(2) of title 32, United States Code, to allow Department of Defense equipment and facilities to be used by the National Guard to maximize the support of the Department for the Youth Challenge Program.520.Pilot program on the Junior Reserve Officers’ Training Corps program at Lucy Garrett Beckham High School, Charleston County, South Carolina(a)In generalThe Secretary of the department in which the Coast Guard is operating may carry out a pilot program to establish and maintain a Junior Reserve Officers’ Training Corps (JROTC) program unit in cooperation with Lucy Garrett Beckham High School, Charleston County, South Carolina.(b)Program requirementsThe pilot program carried out by the Secretary under this section shall provide to students at Lucy Garrett Beckham High School—(1)instruction in subject areas relating to operations of the Coast Guard; and(2)training in skills which are useful and appropriate for a career in the Coast Guard.(c)Provision of additional supportIn carrying out the pilot program under this section, the Secretary may provide to Lucy Garrett Beckham High School—(1)assistance in course development, instruction, and other support activities; and(2)necessary and appropriate course materials, equipment, and uniforms.(d)Employment of retired coast guard personnel(1)In generalSubject to paragraph (2), the Secretary may authorize the Lucy Garrett Beckham High School to employ, as administrators and instructors for the pilot program, retired Coast Guard and Coast Guard Reserve commissioned, warrant, and petty officers not on active duty who request that employment and who are approved by the Secretary and Lucy Garrett Beckham High School.(2)Authorized pay(A)In generalRetired members employed under paragraph (1) are entitled to receive their retired or retainer pay and an additional amount of not more than the difference between—(i)the amount the individual would be paid as pay and allowance if the individual was considered to have been ordered to active duty during the period of employment; and(ii)the amount of retired pay the individual is entitled to receive during that period.(B)Payment to schoolThe Secretary shall pay to Lucy Garrett Beckham High School an amount equal to one-half of the amount described in subparagraph (A), from funds appropriated for such purpose.(3)Employment not active-duty or inactive-duty trainingNotwithstanding any other provision of law, while employed under this subsection, an individual is not considered to be on active-duty or inactive-duty training.520A.Junior Reserve Officers’ Training Corps thresholdSection 2031(b)(1) of title 10, United States Code, is amended by striking 8th grade each place it appears and inserting 7th grade.520B.Inclusion of homeschooled students in Junior Reserve Officer's Training Corps unitsSection 2031 of title 10, United States Code, is amended by adding at the end the following new subsection:(g)(1)Each public secondary educational institution that maintains a unit under this section shall permit membership in the unit to homeschooled students residing in the area served by the institution who are qualified for membership in the unit (but for lack of enrollment in the institution).(2)A student who is a member of a unit pursuant to this subsection shall count toward the satisfaction by the institution concerned of the requirement in subsection (b)(1) relating to the minimum number of student members in the unit necessary for the continuing maintenance of the unit..520C.Report on National Guard and United States Northern Command capacity to meet homeland defense and security incidentsNot later than September 30, 2020, the Chief of the National Guard Bureau shall, in consultation with the Commander of United States Northern Command, submit to the congressional defense committees a report setting forth the following:(1)A clarification of the roles and missions, structure, capabilities, and training of the National Guard and the United States Northern Command, and an identification of emerging gaps and shortfalls in light of current homeland security threats to our country.(2)A list of the resources that each State and Territory National Guard has at its disposal that are available to respond to a homeland defense or security incident, with particular focus on a multi-State electromagnetic pulse event.(3)The readiness and resourcing status of forces listed pursuant to paragraph (2).(4)The current strengths and areas of improvement in working with State and Federal interagency partners.(5)The current assessments that address National Guard readiness and resourcing of regular United States Northern Command forces postured to respond to homeland defense and security incidents.(6)A roadmap to 2040 that addresses readiness across the spectrum of long-range emerging threats facing the United States.520D.National guard support to major disastersSection 502(f) of title 32, United States Code, is amended—(1)in paragraph (2), by adding at the end the following:(C)Operations or missions authorized by the President or the Secretary of Defense to support large scale, complex, catastrophic disasters, as defined by section 311(3) of title 6, United States Code, at the request of a State governor.; and(2)by adding at the end the following:(4)With respect to operations or missions described under paragraph (2)(C), there is authorized to be appropriated to the Secretary of Defense such sums as may be necessary to carry out such operations and missions, but only if—(A)an emergency has been declared by the governor of the applicable State; and(B)the President has declared the emergency to be a major disaster for the purposes of the Robert T. Stafford Disaster Relief and Emergency Assistance Act..520E.Report on methods to enhance domestic response to large scale, complex and catastrophic disasters(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation and coordination with the Federal Emergency Management Agency, the National Security Council, the Council of Governors, and the National Governors Association, shall submit to the congressional defense, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report on their plan to establish policy and processes to implement the authority provided by the amendments made by section 520. The report shall include a detailed examination of the policy framework consistent with existing authorities, identify major statutory or policy impediments to implementation, and make recommendations for legislation as appropriate.(b)ContentsThe report submitted under paragraph (1) shall include a description of—(1)the current policy and processes whereby governors can request activation of the National Guard under title 32, United States Code, as part of the response to large scale, complex, catastrophic disasters that are supported by the Federal Government and, if no formal process exists in policy, the Secretary of Defense shall provide a timeline and plan to establish such a policy, including consultation with the Council of Governors and the National Governors Association;(2)the Secretary of Defense’s assessment, informed by consultation with the Federal Emergency Management Agency, the National Security Council, the Council of Governors, and the National Governors Association, regarding the sufficiency of current authorities for the reimbursement of National Guard and Reserve manpower during large scale, complex, catastrophic disasters under title 10 and title 32, United States Code, and specifically whether reimbursement authorities are sufficient to ensure that military training and readiness are not degraded to fund disaster response, or invoking them degrades the effectiveness of the Disaster Relief Fund;(3)the Department of Defense’s plan to ensure there is parallel and consistent policy in the application of the authorities granted under section 12304a of title 10, United States Code, and section 502(f) of title 32, United States Code, including—(A)a description of the disparities between benefits and protections under Federal law versus State active duty;(B)recommended solutions to achieve parity at the Federal level; and(C)recommended changes at the State level, if appropriate;(4)the Department of Defense’s plan to ensure there is parity of benefits and protections for military members employed as part of the response to large scale, complex, catastrophic disasters under title 32 or title 10, United States Code, and recommendations for addressing shortfalls; and(5)a review, by the Federal Emergency Management Agency, of the current policy for, and an assessment of the sufficiency of, reimbursement authority for the use of all National Guard and Reserve, both to the Department of Defense and to the States, during large scale, complex, catastrophic disasters, including any policy and legal limitations, and cost assessment impact on Federal funding.520F.Report regarding National Guard Youth Challenge ProgramNot later than December 31, 2020, the Secretary of Defense shall submit a report to the congressional defense committees regarding the resources and authorities the Secretary determines necessary to identify the effects of the National Guard Youth Challenge Program on graduates of that program during the five years immediately preceding the date of the report. Such resources shall include the costs of identifying such effects beyond the 12-month, post-residential mentoring period of that program.520G.Permanent extension of suicide prevention and resilience program for the reserve componentsStrike subsection (g) of section 10219 of title 10, United States Code.520H.Temporary authority to use Air Force reserve component personnel to provide training and instruction regarding pilot training(a)Authority(1)In generalDuring fiscal year 2020, the Secretary of the Air Force may authorize personnel described in paragraph (2) to provide training and instruction regarding pilot training to the following:(A)Members of the Armed Forces on active duty.(B)Members of foreign military forces who are in the United States.(2)PersonnelThe personnel described in this paragraph are the following:(A)Members of the reserve components of the Air Force on active Guard and Reserve duty (as that term is defined in section 101(d) of title 10, United States Code) who are not otherwise authorized to conduct the training described in paragraph (1) due to the limitations in section 12310 of title 10, United States Code.(B)Members of the Air Force who are military technicians (dual status) who are not otherwise authorized to conduct the training described in paragraph (1) due to the limitations in section 10216 of title 10, United States Code, and section 709(a) of title 32, United States Code.(3)LimitationNot more than 50 members described in paragraph (2) may provide training and instruction under the authority in paragraph (1) at any one time.(4)Federal tort claims actMembers of the uniformed services described in paragraph (2) who provide training and instruction pursuant to the authority in paragraph (1) shall be covered by the Federal Tort Claims Act for purposes of any claim arising from the employment of such individuals under that authority.(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth a plan to eliminate shortages in the number of pilot instructors within the Air Force using authorities available to the Secretary under current law.CGeneral Service Authorities and Correction of Military Records521.Establishment of board of appeals regarding denied requests for upgraded discharges and dismissals(a)EstablishmentChapter 79 of title 10, United States Code, is amended by inserting after section 1553 the following new section 1553a:1553a.Board of Discharge Appeals(a)Establishment(1)The Secretary of Defense shall establish a Board of Discharge Appeals to hear appeals of requests for upgraded discharges and dismissals under section 1553 of this title that are denied by the service review agencies.(2)The Board of Discharge Appeals shall consist of not fewer than three members appointed by the Secretary.(b)Appeal(1)Upon the request of an appellant, the Board of Discharge Appeals shall review the findings and decisions of a service review agency regarding the review of the discharge or dismissal of the appellant.(2)The Board of Discharge Appeals may direct the Secretary of the military department concerned to change the discharge or dismissal of an appellant, or issue a new discharge for an appellant, to reflect its findings. (c)DefinitionsIn this section:(1)The term appellant means a former member of the armed forces (or if the former member is dead, the surviving spouse, next of kin, or legal representative of the former member) whose request for an upgraded discharge or dismissal was denied by a service review agency.(2)The term service review agency has the meaning given that term in section 1555 of this title..(b)Technical and conforming amendments(1)Table of sectionsThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1553 the following new item:1553a. Board of Discharge Appeals..(2)Conforming amendmentSection 1553(b) of title 10, United States Code, is amended—(A)by inserting (1) before A board; and(B)by adding at the end the following new paragraph:(2)If a board of review established by the Secretary of a military department denies a request for an upgraded discharge or dismissal, that denial may be appealed to the Board of Discharge Appeals under section 1553a of this title..(c)DeadlineThe Secretary of Defense shall establish and implement the Board of Discharge Appeals under such section 1553a of title 10, United States Code, as added by subsection (a), not later than September 30, 2020.(d)TrainingEach member of the Board of Discharge Appeals established under such section 1553a shall receive training under section 534(c) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1552 note).(e)Reporting(1)ReportNot later than April 1, 2021, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report regarding the Board of Discharge Appeals established under such section 1553a. The report shall include, with respect to appeals heard by the Board of Discharge Appeals since implementation, the following:(A)The number of appeals heard.(B)The number of appeals granted.(C)The number of appeals denied, including the reasons for such denials.(D)A summary of any differences between reviews under section 1553 of title 10, United States Code, and appeals under section 1553a of such title.(2)Online publicationOn October 1 of each year starting in 2022, the Secretary shall publish online the information described in subparagraphs (A), (B), and (C) of paragraph (1) with regards to the preceding fiscal year.522.Prohibition on reduction in the number of personnel assigned to duty with a service review agency(a)ProhibitionSection 1559(a) of title 10, United States Code, is amended—(1)by striking December 31, 2019 and inserting December 31, 2025;(2)by striking that agency until— and inserting that agency.; and (3)by striking subsections (1) and (2).(b)Report(1)Report requiredNot later than 180 days after the enactment of this Act, the Secretary of each military department shall submit a report to the Committees on Armed Services of the Senate and House of Representatives that details a plan to—(A)reduce the backlog of applications before the service review agency of the military department concerned; and(B)maintain the resources required to meet the timeliness standards for disposition of applications before the Corrections Boards under section 1557 of title 10, United States Code, not later than October 1, 2021.(2)ElementsEach report under this subsection shall include the following:(A)A description of the current backlog of applications before the service review agency of the military department concerned.(B)The number of personnel required to meet the deadline described in paragraph (1)(B).(C)The plan of the Secretary concerned to modernize the application and review system of the service review agency of the military department concerned.523.Advisory committee on record and service review boards(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish a Department of Defense Advisory Committee to be known as the Defense Advisory Committee on Record and Upgrade Review Boards (in this section referred to as the Advisory Committee).(b)Membership(1)In generalThe Advisory Committee shall consist of not more than 15 members appointed by the Secretary of Defense, eight of whom shall be civilian practitioners or representatives of organizations that have experience assisting members of the Armed Forces and veterans with cases before service review boards (as that term is defined in section 1555 of title 10, United States Code).(2)Members of the Armed Forces on active duty ineligibleA member of the Armed Forces serving on active duty may not serve as a member of the Advisory Committee.(c)Personnel(1)Experience requiredAt least 35 percent of members of the staff of the Advisory Committee shall have experience described in subsection (b)(1).(2)Director; assistant directorThe director and assistant director of the Advisory Committee may not both be members of the Armed Forces serving on active duty.(3)StaffNot more than 65 percent of the staff of the Advisory Committee may be comprised of members of the Armed Forces serving on active duty.(d)DutiesThe Advisory Committee shall advise the Secretary of Defense on the best structure, practices, and procedures to ensure consistency of boards for the correction of military records and service review boards in carrying out their responsibilities under chapter 79 of title 10, United States Code, and in granting relief to claimants under that chapter.(e)Annual reportNot later than one year after the date of the establishment of the Advisory Committee and annually thereafter for the three subsequent years, the Advisory Committee shall submit to the Secretary of Defense and the congressional defense committees a report containing observations and recommendations regarding issues of board operations and efficacy, including—(1)granting relief at adequate rates;(2)adhering to the intent of Congress, including regarding liberal consideration;(3)standards for evidence, training experience and qualifications of board members;(4)efficacy of efforts to ensure consistency across boards;(5)case management and record keeping systems, including electronic access to board precedents;(6)ease of personal appearances by claimants;(7)expert review of medical and psychiatric cases; and(8)related potential structural changes or alternative board models.(f)TerminationThe Advisory Committee shall terminate on the date that is four years after the date of establishment under subsection (a).(g)AuthoritiesThe Advisory Committee shall have all normal authorities granted to advisory committees, including the ability for staff to request documents from the Department of Defense, hold public hearings, and travel in furtherance of the board mandate. The board shall also be permitted, with assistance from personnel of the Department of Defense, to administer surveys and conduct field experiments to assess the viability of different policy options considered in the course of the activities of the Advisory Committee.524.Time requirements for certification of honorable serviceUpon the submission to the Secretary of a military department or a designated commissioned officer serving in the pay grade O–6 or higher by a member of the Armed Forces of a completed United States Citizenship and Immigration Services Form N–426, the Secretary or the Officer shall—(1)in the case of a member of the Armed Forces who has served or is serving honorably on active duty, provide certification that the nature of the member’s service has been honorable by not later than five days from receiving the form;(2)in the case of a member of the Armed Forces who has served or is serving honorably in a Reserve Component of the Armed Forces, provide such certification by not later than three weeks from receiving the form; and(3)in the case of a member of the Armed Forces whose service has been other than honorable, provide to the member notice that a certification of honorable service will not be provided and justification for why such certification will not be provided—(A)in the case of a member who has served or is serving on active duty, by not later than five days from receiving the form; and(B)in the case of a member who has served or is serving in a Reserve Component, by not later than three weeks from receiving the form.525.Prohibition on implementation of military service suitability determinations for foreign nationals who are lawful permanent residentsThe Secretary of Defense may not take any action to implement the memorandum titled Military Service Suitability Determinations for Foreign Nationals Who Are Lawful Permanent Residents, issued by the Secretary and dated October 13, 2017, until the Secretary reports to the congressional defense committees the justification for the policy changes required by such memorandum.526.Strategic plan for diversity and inclusion(a)Plan requiredThe Secretary of Defense shall design and implement a five-year strategic plan for diversity and inclusion in the Department of Defense.(b)ElementsThe strategic plan under this section—(1)shall be based on the strategic plan established under section 2 of Executive Order No. 13583 (3 Fed. Reg. 13583 (August 18, 2011));(2)shall incorporate existing efforts to promote diversity and inclusion within the Department; and(3)may not conflict with the objectives of the 2018 National Military Strategy.(c)DeadlineThe Secretary shall implement the strategic plan under this section on January 1, 2020.527.Independent study on barriers to entry into the Armed Forces for English learners(a)Independent studyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to seek to enter into a contract with a federally funded research and development center under which the center will conduct a study on barriers to entry into the Armed Forces for English learners.(b)ElementsThe study under subsection (a) shall—(1)identify barriers to entry into the Armed Forces for English learners, including—(A)challenges with military recruiters and language proficiency;(B)challenges with the assessment of potential recruits, including the construction and delivery of and testing time constraints related to the Armed Services Vocational Aptitude Battery;(C)challenges with dissemination of recruiting information; and(D)any other challenges that may be identified by the federally funded research and development center in the course of the study;(2)the effect of such barriers on—(A)the number of interactions recruiters have with English learners;(B)the enlistment rate among populations of English learners; and(C)any other effects that may be identified by the federally funded research and development center in the course of the study;(3)an analysis of existing efforts and programs to remove barriers to entry into the Armed Forces for English learners, including an analysis of the scalability and sustainability of such efforts and programs; and(4)additional opportunities to address such barriers, including alternative assessments and Armed Services Vocational Aptitude Battery preparation programs for English learners.(c)Submittal to Department of DefenseNot later than 270 days after the date of the enactment of this Act, the federally funded research and development that conducts the study under subsection (a) shall submit to the Secretary of Defense a report on the results of the study.(d)Submittal to CongressNot later than 30 days after the date on which the Secretary of Defense receives the report under subsection (c), the Secretary shall submit to the congressional defense committees an unaltered copy of the report and any comments of the Secretary with respect to the report.(e)English learner definedIn this section, the term English learner has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).528.Reenlistment waivers for persons separated from the Armed Forces who commit one misdemeanor cannabis offense(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe regulations that permit any Secretary of a military department to grant a reenlistment waiver to a covered person if the Secretary determines that the reenlistment of that covered person is vital to the national interest.(b)DefinitionsIn this section:(1)The term covered person means an individual—(A)who has separated from the Armed Forces; and(B)who has admitted to or been convicted by a court of competent jurisdiction of a single violation—(i)of any law of a State or the United States relating to the use or possession of cannabis;(ii)that constitutes a misdemeanor; and(iii)that occurred while that individual was not on active service in the Armed Forces.(2)The terms active service and military department have the meanings given such terms in section 101 of title 10, United States Code.529.Sense of Congress regarding accession physicals(a)FindingsCongress finds the following:(1)United States Military Entrance Processing Command (USMEPCOM) operates 65 Military Entrance Processing Stations (MEPS) dispersed throughout the 50 States and Puerto Rico.(2)Applicants for accession into the Armed Forces must travel to the closest MEPS to receive physical examinations, are often driven by a military recruiter, and receive lodging at a nearby hotel, paid for by the Armed Force represented by that recruiter.(3)In 2015, USMEPCOM reported that 473,000 applicants from the military and other agencies processed through the 65 MEPS, for a total of 931,000 MEPS visits.(4)Section 1703 of title 38, United States Code, authorizes the Secretary of Veterans Affairs to enter into contracts with private health care providers for physical examinations.(b)Sense of CongressIt is the sense of Congress that the Secretary of Defense should explore alternatives to centralized accession physicals at MEPS, including conducting physicals through community health care providers, in order to reduce transportation costs, increase efficiency in processing times, and free recruiters to focus on the core of the recruiting mission.530.Recognition and honoring of service of individuals who served in United States Cadet Nurse Corps during World War II(a)Determination of active military service(1)In generalThe Secretary of Defense shall be deemed to have determined under subparagraph (A) of section 401(a)(1) of the GI Bill Improvement Act of 1977 (Public Law 95–202; 38 U.S.C. 106 note) that the service of the organization known as the United States Cadet Nurse Corps during the period beginning on July 1, 1943, and ending on December 31, 1948, constitutes active military service.(2)Issuance of dischargeNot later than one year after the date of the enactment of this Act, the Secretary shall, pursuant to subparagraph (B) of such section, issue to each member of such organization a discharge from service of such organization under honorable conditions where the nature and duration of the service of such member so warrants.(b)Benefits(1)Status as a veteranExcept as otherwise provided in this subsection, an individual who receives a discharge under subsection (a)(2) for service shall be honored as a veteran but shall not be entitled by reason of such service to any benefit under a law administered by the Secretary of Veterans Affairs.(2)Burial benefitsService for which an individual receives a discharge under subsection (a)(2) shall be considered service in the active military, naval, or air service (as defined in section 101 of title 38, United States Code) for purposes of eligibility and entitlement to benefits under chapters 23 and 24 of title 38, United States Code, not including section 2410 of that title.(3)Medals or other commendationsThe Secretary of Defense may design and produce a service medal or other commendation to honor individuals who receive a discharge under subsection (a)(2).530A.Development of guidelines for use of unofficial sources of information to determine eligibility of members and former members of the armed forces for benefits and decorations when the service records are incomplete because of damage to the official record(a)Guidelines RequiredThe Secretary of Defense shall develop guidelines regarding the use by the Secretaries of the military departments and the Secretary of Veterans Affairs of unofficial sources of information, including eyewitness statements, to determine the eligibility of a member or former member of the Armed Forces for benefits and decorations when the service records of the member are incomplete because of damage to the records as a result of the 1973 fire at the National Personnel Records Center in St. Louis, Missouri, or any subsequent incident while the records were in the possession of the Department of Defense.(b)ConsultationThe Secretary of Defense shall prepare the guidelines in consultation with the Secretary of Veterans Affairs, with respect to veterans benefits under title 38, United States Code, whose eligibility determinations depend on the use of service records maintained by the Department of Defense.(c)Time for CompletionThe Secretary of Defense shall complete development of the guidelines not later than one year after the date of the enactment of this Act.530B.Nondiscrimination with respect to service in the Armed Forces(a)In generalChapter 37 of title 10, United States Code, is amended by inserting after section 651 the following new section:651a.Members: nondiscrimination(a)Standards for eligibility for serviceAny qualifications established or applied for eligibility for service in an armed force shall take into account only the ability of an individual to meet gender-neutral occupational standards for military service generally and the military occupational specialty concerned in particular, and may not include any criteria relating to the race, color, national origin, religion, or sex (including gender identity or sexual orientation) of an individual.(b)Equality of treatment in serviceAny personnel policy developed or implemented by the Department of Defense with respect to members of the armed forces shall ensure equality of treatment and opportunity for all persons in the armed forces, without regard to race, color, national origin, religion, and sex (including gender identity and sexual orientation).(c)Gender identity definedIn this section, the term gender identity means the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual’s designated sex at birth..(b)Clerical amendmentThe table of sections at the beginning of chapter 37 of such title is amended by inserting after the item relating to section 651 the following new item:651a. Members: nondiscrimination..530C.Study regarding screening individuals who seek to enlist in the Armed Forces(a)StudyThe Secretary of Defense shall study the feasibility of, in background investigations and security and suitability screenings of individuals who seek to enlist in the Armed Forces—(1)screening for white nationalists and individuals with ties to white nationalist organizations; and(2)using the following resources of the Federal Bureau of Investigation:(A)The Tattoo and Graffiti Identification Program.(B)The National Gang Intelligence Center.(b)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit an unclassified report in writing to the congressional defense committees containing conclusions of the Secretary regarding the study under subsection (a).530D.Advice and counsel of trauma experts in review by boards for correction of military records and discharge review boards of certain claims(a)Boards for correction of military recordsSection 1552(g) of title 10, United States Code, is amended—(1)by inserting (1) after (g); and(2)by adding at the end the following new paragraph:(2)If a board established under subsection (a)(1) is reviewing a claim described in subsection (h), the board shall seek advice and counsel in the review from a psychiatrist, psychologist, or social worker with training on mental health issues associated with post-traumatic stress disorder or traumatic brain injury or other trauma as specified in the current edition of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association.(3)If a board established under subsection (a)(1) is reviewing a claim in which sexual trauma, intimate partner violence, or spousal abuse is claimed, the board shall seek advice and counsel in the review from an expert in trauma specific to sexual assault, intimate partner violence, or spousal abuse, as applicable..(b)Discharge review boardsSection 1553(d)(1) of such title is amended—(1)by inserting (A) after (1); and(2)by adding at the end the following new subparagraph;(B)In the case of a former member described in paragraph (3)(B) who claims that the former member's post-traumatic stress disorder or traumatic brain injury as described in that paragraph in based in whole or in part on sexual trauma, intimate partner violence, or spousal abuse, a board established under this section to review the former member's discharge or dismissal shall seek advice and counsel in the review from a psychiatrist, psychologist, or social worker with training on mental health issues associated with post-traumatic stress disorder or traumatic brain injury or other trauma as specified in the current edition of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association..530E.Training of members of boards for correction of military records and discharge review boards on sexual trauma, intimate partner violence, spousal abuse, and related matters(a)Boards for correction of military recordsThe curriculum of training for members of boards for the correction of military records under section 534(c) of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 1552 note) shall include training on each of the following:(1)Sexual trauma.(2)Intimate partner violence.(3)Spousal abuse.(4)The various responses of individuals to trauma.(b)Discharge review boards(1)In generalEach Secretary concerned shall develop and provide training for members of discharge review boards under section 1553 of title 10, United States Code, that are under the jurisdiction of such Secretary on each of the following:(A)Sexual trauma.(B)Intimate partner violence.(C)Spousal abuse.(D)The various responses of individuals to trauma.(2)Uniformity of trainingThe Secretary of Defense and the Secretary of Homeland Security shall jointly ensure that the training developed and provided pursuant to this subsection is, to the extent practicable, uniform.(3)Secretary concerned definedIn this subsection, the term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code.530F.Notification to Secretary of Homeland Security of honorable discharges of non-citizens(a)Notice requiredThe Secretary of Defense shall provide the Secretary of Homeland Security with a copy of the Certificate of Release or Discharge from Active Duty (DD Form 214) for each individual who is not a citizen of the United States who is honorably discharged from the Armed Forces so the Secretary of Homeland Security may note such discharge in an I–213 Record of Deportable/Inadmissible Alien for that individual.(b)DeadlineThe Secretary of Defense shall provide each notice under this section not later than 30 days after the date of such discharge.530G.Prohibition on involuntary separation or deportation of members of the Armed Forces who are DACA recipients or have temporary protected status(a)DACANo covered person who has received deferred action under the Deferred Action for Childhood Arrivals program of the Department of Homeland Security, established pursuant to the memorandum of the Secretary of Homeland Security dated June 15, 2012, may, solely on the basis of such deferred action, be—(1)involuntarily separated from the Armed Forces;(2)placed into removal proceedings; or(3)removed from the United States.(b)TPSNo covered person who has temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), may, solely on the basis of such status, be—(1)involuntarily separated from the Armed Forces;(2)placed into removal proceedings; or(3)removed from the United States.(c)Covered person definedIn this section, the term covered person means—(1)a member of the Armed Forces; or(2)an individual who was discharged from the Armed Forces under honorable conditions.530H.Review of discharge characterization(a)Short titleThis section may cited as the Restore Honor to Service Members Act.(b)In generalIn accordance with this section, and in a manner that is consistent across the entire Department of Defense, the appropriate discharge boards shall review the discharge characterization of covered members at the request of a covered member, and shall change the discharge characterization of a covered member to honorable if such change is determined to be appropriate after a review is conducted.(c)AppealA covered member, or the representative of the member, may appeal a decision by the appropriate discharge board to not change the discharge characterization by using the regular appeals process of the board.(d)Change of recordsFor each covered member whose discharge characterization is changed under subsection (a), or for each covered member who was honorably discharged but whose DD–214 form reflects the sexual orientation of the member, the Secretary of Defense shall reissue to the member or their representative a revised DD–214 form that does not reflect the sexual orientation of the member or reason for initial discharge.(e)DefinitionsIn this section:(1)The term appropriate discharge board means the boards for correction of military records under section 1552 of title 10, United States Code, or the discharge review boards under section 1553 of such title, as the case may be.(2)The term covered member means any former member of the Armed Forces who was discharged from the Armed Forces because of the sexual orientation of the member.(3)The term discharge characterization means the characterization under which a member of the Armed forces is discharged or released, including dishonorable, general, other than honorable, and honorable.(4)The term representative means the surviving spouse, next of kin, or legal representative of a covered member.DMilitary Justice531.Command influence(a)In generalSection 837 of title 10, United States Code (article 37 of the Uniform Code of Military Justice), is amended—(1)by striking Unlawfully influencing action of court and inserting Command influence;(2)by amending subsection (a) to read as follows:(a)(1)No court-martial convening authority, nor any other commanding officer, may censure, reprimand, or admonish the court or any member, military judge, or counsel thereof, with respect to the findings or sentence adjudged by the court, or with respect to any other exercise of its or his functions in the conduct of the proceeding.(2)No court-martial convening authority, nor any other commanding officer, may deter or attempt to deter a potential witness from participating in the investigatory process or testifying at a court-martial. The denial of a request to travel at government expense or refusal to make a witness available shall not by itself constitute unlawful command influence.(3)No person subject to this chapter may attempt to coerce or, by any unauthorized means, attempt to influence the action of a court-martial or any other military tribunal or any member thereof, in reaching the findings or sentence in any case, or the action of any convening, approving, or reviewing authority or preliminary hearing officer with respect to such acts taken pursuant to this chapter as prescribed by the President.(4)Paragraphs (1) through (3) shall not apply with respect to—(A)general instructional or informational courses in military justice if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial;(B)statements regarding criminal activity or a particular criminal offense that do not advocate a particular disposition, or a particular court-martial finding, or sentence; or(C)statements and instructions given in open court by the military judge or counsel.(5)(A)Notwithstanding paragraphs (1) through (3), but subject to subparagraph (B)—(i)a superior convening authority or officer may generally discuss matters to consider regarding the disposition of alleged violations of this chapter with a subordinate convening authority or officer; and(ii)a subordinate convening authority or officer may seek advice from a superior convening authority or officer regarding the disposition of an alleged offense under this chapter.(B)No superior convening authority or officer may direct a subordinate convening authority or officer to make a particular disposition in a specific case or otherwise substitute the discretion of such authority or such officer for that of the subordinate convening authority or officer.;(3)in subsection (b)—(A)by striking advanced, in grade and inserting advanced in grade; and(B)by striking accused before a court-martial and inserting person in a court-martial proceeding; and(4)by adding at the end the following new subsections:(c)No finding or sentence of a court-martial may be held incorrect on the ground of a violation of this section unless the violation materially prejudices the substantial rights of the accused.(d)(1)A superior convening authority or commanding officer may withhold the authority of a subordinate convening authority or officer to dispose of offenses in individual cases, types of cases, or generally.(2)Except as provided in paragraph (1) or as otherwise authorized by this chapter, a superior convening authority or commanding officer may not limit the discretion of a subordinate convening authority or officer to act with respect to a case for which the subordinate convening authority or officer has authority to dispose of the offenses..(b)Clerical amendmentThe table of sections at the beginning subchapter VII of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by striking the item relating to section 837 (article 37) and inserting the following new item:837. Art. 37. Command influence..(c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act and shall apply with respect to violations of section 837 of title 10, United States Code (article 37 of the Uniform Code of Military Justice), committed on or after such date.532.Statute of limitations for certain offenses(a)In generalSection 843 of title 10, United States Code (article 43 of the Uniform Code of Military Justice), is amended—(1)in subsection (a), by inserting maiming of a child, kidnapping of a child,  after sexual assault of a child,; and(2)in subsection (b)(2)(B)—(A)by striking clauses (ii) and (iv); and(B)by redesignating clause (iii) as clause (ii).(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply with respect to the prosecution of offenses committed before, on, or after the date of the enactment of this Act if the applicable limitation period has not yet expired.533.Guidelines on sentences for offenses committed under the Uniform Code of Military Justice(a)Guidelines requiredNot later than the date specified in subsection (c), the Secretary of Defense shall establish nonbinding guidelines on sentences for offenses under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice). The guidelines shall provide the sentencing authority with a suggested range of punishments, including suggested ranges of confinement, that will generally be appropriate for a violation of each offense under such chapter.(b)Sentencing dataIn developing the guidelines for sentences under subsection (a), the Secretary of Defense shall take into account the sentencing data collected by the Military Justice Review Panel pursuant to section 946(f)(2) of title 10, United States Code (article 146(f)(2) of the Uniform Code of Military Justice).(c)Date specifiedThe date specified in this subsection is the date that is not later than one year after the date on the which the first report of the Military Justice Review Panel is submitted to the Committees on Armed Services of the Senate and the House of Representatives pursuant to section 946(f)(5) of title 10, United States Code (article 146(f)(5) of the Uniform Code of Military Justice).534.Expansion of responsibilities of commanders for victims of sexual assault committed by another member of the Armed Forces(a)Notification of victims of events in military justice process(1)Notification requiredThe commander of a member of the Armed Forces who is the alleged victim of sexual assault committed by another member of the Armed Forces shall provide notification to such alleged victim of every key or other significant event in the military justice process in connection with the investigation, prosecution, and confinement of such other member for sexual assault.(2)DocumentationEach commander described in paragraph (1) shall create and maintain appropriate documentation on any notification provided as described in that paragraph.(b)Documetation of victim’s preference on jurisdiction in prosecutionIn the case of a member of the Armed Forces who is the alleged victim of sexual assault committed by another member of the Armed Forces who is subject to prosecution for such offense both by court-martial under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), and by a civilian court under State law, the commander of such alleged victim shall create and maintain appropriate documentation of the expressed preference, if any, of such alleged victim for prosecution of such offense by court-martial or by a civilian court as provided for by Rule 306(e) of the Rules for Court-Martial.(c)RegulationsThe Secretary of Defense shall prescribe in regulations the requirements applicable to each of the following:(1)Notifications under subsection (a)(1).(2)Documentation under subsection (a)(2).(3)Documentation under subsection (b).535.Increase in investigative personnel and Victim Witness Assistance Program liaisons(a)Military criminal investigative services(1)Minimum staffing levelNot later than one year after the date of the enactment of this Act, the Secretary of each military department shall ensure that the number of personnel assigned to the military criminal investigative services of the department is sufficient to ensure, to the extent practicable, that the investigation of any sex-related offense is completed not later than six months after the date on which the investigation is initiated.(2)Status reports requiredNot later than one year after the date of the enactment of this Act, Secretary of each military department shall issue guidance requiring that any criminal investigator of the department who is assigned to investigate a sex-related offense submits a status report to the direct supervisor of such investigator in the event that the investigation of such offense exceeds 90 days in duration. Each status report shall include—(A)a detailed explanation of the status of the investigation; (B)identification of any information that has not yet been obtained but is necessary to complete the investigation; and(C)identification of any barriers preventing the investigator from accessing such information.(b) Victim Witness Assistance Program liaisonsNot later than one year after the date of the enactment of this Act, the Secretary of each military department shall increase the number of personnel serving as Victim Witness Assistance Program liaisons to address personnel shortages in the Victim Witness Assistance Program.536.Increase in number of digital forensic examiners for the military criminal investigation organizations(a)In generalEach Secretary of a military department shall take appropriate actions to increase the number of digital forensic examiners in each military criminal investigation organization (MCIO) under the jurisdiction of such Secretary by not fewer than 10 from the authorized number of such examiners for such organization as of September 30, 2019.(b)Military criminal investigation organizationsFor purposes of this section, the military criminal investigation organizations are the following:(1)The Army Criminal Investigation Command.(2)The Naval Criminal Investigative Service.(3)The Air Force Office of Special Investigations.(4)The Marine Corps. Criminal Investigation Division.(c)FundingFunds for additional digital forensic examiners as required by subsection (a) for fiscal year 2020, including for compensation, initial training, and equipment, shall be derived from amounts authorized to be appropriated for that fiscal year for the Armed Force concerned for operation and maintenance.537.Pilot programs on defense investigators in the military justice system(a)In generalEach Secretary of a military department shall carry out a pilot program on defense investigators within the military justice system under the jurisdiction of such Secretary in order to do the following:(1)Determine whether the presence of defense investigators within such military justice system will—(A)make such military justice system more effective in providing an effective defense for the accused; and(B)make such military justice system more fair and efficient.(2)Otherwise assess the feasibility and advisability of defense investigators as an element of such military justice system.(b)Elements(1)Interview of victimA defense investigator may question a victim under a pilot program only upon a request made through the Special Victims’ Counsel or other counsel if the victim does not have such counsel.(2)Uniformity across military justice systemsThe Secretary of Defense shall ensure that the personnel and activities of defense investigators under the pilot programs are, to the extent practicable, uniform across the military justice systems of the military departments.(c)Report(1)In generalNot later than three years after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretaries of the military departments, submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot programs under subsection (a).(2)ElementsThe report required by paragraph (1) shall include the following:(A)A description of each pilot program, including the personnel and activities of defense investigators under such pilot program.(B)An assessment of the feasibility and advisability of establishing and maintaining defense investigators as an element of the military justice systems of the military departments.(C)If the assessment under subparagraph (B) is that the establishment and maintenance of defense investigators as an element of the military justice systems of the military departments is feasible and advisable, such recommendations for legislative and administrative action as the Secretary of Defense considers appropriate to establish and maintain defense investigators as an element of the military justice systems.(D)Any other matters the Secretary of Defense considers appropriate.538.Pilot program on prosecution of special victim offenses committed by attendees of military service academies(a)Pilot programBeginning not later than January 1, 2020, the Secretary of Defense shall carry out a pilot program (referred to in this section as the Pilot Program) under which the Secretary shall establish, in accordance with this section, an independent authority to—(1)review each covered special victim offense; and(2)determine whether such offense shall be referred to trial by an appropriate court-martial convening authority.(b)Office of the Chief Prosecutor(1)EstablishmentAs part of the Pilot Program, the Secretary shall establish, within the Office of the Secretary of Defense, an Office of the Chief Prosecutor.(2)Head of OfficeThe head of the Office shall be known as the Chief Prosecutor. The Secretary shall appoint as the Chief Prosecutor a commissioned officer in the grade of O–7 or above who—(A)has significant experience prosecuting sexual assault trials by court-martial; and(B)is outside the chain of command of any cadet or midshipman described in subsection (f)(2).(3)ResponsibilitiesThe Chief Prosecutor shall exercise the authorities described in subsection (c) but only with respect to covered special victim offenses.(4)Special ruleNotwithstanding any other provision of law, the military service from which the Chief Prosecutor is appointed is authorized an additional billet for a general officer or a flag officer for each year in the two year period beginning with the year in which the appointment is made.(5)TerminationThe Office of the Chief Prosecutor shall terminate on the date on which the Pilot Program terminates under subsection (e).(c)Referral to Office of the Chief Prosecutor(1)Investigation phase(A)Notice and informationA military criminal investigative organization that receives an allegation of a covered special victim offense shall provide to the Chief Prosecutor and the commander of the military service academy concerned—(i)timely notice of such allegation; and(ii)any information and evidence obtained as the result a subsequent investigation into the allegation.(B)Trial counselA trial counsel assigned to a case involving a covered special victim offense shall, during the investigative phase of such case, provide the Chief Prosecutor with the information necessary to enable the Chief Prosecutor to make the determination required under paragraph (3).(2)Referral to Chief ProsecutorIn the case of a charge relating to a covered special victim offense, in addition to referring the charge to the staff judge advocate under subsection (a) or (b) of section 834 of title 10, United States Code (article 34 of the Uniform Code of Military Justice), the convening authority of the Armed Force of which the accused is a member shall refer, as soon as reasonably practicable, the charge to the Chief Prosecutor to make the determination required by paragraph (3).(3)Prosecutorial determinationThe Chief Prosecutor shall make a determination regarding whether a charge relating to a covered special victim offense shall be referred to trial. If the Chief Prosecutor makes a determination that the charge shall be tried by court-martial, the Chief Prosecutor also shall determine whether the charge shall be tried by a general court-martial convened under section 822 of title 10, United States Code (article 22 of the Uniform Code of Military Justice) or a special court-martial convened under section 823 of such title (article 23 of the Uniform Code of Military Justice). The determination of whether to try a charge relating to a covered special victim offense by court-martial shall include a determination of whether to try any known offenses, including any lesser included offenses.(4)Effect of determination and appeals process(A)Determination to proceed to trialSubject to subparagraph (C) determination to try a charge relating to a covered special victim offense by court-martial under paragraph (3), and the determination as to the type of court-martial, shall be binding on any convening authority under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice) for a trial by court-martial on the charge.(B)Determination not to proceed to trialSubject to subparagraph (C) determination under paragraph (3) not to proceed to trial on a charge relating to a covered special victim offense by general or special court-martial shall be binding on any convening authority under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice) except that such determination shall not operate to terminate or otherwise alter the authority of the convening authority—(i)to proceed to trial by court-martial on charges of collateral misconducted related to the special victim offense; or(ii)to impose non-judicial punishment in connection with the conduct covered by the charge as authorized by section 815 of such title (article 15 of the Uniform Code of Military Justice).(C)AppealIn a case in which a convening authority and the staff judge advocate advising such authority disagree with the determination of the Chief Prosecutor under paragraph (3), the convening authority and staff judge advocate may jointly appeal the determination to the General Counsel of the Department of Defense. The determination of the General Counsel with respect to such appeal shall be binding on the Chief Prosecutor and the convening authority concerned. (5)Trial by randomized juryAfter the Chief Prosecutor makes a determination under paragraph (3) to proceed to trial on a charge relating to a covered special victim offense, the matter shall be tried by a court-martial convened within the Armed Force of which the accused is a member in accordance with the applicable provisions of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice) except that, when convening a court-martial that is a general or special court-martial involving a covered special victim offense in which the accused elects a jury trial, the convening authority shall detail members of the Armed Forces as members thereof at random unless the obtainability of members of the Armed Forces for such court-martial prevents the convening authority from detailing such members at random.(6)Unlawful influence or coercionThe actions of the Chief Prosecutor under this subsection whether or not to try charges by court-martial shall be free of unlawful or unauthorized influence or coercion.(d)Effect on other lawThis section shall supersede any provision of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), that is inconsistent with this section, but only to the extent of the inconsistency.(e)Termination and transition(1)TerminationThe authority of the Secretary to carry out the Pilot Program shall terminate four years after the date on which the Pilot Program is initiated.(2)TransitionThe Secretary shall take such actions as are necessary to ensure that, on the date on which the Pilot Program terminates under paragraph (1), any matter referred to the Chief Prosecutor under subsection (c)(2), but with respect to which the Chief Prosecutor has not made a determination under subsection (c)(3), shall be transferred to the appropriate convening authority for consideration.(f)DefinitionsIn this section:(1)The term Armed Force has the meaning given that term in section 101(a)(4) of title 10, United States Code.(2)The term covered special victim offense means a special victim offense—(A)alleged to have been committed on or after the date of the enactment of this Act by a cadet of the United States Military Academy, the United States Air Force Academy, or the United States Coast Guard Academy, without regard to the location at which the offense was committed; or (B)alleged to have been committed on or after the date of the enactment of this Act by a midshipman of the United States Naval Academy, without regard to the location at which the offense was committed.(3)The term Secretary means the Secretary of Defense.(4)The term special victim offense means any of the following:(A)An offense under section 917a, 920, 920b, 920c, or 930 of title 10, United States Code (article 117a, 120, 120b, 120c, or 130 of the Uniform Code of Military Justice).(B)A conspiracy to commit an offense specified in subparagraph (A) as punishable under section 881 of such title (article 81 of the Uniform Code of Military Justice).(C)A solicitation to commit an offense specified in subparagraph (A) as punishable under section 882 of such title (article 82 of the Uniform Code of Military Justice).(D)An attempt to commit an offense specified in subparagraph (A) as punishable under section 880 of such title (article 80 of the Uniform Code of Military Justice).539.Timely disposition of nonprosecutable sex-related offenses(a)Policy requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop and implement a policy to ensure the timely disposition of nonprosecutable sex-related offenses in accordance with subsection (b).(b)ElementsThe policy developed under subsection (a) shall require the following:(1)Not later than seven days after the date on which a court-martial convening authority declines to refer a nonprosecutable sex-related offense for trial by general or special court-martial under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), the convening authority will forward the investigation to the commander of the accused.(2)Not later than 90 days after the date on which the commander of the accused receives the investigation under paragraph (1)—(A)the commander will determine whether or not to take other judicial, nonjudicial, or administrative action in connection with the conduct covered by the investigation, including any lesser included offenses, as authorized under section 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice); and(B)in a case in which the commander of the accused decides to take additional action under subparagraph (A), the commander take such actions as appropriate.(c)Nonprosecutable sex-related offense definedIn this section, the term nonprosecutable sex-related offense means an alleged sex-related offense (as that term is defined in section 1044e(g) of title 10, United States Code) that a court-martial convening authority has declined to refer for trial by a general or special court-martial under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice) due to a determination that there is insufficient evidence to support prosecution of the sex-related offense.540.Training for sexual assault initial disposition authorities on exercise of disposition authority for sexual assault and collateral offenses(a)In generalThe training for sexual assault initial Disposition authorities on the exercise of disposition authority under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), with respect to cases for which disposition authority is withheld to such authorities by the April 20, 2012, memorandum of the Secretary of Defense, or any successor memorandum, shall include comprehensive training on the exercise by such authorities of such authority with respect to such cases in order to enhance the capabilities of such Authorities in the exercise of such authority and thereby promote confidence and trust in the military justice process with respect to such cases.(b)Memorandum of Secretary of DefenseThe April 20, 2012, memorandum of the Secretary of Defense referred to in subsection (a) is the memorandum of the Secretary of Defense entitled Withholding Initial Disposition Authority Under the Uniform Code of Military Justice in Certain Sexual Assault Cases and dated April 20, 2012.540A.Assessment of racial, ethnic, and gender disparities in the military justice system(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall carry out the activities described in subsection (b) to improve the ability of the Department of Defense to detect and address racial, ethnic, and gender disparities in the military justice system.(b)Activities describedThe activities described in this subsection are the following:(1)For each court-martial carried out by an Armed Force after the date of the enactment of this Act, the Secretary of Defense shall require the head of the Armed Force concerned—(A)to record the race, ethnicity, and gender of the victim and the accused, and such other demographic information about the victim and the accused as the Secretary considers appropriate;(B)to include data based on the information described in subparagraph (A) in the annual military justice reports of the Armed Force.(2)The Secretary of Defense, in consultation with the Secretaries of the military departments and the Secretary of Homeland Security, shall issue guidance that—(A)establishes criteria to determine when data indicating possible racial, ethnic, or gender disparities in the military justice process should be further reviewed; and(B)describes how such a review should be conducted.(3)The Secretary of Defense, in consultation with the Secretaries of the military departments and the Secretary of Homeland Security, shall—(A)conduct an evaluation to identify the causes of any racial, ethnic, or gender disparities in the military justice system;(B)take steps to address the causes of such disparities, as appropriate.540B.Expansion of pre-referral matters reviewable by military judges and military magistrates in the interest of efficiency in military justice(a)In generalSubsection (a) of section 830a of title 10, United States Code (article 30a of the Uniform Code of Military Justice), is amended by striking paragraphs (1) and (2) and inserting the following new paragraphs:(1)The President shall prescribe regulations for matters relating to proceedings conducted before referral of charges and specifications to court-martial for trial, including the following:(A)Pre-referral investigative subpoenas.(B)Pre-referral warrants or orders for electronic communications.(C)Pre-referral matters referred by an appellate court.(D)Pre-referral matters under subsection (c) or (e) of section 806b of this title (article 6b).(E)Pre-referral matters relating to the following:(i)Pre-trial confinement of an accused.(ii)The accused’s mental capacity.(iii)A request for an individual military counsel.(2)In addition to the matters specified in paragraph (1), the regulations prescribed under that paragraph shall—(A)set forth the matters that a military judge may rule upon in such proceedings;(B)include procedures for the review of such rulings; and(C)include appropriate limitations to ensure that proceedings under this section extend only to matters that would be subject to consideration by a military judge in a general or special court-martial.(b)Conforming and clerical amendments(1)Heading amendmentThe heading of such section is amended to read as follows:830A.Art. 30a. proceedings conducted before referral.(2)Clerical amendmentThe table of sections at the beginning of subchapter VI of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by striking the item relating to section 830 (article 30a) and inserting the following new item:830a. 30a. Proceedings conducted before referral..540C.Training for commanders in the armed forces on their role in all stages of military justice in connection with sexual assault(a)In generalThe training provided commanders in the Armed Forces shall include comprehensive training on the role of commanders in all stages of military justice in connection with sexual assaults by members of the Armed Forces against other members of the Armed Forces.(b)Elements to be coveredThe training provided pursuant to subsection (a) shall include training on the following:(1)The role of commanders in each stage of the military justice process in connection with sexual assault committed by a member of the Armed Forces against another member, including investigation and prosecution.(2)The role of commanders in assuring that victims in sexual assault described in paragraph (1) are informed of, and have the opportunity to obtain, assistance available for victims of sexual assault by law.(3)The role of commanders in assuring that victims in sexual assault described in paragraph (1) are afforded the due process rights and protections available to victims by law.(4)The role of commanders in preventing retaliation against victims, their family members, witnesses, first responders, and bystanders for their complaints, statements, testimony, and status in connection with sexual assault described in paragraph (1), including the role of commanders in ensuring that subordinates in the command are aware of their responsibilities in preventing such retaliation.(5)The role of commanders in establishing and maintaining a healthy command climate in connection with reporting on sexual assault described in paragraph (1) and in the response of the commander, subordinates in the command, and other personnel in the command to such sexual assault, such reporting, and the military justice process in connection with such sexual assault.(6)Any other matters on the role of commanders in connection with sexual assault described in paragraph (1) that the Secretary of Defense considers appropriate for purposes of this section.(c)Incorporation of best practices(1)In generalThe training provided pursuant to subsection (a) shall incorporate best practices on all matters covered by the training.(2)Identification of best practicesThe Secretaries of the military departments shall, acting through the training and doctrine commands of the Armed Forces, undertake from time to time surveys and other reviews of the matters covered by the training provided pursuant to subsection (a) in order to identify and incorporate into such training the most current practicable best practices on such matters.(d)UniformityThe Secretary of Defense shall ensure that the training provided pursuant to subsection (a) is, to the extent practicable, uniform across the Armed Forces.EOther Legal Matters541.Standard of evidence applicable to investigations and reviews related to protected communications of members of the Armed Forces and prohibited retaliatory actions(a)Standard of evidenceSection 1034 of title 10, United States Code, is amended—(1)in subsection (b)(1)(B)(ii), by striking as defined in subsection (i) and inserting as defined in subsection (k);(2)by redesignating subsections (i) and (j) as subsections (j) and (k), respectively; and(3)by inserting after subsection (h) the following new subsection (i):(i)Standard of evidenceA finding or other determination made under any of subsections (c), (d), (g), or (h) may be based on the standards of evidence specified in section 1221(e) of title 5..(b)ApplicabilityThe amendments made by subsection (a) shall not apply to members of the Coast Guard.(c)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 30 days after the date of the enactment of this Act, and shall apply with respect to allegations pending or submitted under section 1034 of title 10, United States Code, on or after that date.542.Expansion of Special Victims' Counsel for victims of sex-related or domestic violence offenses(a)In generalSection 1044e of title 10, United States Code, is amended—(1)in the section heading, by striking sex-related and inserting sex-related or domestic violence;(2)by striking alleged sex-related offense each place it appears and inserting alleged sex-related offense or alleged domestic violence offense;(3)in subsection (a)—(A)in paragraph (1), by striking an individual described in paragraph (2) and inserting an individual described in paragraph (3);(B)by redesignating paragraph (2) as paragraph (3); and(C)by inserting after paragraph (1) the following new paragraph (2):(2)The Secretary concerned shall designate paralegals (to be known as Special Victims’ Counsel Paralegals) for the purpose of providing paralegal assistance to Special Victims’ Counsel.;(4)in subsection (b)(2), by inserting or the Family Advocacy Program after Victim Witness Assistance Program;(5)in subsection (d)(2)—(A)in subparagraph (A)—(i)by striking Special Victims’ Counsel and inserting Special Victims’ Counsel and a Special Victims’ Counsel Paralegal; and(ii)by striking and at the end;(B)in subparagraph (B), by striking Special Victims’ Counsel. and inserting and a Special Victims’ Counsel Paralegal; and; and(C)by adding at the end the following new subparagraph:(C)ensure that a Special Victims’ Counsel receives the training necessary to meet the needs of a victim of an alleged sex-related offense or an alleged domestic violence offense.;(6)in subsection (f)(1), by inserting a representative of the Family Advocacy Program, after Sexual Assault Victim Advocate,;(7)by amending subsection (g) to read as follows:(g)DefinitionsIn this section:(1)The term alleged sex-related offense means any allegation of—(A)a violation of section 920, 920b, 920c, or 930 of this title (article 120, 120b, 120c, or 130 of the Uniform Code of Military Justice); or(B)an attempt to commit an offense specified in a subparagraph (A) as punishable under section 880 of this title (article 80 of the Uniform Code of Military Justice).(2)The term alleged domestic violence offense means any allegation of—(A)a violation of section 928b of this title (article 128b of the Uniform Code of Military Justice); or(B)an attempt to commit such an offense as punishable under section 880 of this title (article 80 of the Uniform Code of Military Justice).; and(8)by adding at the end the following new subsections:(i)Minimum staffing levelNot later than two years after the date of enactment of this subsection, the Secretaries concerned shall ensure that the number Special Victims’ Counsel serving in each military department is sufficient to ensure that the average caseload of a Special Victims’ Counsel does not exceed 25 cases at any given time.(j)Report requiredNot later than December 1, 2022, the Secretary of Defense, in consultation with the Secretaries concerned, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that includes—(1)an analysis of the caseloads of Special Victims’ Counsel and Special Victims’ Counsel Paralegals, respectively;(2)an assessment of the ability of the military departments to fill additional authorized billets for the Special Victims’ Counsel program to meet mission requirements; and(3)a description of how the training requirements for the Special Victims’ Counsel program have been expanded to meet the needs of victims of alleged domestic violence offenses..(b)Clerical amendmentThe table of sections at the beginning of chapter 53 of title 10, United States Code, is amended by striking the item relating to section 1044e and inserting the following new item:1044e. Special Victims' Counsel for victims of sex-related or domestic violence offenses..543.Notification of issuance of military protective order to civilian law enforcement(a)Notification of issuanceSection 1567a of title 10, United States Code, is amended—(1)in subsection (a), by striking and any individual involved in the order does not reside on a military installation at any time during the duration of the military protective order, the commander of the military installation shall notify and inserting , the commander of the unit to which the member is assigned shall, not later than seven days after the date of the issuance of the order, notify;(2)by redesignating subsection (b) as subsection (c);(3)by inserting after subsection (a) the following new subsection (b);(b)Notification in event of transferIn the event that a member of the armed forces against whom a military protective order is issued is transferred to another unit—(1)not later than the date of the transfer, the commander of the unit from which the member is transferred shall notify the commander of the unit to which the member is transferred of—(A)the issuance of the protective order; and(B)the individuals involved in the order; and(2)not later than seven days after receiving the notice under paragraph (1), the commander of the unit to which the member is transferred shall provide notice of the order to the appropriate civilian authorities in accordance with subsection (a).; and(4)in subsection (c), as so redesignated, by striking commander of the military installation and inserting commander of the unit to which the member is assigned.(b)Annual report requiredNot later than March 1, 2020, and each year thereafter through 2024, the Secretary of Defense shall submit to the congressional defense committees a report that identifies—(1)the number of military protective orders issued in the calendar year preceding the year in which the report is submitted; and(2)the number of such orders that were reported to appropriate civilian authorities in accordance with section 1567a(a) of title 10, United States Code, in such preceding year.544.Policies and procedures on registration at military installations of civil protection orders applicable to members of the Armed Forces assigned to such installations and certain other individuals(a)Policies and procedures requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretaries of the military departments, establish policies and procedures for the registration at military installations of any civil protection orders described in subsection (b), including the duties and responsibilities of commanders of installations in the registration process.(b)Civil protection ordersA civil protection order described in this subsection is any civil protective order as follows:(1)A civil protection order against a member of the Armed Forces assigned to the installation concerned.(2)A civil protection order against a civilian employee employed at the installation concerned.(3)A civil protection order against the civilian spouse or intimate partner of a member of the Armed Forces on active duty and assigned to the installation concerned, or of a civilian employee described in paragraph (2), which order provides for the protection of such member or employee.(c)Particular elementsThe policies and procedures required by subsection (a) shall include the following:(1)A requirement for notice between and among the commander, military law enforcement elements, and military criminal investigative elements of an installation when a member of the Armed Forces assigned to such installation, a civilian employee employed at such installation, a civilian spouse or intimate partner of a member assigned to such installation, or a civilian spouse or intimate partner of a civilian employee employed at such installation becomes subject to a civil protection order.(2)A statement of policy that failure to register a civil protection order may not be a justification for the lack of enforcement of such order by military law enforcement and other applicable personnel who have knowledge of such order.(d)LetterAs soon as practicable after establishing the policies and procedures required by subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a letter that includes the following:(1)A detailed description of the policies and procedures.(2)A certification by the Secretary that the policies and procedures have been implemented on each military installation.545.Clarifications regarding scope of employment and reemployment rights of members of the uniformed services(a)Clarification regarding definition of rights and benefitsSection 4303(2) of title 38, United States Code, is amended—(1)by inserting (A) before The term; and(2)by adding at the end the following new subparagraph:(B)Any procedural protections or provisions set forth in this chapter shall also be considered a right or benefit subject to the protection of this chapter..(b)Clarification regarding relation to other law and plans for agreementsSection 4302 of such title is amended by adding at the end the following:(c)(1)Pursuant to this section and the procedural rights afforded by subchapter III of this chapter, any agreement to arbitrate a claim under this chapter is unenforceable, unless all parties consent to arbitration after a complaint on the specific claim has been filed in court or with the Merit Systems Protection Board and all parties knowingly and voluntarily consent to have that particular claim subjected to arbitration.(2)For purposes of this subsection, consent shall not be considered voluntary when a person is required to agree to arbitrate an action, complaint, or claim alleging a violation of this chapter as a condition of future or continued employment, advancement in employment, or receipt of any right or benefit of employment..546.Military orders required for termination of leases pursuant to the Servicemembers Civil Relief ActSection 305(i) of the Servicemembers Civil Relief Act (50 U.S.C. 3955) is amended—(1)in paragraph (1), by inserting (including orders for separation or retirement) after official military orders; and(2)by adding at the end the following new paragraph:(3)Permanent change of stationThe term permanent change of station includes separation or retirement from military service..547.Consultation regarding victim's preference in prosecution jurisdictionSection 534(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 1044e note) is amended by—(1)redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and(2)by inserting after paragraph (1) the following new paragraph (2):(2)Record of consultation and victim preferenceThe Secretary of Defense, acting through the Under Secretary of Defense for Personnel and Readiness, shall issue guidance to ensure that the consultation under paragraph (1) is provided to each victim of an alleged sex-related offense described in such paragraph. Such guidance shall require that the following information about each consultation is recorded and preserved in written or electronic format:(A)The time and date of the consultation.(B)The name of the individual who consulted with the victim.(C)The result of the consultation, including—(i)whether the victim expressed a preference under paragraph (1); and(ii)if the victim expressed a preference, whether the victim preferred that the offense be prosecuted by court-martial or in a civilian court..548.Extension and expansion of Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed ForcesSection 546 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (10 U.S.C. 1561 note) is amended—(1)by amending paragraph (2) of subsection (c) to read as follows:(2)Basis for provision of adviceFor purposes of providing advice to the Secretary pursuant to this subsection, the Advisory Committee shall—(A)review, on an ongoing basis, cases involving allegations of sexual misconduct described in paragraph (1);(B)study the feasibility of incorporating restorative justice models into the Uniform Code of Military Justice; and (C) review Rule for Courts-Martial 1001(c) (as set forth in the Manual for Courts-Martial, 2019 edition, or any successor rule) to determine whether, and to what extent, the interpretation of that rule by military courts—(i)limits the ability of sexual assault victims to make statements during presentencing proceedings; and(ii)limits the content of such statements.; and(2)in subsection (f)(1), by striking five years and inserting ten years. 549.Defense Advisory Committee for the Prevention of Sexual Misconduct(a)Establishment required(1)In generalThe Secretary of Defense shall establish and maintain within the Department of Defense an advisory committee to be known as the Defense Advisory Committee for the Prevention of Sexual Misconduct (in this section referred to as the Advisory Committee).(2)Deadline for establishmentThe Secretary shall establish the Advisory Committee not later than 180 days after the date of the enactment of this Act.(b)Membership(1)In generalThe Advisory Committee shall consist of not more than 20 members, appointed by the Secretary from among individuals who have an expertise appropriate for the work of the Advisory Committee, including at least one individual with each expertise as follows:(A)Expertise in the prevention of sexual assault and behaviors on the sexual assault continuum of harm.(B)Expertise in the prevention of suicide.(C)Expertise in trauma and trauma symptoms.(D)Expertise in the change of culture of large organizations.(E)Expertise in implementation science.(2)Background of individualsIndividuals appointed to the Advisory Committee may include individuals with expertise in sexual assault prevention efforts of institutions of higher education, public health officials, and such other individuals as the Secretary considers appropriate.(3)Prohibition on membership of members of Armed Forces on active dutyA member of the Armed Forces serving on active duty may not serve as a member of the Advisory Committee.(c)Duties(1)In generalThe Advisory Committee shall advise the Secretary on the following:(A)The prevention of sexual assault (including rape, forcible sodomy, other sexual assault, and other sexual misconduct (including behaviors on the sexual assault continuum of harm)) involving members of the Armed Forces.(B)The policies, programs, and practices of each military department, each Armed Force, and each military service academy for the prevention of sexual assault as described in subparagraph (A).(2)Basis for provision of adviceFor purposes of providing advice to the Secretary pursuant to this subsection, the Advisory Committee shall review, on an ongoing basis, the following:(A)Closed cases involving allegations of sexual assault described in paragraph (1).(B)Efforts of institutions of higher education to prevent sexual assault among students.(C)Any other information or matters that the Advisory Committee or the Secretary considers appropriate.(3)Coordination of effortsIn addition to the reviews required by paragraph (2), for purposes of providing advice to the Secretary the Advisory Committee shall also consult and coordinate with the Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces (DAC-IPAD) on matters of joint interest to the two Advisory Committees.(d)Annual reportNot later than March 30 each year, the Advisory Committee shall submit to the Secretary and the Committees on Armed Services of the Senate and the House of Representatives a report on the activities of the Advisory Committee pursuant to this section during the preceding year.(e)Sexual assault continuum of harmIn this section, the term sexual assault continuum of harm includes—(1)inappropriate actions (such as sexist jokes), sexual harassment, gender discrimination, hazing, cyber bullying, or other behavior that contributes to a culture that is tolerant of, or increases risk for, sexual assault; and(2)maltreatment or ostracism of a victim for a report of sexual misconduct.(f)Termination(1)In generalExcept as provided in paragraph (2), the Advisory Committee shall terminate on the date that is five years after the date of the establishment of the Advisory Committee pursuant to subsection (a).(2)ContinuationThe Secretary of Defense may continue the Advisory Committee after the termination date applicable under paragraph (1) if the Secretary determines that continuation of the Advisory Committee after that date is advisable and appropriate. If the Secretary determines to continue the Advisory Committee after that date, the Secretary shall notify the Committees on the Armed Services of the Senate and House of Representatives.550.Safe to report policy applicable across the Armed Forces(a)In generalThe Secretary of Defense shall, in consultation with the Secretaries of the military departments, prescribe in regulations a safe to report policy described in subsection (b) that applies with respect to all members of the Armed Forces (including members of the reserve components of the Armed Forces) and cadets and midshipmen at the military service academies.(b)Safe to report policyThe safe to report policy described in this subsection is a policy under which a member of the Armed Forces who is the alleged victim of sexual assault, but who may have committed minor collateral misconduct at or about the time of such sexual assault, or whose minor collateral misconduct is discovered only as a result of the investigation into such sexual assault, may report such sexual assault to proper authorities without fear or receipt of discipline in connection with such minor collateral misconduct absent aggravating circumstances that increase the gravity of the minor collateral misconduct or its impact on good order and discipline.(c)Minor collateral misconductFor purposes of the safe to report policy, minor collateral misconduct shall include any of the following:(1)Improper use or possession of alcohol.(2)Consensual intimate behavior (including adultery) or fraternization.(3)Presence in an off-limits area.(4)Such other misconduct as the Secretary of Defense shall specify in the regulations under subsection (a).(d)Aggravating circumstancesThe regulations under subsection (a) shall specify aggravating circumstances that increase the gravity of minor collateral misconduct or its impact on good order and discipline for purposes of the safe to report policy.(e)DefinitionsIn this section:(1)The term Armed Forces has the meaning given that term in section 101(a)(4) of title 10, United States Code, except such term does not include the Coast Guard.(2)The term military service academy means the following:(A)The United States Military Academy.(B)The United States Naval Academy.(C)The United States Air Force Academy.550A.Availability of Special Victims’ Counsel and special victim prosecutors at military installations(a)Deadline for availability(1)In generalIf an individual specified in paragraph (2) is not available at a military installation for access by a member of the Armed Forces who requests access to such an individual, such an individual shall be made available at such installation for access by such member by not later than 48 hours after such request.(2)IndividualsThe individuals specified in this paragraph are the following:(A)Special Victims’ Counsel (SVC).(B)Special Victim Prosecutor (SPC).(b)Report on civilian support of SVCsNot later than 180 days after the date of the enactment of this Act, each Secretary of a military department shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the assessment of such Secretary of the feasibility and advisability of establishing and maintaining at each installation under the jurisdiction of such Secretary with a Special Victims’ Counsel one or more civilian positions for the purpose of—(1)providing support to such Special Victims’ Counsel; and(2)ensuring continuity and the preservation of institutional knowledge in transitions between the service of individuals as Special Victims’ Counsel at such installation.550B.Notice to victims of alleged sexual assault of pendency of further administrative action following a determination not to refer to trial by court-martialUnder regulations prescribed by the Secretary of Defense, upon a determination not to refer a case of alleged sexual assault for trial by court-martial under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), the commander making such determination shall periodically notify the victim of the status of a final determination on further action on such case, whether non-judicial punishment under section 815 of such title (article 15 of the Uniform Code of Military Justice), other administrative action, or no further action. Such notifications shall continue not less frequently than monthly until such final determination.550C.Training for Special Victims' Counsel on civilian criminal justice matters in the States of the military installations to which assigned(a)Training(1)In generalExcept as provided in subsection (c), upon the assignment of a Special Victims' Counsel (including a Victim Legal Counsel of the Navy) to a military installation in the United States, such Counsel shall be provided appropriate training on the law and policies of the State or States in which such military installation is located with respect to the criminal justice matters specified in paragraph (2). The purpose of the training is to assist such Counsel in providing victims of alleged sex-related offenses with information necessary to make an informed decision regarding preference as to the jurisdiction (whether court-martial or State court) in which such offenses will be prosecuted.(2)Criminal justice mattersThe criminal justice matters specified in this paragraph, with respect to a State, are the following:(A)Victim rights.(B)Prosecution of criminal offenses.(C)Sentencing for conviction of criminal offenses.(b)Alleged sex-related offense definedIn this section, the term alleged sex-related offense means any allegation of—(1)a violation of section 920, 920b, 920c, or 930 of title 10, United States Code (article 120, 120b, 120c, or 130 of the Uniform Code of Military Justice); or(2)an attempt to commit an offense specified in a paragraph (1) as punishable under section 880 of title 10, United States Code (article 80 of the Uniform Code of Military Justice).(c)ExceptionThe requirements of this section do not apply to a Special Victims’ Counsel of the Coast Guard. 550D.Copyright protection for civilian faculty of accredited institutions(a)In generalChapter 108 of title 10, United States Code, is amended by adding at the end the following new section:2169a.Copyright of works created by civilian faculty members(a)Copyright of worksSubject to subsection (b), for purposes of sections 101 and 105 of title 17, a work produced by a civilian member of the faculty of a covered institution is only a work of the United States Government if the work is created in direct support of a lecture, instruction, curriculum development, or special duty assigned to such civilian member at the covered institution.(b)Use by Federal GovernmentThe Secretary concerned may require a civilian member of the faculty of a covered institution who becomes the owner of a copyright in a work that would be considered a work of the United States Government but for the applicability of subsection (a) to—(1)provide the Federal Government with an irrevocable, royalty-free, world-wide, nonexclusive license to use, modify, reproduce, release, perform, display, or disclose such work for United States Government purposes; and(2)authorize the Federal Government to authorize persons that are not officers or employees of the Federal Government to use, modify, reproduce, release, perform, display, or disclose such work for United States Government purposes.(c)Covered institution definedIn this section, the term covered institution means the following:(1)National Defense University.(2)United States Military Academy.(3)Army War College.(4)United States Army Command and General Staff College.(5)United States Naval Academy.(6)Naval War College.(7)Naval Post Graduate School.(8)Marine Corps University.(9)United States Air Force Academy.(10)Air University.(11)Defense Language Institute.(12)United States Coast Guard Academy..(b)Table of sections amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:2169a. Copyright of works created by civilian faculty members..550E.Preliminary inquiry on Arlington National Cemetery burial(a)FindingsCongress finds the following:(1)The Department of Defense must ensure that only individuals who have served honorably are interred or inurned at Arlington National Cemetery.(2)Recent news reports have alleged that Army Sergeant Jack Edward Dunlap, who was buried at Arlington National Cemetery in 1963, may have been the past subject of an espionage investigation by the National Security Agency, the results of which have not been made public. (b)Inquiry requiredThe General Counsel of the Department of the Army shall, pursuant to the terms of section 553.21 of title 32, Code of Federal Regulations, carry out a preliminary inquiry to investigate the Arlington National Cemetery burial of Jack Edward Dunlap due to accusations that he supplied the Soviet Union with valuable intelligence during the Cold War.550F.Availability of records for National Instant Criminal Background Check System(a)NICS recordsSection 101(b) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40911(b)) is amended—(1)by redesignating paragraph (2) as paragraph (3); and(2)by inserting after paragraph (1), the following new paragraph (2):(2)Department of DefenseNot later than three business days after the final disposition of a judicial proceeding conducted within the Department of Defense, the Secretary of Defense shall make available to the Attorney General records which are relevant to a determination of whether a member of the Armed Forces involved in such proceeding is disqualified from possessing or receiving a firearm under subsection (g) or (n) of section 922 of title 18, United States Code, for use in background checks performed by the National Instant Criminal Background Check System..(b)Study and report on MPO database(1)StudyThe Secretary of Defense shall conduct a study on the feasibility of establishing a database of military protective orders issued by military commanders against individuals suspected of having committed an offense of domestic violence under section 928b of title 10, United States Code (article 128b of the Uniform Code of Military Justice). The study shall include an examination of each of the following:(A)The feasibility of creating a database to record, track, and report such military protective orders to the National Instant Criminal Background Check System.(B)The feasibility of establishing a process by which a military judge or magistrate may issue a protective order against an individual suspected of having committed such an offense.(2)ReportNot later then 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the results of the study conducted under paragraph (1).550G.Termination of leases of premises and motor vehicles of servicemembers who incur catastrophic injury or illness or die while in military service(a)Catastrophic injuries and illnessesSubsection (a) of section 305 of the Servicemembers Civil Relief Act (50 U.S.C. 3955), as amended by section 301 of the Veterans Benefits and Transition Act of 2018 (Public Law 115–407), is further amended by adding at the end the following new paragraph:(4)Catastrophic injury or illness of lesseeThe spouse of the lessee on a lease described in subsection (b) may terminate the lease during the one-year period beginning on the date on which the lessee incurs a catastrophic injury or illness (as that term is defined in section 439(g) of title 37, United States Code), if the lessee incurs the catastrophic injury or illness during a period of military service or while performing full-time National Guard duty, active Guard and Reserve duty, or inactive-duty training (as such terms are defined in section 101(d) of title 10, United States Code)..(b)DeathsParagraph (3) of such subsection is amended by striking in subsection (b)(1) and inserting in subsection (b).550H.To resolve controversies under Servicemembers Civil Relief Act(a)In generalSection 102 of the Servicemembers Civil Relief Act (50 U.S.C. App. 512) is amended by adding at the end the following new subsection:(d)Written consent required for arbitrationNotwithstanding any other provision of law, whenever a contract with a servicemember, or a servicemember and the servicemember’s spouse jointly, provides for the use of arbitration to resolve a controversy subject to a provision of this Act and arising out of or relating to such contract, arbitration may be used to settle such controversy only if, after such controversy arises, all parties to such controversy consent in writing to use arbitration to settle such controversy..(b)ApplicabilitySubsection (d) of such section, as added by subsection (a), shall apply with respect to contracts entered into, amended, altered, modified, renewed, or extended after the date of the enactment of this Act. 550I.Limitation on waiver of rights and protections under Servicemembers Civil Relief Act(a)In generalSection 107(a) of the Servicemembers Civil Relief Act (50 U.S.C. App. 517(a)) is amended—(1)in the second sentence, by inserting and if it is made after a specific dispute has arisen and the dispute is identified in the waiver after to which it applies; and(2)in the third sentence, by inserting and if it is made after a specific dispute has arisen and the dispute is identified in the waiver after period of military service.(b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to waivers made on or after the date of the enactment of this Act.550J.Preservation of right to bring class action under Servicemembers Civil Relief Act(a)In generalSection 802(a) of the Servicemembers Civil Relief Act (50 U.S.C. App. 597a(a)) is amended—(1)in paragraph (1), by striking and at the end;(2)in paragraph (2), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(3)be a representative party on behalf of members of a class or be a member of a class, in accordance with the Federal Rules of Civil Procedure, notwithstanding any previous agreement to the contrary..(b)ConstructionThe amendments made by subsection (a) shall not be construed to imply that a person aggrieved by a violation of such Act did not have a right to bring a civil action as a representative party on behalf of members of a class or be a member of a class in a civil action before the date of the enactment of this Act.550K.Effective date of rule regarding payday lending protections(a)In generalSections 1041.4 through 1041.6, 1041.10, and 1041.12(b)(1) through (3) in the final rule published on November 17, 2017 by the Bureau of Consumer Financial Protection (82 Fed. Reg. 54472) related to Mandatory Underwriting Provisions shall go into effect on August 19, 2019, with regards to servicemembers, veterans and surviving spouses.(b)DefinitionsIn this section:(1)The term servicemember has the meaning given that term in section 101 of title 10, United States Code.(2)The terms veteran and surviving spouse have the meanings given those terms in section 101 of title 38, United States Code.550L.Strengthening Civilian and Military Partnerships to Respond to Domestic and Sexual Violence(a)StudyNot later than one year after the enactment of this legislation, the Comptroller General of the United States shall submit to Congress a report on partnerships between military installations and civilian domestic and sexual violence response organizations, including—(1)a review of memoranda of understanding between such installations and such response organizations;(2)descriptions of the services provided pursuant to such partnerships;(3)a review of the central plan, if any, of each service regarding such partnerships; and(4)recommendations on increasing and improving such partnerships.(b)Civilian domestic and sexual violence response organizationIn this section, the term civilian domestic and sexual violence response organization includes a rape crisis center, domestic violence shelter, civilian law enforcement, local government group, civilian sexual assault nurse examiner, civilian medical service provider, veterans service organization, faith-based organization, or Federally qualified health center. 550M.Information on legal services provided to members of the Armed Forces harmed by health or environmental hazards at military housing(a)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the legal services that the Secretary may provide to members of the Armed Forces who have been harmed by a health or environmental hazard while living in military housing.(b)Availability of informationThe Secretary of the military department concerned shall make the information contained in the report submitted under subsection (a) available to members of the Armed Forces at all installations of the Department of Defense in the United States.550N.Initiative to improve the capacity of military criminal investigative organizations to prevent child sexual exploitation(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish an initiative on improving the capacity of military criminal investigative organizations to prevent child sexual exploitation. Under the initiative, the Secretary shall work with an external partner to train military criminal investigative organization officials at Department of Defense installations from all military departments regarding—(1)online investigative technology, tools, and techniques;(2)computer forensics;(3)complex evidentiary issues;(4)child victim identification;(5)child victim referral for comprehensive investigation and treatment services; and(6)related instruction.(b)Partnerships and agreementsUnder the initiative, the Secretary shall develop partnerships and establish collaborative agreements with the following:(1)The Department of Justice, Office of the Attorney General, in better coordinating the investigative jurisdictions and law enforcement authorities of the military criminal investigative organizations, and in improving the justice community’s understanding of those law enforcement authorities to enforce Federal criminal statutes.(2)Federal criminal investigative organizations responsible for enforcement of Federal criminal statutes related to combatting child sexual exploitation, in order to ensure a streamlined process for transferring criminal investigations into child exploitation to other jurisdictions, while maintaining the integrity of the evidence already collected.(3)A highly qualified national child protection organization or law enforcement training center with demonstrated expertise in the delivery of law enforcement training—(A)to detect, identify, investigate, and prosecute individuals engaged in the trading or production of child pornography and the online solicitation of children; and(B)to train military criminal investigative organization officials at Department of Defense installations from all military departments.(4)A highly qualified national child protection organization with demonstrated expertise in the development and delivery of multidisciplinary intervention training including evidence-based forensic interviewing, victim advocacy, trauma-informed mental health services, medical services, and multidisciplinary coordination between the Department of Defense and civilian experts to improve outcomes for victims of child sexual exploitation.(5)Children’s Advocacy Centers located in the same communities as military installations that coordinate the multidisciplinary team response and child-friendly approach to identifying, investigating, prosecuting, and intervening in child sexual exploitation cases that can partner with military installations on law enforcement, child protection, prosecution, mental health, medical, and victim advocacy to investigate sexual exploitation, help children heal from sexual exploitation, and hold offenders accountable.(6)State and local authorities to address law enforcement capacity in communities where military installations are located, and to prevent lapses in jurisdiction that would undercut the Department’s efforts to prevent child sexual exploitation.(7)The National Association to Protect Children and the United States Special Operations Command Care Coalition to replicate successful outcomes of the Human Exploitation Rescue Operative (HERO) Child Rescue Corps, as established by section 890A of the Homeland Security Act of 2002 (6 U.S.C. 473), within military criminal investigative organizations and other Department components to combat child sexual exploitation.(c)Locations(1)In generalThe Secretary shall carry out the initiative—(A)in at least two States where there is a high density of Department network users in comparison to the overall population of the States;(B)in at least two States where there is a high population of Department network users;(C)in at least two States where there is a large percentage of Indian children, including children who are Alaska Native or Native Hawaiian;(D)in at least one State with a population with fewer than 2,000,000 people;(E)in at least one State with a population with fewer than 5,000,000 people, but not fewer than 2,000,000 people;(F)in at least one State with a population with fewer than 10,000,000 people, but not fewer than 5,000,000; and(G)in at least one State with a population with 10,000,000 or more people.(2)Geographic distributionThe Secretary shall ensure that the locations at which the initiative is carried out are distributed across different regions.(d)Additional requirementsIn carrying out the initiative, the Secretary shall—(1)participate in multi-jurisdictional task forces;(2)establish cooperative agreements to facilitate co-training and collaboration with Federal, State, and local law enforcement; and(3)develop a streamlined process to refer child sexual abuse cases to other jurisdictions.550O.Treatment of information in Catch a Serial Offender Program for certain purposes(a)Exclusion from FOIASection 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), shall not apply to any report for purposes of the Catch a Serial Offender Program.(b)Preservation of restricted reportThe transmittal or receipt in connection with the Catch a Serial Offender Program of a report on a sexual assault that is treated as a restricted report shall not operate to terminate its treatment or status as a restricted report.550P.Preservation of recourse to restricted report on sexual assault for victims of sexual assault being investigated following certain victim or third-party communications(a)In generalThe Secretary of Defense shall establish a policy that allows a member of the Armed Forces who is the victim of a sexual assault that is or may be investigated as a result of a communication described in subsection (b) to elect to have the member’s reporting on such sexual assault be treated as a Restricted Report without regard to the party initiating or receiving such communication.(b)CommunicationA communication described in this subsection is a communication on a sexual assault as follows:(1)By the member concerned to a member of the Armed Forces in the chain of command of such member, whether a commissioned officer or a non-commissioned officer.(2)By the member concerned to military law enforcement personnel or personnel of a military criminal investigation organization (MCIO).(3)By any individual other than the member concerned.FMember Education551.Authority for detail of certain enlisted members of the Armed Forces as students at law schools(a)In generalChapter 101 of title 10, United States Code, is amended—(1)by redesignating sections 2004a and 2004b as sections 2004b and 2004c, respectively;(2)by inserting after section 2004 the following new section:2004a.Detail as students at law schools: certain enlisted members(a)In generalThe Secretary of each military department may, under regulations prescribed by the Secretary of Defense, detail enlisted members of the armed forces as students at accredited law schools, located in the United States, for a period of training leading to the degree of bachelor of laws or juris doctor. No more than twenty-five officers from each military department may commence such training in any single fiscal year.(b)Eligibility for detailTo be eligible for detail under subsection (a), a member must be a citizen of the United States and must—(1)as of the time training is to begin—(A)have served on active duty for a period of not less than four years nor more than eight years;(B)be in pay grade E–5 or E–6; and(C)meet all requirements for acceptance of a commission as a commissioned officer in the armed forces; and(2)sign an agreement that, unless sooner separated, the member will—(A)complete the educational course of legal training;(B)upon completion of the educational course of legal training—(i)accept a commission as a commissioned officer in the armed forces; and(ii)accept transfer or detail as a judge advocate or law specialist within the department concerned; and(C)agree to serve on active duty following completion or other termination of the educational course of legal training for a period of two years for each year or part thereof of such training.(c)SelectionMembers detailed for legal training under subsection (a) shall be selected on a competitive basis by the Secretary of the military department concerned, under the regulations required by subsection (a).(d)Service and service obligations(1)Except as provided in paragraph (2), any service obligation incurred by a member under an agreement entered into under subsection (b) shall be in addition to any service obligation incurred by the member under any other provision of law or agreement.(2)(A)A member who does not successfully complete a course of legal training to which detailed pursuant to this section shall cease such detail and return to the armed force concerned as an enlisted member.(B)Any time of a member described by subparagraph (A) in a course of legal training described in that subparagraph shall not count toward satisfaction of any period of service required under the current contract or agreement of the member for enlistment in the armed forces.(e)Limitation on number detailableThe aggregate number of enlisted members detailed under this section and commissioned officers detailed under section 2004 of this title in any fiscal year by a Secretary of a military department may not exceed 25.(f)Other administrative mattersSubsections (d) and (f) of section 2004 of this title shall apply to the detail of members under this section, except that any reference in such section to an officer shall be deemed to be a reference to an enlisted member for such purposes..552.Education of members of the Armed Forces on career readiness and professional development(a)Programs of education required(1)In generalChapter 101 of title 10, United States Code, is amended by inserting after section 2015 the following new section:2015a.Education of members on career readiness and professional development(a)Program of education requiredThe Secretary of Defense shall carry out a program to provide education on career readiness and professional development to members of the armed forces.(b)ElementsThe program under this section shall provide members with the following:(1)Information on the transition plan as described in section 1142(b)(10) of this title.(2)Information on opportunities available to members during military service for professional development and preparation for a career after military service, including—(A)programs of education, certification, training, and employment assistance (including programs under sections 1143(e), 2007, and 2015 of this title); and(B)programs and resources available to members in communities in the vicinity of military installations.(3)Instruction on the use of online and other electronic mechanisms in order to access the education, training, and assistance and resources described in paragraph (2).(4)Such other information, instruction, and matters as the Secretary shall specify for purposes of this section.(c)Timing of provision of informationSubject to subsection (d), information, instruction, and other matters under the program under this section shall be provided to members at the times as follows:(1)Upon arrival at first duty station.(2)Upon arrival at any subsequent duty station.(3)Upon deployment.(4)Upon promotion.(5)Upon reenlistment.(6)At any other point in a military career specified by the Secretary for purposes of this section.(d)Single provision of information in a year with multiple eventsA member who has received information and instruction under the program under this section in connection with an event specified in subsection (c) in a year may elect not to undergo additional receipt of information and instruction under the program in connection with another such event in the year, unless such other event is arrival at a new duty station..(2)Clerical amendmentThe table of sections at the beginning of chapter 101 of such title is amended by inserting after the item relating to section 2015 the following new item:2015a. Education of members on career readiness and professional development..(b)Report on implementation(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the program of education required by section 2015a of title 10, United States Code (as added by subsection (a)), including the following:(A)A comprehensive description of the actions taken to implement the program of education.(B)A comprehensive description of the program of education.(2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and(B)the Committee on Armed Services and the Committee on Veterans' Affairs of the House of Representatives.553.Defense Language Institute Foreign Language Center(a)Authority to award bachelor’s degreesSection 2168 of title 10, United States Code, is amended—(1)in the section heading, by striking Associate and inserting Associate or Bachelor; and(2)by amending subsection (a) to read as follows:(a)Subject to subsection (b), the Commandant of the Defense Language Institute may confer—(1)an Associate of Arts degree in a foreign language upon any graduate of the Foreign Language Center of the Institute who fulfills the requirements for that degree; or(2)a Bachelor of Arts degree in a foreign language upon any graduate of the Foreign Language Center of the Institute who fulfills the requirements for that degree..(b)Clerical amendmentThe table of sections at the beginning of chapter 108 of title 10, United States Code, is amended by striking the item relating to section 2168 and inserting the following new item:2168. Defense Language Institute Foreign Language Center: degree of Associate or Bachelor of Arts in foreign language..554.Expansion of Department of Defense STARBASE Program(a)In generalSection 2193b of title 10, United States Code, is amended—(1)in the section heading, by striking science, mathematics, and technology and inserting science, technology, engineering, art and design, and mathematics; (2)in subsection (a), by striking science, mathematics, and technology and inserting science, technology, engineering, art and design, and mathematics; and(3)in subsection (b), by striking mathematics, science, and technology and inserting science, technology, engineering, art and design, and mathematics; (b)Clerical amendmentThe table of sections at the beginning of chapter 111 of title 10, United States Code, is amended by striking the item relating to section 2193b and inserting the following new item:2193b. Improvement of education in technical fields: program for support of elementary and secondary education in science, technology, engineering, art and design, and mathematics..555.Inclusion of Coast Guard in Department of Defense STARBASE ProgramSection 2193b of title 10, United States Code, is further amended—(1)in subsection (a), by inserting and the Secretary of the Department in which the Coast Guard is operating after military departments; and (2)in subsection (f), by striking and the Secretaries of the military departments and inserting , the Secretaries of the military departments, and the Secretary of the Department in which the Coast Guard is operating. 556.Degree granting authority for United States Army Armament Graduate School(a)In generalChapter 751 of title 10, United States Code, is amended by adding at the end the following new section:7422.Degree granting authority for United States Army Armament Graduate School(a)AuthorityUnder regulations prescribed by the Secretary of the Army, the Chancellor of the United States Army Armament Graduate School may, upon the recommendation of the faculty and provost of the college, confer appropriate degrees upon graduates who meet the degree requirements.(b)LimitationA degree may not be conferred under this section unless—(1)the Secretary of Education has recommended approval of the degree in accordance with the Federal Policy Governing Granting of Academic Degrees by Federal Agencies; and(2)the United States Army Armament Graduate School is accredited by the appropriate civilian academic accrediting agency or organization to award the degree, as determined by the Secretary of Education.(c)Congressional notification requirements(1)When seeking to establish degree granting authority under this section, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives—(A)a copy of the self-assessment questionnaire required by the Federal Policy Governing Granting of Academic Degrees by Federal Agencies, at the time the assessment is submitted to the Department of Education’s National Advisory Committee on Institutional Quality and Integrity; and(B)the subsequent recommendations and rationale of the Secretary of Education regarding the establishment of the degree granting authority.(2)Upon any modification or redesignation of existing degree granting authority, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing the rationale for the proposed modification or redesignation and any subsequent recommendation of the Secretary of Education on the proposed modification or redesignation.(3)The Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing an explanation of any action by the appropriate academic accrediting agency or organization not to accredit the United States Army Armament Graduate School to award any new or existing degree..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:7422. Degree granting authority for United States Army Armament Graduate School..557.Congressional nominations for Senior Reserve Officers’ Training Corps scholarshipsSection 7442 of title 10, United States Code, is amended by adding at the end the following new subsection:(k)Any candidate not nominated under paragraphs (3) through (10) of subsection (a) may be considered by the Secretary of the Army in order of merit for appointment as a Senior Reserve Officers’ Training Corps cadet under section 2107 of this title..558.Consideration of application for transfer for a student of a military service academy who is the victim of a sexual assault or related offense(a)Military academySection 7461 of title 10, United States Code, is amended by adding at the end the following new subsection:(e)Consideration of application for transfer for a cadet who is the victim of a sexual assault or related offense(1)The Secretary of the Army shall provide for timely determination and action on an application for consideration of a transfer to another military service academy submitted by a cadet who was a victim of a sexual assault or other offense covered by section 920, 920a, or 920c of this title (article 120, 120a, or 120c of the Uniform Code of Military Justice) so as to reduce the possibility of retaliation against the cadet for reporting the sexual assault or other offense.(2)The Secretary of the Army shall prescribe regulations to carry out this subsection, within guidelines provided by the Secretary of Defense that direct the Superintendent of the Military Academy, in coordination with the Superintendent of the military service academy to which the cadet wishes to transfer—(A)to approve or deny an application under this subsection not later than 72 hours after the submission of the application; and(B)to approve such application unless there are exceptional circumstances that require denial of the application.(3)If the Superintendent of the Military Academy or the Superintendent of the military service academy to which the cadet wishes to transfer denies an application under this subsection, the cadet may request review of the denial by the Secretary concerned, who shall grant or deny review not later than 72 hours after submission of the request for review.(4)The Secretary concerned shall ensure that all records of any request, determination, or action under this subsection remain confidential.(5)A cadet who transfers under this subsection may retain the cadet’s appointment to the Military Academy or may be appointed to the military service academy to which the cadet transfers without regard to the limitations and requirements set forth in sections 7442, 8454, and 9442 of this title..(b)Naval academySection 8480 of title 10, United States Code, is amended by adding at the end the following new subsection:(e)Consideration of application for transfer for a midshipman who is the victim of a sexual assault or related offense(1)The Secretary of the Navy shall provide for timely determination and action on an application for consideration of a transfer to another military service academy submitted by a midshipman who was a victim of a sexual assault or other offense covered by section 920, 920a, or 920c of this title (article 120, 120a, or 120c of the Uniform Code of Military Justice) so as to reduce the possibility of retaliation against the midshipman for reporting the sexual assault or other offense.(2)The Secretary of the Navy shall prescribe regulations to carry out this subsection, within guidelines provided by the Secretary of Defense that direct the Superintendent of the Naval Academy, in coordination with the Superintendent of the military service academy to which the midshipman wishes to transfer—(A)to approve or deny an application under this subsection not later than 72 hours after the submission of the application; and(B)to approve such application unless there are exceptional circumstances that require denial of the application.(3)If the Superintendent of the Naval Academy or the Superintendent of the military service academy to which the midshipman wishes to transfer denies an application under this subsection, the midshipman may request review of the denial by the Secretary concerned, who shall grant or deny review not later than 72 hours after submission of the request for review.(4)The Secretary concerned shall ensure that all records of any request, determination, or action under this subsection remain confidential.(5)A midshipman who transfers under this subsection may retain the midshipman’s appointment to the Naval Academy or may be appointed to the military service academy to which the midshipman transfers without regard to the limitations and requirements set forth in sections 7442, 8454, and 9442 of this title..(c)Air force academySection 9461 of title 10, United States Code, is amended by adding at the end the following new subsection:(e)Consideration of application for transfer for a cadet who is the victim of a sexual assault or related offense(1)The Secretary of the Air Force shall provide for timely determination and action on an application for consideration of a transfer to another military service academy submitted by a cadet who was a victim of a sexual assault or other offense covered by section 920, 920a, or 920c of this title (article 120, 120a, or 120c of the Uniform Code of Military Justice) so as to reduce the possibility of retaliation against the cadet for reporting the sexual assault or other offense.(2)The Secretary of the Air Force shall prescribe regulations to carry out this subsection, within guidelines provided by the Secretary of Defense that direct the Superintendent of the Air Force Academy, in coordination with the Superintendent of the military service academy to which the cadet wishes to transfer—(A)to approve or deny an application under this subsection not later than 72 hours after the submission of the application; and(B)to approve such application unless there are exceptional circumstances that require denial of the application.(3)If the Superintendent of the Air Force Academy or the Superintendent of the military service academy to which the cadet wishes to transfer denies an application under this subsection, the cadet may request review of the denial by the Secretary concerned, who shall grant or deny review not later than 72 hours after submission of the request for review.(4)The Secretary concerned shall ensure that all records of any request, determination, or action under this subsection remain confidential.(5)A cadet who transfers under this subsection may retain the cadet’s appointment to the Air Force Academy or may be appointed to the military service academy to which the cadet transfers without regard to the limitations and requirements set forth in sections 7442, 8454, and 9442 of this title..559.Redesignation of the Commandant of the United States Air Force Institute of Technology as the Director and Chancellor of such Institute(a)RedesignationSection 9414b(a) of title 10, United States Code, is amended—(1)in the subsection heading, by striking Commandant and inserting Director and Chancellor;(2)by striking Commandant each place it appears and inserting Director and Chancellor; and(3)in the heading of paragraph (3), by striking Commandant and inserting Director and Chancellor.(b)Conforming amendmentSection 9414 of such title is amended by striking Commandant both places it appears and inserting Director and Chancellor.(c)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the Commandant of the United States Air Force Institute of Technology shall be deemed to be a reference to the Director and Chancellor of the United States Air Force Institute of Technology.560.Eligibility of additional enlisted members for associate degree programs of the Community College of the Air ForceSection 9415(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:(3)Enlisted members of the armed forces other than the Air Force who are participating in Community College of the Air Force affiliated joint-service training and education courses..560A.Safe-to-report policy applicable to military service academies(a)In generalThe Secretary of Defense, in consultation with the Secretaries of the military departments, shall prescribe in regulations a safe-to-report policy described in subsection (b) that applies with respect to cadets and midshipmen at the military service academies.(b)Safe-to-Report policyThe safe-to-report policy described in this subsection is a policy under which a cadet or midshipman at a military service academy who is the alleged victim of sexual assault, but who may have committed minor collateral misconduct at or about the time of such sexual assault, or whose minor collateral misconduct is discovered only as a result of the investigation into such sexual assault, may report such sexual assault to proper authorities without fear or receipt of discipline in connection with such minor collateral misconduct.(c)Minor collateral misconductFor purposes of the safe-to-report policy, minor collateral misconduct shall include any of the following:(1)Improper use or possession of alcohol.(2)Consensual intimate behavior or fraternization with another cadet or midshipman.(3)Presence in an off-limits area.(4)Such other misconduct as the Secretary of Defense shall specify in the regulations under subsection (a).(d)Military service academy definedIn this section, the term military service academy means the following:(1)The United States Military Academy.(2)The United States Naval Academy.(3)The United States Air Force Academy.(4)The United States Coast Guard Academy.560B.Recoupment of funds from cadets and midshipmen separated for criminal misconductNot later than September 30, 2020, each Secretary of a military department shall prescribe regulations by which the Superintendent of a military service academy under the jurisdiction of the Secretary shall, pursuant to section 303a(e) of title 37, United States Code, recoup the cost of advanced education received by a cadet or midshipman who is separated from that military service academy—(1)at any time before the cadet or midshipman graduates from the military service academy; and(2)for criminal misconduct by the cadet or midshipman.560C.Commission of graduates of the military service academies as officers(a)Military AcademySection 7453(b) of title 10, United States Code, is amended by striking may and inserting shall.(b)Naval AcademySection 8467 of title 10, United States Code, is amended—(1)by striking the heading and inserting Midshipmen: degree and commission on graduation;(2)by inserting (a) before Under; and(3)by adding at the end the following new subsection:(b)Notwithstanding any other provision of law, a midshipman who completes the prescribed course of instruction shall, upon graduation, be appointed an ensign in the Regular Navy or a second lieutenant in the Marine Corps under section 531 of this title..(c)Air Force AcademySection 9453(b) of title 10, United States Code, is amended by striking may and inserting shall.560D.Support of military service academy foundations(a)In generalChapter 155 of title 10, United States Code, is amended by adding at the end the following new section:2616.Support of military service academy foundations(a)AuthoritySubject to subsection (b), the Secretary concerned may provide the following support to a covered foundation:(1)Participation in fundraising or a membership drive for the covered foundation by any—(A)general or flag officer;(B)Senior Executive Service employee assigned to the service academy supported by that covered foundation; or(C)official designated by the Secretary concerned.(2)Endorsement by an individual described in paragraph (1) of—(A)the covered foundation;(B)an event of the covered foundation; or(C)an activity of the covered foundation.(b)LimitationsSupport under subsection (a) may be provided only if such support—(1)is without any liability of the United States to the covered foundation;(2)does not affect the ability of any official or employee of the Department of Defense or the Department of Homeland Security, or any member of the armed forces, to carry out any responsibility or duty in a fair and objective manner;(3)does not compromise the integrity or appearance of integrity of any program of the Department of Defense or the Department of Homeland Security, or any individual involved in such a program; and(4)does not include the participation of any cadet or midshipman.(c)BriefingIn any fiscal year during which support is provided under subsection (a), the Secretary concerned shall provide a briefing not later than the last day of that fiscal year to the congressional defense committees regarding the following:(1)The number of events, activities, or fundraising or membership drives of a covered foundation in which an individual described in subsection (a)(1) participated during such fiscal year.(2)The amount of funds raised for each covered foundation during each such event, activity, or drive.(3)Each designated purpose of funds described in paragraph (2).(d)Covered foundation definedIn this section, the term covered foundation means a charitable, educational, or civic nonprofit organization under section 501(c)(3) of the Internal Revenue Code of 1986, that the Secretary concerned determines operates exclusively to support, with respect to a military service academy, any of the following:(1)Recruiting.(2)Parent or alumni development.(3)Academic, leadership, or character development.(4)Institutional development.(5)Athletics..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:2616. Support of military service academy foundations..560E.Requirement to continue provision of tuition assistance for members of the armed forcesThe Secretary of each military department shall carry out tuition assistance programs for members of an Armed Force under the jurisdiction of that Secretary during fiscal year 2020 using an amount not less than the sum of any amounts appropriated for tuition assistance for members of that Armed Force for fiscal year 2020.560F.Review of institutions of higher education participating in the Department of Defense Tuition Assistance Program(a)List of participating institutions(1)In generalThe Secretary of Defense shall make available, on a publicly accessible website of the Department of Defense, a list that identifies—(A)each institution of higher education that receives funds under the Department of Defense Tuition Assistance Program; and(B)the amount of such funds received by the institution.(2)Annual updatesThe Secretary of Defense shall update the list described in paragraph (1) not less frequently than once annually. (b)Audit of certain institutions(1)In generalThe Secretary of Defense shall audit the eligibility a proprietary institution of higher education to participate in the Department of Defense Tuition Assistance Program if the institution does not meet the financial responsibility standards under section 498 of the Higher Education Act of 1965 (20 U.S.C. 1099c).(2)Publication requiredThe results of each audit conducted under paragraph (1) shall be made available on a publicly accessible website of the Department of Defense not later than 30 days after the date on which the audit is complete.560G.Inclusion of information on free credit monitoring in annual financial literacy briefingThe Secretary of each military department shall ensure that the annual financial literacy education briefing provided to servicemembers includes information on the availability of free credit monitoring services pursuant to section 605A(k) of the Fair Credit Reporting Act (15 U.S.C. 1681c–1(k)).560H.Speech disorders of cadets and midshipmen(a)TestingThe Superintendent of a military service academy shall provide testing for speech disorders to incoming cadets or midshipmen under the jurisdiction of that Superintendent.(b)No effect on admissionThe testing under subsection (a) may not have any affect on admission to a military service academy.(c)ResultsThe Superintendent shall provide each cadet or midshipman under the jurisdiction of that Superintendent the result of the testing under subsection (a) and a list of warfare unrestricted line officer positions and occupation specialists that require successful performance on the speech test.(d)TherapyThe Superintendent shall furnish speech therapy to a cadet or midshipman under the jurisdiction of that Superintendent at the election of the cadet or midshipman.(e)RetakingA cadet or midshipman whose testing indicate a speech disorder or impediment may elect to retake the testing once each academic year while enrolled at the military service academy.GMember Training and Transition561.Prohibition on gender-segregated training at Marine Corps Recruit Depots(a)Parris Island(1)ProhibitionSubject to paragraph (2), training at the Marine Corps Recruit Depot, Parris Island, South Carolina, may not be segregated based on gender.(2)DeadlineThe Commandant of the Marine Corps shall carry out this subsection not later than five years after the date of the enactment of this Act.(b)San Diego(1)ProhibitionSubject to paragraph (2), training at the Marine Corps Recruit Depot, San Diego, California, may not be segregated based on gender.(2)DeadlineThe Commandant of the Marine Corps shall carry out this subsection not later than eight years after the date of the enactment of this Act.562.Medical personnel at Marine Corps Recruit DepotsNot later than September 30, 2020, the Secretary of the Navy, in coordination with the Navy Medical Department, shall—(1)assign personnel to the Marine Recruit Training Regiment at each Marine Corps Recruit Depot who—(A)possess sufficient medical training and equipment to evaluate sick recruits; and(B)is capable of determining whether a recruit requires emergent care; and(2)ensure such personnel is available after business hours in order to advise personnel regarding the course of action for managing a sick recruit.563.Assessment of deaths of recruits under the jurisdiction of the Secretary of the Navy(a)AssessmentThe Inspector General of the Department of Defense shall conduct an assessment of the deaths of recruits at facilities under the jurisdiction of the Secretary of the Navy, and the effectiveness of the current medical protocols on the training bases.(b)ReportNot later than September 30, 2020, the Inspector General shall submit to the Committees on Armed Services of the Senate and the House of Representative a report containing the results of the assessment conducted under subsection (a). The report shall include the following:(1)The number of recruits who died during basic training in the five years preceding the date of the report.(2)The causes of deaths described in paragraph (1).(3)The types of medical treatment that was provided to recruits described in paragraph (1).(4)Whether any of the deaths identified under paragraph (1) were found to be a result of medical negligence.(5)A description of medical capabilities and personnel available to the recruits at each facility.(6)A description of medical resources accessible to the recruits at the company level at each facility.(7)A description of 24-hour medical resources available to recruits at each facility.(8)An evaluation of the guidelines and resources in place to monitor sick recruits.(9)An evaluation of how supervisors evaluate and determine whether a sick recruit should continue training or further seek medical assistance.(10)An evaluation of how the Secretary of the Navy can increase visibility of the comprehensive medical status of a sick recruit to instructors and supervisors in order to provide better situational awareness of the such medical status.(11)An evaluation of how to improve and medical care for recruits.564.Inclusion of specific email address block on Certificate of Release or Discharge from Active Duty (DD Form 214)(a)Modification requiredThe Secretary of Defense shall modify the Certificate of Release or Discharge from Active Duty (DD Form 214) to include a specific block explicitly identified as the location in which a member of the Armed Forces may provide one or more email addresses by which the member may be contacted after discharge or release from active duty in the Armed Forces.(b)Deadline for modificationThe Secretary of Defense shall release a revised Certificate of Release or Discharge from Active Duty (DD Form 214), modified as required by subsection (a), not later than one year after the date of the enactment of this Act.565.Machine readability and electronic transferability of Certificate of Release or Discharge from Active Duty (DD Form 214)(a)Modification requiredThe Secretary of Defense shall modify the Certificate of Release or Discharge from Active Duty (DD Form 214) to be machine readable and electronically transferable.(b)Deadline for modificationThe Secretary of Defense shall release a revised Certificate of Release or Discharge from Active Duty (DD Form 214), modified pursuant to subsection (a), not later than four years after the date of the enactment of this Act.(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit a report to Congress regarding the following:(1)What systems of the Department of Defense require an individual to manually enter information from DD Form 214.(2)What activities of the Department of Defense require a veteran or former member of the Armed Forces to provide a physical copy of DD Form 214.(3)The order of priority for modernizing items identified under paragraphs (1) and (2) as determined by the Secretary.(4)The estimated cost, as determined by the Secretary, to automate items identified under paragraphs (1) and (2).566.Records of service for reserves(a)EstablishmentNot later than September 30, 2020, the Secretary of Defense shall establish and implement a standard record of service for members of the reserve components of the Armed Forces, similar to DD Form 214, that summarizes the record of service of each such member, including dates of active duty service. (b)CoordinationIn carrying out this section, the Secretary of Defense shall coordinate with the Secretary of Veterans Affairs to ensure that the record established under this section is acceptable as proof of service for former members of the reserve components of the Armed Forces who are eligible for benefits under laws administered by the Secretary of Veterans Affairs to receive such benefits.567.Requirement to provide information regarding benefits claims to members during TAP counselingSection 1142(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:(19)Information regarding how to file claims for benefits available to the member under laws administered by the Secretaries of Defense and Veterans Affairs..568.Expansion and renaming of the Troops-to-Teachers Program(a)Troops-to-Support-Education ProgramSection 1154 of title 10, United States Code, is amended—(1)in the section heading, by striking: employment as teachers: Troops-to-Teachers Program and inserting employment in schools: Troops-to-Support-Education Program;(2)in subsection (a)—(A)in paragraph (6), by striking Troops-to-Teachers and inserting Troops-to-Support-Education;(B)by redesignating paragraphs (7) and (8) as paragraphs (9) and (10), respectively;(C)by inserting after paragraph (6) the following new paragraphs:(7)Qualifying position(A)Except as provided in subparagraph (B), the term qualifying position means any full-time position in an eligible school, including a position as:(i)a teacher, including an elementary school teacher, a secondary school teacher, or a career or technical education teacher;(ii)a school resource officer;(iii)a school leader;(iv)specialized instructional support personnel;(v)a paraprofessional; or(vi)other staff.(B)Such term does not include a position that is—(i)performed primarily at a location outside the grounds of an eligible school; or(ii)held by an individual who is employed by a contractor.(8)School resource officerThe term school resource officer has the meaning given that term in section 1709(4) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10389(4)).; and(D)by amending paragraph (10), as so redesignated, to read as follows:(10)Additional termsThe terms elementary school, local educational agency, other staff, paraprofessional, school leader, secondary school, specialized instructional support personnel, and State have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).;(3)in subsection (b)—(A)in the matter preceding paragraph (1), by striking Troops-to-Teachers and inserting Troops-to-Support-Education; and(B)in paragraph (1), by striking become a teacher and inserting obtain a qualifying position;(C)in paragraph (2)(A)—(i)in clause (i), by striking or at the end;(ii)in cluase (ii), by striking and at the end and inserting or; and(iii)by adding at the end the following new clause:(iii)experiencing a shortage of personnel to fill qualifying positions; and;(4)in subsection (d)(3)—(A)by redesignating subparagraph (D) as subparagraph (E); and(B)by inserting after subparagraph (C) the following new subparagraph:(D)If a member of the armed forces is applying for the Program to receive assistance for placement in a qualifying position other than a position as a teacher described in subparagraph (B) or subparagraph (C), the Secretary shall require the member to obtain the professional credentials that are required by the State for the position involved.;(5)in subsection (e)—(A)in paragraph (1)(A)—(i)in clause (i), by striking become a teacher and inserting obtain a qualifying position; and(ii)in clause (ii), by striking as an elementary school teacher and all that follows through the period at the end and inserting in a qualifying position for not less than three school years in an eligible school to begin the school year after the member obtains the professional credentials required for the position involved;(B)in paragraph (2)(E), by striking as a teacher in an eligible elementary school or secondary school or as a career or technical teacher and inserting in a qualifying position; and(C)in paragraph (3)—(i)in subparagraph (A), by striking educational level, certification, or licensing and inserting educational level, certification, licensing, or other professional credentials;(ii)in subparagraph (B)(i), by striking as an elementary school teacher, secondary school teacher, or career or technical teacher and inserting in a qualifying position; and(iii)in subparagraph (C)—(I)in clause (i), by striking 5,000 and inserting 7500; and(II)in clause (ii), by striking 3,000 and inserting 4500;(6)in subsection (f)(1)—(A)in subparagraph (A)—(i)by striking become a teacher and inserting obtain a qualifying position; and(ii)by striking as an elementary school teacher, secondary school teacher, or career or technical teacher and insert in a qualifying position; and(B)in subparagraph (B), by striking , employment as an elementary school teacher, secondary school teacher, or career or technical teacher and inserting employment in a qualifying position;(7)in subsection (h)(2)(A) by striking as elementary school teachers, secondary school teachers, and career or technical teachers and inserting in qualifying positions;(8)in subsection (i), by striking $15,000,000 and inserting $20,000,000; and(9)by adding at the end the following new subsection:(j)Public-private partnership(1)In generalThe Secretary may enter into one or more partnerships with nonprofit entities, including veterans service organizations, to assist with the placement of participants in eligible schools in accordance with this section.(2)Nonprofit entity definedIn this subsection, the term nonprofit entity means an entity qualifying as an exempt organization under section 501(c)(3) of the Internal Revenue Code of 1986..(b)Conforming amendment and references(1)Table of sectionsThe table of sections at the beginning of chapter 58 of such title is amended by striking the item relating to section 1154 and inserting the following new item:1154. Assistance to eligible members and former members to obtain employment in schools: Troops-to-Support-Education Program..(2)ReferencesAny reference in Federal law (other than this Act), regulations, guidance, instructions, or other documents of the Federal Government to the Troops-to-Teachers Program shall be deemed to be a reference to the Troops-to-Support-Education Program.569.Transition outreach pilot program(a)EstablishmentNot later than 90 days after the enactment of this Act, the Secretary of Defense, in coordination with the Secretaries of Veterans Affairs, Labor, Education, and Homeland Security, and the Administrator of the Small Business Administration, shall establish a pilot program through the Transition to Veterans Program Office that fosters contact between veterans and the Department of Defense.(b)ContactThe Secretary of Defense, and with respect to members of the Coast Guard, the Secretary of the Department in which the Coast Guard is operating when it is not operating as a service in the Navy, shall direct the Military Transition Assistance Teams of the Department of Defense to contact each veteran from the Armed Forces at least twice during each of the first three months after the veteran separates from the Armed Forces to—(1)inquire about the transition of the separated member to civilian life, including—(A)employment;(B)veterans benefits;(C)education; (D)family life; and(2)hear concerns of the veteran regarding transition.(c)TerminationThe Secretary shall complete operation of the pilot program under this section not later than September 30, 2020.(d)ReportNot later than 90 days after termination of the pilot program under this section, the Secretary of Defense shall submit a report to Congress regarding such pilot program, including the following, disaggregated by armed force:(1)The number of veterans contacted, including how many times such veterans were contacted.(2)Information regarding the age, sex, and geographic region of contacted veterans.(3)Concerns most frequently raised by the veterans.(4)What benefits the contacted veterans have received, and an estimate of the cost to the Federal Government for such benefits.(5)How many contacted veterans are employed or have sought employment, including what fields of employment.(6)How many contacted veterans are enrolled or have sought to enroll in a course of education, including what fields of study.(7)Recommendations for legislation to improve the long-term effectiveness of TAP and the well-being of veterans.(e)DefinitionsIn this section:(1)The term armed force has the meaning given that term in section 101 of title 10, United States Code.(2)The term TAP means the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code.(3)The term veteran has the meaning given that term in section 101 of title 38, United States Code.570.Training program regarding disinformation campaigns(a)EstablishmentNot later than September 30, 2020, the Secretary of Defense shall establish a program for training members of the Armed Forces and employees of the Department of Defense regarding the threat of disinformation campaigns specifically targeted at such individuals and the families of such individuals.(b)Report requiredNot later than October 30, 2020, the Secretary of Defense shall submit a report to the congressional defense committees regarding the program under subsection (a).570A.Assessment and study of Transition Assistance Program(a)One-Year independent assessment of the effectiveness of TAP(1)Independent assessmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the covered officials, shall enter into an agreement with an appropriate entity with experience in adult education to carry out a 1-year independent assessment of TAP, including—(A)the effectiveness of TAP for members of each military department during the entire military life cycle;(B)the appropriateness of the TAP career readiness standards;(C)a review of information that is provided to the Department of Veterans Affairs under TAP, including mental health data;(D)whether TAP effectively addresses the challenges veterans face entering the civilian workforce and in translating experience and skills from military service to the job market;(E)whether TAP effectively addresses the challenges faced by the families of veterans making the transition to civilian life;(F)appropriate metrics regarding TAP outcomes for members of the Armed Forces one year after separation, retirement, or discharge from the Armed Forces;(G)what the Secretary, in consultation with the covered officials and veterans service organizations determine to be successful outcomes for TAP;(H)whether members of the Armed Forces achieve successful outcomes for TAP, as determined under subparagraph (G);(I)how the Secretary and the covered officials provide feedback to each other regarding such outcomes;(J)recommendations for the Secretaries of the military departments regarding how to improve outcomes for members of the Armed Forces after separation, retirement, and discharge; and(K)other topics the Secretary and the covered officials determine would aid members of the Armed Forces as they transition to civilian life.(2)ReportNot later than 90 days after the completion of the independent assessment under paragraph (1), the Secretary and the covered officials, shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives and the Committees on Armed Services of the Senate and House of Representatives—(A)the findings and recommendations (including recommended legislation) of the independent assessment prepared by the entity described in paragraph (1); and(B)responses of the Secretary and the covered officials to the findings and recommendations described in subparagraph (G).(3)DefinitionsIn this section:(A)The term covered officials is comprised of—(i)the Secretary of Defense;(ii)the Secretary of Labor;(iii)the Administrator of the Small Business Administration; and(iv)the Secretaries of the military departments.(B)The term military department has the meaning given that term in section 101 of title 10, United States Code.(b)Longitudinal study on changes to TAP(1)StudyNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Secretaries of Defense and Labor and the Administrator of the Small Business Administration, shall conduct a five-year longitudinal study regarding TAP on three separate cohorts of members of the Armed Forces who have separated from the Armed Forces, including—(A)a cohort that has attended TAP counseling as implemented on the date of the enactment of this Act;(B)a cohort that attends TAP counseling after the Secretaries of Defense and Labor implement changes recommended in the report under subsection a(2); and(C)a cohort that has not attended TAP counseling.(2)Progress reportsNot later than 90 days after the day that is one year after the date of the initiation of the study under paragraph (1) and annually thereafter for the three subsequent years, the Secretaries of Veterans Affairs, Defense, and Labor, and the Administrator of the Small Business Administration, shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives and the Committees on Armed Services of the Senate and House of Representatives a progress report of activities under the study during the immediately preceding year.(3)Final reportNot later than 180 days after the completion of the study under paragraph (1), the Secretaries of Veterans Affairs, Defense, and Labor, and the Administrator of the Small Business Administration, shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives and the Committees on Armed Services of the Senate and House of Representatives a report of final findings and recommendations based on the study.(4)ElementsThe final report under paragraph (3) shall include information regarding the following:(A)The percentage of each cohort that received unemployment benefits during the study.(B)The numbers of months members of each cohort were employed during the study.(C)Annual starting and ending salaries of members of each cohort who were employed during the study.(D)How many members of each cohort enrolled in an institution of higher learning, as that term is defined in section 3452(f) of title 38, United States Code.(E)The academic credit hours, degrees, and certificates obtained by members of each cohort during the study.(F)The annual income of members of each cohort.(G)The total household income of members of each cohort.(H)How many members of each cohort own their principal residences.(I)How many dependents that members of each cohort have.(J)The percentage of each cohort that achieves a successful outcome for TAP, as determined under subsection (1)(G).(K)Other criteria the Secretaries and the Administrator of the Small Business Administration determine appropriate.570B.Information regarding county veterans service officers(a)Provision of informationThe Secretary of Defense shall ensure that a member of the Armed Forces who is separating or retiring from the Armed Forces may elect to have the Department of Defense form DD–214 of the member transmitted to the appropriate county veterans service officer based on the mailing address provided by the member.(b)DatabaseThe Secretary of Defense, in coordination with the Secretary of Veterans Affairs, shall maintain a database of all county veterans service officers.(c)County veterans service officer definedIn this section, the term county veterans service officer means an employee of a county government, local government, or Tribal government who is covered by section 14.629(a)(2) of title 38, Code of Federal Regulations.570C.Pilot program to improve information sharing between Department of Defense and designated relatives and friends of members of the Armed Forces regarding the experiences and challenges of military service(a)Pilot program described(1)PurposeNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into an agreement with the American Red Cross to carry out a pilot program under which the American Red Cross—(A)encourages a member of the Armed Forces, upon the enlistment or appointment of such member, to designate up to 10 persons to whom information regarding the military service of such member shall be disseminated using contact information obtained under paragraph (5); and(B)provides such persons, within 30 days after the date on which such persons were designated under subparagraph (A), the option to elect to receive such information regarding military service; and(2)Types of informationThe types of information to be disseminated under the pilot program to persons who elect to receive information shall include information regarding—(A)aspects of daily life and routine experienced by members of the Armed Forces;(B)the challenges and stresses of military service, particularly during and after deployment as part of a contingency operation;(C)the services available to members of the Armed Forces and the dependents of such members to cope with the experiences and challenges of military service;(D)benefits administered by the Department of Defense for members of the Armed Forces and the dependents of such members;(E)a toll-free telephone number through which such persons who elect to receive information under the pilot program may request information regarding the program; and(F)such other information as the Secretary of Defense determines to be appropriate.(3)Privacy of informationIn carrying out the pilot program under paragraph (1), the Secretary of Defense may not disseminate information under paragraph (2) in violation of laws and regulations pertaining to the privacy of members of the Armed Forces, including requirements pursuant to—(A)section 552a of title 5, United States Code; and(B)the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191).(4)Notice and ModificationsIn carrying out the pilot program under paragraph (1), the Secretary of Defense shall, with respect to a member of the Armed Forces—(A)ensure that such member is notified of the ability to modify designations made by the member under paragraph (1)(A); and(B)upon the request of a member, authorize the member to modify such designations at any time.(5)Contact informationIn making a designation under the pilot program, a member of the Armed Forces shall provide necessary contact information, specifically including an email address, to facilitate the dissemination of information regarding the military service of the member.(6)Opt-out of programIn carrying out the pilot program under paragraph (1), the Secretary of Defense shall, with respect to a person who has elected to receive information under such pilot program, cease disseminating such information to that person upon request of such person. (b)Survey and report on pilot program(1)SurveyNot later than two years after the date on which the pilot program commences, the Secretary of Defense, in consultation with the American Red Cross, shall administer a survey to persons who elected to receive information under the pilot program, for the purpose of receiving feedback regarding the quality of information disseminated under this section, including whether such information appropriately reflects the military career progression of members of the Armed Forces.(2)ReportNot later than three years after the date on which the pilot program commences, the Secretary of Defense shall submit to the congressional defense committees a final report on the pilot program which includes—(A)the results of the survey administered under paragraph (1); (B)a determination as to whether the pilot program should be made permanent; and(C)recommendations as to modifications necessary to improve the program if made permanent.(3)Congressional defense committees definedThe term congressional defense committees has the meaning given that term in section 101 of title 10, United States Code.(c)Termination of pilot programThe pilot program shall terminate upon submission of the report required by subsection (b)(2).570D.Report regarding effectiveness of Transition Assistance Program for female members of the Armed ForcesSection 552(b)(4) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended by adding at the end the following:(E)The evaluation of the Secretary regarding the effectiveness of the Transition Assistance Program for female members of the Armed Forces..570E.Notice to separating servicemembers of rights under the Servicemembers Civil Relief ActSection 105 of the Servicemembers Civil Relief Act (50 U.S.C. 3915) is amended—(1)by inserting (a) Initial notice.— before The Secretary concerned; and(2)by adding at the end the following new subsection:(b)Notice after period of military serviceThe Secretary concerned shall ensure that a notice described in subsection (a) is provided in writing to each person not sooner than 150 days after and not later than 180 days after the date of the termination of a period of military service of that person..570F.Pilot program regarding online application for the Transition Assistance Program(a)EstablishmentThe Secretary of Defense, the Secretary of Veterans Affairs, and the Secretary of Labor should jointly carry out a pilot program that creates a one-stop source for online applications for the purposes of assisting members of the Armed Forces and Veterans participating in the Transition Assistance Program (in this section referred to as TAP).(b)Data sourcesThe online application shall, in part, aggregate existing data from government resources and private sector under one uniform resource locator for the purpose of assisting members of the Armed Forces and veterans participating in TAP.(c)Elements for veterans and members of the Armed Forces(1)The online application shall be available as a mobile online application available on multiple devices (including smartphones and tablets), with responsive design, updated no less than once per year, and downloadable from the two online application stores most commonly used in the United States.(2)The version of the online application accessible through a desktop or laptop computer shall be compatible with the most current versions of popular web browsers identified by the Secretaries.(3)The online application shall by accessible to individuals with disabilities in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).(4)The online application shall generate, for each individual who uses the online application, a personalized transition data dashboard that includes the following information with regards to the location in which the individual resides or intends to reside after separation from the Armed Forces:(A)A current list of employment opportunities collected from employers.(B)A current list of educational institutions.(C)A current list of facilities of the Department of Veterans Affairs.(D)A current list of local veterans service organizations.(5)The dashboard under paragraph (4) shall include a list of benefits for which an individual as a veteran or separated member of the Armed Forces is eligible under the laws administered by the Secretaries, including educational assistance benefits.(6)The dashboard under paragraph (4) shall keep track of the time remaining before the expiration of the following:(A)Any civilian career certification waiver based on the military occupational specialty of the individual.(B)Any active security clearance of the individual.(7)The online application shall, to the extent practicable, match all current military occupational specialties, cross-referenced by grade, to current industries and jobs.(8)The online application shall permit an individual to search jobs described in paragraph (4)(A) that match jobs described in paragraph (7).(9)The online application shall alert individuals of new job opportunities relevant to the individual, based on military occupational specialty, interest, and search criteria used by the individual under paragraph (8).(10)The online application shall permit an individual to maintain a history of job searches and submitted job applications.(11)The online application shall include a resume generator that is compliant with industry-standard applicant tracking systems.(12)The online application shall provide for career training through the use of learning management software, including training courses with a minimum of 100 soft skills and business courses.(13)The online application shall include a career mentorship system, allowing individuals to communicate through text, chat, video calling, and email, with mentors who can use the online application to track the jobs mentees have applied for, the training mentees have undertaken, and any other appropriate mentorship matters.(c)Elements for employers(1)The online application shall include a mechanism (to be known as a military skills translator) with which employers may identify military occupational specialties that align with jobs offered by the employers.(2)The online application shall include a mechanism with which employers may search for individuals seeking employment, based criteria including military occupational specialty, grade, education, civilian career category, and location.(3)The online application shall provide online training for employers regarding what military occupational specialties relate to what jobs.(d)Additional requirements(1)CybersecurityTo ensure the information of individuals and employers is protected from breaches, the Secretaries shall implement cybersecurity measures for the online application. These measures shall include the following:(A)A security certificate produced by the online application that is updated each year of the pilot program.(B)The online application shall be hosted by a provider the Secretaries determine to be secure and reputable.(C)Ensuring that the online application has a live development team of dedicated engineers to address immediate concerns. No more than half of such team may be based outside the United States.(D)Regular scans of the online application, host, and server for vulnerabilities.(E)The system must not have had a security breach within the last 3 years.(2)System stabilityTo ensure system stability and continuity, all elements of the online application must pass testing no less than 1 year before the online application is made available for use by individuals and employers.(3)Prior providers barredNo entity that applies to become the provider of the online application may have served as a contractor providing database management for TAP during the 5 years preceding such online application.(e)Assessments(1)Interim assessmentsNot later than the dates that are one and two years after the date of the commencement of the pilot program, the Secretaries shall jointly assess the pilot program.(2)Final assessmentNot later than the date that is three years after the date of the commencement of the pilot program, the Secretaries shall jointly carry out a final assessment of the pilot program.(3)PurposeThe general objective of each assessment under this subsection shall be to determine if the online application under the pilot program assists participants in TAP accomplish the goals of TAP, accounting for the individual profiles of participants, including military experience and geographic location.(4)ElementsEach assessment shall include the following:(A)The aggregate number of profiles created on the online application since the commencement of the pilot program.(B)Demographic information on individuals who use the online application.(C)The average amount time individuals, employers, and community-based services providers, use the online application each month, since the commencement of the pilot program.(D)A ranking of most frequently-used features of the online application.(E)A satisfaction survey of individuals who use the online application during the periods of 30 days and 180 days after separation from the Armed Forces.(F)A report regarding the attendance of members of the Armed Forces at online and in-person TAP classes.(f)ReportNot later than six months after completing the final assessment under subsection (e)(2), the Secretaries shall submit a report to Congress on its findings regarding the pilot program, including recommendations for legislation.570G.Inclusion of question regarding immigration status on preseparation counseling checklist (DD Form 2648)Not later than September 30, 2020, the Secretary of Defense shall modify the preseparation counseling checklist for active component, active guard reserve, active reserve, full time support, and reserve program administrator service members (DD Form 2648) to include a specific block wherein a member of the Armed Forces may indicate that the member would like to receive information regarding the immigration status of that member and expedited naturalization.570H.Counseling to members who are not citizens of the United States(a)In generalThe Secretary concerned shall furnish to covered individuals under the jurisdiction of that Secretary counseling regarding how to apply for naturalization.(b)Covered individual definedIn this section, the term covered individual means a member of the Armed Forces who is not a citizen of the United States.HMilitary Family Readiness and Dependents’ Education571.Authorizing members to take leave for a birth or adoption in more than one incrementSection 701(i) of title 10, United States Code, is amended by striking paragraph (5).572.Deferred deployment for members who give birthSection 701 of title 10, United States Code, is amended by adding at the end the following new subsection:(l)A member of the armed forces who gives birth may not be deployed during the period of 12 months beginning on the date of such birth except—(1)at the election of such member; and(2)with the approval of a health care provider employed at a military medical treatment facility..573.Authority of the Secretary concerned to transport remains of a covered decedent to no more than two places selected by the person designated to direct disposition of the remains(a)AuthoritySection 1482(a)(8) of title 10, United States Code, is amended to read as follows:(8)(A)Transportation of the remains, and travel and transportation allowances as specified in regulations prescribed under section 464 of title 37 for an escort of one person, to the place, subject to subparagraph (B), selected by the person designated to direct disposition of the remains or, if such a selection is not made, to a national or other cemetery which is selected by the Secretary and in which burial of the decedent is authorized.(B)The person designated to direct disposition of the remains may select two places under subparagraph (A) if the second place is a national cemetery. If that person selects two places, the Secretary concerned may pay for transportation to the second place only by means of reimbursement under to subsection (b).(C)When transportation of the remains includes transportation by aircraft under section 562 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 1482 note), the Secretary concerned shall provide, to the maximum extent practicable, for delivery of the remains by air to the commercial, general aviation, or military airport nearest to the place selected by the designee..(b)Military escort and honor guard only to first locationSection 562(b) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 1482 note) is amended by adding at the end the following: If the person designated to direct disposition of the remains selects two places under such section, the term means only the first of those two places..574.Clarification regarding eligibility to transfer entitlement under Post-9/11 Educational Assistance ProgramSection 3319(j) of title 38, United States Code, is amended by adding at the end the following new paragraph:(3)The Secretary of Defense may not prescribe any regulation that would provide for a limitation on eligibility to transfer unused education benefits to family members based on a maximum number of years of service in the Armed Forces..575.Absentee ballot tracking program(a)Establishment and operation of programSection 102(h) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302(h)) is amended to read as follows:(h)Absentee ballot tracking program(1)Requiring establishment and operation of programThe chief State election official, in coordination with local election jurisdictions, shall establish and operate an absentee ballot tracking program described in paragraph (2) for the use of absent uniformed services voters and overseas voters.(2)Program described(A)Information on transmission and receipt of absentee ballotsAn absentee ballot tracking program described in this paragraph is a program under which—(i)the State or local election official responsible for the transmission of absentee ballots in an election for Federal office operates procedures to track and confirm the transmission of such ballots and to make information on the transmission of such a ballot available by means of online access using the internet site of the official’s office; and(ii)the State or local election official responsible for the receipt of absentee ballots in an election for Federal office operates procedures to track and confirm the receipt of such ballots and (subject to subparagraph (B)) to make information on the receipt of such a ballot available by means of online access using the internet site of the official’s office.(B)Specific information on receipt of voted absentee ballotsThe information required to be made available under clause (ii) of subparagraph (A) with respect to the receipt of a voted absentee ballot in an election for Federal office shall include information regarding whether the vote cast on the ballot was counted, and, in the case of a vote which was not counted, the reasons therefor. The appropriate State or local election official shall make the information described in the previous sentence available during the 30-day period that begins on the date on which the results of the election are certified, or during such earlier 30-day period as the official may provide.(3)Use of toll-free telephone number by officials Without internet siteA program established and operated by a State or local election official whose office does not have an internet site may meet the requirements of paragraph (2) if the official has established and operates a toll-free telephone number that may be used to obtain the information on the transmission or receipt of the absentee ballot which is required under such paragraph..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections held during 2020 or any succeeding year.576.Annual State report cardSection 1111(h)(1)(C)(ii) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(ii)) is amended by striking on active duty (as defined in section 101(d)(5) of such title).577.Transportation of remains of casualties; travel expenses for next of kin(a)Transportation for remains of a member who dies not in a theater of combat operationsSection 562 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 1482 note) is amended—(1)in the heading, by striking dying in a theater of combat operations; and(2)in subsection (a), by striking in a combat theater of operations and inserting outside of the United States.(b)Transportation for familyThe Secretary of Defense shall revise Department of Defense Instruction 1300.18 to extend travel privileges via Invitational Travel Authorization to family members of members of the Armed Forces who die outside of the United States and whose remains are returned to the United States through the mortuary facility at Dover Air Force Base, Delaware.578.Meetings of officials of the Department of Defense with survivors of deceased members of the Armed Forces(a)Chiefs of the Armed ForcesThe Secretary of Defense shall direct the chiefs of the Armed Forces to meet periodically with survivors of deceased members of the Armed Forces to receive feedback from those survivors regarding issues affecting such survivors. The Chief of the National Guard Bureau shall meet with survivors of deceased members of the Air National Guard and the Army National Guard.(b)Under Secretary of Defense for Personnel and ReadinessThe Under Secretary of Defense for Personnel and Readiness shall meet periodically with survivors of deceased members of the Armed Forces to discuss policies of the Department of Defense regarding military casualties and Gold Star families.(c)BriefingNot later than April 1, 2020, the Under Secretary of Defense for Personnel and Readiness shall brief the Committee on Armed Services of the House of Representatives regarding policies established and the results of the meetings under subsection (b).579.Direct employment pilot program for members of the National Guard and Reserve, veterans, their spouses and dependents, and members of Gold Star Families(a)In generalThe Secretary of Defense may carry out a pilot program to enhance the efforts of the Department of Defense to provide job placement assistance and related employment services directly to the following:(1)Members of the National Guard and Reserves in reserve active status.(2)Veterans of the Armed Forces.(3)Spouses and other dependents of individuals referred to in paragraphs (1) and (2).(4)Members of Gold Star Families.(5)Spouses and other dependents of members of the Armed Forces on active duty.(b)AdministrationThe pilot program shall be offered to, and administered by, the adjutants general appointed under section 314 of title 32, United States Code, or other officials in the States concerned designated by the Secretary for purposes of the pilot program.(c)Cost-Sharing requirementAs a condition on the provision of funds under this section to a State to support the operation of the pilot program in the State, the State must agree to contribute an amount, derived from non-Federal sources, equal to at least 50 percent of the funds provided by the Secretary to the State under this section.(d)Direct employment program modelThe pilot program should follow a job placement program model that focuses on working one-on-one with individuals specified in subsection (a) to cost-effectively provide job placement services, including services such as identifying unemployed and underemployed individuals, job matching services, resume editing, interview preparation, and post-employment follow up. Development of the pilot program should be informed by existing State direct employment programs for members of the reserve components and veterans.(e)TrainingThe pilot program should draw on the resources provided to transitioning members of the Armed Forces with civilian training opportunities through the SkillBridge trainsition training program administered by the Department of Defense.(f)EvaluationThe Secretary shall develop outcome measurements to evaluate the success of the pilot program.(g)Reporting requirements(1)Report requiredNot later than March 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report describing the results of the pilot program. The Secretary shall prepare the report in coordination with the Secretary of Veterans Affairs and the Chief of the National Guard Bureau.(2)Elements of reportA report under paragraph (1) shall include the following:(A)A description and assessment of the effectiveness and achievements of the pilot program, including the number of members of the reserve components and veterans of the Armed Forces hired and the cost-per-placement of participating members and veterans.(B)An assessment of the impact of the pilot program and increased reserve component employment levels on the readiness of members of the reserve components and on the retention of members of the Armed Forces.(C)A comparison of the pilot program to other programs conducted by the Department of Defense and Department of Veterans Affairs to provide unemployment and underemployment support to members of the reserve components and veterans of the Armed Forces, including the best practices developed through and used in such programs.(D)An assessment of the pilot program’s minority outreach efforts, participation outcomes, and participation rates for individuals specified under subsection (a).(E)Any other matters considered appropriate by the Secretary of Defense.(h)Duration of authorityThe authority to carry out the pilot program expires on September 30, 2023, except that the Secretary may, at the Secretary's discretion, extend the pilot program for not more than two additional fiscal years.580.Continued assistance to schools with significant numbers of military dependent students(a)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated for fiscal year 2020 in Division D of this Act and available for operation and maintenance for Defense-wide activities as specified in the funding table in Section 4301 of this Act, $40,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b).(b)Impact aid for children with severe disabilitiesOf the amount authorized to be appropriated for fiscal year 2020 in Division D of this Act and available for operation and maintenance for Defense-wide activities as specified in the funding table in Section 4301 of this Act, $10,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (Public Law 106–398; 20 U.S.C. 7703a).(c)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 7013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)).580A.Pilot program to fund non-profit organizations that support military families(a)EstablishmentThe Secretary of Defense shall establish a two-year pilot program to provide grants to eligible nonprofit organizations.(b)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for Operations and Maintenance, Defense Wide, as specified in the corresponding funding table in section 4301, line 460 for the Office of the Secretary of Defense is hereby increased by $1,000,000.(c)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 101 for Procurement of Wheeled and Tracked Combat Vehicles, Army, as specified in the corresponding funding table in section 4101, for Bradley Program (Mod) is hereby reduced by $1,000,000.(d)Distribution of fundsThe Secretary may operate the pilot program under this section on not more than eight covered military installations in a fiscal year, expending not more than $125,000 per such covered military installation.(e)ReportNot later than 180 days after the Secretary disburses the last of the funds appropriated for the pilot program, the Secretary shall submit to Congress a report regarding—(1)the efficacy of the pilot program; and(2)any recommendation of the Secretary to expand, extend, or make permanent the pilot program.(f)DefinitionsIn this section:(1)The term eligible organization means an organization that—(A)is a nonprofit organization under section 501(c)(3) of the Internal Revenue Code of 1986;(B)on the date of the enactment of this Act, is providing food, clothing, or other assistance to families on a covered military installation; and(C)proves, to the satisfaction of the Secretary, that the organization has received funding commitments that match each dollar requested from the Secretary by the organization under the pilot program under this section.(2)The term covered military installation means a military installation—(A)on which not more than 5,000 members of the Armed Forces serve on active duty; and(B)located in a county for which the Secretary determines the cost of living exceeds the national average.580B.Expansion of the My Career Advancement Account program for military spouses to nonportable career fields and occupationsThe Secretary of Defense shall modify the My Career Advancement Account program of the Department of Defense to ensure that military spouses participating in the program may receive financial assistance for the pursuit of a license, certification, or Associate’s degree in any career field or occupation, including both portable and nonportable career fields and occupations.580C.Expansion of the My Career Advancement Account program for military spouses(a)Coast GuardThe spouse of a member of the Coast Guard may participate in the My Career Advancement Account program of the Department of Defense.(b)All enlisted gradesThe spouse of an enlisted member of the Armed Forces may participate in the My Career Advancement Account program of the Department of Defense.580D.Report on training and support available to military spouses(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Personnel and Readiness shall submit to the congressional defense committees a report that includes a description of the following:(1)Financial literacy programs currently designed specifically for military spouses.(2)Programs designed to educate spouses and service members about the risks of multi-level marketing.(3)Efforts to evaluate the effectiveness of financial literacy programs.(4)The number of counseling sessions requested by military spouses at Family Support Centers in the previous 5 years.(b)Public availabilityThe report submitted under subsection (a) shall be made available on a publicly accessible website of the Department of Defense.580E.Full Military Honors ceremony for certain veteransSection 1491(b) of title 10, United States Code, is amended by adding at the end the following:(3)The Secretary concerned shall provide full military honors (as determined by the Secretary concerned) for the funeral of a veteran who—(A)is first interred or first inurned in Arlington National Cemetery on or after the date of the enactment of this paragraph;(B)was awarded the medal of honor or the prisoner-of-war medal; and(C)is not entitled to full military honors by the grade of that veteran..580F.Increase in assistance to certain local educational agencies(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for Operation and Maintenance, Defense-Wide, as specified in the corresponding funding table in section 4301, for Department of Defense Education Activity, line 410 is hereby increased by $10,000,000 (with the amount of such increase to be made available for support to local educational agencies that serve military communities and families).(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 101 for procurement, as specified in the corresponding funding table in section 4101, for shipbuilding and conversion, Navy, ship to shore connector, line 024 is hereby reduced by $10,000,000.580G.Assistance for deployment-related support of members of the Armed Forces undergoing deployment and their families beyond the Yellow Ribbon Reintegration ProgramSection 582 of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 10101 note) is amended—(1)by redesignating subsections (k) and (l) as subsections (l) and (m), respectively; and(2)by inserting after subsection (j) the following new subsection (k):(k)Support beyond ProgramThe Secretary of Defense shall provide funds to States, Territories, and government entities to carry out programs, and other activities as the Secretary considers appropriate, that provide deployment cycle information, services, and referrals to members of the armed forces, and their families, throughout the deployment cycle. Such programs may include the provision of access to outreach services, including the following:(1)Employment counseling.(2)Behavioral health counseling.(3)Suicide prevention.(4)Housing advocacy.(5)Financial counseling.(6)Referrals for the receipt of other related services..IDecorations and Awards581.Expansion of Gold Star Lapel Button Eligibility to stepsiblings; free replacement(a)Eligibility of stepsiblingsSubsection (d)(3) of section 1126 of title 10, United States Code, is amended by striking and half sisters and inserting half sisters, stepbrothers, and stepsisters.(b)Free replacementSubsection (c) of such section is amended by striking and payment of an amount sufficient to cover the cost of manufacture and distribution and inserting at no cost to that person. 582.Establishment of the Atomic Veterans Service Medal(a)Service medal requiredThe Secretary of Defense shall design and produce a military service medal, to be known as the Atomic Veterans Service Medal, to honor retired and former members of the Armed Forces who are radiation-exposed veterans (as such term is defined in section 1112(c)(3) of title 38, United States Code).(b)Distribution of medal(1)Issuance to retired and former membersAt the request of a radiation-exposed veteran, the Secretary of Defense shall issue the Atomic Veterans Service Medal to the veteran.(2)Issuance to next-of-kinIn the case of a radiation-exposed veteran who is deceased, the Secretary may provide for issuance of the Atomic Veterans Service Medal to the next-of-kin of the person.(3)ApplicationThe Secretary shall prepare and disseminate as appropriate an application by which radiation-exposed veterans and their next-of-kin may apply to receive the Atomic Veterans Service Medal.583.Review of World War I valor medals(a)Review requiredEach Secretary concerned shall review the service records of each World War I veteran described in subsection (b) under the jurisdiction of such Secretary who is recommended for such review by the Valor Medals Review Task Force referred to in subsection (c), or another veterans service organization, in order to determine whether such veteran should be awarded the Medal of Honor for valor during World War I.(b)Covered World War I veteransThe World War I veterans whose service records are to be reviewed under subsection (a) are the following:(1)Any African American war veteran, Asian American war veteran, Hispanic American war veteran, Jewish American war veteran, or Native American war veteran who was awarded the Distinguished Service Cross or the Navy Cross for an action that occurred between April 6, 1917, and November 11, 1918.(2)Any African American war veteran, Asian American war veteran, Hispanic American war veteran, Jewish American war veteran, or Native American war veteran who was awarded the Croix de Guerre with Palm (that is, awarded at the Army level or above) by the Government of France for an action that occurred between April 6, 1917, and November 11, 1918.(3)Any African American war veteran, Asian American war veteran, Hispanic American war veteran, Jewish American war veteran, or Native American war veteran who was recommended for a Medal of Honor for an action that occurred from April 6, 1917, to November 11, 1918, if the Department of Defense possesses or receives records relating to such recommendation.(c)ConsultationsIn carrying out the review under subsection (a), each Secretary concerned may consult with the Valor Medals Review Task Force, jointly established by the United States Foundation for the Commemoration of the World Wars (in consultation with the United States World War One Centennial Commission) and the George S. Robb Centre for the Study of the Great War, and with such other veterans service organizations as such Secretary determines appropriate, until the conclusion of the review.(d)Recommendation based on reviewIf a Secretary concerned determines, based upon the review under subsection (a), that the award of the Medal of Honor to a covered World War I veteran is warranted, such Secretary shall submit to the President a recommendation that the President award the Medal of Honor to that veteran.(e)Authority to award Medal of HonorThe Medal of Honor may be awarded to a World War I veteran in accordance with a recommendation of a Secretary concerned under subsection (d).(f)Waiver of time limitationsAn award of the Medal of Honor may be made under subsection (e) without regard to—(1)section 7274 or 8298 of title 10, United States Code, as applicable; and(2)any regulation or other administrative restriction on—(A)the time for awarding the Medal of Honor; or(B)the awarding of the Medal of Honor for service for which a Distinguished Service Cross or Navy Cross has been awarded.(g)Definitions(1)In generalIn this section:(A)African American war veteranThe term African American war veteran means any person who served in the United States Armed Forces between April 6, 1917, and November 11, 1918, and who identified himself as of African descent on his military personnel records.(B)Asian American war veteranThe term Asian American war veteran means any person who served in the United States Armed Forces between April 6, 1917, and November 11, 1918, and who identified himself racially, nationally, or ethnically as originating from a country in Asia on his military personnel records.(C)Hispanic American war veteranThe term Hispanic American war veteran means any person who served in the United States Armed Forces between April 6, 1917, and November 11, 1918, and who identified himself racially, nationally, or ethnically as originating from a country where Spanish is an official language on his military personnel records.(D)Jewish American war veteranThe term Jewish American war veteran mean any person who served in the United States Armed Forces between April 6, 1917, and November 11, 1918, and who identified himself as Jewish on his military personnel records.(E)Native American war veteranThe term Native American war veteran means any person who served in the United States Armed Forces between April 6, 1917, and November 11, 1918, and who identified himself as a member of a federally recognized tribe within the modern territory of the United States on his military personnel records.(F)Secretary concernedThe term Secretary concerned means—(i)the Secretary of the Army, in the case of members of the Armed Forces who served in the Army between April 6, 1917, and November 11, 1918; and(ii)the Secretary of the Navy, in the case of members of the Armed Forces who served in the Navy or the Marine Corps between April 6, 1917, and November 11, 1918.(2)Application of definitions of originIf the military personnel records of a person do not reflect the person’s membership in one of the groups identified in subparagraphs (B) through (F) of paragraph (1) but historical evidence exists that demonstrates the person’s Jewish faith held at the time of service, or that the person identified himself as of African, Asian, Hispanic, or Native American descent, the person may be treated as being a member of the applicable group by the Secretary concerned (in consultation with the organizations referred to in subsection (c)) for purposes of this section.584.Authorization for award of the Medal of Honor to Alwyn Cashe for acts of valor during Operation Iraqi Freedom(a)Waiver of time limitationsNotwithstanding the time limitations specified in section 7271 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 7271 of such title to Alwyn C. Cashe for the acts of valor during Operation Iraqi Freedom described in subsection (b).(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Alwyn Cashe on October 17, 2005, in Samarra, Iraq, during Operation Iraqi Freedom, when, as a Sergeant First Class in Company A, 1st Battalion, 15th Infantry Regiment, 3rd Infantry Division, with no regard to his own safety or wellbeing, he repeatedly entered a burning Bradley Fighting Vehicle after it struck an improvised explosive device. While receiving small arms fire, he made his first evacuation of his Soldiers. On his second evacuation of Soldiers, his own fuel-soaked uniform caught on fire, yet he returned to the burning Bradley Fighting Vehicle for a third evacuation. Cashe, injured the worst of all involved, with second- and third- degree burns over 72 percent of his body, still led recovery efforts and refused medical evacuation until his men were evacuated to safety and treatment. Cashe’s actions saved the lives of six of his Soldiers. Sergeant First Class Alwyn Cashe succumbed from his wounds on November 8, 2005 at Brooks Army Medical Center, Fort Sam Houston, San Antonio, Texas. He was posthumously awarded the Silver Star for his heroism.585.Eligibility of veterans of Operation End Sweep for Vietnam Service MedalThe Secretary of the military department concerned may, upon the application of an individual who is a veteran who participated in Operation End Sweep, award that individual the Vietnam Service Medal.JMiscellaneous Reports and Other Matters591.Repeal of quarterly report on end strengthsSection 115(e) of title 10, United States Code, is amended by striking paragraph (3).592.Revision of Workplace and Gender Relations Surveys(a)Surveys of members of the Armed ForcesSection 481(c) of title 10, United States Code, is amended—(1)in the matter preceding paragraph (1), by inserting unwanted sexual contact, after assault,;(2)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively;(3)by inserting after paragraph (2), the following new paragraph (3):(3)The specific types of unwanted sexual contact that have occurred, and the number of times each respondent has been subjected to unwanted sexual contact during the preceding year.;(4)in paragraph (5), as so redesignated, by striking and assault and inserting assault, and unwanted sexual contact;(5)in paragraph (6), as so redesignated, by striking or assault and inserting assault, or unwanted sexual contact. (b)Surveys of civilian employees of the Department of DefenseSection 481a of title 10, United States Code, is amended—(1)in subsection (a)(1), by striking and discrimination and inserting discrimination, and unwanted sexual contact;(2)in subsection (b)—(A)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively;(B)by inserting after paragraph (2) the following new paragraph (3):(3)The specific types of unwanted sexual contact that civilian employees of the Department were subjected to by other personnel of the Department (including contractor personnel), and the number of times each respondent has been subjected to unwanted sexual contact during the preceding fiscal year.;(C)in paragraph (5), as so redesignated, by striking and discrimination and inserting discrimination, and unwanted sexual contact; and(D)in paragraph (6), as so redesignated, by striking or discrimination and inserting discrimination, or unwanted sexual contact. (c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act and shall apply with respect to surveys under sections 481 and 481a of title 10, United States Code, that are initiated after such date.593.Modification of elements of reports on the improved Transition Assistance ProgramSection 552(b)(4) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended—(1)by redesignating subparagraphs (A) through (D) as subparagraphs (B) through (E), respectively;(2)by inserting before subparagraph (B), as redesignated by paragraph (1), the following new subparagraph (A):(A)The total number of members eligible to attend Transition Assistance Program counseling.; and(3)by adding at the end the following new subparagraphs:(F)The number of members who participated in programs under section 1143(e) of title 10, United States Code (commonly referred to as Job Training, Employment Skills, Apprenticeships and Internships (JTEST-AI) or Skill Bridge).(G)Such other information as is required to provide Congress with a comprehensive description of the participation of the members in the Transition Assistance Program and programs described in subparagraph (F)..594.Questions in workplace surveys regarding supremacist, extremist, and racist activityThe Secretary of Defense shall include, in the workplace and equal opportunity, command climate, and workplace and gender relations surveys administered by the Office of People Analytics of the Department of Defense, questions regarding whether respondents have ever—(1)experienced or witnessed in the workplace—(A)supremacist activity;(B)extremist activity; (C)racism; or(D)anti-Semitism; and(2)reported activity described in paragraph (1).595.Command matters in connection with transition assistance programs(a)Inclusion of support for participation in programs in command climate assessmentsNot later than 180 days after the date of the enactment of this Act, each command climate assessment for the commander of a military installation shall include an assessment of the extent to which the commander and other command personnel at the installation encourage and support the participation in covered transition assistance programs of members of the Armed Forces at the installation who are eligible for participation in such programs.(b)Training on programsThe training provided a commander of a military installation in connection with the commencement of assignment to the installation shall include a module on the covered transition assistance programs available for members of the Armed Forces assigned to the installation.(c)Covered transition assistance programs definedIn this section, the term covered transition assistance programs means the following:(1)The Transition Assistance Program.(2)The programs under section 1143(e) of title 10, United States Code (commonly referred to as Job Training, Employment Skills, Apprenticeships and Internships (JTEST–AI) or Skill Bridge).(3)Any program of apprenticeship, on-the-job-training, internship, education, or transition assistance offered (whether by public or private entities) in the vicinity of the military installation concerned in which members of the Armed Forces at the installation are eligible to participate.(4)Any other program of apprenticeship, on-the-job training, internship, education, or transition assistance specified by the Secretary of Defense for purposes of this section.596.Expressing support for the designation of a Gold Star Families Remembrance Day(a)FindingsCongress finds the following:(1)March 2, 2020, marked the 91st anniversary of President Calvin Coolidge signing an Act of Congress that approved and funded the first Gold Star pilgrimage to enable Gold Star families to travel to the gravesites of their loved ones who died during World War I.(2)The members of the Armed Forces of the United States bear the burden of protecting the freedom of the people of the United States.(3)The sacrifices of the families of the fallen members of the Armed Forces of the United States should never be forgotten.(b)Sense of CongressIt is the sense of Congress to—(1)support the designation of a Gold Star Families Remembrance Day;(2)honor and recognize the sacrifices made by the families of members of the Armed Forces of the United States who gave their lives to defend freedom and protect America; and(3)encourage the people of the United States to observe Gold Star Families Remembrance Day by—(A)performing acts of service and good will in their communities; and(B)celebrating the lives of those who have made the ultimate sacrifice so that others could continue to enjoy life, liberty, and the pursuit of happiness.597.Report on certain waivers received by transgender individuals(a)In generalNot later than 120 days after the date of the enactment of this Act, and annually thereafter during the two subsequent calendar years, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report identifying the number of individuals (disaggregated by the status of the individuals as exempt individuals or nonexempt individuals) to whom the following applied during the reporting period for such report:(1)Diagnosed with a covered medical condition—(A)prior to accession into the Armed Forces; or(B)as a member of the Armed Forces. (2)Presumptively denied accession into the Armed Forces as a result of a covered medical condition.(3)Applied for a service waiver as a result of a covered medical condition. (4)Received a service waiver for a covered medical condition. (5)Denied a service waiver for a covered medical condition.(6)Separated from the Armed Forces as a result of a covered medical condition.(b)DefinitionsIn this section:(1)Exempt and nonexempt individualsThe terms exempt individuals and nonexempt individuals have the meanings given those terms in attachment 3 of the memorandum—(A)issued by the Office of the Deputy Secretary of Defense;(B)dated March 12, 2019; and(C)with the subject heading Directive-type Memorandum (DTM)–19–004–Military Service by Transgender Persons and Persons with Gender Dysphoria.(2)Covered medical conditionThe term covered medical condition means—(A)gender dysphoria; (B)gender transition treatment; or(C)any other condition related to gender dysphoria or gender transition treatment.(3)Reporting periodThe term reporting period means, with respect to a report submitted under subsection (a), the calendar year most recently completed before the date on which such report is to be submitted.(4)Service waiverThe term service waiver includes a waiver—(A)for accession into the Armed Forces;(B)to continue service in the Armed Forces; or(C)to otherwise permit service in the Armed Forces.598.Study on best practices for providing financial literacy education for veterans(a)Study requiredThe Secretary of Defense and the Secretary of Veterans Affairs, and with respect to members of the Coast Guard, in coordination with the Secretary of the Department in which the Coast Guard is operating when it is not operating as a service in the Navy, shall conduct a study on the best practices to provide financial literacy education for separating members of the Armed Forces and veterans. (b)ElementsThe study required by subsection (a) shall include—(1)an examination, recommendations, and reporting on best practices for providing financial literacy education to veterans and separating members of the Armed Forces;(2)detailed current financial literacy programs for separating members of the Armed Forces, and an examination of linkages between these programs and those for veterans provided by the Department of Veterans Affairs; and(3)steps to improve coordination between the Department of Defense and Department of Veterans Affairs for the provision of these services.(c)ConsultationIn conducting the study required by subsection (a), the Secretaries shall consult with the Financial Literacy and Education Commission of the Department of the Treasury.(d)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the study under subsection (a).(e)Definition In this section:(1)The term financial literacy means education of personal finance including the insurance, credit, loan, banking, career training and education benefits available to veterans.(2)The term appropriate congressional committees means the Committees on Armed Services of the Senate and House of Representatives, and the Committees on Veterans’ Affairs of the Senate and House of Representatives. 599.Honorary promotion of Colonel Charles E. McGee to Brigadier General in the Air ForceThe President is authorized to issue an honorary commission promoting, to brigadier general in the Air Force, Colonel Charles E. McGee, United States Air Force (retired), a distinguished Tuskegee Airman whose honorary promotion has the recommendation of the Secretary of the Air Force under section 1563 of title 10, United States Code.599A.Recommending that the President grant Lieutenant Colonel Richard Cole, United States Air Force (ret.), an honorary and posthumous promotion to the grade of colonel(a)FindingsCongress finds the following:(1)Richard E. Cole (in this section referred to as Cole) graduated from Steele High School in Dayton, Ohio, and completed two years at Ohio University before enlisting in the Army Air Corps in November, 1940.(2)Cole completed pilot training and was commissioned as a Second Lieutenant in July, 1941.(3)On April 18, 1942, the United States conducted air raids on Tokyo led by Lieutenant Colonel James Jimmy Doolittle, which later became known as the Doolittle Raid.(4)Cole flew in the Doolittle Raid as Lieutenant Colonel Doolittle’s co-pilot in aircraft number 1.(5)For their outstanding heroism, valor, skill, and service to the United States, the Doolittle Raiders, including Cole, were awarded the Congressional Gold Medal in 2014.(b)Recommendation of honorary promotion for Richard E. ColePursuant to section 1563 of title 10, United States Code, Congress recommends that the President grant Lieutenant Colonel Richard E. Cole, United States Air Force (retired), an honorary and posthumous promotion to the grade of colonel.(c)Additional benefits not to accrueThe advancement of Richard E. Cole on the retired list of the Air Force under subsection (b) shall not affect the retired pay or other benefits from the United States to which Richard E. Cole would have been entitled based upon his military service, or affect any benefits to which any other person may become entitled based on such military service.599B.Inclusion of certain veterans on temporary disability or permanent disabled retirement lists in military adaptive sports programs(a)Inclusion of certain veteransSubsection (a)(1) of section 2564a of title 10, United States Code, is amended by striking for members of the armed forces who and all that follows through the period at the end and inserting the following: “for—(A)any member of the armed forces who is eligible to participate in adaptive sports because of an injury, illness, or wound incurred in the line of duty in the armed forces; and(B)any veteran (as defined in section 101 of title 38), during the one-year period following the veteran’s date of separation, who—(i)is on the Temporary Disability Retirement List or Permanently Disabled Retirement List;(ii)is eligible to participate in adaptive sports because of an injury, illness, or wound incurred in the line of duty in the armed forces; and(iii)was enrolled in the program authorized under this section prior to the veteran’s date of separation..(b)Conforming amendmentSubsection (b) of such section is amended by inserting and veterans after members.(c)Clerical amendments(1)Heading amendmentThe heading of such section is amended to read as follows:2564a.Provision of assistance for adaptive sports programs: members of the armed forces; certain veterans.(2)Table of sectionsThe table of sections at the beginning of chapter 152 of such title is amended by striking the item relating to section 2564a and inserting the following new item:2564a. Provision of assistance for adaptive sports programs: members of the armed forces; certain veterans..599C.Sense of Congress regarding the High-Altitude Army National Guard Aviation Training Site(a)FindingCongress finds that the High-Altitude Army National Guard Aviation Training Site is the lone school of the Department of Defense where rotary-wing aviators in the Armed Forces and the militaries of foreign allies learn how to safely fly rotary-wing aircraft in mountainous, high-altitude environments.(b)Sense of CongressIt is the sense of Congress that military aviation training in Colorado, including the training conducted at the High-Altitude Army National Guard Aviation Training Site, is critical to the national security of the United States and the readiness of the Armed Forces.VICOMPENSATION AND OTHER PERSONNEL BENEFITSAPay and Allowances601.Clarification of continuation of pays during hospitalization and rehabilitation resulting from wounds, injury, or illness incurred while on duty in a hostile fire area or exposed to an event of hostile fire or other hostile actionSection 372(b)(1) of title 37, United States Code, is amended to read as follows:(1)The date on which the member is returned for assignment to other than a medical or patient unit for duty; however, in the case of a member under the jurisdiction of a Secretary of a military department, the date on which the member is determined fit for duty..602.Basic needs allowance for low-income regular members(a)In generalChapter 7 of title 37, United States Code, is amended by inserting after section 402a the following new section:402b.Basic needs allowance for low-income regular members(a)Allowance required(1)Subject to paragraph (2), the Secretary of Defense shall pay to each covered member a basic needs allowance in the amount determined for such member under subsection (b).(2)In the event a household contains two or more covered members entitled to receive the allowance under this section in a given year, only one allowance may be paid for that year to a covered member among such covered members whom such covered members shall jointly elect.(b)Amount of allowance for a covered member(1)The amount of the monthly allowance payable to a covered member under subsection (a) for a year shall be the aggregate amount equal to—(A)the aggregate amount equal to—(i)130 percent of the Federal poverty guidelines of the Department of Health and Human Services for the location and number of persons in the household of the covered member for such year; minus(ii)the gross household income of the covered member during the preceding year; and (B)divided by 12.(2)The monthly allowance payable to a covered member for a year shall be payable for each of the 12 months following March of such year.(c)Notice of eligibility(1)(A)Not later than December 31 each year, the Director of the Defense Finance and Accounting Service shall notify, in writing, each individual whom the Director estimates will be a covered member during the following year of the potential entitlement of that individual to the allowance described in subsection (a) for that following year.(B)The preliminary notice under subparagraph (A) shall include information regarding financial management and assistance programs administered by the Secretary of Defense for which a covered member is eligible.(2)Not later than January 31 each year, each individual who seeks to receive the allowance for such year (whether or not subject to a notice for such year under paragraph (1)) shall submit to the Director such information as the Director shall require for purposes of this section in order to determine whether or not such individual is a covered member for such year.(3)Not later than February 28 each year, the Director shall notify, in writing, each individual the Director determines to be a covered member for such year.(d)Election not To receive allowance(1)A covered member otherwise entitled to receive the allowance under subsection (a) for a year may elect, in writing, not to receive the allowance for such year. Any election under this subsection shall be effective only for the year for which made. Any election for a year under this subsection is irrevocable.(2)A covered member who does not submit information described in subsection (d)(2) for a year as otherwise required by that subsection shall be deemed to have elected not to receive the allowance for such year.(e)DefinitionsIn this section:(1)The term covered member means a regular member of the Army, Navy, Marine Corps, or Air Force—(A)who has completed initial entry training;(B)whose gross household income during the most recent year did not exceed an amount equal to 130 percent of the Federal poverty guidelines of the Department of Health and Human Services for the location and number of persons in the household of the covered member for such year; and(C)who does not elect under subsection (d) not to receive the allowance for such year.(2)The term gross household income of a covered member for a year for purposes of paragraph (1)(B) does not include any basic allowance for housing received by the covered member (and any dependents of the covered member in the household of the covered member) during such year under section 403 of this title.(f)RegulationsThe Secretary of Defense shall prescribe regulations for the administration of this section. Subject to subsection (e)(2), such regulations shall specify the income to be included in, and excluded from, the gross household income of individuals for purposes of this section..(b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by inserting after the item relating to section 402a the following new item:402b. Basic needs allowance for low-income regular members..603.Temporary increase of rates of basic allowance for housing following determination that local civilian housing costs significantly exceed such ratesSection 403(b) of title 37, United States Code, is amended by adding at the end the following new paragraph:(8)(A)The Secretary of Defense may prescribe a temporary increase in the current rates of basic allowance for housing for a military housing area or a portion thereof (in this paragraph, BAH rates) if the Secretary determines that the actual costs of adequate housing for civilians in that military housing area or portion thereof exceed the current BAH rates by more than 20 percent.(B)Any temporary increase in BAH rates under this paragraph shall remain in effect only until the effective date of the first adjustment of BAH rates for the affected military housing area that occurs after the date of the increase under this paragraph.(C)This paragraph shall cease to be effective on September 30, 2022..604.Basic allowance for housing for a member without dependents when relocation would financially disadvantage the memberSection 403(o) of title 37, United States Code, is amended—(1)by inserting (1) before In; and(2)by adding at the end the following new paragraph:(2)(A)In the case of a member described in subparagraph (B), the member may be treated for the purposes of this section as if the unit to which the member is assigned did not undergo a change of home port or a change of permanent duty station if the Secretary concerned determines that it would be inequitable to base the member’s entitlement to, and amount of, a basic allowance for housing on the new home port or permanent duty station.(B)A member described in this subparagraph—(i)has no dependents;(ii)is assigned to a unit that undergoes a change of home port or a change of permanent duty station; and(iii)is in receipt of orders to return to the previous home port or duty station..605.Partial dislocation allowance(a)Current authoritySection 477(f)(1) of title 37, United States Code, is amended by striking family.(b)Future authoritySection 452(c) of title 37, United States Code, is amended—(1)by redesignating paragraph (3) as paragraph (4); and(2)by inserting after paragraph (2) the following new paragraph (3):(3)(A)A partial dislocation allowance paid to a member ordered to occupy or vacate housing provided by the United States.(B)Beginning on January 1, 2022, the partial dislocation allowance under subparagraph (A) shall, subject to subparagraph (C), be equal in value to the allowance under section 477(f) of this title on December 31, 2021, as adjusted in regulations prescribed by the Secretary concerned under the authority established by that section.(C)Effective on the same date in 2022 and any subsequent year that the monthly rates of basic pay for all members are increased under section 1009 of this title or another provision of law, the Secretary of Defense shall adjust the rate of the partial dislocation allowance under this paragraph by the percentage equal to the average percentage increase in the rates of basic pay..606.Increase in basic payEffective on January 1, 2020, the rates of monthly basic pay for members of the uniformed services are increased by 3.1 percent.607.Annual adjustment of basic payThe adjustment in the rates of monthly basic pay required by subsection (a) of section 1009 of title 37, United States Code, to be made on January 1, 2020, shall take effect, notwithstanding any determination made by the President under subsection (e) of such section with respect to an alternative pay adjustment to be made on such date.608.Study regarding recoupment of separation pay, special separation benefits, and voluntary separation incentive payments from members of the Armed Forces and veterans who receive disability compensation under laws administered by the Secretary of Veterans Affairs(a)StudyThe Secretaries of Defense and Veterans Affairs shall conduct a joint study to determine, with regards to members of the Armed Forces and veterans whose separation pay, special separation benefits, and voluntary separation incentive payments either Secretary recoups because such members and veterans subsequently receive disability compensation under laws administered by the Secretary of Veterans Affairs—(1)how many such members and veterans are affected by such recoupment; and(2)the aggregated amount of additional money such members and veterans would receive but for such recoupment.(b)Report requiredNot later than September 30, 2020, the Secretaries shall submit to the Committees on Armed Services and Veterans’ Affairs of the Senate and House of Representatives a report regarding the results of the study under subsection (a).609.Annual reports on approval of employment or compensation of retired general or flag officers by foreign governments for emoluments clause purposes(a)Annual reportsSection 908 of title 37, United States Code is amended—(1)by redesignating subsection (c) as subsection (d); and(2)by inserting after subsection (b) the following new subsection (c):(c)Annual reports on approvals for retired general and flag officers(1)Not later than January 31each year, the Secretaries of the military departments shall jointly submit to the appropriate committees and Members of Congress a report on each approval under subsection (b) for employment or compensation described in subsection (a) for a retired member of the armed forces in general or flag officer grade that was issued during the preceding year. The report shall be posted on a publicly available Internet website of the Department of Defense no later than 30 days after it has been submitted to Congress.(2)In this subsection, the appropriate committees and Members of Congress are—(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate;(B)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the House of Representatives;(C)the Majority Leader and the Minority Leader of the Senate; and(D)the Speaker of the House of Representatives and the Minority Leader of the House of Representatives..(b)Scope of first reportThe first report submitted pursuant to subsection (c) of section 908 of title 37, United States Code (as amended by subsection (a) of this section), after the date of the enactment of this Act shall cover the five-year period ending with the year before the year in which such report is submitted.610.Continued entitlements while a member of the Armed Forces participates in a career intermission programSection 710(h) of title 10, United States Code, is amended—(1)in paragraph (1), by striking “; and” and inserting a semicolon;(2)in paragraph (2), by striking the period and inserting a semicolon; and(3)by adding at the end the following new paragraphs:(3)the entitlement of the member and of the survivors of the member to all death benefits under the provisions of chapter 75 of this title;(4)the provision of all travel and transportation allowances for the survivors of deceased members to attend burial ceremonies under section 481f of title 37; and(5)the eligibility of the member for general benefits as provided in part II of title 38..610A.Report regarding transition from overseas housing allowance to basic allowance for housing for servicemembers in the territoriesNot later than February 1, 2020, the Secretary of Defense shall submit a report to the congressional defense committees regarding the recommendation of the Secretary whether members of the uniformed services located in the territories of the United States and who receive the overseas housing allowance should instead receive the basic allowance for housing to ensure the most appropriate housing compensation for such members and their families.610B.Exemption from repayment of voluntary separation paySection 1175a(j) of title 10, United States Code, is amended—(1)in paragraph (1), by striking paragraphs (2) and (3) and inserting paragraphs (2), (3), and (4);(2)by redesignating paragraph (4) as paragraph (5); and(3)by inserting after paragraph (3) the following new paragraph:(4)This subsection shall not apply to a member who—(A)is involuntarily recalled to active duty or full-time National Guard duty; and(B)in the course of such duty, incurs a service-connected disability rated as total under section 1155 of title 38..BBonuses and Special Incentive Pays611.One-year extension of certain expiring bonus and special pay authorities(a)Authorities relating to reserve forcesSection 910(g) of title 37, United States Code, relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service, is amended by striking December 31, 2019 and inserting December 31, 2020.(b)Title 10 authorities relating to health care professionalsThe following sections of title 10, United States Code, are amended by striking December 31, 2019 and inserting December 31, 2020:(1)Section 2130a(a)(1), relating to nurse officer candidate accession program.(2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve.(c)Authorities relating to nuclear officersSection 333(i) of title 37, United States Code, is amended by striking December 31, 2019 and inserting December 31, 2020.(d)Authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2019 and inserting December 31, 2020:(1)Section 331(h), relating to general bonus authority for enlisted members.(2)Section 332(g), relating to general bonus authority for officers.(3)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers.(4)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions.(5)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers’ Training Corps.(6)Section 351(h), relating to hazardous duty pay.(7)Section 352(g), relating to assignment pay or special duty pay.(8)Section 353(i), relating to skill incentive pay or proficiency bonus.(9)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units.(e)Authority to provide temporary increase in rates of basic allowance for housingSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2019 and inserting December 31, 2020.CFamily and Survivor Benefits621.Payment of transitional compensation for certain dependentsSection 1059(m) of title 10, United States Code, is amended—(1)in the subsection heading, by inserting members or after dependents of;(2)by inserting member or before former member each place it appears; and(3)by amending paragraph (3) to read as follows:(3)For the purposes of this subsection, a member is considered separated from active duty upon the earliest of—(A)the date an administrative separation is initiated by a commander of the member;(B)the date the court-martial sentence is adjudged if the sentence, as adjudged, includes a dismissal, dishonorable discharge, bad conduct discharge, or forfeiture of all pay and allowances; or(C)the date the member’s term of service expires..622.Death gratuity for ROTC graduates(a)In generalSection 1475(a)(4) of title 10, United States Code, is amended by adding ; or a graduate of a reserve officers' training corps who has yet to receive a first duty assignment; or at the end.(b)Effective dateThe amendment under subsection (a) applies to deaths that occur on or after the date of the enactment of this Act.623.Continued eligibility for education and training opportunities for spouses of promoted membersSection 1784a(b) of title 10, United States Code, is amended—(1)by inserting (1) before Assistance; and(2)by adding at the end the following new paragraph: (2)A spouse who is eligible for a program under this section and begins a course of education or training for a degree, license, or credential described in subsection (a) may not become ineligible to complete such course of education or training solely because the member to whom the spouse is married is promoted to a higher grade..624.Occupational improvements for relocated spouses of members of the uniformed services(a)Improvement of occupational license portability for military spouses through interstate compactsSection 1784 of title 10, United States Code, is amended by adding at the end the following new subsection:(h)Improvement of occupational license portability through interstate compacts(1)In generalThe Secretary of Defense may enter into a cooperative agreement with the Council of State Governments to assist with funding of the development of interstate compacts on licensed occupations in order to alleviate the burden associated with relicensing in such an occupation by spouse of a members of the armed forces in connection with a permanent change of duty station of members to another State.(2)LimitationThe amount provided under paragraph (1) as assistance for the development of any particular interstate compact may not exceed $1,000,000.(3)Annual reportNot later than February 28 each year, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on interstate compacts described in paragraph (1) developed through assistance provided under that paragraph. Each report shall set forth the following:(A)Any interstate compact developed during the preceding calendar year, including the occupational licenses covered by such compact and the States agreeing to enter into such compact.(B)Any interstate compact developed during a prior calendar year into which one or more additional States agreed to enter during the preceding calendar year.(4)ExpirationThe authority to enter into a cooperative agreement under paragraph (1), and to provide assistance described in that paragraph pursuant to such cooperative agreement, shall expire on September 30, 2024..(b)Guarantee of residency for registration of businesses of spouses of members of uniformed services(1)In generalTitle VI of the Servicemembers Civil Relief Act (50 U.S.C. 4021 et seq.) is amended by adding at the end the following new section:707.Guarantee of residency for businesses of spouses of servicemembersFor the purposes of registering a business—(1)a person who is absent from a State because the person is accompanying the person's spouse who is absent from that same State in compliance with military or naval orders shall not, solely by reason of that absence—(A)be deemed to have lost a residence or domicile in that State, without regard to whether or not the person intends to return to that State;(B)be deemed to have acquired a residence or domicile in any other State; or(C)be deemed to have become a resident in or a resident of any other State; and(2)the spouse of a servicemember may elect to use the same residence as the servicemember regardless of the date on which the marriage of the spouse and the servicemember occurred..(2)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 706 the following new item:Sec. 707. Guarantee of residency for businesses of spouses of servicemembers..625.Expansion of authority to provide financial assistance to civilian providers of child care services or youth program services who provide such services to survivors of members of the Armed Forces who die in line of dutySection 1798(a) of title 10, United States Code, is amended by inserting , survivors of members of the armed forces who die in line of duty while on active duty, active duty for training, or inactive duty for training, after armed forces.626.Space-available travel on military aircraft for children and surviving spouses of members who die of hostile action or training dutySection 2641b(c) of title 10, United States Code, is amended—(1)by redesignating paragraph (6) as paragraph (7); and(2)by inserting after paragraph (5) the following new paragraph (6):(6)Children (as described by section 1072(2)(D) or section 1110b(b) of this title, as the case may be) and surviving spouses of members of the armed forces who die as a result of hostile action or training duty..627.Consideration of service on active duty to reduce age of eligibility for retired pay for non-regular serviceSection 12731(f)(2)(B)(i) of title 10, United States Code, is amended by striking under a provision of law referred to in section 101(a)(13)(B) or under section 12301(d) and inserting under section 12301(d) or 12304b of this title, or under a provision of law referred to in section 101(a)(13)(B).628.Modification to authority to reimburse for State licensure and certification costs of a spouse of a member arising from relocationSection 476(p) of title 37, United States Code, is amended—(1)in paragraph (1), by striking armed forces and inserting uniformed services;(2)in paragraph (2), by striking $500 and inserting $1,000; (3)in paragraph (3)—(A)in subparagraph (A), by striking and;(B)in subparagraph (B), by striking the period and inserting ; and; and(C)by adding at the end the following new subparagraph:(C)an analysis of whether the maximum reimbursement amount under paragraph (2) is sufficient to cover the average costs of relicensing described in paragraph (1).; and(4)in paragraph (4), by striking December 31, 2022 and inserting December 31, 2024.629.Improvements to child care for members of the Armed Forces(a)Expansion of authority to provide financial assistance to civilian providers of child care services or youth program services who provide such services to survivors of members of the armed forces who die in the line of dutySection 1798(a) of title 10, United States Code, is amended by inserting , survivors of members of the armed forces who die in the line of duty while on active military, naval, or air service (as that term is defined in section 101 of title 38), after armed forces.(b)Expansion of direct hiring authority for child care service providersSection 559 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 1792 note) is amended—(1)in the section heading, by striking for Department child development centers;(2)in subsection (a)(1), by striking for Department of Defense child development centers and inserting for the Department of Defense; and(3)in subsection (e), by striking in child development centers.(c)Assessment of financial assistance provided to civilian child care providers(1)AssessmentThe Secretary of Defense shall assess the maximum amount of financial assistance provided to eligible civilian providers of child care services or youth program services that furnish such service for members of the armed forces and employees of the United States under section 1798 of title 10, United States Code, as amended by subsection (a). Such assessment shall include the following:(A)The determination of the Secretary whether the maximum allowable financial assistance should be standardized across the Armed Forces.(B)Whether the maximum allowable amount adequately accounts for high-cost duty stations.(2)ReportNo later than June 1, 2020, the Secretary of Defense shall submit a report to the Committees on Armed Services of the Senate and the House of Representatives regarding the results of the assessment under paragraph (1) and any actions taken by the Secretary to remedy identified shortfalls in assistance described in that paragraph.(d)Assessment of child care capacity on military installations(1)AssessmentThe Secretary of Defense shall assess the capacity for child care at all military installations to ensure that members of the Armed Forces have meaningful access to child care during tours of duty.(2)Remedial actionThe Secretary of Defense shall take steps the Secretary determines necessary to alleviate the waiting lists for child care described in paragraph (1).(3)ReportNot later than June 1, 2020, the Secretary of Defense shall provide a report to the Committees on Armed Forces of the Senate and the House of Representative regarding—(A)the assessment under paragraph (1);(B)action taken under paragraph (2); and(C)any additional resources (including additional funding for and child care facilities and workers) the Secretary determines necessary to increase access described in paragraph (1).(e)Assessment of accessibility of websites of the Department of Defense related to child care and spousal employment(1)AssessmentThe Secretary of Defense shall review the functions and accessibility of websites of the Department of Defense designed for members of the Armed Forces and the families of such members to access information and services offered by the Department regarding child care, spousal employment, and other family matters.(2)ReportNot later than March 1, 2020, the Secretary of Defense shall provide a briefing to the Committees on Armed Services of the Senate and the House of Representatives regarding the results of the assessment under paragraph (1) and actions taken to enhance accessibility of the websites.(f)Portability of background investigations for child care providersNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall ensure that the background investigation and training certification for a child care provider employed by the Department of Defense in a facility of the Department may be transferred to another facility of the Department, without regard to which Secretary of a military department has jurisdiction over either such facility.630.Casualty assistance for survivors of deceased ROTC graduatesSection 633 of the National Defense Authorization Act for Fiscal Year 2014 (10 U.S.C. 1475 note) is amended by adding at the end the following new subsection:(c)ROTC graduates(1)Treated as membersFor purposes of this section, a graduate of a reserve officers' training corps who dies before receiving a first duty assignment shall be treated as a member of the Armed Forces who dies while on active duty.(2)Effective dateThis subsection applies to deaths on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020..630A.Repeal of requirement of reduction of Survivor Benefit Plan survivor annuities by amount of dependency and indemnity compensation(a)Repeal(1)RepealSubchapter II of chapter 73 of title 10, United States Code, is amended as follows:(A)In section 1450, by striking subsection (c).(B)In section 1451(c)—(i)by striking paragraph (2); and(ii)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively.(2)Conforming amendmentsSuch subchapter is further amended as follows:(A)In section 1450—(i)by striking subsection (e); and(ii)by striking subsection (k).(B)In section 1451(g)(1), by striking subparagraph (C).(C)In section 1452—(i)in subsection (f)(2), by striking does not apply— and all that follows and inserting does not apply in the case of a deduction made through administrative error.; and(ii)by striking subsection (g).(D)In section 1455(c), by striking , 1450(k)(2),.(b)Prohibition on retroactive benefitsNo benefits may be paid to any person for any period before the effective date provided under subsection (f) by reason of the amendments made by subsection (a).(c)Prohibition on recoupment of certain amounts previously refunded to SBP recipientsA surviving spouse who is or has been in receipt of an annuity under the Survivor Benefit Plan under subchapter II of chapter 73 of title 10, United States Code, that is in effect before the effective date provided under subsection (f) and that is adjusted by reason of the amendments made by subsection (a) and who has received a refund of retired pay under section 1450(e) of title 10, United States Code, shall not be required to repay such refund to the United States.(d)Repeal of authority for optional annuity for dependent childrenSection 1448(d)(2) of such title is amended—(1)by striking Dependent children.— and all that follows through In the case of a member described in paragraph (1), and inserting Dependent children.—In the case of a member described in paragraph (1),; and(2)by striking subparagraph (B).(e)Restoration of eligibility for previously eligible spousesThe Secretary of the military department concerned shall restore annuity eligibility to any eligible surviving spouse who, in consultation with the Secretary, previously elected to transfer payment of such annuity to a surviving child or children under the provisions of section 1448(d)(2)(B) of title 10, United States Code, as in effect on the day before the effective date provided under subsection (f). Such eligibility shall be restored whether or not payment to such child or children subsequently was terminated due to loss of dependent status or death. For the purposes of this subsection, an eligible spouse includes a spouse who was previously eligible for payment of such annuity and is not remarried, or remarried after having attained age 55, or whose second or subsequent marriage has been terminated by death, divorce or annulment.(f)Effective dateThis section and the amendments made by this section shall take effect on the later of—(1)October 1, 2019; and(2)the first day of the first month that begins after the date of the enactment of this Act.DDefense Resale Matters631.GAO review of defense resale optimization study(a)ReviewThe Comptroller General of the United States shall conduct a review of the business case analysis performed as part of the defense resale optimization study conducted by the Reform Management Group, titled Study to Determine the Feasibility of Consolidation of the Defense Resale Entities and dated December 4, 2018.(b)Report required; elementsNot later than April 1, 2020, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report regarding the review performed under this section. The report shall include evaluations of the following:(1)The descriptions and justifications for the assumptions, analytical choices and data used by the Reform Management Group to calculate:(A)Pricing.(B)Sales assumptions.(C)Accuracy of methods employed to measure patron savings levels.(2)The timetable for consolidation of military exchanges and commissaries.(3)The recommendations for consolidation developed as part of the business case analysis, including the overall cost of consolidation.(4)The budget and oversight implications of merging non-appropriated funds and appropriated funds to implement the recommended reforms.(5)The extent to which the Reform Management Group coordinated with the Secretaries of the military departments and the chiefs of the Armed Forces in preparing the study.(6)The extent to which the Reform Management Group addressed concerns of the Secretaries of the military departments and the chiefs of the Armed Forces in the study.(7)If the recommendations in the business case analysis were implemented—(A)the ability of military exchanges and commissaries to provide earnings to support on-base morale, welfare, and recreation programs; and(B)the financial viability of the military exchanges and commissaries.(c)Delay on consolidationThe Secretary of Defense may not take any action to consolidate military exchanges and commissaries until the Committees on Armed Services of the Senate and the House of Representatives notify the Secretary in writing of receipt and acceptance of the findings of the Comptroller General in the report required under this section.632.Report regarding management of military commissaries and exchanges(a)Report requiredNot later than 180 days after the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report regarding management practices of military commissaries and exchanges.(b)ElementsThe report required under this section shall include a cost-benefit analysis with the goals of—(1)reducing the costs of operating military commissaries and exchanges by $2,000,000,000 during fiscal years 2020 through 2024; and(2)not raising costs for patrons of military commissaries and exchanges.633.Reductions on account of earnings from work performed while entitled to an annuity supplementSection 8421a of title 5, United States Code, is amended in subsection (c)—(1)by striking full-time as an air traffic control instructor and inserting as an air traffic control instructor, or supervisor thereof,; and (2)by inserting or supervisor after an instructor.634.Extension of certain morale, welfare, and recreation privileges to Foreign Service officers on mandatory home leave(a)In generalSection 1065 of title 10, United States Code, as added by section 621 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended—(1)in the heading, by striking veterans and caregivers for veterans and inserting veterans, caregivers for veterans, and Foreign Service officers;(2)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively;(3)by inserting after subsection (e) the following new subsection (f):(f)Eligibility of Foreign Service officers on mandatory home leaveA Foreign Service officer on mandatory home leave may be permitted to use military lodging referred to in subsection (h).; and(4)in subsection (h), as redesignated by paragraph (2), by adding at the end the following new paragraphs:(5)The term Foreign Service officer has the meaning given that term in section 103 of the Foreign Service Act of 1980 (22 U.S.C. 3903).(6)The term mandatory home leave means leave under section 903 of the Foreign Service Act of 1980 (22 U.S.C. 4083)..(b)Effective dateThe amendments made by this section shall take effect on January 1, 2020, as if originally incorporated in section 621 of Public Law 115–232.VIIHealth Care ProvisionsATRICARE and Other Health Care Benefits701.Contraception coverage parity under the TRICARE program(a)In generalSection 1074d of title 10, United States Code, is amended—(1)in subsection (a), by inserting for members and former members after Services available;(2)by redesignating subsection (b) as subsection (d); and(3)by inserting after subsection (a) the following new subsections:(b)Care related to prevention of pregnancyFemale covered beneficiaries shall be entitled to care related to the prevention of pregnancy described by subsection (d)(3).(c)Prohibition on cost sharing for certain servicesNotwithstanding section 1074g(a)(6), section 1075, or section 1075a of this title, or any other provision of law, cost sharing may not be imposed or collected for care related to the prevention of pregnancy provided pursuant to subsection (a) or (b), including for any method of contraception provided, whether provided through a facility of the uniformed services, the TRICARE retail pharmacy program, or the national mail-order pharmacy program..(b)Conforming amendmentSection 1077(a)(13) of such title is amended by striking section 1074d(b) and inserting section 1074d(d).(c)Care related to prevention of pregnancySubsection (d)(3) of such section 1074d, as redesignated by subsection (a)(2) of this section, is further amended by inserting before the period at the end the following: (including all methods of contraception approved by the Food and Drug Administration, contraceptive care (including with respect to insertion, removal, and follow up), sterilization procedures, and patient education and counseling in connection therewith).702.Pregnancy prevention assistance at military medical treatment facilities for sexual assault survivors(a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1074o the following new section:1074p.Provision of pregnancy prevention assistance at military medical treatment facilities(a)Information and assistanceThe Secretary of Defense shall promptly furnish to sexual assault survivors at each military medical treatment facility the following:(1)Comprehensive, medically and factually accurate, and unbiased written and oral information about all methods of emergency contraception approved by the Food and Drug Administration.(2)Notification of the right of the sexual assault survivor to confidentiality with respect to the information and care and services furnished under this section.(3)Upon request by the sexual assault survivor, emergency contraception or, if applicable, a prescription for emergency contraception.(b)InformationThe Secretary shall ensure that information provided pursuant to subsection (a) is provided in language that—(1)is clear and concise;(2)is readily comprehensible; and(3)meets such conditions (including conditions regarding the provision of information in languages other than English) as the Secretary may prescribe in regulations to carry out this section.(c)DefinitionsIn this section:(1)The term sexual assault survivor means any individual who presents at a military medical treatment facility and—(A)states to personnel of the facility that the individual experienced a sexual assault;(B)is accompanied by another person who states that the individual experienced a sexual assault; or(C)whom the personnel of the facility reasonably believes to be a survivor of sexual assault.(2)The term sexual assault means the conduct described in section 1565b(c) of this title that may result in pregnancy..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1074o the following new item:1074p. Provision of pregnancy prevention assistance at military medical treatment facilities..703.Modification of eligibility for TRICARE Reserve Select for certain members of the Selected ReserveSection 1076d(a)(2) of title 10, United States Code, is amended by striking Paragraph (1) does not apply and inserting During the period preceding January 1, 2030, paragraph (1) does not apply.704.Lead level screenings and testings for children(a)TRICARE(1)Well-baby careSection 1077 of title 10, United States Code, is amended by adding at the end the following new subsection:(i)(1)Beginning January 1, 2020, in furnishing well-baby care under subsection (a)(8), the Secretary shall ensure that the following care is made available:(A)With respect to a child who lives in housing built before 1978 at any time during the first 24 months of the life of the child—(i)the first testing of the child for the level of lead in the blood of the child at approximately the age of 12 months; and(ii)the second such test at approximately the age of 24 months.(B)With respect to a child not covered by subparagraph (A) whose parent or guardian, at any time during the first 24 months of the life of the child, has a military occupational specialty that the Secretary determines poses an elevated risk of lead exposure—(i)the first testing of the child for the level of lead in the blood of the child at approximately the age of 12 months; and(ii)the second such test at approximately the age of 24 months.(C)With respect to a child not covered by subparagraph (A) or (B)—(i)the first screening of the child for an elevated risk of lead exposure at approximately the age of 12 months; and(ii)the second such screening at approximately the age of 24 months.(D)With respect to a child covered by subparagraph (C) whose screening indicates an elevated risk of lead exposure, testing of the child for the level of lead in the blood of the child.(2)The Secretary shall ensure that any care provided to a child pursuant to this chapter for lead poisoning, including the care under paragraph (1), is carried out in accordance with applicable advice from the Centers for Disease Control and Prevention.(3)(A)With respect to a child who receives a test under paragraph (1), the Secretary shall provide the results of the test to the parent or guardian of the child.(B)With respect to a child who receives a test under paragraph (1), the Secretary shall provide the results of the test and the address at which the child resides to—(i)the relevant health department of the State in which the child resides if the child resides in the United States; or(ii)the Centers for Disease Control and Prevention if the child resides outside the United States.(C)In providing information regarding a child to a State or the Centers for Disease Control and Prevention under subparagraph (B), the Secretary may not provide any identifying information or health information of the child that is not specifically authorized in such subparagraph.(D)In this paragraph, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States..(2)Conforming amendmentSubsection (a)(8) of such section is amended by striking including well-baby care that includes one screening of an infant for the level of lead in the blood of the infant and inserting including, in accordance with subsection (i), well-baby care that includes screenings and testings for lead exposure and lead poisoning.(3)StudyNot later than January 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report detailing the following:(A)The number of children who were tested for the level of lead in the blood of the child pursuant to subparagraph (A) of subsection (i)(1) of section 1077 of title 10, United States Code, as added by paragraph (1), and of such number, the number who were found to have elevated blood lead levels.(B)The number of children who were tested for the level of lead in the blood of the child pursuant to subparagraph (B) of such subsection (i)(1), and of such number, the number who were found to have lead poisoning.(C)The number of children who were screened for an elevated risk of lead exposure pursuant to subparagraph (C) of such subsection (i)(1).(D)The number of children who were tested for the level of lead in the blood of the child pursuant to subparagraph (D) of such subsection, and of such number, the number who were found to have elevated blood lead levels.(E)The treatment provided to children pursuant to chapter 55 of title 10, United States Code, for lead poisoning.(4)GAO ReportNot later than January 1, 2022, the Comptroller General of the United States shall submit to the congressional defense committees a report on the effectiveness of screening, testing, and treating children for lead exposure and lead poisoning pursuant to chapter 55 of title 10, United States Code.(b)Notification of housingSection 403 of title 37, United States Code, is amended by adding at the end the following new subsection:(p)Records regarding housing and lead-Based paint(1)The Secretary concerned shall keep a record of whether the following housing was built before, during, or after 1978:(A)Quarters of the United States under the jurisdiction of that Secretary concerned.(B)A housing facility under the jurisdiction of that Secretary concerned.(C)Other housing in which a member of the uniformed service of that Secretary concerned resides.(2)As a condition of receipt of a basic allowance for housing under this section, a member of the uniformed services shall notify the Secretary concerned whether the housing in which that member resides was built before, during, or after 1978..705.Exposure to open burn pits and toxic airborne chemicals or other airborne contaminants as part of periodic health assessments and other physical examinations(a)Periodic health assessmentThe Secretary of Defense shall ensure that any periodic health assessment provided to members of the Armed Forces includes an evaluation of whether the member has been—(1)based or stationed at a location where an open burn pit was used; or(2)exposed to toxic airborne chemicals or other airborne contaminants, including any information recorded as part of the Airborne Hazards and Open Burn Pit Registry.(b)Separation history and physical examinationsSection 1145(a)(5) of title 10, United States Code, is amended by adding at the end the following new subparagraph:(C)The Secretary concerned shall ensure that each physical examination of a member under subparagraph (A) includes an assessment of whether the member was—(i)based or stationed at a location where an open burn pit, as defined in subsection (c) of section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note), was used; or(ii)exposed to toxic airborne chemicals or other airborne contaminants, including any information recorded as part of the registry established by the Secretary of Veterans Affairs under such section 201..(c)Deployment assessmentsSection 1074f(b)(2) of title 10, United States Code, is amended by adding at the end the following new subparagraph:(D)An assessment of whether the member was—(i)based or stationed at a location where an open burn pit, as defined in subsection (c) of section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note), was used; or(ii)exposed to toxic airborne chemicals or other airborne contaminants, including any information recorded as part of the registry established by the Secretary of Veterans Affairs under such section 201..(d)Sharing of information(1)DOD–VAThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly enter into a memorandum of understanding providing for the sharing by the Department of Defense with the Department of Veterans Affairs of the results of covered evaluations regarding the exposure by a member of the Armed Forces to toxic airborne chemicals or other airborne contaminants.(2)RegistryIf a covered evaluation of a member of the Armed Forces establishes that the member was based or stationed at a location where an open burn pit was used or that the member was exposed to toxic airborne chemicals or other airborne contaminants, the member shall be enrolled in the Airborne Hazards and Open Burn Pit Registry unless the member elects to not so enroll.(e)Rule of constructionNothing in this section may be construed to preclude eligibility for benefits under the laws administered by the Secretary of Veterans Affairs by reason of the open burn pit exposure history of a veteran not being recorded in a covered evaluation.(f)DefinitionsIn this section:(1)The term Airborne Hazards and Open Burn Pit Registry means the registry established by the Secretary of Veterans Affairs under section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).(2)The term covered evaluation means—(A)a periodic health assessment conducted in accordance with subsection (a);(B)a separation history and physical examination conducted under section 1145(a)(5) of title 10, United States Code, as amended by this section; and(C)a deployment assessment conducted under section 1074f(b)(2) of such title, as amended by this section.(3)The term open burn pit has the meaning given that term in section 201(c) of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).706.Enhancement of recordkeeping and postdeployment medical assessment requirements related to occupational and environmental hazard exposure during deployment(a)Recording of occupational and environmental health risks in deployment area(1)Elements of medical tracking systemSubsection (b)(1)(A) of section 1074f of title 10, United States Code, is amended—(A)in clause (ii), by striking and at the end;(B)in clause (iii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new clause:(iv)accurately record any exposure to occupational and environmental health risks during the course of their deployment..(2)RecordkeepingSubsection (c) of such section is amended by inserting after deployment area the following: (including the results of any assessment performed by the Secretary of occupational and environmental health risks for such area).(3)Effective dateThe amendments made by this subsection shall take effect on the date of the enactment of this Act.(b)Integration of burn pit registry information into electronic health records(1)Updates to electronic health recordsBeginning not later than one year after the date of the enactment of this Act—(A)the Secretary of Defense shall ensure that the electronic health record maintained by such Secretary of a member of the Armed Forces registered with the burn pit registry is updated with any information contained in such registry; and(B)the Secretary of Veterans Affairs shall ensure that the electronic health record maintained by such Secretary of a veteran registered with the burn pit registry is updated with any information contained in such registry.(2)Burn pit registry definedIn this subsection, the term burn pit registry means the registry established under section 201 of the Dignified Burial and Other Veterans’ Improvements Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).(c)Postdeployment medical examination and reassessments(1)Additional requirementsSection 1074f of title 10, United States Code is further amended by adding at the end the following new subsection:(g)Additional requirements for postdeployment medical examinations and health reassessments(1)The Secretary of Defense shall—(A)standardize and make available to a provider that conducts a postdeployment medical examination or reassessment under the system described in subsection (a) questions relating to occupational and environmental health exposure; and(B)prior to an examination or reassessment of a member of the armed forces, require such provider to review information applicable to such member—(i)in a Periodic Occupational and Environmental Monitoring Summary (or any successor document); and(ii)on the Defense Occupational and Environmental Health Readiness System (or any successor system).(2)The Secretary shall ensure that the medical record of a member includes information on the external cause relating to a diagnosis of the member, including by associating an external cause code (as issued under the International Statistical Classification of Diseases, 10th Revision (or any successor revision))..(2)Effective dateThe amendments made by this subsection shall take effect 180 days after the date of the enactment of this Act.(d)Report by Comptroller General of the United StatesNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees and the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report containing an evaluation of the implementation of this section (and the amendments made by this section), including an assessment of the extent to which the Secretary of Defense and Secretary of Veterans Affairs are in compliance with the applicable requirements of this section (and the amendments made by this section).707.Modifications to post-deployment mental health assessments for members of the Armed Forces deployed in support of a contingency operation(a)Required assessmentsSection 1074m(a)(1) of title 10, United States Code, is amended by striking subparagraphs (C) and (D) and inserting the following new subparagraphs:(C)Subject to paragraph (3) and subsection (d), once during the period beginning on the date of redeployment from the contingency operation and ending 14 days after such redeployment date.(D)Subject to subsection (d), not less than once annually—(i)beginning 14 days after the date of redeployment from the contingency operation; or(ii)if the assessment required by subparagraph (C) is performed during the period specified in paragraph (3), beginning 180 days after the date of redeployment from the contingency operation..(b)ExceptionsSection 1074m(a) of such title, as amended by subsection (a), is further amended by striking paragraph (2) and inserting the following new paragraphs:(2)A mental health assessment is not required for a member of the armed forces under subparagraphs (C) and (D) of paragraph (1) (including an assessment performed pursuant to paragraph (3)) if the Secretary determines that providing such assessment to the member during the time periods under such subparagraphs would remove the member from forward deployment or put members or operational objectives at risk.(3)A mental health assessment required under subparagraph (C) of paragraph (1) may be provided during the period beginning 90 days after the date of redeployment from the contingency operation and ending 180 days after such redeployment date if the Secretary determines that—(A)an insufficient number of personnel are available to perform the assessment during the time period under such subparagraph; or(B)an administrative processing issue exists upon the return of the member to the home unit or duty station that would prohibit the effective performance of the assessment during such time period..(c)Elimination of sunset for assessments during deploymentSection 1074m(a)(1)(B) of such title is amended by striking Until January 1, 2019, once and inserting Once.(d)Effective dateThe amendments made by subsections (a) and (b) shall apply with respect to a date of redeployment that is on or after January 1, 2020.708.Provision of blood testing for firefighters of Department of Defense to determine exposure to perfluoroalkyl and polyfluoroalkyl substancesThe Secretary of Defense shall include, as part of the annual physical examination provided by the Secretary to each firefighter of the Department of Defense, blood testing to determine and document the potential exposure of such firefighters to perfluoroalkyl and polyfluoroalkyl substances (commonly known as PFAS).709.Inclusion of infertility treatments for members of the uniformed services(a)InclusionThe Secretary of Defense may provide to members of uniformed services under section 1074(a) of title 10, United States Code, and spouses of such members, treatment for infertility, including nonexperimental assisted reproductive services, including, at a minimum, the following:(1)Services, medications, and supplies for non-coital reproductive technologies.(2)Counseling on such services.(3)Reversal of tubal ligation or vasectomy in conjunction with services furnished under this section.(4)Cryopreservation, including associated services, supplies, and storage.(b)Prohibition on cost sharingThe Secretary may not require any fees or other cost-sharing requirements under subsection (a).(c)Infertility definedIn this section, the term infertility means a disease, characterized by the failure to establish a clinical pregnancy—(1)after 12 months of regular, unprotected sexual intercourse; or(2)due to a person’s incapacity for reproduction either as an individual or with his or her partner, which may be determined after a period of less than 12 months of regular, unprotected sexual intercourse, or based on medical, sexual and reproductive history, age, physical findings, or diagnostic testing. 710.Authorization of appropriations for TRICARE lead screening and testing for children(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 1405 for the Defense Health Program, as specified in the corresponding funding table in section 4501, for Undistributed, TRICARE lead level screening and testing for children, is hereby increased by $5,000,000.(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 101 for Procurement of Wheeled and Tracked Combat Vehicles, Army, as specified in the corresponding funding table in section 4101, for Bradley Program (Mod) is hereby reduced by $5,000,000.BHealth Care Administration711.Requirements for certain prescription drug labels(a)RequirementSection 1074g of title 10, United States Code, is amended—(1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and(2)by inserting after subsection (g) the following new subsection (h):(h)LabelingThe Secretary of Defense shall ensure that drugs made available through the facilities of the armed forces under the jurisdiction of the Secretary include labels that—(1)are printed and physically located on or within the package from which the drug is to be dispensed; and(2)provide adequate directions for the purposes for which the drug is intended..(b)Conforming amendmentSubsection (b)(1) of such section is amended by striking under subsection (h) and inserting under subsection (j). (c)ImplementationBeginning not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall implement subsection (h) of section 1074g of title 10, United States Code, as added by subsection (a).712.Officers authorized to command Army dental unitsSection 7081(d) of title 10, United States Code, is amended by striking Dental Corps Officer and inserting commissioned officer of the Army Medical Department.713.Improvements to interagency program office of the Department of Defense and the Department of Veterans Affairs(a) Leadership.—Subsection (c) of section 1635 of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note) is amended to read as follows:(c)Leadership(1)DirectorThe Director of the Office shall be the head of the Office.(2)Deputy directorThe Deputy Director of the Office shall be the deputy head of the Office and shall assist the Director in carrying out the duties of the Director.(3)ReportingThe Director shall report to the Department of Veterans Affairs-Department of Defense Joint Executive Committee established by section 320 of title 38, United States Code.(4)Appointments(A)DirectorThe Director shall be jointly appointed by the Secretary of Veterans Affairs and the Secretary of Defense for a five-year term. The Director may be reappointed for one or more additional terms.(B)Deputy directorThe Deputy Director shall be jointly appointed by the Secretary of Veterans Affairs and the Secretary of Defense for a five-year term. The Deputy Director may be reappointed for one or more additional terms.(C)AdviceThe Department of Veterans Affairs-Department of Defense Joint Executive Committee shall provide the Secretary of Veterans Affairs and the Secretary of Defense with advice regarding potential individuals to be appointed Director and Deputy Director under subparagraphs (A) and (B), respectively.(D)Minimum QualificationsThe Department of Veterans Affairs-Department of Defense Joint Executive Committee shall develop qualification requirements for the office of the Director and the Deputy Director. Such requirements shall ensure that, at a minimum, the Director and Deputy Director, individually or together, meet the following qualifications:(i)Significant experience as a clinician, at the level of chief medical officer or equivalent.(ii)Significant experience in health informatics, at the level of chief health informatics officer or equivalent.(iii)Significant experience leading implementation of enterprise-wide technology in a health care setting in the public or private sector.(5)Additional guidanceIn addition to providing direction, supervision, and control of the Office pursuant to paragraph (3), the Department of Veterans Affairs-Department of Defense Joint Executive Committee shall—(A)provide guidance in the discharge of the functions of the Office under this section; and(B)facilitate the establishment of a charter and mission statement for the Office.(6)Information to CongressUpon request by any of the appropriate committees of Congress, the Director and the Deputy Director shall testify before such committee, or provide a briefing or otherwise provide requested information to such committee, regarding the discharge of the functions of the Office under this section..(b)AuthorityParagraph (1) of subsection (b) of such section is amended by adding at the end the following new sentence: The Office shall carry out decision making authority delegated to the office by the Secretary of Defense and the Secretary of Veterans Affairs with respect to the definition, coordination, and management of functional, technical, and programmatic activities that are jointly used, carried out, and shared by the Departments.. (c)PurposesParagraph (2) of subsection (b) of such section is by adding at the end the following new subparagraphs:(C)To develop and implement a comprehensive interoperability strategy, including pursuant to the National Defense Authorization Act for Fiscal Year 2020 or other provision of law requiring such strategy.(D)To pursue the highest level of interoperability (as defined in section 713 of the National Defense Authorization Act for Fiscal Year 2020) for the delivery of health care by the Department of Defense and the Department of Veterans Affairs.(E)To accelerate the exchange of health care information between the Departments in order to support the delivery of health care by both Departments.(F)To collect the operational and strategic requirements of the Departments relating to the strategy under subsection (a) and communicate such requirements and activities to the Office of the National Coordinator for Health Information Technology of the Department of Health and Human Services for the purpose of implementing title IV of the 21st Century Cures Act (division A of Public Law 114–255), and the amendments made by that title, and other objectives of the Office of the National Coordinator for Health Information Technology.(G)To plan for and effectuate the broadest possible implementation of standards, specifically with respect to the Fast Healthcare Interoperability Resources standard or successor standard, the evolution of such standards, and the obsolescence of such standards.(H)To actively engage with national and international health standards setting organizations, including by taking membership in such organizations, to ensure that standards established by such organizations meet the needs of the Department of Defense and the Department of Veterans Affairs pursuant to the strategy under subsection (a), and oversee and approve adoption of and mapping to such standards by the Departments. (I)To express the content and format of health data of the Departments using a common language to improve the exchange of data between the Departments and with the private sector, and to ensure that clinicians of both Departments have access to integrated, computable, comprehensive health records of patients.(J)To inform each Chief Information Officer of the Department of Defense and the Chief Information Officer of the Department of Veterans Affairs of any activities of the Office affecting or relevant to cybersecurity..(d)Resources and staffingSubsection (g) of such section is amended—(1)in paragraph (1), by inserting before the period at the end the following: , including the assignment of clinical or technical personnel of the Department of Defense or the Department of Veterans Affairs to the Office; and(2)by adding at the end the following new paragraphs:(3)Cost sharingThe Secretary of Defense and the Secretary of Veterans Affairs, acting through the Department of Veterans Affairs-Department of Defense Joint Executive Committee, shall enter into an agreement on cost sharing and providing resources for the operations and staffing of the Office.(4)Hiring authorityThe Secretary of Defense and the Secretary of Veterans Affairs shall delegate to the Director the authority under title 5, United States Code, regarding appointments in the competitive service to hire personnel of the Office..(e)Budget mattersSuch section is amended by adding at the end the following new subsection:(k)Budget and contracting matters(1)BudgetThe Director may obligate and expend funds allocated to the operations of the Office.(2)Contract authorityThe Director may enter into contracts to carry out this section..(f)ReportsSubsection (h) of such section is amended to read as follows:(h)Reports(1)Annual reportsNot later than September 30, 2020, and each year thereafter through 2024, the Director shall submit to the Secretary of Defense and the Secretary of Veterans Affairs, and to the appropriate committees of Congress, a report on the activities of the Office during the preceding calendar year. Each report shall include the following:(A)A detailed description of the activities of the Office during the year covered by such report, including a detailed description of the amounts expended and the purposes for which expended.(B)With respect to the objectives of the strategy under paragraph (2)(C) of subsection (b), and the purposes of the Office under such subsection—(i)a discussion, description, and assessment of the progress made by the Department of Defense and the Department of Veterans Affairs during the preceding calendar year; and(ii)a discussion and description of the goals of the Department of Defense and the Department of Veterans Affairs for the following calendar year.(2)Quarterly reportsOn a quarterly basis, the Director shall submit to the appropriate committees of Congress a detailed financial summary of the activities of the Office, including the funds allocated to the Office by each Department, the expenditures made, and an assessment as to whether the current funding is sufficient to carry out the activities of the Office.(3)AvailabilityEach report under this subsection shall be made publicly available..(g)Conforming repealSection 713 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 1071 note) is repealed.714.Comprehensive enterprise interoperability strategy for the Armed Forces and the Department of Veterans Affairs(a)In generalThe Secretary of Defense and the Secretary of Veterans Affairs, acting through the office established by section 1635(b) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note), shall jointly develop and implement a comprehensive interoperability strategy to—(1)improve the delivery of health care by the Armed Forces and the Department of Veterans Affairs by taking advantage of advances in the health information technology marketplace;(2)achieve interoperability capabilities that are more adaptable and farther reaching than those achievable through bidirectional information exchange between electronic health records or the exchange of read-only data alone;(3)establish an environment that will enable and encourage the adoption of innovative technologies for health care delivery;(4)leverage data integration to advance health research and develop an evidence base for the health care programs of both Departments;(5)prioritize open systems architecture;(6)ensure ownership and control by patients of their health data;(7)protect patient privacy and enhance opportunities for innovation by preventing contractors of the Departments or other non-Department entities from owning or exclusively controlling patient health data;(8)make maximum use of open-application program interfaces and the Fast Healthcare Interoperability Resources standard, or successor standard; and(9)achieve—(A)a single lifetime longitudinal personal health record between the Armed Forces and the Department of Veterans Affairs; and(B)interoperability capabilities sufficient to enable the provision of seamless health care relating to—(i)the Armed Forces and private-sector health care providers under the TRICARE program; and(ii)the Department of Veterans Affairs and community health care providers pursuant to sections 1703 and 1703A of title 38, United States Code, and other provisions of law administered by the Secretary of Veterans Affairs.(b)ContentThe strategy under subsection (a) shall—(1)include, but shall not be limited to, the Electronic Health Record Modernization Program and the Healthcare Management System Modernization Program of the Armed Forces; and(2)consist of—(A)elements formulated and implemented jointly by the Secretary of Defense and the Secretary of Veterans Affairs; and(B)elements that are unique to either Department and are formulated and implemented separately by either Secretary.(c)Submission of strategy(1)StrategyNot later than 180 days after the date of the enactment of this Act, the Director shall submit to each Secretary concerned, and to the appropriate congressional committees, the strategy under subsection (a), including any accompanying or associated implementation plans and supporting information.(2)Updated strategyNot later than December 31, 2024, the Director shall submit to each Secretary concerned, and to the appropriate congressional committees, an update to the strategy under subsection (a), including any accompanying or associated implementation plans and supporting information.(3)AvailabilityThe Secretaries concerned shall make available to the public the strategy submitted under paragraphs (1) and (2), including by posting such strategy on the internet websites of the Secretaries that is available to the public.(d)DefinitionsIn this section:(1)The term appropriate congressional committees means the following:(A)The congressional defense committees.(B)The Committees on Veterans’ Affairs of the House of Representatives and the Senate.(2)The term Director means the Director of the office established by section 1635(b) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note). (3)The term Electronic Health Record Modernization Program has the meaning given that term in section 503 of the Veterans Benefits and Transition Act of 2018 (Public Law 115–407; 132 Stat. 5376).(4)The term interoperability means the ability of different information systems, devices, or applications to connect in a coordinated and secure manner, within and across organizational boundaries, across the complete spectrum of care, including all applicable care settings, and with relevant stakeholders, including the person whose information is being shared, to access, exchange, integrate, and use computable data regardless of the data’s origin or destination or the applications employed, and without additional intervention by the end user, including—(A)the capability to reliably exchange information without error;(B)the ability to interpret and to make effective use of the information so exchanged; and(C)the ability for information that can be used to advance patient care to move between health care entities, regardless of the technology platform in place or the location where care was provided.(5)The term seamless health care means health care which is optimized through access by patients and clinicians to integrated, relevant, and complete information about the patient’s clinical experiences, social and environmental determinants of health, and health trends over time in order to enable patients and clinicians to move from task to task and encounter to encounter, within and across organizational boundaries, such that high-quality decisions may be formed easily and complete plans of care may be carried out smoothly.(6)The term Secretary concerned means—(A)the Secretary of Defense, with respect to matters concerning the Department of Defense;(B)the Secretary of Veterans Affairs, with respect to matters concerning the Department of Veterans Affairs; and(C)the Secretary of Homeland Security, with respect to matters concerning the Coast Guard when it is not operating as a service in the Department of the Navy.(7)The term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code.715.Demonstration of interoperability milestones(a)Milestones(1)EvaluationTo demonstrate increasing levels of interoperability, functionality, and seamless health care within the electronic health record systems of the Department of Defense and the Department of Veterans Affairs, the Office shall seek to enter into an agreement with an independent entity to conduct an evaluation of the following use cases of such systems: (A)By not later than 18 months after the date of the enactment of this Act, whether a clinician of the Department of Defense can access and meaningfully interact with a complete veteran patient health record from a military medical treatment facility.(B)By not later than 18 months after the date of the enactment of this Act, whether a clinician of the Department of Veterans Affairs can access and meaningfully interact with a complete patient health record of a member of the Armed Forces serving on active duty from a medical center of the Department of Veterans Affairs.(C)By not later than two years after the date of the enactment of this Act, whether a clinician in the Department of Defense and the Department of Veterans Affairs can access and meaningfully interact with the data elements of the health record of a veteran patient or member of the Armed Forces which are generated when the veteran patient or member of the Armed Forces receives health care from a community care provider of the Department of Veterans Affairs or a TRICARE provider of the Department of Defense(D)By not later than two years after the date of the enactment of this Act, whether a community care provider of the Department of the Veterans Affairs and a TRICARE provider on a Health Information Exchange-supported electronic health record can access a veteran and active-duty member patient health record from the provider’s system.(E)By not later than two years after the enactment of this Act, and subsequently after each significant implementation wave, an assessment of interoperability between the legacy electronic health record systems and the future electronic health record systems of the Department of Veterans Affairs and the Department of Defense.(F)By not later than two years after the enactment of this Act, and subsequently after each significant implementation wave, an assessment of the use of interoperable content between the legacy electronic health record systems and the future electronic health record systems of the Department of Veterans Affairs and the Department of Defense, and third-party applications.(2)SubmissionThe Office shall submit to the appropriate congressional committees a report detailing the evaluation, methodology for testing, and findings for each milestone demonstration under paragraph (1) by not later than the date specified under such paragraph.(b)System configuration managementThe Office shall—(1)maintain the common configuration baseline for the electronic health record systems of the Department of Defense and the Department of Veterans Affairs; and(2)continually evaluate the state of configuration, the impacts on interoperability, and shall promote the enhancement of such electronic health records systems.(c)Regular clinical consultationThe Office shall convene at least annually a clinical workshop to include clinical staff from the Department of Defense, the Department of Veterans Affairs, the Coast Guard, community providers, and other leading clinical experts to assess the state of clinical use of the electronic health record systems and whether the systems are meeting clinical and patient needs. The clinical workshop shall make recommendations to the Office on the need for any improvements or concerns with the electronic health record systems.(d)Clinician and patient satisfaction surveyBeginning October 1, 2021, on at least a biannual basis, the Office shall undertake a clinician and patient satisfaction survey regarding clinical use and patient experience with the electronic health record systems of the Department of Defense and the Department of Veterans Affairs.(e)Annual reportsNot later than September 30, 2020, and annually thereafter, the Office shall submit to the appropriate congressional committees a report on—(1)the state of the configuration baseline under subsection (b) and any activities which decremented or enhanced the state of configuration; and(2)the activities, assessments and recommendations of the clinical workshop under subsection (c) and the response of the Office to the workshop recommendations and any action plans to implement the recommendations.(f)DefinitionsIn this section:(1)The term appropriate congressional committees means the following:(A)The congressional defense committees.(B)The Committees on Veterans’ Affairs of the House of Representatives and the Senate.(2)The term configuration baseline means a fixed reference in the development cycle or an agreed-upon specification of a product at a point in time. It serves as a documented basis for defining incremental change in all aspects of an information technology product.(3)The term interoperability means the ability of different information systems, devices, or applications to connect in a coordinated and secure manner, within and across organizational boundaries, across the complete spectrum of care, including all applicable care settings, and with relevant stakeholders, including the person whose information is being shared, to access, exchange, integrate, and use computable data regardless of the data’s origin or destination or the applications employed, and without additional intervention by the end user, including—(A)the capability to reliably exchange information without error;(B)the ability to interpret and to make effective use of the information so exchanged; and(C)the ability for information that can be used to advance patient care to move between health care entities, regardless of the technology platform in place or the location where care was provided.(4)The term meaningfully interact means that information can be viewed, consumed, acted upon, and edited in a clinical setting to facilitate high quality clinical decision making in a clinical setting.(5)The term Office means the office established by section 1635(b) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note).(6)The term seamless health care means health care which is optimized through access by patients and clinicians to integrated, relevant, and complete information about the patient’s clinical experiences, social and environmental determinants of health, and health trends over time in order to enable patients and clinicians to move from task to task and encounter to encounter, within and across organizational boundaries, such that high-quality decisions may be formed easily and complete plans of care may be carried out smoothly.(7)The term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code.716.Inclusion of blast exposure history in medical records of members of the Armed Forces(a)RequirementThe Secretary of Defense, in coordination with the Secretaries of the military departments, shall document blast exposure history in the medical record of a member of the Armed Forces to—(1)assist in determining whether a future illness or injury of the member is service-connected; and(2)inform future blast exposure risk mitigation efforts of the Department of Defense.(b)ElementsA blast exposure history under subsection (a) shall include, at a minimum, the following:(1)The date of the exposure.(2)The duration of the exposure, and, if known, the measured blast pressure experienced by the individual during such exposure.(3)Whether the exposure occurred during combat or training.(4)Such other information relating to the exposure as the Secretary of Defense may specify pursuant to the guidance described in subsection (c)(1).(c)Collection of exposure informationThe Secretary of Defense shall collect blast exposure information with respect to a member of the Armed Forces in a manner—(1)consistent with blast exposure measurement training guidance of the Department, including any new guidance developed pursuant to—(A)the study on blast pressure exposure required by section 734 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1444); and(B)the review of guidance on blast exposure during training required by section 253 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1704, 10 U.S.C. 2001 note); (2)compatible with training and operational objectives; and(3)that is automated, to the extent practicable, to minimize the reporting burden of unit commanders.(d)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the types of information included in a blast exposure history under subsection (a). 717.Comprehensive policy for provision of mental health care to members of the Armed Forces(a)Policy requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Under Secretary of Defense for Personnel and Readiness, shall develop and implement a comprehensive policy for the provision of mental health care to members of the Armed Forces.(b)ElementsThe policy under subsection (a) shall address each of the following:(1)The compliance of health professionals in the military health system engaged in the provision of health care services to members with clinical practice guidelines for—(A)suicide prevention;(B)medication-assisted therapy for alcohol use disorders; and(C)medication-assisted therapy for opioid use disorders.(2)The access and availability of mental health care services to members who are victims of sexual assault or domestic violence.(3)The availability of naloxone reversal capability on military installations.(4)The promotion of referrals of members by civilian health care providers to military medical treatment facilities when such members are—(A)at high risk for suicide and diagnosed with a psychiatric disorder; or(B)receiving treatment for opioid use disorders.(5)The provision of comprehensive behavioral health treatment to members of the reserve components that takes into account the unique challenges associated with the deployment pattern of such members and the difficulty such members encounter post-deployment with respect to accessing such treatment in civilian communities.(c)ConsiderationIn developing the policy under subsection (a), the Secretary of Defense shall solicit and consider recommendations from the Secretaries of the military departments and the Chairman of the Joint Chiefs of Staff regarding the feasibility of implementation and execution of particular elements of the policy.(d)ReportNot later than 18 months after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the implementation of the policy under subsection (a).718.Limitation on the realignment or reduction of military medical manning end strength(a)LimitationExcept as provided by subsection (d), the Secretary of Defense and the Secretaries concerned may not realign or reduce military medical end strength authorizations until—(1)each review is conducted under paragraph (1) of subsection (b);(2)each analysis is conducted under paragraph (2) of such subsection;(3)the measurement is developed under paragraph (3) of such subsection;(4)each plan and forum is provided under paragraph (4) of such subsection; and(5)a period of 90 days elapses following the date on which the Secretary submits the report under subsection (c).(b)Reviews, analyses, and other information(1)ReviewEach Secretary concerned, in coordination with the Chairman of the Joint Chiefs of Staff, shall conduct a review of the medical manpower requirements of the military department of the Secretary that accounts for all national defense strategy scenarios.(2)AnalysesWith respect to each military medical treatment facility that would be affected by a proposed military medical end strength realignment or reduction, the Secretary concerned shall conduct an analysis that—(A)identifies affected billets; and(B)includes a plan for mitigating any potential gap in health care services caused by such realignment or reduction.(3)MeasurementThe Secretary of Defense shall—(A)develop a standard measurement for network adequacy to determine the capacity of the local health care network to provide care for covered beneficiaries in the area of a military medical treatment facility that would be affected by a proposed military medical end strength realignment or reduction; and(B)use such measurement in carrying out this section and otherwise evaluating proposed military medical end strength realignment or reductions.(4)OutreachThe Secretary of Defense shall provide to each member of the Armed Forces and covered beneficiary located in the area of a military medical treatment facility that would be affected by a proposed military medical end strength realignment or reduction the following:(A)A transition plan for continuity of health care services. (B)A public forum to discuss the concerns of the member and covered beneficiary regarding such proposed realignment or reduction.(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the proposed military medical end strength realignments or reductions, including—(1)the reviews, analyses, and other information developed under subsection (b); and(2)a description of the actions the Secretary plans to take with respect to such proposed realignments or reductions.(d)ExceptionThe limitation in subsection (a) shall not apply to billets of a medical department of a military department that have remained unfilled since at least October 1, 2018. The Secretary concerned may realign or reduce such a billet if the Secretary determines that such realignment or reduction does not affect the provision of health care services to members of the Armed Forces or covered beneficiaries.(e)DefinitionsIn this section:(1)The term covered beneficiary has the meaning given that term in section 1072 of title 10, United States Code. (2)The term proposed military medical end strength realignment or reduction means a realignment or reduction of military medical end strength authorizations as proposed by the budget of the President for fiscal year 2020 submitted to Congress pursuant to section 1105 of title 31, United States Code.(3)The term Secretary concerned means—(A)the Secretary of the Army, with respect to matters concerning the Army;(B)the Secretary of the Navy, with respect to matters concerning the Navy, the Marine Corps, and the Coast Guard when it is operating as a service in the Department of the Navy; and(C)the Secretary of the Air Force, with respect to matters concerning the Air Force.719.Strategy to recruit and retain mental health providersNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that—(1)describes the shortage of mental health providers of the Department of Defense;(2)explains the reasons for such shortage;(3)explains the effect of such shortage on members of the Armed Forces; and(4)contains a strategy to better recruit and retain mental health providers, including with respect to psychiatrists, psychologists, mental health nurse practitioners, licensed social workers, and other licensed providers of the military health system, in a manner that addresses the need for cultural competence and diversity among such mental health providers.720.Monitoring medication prescribing practices for the treatment of post-traumatic stress disorder(a)Report(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the practices for prescribing medication during the period beginning January 1, 2012, and ending December 31, 2017, that were inconsistent with the post-traumatic stress disorder medication guidelines developed by the Department of Defense and the Veterans Health Administration.(2)ContentsThe report under this subsection shall include the following:(A)A summary of the practices of the Army, Navy, and the Air Force, for prescribing medication during the period referred to in paragraph (1) that were inconsistent with the post-traumatic stress disorder medication guidelines developed by the Department of Defense and the Veterans Health Administration.(B)Identification of medical centers serving members of the Armed Forces found to having higher than average incidences of prescribing medication during the period referred to in paragraph (1) that were inconsistent with the post-traumatic stress disorder guidelines.(C)A plan for such medical centers to reduce the prescribing of medications that are inconsistent with the post-traumatic stress disorder guidelines.(D)A plan for ongoing monitoring of medical centers found to have higher than average incidences of prescribing medication that were inconsistent with the post-traumatic stress disorder guidelines by the Department of Defense and the Veterans Health Administration.(b)Monitoring programBased on the findings of the report under subsection (a), the Secretaries of the Army, the Navy, and the Air Force shall each establish a monitoring program carried out with respect to such branch of the Armed Forces that shall provide as follows:(1)The monitoring program shall provide for the conduct of periodic reviews, beginning October 1, 2019, of medication prescribing practices of its own providers.(2)The monitoring program shall provide for regular reports, beginning October 1, 2020, to the Department of Defense and the Veterans Health Administration, of the results of the periodic reviews pursuant to paragraph (1) of this subsection.(3)The monitoring program shall establish internal procedures, not later than October 1, 2020, to address practices for prescribing medication that are inconsistent with the post-traumatic stress disorder medication guidelines developed by the Department of Defense and the Veterans Health Administration.(c)Report on implementation of guidance on opioid prescriptions for pain from minor outpatient proceduresNot later than 6 months after the date of enactment of this Act, the Secretary of Defense, acting in conjunction with the Director of the Defense Health Agency, shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the implementation and results of the Defense Health Agency’s guidance on opioid prescriptions for pain from minor outpatient procedures in Guidance Report entitled Pain Management and Opioid Safety in the Military Health System (MHS) (DHA–PI 6025.04, issued on June 8, 2018). 720A.Maintenance of certain medical services at military medical treatment facilities at Service AcademiesSection 1073d of title 10, United States Code, is amended by adding at the end the following new subsection:(f)Maintenance of certain medical services at Service Academies(1)In carrying out subsection (a), the Secretary of Defense shall ensure that each military medical treatment facility located at a Service Academy (as defined in section 347 of this title) provides each covered medical service unless the Secretary determines that a civilian health care facility located not fewer than five miles from the Service Academy provides the covered medical service.(2)In this subsection, the term covered medical service means the following:(A)Emergency room services.(B)Orthopedic services.(C)General surgery services.(D)Ear, nose, and throat services.(E)Gynecological services.(F)Ophthalmology services.(G)In-patient services.(H)Any other medical services that the relevant Superintendent of the Service Academy determines necessary to maintain the readiness and health of the cadets or midshipmen and members of the armed forces at the Service Academy..720B.Development of partnerships to improve combat casualty care for personnel of the Armed Forces(a)Partnerships(1)In generalThe Secretary of Defense shall, through the Joint Trauma Education and Training Directorate established under section 708 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1071 note), develop partnerships with civilian academic medical centers and large metropolitan teaching hospitals to improve combat casualty care for personnel of the Armed Forces.(2)Partnerships with level I trauma centersIn carrying out partnerships under paragraph (1), trauma surgeons and physicians of the Department of Defense shall partner with level I civilian trauma centers to provide adequate training and readiness for the next generation of medical providers to treat critically injured burn patients.(b)Support of partnershipsThe Secretary of Defense shall make every effort to support partnerships under the Joint Trauma Education and Training Directorate with academic institutions that have level I civilian trauma centers, specifically those centers with a burn center, that offer burn rotations and clinical experience to provide adequate training and readiness for the next generation of medical providers to treat critically injured burn patients.(c)Level I civilian trauma center definedIn this section, the term level I civilian trauma center has the meaning given that term in section 708 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1071 note).(d)Effective dateThis section shall take effect on October 1, 2020.720C.Modification to referrals for mental health servicesIf the Secretary of Defense is unable to provide mental health services in a military medical treatment facility to a member of the Armed Forces within 15 days of the date on which such services are first requested by the member, the Secretary may refer the member to a provider under the TRICARE program (as that term is defined in section 1072 of title 10, United States Code) to receive such services. CReports and Other Matters721.Establishment of military dental research program(a)In generalChapter 104 of title 10, United States Code, is amended by inserting after section 2116 the following new section:2116a.Military dental research(a)DefinitionsIn this section:(1)The term military dental research means research on the furnishing of dental care and services by dentists in the armed forces.(2)The term TriService Dental Research Program means the program of military dental research authorized under this section.(b)Program authorizedThe Secretary of Defense may establish at the University a program of military dental research.(c)TriService research groupThe TriService Dental Research Program shall be administered by a TriService Dental Research Group composed of Army, Navy, and Air Force dentists who are involved in military dental research and are designated by the Secretary concerned to serve as members of the group.(d)Duties of groupThe TriService Dental Research Group described in subsection (c) shall—(1)develop for the Department of Defense recommended guidelines for requesting, reviewing, and funding proposed military dental research projects; and(2)make available to Army, Navy, and Air Force dentists and officials of the Department of Defense who conduct military dental research—(A)information about dental research projects that are being developed or carried out in the Army, Navy, and Air Force; and(B)expertise and information beneficial to the encouragement of meaningful dental research.(e)Research topicsFor purposes of this section, military dental research includes research on the following issues:(1)Issues regarding how to ensure the readiness of members of the armed forces on active duty and in the reserve components with respect to the provision of dental care and services.(2)Issues regarding preventive dentistry and disease management, including early detection of needs.(3)Issues regarding how to improve the results of dental care and services provided in the armed forces in time of peace.(4)Issues regarding how to improve the results of dental care and services provided in the armed forces in time of war.(5)Issues regarding minimizing or eliminating emergent dental conditions and dental disease and non-battle injuries in deployed settings.(6)Issues regarding how to prevent complications associated with dental-related battle injuries.(7)Issues regarding how to prevent complications associated with the transportation of dental patients in the military medical evacuation system.(8)Issues regarding the use of technological advances, including teledentistry.(9)Issues regarding psychological distress in receiving dental care and services.(10)Issues regarding how to improve methods of training dental personnel, including dental assistants and dental extenders.(11)Wellness issues relating to dental care and services.(12)Case management issues relating to dental care and services.(13)Issues regarding the use of alternate dental care delivery systems, including the employment of interprofessional practice models incorporating multiple health professions..(b)Clerical amendmentThe table of sections at the beginning of chapter 104 of such title is amended by inserting after the item relating to section 2116 the following new item:2116a. Military dental research..722.Pilot program on cryopreservation and storage(a)Pilot programThe Secretary of Defense shall establish a pilot program to provide not more than 1,000 members of the Armed Forces serving on active duty with the opportunity to cryopreserve and store their gametes prior to deployment to a combat zone.(b)Period(1)In generalThe Secretary shall provide for the cryopreservation and storage of gametes of a participating member of the Armed Forces under subsection (a), at no cost to the member, in a facility of the Department of Defense or at a private entity pursuant to a contract under subsection (d) until the date that is one year after the retirement, separation, or release of the member from the Armed Forces.(2)Continued cryopreservation and storageAt the end of the one-year period specified in paragraph (1), the Secretary shall authorize an individual whose gametes were cryopreserved and stored in a facility of the Department as described in that paragraph to select, including pursuant to an advance medical directive or military testamentary instrument completed under subsection (c), one of the following options:(A)To continue such cryopreservation and storage in such facility with the cost of such cryopreservation and storage borne by the individual.(B)To transfer the gametes to a private cryopreservation and storage facility selected by the individual.(C)To authorize the Secretary to dispose of the gametes of the individual not earlier than the date that is 90 days after the end of the one-year period specified in paragraph (1) with respect to the individual.(c)Advance medical directive and military testamentary instrumentA member of the Armed Forces who elects to cryopreserve and store their gametes under this section shall complete an advance medical directive described in section 1044c(b) of title 10, United States Code, and a military testamentary instrument described in section 1044d(b) of such title, that explicitly specifies the use of their cryopreserved and stored gametes if such member dies or otherwise loses the capacity to consent to the use of their cryopreserved and stored gametes.(d)AgreementsTo carry out this section, the Secretary may enter into agreements with private entities that provide cryopreservation and storage services for gametes.723. Encouragement of participation in Women’s Health Transition Training pilot program(a)Encouragement of participationThe Secretaries of the military departments shall encourage female members of the Armed Forces who are separating or retiring from the Armed Forces during fiscal year 2020 to participate in the Women’s Health Transition Training pilot program (in this section referred to as the pilot program) administered by the Secretary of Veterans Affairs.(b)SelectionEach Secretary of a military department shall select at least one location at which the pilot program is offered and encourage participation in the pilot program at such location.(c)ReportNot later than September 30, 2020, the Secretary of Defense, in consultation with the Secretary of Veterans Affairs, shall submit to the Committees on Armed Services of the Senate and the House of Representatives and the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the pilot program that includes the following:(1)For the period since the commencement of the pilot program—(A)the number of courses held under the pilot program; (B)the locations at which such courses were held; and(C)for each location identified in subparagraph (B)—(i)the number of female members by military department (with respect to Department of the Navy, separately for the Navy and Marine Corps) who participated in the pilot program; and(ii)the number of seats available under the pilot program. (2)Data relating to—(A)satisfaction with courses held under the pilot program;(B)improved awareness of health care services administered by the Secretary of Veterans Affairs; and(C)any other available statistics regarding the pilot program.(3)A discussion of regulatory, legal, or resource barriers to—(A)making the pilot program permanent to enable access by a greater number of female members at locations throughout the United States;(B)offering the pilot program online for female members who are unable to attend courses held under the pilot program in person; and(C)providing for automatic enrollment of participants in the pilot program in the patient enrollment system of the Department of Veterans Affairs established and operated under section 1705 of title 38, United States Code.724.National Guard suicide prevention pilot program(a)Pilot program authorizedThe Chief of the National Guard Bureau may carry out a pilot program to expand suicide prevention and intervention efforts at the community level through the use of a mobile application that provides the capability for a member of the National Guard to receive prompt support, including access to a behavioral health professional, on a smartphone, tablet computer, or other handheld mobile device.(b)ElementsThe pilot program shall include, subject to such conditions as the Secretary may prescribe—(1)the use by members of the National Guard of an existing mobile application that provides the capability described in subsection (a); or(2)the development and use of a new mobile application that provides such capability.(c)Eligibility and participation requirementsThe Chief of the National Guard Bureau shall establish requirements with respect to eligibility and participation in the pilot program.(d)Assessment prior to pilot program commencementPrior to commencement of the pilot program, the Chief of the National Guard Bureau shall—(1)conduct an assessment of existing prevention and intervention efforts of the National Guard in each State that include the use of mobile applications that provide the capability described in subsection (a) to determine best practices for providing immediate and localized care through the use of such mobile applications; and(2)determine the feasibility of expanding existing programs on a national scale.(e)Responsibilities of entities participating in pilot programEach entity that participates in the pilot program shall—(1)share best practices with other entities participating in the program; and(2)annually assess outcomes with respect to members of the National Guard.(f)TermThe pilot program shall terminate on the date that is three years after the date on which the pilot program commenced.(g)Reports(1)Initial reportIf the Chief of the National Guard Bureau commences the pilot program authorized under subsection (a), not later than 180 days after the date of the commencement of such program, the Chief shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing a description of the pilot program and such other matters as the Chief considers appropriate.(2)Final report(A)In generalNot later than 180 days after the termination of the pilot program, the Chief of the National Guard Bureau shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on such pilot program.(B)Matters includedThe report under subparagraph (A) shall include the following:(i)A description of the pilot program, including any partnerships entered into by the Chief of the National Guard Bureau under the program.(ii)An assessment of the effectiveness of the pilot program.(iii)A description of costs associated with the implementation of the pilot program.(iv)The estimated costs of making the pilot program permanent.(v)A recommendation as to whether the pilot program should be extended or made permanent.(vi)Such other recommendations for legislative or administrative action as the Chief of the National Guard Bureau considers appropriate.(h)Funding(1)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, as specified in the corresponding funding table in section 4301, for operation and maintenance, Defense-wide, administrative and service-wide activities, Office of the Secretary of Defense, line 460 is hereby increased by $5,000,000 (with the amount of such increase to be made available for the Defense Suicide Prevention Office and National Guard suicide prevention pilot program under this section).(2)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 101 for procurement, as specified in the corresponding funding table in section 4101, for shipbuilding and conversion, Navy, ship to shore connector, line 024 is hereby reduced by $5,000,000.(i)State definedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.725.Reports on suicide among members of the Armed Forces(a)ReportsNot later than 90 days after the date of the enactment of this Act, and annually thereafter through January 31, 2021, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on suicide among members of the Armed Forces during the year preceding the date of the report.(b)Matters includedEach report under subsection (a) shall include the following with respect to the year covered by the report:(1)The number of suicides, attempted suicides, and occurrences of suicidal ideation involving a member of the Armed Forces, including the reserve components thereof, listed by Armed Force.(2)The number of suicides, attempted suicides, or suicidal ideation identified under paragraph (1) that occurred during each of the following periods:(A)The first 180 days of the member serving in the Armed Forces.(B)The period in which the member is deployed in support of a contingency operation.(3)With respect to the number of suicides, attempted suicides, or suicidal ideation identified under paragraph (2)(A), the initial recruit training location of the member.(4)The number of suicides involving a dependent of a member.(5)A description of any research collaborations and data sharing by the Department of Defense with the Department of Veterans Affairs, other departments or agencies of the Federal Government, academic institutions, or nongovernmental organizations.(6)Identification of a research agenda for the Department of Defense to improve the evidence base on effective suicide prevention treatment and risk communication.(7)The availability and usage of the assistance of chaplains, houses of worship, and other spiritual resources for members of the Armed Forces who identify as religiously affiliated and have attempted suicide, have suicidal ideation, or are at risk of suicide, and metrics on the impact these resources have in assisting religiously-affiliated members who have access to and utilize them compared to religiously-affiliated members who do not.(8)A description of the effectiveness of the policies developed pursuant to section 567 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 1071 note) and section 582 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 1071 note), including with respect to—(A)metrics identifying effective treatment modalities for members of the Armed Forces who are at risk for suicide (including any clinical interventions involving early identification and treatment of such members);(B)metrics for the rate of integration of mental health screenings and suicide risk and prevention for members during the delivery of primary care for such members;(C)metrics relating to the effectiveness of suicide prevention and resilience programs and preventative behavioral health programs of the Department of Defense (including those of the military departments and the Armed Forces); and(D)metrics evaluating the training standards for behavioral health care providers to ensure that such providers have received training on clinical best practices and evidence-based treatments.726.Study on military-civilian integrated health delivery systems(a)StudyThe Secretary of Defense shall conduct a study on the use of local integrated military-civilian integrated health delivery systems pursuant to section 706 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1096 note). The study shall examine the following:(1)Geographic locations where military medical treatment facilities have existing contractual relationships with local civilian health care networks, including Fort Drum, New York, Joint Base McGuire-Dix-Lakehurst, New Jersey, Joint Base Lewis-McCord, Washington, Fort Leonard Wood, Missouri, Elmendorf Air Force Base, Alaska, Fort Sill, Oklahoma, Tripler Army Medical Center, Hawaii, the National Capital Region, and similar locations.(2)Health care activities that promote value-based care, measurable health outcomes, patient safety, timeliness of referrals, and transparent communication with covered beneficiaries.(3)Locations where health care providers of the Department of Defense may be able to attain critical wartime readiness skills in a local integrated military-civilian integrated health delivery system.(4)The cost of providing care under an integrated military-civilian integrated health delivery system as compared to health care provided by a managed care support contractor.(b)SubmissionNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the results of the study under subsection (a).(c)DefinitionsIn this section:(1)The term covered beneficiaries has the meaning given that term in section 1072 of title 10, United States Code.(2)The term National Capital Region has the meaning given that term in section 2674 of title 10, United States Code.727.Study on case management at military medical treatment facilities(a)StudyThe Secretary of Defense shall conduct a study on the effectiveness of case management practices at military medical treatment facilities. The study shall include the following:(1)A standardized definition of case management.(2)An evaluation of case management practices provided by the military departments before and during the transition of the administration of military medical treatment facilities to the Defense Health Agency pursuant to section 1073c of title 10, United States Code.(3)A discussion of the metrics involved with determining the effectiveness of case management and the cost of case management.(4)A review of case management best practices in the private sector, including with respect to—(A)the intervals at which patients should be contacted;(B)the role of the case manager in coordination;(C)the approximate number of patients managed by a case manager; and(D)any other best practices relating to case management that would improve the experience of care within the military health system.(5)The results of a discussion with covered beneficiaries (as defined in section 1072 of title 10, United States Code) in a public forum on case management in military medical treatment facilities administered by the Defense Health Agency. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the results of the study under subsection (a).728.Study on infertility among members of the Armed Forces(a)StudyNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a study on the incidence of infertility among members of the Armed Forces, including the reserve components thereof.(b)Matters includedThe study shall include the following:(1)The number of members of the Armed Forces serving as of the date of the study who are diagnosed with common causes of infertility, such as polycystic ovary syndrome, pelvic inflammatory disease, uterine fibroids, endometriosis, sexually transmitted disease, testicular disorders, and male endocrine disorders.(2)The number of members serving as of the date of the study whose infertility has no known cause.(3)The incidence of miscarriage among women members, listed by Armed Force and military occupation.(4)A comparison of the rates of infertility and miscarriage in the Armed Forces to such rates in the civilian population, as reported by the Centers for Disease Control and Prevention.(5)Demographic information of the members described in paragraphs (1), (2), and (3), include with respect to race, ethnicity, sex, age, military occupation, and possible exposures during military service to hazardous elements such as chemical and biologic agents.(6)An assessment of the ease or delay for members in obtaining treatment for infertility, including in vitro fertilization, including—(A)the wait times at each military medical treatment facility that has community partnerships to provide in vitro fertilization;(B)the number of members described in paragraph (1) who are candidates for in vitro fertilization or other infertility treatments but cannot obtain such treatments because of the location at which the member is stationed or the duties of the member; and(C)a discussion of the reasons members cease seeking such treatments through the military health system.(7)Criteria used by the Secretary to determine service connection for infertility, including whether screenings for levels of toxins are undertaken when the cause of infertility cannot be determined.(8)The policy of the Department of Defense, as of the date of the study, for ensuring geographic stability during treatment of women members undergoing in vitro fertilization for either service-connected or non-service-connected infertility.729.Allowing claims against the United States for injury and death of members of the Armed Forces caused by improper medical care(a)In generalChapter 171 of title 28, United States Code, is amended by adding at the end the following:2681.Claims against the United States for injury and death of members of the Armed Forces of the United States(a)A claim may be brought against the United States under this chapter for damages relating to the personal injury or death of a member of the Armed Forces of the United States arising out of a negligent or wrongful act or omission in the performance of medical, dental, or related health care functions (including clinical studies and investigations) that is provided at a covered military medical treatment facility by a person acting within the scope of the office or employment of that person by or at the direction of the Government of the United States.(b)A claim under this section shall not be reduced by the amount of any benefit received under subchapter III (relating to Servicemembers’ Group Life Insurance) of chapter 19 of title 38.(c)Notwithstanding section 2401(b), a claim brought under this section shall have a three-year statute of limitations beginning on the date the claimant discovered or by reasonable diligence should have discovered the injury and the cause of the injury.(d)For purposes of claims brought under this section—(1)subsections (j) and (k) of section 2680 do not apply; and(2)in the case of an act or omission occurring outside the United States, the law of the place where the act or omission occurred shall be deemed to be the law of the State of domicile of the claimant.(e)In this section, the term covered military medical treatment facility means the facilities described in subsections (b), (c), and (d) of section 1073d of title 10, regardless of whether the facility is located in or outside the United States. The term does not include battalion aid stations or other medical treatment locations deployed in an area of armed conflict.(f)Not later than two years after the date of the enactment of this section, and every two years thereafter, the Secretary of Defense shall submit to Congress a report on the number of claims filed under this section..(b)Clerical amendmentThe table of sections for chapter 171 of title 28, United States Code, is amended by adding at the end the following:2681. Claims against the United States for injury and death of members of the Armed Forces of the United States..(c)Effective dateThis Act and the amendments made by this Act shall apply to—(1)a claim filed on or after the date of the enactment of this Act; and(2)a claim that—(A)is pending as of the date of the enactment of this Act; and(B)arises from an incident occurring not more than two years before the claim was filed.(d)Rule of constructionNothing in this Act or the amendments made by this Act shall be construed to limit the application of the administrative process and procedures of chapter 171 of title 28, United States Code, to claims permitted under section 2681 of such chapter, as amended by this section.730.Study on extending parent’s level of TRICARE health coverage to newborn child(a)StudyThe Secretary of Defense shall conduct a study on extending a parent’s level of TRICARE health coverage to the newborn child of the parent.(b)CoordinationIn conducting the study under subsection (a), the Secretary shall, with respect to members of the Coast Guard, coordinate with the Secretary of the Department in which the Coast Guard is operating when it is not operating as a service in the Department of the Navy.(c)ElementsIn conducting the study under subsection (a), the Secretary shall study—(1)the feasibility and the cost of automatically extending the parent’s level of TRICARE coverage to the newborn child for the remainder of the first year of the child’s life after the first 90 days; and(2)the current notification system for parents to change their children’s health care plan during the first 90 days of the newborn’s life.(d)SubmissionNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the study conducted under subsection (a).731.Report on Global Health Security Strategy and the National Biodefense Security(a)ReportNot later than 180 days after the date on which the Comptroller General of the United States publishes a review of the National Biodefense Strategy, the Secretary of Defense shall submit to the appropriate congressional committees a report on the implementation of the Global Health Security Strategy and the National Biodefense Strategy.(b)ElementsThe report under subsection (a) shall, at a minimum—(1)designate the individual and offices responsible for overseeing the implementation of each strategy referred to in subsection (a) within the Department of Defense;(2)detail actions that the Department is taking to support implementation of the Global Health Security Agenda;(3)detail actions taken to coordinate the efforts of the Department with the other agencies responsible for the Global Health Security Strategy and National Biodefense Strategy; and(4)with respect to the review of the National Biodefense Strategy conducted by the Comptroller General—(A)detail the recommendations in the review that the Secretary plans on or is currently implementing;(B)specify the official implementing such recommendations and the actions the official is taking to implement the recommendations;(C)specify the recommendations in the review that the Secretary has determined not to implement; and(D)explain the rationale of the Secretary with respect to not implementing such recommendations.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional defense committees;(2)the Committee on Foreign Affairs and the Committee on Energy and Commerce of the House of Representatives; and(3)the Committee on Foreign Relations and the Committee on Health, Education, Labor, and Pensions of the Senate.732.Report on mental health assessments(a)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate and the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives a publicly available report on the Department of Defense’s implementation section 1074n of title 10, United States Code. The report shall include the following:(1)An evaluation of the implementation of such section across the Armed Forces.(2)An evaluation of the efficacy of the mental health assessments under such section in helping to identify mental health conditions among members of the Armed Forces in order to prevent suicide.(3)An evaluation of the tools and processes used to provide the annual mental health assessments of members of the Armed Forces conducted pursuant to such section.(4)An analysis of how lessons learned from the annual mental health assessments can be used within the Department of Veterans Affairs to prevent veteran suicide. (5)An analysis of potential policy options to improve the monitoring and reporting required and to achieve a more robust implementation of such section.(6)Such other information as the Comptroller General determines appropriate.(b)Interim briefingNot later than March 1, 2020, the Comptroller General shall provide to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a briefing on the topics to be covered by the report under subsection (a), including and preliminary data and any issues or concerns of the Comptroller General relating to the report.(c)Access to relevant dataFor purposes of this section, the Secretary of Defense shall ensure that the Comptroller General has access to all relevant data.733.Study and report on mental health assessments for members of the Armed Forces deployed in support of a contingency operation(a)StudyEach Secretary concerned, with respect to the military department concerned, shall conduct a study on the mental health assessments provided to members of the Armed Forces deployed in connection with a contingency operation.(b)ElementsThe study under subsection (a) shall include a discussion and evaluation of the following:(1)The mental health assessments provided under section 1074m of title 10, United States Code, including any written guidance prescribed by the Secretary of Defense or the Secretaries concerned with respect to such mental health assessments.(2)The extent to which waivers for mental health assessments are granted by the Secretary of Defense under subsection (a)(2) and (a)(3) of such section (as amended by this Act), and the most common reasons why such waivers are granted.(3)For each mental health assessment specified in subsection (a)(1) of such section, the effectiveness of such assessment with respect to the detection and initiation of treatment, when appropriate, of members for behavioral health conditions.(4)With respect to a mental health assessment provided to members that is determined by the Secretary concerned under paragraph (3) to have low effectiveness, the medical evidence supporting such determination.(5)The health impacts on members provided mental health assessments under such section, including the extent to which such members—(A)are prescribed medication as a result of an assessment;(B)seek post-deployment treatment, other than treatment required under such section, for a behavioral health condition; and(C)commit suicide or engage in other harmful activities.(c)ReportNot later than 180 days after the date of the enactment of this Act, each Secretary concerned shall submit to the congressional defense committees a report containing the results of the study conducted under subsection (a).(d)Secretary concernedIn this section, the term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code.734.Education on family planning for members of the Armed Forces(a)Education Programs(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of the Department in which the Coast Guard is operating, shall establish a uniform standard curriculum to be used in education programs on family planning for all members of the Armed Forces, including both men and women members. Such education programs shall be provided to members as follows:(A)During the first year of service of the member.(B)At such other times as each Secretary of a military department determines appropriate.(2)Sense of CongressIt is the sense of Congress that the education programs under paragraph (1) should be evidence-informed and use the latest technology available to efficiently and effectively deliver information to members of the Armed Forces.(b)ElementsThe uniform standard curriculum under subsection (a) shall include the following:(1)Information for members of the Armed Forces on active duty to make informed decisions regarding family planning.(2)Information about the prevention of unintended pregnancy and sexually transmitted infections, including human immunodeficiency virus (commonly known as HIV).(3)Information on—(A)the importance of providing comprehensive family planning for members, including commanding officers; and(B)the positive impact family planning can have on the health and readiness of the Armed Forces.(4)Current, medically accurate information.(5)Clear, user-friendly information on—(A)the full range of methods of contraception approved by the Food and Drug Administration; and(B)where members can access their chosen method of contraception.(6)Information on all applicable laws and policies so that members are informed of their rights and obligations.(7)Information on patients’ rights to confidentiality.(8)Information on the unique circumstances encountered by members and the effects of such circumstances on the use of contraception.735.Funding for CDC ATSDR PFAS health study increment(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 1405 for the Defense Health Program, as specified in the corresponding funding table in section 4501, for the CDC ATSDR PFAS health study increment is hereby increased by $5,000,000.(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for Operation and Maintenance, Admin and Service-wide Activities, line 460, Office of the Secretary of Defense, as specified in the corresponding funding table in section 4301, is hereby reduced by $5,000,000.736.Sense of the House of Representatives on increasing research and development in bioprinting and fabrication in austere military environmentsIt is the sense of the House of Representatives that the Defense Health Agency should take appropriate actions to increase efforts focused on research and development in the areas of bioprinting and fabrication in austere military environments.737.Increased collaboration with NIH to combat triple negative breast cancer(a)In generalThe Office of Health of the Department of Defense shall work in collaboration with the National Institutes of Health to—(1)identify specific genetic and molecular targets and biomarkers for triple negative breast cancer; and(2)provide information useful in biomarker selection, drug discovery, and clinical trials design that will enable both—(A)triple negative breast cancer patients to be identified earlier in the progression of their disease; and(B)the development of multiple targeted therapies for the disease.(b)FundingNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated by section 1405 for the Defense Health Program, as specified in the corresponding funding tables in division D, is hereby increased by $10,000,000 to carry out subsection (a).(c)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated for operation and maintenance, Defense-wide, as specified in the corresponding funding table in section 4301, for Operation and Maintenance, Defense-wide is hereby reduced by $10,000,000.738.Funding for post-traumatic stress disorder(a)FundingNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated by section 1405 for the Defense Health Program, as specified in the corresponding funding table in such division, is hereby increased by $2,500,000 for post-traumatic stress disorder.(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated for operation and maintenance, Defense-wide, as specified in the corresponding funding table in section 4301, for Operation and Maintenance, Defense-wide is hereby reduced by $2,500,000.739.Study on readiness contracts and the prevention of drug shortages(a)StudyThe Secretary of Defense shall conduct a study on the effectiveness of readiness contracts managed by the Customer Pharmacy Operations Center of the Defense Logistics Agency in meeting the military’s drug supply needs. The study shall include an analysis of how the contractual approach to manage drug shortages for military health care can be a model for responding to drug shortages in the civilian health care market in the United States.(b)ConsultationIn conducting the study under subsection (a), the Secretary of Defense shall consult with—(1)the Secretary of Veterans Affairs;(2)the Commissioner of Food and Drugs and the Administrator of the Drug Enforcement Administration; and(3)physician organizations, drug manufacturers, pharmacy benefit management organizations, and such other entities as the Secretary determines appropriate.(c)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the results of the study under subsection (a) and any conclusions and recommendations of the Secretary relating to such study.740.Update of Department of Defense regulations, instructions, and other guidance to include gambling disorder(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries of the military departments, shall update all regulations, instructions, and other guidance of the Department of Defense and the military departments with respect to behavioral health to explicitly include gambling disorder. In carrying out this subsection, the Secretary shall implement the recommendations of the Comptroller General of the United States numbered 2 through 6 in the report by the Comptroller General titled Military Personnel: DOD and the Coast Guard Need to Screen for Gambling Disorder Addiction and Update Guidance (numbered GAO–17–114).(b)Military departments definedIn this section, the term military departments has the meaning given that term in section 101(8) of title 10, United States Code.741.Findings on musculoskeletal injuriesCongress finds the following:(1)Musculoskeletal injuries among active duty soldiers result in over 10 million limited duty days each year and account for over 70% of the medically non-deployable population, extremity injury accounts for 79% of reported trauma cases in theater, and service members experience anterior cruciate ligament (ACL) injuries at 10 times the rate of the general population.(2)Congress recognizes the important work of the Naval Advanced Medical Research Unit in Wound Care Research and encourages continued development of innovations for the Warfighter, especially regarding these tendon and ligament injuries that prevent return to duty for extended periods of time.742.Wounded Warrior Service Dog Program(a)Grants authorizedSubject to the availability of appropriations provided for such purpose, the Secretary of Defense shall establish a program, to be known as the Wounded Warrior Service Dog Program, to award competitive grants to nonprofit organizations to assist such organizations in the planning, designing, establishing, or operating (or any combination thereof) of programs to provide assistance dogs to covered members.(b)Use of funds(1)In generalThe recipient of a grant under this section shall use the grant to carry out programs that provide assistance dogs to covered members who have a disability described in paragraph (2).(2)DisabilityA disability described in this paragraph is any of the following:(A)Blindness or visual impairment.(B)Loss of use of a limb, paralysis, or other significant mobility issues.(C)Loss of hearing.(D)Traumatic brain injury.(E)Post-traumatic stress disorder.(F)Any other disability that the Secretary of Defense considers appropriate.(3)Timing of awardThe Secretary of Defense may not award a grant under this section to reimburse a recipient for costs previously incurred by the recipient in carrying out a program to provide assistance dogs to covered members unless the recipient elects for the award to be such a reimbursement.(c)EligibilityTo be eligible to receive a grant under this section, a nonprofit organization shall submit an application to the Secretary of Defense at such time, in such manner, and containing such information as the Secretary may require. Such application shall include—(1)a proposal for the evaluation required by subsection (d); and(2)a description of—(A)the training that will be provided by the organization to covered members;(B)the training of dogs that will serve as assistance dogs;(C)the aftercare services that the organization will provide for such dogs and covered members;(D)the plan for publicizing the availability of such dogs through a targeted marketing campaign to covered members;(E)the recognized expertise of the organization in breeding and training such dogs;(F)the commitment of the organization to humane standards for animals; and(G)the experience of the organization with working with military medical treatment facilities; and(3)a statement certifying that the organization—(A)is accredited by Assistance Dogs International, the International Guide Dog Federation, or another similar widely recognized accreditation organization that the Secretaries determine has accreditation standards that meet or exceed the standards of Assistance Dogs International and the International Guide Dog Federation; or(B)is a candidate for such accreditation or otherwise meets or exceeds such standards, as determined by the Secretary of Defense.(d)EvaluationThe Secretary of Defense shall require each recipient of a grant to use a portion of the funds made available through the grant to conduct an evaluation of the effectiveness of the activities carried out through the grant by such recipient.(e)DefinitionsIn this section:(1)Assistance dogThe term assistance dog means a dog specifically trained to perform physical tasks to mitigate the effects of a disability described in subsection (b)(2), except that the term does not include a dog specifically trained for comfort or personal defense.(2)Covered memberThe term covered member means a member of the Armed Forces who is—(A)receiving medical treatment, recuperation, or therapy under chapter 55 of title 10, United States Code;(B)in medical hold or medical holdover status; or(C)covered under section 1202 or 1205 of title 10, United States Code.(f)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 1405 for Other Authorizations, Defense Health Program, as specified in the corresponding funding table in section 4501, for Consolidated Health Support is hereby increased by $11,000,000.(g)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for Operations and Maintenance, as specified in the corresponding funding table in section 4301, for Operations and Maintenance, Defense-Wide, Line 460, Office of the Secretary of Defense is hereby reduced by $11,000,000.743.National Capital Consortium Psychiatry Residency Program(a)Sense of CongressIt is the sense of Congress that—(1)racial, gender, or other forms of discrimination or harassment should not be tolerated within the PRP; and(2)that PRP leadership should—(A)set the tone that such conduct is not acceptable;(B)ensure that all such complains are thoroughly investigated;(C)ensure that violators are held accountable;(D)ensure that victims are protected, and not retaliated against;(E)maintain a workplace free from unlawful harassment and discrimination;(F)conduct regular workplace climate assessments to assess the extent of discrimination or harassment in the PRP; and(G)provide refresher training, at least annually, on acceptable standards of behavior for all involved in the PRP programs, including residents and ways to report or address discrimination, harassment, or other inappropriate behavior.(b)PRP definedIn this section, the term PRP means the National Capital Consortium Psychiatry Residency Program.744.Report on medical providers and medical malpractice insuranceThe Secretary of Defense shall submit to the congressional defense committees a report identifying the number of medical providers employed by the Department of Defense who, before being employed by the Department, lost medical malpractice insurance coverage by reason of the insurer dropping the coverage.745.Information for members of the armed forces regarding availability of services at the Department of Veterans Affairs(a)In generalThe Secretary of Defense shall inform members of the Armed Forces, using mechanisms available to the Secretary, of the eligibility of such members for services of the Department of Veterans Affairs.(b)Information from sexual assault response coordinatorsThe Secretary shall insure that Sexual Assault Response Coordinators and uniformed victims advocates of the Department of Defense advise members of the Armed Forces who report instances of military sexual trauma regarding the eligibility of such members for services at the Department of Veterans Affairs and that this information be included in mandatory training materials.(c)Military sexual trauma definedIn this section, the term military sexual trauma means psychological trauma described in section 1720D(a)(1) of title 38, United States Code. 746.Pilot program on partnerships with civilian organizations for specialized surgical training(a)In generalThe Secretary of Defense shall carry out a pilot program to establish one or more partnerships with public, private, and non-profit organizations and institutions to provide short-term specialized surgical training to advance the medical skills and capabilities of military medical providers.(b)DurationThe Secretary may carry out the pilot program under subsection (a) for a period of not more than three years. (c)Evaluation metricsBefore commencing the pilot program under subsection (a), the Secretary shall establish metrics to be used to evaluate the effectiveness of the pilot program. (d)Reports(1)Initial report(A)In generalNot later than 180 days before the commencement of the pilot program under subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program. (B)ElementsThe report required by subparagraph (A) shall include a description of the pilot program, the evaluation metrics established under subsection (c), and such other matters relating to the pilot program as the Secretary considers appropriate. (2)Final report(A)In generalNot later than 180 days after the completion of the pilot program under subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program. (B)ElementsThe report required by subparagraph (A) shall include the following: (i)A description of the pilot program, including the partnerships established under the pilot program as described in subsection (a). (ii)An assessment of the effectiveness of the pilot program. (iii)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the pilot program, including recommendations for extending or making permanent the authority for the pilot program. (e)Funding(1)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 1405 for the Defense Health Program, as specified in the corresponding funding table in section 4501, for education and training is hereby increased by $2,500,000.(2)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 1405 for Defense Health Program, Operation and Maintenance, Private Sector Care, Office of the Secretary of Defense, as specified in the corresponding funding table in section 4501, is hereby reduced by $2,500,000.747.Report on research and studies regarding health effects of burn pitsThe Secretary of Defense shall submit to the congressional defense committees and the Committees on Veterans’ Affairs of the House of Representatives and the Senate a detailed report on the status, methodology, and culmination timeline of all the research and studies being conducted to assess the health effects of burn pits.748.Training on health effects of burn pits and other airborne hazardsThe Secretary of Defense shall provide mandatory training to all medical providers of the Department of Defense on the potential health effects of burn pits and other airborne hazards (such as PFAS, mold, or depleted uranium) and the early detection of such health effects.749.Report on operational medical and dental personnel requirementsNot later than January 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report containing a discussion of the following:(1)Methods—(A)to establish joint planning assumptions for the development of operational medical and dental personnel, including establishing a definition of which personnel may be identified as operational;(B)to assess options to achieve joint efficiencies in medical and dental personnel requirements, including any associated risks;(C)to apply joint planning assumptions and assess efficiencies and risks, for the purpose of determining operational medical and dental requirements;(D)to identify and mitigate limitations in the clinical readiness metric, such as data reliability, information on reserve component providers and patient care workload performed outside of military medical treatment facilities established under section 1073d of title 10, United States Code, and the linkage between such metric and patient care and retention outcomes; and(E)to determine which critical wartime specialties perform high-risk, high-acuity procedures and rely on perishable skill sets, for the purpose of prioritizing such specialities to which the clinical readiness metric may be expanded.(2)Estimates of the costs and benefits relating to—(A)providing additional training for medical personnel to achieve clinical readiness thresholds; and(B)hiring additional civilian personnel in military medical treatment facilities to backfill medical providers of the Department of Defense who attend such training.750.Annual reports on Millennium Cohort Study relating to women members of the Armed Forces(a)Annual reportsOn an annual basis, the Secretary of Defense shall submit to the appropriate congressional committees, and make publicly available, a report on findings of the Millennium Cohort Study relating to the gynecological and perinatal health of women members of the Armed Forces participating in the study.(b)Matters includedEach report under subsection (a) shall include, at a minimum, the following:(1) A summary of general findings pertaining to gynecological and perinatal health, such as the diseases, disorders, and conditions that affect the functioning of reproductive systems, including regarding maternal mortality and severe maternal morbidity, birth defects, developmental disorders, low birth weight, preterm birth, reduced fertility, menstrual disorders, and other health concerns.(2)All research projects that have concluded during the year covered by the report and the outcomes of such projects.(3)Abstracts of all ongoing projects.(4)Abstracts of all projects that have been considered for investigation.(c)Identification of areasThe Secretary shall identify—(1)areas in which the Millennium Cohort Study can increase efforts to capture data and produce studies in the field of gynecological and perinatal health of women members of the Armed Forces; and(2)activities that are currently underway to achieve such efforts.(d)DefinitionsIn this section:(1)The term appropriate congressional committees means—(A)the congressional defense committees; and(B)the Committees on Veterans’ Affairs of the House of Representatives and the Senate.(2)The term Millennium Cohort Study means the longitudinal study authorized under section 743 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 2074) to evaluate data on the health conditions of members of the Armed Forces upon their return from deployment.751.Partnerships with academic health centersThe Assistant Secretary of Defense for Health Affairs shall establish a University Affiliated Research Center and partner with Academic Health Centers to focus on the unique challenges wounded members of the Armed Forces experience. In carrying out this section, the Assistant Secretary shall emphasize research that reduces dependency on opioids, develops novel pain management and mental health strategies, and leverages partnerships with industry and medical device manufacturers to advance promising technologies for wounded members.752.Study on use of routine neuroimaging modalities in diagnosis, treatment, and prevention of brain injury due to blast pressure exposure during combat and training(a)In generalThe Secretary of Defense shall conduct a study on the feasibility and effectiveness of the use of routine neuroimaging modalities in the diagnosis, treatment, and prevention of brain injury among members of the Armed Forces due to one or more blast pressure exposures during combat and training.(b)Reports(1)Interim reportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives an interim report on the methods and action plan for the study under subsection (a).(2)Final reportNot later than two years after the date on which the Secretary begins the study under subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the results of such study. VIIIAcquisition Policy, Acquisition Management, and Related MattersAAcquisition Policy and Management801.Establishment of acquisition pathways for software applications and software upgrades(a)Guidance requiredNot later than March 1, 2020, the Secretary of Defense shall establish guidance authorizing the use of acquisition pathways described in subsection (b) for the rapid acquisition of software applications and software upgrades that are intended to be fielded within one year. A contract awarded under this section—(1)shall be in an amount equal to or less than $50,000,000; and(2)may be entered into for a period of not more than one year.(b)Software acquisition pathwaysThe guidance required by subsection (a) shall provide for the use of the following two acquisition pathways:(1)ApplicationsThe applications pathway shall provide for the use of rapid development and implementation of software applications to be used with commercially available hardware.(2)UpgradesThe upgrades pathway shall provide for the rapid development and insertion of software upgrades for embedded weapon systems or another hardware system solely used by the Department of Defense.(c)General requirementsThe guidance required by subsection (a) shall provide for—(1)the use of proven technologies and solutions to continuously engineer, update, and deliver capabilities in software; and(2)a streamlined and coordinated requirements, budget, and acquisition process that results in the rapid fielding of software applications and software upgrades.(d)Expedited process(1)In generalAn acquisition conducted under the guidance required by subsection (a) shall not be subject to the Joint Capabilities Integration and Development System Manual and Department of Defense Directive 5000.01, except to the extent specifically provided in such guidance.(2)Requirements processThe guidance required by subsection (a) shall provide that the requirements for acquisition of software applications and software upgrades—(A)are developed, refined, and prioritized on an iterative basis through continuous participation and collaboration by users, testers, and requirements authorities;(B)include an identification of the need for, and users of, the software to be acquired and a rationale for how the software will support increased efficiency of the Department of Defense;(C)are stated in the form of a summary-level list of vulnerabilities in existing software systems and desired features or capabilities of the software to be acquired; and(D)consider issues related to lifecycle costs, systems interoperability, and logistics support if the developer of the software to be acquired stops providing support.(4)Execution of rapid acquisitionsThe Secretary shall ensure that—(A)an acquisition conducted under the guidance required by subsection (a) is supported by an entity capable of regular automated testing of the source code of the software to be acquired and that such entity is authorized to buy storage, bandwidth, and computing capability as necessary;(B)the Department of Defense can collect and analyze the testing data described in subparagraph (A) to make decisions regarding software acquisition and oversight;(C)the Director of Operational Test and Evaluation and the project manager appointed under paragraph (5) design test cases to ensure that the entity described in subparagraph (A) can test the software to be acquired to ensure such software meets the requirements of the contract;(D)the project manager appointed under paragraph (5) closely monitors the progress of an acquisition conducted under the guidance required by subsection (a);(E)an independent cost estimate is conducted that considers—(i)the iterative process of the development of the software to be acquired; and(ii)the long-term value of the software to be acquired to the Department of Defense, not based on the value of individual lines of source code of the software;(F)the performance of fielded versions of the software to be acquired are demonstrated and evaluated in an operational environment; (G)performance metrics of the software to be acquired, such as metrics relating to when the software can be fielded, delivery capabilities of the software (including speed of recovery from outages and cybersecurity vulnerabilities), and assessments and estimations of the size and complexity of such software, are automatically generated on a continuous basis and made available to the Department of Defense and the congressional defense committees; and(H)cybersecurity metrics of the software to be acquired, such as metrics relating to the density of vulnerabilities within the code, the time from vulnerability identification to patch availability, the existence of common weaknesses within the code, and other cybersecurity metrics based on widely-recognized standards and industry best practices, are generated and made available to the Department of Defense and the congressional defense committees.(5)Administration of software acquisition pathwaysThe guidance required by subsection (a) may provide for the use of any of the following streamlined procedures:(A)The service acquisition executive of the military department concerned shall appoint a project manager for each acquisition of software applications and software upgrades, as determined by the service acquisition executive. Such project manager shall be appointed from among civilian employees or members of the Armed Forces who have significant and relevant experience in current software processes.(B)Each project manager shall report with respect to such acquisition directly, and without intervening review or approval, to the service acquisition executive of the military department concerned.(C)The service acquisition executive of the military department concerned shall evaluate the job performance of such manager on an annual basis. In conducting an evaluation under this paragraph, a service acquisition executive shall consider the extent to which the manager has achieved the objectives of the acquisition for which the manager is responsible, including quality, timeliness, and cost objectives.(D)The project manager shall be authorized staff positions for a technical staff, including experts in software engineering to enable the manager to manage the acquisition without the technical assistance of another organizational unit of an agency to the maximum extent practicable.(E)The project manager shall be authorized, in coordination with the users and testers of the software to be acquired, to make tradeoffs among lifecycle costs, requirements, and schedules to meet the goals of the acquisition.(F)The service acquisition executive or the Under Secretary of Defense for Acquisition and Sustainment, as applicable, shall serve as the decision authority for the acquisition.(G)The project manager of a defense streamlined acquisition shall be provided a process to expeditiously seek a waiver from Congress from any statutory or regulatory requirement that the project manager determines adds little or no value to the management of the acquisition.(6)Delegation of authorityThe service acquisition executive may delegate any of the responsibilities under this subsection to a program executive officer (or equivalent).(e)Contract terms(1)In generalA contract entered into pursuant to the guidance required by subsection (a)—(A)may be awarded within a 90-day period after solicitation on the basis of—(i)statements of qualifications and past performance data submitted by offerors; and(ii)discussions with two or more qualified offerors without regard to price;(B)may be a time-and-materials contract;(C)shall be treated as a contract for the acquisition of commercial services (as defined in section 103a of title 41, United States Code, as in effect on January 1, 2020);(D)shall identify the individuals to perform the work of the contract, and such individuals may not be replaced without the advance written consent of the contracting officer; and(E)may allow for a contractor performing the work of the contract to review existing software in consultation with the user community and incorporate user feedback to—(i)define and prioritize software requirements; and(ii)design and implement new software applications and software upgrades.(2)OptionsA contract entered into pursuant to the guidance required by subsection (a) may contain an option to extend the contract once, for a period not to exceed one year, to complete the implementation of one or more specified software applications and software upgrades identified during the period of the initial contract. Such an option may not be in an amount greater than $100,000,000 and—(A)if the option is a time-and-materials contract, it shall be treated as a contract for the acquisition of commercial services (as defined in section 103a of title 41, United States Code); and(B)if the option is a fixed-price contract, it shall be treated as a contract for the acquisition of commercial products (as defined in section 103 of title 41, United States Code).(f)Rule of constructionNothing in this section shall be deemed to prevent the use of other methods of acquisition to procure software applications and upgrades.(g)Conforming amendmentSection 2430(a)(2) of title 10, United States Code, is amended—(1)in subparagraph (A), by striking or at the end;(2)in subparagraph (B), by striking the period at the end and inserting ; or; and(3)by adding at the end the following new subparagraph:(C)an acquisition program for software applications and software upgrades carried out using the acquisition guidance issued pursuant to section 801 of the National Defense Authorization Act for Fiscal Year 2020..802.Software development and software acquisition training and management programs(a)Establishment of software development and software acquisition training and management programs(1)In generalThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition and Sustainment and in consultation with the Under Secretary of Defense for Research and Engineering and the Chief Information Officer of the Department of Defense, shall establish software development and software acquisition training and management programs for all software acquisition professionals, software developers, and other appropriate individuals, as determined by the Secretary of Defense to earn a certification in software development and software acquisition.(2)Program contentsThe programs established under paragraph (1) shall—(A)develop and expand the use of specialized training programs for chief information officers of the military departments and the Defense Agencies, service acquisition executives, program executive officers, and program managers to include training on and experience in—(i)continuous software development; and(ii)acquisition pathways available to acquire software;(B)ensure program managers for major defense acquisition programs, defense business systems, and other software programs of the Department of Defense—(i)have demonstrated competency in current software processes;(ii)have the skills to lead a workforce that can quickly meet challenges, use software tools that prioritize continuous or frequent upgrades as such tools become available, take up opportunities provided by new innovations, and plan software activities in short iterations to learn from risks of software testing; and(iii)have the experience and training to delegate technical oversight and execution decisions; and(C)include continuing education courses and experiential training to help individuals maintain skills learned through the programs.(b)Reports(1)Reports requiredThe Secretary shall submit to the congressional defense committees—(A)not later than 90 days after the date of the enactment of this Act, an initial report; and(B)not later than one year after the date of the enactment of this Act, a final report.(2)ContentsEach report required under paragraph (1) shall include—(A)the status of implementing the software development and software acquisition training and management programs established under subsection (a)(1);(B)a description of the requirements for certification, including the requirements for competencies in current software processes;(C)a description of potential career paths in software development and software acquisition within the Department of Defense;(D)an independent assessment conducted by the Defense Innovation Board of the progress made on implementing the programs established under subsection (a)(1); and(E)any recommendations for changes to existing law to facilitate the implementation of the programs established under subsection (a)(1).(c)DefinitionsIn this section:(1)Program executive officer; program managerThe terms program executive officer and program manager have the meanings given those terms, respectively, in section 1737 of title 10, United States Code.(2)Service acquisition executiveThe terms military department, Defense Agency, and service acquisition executive have the meanings given those terms, respectively, in section 101 of title 10, United States Code.(3)Major defense acquisition programThe term major defense acquisition program has the meaning given in section 2430 of title 10, United States Code.(4)Defense business systemThe term defense business system has the meaning given in section 2222(i)(1) of title 10, United States Code.803.Modifications to cost or pricing data for certain procurements(a)Cost or pricing data for certain commercial products(1)In generalSection 2306a(b)(4) of title 10, United States Code, is amended by adding at the end the following new subparagraph:(D)If the head of contracting activity determines, based on market research, that a commercial item will be solely procured by the Department of Defense, the offeror of such commercial product shall provide cost or pricing data to the contracting officer pursuant to subsection (a)..(2)Conforming amendmentEffective January 1, 2020, subparagraph (D) of section 2306a(b)(4) of title 10, United States Code, as added by paragraph (1), is amended by striking commercial item and inserting commercial product. (b)Data other than certified cost or pricing data for sole source contract awards(1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Defense Supplement to the Federal Acquisition Regulation to require an offeror for a sole source contract, subcontract, or modification of a sole source contract or subcontract, to submit to the contracting officer data other than certified cost or pricing data under section 2306a(d) of title 10, United States Code, for purposes of determining the reasonableness of the price of the contract, subcontract, or modification of the contract or subcontract.(2)PenaltyWith respect to an offeror that fails to comply with the requirements established under paragraph (1), the Secretary of Defense may—(A)suspend or debar such offeror; or(B)include a notation on such offeror in the system used by the Federal Government to monitor or record contractor past performance.(c)Should-cost analysis for commercial product procurementsThe Director of the Defense Contract Management Agency shall identify which commercial products (as defined in section 103 of title 41, United States Code, as in effect on January 1, 2020) should be analyzed under the should-cost review process before the Secretary of Defense enters into a contract to procure such a commercial product.(d)Guidelines and resources on the acquisition or licensing of intellectual propertySection 2322 of title 10, United States Code, is amended by adding at the end the following new subsection:(c)Guidelines and resources(1)In generalThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition and Sustainment, shall develop guidelines and resources on the acquisition or licensing of intellectual property, including—(A)model forms for specially negotiated licenses described under section 2320(f) (as appropriate); and(B) an identification of definitions, key terms, examples, and case studies that resolve ambiguities in the differences between—(i)detailed manufacturing and process data;(ii)form, fit, and function data; and(iii)data required for operations, maintenance, installation, and training.(2)ConsultationIn developing the guidelines and resources described in paragraph (1), the Secretary shall regularly consult with appropriate stakeholders, including large and small businesses, traditional and non-traditional contractors (including subcontractors), and maintenance repair organizations..804.Modifications to cost or pricing data on below-threshold contracts(a)Below-Threshold civilian contractsSection 3504 of title 41, United States Code is amended—(1)by striking head of the procuring activity each place it appears and inserting contracting officer;(2)in subsection (b), by striking or (2); and(3)by striking subsection (c).(b)Below-threshold defense contractsSection 2306a(c) of title 10, United States Code, is amended—(1)by striking head of the procuring activity each place it appears and inserting contracting officer;(2)in paragraph (2), by striking or (B); and(3)by striking paragraph (3).805.Comptroller General report on price reasonablenessNot later than March 31, 2021, the Comptroller General of the United States shall submit to the congressional defense committees, the Committee on Oversight and Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the efforts of the Secretary of Defense to secure data relating to the price reasonableness of offers from offerors. The report shall include a review of—(1)the number of, and justification for, any waiver of requirements for submission of certified cost or pricing data for sole source contracts for spare parts issued during fiscal years 2015 through 2019 pursuant to section 2306a(b)(1)(C) of title 10, United States Code;(2)the number of, and justification for, any exception to the requirements for submission of certified cost or pricing data for sole source contracts for spare parts provided during fiscal years 2015 through 2019 pursuant to section 2306a(b)(1)(B) of title 10, United States Code;(3)the number of contracts awarded for which a request for cost or pricing data, including data other than certified cost or pricing data, to determine price reasonableness was denied by an offeror at the time of award;(4)actions taken by the Secretary if an offeror refused to provide request data described in paragraph (2), including—(A)whether the contracting officer included a notation in the system used by the Federal Government to monitor or record contractor past performance regarding the refusal of an offeror to provide such data;(B)any strategies developed by the Secretary to acquire the good that was the subject of a contract for which the offeror refused to provide such data in the future without the need for such a waiver.806.Requirement that certain ship components be manufactured in the national technology and industrial base(a)Additional procurement limitationSection 2534(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:(6)Components for auxiliary shipsSubject to subsection (k), the following components:(A)Auxiliary equipment, including pumps, for all shipboard services.(B)Propulsion system components, including engines, reduction gears, and propellers.(C)Shipboard cranes.(D)Spreaders for shipboard cranes..(b)ImplementationSuch section is further amended by adding at the end the following new subsection:(k)Implementation of auxiliary ship component limitationSubsection (a)(6) applies only with respect to contracts awarded by the Secretary of a military department for new construction of an auxiliary ship after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020 using funds available for National Defense Sealift Fund programs or Shipbuilding and Conversion, Navy. For purposes of this subsection, the term auxiliary ship does not include an icebreaker..807.Acquisition and disposal of certain rare earth materials(a)Guidance on streamlined acquisition of covered rare earth materials(1)In generalNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment, in consultation with the Under Secretary of Defense (Comptroller), the Vice Chairman of the Joint Chiefs of Staff, the Secretary of Energy, and the appropriate Under Secretary of State designated by the Secretary of State shall establish guidance to—(A)enable the acquisition of items containing rare earth materials, with a focus on items that contain high concentrations of rare earth materials; (B)establish a secure supply chain for rare earth materials from sources within the United States and covered foreign sources; and(C)ensure that the United States will eliminate dependency on rare earth materials from China by fiscal year 2035.(2)ContentsThe guidance required by paragraph (1) shall encourage the use of rare earth materials mined, refined, processed, melted, or sintered in the United States and include—(A)a determination of when best value contracting methods, including use of a sole source contract with a institution of higher education (as defined in section 101 of the Higher Education Act of 1965 Act (20 U.S.C. 1001)) or other entity, should be used to ensure the viability of a rare earth material supplier;(B)a guide to the applicability of relevant statutes, including sections 2533b and 2533c of title 10, United States Code, and other statutory or regulatory restrictions to defense contracts and subcontracts;(C)information on current sources within the United States and covered foreign sources of rare earth materials along with commonly used commercial documentation and review processes;(D)directives on budgeting and expending funds for the qualification and certification of suppliers of rare earth materials within the United States to meet national security needs; and(E)any exceptions to the Joint Capabilities Integration and Development System Manual and Department of Defense Directive 5000.01.(3)ReportNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment, in consultation with the appropriate Under Secretary of State designated by the Secretary of State, shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on—(A)the guidance required by paragraph (1); and(B)the efforts of the Secretary of Defense to create and maintain secure supply chain for rare earth materials from sources within the United States and covered foreign sources.(4)DefinitionsIn this subsection:(A)Covered foreign sourceThe term covered foreign source means a source located in a foreign country that is not an adversary of the United States, as determined by the Secretary of Defense.(B)Rare earth materialThe term rare earth material means a concentrate, oxide, carbonate, fluoride, metal, alloy, magnet, or finished product whose chemical, magnetic, or nuclear properties are largely defined by the presence of—(i)yttrium;(ii)scandium; or(iii)any lanthanide series element.(b)Authority to dispose of and acquire materials for the national defense stockpile(1)Disposal authorityPursuant to section 5(b) of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98d(b)), the National Defense Stockpile Manager shall dispose of 3,000,000 pounds of tungsten ores and concentrates contained in the National Defense Stockpile (in addition to any amount previously authorized for disposal).(2)Acquisition authority(A)AuthorityUsing funds available in the National Defense Stockpile Transaction Fund, the National Defense Stockpile Manager may acquire the following materials determined to be strategic and critical materials required to meet the defense, industrial, and essential civilian needs of the United States:(i)Aerospace-grade rayon.(ii)Electrolytic manganese metal.(iii)Pitch-based carbon fiber.(iv)Rare earth cerium compounds.(v)Rare earth lanthanum compounds.(B)Amount of authorityThe National Defense Stockpile Manager may use up to $14,420,000 in the National Defense Stockpile Transaction Fund for acquisition of the materials specified in subsection (b).(C)Fiscal year limitationThe authority under subsection (b) is available for purchases during fiscal year 2020 through fiscal year 2024.(c)National Defense Stockpile sales(1)Sense of CongressIt is the sense of Congress that tantalum should be designated as a strategic and critical material under the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98 et seq.), required to meet the defense, industrial, and essential civilian needs of the United States.(2)National Defense Stockpile sales of tantalumSection 2533c(d)(1) of title 10, United States code, is amended—(A)in subparagraph (C), by striking and at the end;(B)in subparagraph (D), by striking the period at the end and inserting ; and; and(C)adding at the end the following new subparagraph:(E)tantalum..(3)Prohibition on sales of materialsSection 2533c(a)(2) of title 10, United States Code, is amended by striking covered before material.808.Prohibition on acquisition of tantalum from non-allied foreign nationsSubsection (d)(1) of section 2533c of title 10, United States Code, is amended—(1)in subparagraph (C), by striking and at the end;(2)in subparagraph (D), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph: (E)tantalum..809.Application of miscellaneous technology base policies and programs to the Columbia-class submarine programNotwithstanding subchapter V of chapter 148 of title 10, United States Code (except for sections 2534, 2533a, and 2533b of such title), for a period of one year beginning on the date of the enactment of this Act, the milestone decision authority (as defined in section 2366a of title 10, United States Code) for the Columbia-class submarine program shall ensure that such program maintains the schedule approved under the Milestone B approval (as defined in such section).810.Application of limitation on procurement of goods other than United States goods to the FFG–Frigate ProgramNotwithstanding any other provision of law, amounts authorized to carry out the FFG–Frigate Program may be used to award a new contract that provides for the acquisition of the following components regardless of whether those components are manufactured in the United States:(1)Auxiliary equipment (including pumps) for shipboard services.(2)Propulsion equipment (including engines, reduction gears, and propellers).(3)Shipboard cranes.(4)Spreaders for shipboard cranes.811.Consideration of price in procurement of the FFG(X) frigateIn evaluating proposals for a contract to procure a FFG(X) frigate, the Secretary of the Navy shall ensure price is a critical evaluation factor set forth in the request for proposal (solicitation number N0002419R2300) for the procurement of the frigate.812.Repeal of continuation of data rights during challenges(a)RepealSection 866 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1901; 10 U.S.C. 2321) is repealed.(b)Restoration of amended provisionSubsection (i) of section 2321 of title 10, United States Code, is amended to read as follows:(i)Rights and liability upon final disposition(1)If, upon final disposition, the contracting officer's challenge to the use or release restriction is sustained—(A)the restriction shall be cancelled; and(B)if the asserted restriction is found not to be substantially justified, the contractor or subcontractor asserting the restriction shall be liable to the United States for payment of the cost to the United States of reviewing the asserted restriction and the fees and other expenses (as defined in section 2412(d)(2)(A) of title 28) incurred by the United States in challenging the asserted restriction, unless special circumstances would make such payment unjust.(2)If, upon final disposition, the contracting officer's challenge to the use or release restriction is not sustained—(A)the United States shall continue to be bound by the restriction; and(B)the United States shall be liable for payment to the party asserting the restriction for fees and other expenses (as defined in section 2412(d)(2)(A) of title 28) incurred by the party asserting the restriction in defending the asserted restriction if the challenge by the United States is found not to be made in good faith..813.Repeal of authority to waive acquisition laws to acquire vital national security capabilitiesSection 806 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) is repealed.814.Repeal of transfer of funds related to cost overruns and cost underruns(a)In generalSection 828 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2430 note) is repealed.(b)Conforming amendmentSection 825 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1466) is amended—(1)by repealing subsection (b); and(2)by striking (a) In general.—.815.Addition of domestically produced stainless steel flatware and dinnerware to the Berry Amendment(a)In generalSection 2533a(b) of title 10, United States Code, is amended by adding at the end the following new paragraphs:(3)Stainless steel flatware.(4)Dinnerware..(b)Effective dateParagraphs (3) and (4) of section 2533a(b) of title 10, United States Code, as added by subsection (a), shall apply with respect to contracts entered into on or after the date occurring 1 year after the date of the enactment of this Act.BAmendments to General Contracting Authorities, Procedures, and Limitations821.Modifications to the middle tier of acquisition programs(a)Access to technical data, records, and informationSection 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) is amended by adding at the end the following new subsection:(e)Access to technical data, records, and informationThe Secretary of Defense shall develop a process to provide the Director of Operational Test and Evaluation, the Director of Cost Assessment and Program Evaluation, and the Under Secretary of Defense for Research and Engineering access to all technical data, records, and information necessary to evaluate the technological maturity, operational effectiveness, and operational suitability of products and technologies proposed to be acquired under the guidance required by subsection (a)..(b)Dollar threshold for acquisition programsSubsection (a) of such section is amended—(1)by striking Not later than and inserting the following:(1)In generalNot later than;(2)in paragraph (1), as so designated, by striking acquisition programs that are intended to be completed in a period of two to five years. and inserting the following: acquisition programs—(A)with an eventual total expenditure for research, development, test, and evaluation or an eventual total expenditure for procurement that is less than those expenditures described in section 2430(a)(1)(B) of this title; and(B)that are intended to be completed in a period of two to five years.; and(3)by adding at the end the following new paragraph:(2)WaiverThe Secretary of Defense may waive the requirements of subparagraph (A) of paragraph (1), and may not delegate the authority to make such a waiver..822.Briefing relating to the middle tier of acquisition programs(a)In generalNot later than December 1, 2019, the Secretary of Defense shall provide a briefing to the congressional defense committees on lessons learned and best practices identified through the use of the middle tier of acquisition programs described under section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note). The briefing shall be accompanied by a written analysis—(1)identifying which lessons learned can be applied to—(A)middle tier acquisition programs; and(B)any major defense acquisition program (as defined under section 2430 of title 10, United States Code);(2)describing the extent to which covered risk should be a factor in determining which acquisition authority to use, including—(A)an acquisition pathway as described under subsection (b) of section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note);(B)the authority described under section 2371b of title 10, United States Code;(C)acquisition authority relating to urgent operational needs;(D)a traditional acquisition process; or(E)any other acquisition authority, as determined by the Secretary;(3)describing whether any requirements applicable to major defense acquisition programs should be applicable to middle tier acquisition programs under such section; and(4)recommending amendments or revisions (as applicable) to law or regulation, and including available data to support such recommendations.(b)Covered risk definedIn this section, the term covered risk shall have the meaning given by the Secretary of Defense, and shall include a consideration of cost, schedule, performance, risk to operational success.823.Rates for progress payments or performance-based payments(a)Consistency in establishment of rates for progress payments or performance-based paymentsSection 2307(a) of title 10, United States Code, is amended by inserting the following new paragraph:(3)Except as provided in subsection (g), the Secretary of Defense shall not establish a rate for progress payments or a rate for performance-based payments that is lower than the rate for progress payments or a rate for performance-based payments, as applicable, established by another head of an agency..(b)Payment authoritySection 2307(a)(1) of title 10, United States Code, is amended in the matter preceding subparagraph (A) by striking The head of any agency may and inserting The head of an agency may—.(c)Notice of revision to rates for progress payments or performance-based payments(1)To CongressThe Secretary of Defense may not issue rules to revise the rate for progress payments or the rate for performance-based payments unless the Secretary provides the congressional defense committees with a notice of determination of need for such revision. This notice shall include—(A)a justification, including the data and analysis supporting the justification, for the revision; and(B)an assessment of how the revision will create a more effective acquisition process and benefit the defense industrial base.(2)PublicationThe Secretary shall publish the notice required by paragraph (1) in the Federal Register not later than five business days after providing such notice to the congressional defense committees.824.Additional requirements for negotiations for noncommercial computer softwareSection 2322a of title 10, United States Code, is amended by adding at the end the following new subsections:(c)Rights to noncommercial computer softwareAs part of any negotiation for the acquisition of noncommercial computer software, the Secretary of Defense may not require a contractor to sell or otherwise relinquish to the Federal Government any rights to noncommercial computer software developed exclusively at private expense, except for rights related to—(1)corrections or changes to such software or related materials for such software furnished to the contractor by the Department of Defense;(2)such software or related materials for such software that is otherwise publicly available or that has been released or disclosed by the contractor or subcontractor without restrictions on further use, release, or disclosure, other than a release or disclosure resulting from the sale, transfer, or other assignment of interest in such software or related materials to another party;(3)such software or related materials for such software obtained with unlimited rights under another contract with the Federal Government or as a result of such a negotiation; or(4)such software or related materials for such software furnished to the Department of Defense under a contract or subcontract that includes—(A)restricted rights in such software, limited rights in technical data, or government purpose rights, where such restricted rights, limited rights, or government purpose rights have expired; or(B)government purpose rights, where the contractor’s exclusive right to use such software or related materials for commercial purposes has expired.(d)Consideration of specially negotiated licensesThe Secretary of Defense shall, to the maximum extent practicable, negotiate and enter into a contract with a contractor for a specially negotiated license for noncommercial computer software or related materials for such software necessary to support the product support strategy of a major weapon system or subsystem of a major weapon system..825.Responsibility for data analysis and requirements validation for services contractsSection 2329 of title 10, United States Code, is amended—(1)in subsection (a), by inserting , acting through the Under Secretary of Defense (Comptroller) and Director of Cost Assessment and Program Evaluation, after Secretary of Defense;(2)in subsection (b), in the matter preceding paragraph (1), by inserting , acting through the Under Secretary of Defense (Comptroller) and Director of Cost Assessment and Program Evaluation, after Secretary of Defense; and(3)in subsection (c)(2)(A), by inserting , acting through the Under Secretary of Defense (Comptroller) and Director of Cost Assessment and Program Evaluation, after Secretary of Defense.826.Annual reports on authority to carry out certain prototype projects(a)In generalSection 2371b of title 10, United States Code, is amended by adding at the end the following new subsections:(i)Data collection and use(1)The service acquisition executive of each military department shall collect data on the use of the authority under this section by the applicable military department, and the Under Secretary of Defense for Research and Engineering and the Under Secretary of Defense for Acquisition and Sustainment shall collect data on all other use of such authority by the Department of Defense, including use by the Defense Agencies.(2)The Under Secretary of Defense for Acquisition and Sustainment shall—(A)maintain a database of information collected under this section, which shall be made accessible to any official designated by the Secretary of Defense; and(B)analyze such information to update policy and guidance related to the use of the authority under this section.(j)Report(1)Not later than December 31, 2019, and each December 31 thereafter the Secretary of Defense shall annually submit to the congressional defense committees a report covering the preceding fiscal year on the use of the authority under this section. Each report shall summarize the data collected under subsection (i) on the nature and extent of each such use of the authority, including a description—(A)of the participants to an agreement entered into pursuant to the authority of subsection (a) or a follow-on contract or transaction entered into pursuant to the authority of subsection (f);(B)of the quantity of prototype projects to be produced pursuant to such an agreement, follow-on contract, or transaction;(C)of the amount of payments made pursuant to each such agreement, follow-on contract, or transaction;(D)of the purpose, description, and status of prototype projects carried out pursuant to each such agreement, follow-on contract, or transaction; and(E)including case examples, of the successes and challenges with using the authority of subsection (a) or (f).(2)A report required under this subsection shall be submitted in unclassified form without any designation relating to dissemination control, but may contain a classified annex..(b)Conforming amendmentSection 873 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1905; 10 U.S.C. 2371 note) is repealed.827.Competition requirements for purchases from Federal Prison Industries(a)Competition requirements for purchases from Federal Prison IndustriesSubsections (a) and (b) of section 2410n of title 10, United States Code, are amended to read as follows: (a)Market researchBefore purchasing a product listed in the latest edition of the Federal Prison Industries catalog published under section 4124(d) of title 18, the Secretary of Defense shall conduct market research to determine whether such product—(1)is comparable to products available from the private sector; and(2)best meets the needs of the Department of Defense in terms of price, quality, and time of delivery.(b)Competition requirementIf the Secretary determines that a Federal Prison Industries product is not comparable to products available from the private sector and does not best meet the needs of the Department of Defense in terms of price, quality, or time of delivery, the Secretary shall use competitive procedures or make an individual purchase under a multiple award contract for the procurement of the product. In conducting such a competition or making such a purchase, the Secretary shall consider a timely offer from Federal Prison Industries..(b)Effective dateThe amendment made by subsection (a) shall take effect 60 days after the date of the enactment of this Act. 828.Enhanced post-award debriefing rightsSection 818(a)(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1463; 10 U.S.C. 2305 note) is amended by striking $100,000,000 each place it appears and inserting $50,000,000.829.Standardizing data collection and reporting on use of source selection procedures by Federal agencies(a)Repeal of Government Accountability Office reporting requirements on use of lowest price technically acceptable source selection criteria(1)Department of DefenseSection 813 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 2305 note) is amended by striking subsection (d).(2)Other agenciesSection 880 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1910; 41 U.S.C. 3701 note) is amended by striking subsection (d) and redesignating subsection (e) as subsection (d).(b)Revision to the Federal procurement data systemNot later than 180 days after the date of the enactment of this Act, the Administrator of General Services, in coordination with the Administrator for Federal Procurement Policy, shall direct appropriate revisions to the Federal procurement data system established pursuant to section 1122(a)(4) of title 41, United States Code (or any successor system), to facilitate the collection of complete, timely, and reliable data on the source selection processes used by Federal agencies for the contract actions being reported in the system. The Administrator of General Services shall ensure that data is collected—(1)at a minimum, on the usage of the lowest price technically acceptable contracting methods and best value contracting methods process; and(2)on all applicable contracting actions, including task orders or delivery orders issued under indefinite delivery-indefinite quantity contracts.830.Modification of justification and approval requirement for certain Department of Defense contracts(a)Modification of justification and approval requirementNotwithstanding section 811 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2405)—(1)no justification and approval is required under such section for a sole-source contract awarded by the Department of Defense in a covered procurement for an amount not exceeding $100,000,000; and(2)for purposes of subsections (a)(2) and (c)(3)(A) of such section, the appropriate official designated to approve the justification for a sole-source contract awarded by the Department of Defense in a covered procurement exceeding $100,000,000 is the official designated in section 2304(f)(1)(B)(ii) of title 10, United States Code.(b)GuidanceNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance to implement the authority under subsection (a).(c)Comptroller general review(1)Data tracking and collectionThe Department of Defense shall track the use of the authority provided pursuant to subsection (a) and make the data available to the Comptroller General for purposes of the report required under paragraph (2).(2)ReportNot later than February 1, 2022, the Comptroller General of the United States shall submit a report to the congressional defense committees which shall include the number of contracts awarded on the basis of competition restricted to Program Participants in the program established under section 8(a) of the Small Business Act (15 U.S.C. 637(a)) to small business concerns that are Native Hawaiian Organizations (as defined in paragraph (15) of such section (15 U.S.C. 637(a)(15))) or economically disadvantaged Indian tribes (or a wholly owned business entity of such a tribe) (as defined in paragraph (13) of such section (15 U.S.C. 637(a)(13))) or that exceed the dollar amount under paragraph (1)(D) of such section. 831.Preference for offerors employing veterans(a)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new section:2339b.Preference for offerors employing veterans(a)PreferenceIn awarding a contract for the procurement of goods or services for the Department of Defense, the head of an agency may establish a preference for offerors that employ veterans on a full-time basis. The Secretary of Defense shall determine the criteria for use of such preference.(b)Rule of constructionNothing in this section shall be construed to supercede any other provision of law establishing a preference for small business concerns owned and controlled by veterans or small business concerns owned and controlled by service-disabled veterans (as defined in section 3(q) of the Small Business Act (15 U.S.C. 632(q))).(c)Congressional notificationPrior to establishing the preference described in subsection (a), the Secretary of Defense shall provide a briefing to the Committee on Armed Services of the House of Representatives on—(1)a plan for implementing such preference, including—(A)penalties for an offeror that willfully and intentionally misrepresents the veteran status of the employees of the offeror in a bid submitted under subsection (a); and(B)reporting on use of such preference; and(2)the process for assessing and verifying offeror compliance with regulations relating to equal opportunity for veterans requirements..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2339a the following new item:2339b. Preference for offerors employing veterans..832.Reporting on expenses incurred for independent research and development costs(a)Reporting on independent research and development costsSection 2372 of title 10, United States Code, is amended—(1)in the second sentence of subsection (a), by striking shall be reported and all that follows through indirect costs. and inserting the following:shall be reported—(1)independently from other allowable indirect costs; and(2)annually by the contractor to the Defense Technical Information Center, who shall give access to the information to the Under Secretary of Defense for Research and Engineering, the Director of the Defense Contract Audit Agency, and the Director of the Defense Management Audit Agency..(b)Report to CongressSuch section is further amended by adding at the end the following new subsection:(f)Report to CongressNot later than March 31, 2020, and biennially thereafter, the Under Secretary of Defense for Research and Engineering, in coordination with the Director of the Defense Contract Management Agency, the Director of the Defense Contract Audit Agency, and the Defense Technical Information Center, shall submit to the congressional defense committees aggregate cost data on the independent research and development programs of the contractor. The report shall include—(1)an analysis of such programs completed during the two-year period preceding the date of the report, including the extent to which such programs align with the modernization priorities of the most recent national defense strategy (as described by section 113 of this title);(2)an estimate of the extent to which such programs produced, or sought to produce, disruptive technologies or incremental technologies;(3)with respect to each contractor subject to the reporting requirement under subsection (a)—(A)a comparison of the total amount of independent research and development costs submitted for reimbursement under the annual incurred cost proposal of such contractor and the amount reported to the Defense Technical Information Center; and (B)a summary of any issues relating to the ownership or distribution of intellectual property rights raised by such contractor relating to an independent research and development program of such contractor..(c)Report to GAOThe Secretary of Defense shall submit to the Comptroller General of the United States the first such report required under subsection (f) of section 2372 of title 10, United States Code (as added by subsection (a)), so that the Comptroller General may perform a review of the information provided in the report.833.Reporting on expenses incurred for bid and proposal costsSection 2372a(a) of title 10, United States Code, is amended—(1)in the second sentence, by striking shall be reported and all that follows through indirect costs. and inserting the following:shall be reported—(1)independently from other allowable indirect costs; and(2)annually by the contractor to the Director of the Defense Contract Audit Agency, who shall give access to the information to the Principal Director for Defense Pricing and Contracting..834.Repeal of the Defense Cost Accounting Standards Board(a)RepealSection 190 of title 10, United States Code, is repealed.(b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by striking the item relating to section 190.835.Report on requirements relating to consumption-based solutions(a)ReportThe Undersecretary of Defense for Acquisition and Sustainment shall submit to the congressional defense committees a report on the feasibility of revising the Defense Federal Acquisition Regulation Supplement to include requirements relating to consumption-based solutions.(b)Consumption-based solutions definedThe term consumption-based solutions means any combination of hardware or equipment, software, and labor or services that together provide a capability that is metered and billed based on actual usage and predetermined pricing per resource unit, and includes the ability to rapidly scale capacity up or down.CProvisions Relating to Acquisition Workforce841.Defense acquisition workforce certification and education requirements(a)Professional certification requirement(1)Professional certification required for all acquisition workforce personnelSection 1701a of title 10, United States Code, is amended—(A)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and(B)by inserting after subsection (b) the following new subsection:(c)Professional certification(1)In generalThe Secretary of Defense shall implement a certification program to provide for a professional certification requirement for all members of the acquisition workforce. Except as provided in paragraph (2), the certification requirement for any career field of the acquisition workforce shall be based on nationally or internationally recognized standards developed by a third-party entity.(2)Requirements for SecretaryIf the Secretary determines that, for a particular acquisition workforce career field, the third-party entity described in paragraph (1) does not meet the needs of the Department, the Secretary shall establish the professional certification requirement for that career field that conforms with nationally or internationally recognized standards. The Secretary shall determine the best approach to implement such requirement for that career field, including implementation through entities outside the Department of Defense and may be designed and implemented without regard to section 1746 of this title..(2)Certification renewalParagraph (3) of section 1723(a) of such title is amended by striking the second sentence.(3)Participation in professional associationsSection 1701a(b) of such title is amended—(A)by redesignating paragraphs (6), (7), (8), and (9) as paragraphs (7), (8), (9), and (10), respectively; and(B)by inserting after paragraph (5) the following new paragraph:(6)authorize a member of the acquisition workforce to participate in professional associations, consistent with the performance plan of such member, if such participation provides the member with the opportunity to gain leadership and management skills;.(4)Effective dateThe Secretary of Defense shall carry out the certification program required by subsection (c) of section 1701a of title 10, United States Code, as added by paragraph (1), not later than 180 days after the date of the enactment of this Act.(b)Elimination of statutory requirement for completion of 24 semester credit hours(1)Qualification requirements for contracting officersSection 1724 of title 10, United States Code, is amended—(A)in subsection (a)(3)—(i)by striking (A) after (3); and(ii)by striking , and (B) and all that follows through and management;(B)in subsection (b), by striking requirements in the first sentences of paragraphs (1) and (2) and inserting requirement;(C)in subsection (e)—(i)in paragraph (1)—(I)by striking requirements in subparagraphs (A) and (B) of subsection (a)(3) and inserting requirement of subsection (a)(3); and(II)in subparagraph (C), by striking requirements and inserting requirement; and(ii)in paragraph (2)—(I)by striking shall have— and all that follows through been awarded and inserting shall have been awarded;(II)by striking ; or and inserting a period; and(III)by striking subparagraph (B); and(D)in subsection (f), by striking , including— and all that follows and inserting a period.(2)Selection criteria and proceduresSection 1732 of such title is amended—(A)in subsection (b)(1)—(i)by striking Such requirements, and all the follows through the person— and inserting Such requirements shall include a requirement that the person—;(ii)by striking subparagraph (B); and(iii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and conforming the margins accordingly;(B)in subsection (c), by striking requirements of subsections (b)(1)(A) and (b)(1)(B) in paragraphs (1) and (2) and inserting requirement of subsection (b)(1); and(C)in subsection (d)—(i)by striking (1) Except as provided in paragraph (2),; and(ii)by striking paragraph (2).(c)Defense Acquisition University curriculum developmentSection 1746(c) of title 10, United States Code, is amended by inserting , and with commercial providers of training, after military departments.(d)Career paths(1)Career path required for each acquisition workforce career fieldParagraph (4) of section 1701a(b) of title 10, United States Code, is amended to read as follows:(4)develop and implement a career path, as described in section 1722(a) of this title, for each career field designated by the Secretary under section 1721(a) of this title as an acquisition workforce career field;.(2)Conforming amendmentsSection 1722(a) of such title is amended—(A)by striking appropriate career paths and inserting an appropriate career path; and(B)by striking are identified and inserting is identified for each acquisition workforce career field.(3)Deadline for implementation of career pathsThe Secretary of Defense shall carry out the requirements of paragraph (4) of section 1701a(b) of title 10, United States Code (as amended by paragraph (1)), not later than the end of the two-year period beginning on the date of the enactment of this Act.(e)Career fields(1)Designation of acquisition workforce career fieldsSection 1721(a) of such title is amended by adding at the end the following new sentence: The Secretary shall also designate in regulations those career fields in the Department of Defense that are acquisition workforce career fields for purposes of this chapter..(2)Clerical amendments(A)The heading of such section is amended to read as follows:1721.Designation of acquisition positions and acquisition workforce career fields.(B)The item relating to such section in the table of sections at the beginning of subchapter II of chapter 87 of such title is amended to read as follows:1721. Designation of acquisition positions and acquisition workforce career fields..(3)(A)The heading of subchapter II of chapter 87 of such title is amended to read as follows:SUBCHAPTER II—ACQUISITION POSITIONS AND ACQUISITION WORKFORCE CAREER FIELDS.(B)The item relating to such subchapter in the table of subchapters at the beginning of such chapter is amended to read as follows:II.Acquisition Positions And Acquisition Workforce Career Fields1721.(4)Deadline for designation of career fieldsThe Secretary of Defense shall carry out the requirements of second sentence of section 1721(a) of title 10, United States Code (as added by paragraph (1)), not later than the end of the six-month period beginning on the date of the enactment of this Act.(f)Key work experiences(1)Development of key work experiences for each acquisition workforce career fieldSection 1722b of such title is amended by adding at the end the following new subsection:(c)Key work experiencesIn carrying out subsection (b)(2), the Secretary shall ensure that key work experiences, in the form of multidiscipline training, are developed for each acquisition workforce career field..(2)Plan for implementation of key work experiencesNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan identifying the specific actions the Department of Defense has taken, and is planning to take, to develop and establish key work experiences for each acquisition workforce career field as required by subsection (c) of section 1722b of title 10, United States Code, as added by paragraph (1). The plan shall include specification of the percentage of the acquisition workforce, or funds available for administration of the acquisition workforce on an annual basis, that the Secretary will dedicate towards developing such key work experiences.(g)Applicability of career path requirements to all members of acquisition workforceSection 1723(b) of such title is amended by striking the critical acquisition-related.(h)Competency development(1)In general(A)Subchapter V of chapter 87 of such title is amended by adding at the end the following new section:1765.Competency developmentFor each acquisition workforce career field, the Secretary of Defense shall establish, for the civilian personnel in that career field, defined proficiency standards and technical and nontechnical competencies which shall be used in personnel qualification assessments..(B)The table of sections at the beginning of such subchapter II is amended by adding at the end the following new item:1765. Competency development..(2)Deadline for implementationThe Secretary of Defense shall carry out the requirements of section 1765 of title 10, United States Code (as added by paragraph (1)), not later than the end of the two-year period beginning on the date of the enactment of this Act.(i)Termination of defense Acquisition Corps(1)The Acquisition Corps for the Department of Defense referred to in section 1731(a) of title 10, United States Code, is terminated.(2)Section 1733 of title 10, United States Code, is amended—(A)by striking subsection (a); and(B)by redesignating subsection (b) as subsection (a).(3)Subsection (b) of section 1731 of such title is transferred to the end of section 1733 of such title, as amended by paragraph (2), and amended—(A)by striking Acquisition Corps in the heading and inserting the Acquisition Workforce; and(B)by striking selected for the Acquisition Corps and inserting in the acquisition workforce.(4)Subsection (e) of section 1732 of such title is transferred to the end of section 1733 of such title, as amended by paragraphs (2) and (3), redesignated as subsection (c), and amended—(A)by striking in the Acquisition Corps in paragraphs (1) and (2) and inserting in critical acquisition positions; and(B)by striking serving in the Corps in paragraph (2) and inserting employment.(5)Sections 1731 and 1732 of such title are repealed.(6)(A)Section 1733 of such title, as amended by paragraphs (2), (3), and (4), is redesignated as section 1731.(B)The table of sections at the beginning of subchapter III of chapter 87 of such title is amended by striking the items relating to sections 1731, 1732, and 1733 and inserting the following new item:1731. Critical acquisition positions..(7)(A)The heading of subchapter III of chapter 87 of such title is amended to read as follows:SUBCHAPTER III—CRITICAL ACQUISITION POSITIONS.(B)The item relating to such subchapter in the table of subchapters at the beginning of such chapter is amended to read as follows:III.Critical Acquisition Positions1731.(8)Section 1723(a)(2) of such title is amended by striking section 1733 of this title and inserting section 1731 of this title.(9)Section 1725 of such title is amended—(A)in subsection (a)(1), by striking Defense Acquisition Corps and inserting acquisition workforce; and(B)in subsection (d)(2), by striking of the Defense Acquisition Corps and inserting in the acquisition workforce serving in critical acquisition positions.(10)Section 1734 of such title is amended—(A)by striking of the Acquisition Corps in subsections (e)(1) and (h) and inserting of the acquisition workforce; and(B)in subsection (g)—(i)by striking of the Acquisition Corps in the first sentence and inserting of the acquisition workforce;(ii)by striking of the Corps and inserting of the acquisition workforce; and(iii)by striking of the Acquisition Corps in the second sentence and inserting of the acquisition workforce in critical acquisition positions.(11)Section 1737 of such title is amended—(A)in subsection (a)(1), by striking of the Acquisition Corps and inserting of the acquisition workforce; and(B)in subsection (b), by striking of the Corps and inserting of the acquisition workforce.(12)Section 1742(a)(1) of such title is amended by striking the Acquisition Corps and inserting acquisition positions in the Department of Defense.(13)Section 2228(a)(4) of such title is amended by striking under section 1733(b)(1)(C) of this title and inserting under section 1731 of this title.(14)Section 7016(b)(5)(B) of such title is amended by striking under section 1733 of this title and inserting under section 1731 of this title.(15)Section 8016(b)(4)(B) of such title is amended by striking under section 1733 of this title and inserting under section 1731 of this title.(16)Section 9016(b)(4)(B) of such title is amended by striking under section 1733 of this title and inserting under section 1731 of this title.(17)Paragraph (1) of section 317 of title 37, United States Code, is amended to read as follows:(1)is a member of the acquisition workforce selected to serve in, or serving in, a critical acquisition position designated under section 1731 of title 10..(j)Designation of foreign military sales as acquisition positionSection 1721(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:(13)Foreign military sales..842.Public-private exchange program for the acquisition workforce(a)Public-private exchange program for the acquisition workforce(1)In generalSubchapter IV of chapter 87 of title 10, United States Code, is amended by adding at the end the following new section:1749.Public-private exchange program for the acquisition workforce(a)Assignment authority(1)The Secretary may, by rule, establish a program to be known as the Public-Private Exchange Program for the Acquisition Workforce to temporarily assign a member of the acquisition workforce to a private-sector organization or an employee of a private-sector organization to the Department of Defense if—(A)pursuant to an agreement between the Secretary, the private-sector organization, and the individual to be temporarily assigned described in subsection (b); and(B)with the consent of the individual to be temporarily assigned.(2)Members of the acquisition workforce are eligible for a temporary assignment under this section as follows:(A)Civilians in any of grades GS–12 through GS–15 under the General Schedule or, for employees participating in the demonstration project under section 1762 of this title, the equivalent.(B)Members of the armed forces serving in any of pay grades O–3 through O–6.(3)A private-sector organization shall not be considered to have a conflict of interest with the Department of Defense solely because of participation in the program established under this section.(b)Agreements(1)An agreement entered into under this section shall include the following:(A)The terms and conditions of a temporary assignment.(B)In the case of an agreement for the temporary assignment of a member of the acquisition workforce, a requirement that the member of the acquisition workforce, upon completion of the temporary assignment, will—(i)if a member of the armed forces, serve in the armed forces for a period equal to twice the length of the temporary assignment (in addition to any other period of obligated service); or(ii)if a civilian, serve in the Department of Defense, or elsewhere in the civil service if approved by the Secretary, for a period equal to twice the length of the temporary assignment.(C)A provision that if the individual to be temporarily assigned fails to carry out the agreement, such individual shall be liable to the United States for payment of all expenses of the assignment, unless that failure was for good and sufficient reason, as determined by the Secretary of Defense.(D)In the case of an agreement for the temporary assignment of a member of the acquisition workforce, language ensuring that such member of the acquisition workforce does not improperly use pre-decisional or draft deliberative information that such member may be privy to or aware of related to Department programing, budgeting, resourcing, acquisition, or procurement for the benefit or advantage of the private-sector organization.(2)An amount for which an individual is liable under paragraph (1)(C) shall be treated as a debt due the United States.(3)The Secretary may waive, in whole or in part, collection of a debt described in paragraph (2) based on a determination that the collection would be against equity and good conscience and not in the best interests of the United States, after taking into account any indication of fraud, misrepresentation, fault, or lack of good faith on the part of the individual who is liable for the debt.(c)TerminationAn assignment under this section may, at any time and for any reason, be terminated by the Department of Defense or the private-sector organization concerned.(d)Duration(1)Except as provided in paragraph (2), an assignment under this section shall be for a period of not more than two years, renewable up to a total of four years.(2)An assignment under this section may be for a period in excess of two years, but not more than four years, if the Secretary determines that such assignment is necessary to meet critical mission or program requirements.(3)A member of the acquisition workforce may not be assigned under this section for more than a total of four years inclusive of all such assignments.(e)Status of individuals assigned to private-sector organizations(1)A member of the acquisition workforce who is assigned to a private-sector organization under this section shall be considered, during the period of assignment, to be on detail to a regular duty or work assignment, as applicable, in the Department for all purposes.(2)In the case of a civilian member of the acquisition workforce, the written agreement established under subsection (b)(1)—(A)shall address the specific terms and conditions related to the civilian member’s continued status as a Federal employee; and(B)in the case of an assignment of nine months or longer, shall provide that, if the civilian member successfully completes the assignment (as determined by the Secretary), the civilian member shall be eligible for consideration for placement in a new position under programs of the Department of Defense providing priority placement to certain employees.(3)With respect to an assignment of a member of the acquisition workforce under this section, the Secretary—(A)may, in the case of a civilian member of the acquisition workforce, provide for the performance, during the member’s absence, of the normal duties and functions of that member by making a temporary or term appointment under general civil service authorities for such appointments;(B)shall ensure that the normal duties and functions of the civilian member of the acquisition workforce described in subparagraph (A) can be reasonably performed by other personnel of the Department of Defense without the permanent transfer or permanent reassignment of other personnel of the Department of Defense, including members of the armed forces;(C)shall ensure that the normal duties and functions of the acquisition workforce member are not, as a result of and during the course of such temporary assignment, performed or augmented by contractor personnel in violation of the provisions of section 2461 of this title; and(D)shall certify that the temporary assignment of the acquisition workforce member will not have an adverse or negative impact on mission attainment, warfighter support, or organizational capabilities associated with the assignment.(f)Terms and conditions for private-sector employeesAn employee of a private-sector organization who is assigned to a Department of Defense organization under this section—(1)shall continue to receive pay and benefits from the private-sector organization from which such employee is assigned and shall not receive pay or benefits from the Department of Defense, except as provided in paragraph (2);(2)is deemed to be an employee of the Department of Defense for the purposes of—(A)chapters 73 and 81 of title 5;(B)sections 201, 203, 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18;(C)sections 1343, 1344, and 1349(b) of title 31;(D)the Federal Tort Claims Act and any other Federal tort liability statute;(E)the Ethics in Government Act of 1978; and(F)chapter 21 of title 41;(3)shall not have access to any trade secrets or to any other nonpublic information which is of commercial value to the private-sector organization from which such employee is assigned;(4)may perform work that is considered inherently governmental in nature only when requested in writing by the Secretary of Defense; and(5)may not be used to circumvent the provision of section 2461 of this title nor to circumvent any limitation or restriction on the size of the Department’s workforce.(g)Prohibition against charging certain costs to the Federal governmentA private-sector organization may not charge the Department or any other agency of the Federal Government, as direct or indirect costs under a Federal contract, the costs of pay or benefits paid by the organization to an employee assigned to a Department organization under this section for the period of the assignment.(h)Consideration of training needs for members of the acquisition workforceIn carrying out this section, the Secretary of Defense shall take into consideration how assignments under this section might best be used to help meet the needs of the Department of Defense with respect to the training of members of the acquisition workforce.(i)Funding; use of Defense Acquisition Workforce Development FundFunds for the expenses for the program established under this section shall be provided from amounts in the Department of Defense Acquisition Workforce Development Fund. Expenses for the program include—(1)notwithstanding section 1705(e)(5) of this title, the base salary of a civilian member of the acquisition workforce assigned to a private-sector organization under this section, during the period of that assignment;(2)expenses relating to assignment under this section of a member of the acquisition workforce away from the member’s regular duty station, including expenses for travel, per diem, and lodging; and(3)expenses for the administration of the program..(2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item:1749. Public-private exchange program for the acquisition workforce..(b)Use of Defense Acquisition Workforce Development FundSection 1705(e)(1) of such title is amended by adding at the end the following new subparagraph:(C)Amounts in the Fund shall be used to pay the expenses of the Public-Private Exchange Program for the Acquisition Workforce under section 1749 of this title..(c)Acquisition workforce employees excluded from public-private talent exchange(1)In generalSection 1599g of such title is amended by adding at the end the following new subsection:(i)Acquisition workforce employeesAn employee of the Department of Defense who is eligible for the Public-Private Exchange Program for the Acquisition Workforce under section 1749 of this title is not eligible for an assignment under this section..(2)ApplicabilitySubsection (i) of section 1599g of title 10, United States Code, as added by paragraph (1), shall not apply to an employee of the Department of Defense who entered into an agreement under that section before the date of the enactment of this Act.843.Incentives and consideration for qualified training programs(a)In general(1)Chapter 141 of title 10, United States Code, is amended by inserting after section 2409 the following new section:2409a.Incentives and consideration for qualified training programs(a)IncentivesThe Secretary of Defense shall develop workforce development investment incentives for a contractor that implements a qualified training program to develop the workforce of the contractor in a manner consistent with the needs of the Department of Defense.(b)Consideration of qualified training programsThe Secretary of Defense shall revise the Department of Defense Supplement to the Federal Acquisition Regulation to require that the system used by the Federal Government to monitor or record contractor past performance includes an analysis of the availability, quality, and effectiveness of a qualified training program of an offeror as part of the past performance rating of such offeror.(c)Qualified training program definedThe term qualified training program means any of the following:(1)A program eligible to receive funds under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).(2)A program eligible to receive funds under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).(3)A program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(4)Any other program determined to be a qualified training program for purposes of this section, and that meets the workforce needs of the Department of Defense, as determined by the Secretary of Defense..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2409 the following new item:2409a. Incentives and consideration for qualified training programs..844.Certification by prospective military construction contractors of good faith effort to utilize qualified apprentices(a)RequirementsSubchapter III of chapter 169 of title 10, United States Code, is amended by adding at the end the following new section:2870.Utilization of qualified apprentices by military construction contractors(a)Certification required(1)The Secretary of Defense shall require each prospective contractor on a military construction project to certify to the Secretary that, if awarded a contract for the project, the prospective contractor will make a good faith effort to meet or exceed the apprenticeship employment goal on such project.(2)If a prospective contractor fails to certify as required by paragraph (1), the Secretary may not determine such prospective contractor to be a responsible contractor.(b)Apprenticeship employment goal(1)In generalIn this section, the term apprenticeship employment goal means the utilization of qualified apprentices as not less than 20 percent of the total workforce employed in an apprenticeable occupation (as determined by the Secretary of Labor).(2)Qualified apprenticeIn paragraph (1), the term qualified apprentice means an employee participating in an apprenticeship program that is registered with—(A)the Office of Apprenticeship of the Employment Training Administration of the Department of Labor pursuant to the Act of August 16, 1937 (popularly known as the National Apprenticeship Act; 29 U.S.C. 50 et seq.); or(B)a State apprenticeship agency recognized by such Office of Apprenticeship pursuant to such Act.(c)Consideration of apprenticeship employment goalThe Secretary of Defense shall revise the Defense Supplement to the Federal Acquisition Regulation to require that the system used by the Federal Government to monitor or record contractor past performance includes an analysis of whether the contractor has made a good faith effort to meet or exceed the apprenticeship employment goal, including consideration of actual utilization by the contractor of qualified apprentices, as part of the past performance rating of such contractor.(d)IncentivesThe Secretary of Defense shall develop incentives for prospective contractors on military construction projects to meet or exceed the apprenticeship employment goal..(b)Clerical amendmentThe table of sections at the beginning of subchapter III of chapter 169 of title 10, United States Code, is amended by adding at the end the following new item:2870. Utilization of qualified apprentices by military construction contractors..(c)ApplicabilityThe amendments made by this section shall apply with respect to contracts awarded on or after the date that is 180 days after the date of the enactment of this Act.DProvisions Relating to Acquisition Security851.Supply chain security of certain telecommunications and video surveillance services or equipment(a)AssessmentThe Secretary of Defense, in consultation with the Federal Acquisition Security Council (established under section 1322 of title 41, United States Code) and the Director of the Office of Management and Budget, shall conduct a comprehensive assessment of—(1)Department of Defense policies relating to covered equipment and services;(2)covered equipment and services acquired or to be acquired for the Department; and(3)systems of covered contractors to ensure the security of the supply chains of such covered contractor.(b)PurposeThe assessment described in subsection (a) shall include—(1)an identification of instances in which the Federal Acquisition Security Council has identified supply chain risks (as defined in section 4713(k) of title 41, United States Code) that are specific to the defense industrial base and other threat assessments related to the procurement of covered articles (as defined in such section);(2)an identification of and suggestions for guidance on the process of debarment and suspension (including debarment and suspension for nonprocurement programs and activities) of covered contractors to address supply chain risks relating to acquisitions for the Department of Defense, including acquisitions involving other executive agencies; and(3)an identification of steps that could be taken to address situations identified under paragraphs (1) and (2) through the Interagency Suspension and Debarment Committee established under Executive Order No. 12549 (51 Fed. Reg. 6370).(c)Actions following assessmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall, based on the results of the assessment required by subsection (a)—(1)issue or revise guidance to ensure any entity within the Department of Defense that procures covered equipment and services implements a risk-based approach with respect to such a procurement that addresses—(A)requirements for training personnel;(B)the process for making sourcing decisions;(C)with respect to a procurement of telecommunications equipment or video surveillance equipment, assurances relating to the traceability of parts of such equipment;(D)the process for reporting suspect covered equipment and services; and(E)corrective actions for the acquisition of suspect covered equipment and services (including actions to recover costs as described in subsection (d)(2));(2)issue or revise guidance to ensure that remedial actions, including debarment or suspension, are taken with respect to a covered contractor who has failed to detect and avoid suspect covered equipment and services or otherwise failed to exercise due diligence in the detection and avoidance of such suspect covered equipment and services;(3)establish a process for ensuring that a Department of Defense employee provide a written report to the appropriate Government authorities and the Government-Industry Data Exchange Program (or a similar program designated by the Secretary) not later than 60 days after such an employee becomes aware, or has reason to suspect that—(A)any end item, component, part, or material contained in supplies purchased by or for the Department contains suspect covered equipment and services; or(B)a covered contractor has provided suspect covered equipment and services; and(4)establish a process for analyzing, assessing, and acting on reports of suspect covered equipment and services that are submitted in accordance with paragraph (3).(d)Regulations(1)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary shall revise the Department of Defense Supplement to the Federal Acquisition Regulation to address the detection and avoidance of suspect covered equipment and services.(2)Contractor responsibilitiesThe revised regulations issued pursuant to paragraph (1) shall provide that—(A)covered contractors who supply covered equipment or services are responsible for detecting and avoiding the use or inclusion of suspect covered equipment or services and for any contract modification or corrective action that may be required to remedy the use or inclusion of such suspect covered equipment or services; and(B)the cost of suspect covered equipment or services and the cost of contract modification or corrective action that may be required to remedy the use or inclusion of such suspect covered equipment or services are not allowable costs under defense contracts, unless—(i)the covered contractor has an operational system to detect and avoid suspect covered equipment or services that has been reviewed and approved by the Secretary pursuant to subsection (e)(2)(B);(ii)suspect covered equipment or services were provided to the covered contractor as Government property in accordance with part 45 of the Federal Acquisition Regulation or were obtained by the covered contractor in accordance with regulations described in paragraph (3); and(iii)the covered contractor discovers the suspect covered equipment or services and provides timely notice to the Government pursuant to paragraph (4).(3)Requirements for suppliersThe revised regulations issued pursuant to paragraph (1) shall—(A)require that covered contractors obtain covered equipment or services—(i)from the original manufacturers of the equipment or their authorized dealers, or from suppliers that meet requirements of subparagraph (C) or (D) and, with respect to suppliers of telecommunications equipment or video surveillance equipment, that obtain such equipment exclusively from the original manufacturers of the parts of such equipment or their authorized dealers; and(ii)that are not in production or currently available in stock from suppliers that meet requirements of subparagraph (C) or (D);(B)establish requirements for notification of the Department, and for inspection, testing, and authentication of covered equipment and services that covered contractor obtains from an alternate supplier;(C)establish qualification requirements, consistent with the requirements of section 2319 of title 10, United States Code, pursuant to which the Secretary may identify suppliers that have appropriate policies and procedures in place to detect and avoid suspect covered equipment and services; and(D)authorize covered contractors to identify and use suppliers that meet qualification requirements, provided that—(i)the standards and processes for identifying such suppliers comply with established industry standards; and(ii)the selection of such suppliers is subject to review, audit, and approval by appropriate Department of Defense officials.(4)Reporting requirementThe revised regulations issued pursuant to paragraph (1) shall require that any covered contractor provide a written report to the appropriate Government authorities and the Government-Industry Data Exchange Program (or a similar program designated by the Secretary) not later than 60 days after such covered contractor becomes aware, or has reason to suspect that—(A)any end item, component, part, or material contained in supplies purchased by or for the Department contains suspect covered equipment and services; or(B)a supplier of a covered contractor has provided suspect covered equipment and services.(e)Improvement of contractor systems for detection and avoidance of suspect covered equipment and services(1)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary shall implement a program to enhance the detection and avoidance of the acquisition of suspect covered equipment and services by covered contractors.(2)ElementsThe program implemented pursuant to paragraph (1) shall—(A)require covered contractors to establish policies and procedures to eliminate suspect covered equipment and services from the defense supply chain, which policies and procedures shall address—(i)the training of personnel; and(ii)with respect to a procurement of telecommunications equipment or video surveillance equipment, the inspection and testing of related materials and mechanisms to enable traceability of parts of such equipment; and(B)establish processes for the review and approval of contractor systems for the detection and avoidance of the acquisition of suspect covered equipment and services by covered contractors, which processes shall be comparable to the processes established for contractor business systems under section 893 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4311; 10 U.S.C. 2302 note).(f)Rule of constructionNothing in this section shall be construed to prohibit the Secretary from entering into a contract with a covered contractor to provide a service that connects to the facilities of a third party, such as backhaul, roaming, or interconnection arrangements.(g)Report to CongressNot later than 180 days after completing the assessment required under subsection (a), the Secretary shall submit to the congressional defense committees a report on the results of the assessment and the actions taken following the assessment pursuant to subsection (c).(h)DefinitionsIn this section:(1)Covered equipment and servicesThe term covered equipment and services means telecommunications equipment, telecommunications services, video surveillance equipment, and video surveillance services manufactured or controlled by an entity for which the principal place of business of such entity is located in foreign country that is an adversary of the United States, but does not include telecommunications equipment or video surveillance equipment (other than optical transmission components) that cannot route or redirect user data traffic or permit visibility into any user data or packets that such equipment transmits or otherwise handles.(2)Covered contractorThe term covered contractor means a contractor or subcontractor (at any tier) that supplies covered equipment and services to the Department of Defense.(3)Executive agencyThe term executive agency has the meaning given in section 133 of title 41, United States Code.(4)SecretaryThe term Secretary means the Secretary of Defense.(5)Suspect covered equipment and servicesThe term suspect covered equipment and services means covered equipment and services that is from any source, or that is a covered article, subject to an exclusion order or removal order under section 1323(c) of title 41, United States Code.852.Assured security against intrusion on United States military networks(a)ProhibitionExcept as provided in this section, the Secretary of Defense shall only award contracts for the procurement of telecommunications equipment and services for national security installations in territories of the United States located in the Pacific Ocean to allowed contractors.(b)ExceptionSubsection (a) shall not apply to contracts for the procurement of telecommunications equipment and services that—(1)do not process or carry any information about the operations of the Armed Forces of the United States or otherwise concern the national security of the United States; or(2)cannot route or redirect user data traffic or permit visibility into any user data or packets that such services or facilities transmit or otherwise handle.(c)WaiverThe Secretary of Defense may waive the restriction of subsection (a) upon a written determination that such a waiver is in the national security interests of the United States and either—(1)a contractor that is not an allowed contractor would not have the ability to track, record, listen, or otherwise access data or voice communications of the Department of Defense through the provision of the telecommunications equipment or services; or(2)a qualified allowed contractor is not available to perform the contract at a fair and reasonable price.(d)DefinitionsIn this section:(1)Allowed contractorThe term allowed contractor means an entity (including any affiliates or subsidiaries) that is a contractor or subcontractor (at any tier)—(A)for which the principal place of business of such entity is located in the United States or in a foreign country that is not an adversary of the United States; and(B)that does not have significant connections, including ownership interests in, or joint ventures with, any entity identified in paragraph (f)(3) of section 889 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1918; 41 U.S.C. 3901 note).(2)National security installationThe term national security installation means any facility operated by the Department of Defense.853.Revised authorities to defeat adversary efforts to compromise United States defense capabilities(a)Sense of congressCongress finds that to comprehensively address the supply chain vulnerabilities of the Department of Defense, defense contractors must be incentivized to prioritize security in a manner which exceeds basic compliance with mitigation practices relating to cybersecurity risk and supply chain security standards. Defense contractors can no longer pass unknown risks on to the Department of Defense but should be provided with the tools to meet the needs of the Department with respect to cybersecurity risk and supply chain security. Incentives for defense contractors will help stimulate efforts within the defense industrial base to minimize vulnerabilities in hardware, software, and supply chain services. The Department of Defense must develop policies and regulations that move security from a cost that defense contractors seek to minimize to a key consideration in the award of contracts, equal in importance to cost, schedule, and performance. The Department of Defense must also develop policies to assist small- and medium-sized manufacturers that provide goods or services in the supply chain for the Department to adopt robust cybersecurity standards. (b)Inclusion of security as primary purpose for the department of defense acquisition(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall the revise the statement of purpose in the Defense Federal Acquisition Regulation Supplement added by section 801(3) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1449; U.S.C. 2302 note) to include the security of goods acquired by the Department of Defense as one of the primary objectives of Department of Defense acquisition. The Secretary shall revise applicable Department of Defense Instructions, regulations, and directives to implement the inclusion of security as a primary purpose of Department of Defense acquisition.(2)Congressional notificationThe Secretary shall submit to the congressional defense committees—(A)not later than 60 days before issuing the revisions described in paragraph (1), the proposed revisions; and(B)not later than 180 days after the date of the enactment of this Act, recommendations for legislative action to implement the revisions described in this subsection. (3)ConsultationThe Secretary of Defense shall consult with the Director of the Hollings Manufacturing Extension Partnership (established under section 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k)) to provide education, guidance, and technical assistance to strengthen the cybersecurity of small- and medium-sized manufacturers that provide goods or services in the supply chain for the Department of Defense.(c)Certification of risk(1)In generalBefore making a milestone decision with respect to a major defense acquisition program (as defined under section 2430 of title 10, United States Code), a major automated information system, or major system (as defined under section 2302d of title 10, United States Code), the vice chief of the Armed Force concerned shall issue a written assessment to the Vice Chief of the Joint Chiefs of Staff and the head of the Defense Acquisition Board stating the determination made by the vice chief of the armed force concerned of the risk to the supply chain associated with the procurement. Such assessment shall include—(A)a description of actions taken to mitigate potential vulnerabilities associated with the procurement; and(B)a certification from the Secretary of the military department concerned or the Vice Chief of the Joint Chief of Staff (as appropriate) that the procurement will not interfere with the operations of the military department conducting the procurement.(2)Availability to the congressional defense committeesUpon request, the vice chief of the Armed Force concerned shall make available to the congressional defense committees a certification required under paragraph (1), along with the data on which such certification is based, not later than 15 days after the submission of a request.(d)Disputes relating to acquisitions decisionsThe Under Secretary of Defense for Intelligence, the Vice Chairman of the Joint Chiefs of Staff, the Vice Chief of Staff of the Army, the Vice Chief of Naval Operations, the Vice Chief of Staff of the Air Force, and the Assistant Commandant of the Marine Corps shall each have the authority to submit to the Secretary of Defense a written statement of dispute relating to a decision made by the Defense Acquisition Board with respect to an acquisition. A dispute submitted under this subsection shall include any reason why the decision fails to effectively address concerns regarding the item to be acquired.854.Prohibition on operation or procurement of foreign-made unmanned aircraft systems(a)Prohibition on agency operation or procurementThe Secretary of Defense may not operate or enter into or renew a contract for the procurement of—(1)a covered unmanned aircraft system that—(A)is manufactured in a covered foreign country or by an entity domiciled in a covered foreign country;(B)uses flight controllers, radios, data transmission devices, cameras, or gimbals manufactured in a covered foreign country or by an entity domiciled in a covered foreign country;(C)uses a ground control system or operating software developed in a covered foreign country or by an entity domiciled in a covered foreign country; or(D)uses network connectivity or data storage located in or administered by an entity domiciled in a covered foreign country; or(2)a system manufactured in a covered foreign country or by an entity domiciled in a covered foreign country for the detection or identification of covered unmanned aircraft systems.(b)WaiverThe Secretary of Defense may waive the restriction under subsection (a) on a case by case basis by certifying in writing to the congressional defense committees that—(1)the operation or procurement is required in the national interest of the United States; (2)counter-UAS surrogate testing and training; or (3)intelligence, electronic warfare, and information warfare operations, testing, analysis, and training. (c)DefinitionsIn this section:(1)Covered foreign countryThe term covered foreign country means a country labeled as a strategic competitor in the Summary of the 2018 National Defense Strategy of the United States of America: Sharpening the American Military’s Competitive Edge issued by the Department of Defense pursuant to section 113 of title 10, United States Code.(2)Covered unmanned aircraft systemThe term covered unmanned aircraft system means an unmanned aircraft system and any related services and equipment.855.Supply chain risk mitigation policies to be implemented through requirements generation process(a)Process for enhanced supply chain scrutinySection 807(b) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1456; 10 U.S.C. 2302 note) is amended—(1)by redesignating paragraphs (5) through (9) as paragraphs (6) through (10), respectively; and(2)by inserting after paragraph (4) the following new paragraph:(5)Development of tools for implementing supply chain risk management policies during the generation of requirements for a contract..(b)Technical amendmentSubsection (a) of such section is amended by striking Not later than and all that follows through the Secretary and inserting The Secretary.(c)Effective dateNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall revise the process established under section 807 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2302 note) to carry out the requirements of this section.EProvisions Relating to the Acquisition System861.Modifications to the defense acquisition system(a)Guidance, reports, and limitation on the availability of funds relating to covered defense business systems(1)Amendments to guidance for covered defense business systemsSection 2222(d) of title 10, United States Code, is amended—(A)in the matter preceding paragraph (1), by striking subsection (c)(1) and inserting subsection (c); and(B)by adding at the end the following new paragraphs:(7)Policy to ensure a covered defense business system is in compliance with the Department’s auditability requirements.(8)Policy to ensure approvals required for the development of a covered defense business system..(2)Reports(A)GuidanceThe Secretary of Defense shall submit to the congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code) a report—(i)not later than December 31, 2019, that includes the guidance required under paragraph (1) of section 2222(c) of title 10, United States Code; and(ii)not later than March 31, 2020, that includes the guidance required under paragraph (2) of such section.(B)Information technology enterprise architectureNot later than December 31, 2019, the Chief Information Officer of the Department of Defense shall submit to the congressional defense committees the information technology enterprise architecture developed under section 2222(e)(4)(B) of title 10, United States Code, which shall include the plan for improving the information technology and computing infrastructure described in such section and a schedule for implementing the plan.(C)Defense business enterprise architectureNot later than March 31, 2020, the Chief Management Officer of the Department of Defense and the Chief Information Officer of the Department of Defense shall jointly submit to the congressional defense committees a plan and schedule for integrating the defense business enterprise architecture developed under subsection (e) of section 2222 of title 10, United States Code, into the information technology enterprise architecture, as required under paragraph (4)(A) of such subsection.(3)Limitation(A)Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense, not more than 75 percent may be obligated or expended for the Office of the Secretary of Defense after December 31, 2019, until the date on which the Secretary of Defense submits the report required under subsection (b)(1)(A).(B)Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense, not more than 75 percent may be obligated or expended for the Office of the Deputy Chief Management Officer, the Office of the Under Secretary of Defense for Acquisition and Sustainment, the Office of the Chief Information Officer, and the Office of the Chief Management Officer after March 31, 2020, until the date on which the Secretary of Defense submits the report required under subsection (b)(1)(B).(C)Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense, not more than 75 percent may be obligated or expended for the Office of the Chief Information Officer after December 31, 2019, until the date on which the Secretary of Defense submits the report required under subsection (b)(2).(D)Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense, not more than 75 percent may be obligated or expended for the Office of the Chief Management Officer and the Office of the Chief Information Officer after March 31, 2020, until the date on which the Secretary of Defense submits the report required under subsection (b)(3).(b)Pilot program on data rights as an evaluation factor(1)Pilot programNot later than February 1, 2020, the Secretary of Defense and the Secretaries of the military departments shall jointly carry out a pilot program to assess mechanisms to evaluate intellectual property to include technical data deliverables, associated license rights, and commercially available intellectual property valuation analysis and techniques in major defense acquisition programs (as defined in section 2430 of title 10, United States Code) selected pursuant to subsection (b) to ensure—(A)the development of cost-effective intellectual property strategies; and(B)assessment and management of the value and costs of intellectual property during acquisition and sustainment activities throughout the life cycle of a weapon system for each selected major defense acquisition program.(2)Selection of major defense acquisition programsEach Secretary of a military department shall select one major defense acquisition program for which such Secretary has responsibility to include in the pilot program established under subsection (a).(3)Cadre of Intellectual Property ExpertsAt Milestone A and Milestone B for each major defense acquisition program selected pursuant to subsection (b), the cadre of intellectual property experts established under section 2322(b) of title 10, United States Code, shall identify, to the maximum extent practicable, intellectual property evaluation techniques to obtain quantitative and qualitative analysis related to the value of intellectual property rights during the procurement, production, deployment, operations, and support phases of the acquisition of each such major defense acquisition program.(4)ActivitiesThe pilot program established under this section shall include the following:(A)Assessment of commercial valuation techniques for intellectual property rights for use by the Department of Defense.(B)Assessment of feasibility of oversight by the Secretary of Defense to standardize practices and procedures.(C)Assessment of contracting mechanisms to increase the speed of delivery of intellectual property to the Armed Forces or to reduce sustainment costs.(D)Assessment of acquisition planning necessary to ensure procurement of intellectual property deliverables and intellectual property rights necessary for Government-planned sustainment activities.(E)Engagement with private-sector entities to—(i)support the development of strategies and program requirements to aid in acquisition and transition planning for intellectual property;(ii)support the development and improvement of intellectual property strategies as part of life-cycle sustainment plans and valuation techniques for the costs of intellectual property rights as part of life-cycle costs; and (iii)propose and implement alternative and innovative methods of intellectual property valuation, prioritization, and evaluation techniques for intellectual property.(F)Recommendations to the program manager for a major defense acquisition program selected pursuant to subsection (b) such evaluation techniques and contracting mechanisms for implementation into the acquisition and sustainment activities of that major defense acquisition program.(5)AssessmentNot later than February 1, 2021, and annually thereafter until the termination date of the pilot program, the Secretary of Defense shall submit to the congressional defense committees a report on the pilot program established under subsection (a). The report shall include—(A)a description of the major defense acquisition programs selected pursuant to subsection (b);(B)a description of the specific activities in subsection (d) that were performed with respect to each major defense acquisition program selected pursuant to subsection (b);(C)an assessment of the effectiveness of such activities;(D)an assessment of improvements to acquisition or sustainment activities related to the pilot program; and(E)an assessment of cost savings from the activities related to the pilot program, including any improvement to mission success during the operations and support phase of a major defense acquisition program selected pursuant to subsection (b).(6)TerminationThe authority to carry out the pilot program under this section shall expire on September 30, 2026.(c)Report and limitation on availability of funds relating to modular open system approach for major defense acquisition programs(1)Study guidance for analyses of alternatives for major defense acquisition programs(A)ReportNot later than December 31, 2019, the Secretary of Defense, acting through the Director of Cost Assessment and Performance Evaluation, shall submit to the congressional defense committees a report that includes the study guidance required under section 2446b(b) of title 10, United States Code.(B)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense, not more than 75 percent may be obligated or expended for the Office of the Director of Cost Assessment and Performance Evaluation after December 31, 2019, until the date on which the Secretary of Defense submits the report required under paragraph (1).(2)Policy relating to availability of major system interfaces and support for modular open system approach(A)In generalSection 2446c of title 10, United States Code, is amended—(i)in the matter preceding paragraph (1), by striking shall— and inserting develop policy on the support for the acquisition for modular open system approaches. This policy shall—; and(ii)in subsection (a)(1), as so designated, by striking coordinate and inserting ensure coordination.(B)ReportNot later than December 31, 2019, the Secretary of each military department shall submit to the congressional defense committees a report that includes the policy required under section 2446c of title 10, United States Code, as amended by paragraph (1).(C)LimitationBeginning on January 1, 2020, if any report required under paragraph (2) has not been submitted to the congressional defense committees, not more than 75 percent of the funds specified in paragraph (4) may be obligated or expended until the date on which all of the reports required under paragraph (2) have been submitted.(D)Funds specifiedThe funds specified in this paragraph are funds made available for fiscal year 2020 for the Department of Defense for any of the Offices of the Secretaries of the military departments that remain unobligated as of January 1, 2020.(d)Report on intellectual property policy and the cadre of intellectual property experts(1)In generalSection 802 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1450) is amended by adding at the end the following new subsection:(c)ReportNot later than October 1, 2019, the Secretary of Defense, acting through the Under Secretary of Defense for Acquisition and Sustainment, shall submit to the congressional defense committees a report that includes—(1)the policy required in subsection (a) of section 2322 of title 10, United States Code;(2)an identification of each member of the cadre of intellectual property experts required in subsection (b) of such section and the office to which such member; and(3)a description of the leadership structure and the office that will manage the cadre of intellectual property experts..(2)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense, not more than 75 percent may be obligated or expended for the Defense Acquisition Workforce Development Fund until the date on which the Secretary of Defense submits the report required under subsection (c) of section 802 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1450), as added by this section.(e)Limitation on availability of funds for the Office of the Chief Management Officer of the Department of DefenseOf the funds authorized to be appropriated or otherwise made available for fiscal year 2020 for the Department of Defense, not more than 75 percent may be obligated or expended for the Office of the Chief Management Officer until the date on which the Chief Management Officer submits to the congressional defense committees—(1)the certification of cost savings described in subparagraph (A) of section 921(b)(5) of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2222 note); or(2)the notice and justification described in subparagraph (B) of such section.(f)Report and limitation on the availability of funds relating to the middle tier of acquisition programs(1)ReportNot later than December 15, 2019, the Under Secretary of Defense for Acquisition and Sustainment shall submit to the congressional defense committees a report that includes the guidance required under section 804(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note). The Under Secretary of Defense for Acquisition and Sustainment will ensure such guidance includes the business case elements required by an acquisition program established pursuant to such guidance and the metrics required to assess the performance of such a program.(2)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense, not more than 75 percent may be obligated or expended for an acquisition program established pursuant to the guidance required under section 804(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) after December 15, 2019, and no such acquisition program may be conducted under the authority provided by such section after December 15, 2019, until the Under Secretary of Defense for Acquisition and Sustainment submits the report required under subsection (a).(g)Defense acquisition workforce certification and education requirements(1)Professional certification requirement(A)Professional certification required for all acquisition workforce personnelSection 1701a of title 10, United States Code, is amended—(i)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and(ii)by inserting after subsection (b) the following new subsection (c):(c)Professional certification(1)The Secretary of Defense shall implement a certification program to provide for a professional certification requirement for all members of the acquisition workforce. Except as provided in paragraph (2), the certification requirement for any acquisition workforce career field shall be based on standards under a third-party accredited program based on nationally or internationally recognized standards.(2)If the Secretary determines that, for a particular acquisition workforce career field, a third-party accredited program based on nationally or internationally recognized standards does not exist, the Secretary shall establish the certification requirement for that career field that conforms with the practices of national or international accrediting bodies. The certification requirement for any such career field shall be implemented using the best approach determined by the Secretary for meeting the certification requirement for that career field, including implementation through entities outside the Department of Defense and may be designed and implemented without regard to section 1746 of this title..(B)Performance managementSubsection (b) of such section is amended—(i)in paragraph (5), by striking encourage and inserting direct; and(ii)in paragraph (6), by inserting and consequences after warnings.(C)Participation in professional associationsSubsection (b) of such section is further amended—(i)by redesignating paragraphs (6), (7), (8), and (9) as paragraphs (7), (8), (9), and (10), respectively; and(ii)by inserting after paragraph (5) the following new paragraph (6):(6)authorize members of the acquisition workforce to participate in professional associations, consistent with their individual performance plans, linked to both professional development and opportunities to gain leadership and management skills;.(D)General education, training, and experience requirementsSection 1723 of such title is amended—(i)in subsection (a)(3), by striking the second sentence; and(ii)in subsection (b)(1), by striking encourage and inserting require. (E)Effective dateThe Secretary of Defense shall implement procedures to institute the program required by subsection (c) of section 1701a of title 10, United States Code, as added by paragraph (1), not later than 180 days after the date of the enactment of this Act.(2)Elimination of statutory requirement for completion of 24 semester credit hours(A)Qualification requirements for contracting positionsSection 1724 of title 10, United States Code, is amended—(i)in subsection (a)(3)—(I)by striking (A) after (3); and(II)by striking , and (B) and all that follows through and management; and(ii)in subsection (b), by striking requirements in the first sentences of paragraphs (1) and (2) and inserting requirement;(iii)in subsection (e)(2)—(I)by striking shall have— and all that follows through been awarded and inserting shall have been awarded;(II)by striking ; or and inserting a period; and(III)by striking subparagraph (B); and(iv)in subsection (f), by striking , including— and all that follows and inserting a period.(B)Selection criteria and proceduresSection 1732 of such title is amended—(i)in subsection (b)(1)—(I)by striking Such requirements, and all the follows through the person— and inserting Such requirements shall include a requirement that the person—;(II)by striking subparagraph (B); and(III)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and realigning those subparagraphs so as to be 4 ems from the margin; and(ii)in subsection (c), by striking requirements of subsections (b)(1)(A) and (b)(1)(B) in paragraphs (1) and (2) and inserting requirement of subsection (b)(1).(3)Defense Acquisition UniversitySection 1746 of title 10, United States Code, is amended—(A)in subsection (b)(1), by adding at the end the following new sentence: At least 25 percent of such civilian instructors shall be visiting professors from civilian colleges or universities.; and(B)in subsection (c), by inserting , and with commercial training providers, after military departments.(h)Enhancing defense acquisition workforce career fields(1)Career paths(A)Career path required for each acquisition workforce career fieldParagraph (4) of section 1701a(b) of title 10, United States Code, is amended to read as follows:(4)develop and implement a career path, as described in section 1722(a) of this title, for each career field designated by the Secretary under section 1721(a) of this title as an acquisition workforce career field;.(B)Conforming amendmentsSection 1722(a) of such title is amended—(i)by striking appropriate career paths and inserting an appropriate career path; and(ii)by striking are identified and inserting is identified for each acquisition workforce career field.(C)Deadline for implementation of career pathsThe implementation of a career path for each acquisition workforce career field required by paragraph (4) of section 1701a(b) of title 10, United States Code (as amended by paragraph (1)), shall be completed by the Secretary of Defense not later than the end of the two-year period beginning on the date of the enactment of this Act.(2)Career fields(A)Designation of acquisition workforce career fieldsSection 1721(a) of such title is amended by adding at the end the following new sentence: The Secretary shall also designate in regulations those career fields in the Department of Defense that are acquisition workforce career fields for purposes of this chapter..(B)Clerical amendments(i)The heading of such section is amended to read as follows:1721.Designation of acquisition positions and acquisition workforce career fields.(ii)The item relating to such section in the table of sections at the beginning of subchapter II of chapter 87 of such title is amended to read as follows:1721. Designation of acquisition positions and acquisition workforce career fields..(C)(i)The heading of subchapter II of chapter 87 of such title is amended to read as follows:SUBCHAPTER II—ACQUISITION POSITIONS AND ACQUISITION WORKFORCE CAREER FIELDS.(ii)The item relating to such subchapter in the table of subchapters at the beginning of such chapter is amended to read as follows:II.Acquisition Positions And Acquisition Workforce Career Fields 1721.(D)Deadline for designation of career fieldsThe designation of acquisition workforce career fields required by the second sentence of section 1721(a) of title 10, United States Code (as added by paragraph (1)), shall be made by the Secretary of Defense not later than the end of the six-month period beginning on the date of the enactment of this Act.(3)Key work experiences(A)Development of key work experiences for each acquisition workforce career fieldSection 1722b of such title is amended by adding at the end the following new subsection:(c)Key work experiencesIn carrying out subsection (b)(2), the Secretary shall ensure that key work experiences, in the form of multidiscipline training, are developed for each acquisition workforce career field..(B)Plan for implementation of key work experiencesNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan identifying the specific actions the Department of Defense has taken, and is planning to take, to develop and establish key work experiences for each acquisition workforce career field as required by subsection (c) of section 1722b of title 10, United States Code, as added by paragraph (1). The plan shall include specification of the percentage of the acquisition workforce, or funds available for administration of the acquisition workforce on an annual basis, that the Secretary will dedicate towards developing such key work experiences.(4)Applicability of career path requirements to all members of acquisition workforceSection 1723(b) of such title is amended by striking the critical acquisition-related.(5)Competency development(A)In general(i)Subchapter V of chapter 87 of such title is amended by adding at the end the following new section:1765.Competency developmentFor each acquisition workforce career field, the Secretary of Defense shall establish, for the civilian personnel in that career field, defined proficiency standards and technical and nontechnical competencies which shall be used in personnel qualification assessments..(ii)The table of sections at the beginning of such subchapter II is amended by adding at the end the following new item:1765. Competency development..(B)Deadline for implementationThe establishment of defined proficiency standards and technical and nontechnical competencies required by section 1765 of title 10, United States Code (as added by paragraph (1)), shall be made by the Secretary of Defense not later than the end of the two-year period beginning on the date of the enactment of this Act.(6)Termination of defense acquisition corps(A)The Acquisition Corps for the Department of Defense referred to in section 1731(a) of title 10, United States Code, is terminated.(B)Section 1733 of title 10, United States Code, is amended—(i)by striking subsection (a); and(ii)by redesignating subsection (b) as subsection (a).(C)Subsection (b) of section 1731 of such title is transferred to the end of section 1733 of such title, as amended by paragraph (2), and amended—(i)by striking Acquisition Corps in the heading and inserting the Acquisition Workforce; and(ii)by striking selected for the Acquisition Corps and inserting in the acquisition workforce.(D)Subsection (e) of section 1732 of such title is transferred to the end of section 1733 of such title, as amended by paragraphs (2) and (3), redesignated as subsection (c), and amended—(i)by striking in the Acquisition Corps in paragraphs (1) and (2) and inserting in critical acquisition positions; and(ii)by striking serving in the Corps in paragraph (2) and inserting employment.(E)Sections 1731 and 1732 of such title are repealed.(F)(i)Section 1733 of such title, as amended by paragraphs (2), (3), and (4), is redesignated as section 1731.(ii)The table of sections at the beginning of subchapter III of chapter 87 of such title is amended by striking the items relating to sections 1731, 1732, and 1733 and inserting the following new item:1731. Critical acquisition positions..(G)(i)The heading of subchapter III of chapter 87 of such title is amended to read as follows:SUBCHAPTER III—CRITICAL ACQUISITION POSITIONS.(ii)The item relating to such subchapter in the table of subchapters at the beginning of such chapter is amended to read as follows:III.Critical Acquisition Positions 1731.(H)Section 1723(a)(2) of such title is amended by striking section 1733 of this title and inserting section 1731 of this title. (I)Section 1725 of such title is amended—(i)in subsection (a)(1), by striking Defense Acquisition Corps and inserting acquisition workforce; and(ii)in subsection (d)(2), by striking of the Defense Acquisition Corps and inserting in the acquisition workforce serving in critical acquisition positions.(J)Section 1734 of such title is amended—(i)by striking of the Acquisition Corps in subsections (e)(1) and (h) and inserting of the acquisition workforce; and(ii)in subsection (g)—(I)by striking of the Acquisition Corps in the first sentence and inserting of the acquisition workforce;(II)by striking of the Corps and inserting of the acquisition workforce; and(III)by striking of the Acquisition Corps in the second sentence and inserting of the acquisition workforce in critical acquisition positions.(K)Section 1737 of such title is amended—(i)in subsection (a)(1), by striking of the Acquisition Corps and inserting of the acquisition workforce; and(ii)in subsection (b), by striking of the Corps and inserting of the acquisition workforce.(L)Section 1742(a)(1) of such title is amended by striking the Acquisition Corps and inserting acquisition positions in the Department of Defense.(M)Section 2228(a)(4) of such title is amended by striking under section 1733(b)(1)(C) of this title and inserting under section 1731 of this title.(N)Section 7016(b)(5)(B) of such title is amended by striking under section 1733 of this title and inserting under section 1731 of this title.(O)Section 8016(b)(4)(B) of such title is amended by striking under section 1733 of this title and inserting under section 1731 of this title.(P)Section 9016(b)(4)(B) of such title is amended by striking under section 1733 of this title and inserting under section 1731 of this title.(Q)Paragraph (1) of section 317 of title 37, United States Code, is amended to read as follows:(1)is a member of the acquisition workforce selected to serve in, or serving in, a critical acquisition position designated under section 1731 of title 10..(i)Establishment of Defense Civilian Acquisition Training Corps(1)In generalPart III of subtitle A of title 10, United States Code, is amended by inserting after chapter 112 the following new chapter:113Defense Civilian Acquisition Training Corps2200n. Establishment. 2200o. Program elements. 2200p. Model authorities. 2200q. Definitions.2200n.EstablishmentFor the purposes of preparing selected students for public service in Department of Defense occupations relating to acquisition, science, and engineering, the Secretary of Defense shall establish and maintain a Defense Civilian Acquisition Training Corps program, organized into one or more units, at civilian institutions of higher education offering a program leading to a baccalaureate degree.2200o.Program elementsIn establishing the program, the Secretary of Defense shall determine the following:(1)Criteria for an institution of higher education to participate in the program.(2)The eligibility of a student to join the program.(3)Criteria required for a member of the program to receive financial assistance.(4)The term of service required for a member of the program to receive financial assistance.(5)Criteria required for a member of the program to be released from a term of service.(6)The method by which a successful graduate of the program may gain immediate employment in the Department of Defense.(7)Resources required for implementation of the program.(8)A methodology to identify and target critical skills gaps in Department of Defense occupations relating to acquisition, science, and engineering.(9)A mechanism to track the success of the program in eliminating the identified critical skills gap.2200p.Model authoritiesIn making determinations under section 2200o of this title, the Secretary of Defense shall use the authorities under chapters 103 and 111 of this title as guides.2200q.DefinitionsIn this chapter:(1)The term program means the Defense Civilian Acquisition Training Corps of the Department of Defense.(2)The term member of the program means a student at an institution of higher learning who is enrolled in the program.(3)The term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)..(2)Implementation timeline(A)Initial implementationNot later than December 31, 2019, the Secretary of Defense shall submit to the congressional defense committees a plan and schedule that implements the program at one institution of higher learning not later than August 1, 2020. The plan shall include recommendations regarding any legislative changes required for effective implementation of the program.(B)ExpansionNot later than December 31, 2020, the Secretary of Defense shall submit to the congressional defense committees an expansion plan and schedule to expand the program to five locations not later than by August 1, 2021.(C)Full implementationNot later than December 31, 2021, the Secretary of Defense shall submit to the congressional defense committees a full implementation plan and schedule to expand the program to at least 20 locations with not fewer than 400 members in the program not later than August 1, 2022.(j)Clarifying the roles and responsibilities of the Under Secretary of Defense for Acquisition and Sustainment and the Under Secretary of Defense for Research and EngineeringThe laws of the United States are amended as follows:(1)Section 129a(c)(3) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(2)Section 133a(b)(2) of title 10, United States Code, is amended by striking , including the allocation of resources for defense research and engineering,.(3)Section 134(c) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics, and inserting Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Research and Engineering,.(4)Section 139(b) of title 10, United States Code, is amended in the matter preceding paragraph (1) by striking and the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting , the Under Secretary of Defense for Acquisition and Sustainment, and the Under Secretary of Defense for Research and Engineering.(5)Section 139(b)(2) of title 10, United States Code, is amended by striking and the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting , the Under Secretary of Defense for Acquisition and Sustainment, and the Under Secretary of Defense for Research and Engineering,.(6)Section 139 of title 10, United States Code, is amended in subsections (c) through (h) by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place it appears and inserting Under Secretary of Defense for Acquisition and Sustainment.(7)Section 139a(d)(6) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Research and Engineering,.(8)Section 171(a) of title 10, United States Code, is amended—(A)in paragraph (3), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;(B)by inserting after paragraph (3) the following new paragraph:(4)the Under Secretary of Defense for Research and Engineering;; and(C)by redesignating paragraphs (4) through (13) as paragraphs (5) through (14), respectively.(9)Section 171a of title 10, United States Code, is amended—(A)in subsection (b)(2), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;(B)by inserting after subsection (b)(2) the following new paragraph:(3)the Under Secretary of Defense for Research and Engineering;; (C)in subsection (b), by redesignating paragraphs (3) through (7) as paragraphs (4) through (8), respectively; and(D)in subsection (c), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment. (10)Subsection (d)(1) of section 181 of title 10, United States Code, is amended—(A)in subparagraph (C), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;(B)by inserting after subparagraph (C) the following new subparagraph:(D)the Under Secretary of Defense for Research and Engineering.; and(C)by redesignating paragraphs (D) through (G) as paragraphs (E) through (H), respectively.(11)Subsection (b)(2) of section 393 of title 10, United States Code, is amended—(A)in subparagraph (B), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;(B)by inserting after subparagraph (B) the following new subparagraph:(C)the Under Secretary of Defense for Research and Engineering.; and(C)by redesignating subparagraphs (C) through (E) as subparagraphs (D) through (F).(12)Section 1111 of the National Defense Authorization Act for Fiscal Year 2016 (Public law 114–92; 129 Stat. 1032; 10 U.S.C. 1701 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.(13)Section 231(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public law 110–181; 122 Stat. 45; 10 U.S.C. 1701 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(14)Section 1702 of title 10, United States Code, is amended—(A)in the heading, by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;(B)in the section text, by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(15)Section 807(a) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2608; 10 U.S.C. 1702 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(16)Section 1705 of title 10, United Stats Code, is amended—(A)in subsection (c), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;(B)in subsection (e)(3), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and(C)in subsection (g)(2)(B), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(17)Section 803(c) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1825; 10 U.S.C. 1705 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(18)Section 1722 of title 10, United States Code, is amended—(A)in subsection (a), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and(B)in subsection (b)(2)(B), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(19)Section 1722a of title 10, United States Code, is amended—(A)in subsection (a), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and(B)in subsection (e), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(20)Section 1722b(a) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(21)Section 1723 of title 10, United States Code, is amended—(A)in subsection (a)(3), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and(B)in subsection (b), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(22)Section 1725(e)(2) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(23)Section 1735(c)(1) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(24)Section 1737(c) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(25)Section 1741(b) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(26)Section 1746(a) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(27)Section 1748 of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(28)Section 2222 of title 10, United States Code, is amended—(A)in subsection (c)(2), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and(B)in subsection (f)(2)(B)(i), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(29)Section 217(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 770; 10 U.S.C. 2222 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(30)Section 882(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 128 Stat. 4308; 10 U.S.C. 2222 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(31)Section 2272 of title 10, United States Code, is amended by striking Assistant Secretary of Defense for Research and Engineering and inserting Under Secretary of Defense for Research and Engineering.(32)Section 2275(a) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Research and Engineering.(33)Section 2279(d) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(34)Section 2279b of title 10, United States Code, is amended—(A)in subsection (b)—(i)in paragraph (2), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;(ii)by redesignating paragraphs (3) through (10) as paragraphs (4) through (11), respectively; and(iii)by inserting after paragraph (2) the following new paragraph:(3)the Under Secretary of Defense for Research and Engineering.; and(B)in subsection (c), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(35)Section 898(a)(2) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2000; 10 U.S.C. 2302 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.(36)Section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 726; 10 U.S.C. 2302 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.(37)Section 852 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 130 Stat. 3458; 10 U.S.C. 2302 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(38)Section 806 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1487; 10 U.S.C. 2302 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.(39)Section 843 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1487; 10 U.S.C. 2302 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(40)Section 254(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4402; 10 U.S.C. 2302 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(41)Section 802(d) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2004; 10 U.S.C. 2302 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.(42)Section 244 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2498; 10 U.S.C. 2302 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.(43)Section 804(c) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2605; 10 U.S.C. 2302 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.(44)Section 2304 of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.(45)Section 895 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 954; 10 U.S.C. 2304 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.(46)Section 806(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4260; 10 U.S.C. 2304 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.(47)Section 821(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 226; 10 U.S.C. 2304 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(48)Section 801(b)(2)(B) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 204; 10 U.S.C. 2304 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(49)Section 817(e) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2326; 10 U.S.C. 2304 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(50)Section 811(e)(1) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 120 Stat. 2326; 10 U.S.C. 2304 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(51)Section 875 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2310; 10 U.S.C. 2305 note) is amended—(A)in subsection (b)(2), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;(B)in subsection (c), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;(C)in subsection (d), by striking The Under Secretary for Acquisition, Technology, and Logistics and inserting The Under Secretary of Defense for Research and Engineering; and(D)in subsection (e) through (f), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(52)Section 888(b)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2322; 10 U.S.C. 2305 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(53)Section 829(b)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2281; 10 U.S.C. 2306 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment. (54)Section 2306b(i)(7) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(55)Section 2311(c) of title 10, United States Code, is amended—(A)in paragraph (1), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and(B)in paragraph (2)(B), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(56)Section 824(a) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4269; 10 U.S.C. 2320 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(57)Section 2326(g) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(58)Section 2330 of title 10, United States Code, is amended—(A)in subsection (a)(1), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;(B)in subsection (a)(3), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;(C)in subsection (b)(2), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and(D)in subsection (b)(3)(A), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(59)Section 882 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 942; 10 U.S.C. 2330 note) is amended in the matter preceding paragraph (1) by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment. (60)Section 801(b)(2)(B) of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1176; 10 U.S.C. 2330 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment. (61)Section 2334 of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.(62)Section 2350a(b)(2) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics, and the Assistant Secretary of Defense for Research and Engineering and inserting Under Secretary of Defense for Acquisition and Sustainment, and the Under Secretary of Defense for Research and Engineering.(63)Section 2359(b)(1) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Research and Engineering.(64)Section 2359b of title 10, United States Code, is amended—(A)in subsection (a)(1), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Research and Engineering; and(B)in subsection (l)(1), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Research and Engineering.(65)Section 2365 of title 10, United States Code, is amended—(A)by striking Assistant Secretary each place it appears and inserting Under Secretary; and(B)in subsection (d), by striking paragraph (3).(66)Section 2375 of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.(67)Section 874(b)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2310; 10 U.S.C. 2375 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment. (68)Section 876 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2311; 10 U.S.C. 2377 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(69)Section 855 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 919; 10 U.S.C. 2377 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.(70)Section 856(a)(2)(B) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 920; 10 U.S.C. 2377 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(71)Section 2399(b)(3) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics, and inserting Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Research and Engineering,.(72)Section 2419(a)(1) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(73)Section 825(c)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 908; 10 U.S.C. 2430 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(74)Section 826(e) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 908; 10 U.S.C. 2430 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(75)Section 827(e) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 909; 10 U.S.C. 2430 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(76)Section 811(b) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1828; 10 U.S.C. 2430 note) is amended—(A)in paragraph (1), by striking if the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting if the service acquisition executive, in the case of a major defense acquisition program of the military department, or the Under Secretary of Defense for Acquisition and Sustainment, in the case of a Defense-wide or Defense Agency major defense acquisition program,; and(B)in paragraph (2), by inserting the service acquisition executive or before the Under Secretary each place such term appears.(77)Section 812(a) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1829; 10 U.S.C. 2430 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(78)Section 814 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 115–91; 131 Stat. 1467; 10 U.S.C. 2430 note) is amended—(A)in subsection (b), by striking paragraph (2) and inserting the following new paragraphs:(2)Required membersEach Configuration Steering Board under this section shall include a representative of the following:(A)The Chief of Staff of the Armed Force concerned.(B)The Comptroller of the military department concerned.(C)The military deputy to the service acquisition executive concerned.(D)The program executive officer for the major defense acquisition program concerned.(3)Additional membersIn addition to the members required in paragraph (2), when the milestone decision authority for a major defense acquisition program is the Under Secretary of Defense for Acquisition and Sustainment, each Configuration Steering Board under this section shall also include a representative of the following:(A)The Office of the Under Secretary of Defense for Acquisition and Sustainment.(B)Other armed forces, as appropriate.(C)The Joint Staff.(D)Other senior representatives of the Office of the Secretary of Defense and the military department concerned, as appropriate.; and(B)in subsection (c)(5)(B), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting service acquisition executive.(79)Section 801(a)(1) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2312; 10 U.S.C. 2430 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(80)Section 924 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1576; 10 U.S.C. 2430 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place it appears and inserting Under Secretary of Defense for Acquisition and Sustainment.(81)Section 1675(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 192 Stat. 1131; 10 U.S.C. 2431 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting the Under Secretary of Defense for Research and Engineering.(82)Section 2431a(b) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(83)Section 2435 of title 10, United States Code, is amended by striking—(A)in subsection (b), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting service acquisition executive, in the case of a major defense acquisition program of a military department, or the Under Secretary of Defense for Acquisition and Sustainment, in the case of a Defense-wide or Defense Agency major defense acquisition program; and(B)in subsection (e)(2), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(84)Section 2438(b) of title 10, United States Code, is amended—(A)in paragraph (1), by striking Under Secretary of Defense for Acquisition, Technology and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and(B)in paragraph (2), by striking Under Secretary of Defense for Acquisition, Technology and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(85)Section 2448b(a) of title 10, United States Code, is amended in the matter preceding paragraph (1) by inserting by an independent organization selected by the service acquisition executive after conducted.(86)Section 2503(b) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(87)Section 2508(b) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(88)Section 2521 of title 10, United States Code, is amended—(A)in subsection (a), by striking The Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting The Under Secretary of Defense for Research and Engineering; (B)in subsection (e)(4)(D), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Research and Engineering; and(C)in subsection (e)(5), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Research and Engineering.(89)Section 2533b(k)(2)(A) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(90)Section 2546 of title 10, United States Code, is amended—(A)in the heading of subsection (a), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;(B)in subsection (a), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and(C)in subsection (b), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(91)Section 2548 of title 10, United States Code, is amended—(A)in subsection (a), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and(B)in subsection (c)(8), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(92)Section 2902(b) of title 10, United States Code, is amended—(A)in paragraph (1), by striking Office of the Assistant Secretary of Defense for Research and Engineering and inserting Office of the Secretary of Defense for Research and Engineering; and(B)in paragraph (3), by striking Office of the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Office of the Under Secretary of Defense for Acquisition and Sustainment.(93)Section 2824(d) of the National Defense Authorization Act for Fiscal Year 2013 (Public law 112–239; 126 Stat. 2154; 10 U.S.C. 2911 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and the Assistant Secretary of Defense for Energy, Installations, and Environment and inserting Under Secretary of Defense for Acquisition and Sustainment. (94)Section 315(d) of the National Defense Authorization Act for Fiscal Year 2012 (Public law 112–81; 125 Stat. 1357; 10 U.S.C. 2911 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment. (95)Section 2926(e)(5)(D) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary for Defense for Acquisition and Sustainment.(96)Section 836(a)(2) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1508; 22 U.S.C. 2767 note) is amended by striking the Under Secretary of Defense for Acquisition, Technology, and Logistics, the Assistant Secretary of Defense for Research, and inserting the Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Research and Engineering,.(97)Section 7103(d)(7)(M)(v) of title 22, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(98)Section 1126(a)(3) of title 31, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(99)Section 11319(d)(4) of title 40, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(100)Section 1302(b)(2)(A)(i) of title 41, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(101)Section 809 of the National Defense Authorization Act for Fiscal Years 1992 and 1993 (Public Law 102–190; 105 Stat. 1423; 41 U.S.C. 1302 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(102)Section 1311(b)(3) of title 41, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(103)Section 98f(a)(3) of title 50, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.(104)Section 1521 of title 50, United States Code, is amended—(A)in subsection (f)(1), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and(B)in subsection (g)(2), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment..(k)Requirements for the national security strategy for national technology and industrial base(1)National Security Strategy for national technology and industrial baseSection 2501(a) of title 10, United States Code, is amended by inserting after the first sentence the following new sentence: The Secretary shall submit such strategy to Congress not later than 180 days after the date of submission of the national security strategy report required under section 108 of the National Security Act of 1947 (50 U.S.C. 3043)..(2)Annual report to CongressSection 2504(3) of title 10, United States Code, is amended—(A)in the matter preceding subparagraph (A), by inserting Executive order or after pursuant to;(B)by amending subparagraph (A) to read as follows:(A)prioritized list of gaps or vulnerabilities in the national technology and industrial base, including—(i)a description of mitigation strategies necessary to address such gaps or vulnerabilities;(ii)the identification of the individual responsible for addressing such gaps or vulnerabilities; and(iii)a proposed timeline for action to address gaps or vulnerabilities..(l)Establishment of Center for Acquisition Innovation(1)Establishment of Center for Acquisition Innovation(A)In generalChapter 97 of title 10, United States Code, is amended by inserting after section 1746 the following new section:1746a.Center for Acquisition Innovation(a)EstablishmentThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition and Sustainment, shall establish and maintain a Center for Acquisition Innovation (hereinafter referred to as the Center) at the Naval Postgraduate School. The Center shall operate as an academic entity specializing in innovation relating to the defense acquisition system.(b)Mission(1)The mission of the Center is to provide to policymakers in the Department of Defense, Congress, and throughout the Government, academic analyses and policy alternatives for innovation in the defense acquisition system. The Center shall accomplish that mission by a variety of means intended to widely disseminate the research findings of the Center.(2)In carrying out the mission under paragraph (1), the Center shall, on an ongoing basis, review the statutes and regulations applicable to the defense acquisition system. The objective of such review is to provide policy alternatives for streamlining and improving the efficiency and effectiveness of the defense acquisition process in order to ensure a defense technology advantage for the United States over potential adversaries.(c)Implementation review of Section 809 Panel recommendations and center policy alternatives(1)The Center shall, on an ongoing basis, review implementation of the recommendations of the Section 809 Panel and policy alternatives provided by the Center. As part of such review, the Center shall—(A)for recommendations or policy alternatives for the enactment of legislation, identify whether (or to what extent) the recommendations or policy alternatives have been adopted by being enacted into law by Congress;(B)for recommendations or policy alternatives for the issuance of regulations, identify whether (or to what extent) the recommendations or policy alternatives have been adopted through issuance of new agency or Government-wide regulations; and(C)for recommendations or policy alternatives for revisions to policies and procedures in the executive branch, identify whether (or to what extent) the recommendations or policy alternatives have been adopted through issuance of an appropriate implementing directive or other form of guidance.(2)In this subsection, the term Section 809 Panel means the panel established by the Secretary of Defense pursuant to section 809 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92), as amended by section 863(d) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) and sections 803(c) and 883 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91).(d)FundingThere shall be available for the Center for any fiscal year from the Defense Acquisition Workforce and Development Fund not less than the amount of $3,000,000 (in fiscal year 2019 constant dollars), in addition to any other amount available for that fiscal year for the Naval Postgraduate School.(e)Annual report(1)Not later than September 30 each year, the Center shall submit to the Secretary of Defense, who shall forward to the Committees on Armed Services of the Senate and House of Representatives, a report describing the activities of the Center during the previous year and providing the findings, analysis, and policy alternatives of the Center relating to the defense acquisition system.(2)Each such report shall be submitted in accordance with paragraph (1) without further review within the executive branch.(3)Each report under paragraph (1) shall include the following:(A)Results of academic research and analysis.(B)Results of the implementation reviews conducted pursuant to subsection (d).(C)Policy alternatives for such legislative and executive branch action as the Center considers warranted.(D)Specific implementation language for any statutory changes recommended.(f)DefinitionIn this section, the term defense acquisition system has the meaning given that term in section 2545(2) of this title..(B)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2165 the following new item:1746a. Center for Acquisition Innovation..(2)Deadline for implementationThe Secretary of Defense shall establish the Center for Acquisition Innovation under section 1746a of title 10, United States Code, as added by subsection (a), not later than March 1, 2020. The first Director of the Center shall be appointed not later than June 1, 2020, and the Center should be fully operational not later than June 1, 2021.(3)Implementation report(A)In generalNot later than January 1, 2021, the head of the Center of Acquisition Innovation shall submit to the Secretary of Defense a report setting forth the organizational plan for the Center for Acquisition Innovation, the proposed budget for the Center, and the timetable for initial and full operations of the Center.(B)TransmittalThe Secretary of Defense shall transmit the report under paragraph (1), together with whatever comments the Secretary considers appropriate, to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives not later than February 1, 2021.(4)Records of the section 809 panel(A)Transfer and maintenance of recordsFollowing termination of the Section 809 Panel, the records of the panel shall be transferred to, and shall be maintained by, the Defense Technical Information Center. Such transfer shall be accomplished not later than August 1, 2019.(B)Status of recordsWorking papers, records of interview, and any other draft work products generated for any purpose by the Section 809 Panel during its research are covered by the deliberative process privilege exemption under paragraph (5) of section 552(b) of title 5, United States Code.(C)DefinitionIn this section, the term Section 809 Panel means the panel established by the Secretary of Defense pursuant to section 809 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92), as amended by section 863(d) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) and sections 803(c) and 883 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91).FIndustrial Base Matters871.Consideration of subcontracting to minority institutions(a)In generalChapter 141 of title 10, United States Code, is amended by adding at the end the following new section:2410t.Consideration of subcontracting to minority institutions(a)Consideration of subcontracting to minority institutionsThe Secretary of Defense shall revise the Department of Defense Supplement to the Federal Acquisition Regulation to require that the system used by the Federal Government to monitor or record contractor past performance for a grant or contract awarded to an institution of higher education includes incentives for the award of a sub-grant or subcontract to minority institutions.(b)Minority institution definedIn this section, the term minority institution means—(1)a part B institution (as that term is defined in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)); or(2)any other institution of higher education (as that term is defined in section 101 of such Act (20 U.S.C. 1001)) at which not less than 50 percent of the total student enrollment consists of students from ethnic groups that are underrepresented in the fields of science and engineering..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:2410t. Consideration of subcontracting to minority institutions.. 872.Size standard calculations for certain small business concerns(a)Clarifying amendment to the Small Business Runway Extension Act of 2018Section 3(a)(2)(C) of the Small Business Act (15 U.S.C. 632(a)(2)(C)) is amended by inserting (including the Administration when acting pursuant to subparagraph (A)) after no Federal department or agency.(b)Finalization of Small Business Runway Extension Act of 2018 rulesThe Administrator of the Small Business Administration shall issue a final rule implementing the Small Business Runway Extension Act of 2018 (Public Law 115–324) not later than December 17, 2019.(c)Amendment to size standards for certain small business concerns(1)Size standards for small business concerns providing servicesSection 3(a)(2)(C)(ii)(II) of the Small Business Act (15 U.S.C. 632(a)(2)(C)(ii)(II)) is amended by striking not less than.(2)Size standards for other business concernsSection 3(a)(2)(C)(ii)(III) of the Small Business Act (15 U.S.C. 632(a)(2)(C)(ii)(III)) is amended by striking not less than 3 years and inserting 5 years.(d)Transition plan for the Small Business Runway Extension Act of 2018(1)Plan requiredNot later than 30 days after the date of the enactment of this Act, the Administrator of the Small Business Administration shall implement a transition plan to assist business concerns and Federal agencies with compliance with the requirements of the Small Business Runway Extension Act of 2018 (Public Law 115–324).(2)3–Year calculation for size standards(A)In generalThe transition plan described under paragraph (1) shall include a requirement that, during the period beginning on December 17, 2018, and ending on the date that is 6 months after the date on which the Administrator issues final rules implementing the Small Business Runway Extension Act of 2018 (Public Law 115–324), allows the use of a 3-year calculation for a size standard to be applied to a business concern if the use of such 3-year calculation allows such concern to be considered a small business concern under section 3(a)(1) of the Small Business Act (15 U.S.C. 632(a)(1)).(B)3-year calculation definedIn this subsection, the term 3-year calculation means—(i)with respect to a business concern providing services described under clause (ii)(II) of such section, a determination of the size of such concern on the basis of the annual average gross receipts of such concern over a period of 3 years; and(ii)with respect to a business concern described under clause (ii)(III) of such section, a determination of the size of such concern on the basis of data over a period of 3 years.(e)Requirement to update SAMNot later than 90 days after the date of the enactment of this Act, the System for Award Management (or any successor system) shall be updated to comply with the requirements of this Act.873.Modifications to small business subcontracting(a)Small business lower-tier subcontractingSection 8(d) of the Small Business Act (15 U.S.C. 637(d)) is amended—(1)by amending paragraph (16) to read as follows:(16)Credit for certain small business concern subcontractors(A)In generalFor purposes of determining whether or not a prime contractor has attained the percentage goals specified in paragraph (6)—(i)if the subcontracting goals pertain only to a single contract with the Federal agency, the prime contractor may elect to receive credit for small business concerns performing as first tier subcontractors or subcontractors at any tier pursuant to the subcontracting plans required under paragraph (6)(D) in an amount equal to the total dollar value of any subcontracts awarded to such small business concerns; and(ii)if the subcontracting goals pertain to more than one contract with one or more Federal agencies, or to one contract with more than one Federal agency, the prime contractor may only receive credit for first tier subcontractors that are small business concerns.(B)Collection and review of data on subcontracting plansThe head of each contracting agency shall ensure that—(i)the agency collects and reports data on the extent to which contractors of the agency meet the goals and objectives set forth in subcontracting plans submitted pursuant to this subsection; and(ii)the agency periodically reviews data collected and reported pursuant to subparagraph (A) for the purpose of ensuring that such contractors comply in good faith with the requirements of this subsection and subcontracting plans submitted by the contractors pursuant to this subsection.(C)Rule of constructionNothing in this paragraph shall be construed to allow a Federal agency to establish a goaling requirement for a prime contractor eligible to receive credit under this paragraph that establishes an amount of subcontracts with a subcontractor that is not a first tier subcontractor for such prime contractor.; and(2)by adding at the end the following new paragraph:(18)Dispute process for non-payment to subcontractors(A)Notice to agencyWith respect to a contract with a Federal agency, a subcontractor of a prime contractor on such contract may, if the subcontractor has not received payment for performance on such contract within 30 days of the completion of such performance, notify the Office of Small and Disadvantaged Business Utilization (hereinafter referred to as OSDBU) of the Federal agency and the prime contractor of such lack of payment.(B)Agency determination(i)In generalUpon receipt of a notice described under subparagraph (A) and if such notice is provided to the agency within the 15-day period following the end the 30-day period described in subparagraph (A), the OSDBU shall verify whether such lack of payment has occurred and determine whether such lack of payment is due to an undue restriction placed on the prime contractor by an action of the Federal agency.(ii)Response during determinationDuring the period in which the OSDBU is making the determination under clause (i), the prime contractor may respond to both the subcontractor and the OSDBU with relevant verifying documentation to either prove payment or allowable status of nonpayment.(C)Cure periodIf the OSDBU verifies that the lack of payment under subparagraph (B) is not due to an action of the Federal agency, and the prime contractor has not provided verifying documentation described in subparagraph (B)(ii), the OSDBU shall notify the prime contractor and provide the prime contractor with a 15-day period in which the prime contractor may make the payment owed to the subcontractor.(D)Result of nonpaymentIf, after notifying the prime contractor under subparagraph (C), the OSDBU determines that the prime contractor has not fully paid the amount owed within the 15-day period described under subparagraph (C), the OSDBU shall ensure that such failure to pay is reflected in the Contractor Performance Assessment Reporting system (or any successor system)..(b)Maintenance of records with respect to credit under a subcontracting planSection 8(d)(6) of the Small Business Act (15 U.S.C. 637(d)(6)) is amended—(1)by redesignating subparagraphs (G) and (H) as subparagraphs (H) and (I), respectively (and conforming the margins accordingly); and(2)by inserting after subparagraph (F) the following new subparagraph:(G)a recitation of the types of records the successful offeror or bidder will maintain to demonstrate that procedures have been adopted to substantiate the credit the successful offeror or bidder will elect to receive under paragraph (16)(A)(i);.874.Inclusion of best in class designations in annual report on small business goalsSection 15(h) of the Small Business Act (15 U.S.C. 644(h)) is amended by adding at the end the following new paragraph:(4)Best in class small business participation reporting(A)AddendumThe Administrator, in addition to the requirements under paragraph (2), shall include in the report required by such paragraph, for each best in class designation—(i)the total amount of spending Governmentwide in such designation;(ii)the number of small business concerns awarded contracts and the dollar amount of such contracts awarded within each such designation to each of the following—(I)qualified HUBZone small business concerns;(II)small business concerns owned and controlled by women;(III)small business concerns owned and controlled by service-disabled veterans; and(IV)small business concerns owned and controlled by socially and economically disadvantaged individuals.(B)Best in class definedThe term best in class has the meaning given such term by the Director of the Office of Management and Budget.(C)Effective dateThe Administrator shall report on the information described by subparagraph (A) beginning on the date that such information is available in the Federal Procurement Data System, the System for Award Management, or any successor to such systems..875.Small Business Administration cybersecurity reportsSection 10 of the Small Business Act (15 U.S.C. 639) is amended by inserting after subsection (a) the following:(b)Cybersecurity reports(1)Annual reportNot later than 180 days after the date of enactment of this subsection, and every year thereafter, the Administrator shall submit a report to the appropriate congressional committees that includes—(A)an assessment of the information technology (as defined in section 11101 of title 40, United States Code) and cybersecurity infrastructure of the Administration;(B)a strategy to increase the cybersecurity infrastructure of the Administration;(C)a detailed account of any information technology equipment or interconnected system or subsystem of equipment of the Administration that was manufactured by an entity that has its principal place of business located in China, Iran, Russia, or North Korea; and(D)an account of any cybersecurity risk or incident that occurred at the Administration during the 2-year period preceding the date on which the report is submitted, and any action taken by the Administrator to respond to or remediate any such cybersecurity risk or incident.(2)Additional reportsIf the Administrator determines that there is a reasonable basis to conclude that a cybersecurity risk or incident occurred at the Administration, the Administrator shall—(A)not later than 7 days after the date on which the Administrator makes that determination, notify the appropriate congressional committees of the cybersecurity risk or incident; and(B)not later than 30 days after the date on which the Administrator makes a determination under subparagraph (A)—(i)provide notice to individuals and small business concerns affected by the cybersecurity risk or incident; and(ii)submit to the appropriate congressional committees a report, based on information available to the Administrator as of the date which the Administrator submits the report, that includes—(I)a summary of information about the cybersecurity risk or incident, including how the cybersecurity risk or incident occurred; and(II)an estimate of the number of individuals and small business concerns affected by the cybersecurity risk or incident, including an assessment of the risk of harm to affected individuals and small business concerns.(3)Rule of constructionNothing in this subsection shall be construed to affect the reporting requirements of the Administrator under chapter 35 of title 44, United States Code, in particular the requirement to notify the Federal information security incident center under section 3554(b)(7)(C)(ii) of such title, or any other provision of law.(4)DefinitionsIn this subsection:(A)Appropriate congressional committeesThe term appropriate congressional committees means—(i)the Committee on Small Business and Entrepreneurship of the Senate; and(ii)the Committee on Small Business of the House of Representatives.(B)Cybersecurity risk; incidentThe terms cybersecurity risk and incident have the meanings given such terms, respectively, under section 2209(a) of the Homeland Security Act of 2002..876.Cyber counseling certification program for lead small business development centersSection 21 of the Small Business Act (15 U.S.C. 648) is amended by adding at the end the following:(o)Cyber counseling certification program for lead small business development centers(1)Certification programThe Administrator shall establish a cyber counseling certification program, or approve a similar existing program, to certify employees of lead small business development centers to provide cyber planning assistance to small business concerns.(2)Number of certified employeesThe Administrator shall ensure that each lead small business development center has at least 1 employee, and not less than 10 percent of the total number of employees of the lead small business development center, certified in providing cyber planning assistance under this subsection.(3)Consideration of Small Business Development Center Cyber StrategyIn carrying out this subsection, the Administrator, to the extent practicable, shall consider any cyber strategy methods included in the Small Business Development Center Cyber Strategy developed under section 1841(a)(3)(B) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2662) and any cybersecurity outreach conducted pursuant to section 2209(l) of the Homeland Security Act of 2002.(4)Reimbursement for certificationSubject to the availability of appropriations, the Administrator shall reimburse a lead small business development center in an amount not to exceed $350,000 in any fiscal year for costs relating to the certification of an employee of the lead small business development center under the program established under paragraph (1).(5)DefinitionsIn this subsection:(A)Cyber planning assistanceThe term cyber planning assistance means counsel and assistance to improve the cybersecurity infrastructure, awareness of cyber threat indicators, and cyber training programs for employees of a small business concern.(B)Lead small business development centerThe term lead small business development center means a small business development center that has received a grant under this section..877.Exemption of certain contracts from the periodic inflation adjustments to the acquisition-related dollar thresholdSubparagraph (B) of section 1908(b)(2) of title 41, United States Code, is amended by inserting 3131 to 3134, after sections.878.Improvements to certain defense innovation programs(a)Alignment of the Small Business Innovation Research Program and Small Business Technology Transfer Program of the Department of Defense with the National Defense Science and Technology Strategy(1)In generalThe Secretary of Defense and Secretaries of the military departments shall, to the extent practicable, align the research topics selected for activities conducted under the Small Business Innovation Research Program and Small Business Technology Transfer Program (as defined under section 9 of the Small Business Act (15 U.S.C. 638) with the National Defense Science and Technology Strategy established under section 218 of the John. S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1679). (2)Use of National Defense Science and Technology Strategy to determine research topicsSection 9 of the Small Business Act (15 U.S.C. 638) is amended—(A)in subsection (g)(3)(B), by striking , in the 1992 report and all that follows through that authority and inserting in the National Defense Science and Technology Strategy established under section 218 of the John. S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1679); and(B)in subsection (o)(3)(B), by striking , in accordance with section 2522 of title 10, United States Code and inserting in the National Defense Science and Technology Strategy established under section 218 of the John. S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1679).(b)Pilot program for domestic investment under the SBIR program(1)Sense of CongressIt is the sense of Congress that the Administrator of the Small Business Administration should promulgate regulations to carry out the requirements under section 9(dd) of the Small Business Act (15 U.S.C. 638(dd)) that—(A)permit small business concerns that are majority-owned by multiple venture capital operating companies, hedge funds, or private equity firms to participate in the SBIR program in accordance with such section;(B)provide specific information regarding eligibility, participation, and affiliation rules to such small business concerns; and(C)preserve and maintain the integrity of the SBIR program as a program for small business concerns in the United States by prohibiting large entities or foreign-owned entities from participation in the SBIR program.(2)Domestic investment pilot program(A)In generalNot later than 1 year after the date of the enactment of this Act and notwithstanding the requirements of section 9(dd) of the Small Business Act (15 U.S.C. 638(dd)), the Secretary of Defense shall create and administer a program to be known as the Domestic Investment Pilot Program under which the Secretary and the service acquisition executive for each military department may make a SBIR award to a small business concern that is majority-owned by multiple United States-owned venture capital operating companies, hedge funds, or private equity firms without providing the written determination described under paragraph (2) of such section 9(dd).(B)LimitationThe Secretary of Defense may award not more than 10 percent of the funds allocated for the SBIR program of the Department of Defense under section 9(f) of the Small Business Act (15 U.S.C. 638(f)) to small business concerns that are owned in majority part by multiple venture capital operating companies, hedge funds, or private equity firms through competitive, merit-based procedures that are open to all eligible small business concerns.(C)Evaluation criteriaIn carrying out the Domestic Investment Pilot Program, the Secretary of Defense may not use investment of venture capital or investment from hedge funds or private equity firms as a criterion for the award of contracts under the SBIR program or STTR program.(D)Annual reportingThe Secretary of Defense shall include as part of each annual report required under section 9(b)(7) of the Small Business Act (15 U.S.C. 638(9)(b)(7)))—(i)information on the implementation of the Domestic Investment Pilot Program;(ii)the number of proposals received from small business concerns that are majority-owned by multiple venture capital operating companies, hedge funds, or private equity firms for the Domestic Investment Pilot Program; and(iii)the number of awards made to such small business concerns.(E)TerminationThe Domestic Investment Pilot Program established under this subsection shall terminate on September 30, 2022.(3)DefinitionsIn this section:(A)SBIRThe term SBIR has the meaning given in section 9(e) of the Small Business Act (15 U.S.C. 638(e)).(B)Small Business Act definitionsThe terms small business concern, venture capital operating company, hedge fund, and private equity firm have the meanings given those terms, respectively, in section 3 of the Small Business Act (15 U.S.C. 632).(c)Cybersecurity technical assistance for SBIR and STTR programs(1)In generalThe Secretary of Defense may enter into an agreement with 1 or more vendors selected under section (9)(q)(2) of the Small Business Act (15 U.S.C. 638(q)(2)) to provide small business concerns engaged in SBIR or STTR projects with cybersecurity technical assistance , such as access to a network of cybersecurity experts and engineers engaged in designing and implementing cybersecurity practices.(2)AmountsIn carrying out paragraph (1), the Secretary of Defense may provide the amounts described under section (9)(q)(3) of such Act (15 U.S.C. 638(q)(3)) to a recipient that meets the eligibility requirements under the applicable subparagraph, if the recipient requests to seek cybersecurity technical assistance from an individual or entity other than a vendor selected as described in paragraph (1).(d)Phase 0 proof of concept partnership program for the Department of DefenseSection 9(jj) of the Small Business Act (15 U.S.C. 638) is amended—(1)in paragraph (1), by striking The Director of the National Institutes of Health and inserting A covered agency head;(2)by striking The Director each place it appears and inserting A covered agency head;(3)by striking the Director each place it appears and inserting a covered agency head;(4)in paragraph (2)—(A)by amending subparagraph (A) to read as follows:(A)the term covered agency head means—(i)with respect to the STTR program of the National Institutes of Health, the Director of the National Institutes of Health; or(ii)with respect to the STTR program of the Department of Defense, the Secretary of Defense;; and(B)in subparagraph (C), by striking in the National Institutes of Health’s STTR program and inserting in either the STTR program of the Department of Defense or the STTR program of the National Institutes of Health; and(5)in paragraph (4)(A), by inserting participating in the STTR program administered by such agency head after a qualifying institution.(e)Modification to the Defense Research and Development Rapid Innovation Program(1)Increase to fundingSection 2359a(b)(3) of title 10, United States Code, is amended by striking $3,000,000 and inserting $6,000,000.(2)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the program established under section 2359a(b)(3) of title 10, United States Code, (commonly known as the Defense Research and Development Rapid Innovation Program), which shall include—(A)with respect to the two fiscal years preceding the submission of the report—(i)a description of the total number of proposals funded under the program; (ii)the percent of funds made available under the program for Small Business Innovation Research Program projects; and(iii)a list of Small Business Innovation Research Program projects that received funding under the program that were included in major defense acquisition programs (as defined in section 2430 of title 10, United States Code) and other defense acquisition programs that meet critical national security needs; and(B)an assessment on the effectiveness of the program in stimulating innovation technologies, reducing acquisition or lifecycle costs, addressing technical risk, and improving the timeliness and thoroughness of test and evaluation outcomes.(f)Establishment of joint reserve detachments at Defense Innovation Unit(1)EstablishmentThe Secretary of Defense, in consultation with the Secretaries of the military departments, shall establish not fewer than three joint reserve detachments (referred to in this section as Detachments) at locations of the Defense Innovation Unit—(A)to support engagement and collaboration with commercial innovation hubs; and(B)to accelerate the transition and adoption of commercial technologies for national security purposes.(2)CompositionEach Detachment shall be composed of members of the reserve components who possess relevant private sector experience in the fields of business, acquisition, intelligence, engineering, technology transfer, science, mathematics, contracting, procurement, logistics, cyberspace security, or such other fields as are determined to be relevant by the Under Secretary of Defense for Research and Engineering.(3)ResponsibilitiesThe Detachments shall have the following responsibilities:(A)Each Detachment shall provide the Department of Defense with expertise, analysis, alternatives for innovation, and opportunities for greater engagement and collaboration between the defense innovation ecosystem and commercial industry. (B)Each Detachment shall, on an ongoing basis—(i)recruit, retain, and employ members of the reserve components who possess relevant private sector experience, as described in paragraph (2);(ii)partner with the military services, the combatant commands, and other Department of Defense organizations to seek and rapidly prototype advanced commercial solutions while lowering the barrier to entry to serve defense requirements;(iii)increase awareness of—(I)the technology portfolios of the Defense Innovation Unit; and(II)the technology requirements of the Department of Defense as identified in the National Defense Science and Technology Strategy developed under section 218 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1679);(iv)capitalize on the growing investment in research and development made by the commercial industry in assessing and maturing dual-use technologies; and(v)carry out such other activities as may be directed by the Under Secretary of Defense for Research and Engineering.(4)Deadline for establishment of DetachmentsThe Secretary of Defense shall ensure that—(A)at least one Detachment is established on or before October 1, 2020; and(B)all three Detachments required under subsection (a) are established on or before October 1, 2022.(5)Implementation report(A)In generalNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Defense for Research and Engineering shall submit to the congressional defense committees a report that includes—(i)an organizational plan for the Detachments;(ii)the estimated costs of establishing the Detachments;(iii)a timeline specifying when each Detachment will attain initial operational capability and full operational capability, respectively.(B)ConsultationIn preparing the report required under subparagraph (A), the Under Secretary of Defense for Research and Engineering shall consult with the Director of the Defense Innovation Unit and the head of each military service.(g)Modification to Department of Defense SBIR ExpendituresSection 9(f) of the Small Business Act (15 U.S.C. 638(f)) is amended—(1)in paragraph (1)(I), by inserting , except as provided in paragraph (5) after thereafter, and inserting fiscal years 2017 through 2019; and; and(2)by adding at the end the following new paragraph:(5)Required expenditure amounts for the Department of DefenseWith respect to fiscal year 2020 and each fiscal year thereafter, paragraph (1)(I) shall apply to the Department of Defense with 4.0 percent substituted for 3.2 percent. .879.Pilot program for development of technology-enhanced capabilities with partnership intermediaries(a)EstablishmentThe Secretary of Defense may authorize the Commander of the United States Special Operations Command to use not more than 5 percent of the funds required to be expended by the Department of Defense under section 9(f)(1) of the Small Business Act (15 U.S.C. 638(f)(1)) for a pilot program to increase participation by small business concerns in the development of technology-enhanced capabilities for special operations forces.(b)Use of partnership intermediary(1)AuthorizationThe Commander of the United States Special Operations Command may modify an existing agreement with a partnership intermediary to assist the Commander in carrying out the pilot program under this section, including with respect to the award of Small Business Innovation Research Program contracts, Small Business Technology Transfer Program contracts, and other contracts and agreements to small business concerns.(2)Use of fundsNone of the funds referred to in subsection (a) shall be used to pay a partnership intermediary for any administrative costs associated with the pilot program.(c)ReportNot later than October 1, 2020, and October 1, 2021, the Commander of the United States Special Operations Command shall submit to the congressional defense committees, the Committee on Small Business of the House of Representatives, and the Committee on Small Business and Entrepreneurship of the Senate a report describing any agreement with a partnership intermediary entered into pursuant to this section. The report shall include, for each such agreement, the amount of funds obligated, an identification of the recipient of such funds, and a description of the use of such funds. (d)TerminationThe authority to carry out a pilot program under this section shall terminate on September 30, 2021.(e)DefinitionsIn this section:(1)Partnership intermediaryThe term partnership intermediary has the meaning given the term in section 23(c) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3715(c)).(2)Small business concernThe term small business concern has the meaning given the term under section 3 of the Small Business Act (15 U.S.C. 632).(3)Small business innovation research programThe term Small Business Innovation Research Program has the meaning given the term in section 9(e)(4) of the Small Business Act (15 U.S.C. 638(e)).(4)Small business technology transfer programThe term Small Business Technology Transfer Program has the meaning given the term in section 9(e)(5) of the Small Business Act (15 U.S.C. 638(e)).(5)Technology-enhanced capabilityThe term technology-enhanced capability means a product, concept, or process that improves the ability of a member of the Armed Forces to achieve an assigned mission.880.Authorized official to carry out the procurement technical assistance cooperative agreement program(a)Authorized officialEffective October 1, 2021, section 2411(3) of title 10, United States Code, is amended by striking Director of Defense Logistics Agency and inserting Under Secretary of Defense for Acquisition and Sustainment.(b)Report and briefingNot later than November 1, 2020, the Secretary of Defense shall provide to the congressional defense committees a written report and briefing on the activities carried out in preparation for the transition of responsibilities for carrying out the procurement technical assistance cooperative agreement program under chapter 142 of title 10, United States Code, from the Director of Defense Logistics Agency to the Under Secretary of Defense for Acquisition and Sustainment, as required by subsection (a).(c)Annual budget justification documentsNot later than February 1, 2022, and each fiscal year thereafter, the Secretary of Defense shall submit to the congressional defense committees a budget justification display that includes the procurement technical assistance cooperative agreement program under chapter 142 of title 10, United States Code, as part of the budget justification for Operation and Maintenance, Defense-wide for the Office of the Secretary of Defense.881.Permanent authorization and improvement of Department of Defense Mentor-Protege Program(a)Permanent authorization(1)Repeal of expiration of authoritySection 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note) is amended by striking subsection (j).(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date on which the Secretary of Defense submits to Congress the small business strategy required under section 2283 of title 10, United States Code. The Secretary of Defense shall notify the Law Revision Counsel of the House of Representatives of the submission of the strategy so that the Law Revision Counsel may execute the amendment made by paragraph (1).(b)Office of Small Business Programs oversightSection 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note) is amended—(1)by redesignating subsection (n) as subsection (o); and(2)by inserting after subsection (m) the following new subsection:(n)Establishment of performance goals and periodic reviewsThe Office of Small Business Programs of the Department of Defense shall—(1)establish performance goals consistent with the stated purpose of the Mentor-Protege Program and outcome-based metrics to measure progress in meeting those goals; and(2)submit to the congressional defense committees, not later than February 1, 2020, a report on progress made toward implementing these performance goals and metrics, based on periodic reviews of the procedures used to approve mentor-protege agreements..(c)Modification of disadvantaged small business concern definitionSubsection (o)(2) of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as redesignated by subsection (b)(1) of this section, is amended by striking has less than half the size standard corresponding to its primary North American Industry Classification System code and inserting is not more than the size standard corresponding to its primary North American Industry Classification System code.(d)Removal of pilot program referencesSection 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note) is amended—(1)in the subsection heading for subsection (a), by striking pilot; and(2)by striking pilot each place it appears.(e)Independent report on program effectiveness(1)In generalThe Secretary of Defense shall direct the Defense Business Board to submit to the congressional defense committees a report evaluating the effectiveness of the Mentor-Protege Program established under section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), including recommendations for improving the program in terms of performance metrics, forms of assistance, and overall program effectiveness not later than March 31, 2022.(2)Congressional defense committees definedIn this subsection, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.(f)ReportNot later than 180 days after the date of the enactment of this Act, and annually thereafter until September 30, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on the Mentor-Protege Program established under section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note) that describes—(1)each mentor-protege agreement entered into under such section, disaggregated by the type of disadvantaged small business concern (as defined in subsection (o) of such section) receiving assistance pursuant to such an agreement;(2)the type of assistance provided to protege firms (as defined in subsection (o) of such section) under each such agreement;(3)the benefits provided to mentor firms (as defined in subsection (o) of such section) under each such agreement; and(4)the progress of protege firms under each such agreement with respect to competing for Federal prime contracts and subcontracts.882. Assistance for small business concerns participating in the Small Business Innovation Research Program and the Small Business Technology Transfer Program(a)Definition of senior procurement executiveSection 9(e) of the Small Business Act (15 U.S.C. 638(e)) is amended—(1)in paragraph (12)(B), by striking and at the end;(2)in paragraph (13)(B), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(13)the term senior procurement executive means an official designated under section 1702(c) of title 41, United States Code, as the senior procurement executive of a Federal agency participating in a SBIR or STTR program..(b)Inclusion of senior procurement executives in SBIR and STTR(1)In generalSection 9(b) of the Small Business Act (15 U.S.C. 638(b)) is amended—(A)in paragraph (8), by striking and at the end;(B)in paragraph (9), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new paragraph:(10)to coordinate, where appropriate, with the senior procurement executive of the relevant Federal agency to assist small business concerns participating in a SBIR or STTR program with commercializing research developed under such a program before such small business concern is awarded a contract from such Federal agency..(2)Technical amendmentSection 9(b)(3) of the Small Business Act (15 U.S.C. 638(b)(3)) is amended by striking and at the end.(c)Modifications relating to procurement center representatives and other acquisition personnel(1)SBIR amendmentSection 9(j) of the Small Business Act (15 U.S.C. 638(j)) is amended by adding at the end the following new paragraph:(4)Modifications relating to procurement center representativesUpon the enactment of this paragraph, the Administrator shall modify the policy directives issued pursuant to this subsection to require procurement center representatives (as described in section 15(l)) to assist small business concerns participating in the SBIR program with researching solicitations for the award of a Federal contract (particularly with the Federal agency that has a funding agreement with the concern) and to provide technical assistance to such concerns to submit a bid for an award of a Federal contract. The procurement center representatives shall coordinate with the appropriate senior procurement executive and the appropriate Director of the Office of Small and Disadvantaged Business Utilization established pursuant to section 15(k) for the agency letting the contract..(2)STTR amendmentSection 9(p)(2) of the Small Business Act (15 U.S.C. 638(p)(2)) is amended—(A)in subparagraph (E)(ii), by striking and at the end;(B)in subparagraph (F), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new subparagraph:(G)procedures to ensure that procurement center representatives (as described in section 15(l))—(i)assist small business concerns participating in the STTR program with researching applicable solicitations for the award of a Federal contract (particularly with the Federal agency that has a funding agreement with the concern);(ii)provide technical assistance to such concerns to submit a bid for an award of a Federal contract; and(iii)coordinate with the appropriate senior procurement executive and the appropriate Director of the Office of Small and Disadvantaged Business Utilization established pursuant to section 15(k) for the Federal agency letting the contract in providing the assistance described in clause (i)..(d)Amendment to duties of procurement center representativesSection 15(l)(2) of the Small Business Act (15 U.S.C. 644(l)(2)) is amended—(1)in subparagraph (I), by striking and at the end;(2)by redesignating subparagraph (J) as subparagraph (L); and(3)by inserting after subparagraph (I) the following new subparagraphs:(J)assist small business concerns participating in a SBIR or STTR program under section 9 with researching applicable solicitations for the award of a Federal contract to market the research developed by such concern under such SBIR or STTR program;(K)provide technical assistance to small business concerns participating in a SBIR or STTR program under section 9 to submit a bid for an award of a Federal contract, including coordination with the appropriate senior procurement executive and the appropriate Director of the Office of Small and Disadvantaged Business Utilization established pursuant to subsection (k) for the agency letting the contract; and.(e)Amendment to the duties of the Director of Small and Disadvantaged Business Utilization for Federal agenciesSection 15(k) of the Small Business Act (15 U.S.C. 644(k)) is amended—(1)in paragraph (19), by striking and at the end;(2)in paragraph (20), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following new paragraphs:(21)shall assist small business concerns participating in a SBIR or STTR program under section 9 with researching applicable solicitations for the award of a Federal contract (particularly with the Federal agency that has a funding agreement, as defined under section 9, with the concern) to market the research developed by such concern under such SBIR or STTR program; and(22)shall provide technical assistance to small business concerns participating in a SBIR or STTR program under section 9 to submit a bid for an award of a Federal contract, including coordination with procurement center representatives and the appropriate senior procurement executive for the agency letting the contract..883.Accelerated payments applicable to contracts with certain small business concerns under the Prompt Payment ActSection 3903(a) of title 31, United States Code, is amended—(1)in paragraph (1)(B), by inserting except as provided in paragraphs (10) and (11), before 30 days;(2)in paragraph (8), by striking and;(3)in paragraph (9), by striking the period at the end and inserting a semicolon; and(4)by adding at the end the following new paragraphs:(10)for a prime contractor (as defined in section 8701(5) of title 41) that is a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)), to the fullest extent permitted by law, require that the head of an agency establish an accelerated payment date with a goal of 15 days after a proper invoice for the amount due is received if a specific payment date is not established by contract; and(11)for a prime contractor (as defined in section 8701(5) of title 41) that subcontracts with a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)), to the fullest extent permitted by law, require that the head of an agency establish an accelerated payment date with a goal of 15 days after a proper invoice for the amount due is received if—(A)a specific payment date is not established by contract; and(B)such prime contractor agrees to make payments to such subcontractor in accordance with such accelerated payment date, to the maximum extent practicable, without any further consideration from or fees charged to such subcontractor..884.Postaward explanations for unsuccessful offerors for certain contractsNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to require that with respect to an offer for a task order or delivery order in an amount greater than the simplified acquisition threshold (as defined in section 134 of title 41, United States Code) and less than or equal to $5,500,000 issued under an indefinite delivery-indefinite quantity contract, the contracting officer for such contract shall, upon written request from an unsuccessful offeror, provide a brief explanation as to why such offeror was unsuccessful that includes a summary of the rationale for the award and an evaluation of the significant weak or deficient factors in the offeror's offer.885.Briefing on the Trusted Capital Marketplace pilot programNot later than December 15, 2019, the Secretary of Defense shall provide to the congressional defense committees a briefing on the progress of the Trusted Capital Marketplace pilot program (Solicitation number: CS–19–1701), to include plans for how the program will—(1)align with critical defense requirements; and(2)become self-sustaining.886.Boots to Business ProgramSection 32 of the Small Business Act (15 U.S.C. 657b) is amended by adding at the end the following new subsection:(h)Boots to Business Program(1)Covered individual definedIn this subsection, the term covered individual means—(A)a member of the Armed Forces, including the National Guard or Reserves;(B)an individual who is participating in the Transition Assistance Program established under section 1144 of title 10, United States Code;(C)an individual who—(i)served on active duty in any branch of the Armed Forces, including the National Guard or Reserves; and(ii)was discharged or released from such service under conditions other than dishonorable; and(D)a spouse or dependent of an individual described in subparagraph (A), (B), or (C).(2)EstablishmentBeginning on the first October 1 after the enactment of this subsection and for the subsequent 4 fiscal years, the Administrator shall carry out a program to be known as the Boots to Business Program to provide entrepreneurship training to covered individuals.(3)GoalsThe goals of the Boots to Business Program are to—(A)provide assistance and in-depth training to covered individuals interested in business ownership; and(B)provide covered individuals with the tools, skills, and knowledge necessary to identify a business opportunity, draft a business plan, identify sources of capital, connect with local resources for small business concerns, and start up a small business concern.(4)Program components(A)In generalThe Boots to Business Program may include—(i)a presentation providing exposure to the considerations involved in self-employment and ownership of a small business concern;(ii)an online, self-study course focused on the basic skills of entrepreneurship, the language of business, and the considerations involved in self-employment and ownership of a small business concern;(iii)an in-person classroom instruction component providing an introduction to the foundations of self employment and ownership of a small business concern; and(iv)in-depth training delivered through online instruction, including an online course that leads to the creation of a business plan.(B)CollaborationThe Administrator may—(i)collaborate with public and private entities to develop course curricula for the Boots to Business Program; and(ii)modify program components in coordination with entities participating in a Warriors in Transition program, as defined in section 738(e) of the National Defense Authorization Act for Fiscal Year 2013 (10 U.S.C. 1071 note).(C)Use of resource partners(i)In generalThe Administrator shall—(I)ensure that Veteran Business Outreach Centers regularly participate, on a nationwide basis, in the Boots to Business Program; and(II)to the maximum extent practicable, use a variety of other resource partners and entities in administering the Boots to Business Program.(ii)Grant authorityIn carrying out clause (i), the Administrator may make grants to Veteran Business Outreach Centers, other resource partners, or other entities to carry out components of the Boots to Business Program.(D)Availability to Department of DefenseThe Administrator shall make available to the Secretary of Defense information regarding the Boots to Business Program, including all course materials and outreach materials related to the Boots to Business Program, for inclusion on the website of the Department of Defense relating to the Transition Assistance Program, in the Transition Assistance Program manual, and in other relevant materials available for distribution from the Secretary of Defense.(E)Availability to Veterans AffairsIn consultation with the Secretary of Veterans Affairs, the Administrator shall make available for distribution and display at local facilities of the Department of Veterans Affairs outreach materials regarding the Boots to Business Program which shall, at a minimum—(i)describe the Boots to Business Program and the services provided; and(ii)include eligibility requirements for participating in the Boots to Business Program.(5)ReportNot later than 180 days after the date of the enactment of this subsection and every year thereafter, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the performance and effectiveness of the Boots to Business Program, which may be included as part of another report submitted to such Committees by the Administrator, and which shall include—(A)information regarding grants awarded under paragraph (4)(C);(B)the total cost of the Boots to Business Program;(C)the number of program participants using each component of the Boots to Business Program;(D)the completion rates for each component of the Boots to Business Program;(E)to the extent possible—(i)the demographics of program participants, to include gender, age, race, relationship to military, military occupational specialty, and years of service of program participants;(ii)the number of small business concerns formed or expanded with assistance under the Boots to Business Program;(iii)the gross receipts of small business concerns receiving assistance under the Boots to Business Program;(iv)the number of jobs created with assistance under the Boots to Business Program;(v)the number of referrals to other resources and programs of the Administration;(vi)the number of program participants receiving financial assistance under loan programs of the Administration;(vii)the type and dollar amount of financial assistance received by program participants under any loan program of the Administration; and(viii)results of participant satisfaction surveys, including a summary of any comments received from program participants;(F)an evaluation of the effectiveness of the Boots to Business Program in each region of the Administration during the most recent fiscal year;(G)an assessment of additional performance outcome measures for the Boots to Business Program, as identified by the Administrator;(H)any recommendations of the Administrator for improvement of the Boots to Business Program, which may include expansion of the types of individuals who are covered individuals;(I)an explanation of how the Boots to Business Program has been integrated with other transition programs and related resources of the Administration and other Federal agencies; and(J)any additional information the Administrator determines necessary..887.Modifications to budget display requirements for the Department of Defense Small Business Innovation Research Program and Small Business Technology Transfer ProgramSection 857 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1891) is amended—(1)in subsection (a)—(A)by inserting Under Secretary of Defense (Comptroller) and the before Under Secretary of Defense for Research and Engineering; and(B)by striking a budget display and inserting one or more budget displays; (2)in subsection (b), by striking The budget display and inserting The budget displays; and(3)in subsection (d), by striking The budget display and inserting The budget displays.888.Small business contracting credit for subcontractors that are Puerto Rico businessesSection 15(x)(1) of the Small Business Act (15 U.S.C. 644(x)(1)) is amended—(1)by inserting , or a prime contractor awards a subcontract (at any tier) to a subcontractor that is a Puerto Rico business, after Puerto Rico business;(2)by inserting or subcontract after the contract; and (3)by striking subsection (g)(1)(A)(i) and inserting subsection (g)(1)(A).889.Small business contracting credit for certain small businesses located in United States territoriesSection 15(x) of the Small Business Act (15 U.S.C. 644(x)) is amended—(1)in the subsection heading, by inserting and covered territory businesses after Puerto Rico businesses;(2)in paragraph (1), by inserting or a covered territory business after Puerto Rico business; and(3)by adding at the end the following new paragraph:(3)Covered territory business definedIn this subsection, the term covered territory business means a small business concern that has its principal office located in one of the following:(A)The United States Virgin Islands.(B)American Samoa.(C)Guam.(D)The Northern Mariana Islands..GOther Matters891.Requirement to use models of commercial e-commerce portal program(a)In generalBefore the award of a final contract to a commercial e-commerce portal provider pursuant to section 846 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 41 U.S.C. 1901 note), the Administrator of General Services shall establish a five-year program to test the three models for commercial e-commerce portals identified in section 4.1 of Procurement Through Commercial E-Commerce Portals Phase II Report: Market Research & Consultation issued by the Administrator in April 2019.(b)AnalysisThe Administrator shall conduct an analysis of the use of the three models described in subsection (a) to determine which model is the most effective for procurement through commercial e-commerce portals. 892.Report and database on items manufactured in the United States for major defense acquisition programs(a)Sense of CongressIt is the sense of Congress that any equipment or products purchased for major defense acquisition programs (as defined in section 2430 of title 10, United States Code) should be manufactured in the United States substantially all from articles, materials, or supplies mined, produced, or manufactured in the United States, and that any such equipment or products purchased by any entity of the Department of Defense should be American-made, provided that American-made equipment and products are of a quality similar to that of competitive offers and are available in a timely manner to meet mission requirements.(b)In generalChapter 144 of title 10, United States Code, is amended by inserting after section 2436 the following new section:2436a.Major defense acquisition programs: report and database on items manufactured in the United States(a)ReportBeginning not later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees an annual report on the percentage of any items procured in connection with a major defense acquisition program that are manufactured in the United States substantially all from articles, materials, or supplies mined, produced, or manufactured in the United States.(b)DatabaseThe Secretary of Defense shall establish a database for information related to items described in the report required under subsection (a) that can be used for continuous data analysis to inform acquisition decisions relating to major defense acquisition programs..(c)Clerical amendmentThe table of section at the beginning of such chapter is amended by inserting after the item relating to section 2436 the following new item:2436a. Major defense acquisition programs: report and database on items manufactured in the United States..893.Requirements relating to Selected Acquisition Reports(a)Inapplicability of termination of report submittal to Congress(1)In generalSelected Acquisition Reports required by section 2432 of title 10, United States Code, shall not constitute reports covered by subsection (b) of section 1080 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1000; 10 U.S.C. 111 note), and their submittal to Congress as required by such section 2432 shall not be terminated by operation of subsection (a) of such section 1080.(2)Conforming amendmentEffective on December 30, 2021, section 1051(x) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1567) is amended by striking paragraph (4).(b)Form of Selected Acquisition ReportsSection 2432 of title 10, United States Code, is amended by adding at the end the following new subsection:(i)A report required under this section shall be submitted in unclassified form without any designation relating to dissemination control, but may contain a classified annex..(c)Report on alternative methodologyThe Secretary of Defense shall include with the budget for fiscal year 2021, as submitted to Congress pursuant to section 1105(a) of title 31, United States Code, a report proposing an alternative methodology for providing status reports on major defense acquisition programs and other acquisition activities, including programs carried out under section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note), where such status reports shall include information on—(1)scheduled and completed cybersecurity tests of software acquired through a program covered by the status report, including assessments on cooperative vulnerability and penetration and adversarial assessments;(2)software development metrics, including initial and most recent estimates of the projected value, sizing, schedule, and level of effort for software acquired through a program covered by the status report; and(3)quality metrics for software acquired through a program covered by the status report.(d)Guidance on cybersecurity testsWith respect to cybersecurity tests included in the alternative methodology report described in subsection (c)(1), the Secretary of Defense, in coordination with the Director of Operational Test and Evaluation, shall develop policies on the selection of cybersecurity tests, methods to consistently describe the cybersecurity tests, and methods to associate cybersecurity tests with a component part of a system or a version of the software tested.894.Contractor science, technology, engineering, and math programs(a)In generalSection 862 of National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–181; 125 Stat. 1521; 10 U.S.C. note prec. 2191) is amended—(1)in subsection (a), in the matter preceding paragraph (1)—(A)by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Research and Engineering; and(B)by striking ensure that Department of Defense contractors and inserting encourage Department of Defense contractors to; and(2)by amending subsection (b) to read as follows:(b)Allowable costThe cost of participating in activities described in subsection (a) to a Department of Defense contractor shall be deemed to be an allowable cost under a contract between the contractor and the Department of Defense..(b)ImplementationNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue such rules or guidance necessary to implement the amendments made by this section.895.Extension of sunset relating to Federal Data Center Consolidation InitiativeSubsection (e) of section 834 of the National Defense Authorization Act for Fiscal Year 2015 (44 U.S.C. 3601 note) is amended by striking 2020 and inserting 2022. 896.Requirements relating to certain rail rolling stock procurements and operations(a)Limitation on certain rail rolling stock procurementsSection 5323 of title 49, United States Code, is amended by adding at the end the following:(u)Limitation on certain rail rolling stock procurements(1)In generalExcept as provided in paragraph (5), financial assistance made available under this chapter shall not be used in awarding a contract or subcontract to an entity on or after the date of enactment of this subsection for the procurement of rail rolling stock for use in public transportation if the manufacturer of the rail rolling stock—(A)is incorporated in or has manufacturing facilities in the United States; and(B)is owned or controlled by, is a subsidiary of, or is otherwise related legally or financially to a corporation based in a country that—(i)is identified as a nonmarket economy country (as defined in section 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18))) as of the date of enactment of this subsection;(ii)was identified by the United States Trade Representative in the most recent report required by section 182 of the Trade Act of 1974 (19 U.S.C. 2242) as a priority foreign country under subsection (a)(2) of that section; and(iii)is subject to monitoring by the Trade Representative under section 306 of the Trade Act of 1974 (19 U.S.C. 2416).(2)ExceptionFor purposes of paragraph (1), the term otherwise related legally or financially does not include a minority relationship or investment.(3)International agreementsThis subsection shall be applied in a manner consistent with the obligations of the United States under international agreements.(4)Certification for rail rolling stock(A)In generalExcept as provided in paragraph (5), as a condition of financial assistance made available in a fiscal year under section 5337, a recipient that operates rail fixed guideway service shall certify in that fiscal year that the recipient will not award any contract or subcontract for the procurement of rail rolling stock for use in public transportation with a rail rolling stock manufacturer described in paragraph (1).(B)Separate certificationThe certification required under this paragraph shall be in addition to any certification the Secretary establishes to ensure compliance with the requirements of paragraph (1).(5)ExceptionThis subsection, including the certification requirement under paragraph (4), shall not apply to the award of a contract or subcontract made by a public transportation agency with a rail rolling stock manufacturer described in paragraph (1) if the manufacturer and the public transportation agency have a contract for rail rolling stock that was executed before the date of enactment of this subsection..(b)Cybersecurity certification for rail rolling stock and operationsSection 5323 of title 49, United States Code, as amended by subsection (a), is amended by adding at the end the following:(v)Cybersecurity certification for rail rolling stock and operations(1)CertificationAs a condition of financial assistance made available under this chapter, a recipient that operates a rail fixed guideway public transportation system shall certify that the recipient has established a process to develop, maintain, and execute a written plan for identifying and reducing cybersecurity risks.(2)ComplianceFor the process required under paragraph (1), a recipient of assistance under this chapter shall—(A)utilize the approach described by the voluntary standards and best practices developed under section 2(c)(15) of the National Institute of Standards and Technology Act (15 U.S.C. 272(c)(15)), as applicable;(B)identify hardware and software that the recipient determines should undergo third-party testing and analysis to mitigate cybersecurity risks, such as hardware or software for rail rolling stock under proposed procurements; and(C)utilize the approach described in any voluntary standards and best practices for rail fixed guideway public transportation systems developed under the authority of the Secretary of Homeland Security, as applicable.(3)Limitations on statutory constructionNothing in this subsection shall be construed to interfere with the authority of—(A)the Secretary of Homeland Security to publish or ensure compliance with requirements or standards concerning cybersecurity for rail fixed guideway public transportation systems; or(B)the Secretary of Transportation under section 5329 to address cybersecurity issues as those issues relate to the safety of rail fixed guideway public transportation systems..897.Prohibition on contracting with persons that have business operations with the Maduro regime(a)ProhibitionExcept as provided under subsections (c), (d), and (e), the Department of Defense may not enter into a contract for the procurement of goods or services with any person that has business operations with an authority of the Government of Venezuela that is not recognized as the legitimate Government of Venezuela by the United States Government.(b)DefinitionsIn this section:(1)Business operationsThe term business operations means engaging in commerce in any form, including acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.(2)Government of Venezuela(A)The term Government of Venezuela includes the government of any political subdivision of Venezuela, and any agency or instrumentality of the Government of Venezuela.(B)For purposes of subparagraph (A), the term agency or instrumentality of the Government of Venezuela means an agency or instrumentality of a foreign state as defined in section 1603(b) of title 28, United States Code, with each reference in such section to a foreign state deemed to be a reference to Venezuela.(3)PersonThe term person means—(A)a natural person, corporation, company, business association, partnership, society, trust, or any other nongovernmental entity, organization, or group;(B)any governmental entity or instrumentality of a government, including a multilateral development institution (as defined in section 1701(c)(3) of the International Financial Institutions Act (22 U.S.C. 262r(c)(3))); and(C)any successor, subunit, parent entity, or subsidiary of, or any entity under common ownership or control with, any entity described in subparagraph (A) or (B).(c)Exceptions(1)In generalThe prohibition under subsection (a) does not apply to a contract that the Secretary of Defense and the Secretary of State jointly determine—(A)is necessary—(i)for purposes of providing humanitarian assistance to the people of Venezuela,(ii)for purposes of providing disaster relief and other urgent life-saving measures; or(iii)to carry out noncombatant evacuations; or(B)is vital to the national security interests of the United States.(2)Notification requirementThe Secretary of Defense shall notify the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate of any contract entered into on the basis of an exception provided for under paragraph (1).(d)Office of foreign assets control licensesThe prohibition in subsection (a) shall not apply to a person that has a valid license to operate in Venezuela issued by the Office of Foreign Assets Control.(e)American diplomatic mission in VenezuelaThe prohibition in subsection (a) shall not apply to contracts related to the operation and maintenance of the United States Government’s consular offices and diplomatic posts in Venezuela.(f)ApplicabilityThis section shall apply with respect to any contract entered into on or after the date of the enactment of this section.898.Report on cost growth of major defense acquisitions programsThe Comptroller General shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report analyzing cost growth of major defense acquisition programs (as defined in section 2430 of title 10, United States Code) during the 15 fiscal years preceding the date of the enactment of this Act. 899.Inclusion of operational energy projects for uses of energy cost savingsSection 2912(b)(1) of title 10, United States Code, is amended by inserting operational energy projects, after including.899A.Report and strategy on terminated foreign contracts(a)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on contracts performed in foreign countries for which the contract was terminated for convenience because of actions taken by the government of, or an entity located in, the foreign country that impeded the ability of the contractor to perform the contract. Such report shall include, for each contract so terminated—(1)the specific contract type;(2)the good or service that is the subject of the contract;(3)the contracting entity within the Department of Defense;(4)the annual and total value of the contract;(5)the foreign countries involved in implementing the contract;(6)an identification of the government of, or entity located in, the foreign country that impeded the ability of the contractor to perform the contract;(7)the rationale, if any, for impeding the ability of the contractor to perform the contract, and an analysis of whether the rationale contradicted and requirements of the Federal Acquisition Regulation;(8)the increased costs incurred by the Department of Defense because of the termination; and(9)any additional information, as determined by the Secretary. (b)StrategyThe Secretary of Defense, in collaboration with the Secretary of State, shall develop a strategy and accompanying guidelines for contractors and other Federal Government employees involved in the performance of Department of Defense contracts in foreign countries to ensure such contracts are not subject to interference, contract meddling, or favoritism by government of, or an entity located in, the foreign country. Not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the strategy and accompanying guidelines. 899B.Individual acquisition for commercial leasing services(a)ExtensionSection 877(c) of the John S. McCain National Defense Authorization Act For Fiscal Year 2019 (41 U.S.C. 3302 note) is amended by striking 2022 and inserting 2025.(b)AuditSection 887(b)(1) of such Act is amended by striking biennial audits and inserting audits every five years.899C.Prohibition on contracting with entities lacking a sexual harassment policy(a)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Defense Federal Acquisition Regulation Supplement to state that the policy of the Department of Defense is that the Secretary of Defense may enter into a contract only with an entity that has an employee policy penalizing instances of sexual harassment.(b)DebarmentIf an entity that does not have an employee policy penalizing instances of sexual harassment seeks to enter into a contract with the Department of Defense, the Secretary of Defense shall initiate a debarment proceeding in accordance with procedures in the Federal Acquisition Regulation against such entity.899D.Domestic production of small unmanned aircraft systems The Secretary of Defense shall take such action as necessary to strengthen the domestic production of small unmanned aircraft systems (as defined in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 44802 note)), as described under Presidential Determination No. 2019–13 of June 10, 2019.899E.Prohibition on contracting with persons with willful or repeated violations of the Fair Labor Standards Act of 1938The head of a Federal department or agency (as defined in section 102 of title 40, United States Code) shall initiate a debarment proceeding with respect to a person for whom information regarding a willful or repeated violation of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) as determined by a disposition described under subsection (c)(1) of section 2313 of title 41, United States Code, is included in the database established under subsection (a) of such section.899F.Comptroller General report on contractor violations of certain labor lawsNot later than 180 days after the date of the enactment of this Act, the Comptroller of the United States shall submit a report to Congress on the number of contractors—(1)that performed a contract with the Department of Defense during the five-year period preceding the date of the enactment of this Act; and (2)that have been found by the Department of Labor to have committed willful or repeat violations of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) or the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.), and the nature of the violations committed.899G.Reestablishment of Commission on Wartime Contracting(a)In generalThere is hereby reestablished in the legislative branch under section 841 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 230) the Commission on Wartime Contracting.(b)Amendment to dutiesSection 841(c)(1) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 231) is amended to read as follows:(1)General dutiesThe Commission shall study the following matters:(A)Federal agency contracting funded by overseas contingency operations funds.(B)Federal agency contracting for the logistical support of coalition forces operating under the authority of the 2001 or 2002 Authorization for the Use of Military Force.(C)Federal agency contracting for the performance of security functions in countries where coalition forces operate under the authority of the 2001 or 2002 Authorization for the Use of Military Force.(c)Conforming amendmentsSection 841 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 230) is amended—(1)in subsection (b)—(A)in paragraph (1), by striking the Committee on Oversight and Government Reform each place it appears and inserting the Committee on Oversight and Reform; (B)in paragraph (2), by striking of this Act and inserting of the Wartime Contracting Commission Reauthorization Act of 2019; and(C)in paragraph (4), by striking was first established each place it appears and inserting was reestablished by the Wartime Contracting Commission Reauthorization Act of 2019; and (2)in subsection (d)(1), by striking On March 1, 2009 and inserting Not later than one year after the date of enactment of the Wartime Contracting Commission Reauthorization Act of 2019.899H.Federal contractor disclosure of unpaid Federal tax liabilitySection 2313(c) of title 41, United States Code, is amended by adding at the end the following:(9)Any unpaid Federal tax liability of the person, but only to the extent all judicial and administrative remedies have been exhausted or have lapsed with respect to the Federal tax liability..899I.Uniformity in application of micro-purchase threshold to certain task or delivery ordersSection 4106(c) of title 41, United States Code, is amended by striking $2,500 and inserting the micro-purchase threshold under section 1902 of this title.899J.Pilot program on payment of costs for denied Government Accountability Office bid protestsSection 827 of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 2304 note) is amended—(1)in subsection (a)—(A)by inserting direct before costs incurred; and(B)by striking in processing and inserting by the Department in support of hearings to adjudicate; and(2)in subsection (b), by striking two years after the date of the enactment of this Act and inserting 60 days after the Secretary of Defense certifies in writing to the congressional defense committees that the Department of Defense has business systems that have been independently audited and that can accurately identify the direct costs incurred by the Department of Defense in support of hearings to adjudicate covered protests.899K.Requirement for contractors to report gross violations internationally recognized human rights(a)In generalA contractor performing a Department of Defense contract in a foreign country shall report possible cases of gross violations of internationally recognized human rights to the Secretary of Defense.(b)ReportNot later than 180 days after the enactment of this Act, the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the appropriate congressional committees a report that describes—(1)the policies and procedures in place to obtain information about possible cases of gross violations of internationally recognized human rights from contractors described in subsection (a); and(2)the resources needed to investigate reports made pursuant to subsection (a).(c)Form of reportThe report required by subsection (b) shall be submitted in unclassified form, but may include a classified annex.(d)DefinitionsIn this section:(1)Appropriate congressional committeesthe term appropriate congressional committees means—(A)the congressional defense committees; and(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(2)Gross violations of internationally recognized human rightsThe term gross violations of internationally recognized human rights means torture or cruel, inhuman, or degrading treatment or punishment, prolonged detention without charges and trial, causing the disappearance of persons by the abduction and clandestine detention of those persons, child sexual assault, and other flagrant denial of the right to life, liberty, or the security of person.899L.Congressional oversight of private security contractor contracts(a)Report of certain contracts and task orders(1)Requirement regarding contracts and task ordersThe Inspector General of the Department of Defense shall compile a report of the work performed or to be performed under a covered contract during the period beginning on October 1, 2001, and ending on the last day of the month during which this Act is enacted for work performed or work to be performed in areas of contingency operations.(2)Form of submissionsThe report required by paragraph (1) shall be submitted in unclassified form, to the maximum extent possible, but may contain a classified annex, if necessary.(b)Reports on contracts for work To be performed in areas of contingency operations and other significant military operationsThe Inspector General of the Department of Defense shall submit to each specified congressional committee a report not later than 60 days after the date of the enactment of this Act that contains the following information:(1)The number of civilians performing work in areas of contingency operations under covered contracts.(2)The total cost of such covered contracts.(3)The total number of civilians who have been wounded or killed in performing work under such covered contracts.(4)A description of the disciplinary actions that have been taken against persons performing work under such covered contracts by the contractor, the United States Government, or the government of any country in which the area of contingency operations is located.(c)DefinitionsIn this section:(1)Covered contractThe term covered contract means a contract for private security entered into by the Secretary of Defense in an amount greater than $5,000,000.(2)Contingency operationThe term contingency operation has the meaning provided by section 101(a)(13) of title 10, United States Code.(3)Specified congressional committeesThe term specified congressional committees means the Committees on Armed Services of the Senate and the House of Representatives.899M.GAO report on contracting practices of the Corps of Engineers(a)Study requiredThe Comptroller General of the United States shall conduct a study on the contracting practices of the Corps of Engineers, with a specific focus on how the Corps of Engineers complies with and enforces the requirement to pay prevailing wages on federally financed construction jobs, as required by subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act). The study shall consider the following:(1)Any programs or protocols the Corps of Engineers has in place for the purpose of carrying out its Davis-Bacon Act enforcement obligations as set forth in the Federal Acquisition Regulation.(2)Any programs or protocols the Corps of Engineers has in place for the purpose of identifying and addressing independent contractor misclassification on projects subject to the Davis-Bacon Act.(3)The frequency with which the Corps of Engineers conducts site visits on each covered project to monitor Davis-Bacon Act compliance.(4)The frequency with which the Corps of Engineers monitors certified payroll reports submitted by contractors and subcontractors on each covered project.(5)Whether the Corps of Engineers accepts and investigates complaints of Davis-Bacon Act violations submitted by third parties, such as contractors and workers’ rights organizations.(6)Whether the Corps of Engineers maintains a database listing all contractors and subcontractors who have, in one way or another, violated the Davis-Bacon Act and whether the Corps consults this database as part of its contract award process.(7)The frequency, over the last five years, with which the Corps of Engineers penalized, disqualified, terminated, or moved for debarment of a contractor for Davis-Bacon violations.(8)How the Corps of Engineers verifies that the contractors it hires for its projects are properly licensed.(b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Education and Labor, the Committee on Armed Services, and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Health, Education, Labor, and Pensions, the Committee on Armed Services, and the Committee on Commerce, Science, and Transportation of the Senate a report that summarizes the results of the study required under subsection (a), together with any recommendations for legislative or regulatory action that would improve the efforts of enforcing the requirement to pay prevailing wages on federally financed construction jobs.899N.Comptroller General report on defense business processesThe Comptroller General of the United States shall submit to the congressional defense committees a report on the use of defense business processes (as described under section 2222 of title 10, United States Code) that includes—(1)an analysis of the extent to which the Department of Defense is developing a culture that recognizes the importance of business processes to achieving operational success;(2)an analysis of the extent to which the Department of Defense components are implementing business process reengineering initiatives necessary to achieving improved financial management;(3)an analysis of the quality of financial management training provided to employees of the Department; and(4)an identification of the steps taken by the Department of the Defense to institutionalize a culture that recognizes the importance of financial management.IXDepartment of Defense Organization and ManagementAOffice of the Secretary of Defense and Related Matters901.Update of authorities relating to nuclear command, control, and communications(a)Duties and powers of Under Secretary of Defense for Acquisition and SustainmentSection 133b(b) of title 10, United States Code, is amended—(1)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (5), (6), (7), and (8), respectively;(2)by inserting after paragraph (3) the following new paragraph (4):(4)establishing policies for, and providing oversight, guidance, and coordination for, nuclear command and control systems;; and(3)in paragraph (6), as so redesignated, by inserting after overseeing the modernization of nuclear forces the following: , including the nuclear command, control, and communications system,.(b)Chief information officerSection 142(b)(1) of such title is amended—(1)by striking subparagraph (G); and(2)by redesignating subparagraphs (H) and (I) as subparagraphs (G) and (H), respectively.BOther Department of Defense Organization and Management Matters911.Codification of Assistant Secretaries for Environment, Installations, and Energy of the Army, Navy, and Air Force(a)Assistant Secretary of the ArmySection 7016(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:(6)(A)One of the Assistant Secretaries shall be the Assistant Secretary for Installations, Energy, and Environment.(B)The principal duty of the Assistant Secretary for Installations, Energy, and Environment shall be the overall supervision of installation, energy, and environment matters for the Department of the Army..(b)Assistant Secretary of the NavySection 8016(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:(5)(A)One of the Assistant Secretaries shall be the Assistant Secretary for Energy, Installations, and Environment.(B)The principal duty of the Assistant Secretary for Energy, Installations, and Environment shall be the overall supervision of installation, energy, and environment matters for the Department of the Navy..(c)Assistant Secretary of the Air ForceSection 9016(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:(5)(A)One of the Assistant Secretaries shall be the Assistant Secretary for Installations, Environment, and Energy.(B)The principal duty of the Assistant Secretary for Installations, Environment, and Energy shall be the overall supervision of installation, energy, and environment matters for the Department of the Air Force..912.Limitation on availability of funds for consolidation of Defense Media Activity(a)Sense of congressIt is the sense of Congress that—(1)the Defense Media Activity serves as a premier broadcasting and production center for America’s servicemembers and their families worldwide; and(2)as the Department of Defense considers relocating some or all of the functions of the Defense Media Activity, Congress must have the opportunity to consider the impact and scope that such a decision would have on the Department’s ability to meet its current warfighting capabilities and ensure that the Defense Media Activity does not consolidate its facilities at the expense of satisfying its current mission requirements.(b)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 or any subsequent fiscal year for the Department of Defense may be used to consolidate the Defense Media Activity until a period of 180 days has elapsed following the date on which the Secretary of Defense submits the report required under subsection (c).(c)Report requiredThe Secretary of Defense shall submit to the congressional defense committees a report that includes the following:(1)Any current or future plans to restructure, reduce, or eliminate the functions, personnel, facilities, or capabilities of the Defense Media Activity, including the timelines associated with such plans.(2)Any modifications that have been made, or that may be made, to personnel compensation or funding accounts in preparation for, or in response to, efforts to consolidate the Defense Media Activity. (3)Any contractual agreements that have been entered into to consolidate or explore the consolidation of the Defense Media Activity.(4)Any Department of Defense directives or Administration guidance relating to efforts to consolidate the Defense Media Activity, including any directives or guidance intended to inform or instruct such efforts.(d)Consolidate definedIn this section, the term consolidate, means any action to reduce or limit the functions, personnel, facilities, or capabilities of the Defense Media Activity, including entering into contracts or developing plans for such reduction or limitation.913.Modernization of certain forms and surveys(a)StudyThe Secretary of Defense shall conduct a study to identify each form and survey of the Department of Defense, in use on the date of the enactment of this Act, that contains a term or classification that the Secretary determines may be considered racially or ethnically insensitive.(b)Reports(1)Interim ReportsOn the date that is 90 days after the date of the enactment of this Act, and on the date that is 180 days after such date of enactment, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the status of the study conducted under subsection (a). (2)Final ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the results of the study conducted under subsection (a) that includes—(A)a list of each form and survey identified under such study; and(B)a plan for modernizing the terms and classifications contained in such forms and surveys, including legislative recommendations. (c)Modernization RequiredNot later than 18 months after the date of the enactment of this Act, the Secretary shall carry out the plan included in the report submitted under subsection (b).CSpace Matters1United States Space Corps921.Establishment of United States Space Corps in the Department of the Air Force(a)EstablishmentPart I of subtitle D of title 10, United States Code, is amended by adding at the end the following new chapter:909THE SPACE CORPSSec. 9091. Establishment of the Space Corps. 9093. Commandant of the Space Corps. 9095. Officer career field for space.9091.Establishment of the Space Corps(a)EstablishmentThere is established a United States Space Corps as an armed force within the Department of the Air Force.(b)Composition(1)The Space Corps shall be composed of the following:(A)The Commandant of the Space Corps.(B)The space forces and such assets as may be organic therein.(2)(A)The space forces specified in paragraph (1)(B) shall include the personnel and assets of the Air Force transferred to the Space Corps pursuant to the National Defense Authorization Act for Fiscal Year 2020.(B)The space forces specified in paragraph (1)(B) may not include the personnel or assets of the National Reconnaissance Office or the National Geospatial-Intelligence Agency. Nothing in this section shall affect the authorities, duties, or responsibilities of the Director of the National Reconnaissance Office and the Director of the National Geospatial-Intelligence Agency, including with respect to the authority of each such Director to—(i)carry out the research, development, test, and evaluation and procurement of satellites and user satellite terminals of the Defense Agency of the Director;(ii)operate such terminals; and(iii)develop requirements to ensure that the space programs of the Department of Defense support the mission of the Director.(c)FunctionsThe Space Corps shall be organized, trained, and equipped to provide—(1)freedom of operation for the United States in, from, and to space; and(2)prompt and sustained space operations.(d)DutiesIt shall be the duty of the Space Corps to—(1)protect the interests of the United States in space;(2)deter aggression in, from, and to space; and(3)conduct space operations.(e)Acquisition system(1)The Secretary of the Air Force may establish a separate, alternative acquisition system for defense space acquisitions, including with respect to procuring space vehicles, ground segments relating to such vehicles, and satellite terminals, pursuant to the plan specified in paragraph (2).(2)The Deputy Secretary of Defense shall develop the plan, and submit such plan to the congressional defense committees, under section 1601(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2103).(3)The alternative acquisition system under paragraph (1) shall cover defense space acquisitions except with respect to the National Reconnaissance Office and other elements of the Department of Defense that are elements of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)).(f)Personnel development(1)The Secretary may ensure the quality of the members of the Space Corps pursuant to the plan specified in paragraph (2) and section 9095 of this title.(2)The Secretary shall develop the plan, and submit such plan to the congressional defense committees, under section 1601(c) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2103).(3)In carrying out paragraph (1), the Secretary shall address the following:(A)Managing the career progression of members of the Space Corps and civilian employees of the Space Corps throughout the military or civilian career of the member or the employee, as the case may be, including with respect to—(i)defining career professional milestones;(ii)pay and incentive structures;(iii)the management and oversight of the Space Corps;(iv)training relating to planning and executing warfighting missions and operations in space;(v)conducting periodic Space Corps-wide professional assessments to determine how the Space Corps is developing as a group; and(vi)establishing a centralized method to control personnel assignments and distribution.(B)The identification of future space-related career fields that the Secretary determines appropriate, including a space acquisition career field.(C)The identification of any overlap that exists among operations and acquisitions career fields to determine opportunities for cross-functional career opportunities.9093.Commandant of the Space Corps(a)Appointment(1)There is a Commandant of the Space Corps, appointed by the President, by and with the advice and consent of the Senate, from the general officers of the Air Force. The Commandant serves at the pleasure of the President.(2)The Commandant shall be appointed for a term of four years. In time of war or during a national emergency declared by Congress, the Commandant may be reappointed for a term of not more than four years.(b)GradeThe Commandant, while so serving, has the grade of general without vacating the permanent grade of the officer.(c)Relationship to the Secretary of the Air ForceExcept as otherwise prescribed by law and subject to section 9013(f) of this title, the Commandant performs the duties of such position under the authority, direction, and control of the Secretary of the Air Force and is directly responsible to the Secretary.(d)DutiesSubject to the authority, direction, and control of the Secretary of the Air Force, the Commandant shall—(1)exercise supervision, consistent with the authority assigned to commanders of unified or specified combatant commands under chapter 6 of this title, over such of the members and organizations of the Space Corps as the Secretary determines; and(2)perform such other military duties, not otherwise assigned by law, as are assigned to the Commandant by the President, the Secretary of Defense, or the Secretary of the Air Force.(e)Joint Chiefs of Staff(1)The Commandant shall also perform the duties prescribed for the Commandant as a member of the Joint Chiefs of Staff under section 151 of this title.(2)To the extent that such action does not impair the independence of the Commandant in the performance of the duties of the Commandant as a member of the Joint Chiefs of Staff, the Commandant shall inform the Secretary of the Air Force regarding military advice rendered by members of the Joint Chiefs of Staff on matters affecting the Department of the Air Force.(3)Subject to the authority, direction, and control of the Secretary of Defense, the Commandant shall keep the Secretary of the Air Force fully informed of significant military operations affecting the duties and responsibilities of the Secretary..(d)Conforming amendments(1)Joint Chiefs of Staff(A)MembershipSection 151(a) of title 10, United States Code, is amended—(i)by redesignating paragraph (7) as paragraph (8); and(ii)by inserting after paragraph (6) the following new paragraph:(7)The Commandant of the Space Corps..(B)AppointmentSection 152(b)(1)(B) of such title is amended by striking or the Commandant of the Marine Corps and inserting the Commandant of the Marine Corps, or the Commandant of the Space Corps.(2)Officer careersChapter 907 of such title is amended as follows:(A)In section 9084, by striking officers in the Air Force and inserting officers in the Space Corps.(B)By transferring section 9084, as amended by subparagraph (A), to chapter 909 and redesignating such section as section 9095.(C)In the table of sections, by striking the item relating to section 9084.(3)Secretary of the Air ForceSection 9013 of such title is amended—(A)in subsection (f), by inserting and Space Corps after Officers of the Air Force; and(B)in subsection (g)(1), by inserting and Space Corps after members of the Air Force.(4)DefinitionsSection 101 of such title is amended—(A)in subsection (a)—(i)in paragraph (4), by inserting Space Corps, after Marine Corps,; and(ii)in paragraph (9)(C), by inserting and the Space Corps after concerning the Air Force; and(B)in subsection (b)—(i)in paragraph (4), by striking or Marine Corps and inserting Marine Corps, or Space Corps; and(ii)in paragraph (13), by striking or Marine Corps and inserting Marine Corps, or Space Corps.(e)Clerical amendmentThe table of chapters for part I of subtitle D of title 10, United States Code, is amended by adding at the end the following new item:909. The Space Corps.922.Transfer of personnel, functions, and assets to the Space Corps(a)Transfers(1)Transfer of military personnel(A)In generalThe Secretary of Defense shall, during the transition period, transfer all covered military personnel to the Space Corps.(B)Retention in grade and statusCovered military personnel transferred to the Space Corps pursuant to subparagraph (A) shall retain the grade and date of obtaining such grade that the individual person had before the date of the transfer unless otherwise altered or terminated in accordance with law.(2)Transfer of functionsExcept as otherwise directed by the Secretary of Defense, all functions, assets, and obligations of the space elements of the Air Force (including all property, records, installations, activities, facilities, agencies, and projects of such elements) shall be transferred to the Space Corps.(b)Conforming repeal(1)In generalChapter 135 of title 10, United States Code, is amended by striking section 2279c.(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by striking the item relating to section 2279c.(3)Effective dateThe amendments made by paragraphs (1) and (2) shall take effect on the date on which the transition period terminates, as determined by the Secretary of Defense in accordance with subsection (c), which date shall be not later than December 30, 2023.(c)Notice to CongressNot later than 30 days before the date on which the transition period terminates, the Secretary of Defense shall submit to the congressional defense committees a certification that identifies the date on which transition period will terminate.(d)DefinitionsIn this section:(1)The term covered military personnel means commissioned officers and enlisted members of the space elements of the Air Force who are assigned to such elements as of the date on which such officers and members are transferred under subsection (a)(1).(2)The term transition period means a period prescribed by the Secretary of Defense that—(A)begins on January 1, 2021; and(B)ends not later than December 30, 2023.923.Reports on Space Corps(a)Report on structure of Space Corps(1)In generalThe Secretary of Defense shall submit to the congressional defense committees a report that includes a detailed plan for the organizational structure of the Space Corps.(2)ElementsThe report required under paragraph (1) shall include—(A)a detailed description of the structure and organizational elements required for the Space Corps to perform its mission;(B)a detailed description of the organization and staff required to support the Commandant of the Space Corps;(C)a detailed explanation of how establishment of the Space Corps is expected to affect the composition and function of the space elements of the Armed Forces; (D)a description of how the Space Corps will be organized, trained, and equipped;(E)a description of how the Space Corps will exercise acquisition authorities;(F)a description of how the Space Corps will coordinate with the United States Space Command, the Space Development Agency, and other space elements of the Armed Forces; and(G)any other matters determined to be appropriate by the Secretary.(b)Report on military personnel(1)In generalThe Secretary of Defense shall submit to the congressional defense committees a report on the military personnel requirements of the Space Corps.(2)ElementsThe report required under paragraph (1) shall include—(A) a detailed plan setting forth—(i)the proposed military personnel composition and structure of the Space Corps; and(ii)plans for the transfer or reassignment of military personnel from the space elements of the Armed Forces to the Space Corps;(B)the number of officer and enlisted personnel to be transferred or reassigned to the Space Corps by functional area; (C)a detailed description of the billet requirements for the Space Corps, including the staff organizational and rank structure; and(D)the number of additional officer and enlisted billets that will be required for the Space Corps and a description of such billets.(c)Report on civilian personnel(1)In generalThe Secretary of Defense shall submit to the congressional defense committees a report on the civilian personnel requirements of the Space Corps.(2)ElementsThe report required under paragraph (1) shall include—(A)an assessment of the projected size of the civilian workforce of the Space Corps in fiscal year 2021 and in each fiscal year covered by the most recent future-years defense program submitted to Congress under section 221 of title 10, United States Code;(B)a detailed explanation of any projected changes to the size of the civilian workforce of the Space Corps from year-to-year; and(C)a detailed plan for the transfer of civilian personnel from the space elements of the Armed Forces to the Space Corps.(d)Report on transfer of functions and assets(1)In generalThe Secretary of Defense shall submit to the congressional defense committees a report that includes a detailed plan for the transfer of the functions, assets, and obligations of the space elements of the Armed Forces (including any property, records, installations, activities, facilities, agencies, and projects of such elements) to the Space Corps in accordance with section 922.(2)ElementsThe report required under paragraph (1) shall include—(A)a detailed list of the functions and assets to be transferred;(B)a justification for each transfer proposed to be made under subparagraph (A);(C)the location and value of each item proposed to be transferred under subparagraph (A); and(D)the date on which each item is expected to be transferred.(e)Report on funding requirements(1)In generalThe Secretary of Defense shall submit to the congressional defense committees a report on the funding requirements for the Space Corps.(2)ElementsThe report required under paragraph (1) shall include a detailed estimate of the funding that will be required to establish the Space Corps and to conduct the activities and operations of the Corps, including estimated expenditures and proposed appropriations for each of fiscal years 2021 through 2025 as follows:(A)With respect to procurement accounts—(i)amounts displayed by account, budget activity, line number, line item, and line item title; and(ii)a description of the requirements for each such amount specific to the Space Corps.(B)With respect to research, development, test, and evaluation accounts—(i)amounts displayed by account, budget activity, line number, program element, and program element title; and(ii)a description of the requirements for each such amount specific to the Space Corps.(C)With respect to operation and maintenance accounts—(i)amounts displayed by account title, budget activity title, line number, and sub-activity group title; and(ii)a description of how such amounts will specifically be used.(D)With respect to military personnel accounts—(i)amounts displayed by account, budget activity, budget sub-activity, and budget sub-activity title; and(ii)a description of the requirements for each such amount specific to the Space Corps.(E)With respect to each project under military construction accounts (including with respect to unspecified minor military construction and amounts for planning and design), the country, location, project title, and project amount by fiscal year.(F)With respect to any expenditures and proposed appropriations not included the materials submitted under subparagraphs (A) through (E), an explanation with a level of detail equivalent to or greater than the level of detail provided in the future-years defense program submitted to Congress under section 221 of title 10, United States Code.(3)Form of reportThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(f)Deadline for submittalEach of the reports required under subsections (a) through (e) shall be submitted to the congressional defense committees not later than February 1, 2020.924.Space National GuardThe Secretary of Defense may not transfer any personnel or resources from any reserve components, including the National Guard, to the Space Corps established by section 921 until the date on which a Space National Guard of the United States has been established by law.925.Effects on military installationsNothing in this part, or the amendments made by this part, shall be construed to authorize or require the relocation of any facility, infrastructure, or military installation of the Air Force.2Other Space Matters931.United States Space Command(a)Restoration of general authority for establishment of unified command(1)In generalSection 169 of title 10, United States Code, is repealed.(2)Clerical amendmentThe table of sections at the beginning of chapter 6 of title 10, United States Code, is amended by striking the item relating to section 169.(b)Conforming amendmentSection 2273a(d)(3) of title 10, United States Code, is amended by striking The Commander of the United States Strategic Command, acting through the United States Space Command, and inserting The Commander of the United States Space Command, or, if no such command exists, the Commander of the United States Strategic Command,.XGeneral ProvisionsAFinancial Matters1001.General transfer authority(a)Authority to transfer authorizations(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2019 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.(2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $1,000,000,000.(3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2).(b)LimitationsThe authority provided by subsection (a) to transfer authorizations—(1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and(2)may not be used to provide authority for an item that has been denied authorization by Congress.(c)Additional limitation on transfers for drug interdiction and counter drug activitiesThe authority provided by subsection (a) may not be used to transfer any amount to Drug Interdiction and Counter Drug Activities, Defense-wide.(d)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred.(e)Notice to congressThe Secretary shall promptly notify Congress of each transfer made under subsection (a).(f)Certification requirementThe authority to transfer any authorization under this section may not be used until the Secretary of Defense and the head of each entity affected by such transfer submits to the congressional defense committees certification in writing that—(1)the amount transferred will be used for higher priority items, based on unforeseen military requirements, than the items from which authority is transferred; and(2)the amount transferred will not be used for any item for which funds have been denied authorization by Congress.1002.Additional requirements for annual report and briefing on financial improvement and audit remediation planSection 240b(b) of title 10, United States Code, is amended—(1)in paragraph (1)(B)(iv), by adding at the end the following new subclause:(IV)A current accounting of the defense business systems of the Department of Defense that will be introduced, replaced, updated, modified, or retired in connection with the audit of the full financial statements of the Department, including a comprehensive roadmap that displays—(aa)in-service, retirement, and other pertinent dates for affected defense business systems;(bb)current cost-to-complete estimates for each affected system; and(cc)dependencies both between the various defense business systems and between the introduction, replacement, update, modification, and retirement of such systems.;(2)in paragraph (2), by adding at the end the following new sentence: Such briefing shall also include a description of any updates to the defense business systems roadmap referred to in paragraph (1)(B)(iv)(IV).; and(3)by amending paragraph (3) to read as follows:(3)DefinitionsIn this subsection:(A)The term critical capabilities means the critical capabilities described in the Department of Defense report titled Financial Improvement and Audit Readiness (FIAR) Plan Status Report and dated May 2016.(B)The term defense business system has the meaning given such term in section 2222(i)(1)(A) of this title. .1003.Financial improvement and audit remediation plan(a)Elements of annual reportSubsection (b)(1)(B) of section 240b of title 10, United States Code, is amended—(1)in clause (vii)—(A)by striking or if less than 50 percent of the audit remediation services; and(B)by striking and audit remediation activities; and (2)in clause (viii), by striking or if less than 25 percent of the audit remediation services.(b)Semiannual briefingsSubsection (b)(2) of such section is amended by striking or audit remediation.(c)Audit remediation servicesSubsection (b) of such section is further amended—(1)in paragraph (1)(B), by adding at the end the following new clauses:(ix)If less than 50 percent of the audit remediation services under contract, as described in the briefing required under paragraph (2)(B), are being performed by individual professionals meeting the qualifications described in suhsection (c), a detailed description of the risks associated with the risks of the acquisition strategy of the Department with respect to conducting audit remediation activities and an explanation of how the strategy complies with the policies expressed by Congress.(x)If less than 25 percent of the audit remediation services under contract, as described in the briefing required under paragraph (2)(B), are being performed by individual professionals meeting the qualifications described in subsection (c), a written certification that the staffing ratio complies with commercial best practices and presents no increased risk of delay in the Department’s ability to achieve a clean audit opinion.; and(2)in paragraph (2)—(A)by striking Not later and inserting (A) Not later; and(B)by adding at the end the following new subparagraph:(B)Not later than January 31 and June 30 each year, the Under Secretary of Defense (Comptroller) and the comptrollers of the military departments shall provide a briefing to the congressional defense committees on the status of the corrective action plan. Such briefing shall include both the absolute number and percentage of personnel performing the amount of audit remediation services being performed by professionals meeting the qualifications described in subsection (c)..(d)Selection of audit remediation servicesSuch section is further amended by adding at the end the following new subsection:(c)Selection of audit remediation servicesThe selection of audit remediation service providers shall be based, among other appropriate criteria, on qualifications, relevant experience, and capacity to develop and implement corrective action plans to address internal control and compliance deficiencies identified during a financial statement or program audit..1004.Reporting requirements relating to Department of Defense audits(a)Annual report(1)In generalChapter 9A of title 10, United States Code, is amended by adding at the end the following new section:240g.Annual report on auditable financial statements(a)In generalNot later than January 30 of each year, the Secretary of Defense shall submit to the congressional defense committees a report ranking each of the military departments and Defense Agencies in order of how advanced they are in achieving auditable financial statements as required by law. In preparing the report, the Secretary shall seek to exclude information that is otherwise available in other reports to Congress.(b)Bottom quartileNot later than June 30 of each year, the head of each of the military departments and Defense Agencies that were ranked in the bottom quartile of the report submitted under subsection (a) for that year shall submit to the congressional defense committees a report that includes the following information for that military department or Defense Agency:(1)A description of the material weaknesses of the military department or Defense Agency.(2)The underlying causes of such weaknesses.(3)A plan for remediating such weaknesses..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:240g. Annual report on auditable financial statements..(b)Limitation on use of fundsOf the amounts authorized to be appropriated or otherwise made available by this Act for travel of persons for the head of a military department or Defense Agency described in subsection (b) of section 240g of title 10, United States Code, as added by subsection (a), for fiscal year 2020, not more than 80 percent may be obligated or expended before the submittal of the report required under that subsection for that military department or Defense Agency.(c)Plan for achieving unmodified audit opinion on consolidated audit(1)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing the plan of the Secretary for achieving an unmodified audit opinion of the Department of Defense-wide consolidated audit by not later than five years after the date of the enactment of this Act.(2)Limitation on use of fundsOf the amounts authorized to be appropriated or otherwise made available by this Act for Operation and Maintenance, Defense-Wide, Office of the Secretary of Defense, for Travel of Persons for fiscal year 2020, not more than 70 percent may be obligated or expended before the date on which the Secretary submits the report required under paragraph (1).1005.Annual budget justification display for service-common and other support and enabling capabilities for special operations forces(a)In generalChapter 9 of title 10, United States Code, is amended by inserting after section 225 the following new section:226.Special operations forces: display of service-common and other support and enabling capabilities(a)In generalThe Secretary shall include, in the budget materials submitted to Congress under section 1105 of title 31 for fiscal year 2021 and any subsequent fiscal year, a consolidated budget justification display showing service-common and other support and enabling capabilities for special operations forces requested by a military service or Defense Agency. Such budget justification display shall include any amount for service-common or other capability development and acquisition, training, operations, pay, base operations sustainment, and other common services and support.(b)Service-common and other support and enabling capabilitiesIn this section, the term service-common and other support and enabling capabilities means capabilities provided in support of special operations that are not reflected in Major Force Program–11 or designated as special operations forces-peculiar..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 225 the following new item:226. Special operations forces: display of service-common programs and activities..1006.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 1007.Independent public accountant audit of financial systems of the Department of DefenseThe Secretary of Defense shall ensure that each major implementation of, or modification to, a financial system of the Department of Defense is reviewed by an independent public accountant to validate that such financial system will meet any applicable Federal requirements.1008.Transparency of accounting firms used to support Department of Defense auditSection 1006 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended—(1)by striking For all contract actions and inserting (a) In general.—For all contract actions;(2)by inserting fully adjudicated before disciplinary proceedings; and(3)by adding at the end the following new subsections:(b)Treatment of statementA statement setting for the details of a disciplinary proceeding submitted pursuant to subsection (a), and the information contained in such a statement, shall be—(1)treated as confidential to the extent required by the court or agency in which the proceeding has occurred; and(2)treated in a manner consistent with any protections or privileges established by any other provision of Federal law.(c)Definition of associated personIn this section, the term associated persons means, with respect to an accounting firm, any of the key personnel of the firm who are involved in the performance of a prime contract entered into by the firm with the Department of Defense..BCounterdrug Activities1011.Modification of authority to provide support to other agencies for counterdrug activities and activities to counter transnational organized crime(a)Types of supportParagraph (7) of subsection (b) of section 284 of title 10, United States Code, is amended—(1)by striking and fences; and(2)by striking to block and inserting along. (b)Congressional notificationSubsection (h)(1) of such section is amended—(1)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; and(2)by inserting before subparagraph (B), as so redesignated, the following new subparagraph (A):(A)In case of support for a purpose described in subsection (b)—(i)an identification of the recipient of the support;(ii)a description of the support provided;(iii)a description of the sources and amounts of funds used to provide such support;(iv)a description of the amount of funds obligated to provide such support;(v)an assessment of the efficacy and cost-effectiveness of such support in advancing the objectives and strategy of the department or agency to which the support will be provided;(vi)any document describing a request for assistance from any other department or agency of the United States and any response to such a request from another department or agency of the United States to which support will be provided; and(vii)in the case of any support for a purpose described under subsection (b)(7), metrics and analysis that establish that an area is a drug smuggling corridor..1012.Technical correction and extension of reporting requirement regarding enhancement of information sharing and coordination of military training between Department of Homeland Security and Department of DefenseSection 1014 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended—(1)by striking section 371 of title 10, United States Code each place it appears and inserting section 271 of title 10, United States Code; and(2)in subsection (d)(3) by striking January 31, 2020 and inserting December 31, 2022. 1013.Repeal of Secretary of Defense review of curricula and program structures of National Guard Counterdrug SchoolsSection 901 of the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469; 32 U.S.C. 112 note) is amended—(1)by striking subsection (e); and(2)by redesignating subsections (f) through (h) as subsections (e) through (g), respectively.1014.Sense of Congress regarding Department of Defense counterdrug activities in the transit zone and Caribbean basinIt is the sense of Congress that—(1)combating transnational criminal organizations and illicit narcotics trafficking across the transit zone and the Caribbean basin, particularly in and around Puerto Rico and the United States Virgin Islands, is critical to the national security of the United States; (2)the Department of Defense should work with the Department of Homeland Security, the Department of State, and other relevant Federal, State, local, and international partners to improve surveillance capabilities and maximize the effectiveness of counterdrug operations in the region; and(3)the Secretary of Defense should, to the greatest extent possible, ensure United States Northern Command and United States Southern Command have the necessary assets to support and increase counter-drug activities within their respective areas of operations in the transit zone and the Caribbean basin.1015.Assessment of impact of proposed border wall on volume of illegal narcoticsThe Secretary of Defense, in consultation with the Secretary of Homeland Security, shall conduct an assessment of the impact that any planned or proposed border wall construction would have on the volume of illegal narcotics entering the United States.CNaval Vessels and Shipyards1021.Transportation by sea of supplies for the Armed Forces and Defense AgenciesSection 2631 of title 10, United States Code, is amended—(1)in the first sentence of subsection (a), by inserting or for a Defense Agency after Marine Corps; and(2)in subsection (b)—(A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;(B)by inserting after paragraph (1) the following new paragraph (2):(2) Before entering into a contract for the transportation by sea of fuel products under this section, the Secretary shall provide a minimum variance of three days on the shipment date.; and(C)in paragraph (4), as redesignated by subparagraph (A), by striking the requirement described in paragraph (1) and insert a requirement under paragraph (1) or (2). 1022.Use of National Defense Sealift Fund for procurement of two used vesselsPursuant to section 2218(f)(3) of title 10, United States Code, and using amounts authorized to be appropriated for Operation and Maintenance, Navy, for fiscal year 2020, the Secretary of the Navy shall seek to enter into a contract for the procurement of two used vessels.1023.Formal schoolhouse training for shipboard system programs of record(a)In generalThe Secretary of the Navy shall ensure that there is a formal schoolhouse available at which training is provided in any shipboard system that is program of record on Navy surface vessels.(b)Timline for implementation(1)Current programsIn the case of any shipboard system program of record that is in use as of the date of the enactment of this Act for which no formal schoolhouse is available, the Secretary shall ensure that such a schoolhouse is available for the provision of training in such program by not later than 12 months after the date of the enactment of this Act.(2)Future programsIn the case of any shipboard system program of record that is first used after the date of the enactment of this Act, the Secretary shall ensure that a formal schoolhouse is established for the provision of training in such program by not later than 12 months after the date on which the shipboard system program of record is first used.1024.Report on shipbuilder training and the defense industrial base Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on shipbuilder training and hiring requirements necessary to achieve the Navy’s 30-year shipbuilding plan and to maintain the shipbuilding readiness of the defense industrial base. Such report shall include each of the following:(1)An analysis and estimate of the time and investment required for new shipbuilders to gain proficiency in particular shipbuilding occupational specialties, including detailed information about the occupational specialty requirements necessary for construction of naval surface ship and submarine classes to be included in the Navy’s 30-year shipbuilding plan.(2)An analysis of the age demographics and occupational experience level (measured in years of experience) of the shipbuilding defense industrial workforce.(3)An analysis of the potential time and investment challenges associated with developing and retaining shipbuilding skills in organizations that lack intermediate levels of shipbuilding experience.(4)Recommendations concerning how to address shipbuilder training during periods of demographic transition, including whether emerging technologies, such as augmented reality, may aid in new shipbuilder training.(5)Recommendations concerning how to encourage young adults to enter the defense shipbuilding industry and to develop the skills necessary to support the shipbuilding defense industrial base.1025.Use of competitive procedures for CVN–80 and CVN–81 dual aircraft carrier contractTo the extent practicable and unless otherwise required by law, the Secretary of the Navy shall ensure that competitive procedures are used with respect to any task order or delivery order issued under a dual aircraft carrier contract relating to the CVN–80 and CVN–81.1026.Report on expanding naval vessel maintenance(a)Report requiredNot later than May 1, 2020, the Secretary of the Navy shall submit to the congressional defense committees a report on allowing maintenance to be performed on naval vessels at shipyards other than shipyards in the vessels’ homeports.(b)ElementsThe report required under subsection (a) shall include the following:(1)An assessment of the ability of homeport shipyards to meet the current naval vessel maintenance demands.(2)An assessment of the ability of current homeport shipyards to meet the naval vessel maintenance demands of a 355-ship Navy.(3)An assessment of the ability of non-homeport firms to augment repair work at homeport shipyards, which shall include—(A)the capability and proficiency of shipyards in the Great Lakes, Gulf Coast, East Coast, West Coast, and Alaska regions to perform technical repair work on naval vessels at locations other than their homeports;(B)the required improvements to the capability of shipyards in the Great Lakes, Gulf Coast, East Coast, West Coast, and Alaska regions to enable performance of technical repair work on naval vessels at locations other than their homeports;(C)an identification of naval vessel types (such as noncombatant vessels or vessels that only need limited periods of time in shipyards) best suited for repair work performed by shipyards in locations other than their homeports; and(D)the potential benefits to fleet readiness of expanding shipyard repair work to include shipyards not located at naval vessel homeports.(4)An assessment of the benefits to the commercial shipyard industrial base of expanding repair work for naval vessels to shipyards not eligible for short-term work in accordance with section 8669a(c) of title 10, United States Code.(c)Homeport shipyards definedIn this section, the term homeport shipyards means shipyards associated with firms capable of being awarded short-term work at the homeport of a naval vessel in accordance with section 8669a(c) of title 10, United States Code.DCounterterrorism1031.Extension of authority for joint task forces to provide support to law enforcement agencies conducting counter-terrorism activities(a)ExtensionSubsection (b) of section 1022 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 271 note) is amended by striking 2020 and inserting 2022. (b)Technical correctionsSubsection (e) of such section is amended—(1)in paragraph (1), by inserting a period at the end; and(2)by adding at the end the following paragraph (2):(2)For purposes of applying the definition of transnational organized crime under paragraph (1) to this section, the term illegal means, as it appears in such definition, includes the trafficking of money, human trafficking, illicit financial flows, illegal trade in natural resources and wildlife, trade in illegal drugs and weapons, and other forms of illegal means determined by the Secretary of Defense..1032.Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countriesNo amounts authorized to be appropriated or otherwise made available for the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2020, to transfer, release, or assist in the transfer or release of any individual detained in the custody or under the control of the Department of Defense at United States Naval Station, Guantanamo Bay, Cuba, to the custody or control of any country, or any entity within such country, as follows:(1)Libya.(2)Somalia.(3)Syria.(4)Yemen.(5)Mexico.(6)Guatemala.(7) Honduras.(8)El Salvador.(9)Venezuela.(10)Cuba.(11)Iran.(12)Russia.(13)North Korea.1033.Prohibition on use of funds for transfer to and detention of additional individuals, including United States citizens, at United States Naval Station, Guantanamo Bay, Cuba(a)Prohibition on use of fundsNo amounts authorized to be appropriated or otherwise made available to the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2020, to—(1)detain or provide assistance relating to the detention of any individual, including any United States citizen, pursuant to the law of war or a proceeding under chapter 47A of title 10, United States Code, at United States Naval Station, Guantanamo Bay, Cuba; or(2)transfer or provide assistance relating to the transfer of any individual, including any United States citizen, for the purpose of detaining such individual pursuant to the law of war or a proceeding under chapter 47A of title 10, United States Code, at United States Naval Station, Guantanamo Bay, Cuba.(b)ExceptionThe prohibition in subsection (a) shall not apply to an individual who is or was detained pursuant to the law of war or a Military Commissions Act proceeding on or after May 2, 2018, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.(c)Disposition planNot later than 60 days after the date of the enactment of this Act, the Attorney General, in consultation with the Secretary of Defense, shall submit to the congressional defense committees a plan identifying a disposition, other than continued law of war detention at United States Naval Station, Guantanamo Bay, Cuba, for each individual detained at United States Naval Station, Guantanamo Bay, Cuba, as of the date of the enactment of this Act.1034.Sense of Congress regarding the provision of medical care to individuals detained at United States Naval Station, Guantanamo Bay, Cuba(a)FindingsCongress makes the following findings:(1)The individuals detained at United States Naval Station, Guantanamo Bay, Cuba, are aging, and such individuals are increasingly subject to a number of health conditions exacerbated by age and the circumstances of their cases.(2)Expeditionary medical treatment of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, is logistically challenging and increasingly costly, especially treatment related to complex ailments that may become exacerbated with age.(3)Medical care at United States Naval Station, Guantanamo Bay, Cuba, is likely to become an increasing challenge for the United States Government.(4)Medical challenges at United States Naval Station, Guantanamo Bay, Cuba, also cause difficulties affecting the functions and processes of the military commissions and periodic review boards.(b)Sense of CongressIt is the sense of Congress that—(1)the United States has an ongoing obligation to provide medical care to individuals detained at United States Naval Station, Guantanamo Bay, Cuba, meeting appropriate standards of care; and(2)the Secretary of Defense should take into account the standards of care provided at other relevant facilities, including those administered by the Federal Bureau of Prisons, in determining the policies of the Department of Defense regarding the provision of medical care to individuals detained at United States Naval Station, Guantanamo Bay, Cuba.1035.Independent assessment on gender and countering violent extremism(a)In generalThe Secretary of Defense shall seek to enter into a contract with a nonprofit entity or a federally funded research and development center independent of the Department of Defense to conduct research and analysis on the intersection of gender and violent extremism and terrorism.(b)ElementsThe research and analysis conducted under subsection (a) shall include research and analysis of the following:(1)The root and proximate causes of women’s participation in terrorist and violent extremist organizations.(2)Ways for the Department of Defense to engage women and girls who are vulnerable to extremist and terrorist behavior.(3)Ways women and girls can assist the Armed Forces and partner military organizations in identifying individuals of concern.(4)The intersection of violent extremism and terrorism and the following:(A)Gender-based violence.(B)Women’s empowerment at the household level, such as property and inheritance rights, bride-price and dowry, and the level of societal sanction for the killing or harming of women.(C)Adolescent girls’ empowerment, such as the level of early, child, and forced marriage, and of girls’ access to secondary education.(5)Best practices for the Armed Forces to support women preventing and countering violent extremism and terrorism.(6)Any other matters the Secretary of Defense determines to be appropriate.(c)UtilizationThe Secretary of Defense shall utilize the results of the research conducted under subsection (a) to inform each geographic combatant command’s strategy report and individual country strategy reports, where appropriate.(d)Reports(1)Report to SecretaryNot later than one year after the date of the enactment of this Act, the nonprofit entity or federally funded research and development center with which the Secretary of Defense enters into contract under subsection (a) shall submit to the Secretary of Defense a report that contains the assessment required by subsection (a). (2)Report to CongressNot later than two years after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the results of research conducted under subsection (a).1036.Establishing a coordinator for ISIS detainee issues(a)In generalNot later than 90 days after the date of the enactment of this Act, the President, acting through the Secretary of State, shall designate an existing official within the Department of State to serve as senior-level coordinator to coordinate, in conjunction with the lead and other relevant agencies, all matters for the United States Government relating to the long-term disposition of Islamic State of Iraq and Syria (ISIS) foreign terrorist fighter detainees, including all matters in connection with—(1)repatriation, transfer, prosecution, and intelligence-gathering;(2)coordinating a whole-of-government approach with other countries and international organizations, including INTERPOL, to ensure secure chains of custody and locations of ISIS foreign terrorist fighter detainees;(3)coordinating technical and evidentiary assistance to foreign countries to aid in the successful prosecution of ISIS foreign terrorist fighter detainees; and (4)all multilateral and international engagements led by the Department of State and other agencies that are related to the current and future handling, detention, and prosecution of ISIS foreign terrorist fighter detainees.(b)Retention of authorityThe appointment of a senior-level coordinator pursuant to subsection (a) shall not deprive any agency of any authority to independently perform functions of that agency.(c)Annual report(1)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than once each year thereafter through January 21, 2021, the individual designated under subsection (a) shall submit to the appropriate committees of Congress a detailed report regarding high-value ISIS detainees that the coordinator reasonably determines to be subject to criminal prosecution in the United States. (2)ElementsThe report under paragraph (1) shall include, at a minimum, the following:(A)A detailed description of the facilities where ISIS foreign terrorist fighter detainees described in paragraph (1) are being held.(B)An analysis of all United States efforts to prosecute ISIS foreign terrorist fighter detainees described in paragraph (1) and the outcomes of such efforts. Any information, the disclosure of which may violate Department of Justice policy or law, relating to a prosecution or investigation may be withheld from a report under paragraph (1).(C)A detailed description of any option to expedite prosecution of any ISIS foreign terrorist fighter detainee described in paragraph (1), including in a court of competent jurisdiction outside of the United States.(D)An analysis of factors on the ground in Syria and Iraq that may result in the unintended release of ISIS foreign terrorist fighter detainees described in paragraph (1), and an assessment of any measures available to mitigate such releases.(E)A detailed description of all multilateral and other international efforts or proposals that would assist in the prosecution of ISIS foreign terrorist fighter detainees described in paragraph (1).(F)An analysis of all efforts between the United States and partner countries within the Global Coalition to Defeat ISIS or other countries to share intelligence or evidence that may aid in the prosecution of members of the Islamic State of Iraq and Syria and associated forces, and any legal obstacles that may hinder such efforts.(G)An analysis of the manner in which the United States Government communicates on such proposals and efforts to the families of United States citizens believed to be a victim of a criminal act by an ISIS foreign terrorist fighter detainee.(3)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(d)DefinitionsIn this section:(1)The term appropriate committees of Congress means—(A)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on the Judiciary, the Select Committee on Intelligence and the Committee on Appropriations of the Senate; and(B)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on the Judiciary, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives.(2)The term ISIS foreign terrorist fighter detainee means a detained individual—(A)who allegedly fought for or supported the Islamic State of Iraq and Syria (ISIS); and(B)who is a national of a country other than Iraq or Syria.(e)SunsetThe requirements under this section shall sunset on January 21, 2021. 1037.Modification of support of special operations to combat terrorismSection 127e of title 10, United States Code, is amended—(1)in subsection (a), by inserting authorized before ongoing; and(2)in subsection (d)(2)—(A)in subparagraph (A), by inserting and a description of the authorized ongoing operation before the period at the end;(B)by redesignating subparagraph (C) as subparagraph (D);(C)by striking subparagraphs (B) and inserting the following new subparagraphs after subparagraph (A):(B)A description of the foreign forces, irregular forces, groups, or individuals engaged in supporting or facilitating the authorized ongoing operation who will receive the funds provided under this section.(C)A detailed description of the support provided or to be provided to the recipient of the funds.; and(D)by adding at the end the following new subparagraphs:(E)A detailed description of the legal and operational authorities related to the authorized ongoing operation, including relevant execute orders issued by the Secretary of Defense and combatant commanders related to the authorized ongoing operation, including an identification of operational activities United States Special Operations Forces are authorized to conduct under such execute orders.(F)The duration for which the support is expected to be provided and an identification of the timeframe in which the provision of support will be reviewed by the combatant commander for a determination regarding the necessity of continuation of support. .1038.Public availability of military commission proceedingsSection 949d(c) of title 10, United States Code, is amended by adding at the end the following new paragraph:(4)In the case of any proceeding of a military commission under this chapter that is made open to the public, the military judge may order arrangements for the availability of the proceeding to be watched remotely by the public through the internet..EMiscellaneous Authorities and Limitations1041.Scheduling of Department of Defense executive aircraft controlled by Secretaries of military departments(a)In generalChapter 2 of title 10, United States Code, is amended by adding at the end the following new section:120.Department of Defense executive aircraft controlled by Secretaries of military departments(a)In generalThe Secretary of Defense shall ensure that the Chief of the Air Force Special Air Mission Office is given the responsibility for scheduling all Department of Defense executive aircraft controlled by the Secretaries of the military departments.(b)Responsibilities(1)The Secretary of each of the military departments shall ensure that there is representation from each of the armed forces within the Air Force Special Air Mission Office to provide for daily management and scheduling of the aircraft controlled by that military department.(2)The Secretary of Defense shall be responsible for resolving conflicts and arbitrating the allocation of aircraft based on demand and priority.(c)Limitations(1)The Secretary of Defense may not establish a new command and control organization to support aircraft controlled by the Secretary of a military department. (2)No aircraft controlled by the Secretary of a military department may be permanently stationed at any location without required users.(d)DefinitionsIn this section:(1)The term required use traveler has the meaning given such term in Department of Defense directive 4500.56, as in effect on the date of the enactment of this section.(2)The term executive aircraft has the meaning given such term in Department of Defense directive 4500.43, as in effect on the date of the enactment of this section..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:120. Department of Defense executive aircraft controlled by Secretaries of military departments..1042.Explosive ordnance defense disposal program(a)Roles, responsibilities, and authoritiesSubsection (b) of section 2284 of title 10, United States Code, is amended—(1)in paragraph (1)—(A)in subparagraph (B), by inserting and after the semicolon; (B)in subparagraph (C),(i)by striking joint program executive officer who and inserting training and technology program that;(ii)by inserting , provides common individual training, after explosive ordnance disposal;(iii)by striking and procurement;(iv)by inserting for common tools after activities;(v)by striking and combatant commands; and(vi)by inserting and after the semicolon; and(C)by striking subparagraphs (D) and (E);(2)in paragraph (2), by striking such as weapon systems, manned and unmanned vehicles and platforms, cyber and communication equipment, and the integration of explosive ordnance disposal sets, kits and outfits and explosive ordnance disposal tools, equipment, sets, kits, and outfits developed by the department. and inserting ; and; and(3)by adding at the end the following new paragraph:(3)the Secretary of the Army shall designate an Army explosive ordnance disposal-qualified general officer to serve as the co-chair of the Department of Defense explosive ordnance disposal defense program..(b)DefinitionsSuch section is further amended by adding at the end the following new subsection:(d)DefinitionsIn this section:(1)The term explosive ordnance has the meaning given such term in section 283(d) of this title.(2)The term explosive ordnance disposal means the detection, identification, on-site evaluation, rendering safe, exploitation, recovery, and final disposal of explosive ordnance..1043.Notification on the provision of defense sensitive supportSection 1055(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 113 note) is amended—(1)in paragraph (2)—(A)by redesignating subparagraph (C) as subparagraph (E); and(B)by inserting after subparagraph (B) the following new subparagraphs:(C)A description of the required duration of the support.(D)A description of the initial costs for the support.; and(2)by adding at the end the following new paragraph:(5)Sustainment costsIf the Secretary determines that sustainment costs will be incurred as a result of the provision of defense sensitive support, the Secretary, not later than 72 hours after the initial provision of such support, shall certify to the congressional defense committees (and the congressional intelligence committees with respect to matters relating to members of the intelligence community) that such sustainment costs will not interfere with the ability of the Department to execute operations, accomplish mission objectives, and maintain readiness..1044.Modification and technical correction of authority for deployment of members of the Armed Forces to the southern land border of the United States(a)AuthoritySubsection (a) of section 1059 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 986; 10 U.S.C. 271 note prec.) is amended to read as follows:(a)Authority(1)In generalThe Secretary of Defense may provide assistance to United States Customs and Border Protection for purposes of increasing ongoing efforts to secure the southern land border of the United States in accordance with the requirements of this section.(2)Certification requirementIf the Secretary of Defense provides assistance under paragraph (1), not later than 30 days before the provision of such assistance, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives certification, in writing, that—(A)the provision of the assistance will not negatively affect military training, operations, readiness, or other military requirement, including the readiness of the National Guard and reserve components; (B)the tasks associated with the support provided align with the mission or occupational specialty of any members of the Armed Forces or units of the Armed Forces that are deployed; and(C)any task associated with the support is inherently governmental and cannot be performed by a contractor.(3)Notification requirementNot later than 30 days before the deployment of any member of the Armed Forces or unit of the Armed Forces to the southern land border of the United States in support United States Customs and Border Protection pursuant to this section or any other provision of law, the Secretary of Defense shall provide to the Committees on Armed Forces of the Senate and House of Representatives notice of such deployment..(b)SupportSubsection (e) of such section is amended—(1)by striking Of the amounts authorized to be appropriated for the Department of Defense by this Act, the and inserting The; (2)by striking use up to $75,000,000 to; and(3)by inserting on a reimbursable basis after subsection (a).(c)Reporting requirementsSubsection (f) of such section is amended to read as follows:(f)Reports(1)Report requiredNot later than 30 days after the date on which any member of the Armed Forces is deployed along the southern land border of the United States at the request of the Secretary of Homeland Security, and every 90 days thereafter until no members are so deployed, the Secretary of Defense shall submit to the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Armed Services and the Committee on Homeland Security of the House of Representatives a report that includes, for both the period covered by the report and the total period of the deployment, each of the following:(A)An identification of each unit of the Armed Forces so deployed, including for each such unit—(i)the duty station or location to which the unit is assigned;(ii)the unit designation;(iii)the size of the unit; and(iv)whether any personnel in the unit deployed under section 12302 of title 10, United States Code.(B)An identification of any training exercises that were planned prior to such deployment that included deployed units and were planned to be executed after the date of the deployment.(C)For each unit so deployed, the readiness rating of the unit before deployment and 15 days after the last day of such deployment.(D)The projected length of the deployment and any special pay and incentives for which deployed personnel may qualify during the deployment.(E)A description of any specific pre-deployment training provided to any individual or unit before being so deployed, including the location and duration of any such training.(F)A description of the rules and additional guidance applicable to the deployment, including—(i)any special instructions provided to units so deployed prior to deployment;(ii)the standing rules for the use of force for deployed personnel; and(iii)whether personnel carry assigned weapons and are issued ammunition.(G)A description of the life support conditions, including living quarters and food ration cycles, associated with such deployment and associated costs. (H)A map indicating the locations where units so deployed are housed.(I)A map indicating the locations where units so deployed are conducting their assigned mission and an explanation for the choice of such locations.(J)A description of the specific missions and tasks, by location, that are assigned to the members of the Armed Forces who are so deployed.(K)The total amount of funds obligated or expended to provide support along the southern border of the United States, including costs associated with personnel (set forth separately from any special pay and allowances), transportation, operations, and any materials used in support of any such deployment or support provided. (L)An assessment of the ongoing efficacy and cost-effectiveness of the provision of such assistance, including a comparison to the execution by United States Customs and Border Protection, the strategy and recommendations of the Secretary to address the challenges on the southern border of the United States and to enhance the effectiveness of such assistance, and a plan to transition the functions performed by the members of the Armed Forces pursuant to such assistance.(M)The justification of United States Customs and Border Protection determining each location where the Department of Defense provides support under this section and any actions taken by the Department of Homeland Security to complete the mission or tasks before requesting support from the Department of Defense and determining when support from the Department of Defense is needed, including—(i)copies of any relevant documents that describe the factors taken into consideration in requesting support from the Department of Defense;(ii)the analysis that informs the placement of members of the Armed Forces along the southern land border of the United States; and(iii)any memorandum, including requests for assistance and responses to such requests, shared between the Department of Homeland Security and the Department of Defense regarding the need for the deployment of members of the Armed Forces along the southern land border of the United States.(2)Form of reportEach report submitted under this subsection shall be submitted in unclassified form and without any designation relating to dissemination control, but may include a classified annex..(d)Termination of authoritySuch section is further amended by adding at the end the following new subsection:(g)TerminationThe authority under this section shall terminate on September 30, 2023..(e)ClassificationThe Law Revision Counsel is directed to place this section in a note following section 284 of title 10, United States Code.1045.Limitation on use of funds for the inactivation of Army watercraft unitsNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 may be obligated or expended for the inactivation of any Army watercraft unit until the Secretary of Defense submits to Congress certification that—(1)the Secretary has completed the Army Watercraft Requirements Review;(2)the Secretary has entered into a contract with a federally funded research and development corporation for the review of the ability of the Army to meet the watercraft requirements of the combatant commanders and the effects on preparedness to provide support to States and territories in connection with natural disasters, threats, and emergencies; and(3)the federally funded research and development corporation has completed such review and validated the findings of such review.1046.Prohibition on use of funds for construction of a wall, fence, or other physical barrier along the southern border of the United States(a)ProhibitionNational defense funds may not be obligated, expended, or otherwise used to design or carry out a project to construct, replace, or modify a wall, fence, or other physical barrier along the international border between the United States and Mexico.(b)National defense funds definedIn this section, the term national defense funds means—(1)amounts authorized to be appropriated for any purpose in this division or authorized to be appropriated in division A of any National Defense Authorization Act for any of fiscal years 2015 through 2019, including any amounts of such an authorization made available to the Department of Defense and transferred to another authorization by the Secretary of Defense pursuant to transfer authority available to the Secretary; and(2)funds appropriated in any Act pursuant to an authorization of appropriations described in paragraph (1).1047.Expenditure of funds for Department of Defense intelligence and counterintelligence activities(a)In generalSubject to subsections (b) and (c), the Secretary of Defense may expend amounts made available for the Military Intelligence Program for any of fiscal years 2020 through 2025 for intelligence and counterintelligence activities for any purpose the Secretary determines to be proper with regard to intelligence and counterintelligence objects of a confidential, extraordinary, or emergency nature. Such a determination is final and conclusive upon the accounting officers of the United States.(b)Limitation on amountThe Secretary of Defense may not expend more than five percent of the amounts described in subsection (a) for any fiscal year for objects described in that subsection unless—(1)the Secretary notifies the congressional defense committees and the congressional intelligence committees of the intent to expend the amounts and purpose of the expenditure; and(2)30 days have elapsed from the date on which the Secretary provides the notice described in paragraph (1).(c)CertificationFor each expenditure of funds under this section, the Secretary shall certify that such expenditure was made for an object of a confidential, extraordinary, or emergency nature.(d)ReportNot later than December 31 of each of 2020 through 2025, the Secretary of Defense shall submit to the congressional defense committees and the congressional intelligence committees a report on expenditures made under this section during the fiscal year preceding the year in which the report is submitted. Each such report shall include, for each expenditure under this section during the fiscal year covered by the report, a description, the purpose, the program element, and the certification required under section (c).(e)Limitation on delegationsThe Secretary of Defense may not delegate the authority under this section with respect to any expenditure in excess of $75,000.(f)Congressional intelligence committees definedIn this section, the term congressional intelligence committees means—(1)the Select Committee on Intelligence of the Senate; and(2)the Permanent Select Committee on Intelligence of the House of Representatives.1048.Limitation on use of funds to house children separated from parents(a)In generalNone of the amounts authorized to be appropriated by this Act or otherwise made available to the Department of Defense for fiscal year 2020 may be used to house a child separated from a parent.(b)Child separated from a parent(1)In generalFor purposes of this section, a child shall not be considered to be separated from a parent if the separation is conducted by an agent or officer of Customs and Border Protection at or near a port of entry or within 100 miles of a border of the United States, and one of the following has occurred:(A)A State court, authorized under State law, terminates the rights of the parent or legal guardian, determines that it is in the best interests of the child to be removed from the parent or legal guardian, in accordance with the Adoption and Safe Families Act of 1997 (Public Law 105–89), or makes any similar determination that is legally authorized under State law.(B)An official from the State or county child welfare agency with expertise in child trauma and development makes a best interests determination that it is in the best interests of the child to be removed from the parent or legal guardian because the child is in danger of abuse or neglect at the hands of the parent or legal guardian, or is a danger to herself or others.(C)The separation is authorized based on—(i)the finding of a chief patrol agent or the area port director in an official and undelegated capacity that—(I)the child is a victim of trafficking or is at significant risk of becoming a victim of trafficking;(II)there is a strong likelihood that the adult is not the parent or legal guardian of the child; or(III)the child is in danger of abuse or neglect at the hands of the parent or legal guardian, or is a danger to themselves or others; and(ii)the review and reauthorization of the separation by an independent child welfare expert licensed by the State or county in which the child was separated by not later than 48 hours after the initial decision by the Chief Patrol Agent or the Area Port Director.(2)Effect of failure to reauthorize In the case of a separation referred to in paragraph (1)(C)(ii), if the child welfare expert does not reauthorize such separation, the child shall be considered separated from a parent for purposes of this subsection.1049.Limitation on use of funds for providing housing for unaccompanied alien children(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense may be used to provide assistance to the Department of Health and Human Services for the purpose of providing housing for unaccompanied alien children unless the Secretary of Defense submits to Congress certification that—(1)the proposed site for the housing—(A)will not be used to house any unaccompanied alien children for longer than the deadlines set forth in paragraph (12) of the Flores settlement agreement, and complies with the other requirements of such paragraph (12); or(B)if the proposed site will be used to house any unaccompanied alien children for longer than such deadlines, the proposed site meets the standards for licensed programs as defined in the Flores settlement agreement, including by being licensed by an appropriate State agency to provide residential, group, or foster care services for dependent children; and(2)identifies any known or potential environmental hazards at or near the proposed site;(3)describes the actions taken or to be taken to mitigate any such hazard; and(4)identifies any waivers or exceptions to standards of the Department of Health and Human Services, including the Flores settlement agreement, that have been requested or granted with regard to the site.(b)DefinitionsIn this section:(1)The term unaccompanied alien children has the meaning given such term in section 462 of the Homeland Security Act of 2002 (6 U.S.C. 279)).(2)The term Flores settlement agreement means the stipulated settlement agreement filed on January 17, 1997, in the United States District Court for the Central District of California in Flores v. Reno, CV 85–4544–RJK.1050.United States Munitions ListThe President may not remove from the United States Munitions List any item that was included in category I, II, or III of the United States Munitions List, as in effect on August 31, 2017.1050A.Limitation on use of funds for reimbursement of expenses at certain properties(a)LimitationNone of the funds made available for the Department of Defense may be obligated or expended to the following properties or to an entity with an ownership interest in such property:(1)Trump Vineyard Estates.(2)Trump International Hotel & Tower, Chicago.(3)Mar-A-Lago Club.(4)Trump Grande Sunny Isles.(5)Trump Hollywood.(6)Trump Towers Sunny Isles.(7)Trump Plaza New Jersey.(8)Trump International Hotel, Las Vegas.(9)The Estates at Trump National.(10)610 Park Avenue, New York City.(11)Trump International Hotel & Tower, New York.(12)Trump Palace.(13)Trump Parc.(14)Trump Parc East.(15)Trump Park Avenue.(16)Trump Park Residences, Yorktown.(17)Trump Place.(18)Trump Plaza, New Rochelle.(19)Trump Soho, New York City.(20)Trump Tower at City Center, Westchester.(21)Trump Tower, New York City.(22)Trump World Tower.(23)Trump Parc, Stamford.(24)Trump International Hotel and Tower, Waikiki Beach Walk.(25)Trump Towers, Istanbul Sisli.(26)Trump Ocean Club.(27)Trump International & Tower Hotel, Toronto.(28)Trump Tower at City Century City, Makati, Philippines.(29)Trump Tower, Mumbai.(30)Trump Towers, Pune.(31)Trump Tower, Punta Del Este, Uruguay.(32)Trump International Hotel & Tower, Vancouver.(33)40 Wall Street, New York City.(34)1290 Avenue of the Americas, New, York City.(35)Trump International Hotel, Washington(36)555 California Street, San Francisco.(37)Trump Tower, Rio de Janeiro.(38)Trump International Golf Links & Hotel, Doonbeg, Ireland.(39)Trump National Doral, Miami.(40)Trump Ocean Club, Panama City, Panama.(41)Albemarle Estate at Trump Winery, Charlottesville, Virginia.(42)Trump International Golf Links, Scotland.(43)Trump National Golf Club, Bedminster.(44)Trump National Golf Club, Charlotte.(45)Trump National Golf Club, Colts Neck.(46)Trump International Golf Links, Ireland.(47)Trump Golf Links at Ferry Point, New York.(48)Trump National Golf Club, Hudson Valley.(49)Trump National Golf Club, Jupiter.(50)Trump National Golf Club, Los Angeles.(51)Trump International Golf Club, West Palm Beach.(52)Trump National Golf Club, Philadelphia.(53)Trump International Golf Club, Dubai.(54)Trump World Golf Club, Dubai.(55)Trump Turnberry, Scotland.(56)Trump National Golf Club, Potomac Falls, Virginia.(57)Trump National Golf Club, Westchester.(b)WaiverThe President may issue a waiver to the limitation under subsection (a) for costs incurred with respect to the properties listed above if the president reimburses the Department of the Treasury for the amount of the cost associated with the expense.1050B.Limitation on use of funds for exhibition of parade of military forces and hardware for review by the PresidentNone of the funds authorized to be appropriated by this Act or otherwise appropriated for Fiscal Year 2020 for the Department of Defense may be obligated or expended for any exhibition or parade of military forces and hardware, with the exception of the display of small arms and munitions appropriate for customary ceremonial honors and for the participation of military units that perform customary ceremonial duties, for review by the President in a public or private exercise outside of authorized military operations or activities. 1050C.Prohibition on use of DoD equipment, personnel, and facilities for ICE detentionNo facilities, equipment, or personnel of the Department of Defense may be used to house or construct any housing for any foreign nationals who are in the custody of and detained by U.S. Immigration and Customs Enforcement.FNational Defense Strategy Implementation1051.Short titleThis subtitle may be cited as the National Defense Strategy Implementation Act.1052.Report on operational concepts and plans regarding strategic competitorsNot later than February 1, 2020, and then biannually thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on the Department of Defense’s operational concepts and plans regarding strategic competitors, including on strategically significant matters identified in the National Defense Strategy, that also addresses each of the following:(1)Ways of employing the force in peace time to effectively deter strategic competitors below the threshold of war while ensuring readiness for potential conflict.(2)Ways of adapting innovative, operational concepts needed for strategically significant and plausible scenarios related to strategic competitors.(3)Ways of addressing operational challenges related to achieving the strategic advantage against strategic competitors related to nuclear, space, cyber, conventional, and unconventional means in warfighting doctrine.(4)The technologies, force developments, posture and capabilities, readiness, infrastructure, organization, personnel, and other elements of the defense program necessary to enable these operational concepts and its implementation listed in paragraphs (1) through (3).(5)The ability of the National Security Innovation Base to support the operational concepts listed in paragraphs (1) through (3).(6)The resources and defense investments necessary to support the operational concepts and its implementation, including budget recommendations.(7)The risks associated with the operational concepts, including the relationship and tradeoffs between missions, risks, and resources.(8)Measures and metrics to track the effectiveness of the operational concepts and plans.1053.Actions to increase analytic support(a)In generalThe Secretary of Defense shall direct the Under Secretary of Defense for Policy, the Director of the Joint Staff, and the Director of Cost Assessment and Program Evaluation, in consultation with the head of each military service, to jointly develop and implement a plan to strengthen the analytic capabilities, expertise, and processes necessary to meet the National Defense Strategy.(b)ElementsThe plan under subsection (a) shall include—(1)an assessment of the decision support capability of the Department of Defense, specifically the analytic expertise the Department is using to link National Defense Strategy objectives to innovative approaches for meeting future challenges, including winning in conflict and competing effectively against strategic competitors;(2)an approach for comparing competing analyses and conducting joint analyses for force structure to support senior leaders in implementing the National Defense Strategy;(3)a determination of the analytic products and support required to implement the National Defense Strategy, including the ability to update these products to reflect current strategy and future threats; and(4)such other matters as the Secretary of Defense determines to be appropriate.(c)Briefing requiredNot later than March 1, 2020, the Secretary of Defense shall provide to the congressional defense committees a briefing on the plan under subsection (a).1054.DefinitionsIn this subtitle:(1)The term operational challenges means the principal operational challenges to meeting the defense objectives described in the most recent National Defense Strategy, as such challenges are defined by the Secretary of Defense in guidance issued to the Department of Defense. The guidance issued by the Secretary of under the preceding sentence shall—(A)specifically identify operational challenges to the Department’s principal strategic priorities of competing effectively with strategic competitors; and(B)be made available in unclassified and publicly accessible form.(2)The term strategic competitors means a country labeled as a strategic competitor in the Summary of the 2018 National Defense Strategy of the United States of America: Sharpening the American Military’s Competitive Edge issued by the Department of Defense pursuant to section 113 of title 10, United States Code.GStudies and Reports1061.Report on transfers of equipment to prohibited entities(a)Annual report to Congress(1)In generalSubchapter VIII of chapter 16 of title 10, United States Code, is amended by adding at the end the following new section:387.Annual report on transfers of equipment to prohibited entities(a)Report requiredNot later than March 1, 2021, and each subsequent year, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate committees of Congress a report on the transfer of defense articles during the year preceding the year during which the report is submitted to—(1)any unit committing a gross violation of human rights; or(2)any group or organization prohibited from receiving assistance from the United States.(b)Matters to Be IncludedEach report required by subsection (a) shall include the following for the year covered by the report:(1)A description of any confirmed instance in which the government of a foreign state that has received defense articles pursuant to a Department of Defense assistance authority has subsequently transferred the equipment to a unit of that foreign state that is prohibited from receiving assistance from the United States by reason of a determination by the Secretary of State that there is credible evidence that such unit has committed a gross violation of human rights.(2)A description of any instance, confirmed or under investigation, in which the government of a foreign state that has received defense articles pursuant to a Department of Defense assistance authority has subsequently transferred the equipment to a group or organization that is prohibited from receiving assistance from the United States.(c)Appropriate Committees of Congress DefinedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 386 the following new item:387. Annual report on transfers of equipment to prohibited entities..(b)Report to Congress(1)Report requiredNot later than March 1, 2020, the Secretary of Defense shall submit to the appropriate committees of Congress (as such term is defined in section 387 of title 10, United States Code, as added by subsection (a)), a report on the transfer of defense articles during the period beginning on January 1, 2015, and ending on the date of the enactment of this Act to—(A)any unit committing a gross violation of human rights; or(B)any group or organization prohibited from receiving assistance from the United States.(2)Matters for inclusionSuch report shall include, for such period, each of the following:(A)A description of any confirmed instance in which the government of a foreign state that has received defense articles pursuant to a Department of Defense assistance authority has subsequently transferred the equipment to a unit of that foreign state that is prohibited from receiving assistance from the United States by reason of a determination by the Secretary of State that there is credible evidence that such unit has committed a gross violation of human rights.(B)A description of any instance, confirmed or under investigation, in which the government of a foreign state that has received defense articles pursuant to a Department of Defense assistance authority has subsequently transferred the equipment to a group or organization that is prohibited from receiving assistance from the United States. 1062.Elimination of requirement to submit reports to Congress in paper formatSection 480 of title 10, United States Code, is amended—(1)in subsection (a), by striking a copy of;(2)by redesignating subsection (c) as subsection (d); and(3)by inserting after subsection (b) the following new subsection:(c)Elimination of paper submission requirementWhenever the Secretary (or other official) provides a report to Congress (or any committee of either House of Congress) in an electronic medium under subsection (a), the Secretary (or other official) shall not be required to submit an additional copy of the report in a paper format..1063.Modification of annual report on civilian casualties in connection with United States military operations(a)Additional element for reportSubsection (b) of section 1057 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1572), as amended by section 1062 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended—(1)by redesignating paragraphs (5) and (6) as paragraphs (8) and (9), respectively; and(2)by inserting after paragraph (4) the following new paragraphs:(5)A description of any allegations of civilian casualties made by public or non-governmental sources investigated by the Department of Defense.(6)An evaluation of the general reasons for any discrepancies between the assessments of the United States and reporting from nongovernmental organizations regarding non-combatant deaths resulting from strikes and operations undertaken by the United States.(7)The definitions of combatant and non-combatant used in the preparation of the report..(b)Definition of non-combatantSuch section is further amended—(1)by redesignating subsection (e) as subsection (f); and(2)by inserting after subsection (d) the following new subsection (e):(e)Definition of non-combatantFor purposes of the preparation of a report under this section, the Secretary of Defense shall define the term non-combatant. Such definition shall—(1)be consistent with the laws of war; and(2)provide that a male of military age shall not be determined to be a combatant solely on the basis of proximity to a strike or nonstrike kinetic operation, or the intended target of such an operation..(c)ExtensionSubsection (f) of such section, as so redesignated, is amended by striking five years and inserting ten years.(d)ClassificationThe Law Revision Counsel is directed to place this section in a note following section 113 of title 10, United States Code.1064.Inclusion of certain individuals investigated by Inspectors General in the semiannual reportSection 5(a) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in paragraph (21), by striking ; and at the end and inserting a semicolon;(2)in paragraph (22), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (22) the following new paragraph:(23)the name of each individual who is the subject of an investigation if the individual was an officer in the grade of O–7 and above, including officers who have been selected for promotion to O–7, or a civilian member of the Senior Executive Service..1065.Annual report on Joint Military Information Support Operations Web Operations Center(a)In generalNot later than March 1 of 2020, and each subsequent year until the termination date specified in subsection (c), the Commander of United States Special Operations Command shall submit to the congressional defense committees a report on the activities of the Joint Military Information Support Operations Web Operations Center (hereinafter referred to as the JMWC) during the most recently concluded fiscal year.(b)Contents of reportThe report required by subsection (a) shall include each of the following, for the fiscal year covered by the report:(1)Definitions of initial operating capability and full operational capability as such terms relate to the JMWC.(2)A detailed description of all activities conducted toward achieving initial operating capability and full operational capability of the JMWC.(3)A list of all associated funding requested for each program element for achieving initial operating capability and full operational capability.(4)A detailed description of validated doctrine, organization, training, materiel, leadership and education, personnel, facilities, and policy requirements relating to establishment of the JMWC.(5)A description of current JMWC capabilities, including information technology infrastructure and contractual arrangements.(6)A list of all physical locations hosting JMWC capabilities.(7)The number of military, contractor, and civilian personnel associated with the JMWC and any affiliated agency, service, or other Department of Defense entity.(8)A description of the JMWC personnel organizational structure.(9)An identification of inherently governmental functions relating to administration of the JMWC and execution of Military Information Support Operations (hereinafter referred to as MISO) programs hosted by the JMWC.(10)A detailed description of frameworks, metrics, and capabilities established to measure the effectiveness of MISO programs hosted by the JMWC.(11)A list of all associated funding requested by program element from each of the geographic combatant commanders for MISO programs hosted by the JMWC and a description of such MISO activities.(12)An assessment of the effectiveness of MISO programs hosted by the JMWC.(13)A description of efforts and activities conducted to share best practices and leverage lessons learned across the Department of Defense relating to MISO programs hosted by the JMWC, as well as a description of such best practices and lessons learned.(14)An identification of liaisons and detailees to the JMWC from agencies and elements of the Department of Defense.(15)Activities and efforts conducted to synchronize and deconflict MISO programs within the Department of Defense and with interagency and international partners related to strategic communications, as appropriate.(16)Such other information as the Commander determines appropriate.(c)TerminationThe requirement to submit a report under this section shall terminate on January 1, 2025.1066.Mobility capability requirements study(a)In generalThe Commander of the United States Transportation Command, in coordination with the Chairman of the Joint Chiefs of Staff and the Secretaries of the military departments, shall conduct a study of the end-to-end, full-spectrum mobility requirements to fulfill the national defense strategy required by section 113(g) of title 10, United States Code, for 2018. Such study shall be completed not later than January 1, 2021.(b)Elements of studyThe study required under subsection (a) shall include each of the following:(1)An assessment of the ability of the programmed airlift aircraft, tanker aircraft, sealift ships, and key mobility enablers to meet the integrated mobility requirements in expected strategic environments, as defined by the guidance in such national defense strategy.(2)An identification, quantification, and description of the associated risk-to-mission (as defined by Chairman of the Joint Chiefs of Staff Manual 3105.01, Joint Risk Analysis) required to fulfill such strategy, including—(A)as assessment of risk-to-mission associated with achieving strategic and operational objectives using the programmed airlift aircraft, tanker aircraft, sealift ships, and key mobility enablers; and(B)a description of the combinations of airlift aircraft, tanker aircraft, sealift ships, and key mobility enabler requirements and capabilities that provide low, moderate, significant, and high levels of risk-to-mission to fulfill such strategy.(3)An identification of any mobility capability gaps, shortfalls, overlaps, or excesses, including—(A)an assessment of associated risks with respect to the ability to conduct operations; and(B)recommended mitigation strategies where possible.(4)The articulation of all key assumptions and decisions made and excursions examined in conducting the study with respect to—(A)risk;(B)programmed forces and infrastructure;(C)the availability of commercial airlift and sealift capabilities and resources, when applicable;(D)aircraft usage rates, aircraft mission availability rates, aircraft mission capability rates, aircrew ratios, aircrew production, and aircrew readiness rates;(E)readiness, crewing, and activation rates for sealift ships;(F)prepositioning, forward stationing, seabasing, engineering, and infrastructure;(G)demand signals used to represent missions described in the national defense strategy for 2018, in competition and wartime;(H)concurrency and global integration of demand signals;(I)integrated global presence and basing strategy;(J)host nation or third-country support;(K)adversary actions to degrade and disrupt United States mobility operations;(L)adversary actions that threaten freedom of navigation on international waterways, including attacks on foreign ships and crews;(M)aircraft being used for training or undergoing depot maintenance or modernization or ships undergoing depot maintenance;(N)mobility enabling forces availability, readiness, and use;(O)logistics concept of operations, including any support concepts, methods, combat support forces, and combat service support forces that are required to enable the projection and enduring support to forces both deployed and in combat for each analytic scenario;(P)anticipated attrition rates for the assessed force structure; and(Q)such other matters as the Commander determines appropriate.(5)Such other elements as the Commander determines appropriate.(c)Reports and briefings(1)Interim report and briefingNot later than June 1, 2020, the Commander of the United States Transportation Command, in coordination with the Chairman of the Joint Chiefs of Staff and the Secretaries of the military departments, shall—(A)submit to the Committee on Armed Services of the House of Representatives an interim report on the study; and(B)provide to such Committee a briefing on the report.(2)Final report and briefingNot later than January 1, 2021, the Commander of the United States Transportation Command, in coordination with the Chairman of the Joint Chiefs of Staff and the Secretaries of the military departments, shall—(A)submit to the Committee on Armed Services of the House of Representatives a final report on the study; and(B)provide to such Committee a briefing on the report.(3)Form of reportsThe reports required by paragraphs (1) and (2) shall be submitted in unclassified form, but may include a classified annex.(d)Definition of sealift shipIn this section, the term sealift ship includes surge sealift vessels, tanker vessels, and non-governmental vessels incorporated as part of the maritime logistics enterprise.1067.Assessment of special operations force structure(a)Assessment(1)In generalThe Secretary of Defense shall enter into an agreement with a federally funded research and development center for the conduct of an independent assessment of the force structure and roles and responsibilities of special operations forces.(2)Submission to congressNot later than July 1, 2020, the Secretary shall submit to the congressional defense committees the results of the assessment required under paragraph (1).(3)FormThe assessment required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.(b)Matters to be consideredIn performing the assessment under this section, the federally funded research and development center shall consider the following matters:(1)The most recent national defense strategy under section 113(g) of title 10, United States Code.(2)Special operations activities, as described in section 167(k) of title 10, United States Code.(3)Potential future national security threats to the United States.(4)Ongoing counterterrorism and contingency operations of the United States.(5)The demand for special operations forces by geographic combatant commanders for security cooperation, exercises, and other missions that could be executed by conventional forces.(6)Other government and non-government analyses that would contribute to the assessment through variations in study assumptions or potential scenarios.(7)The role of emerging technology on special operations forces.(8)Opportunities for reduced operation and sustainment costs of special operations.(9)Current and projected capabilities of other United States Armed Forces that could affect force structure capability and capacity requirements of special operations forces.(10)The process by which United States Special Operations Command determines force size and structure.(11)The readiness of special operations forces for assigned missions and future conflicts.(12)The adequacy of special operations force structure for meeting the goals of the National Military Strategy under section 153(b) of title 10, United States Code.(13)Any other matters deemed relevant.(c)Assessment resultsThe results of the assessment under this section shall include each of the following:(1)Considerations and recommendations for improving the readiness of special operations forces and alternative force structure options.(2)Legislative recommendations with respect to section 167 of title 10, United States Code, and other relevant provisions of law.(3)The views of United States Special Operations Command on the assessment.1068.Army aviation strategic plan and modernization roadmap(a)Strategic plan and modernization roadmap(1)In generalThe Secretary of the Army shall develop a comprehensive strategic plan for Army aviation, which shall be designed to—(A)ensure the alignment between requirements, both current and future, and Army budget submissions to meet such requirements; and(B)inform the preparation of future defense program and budget requests by the Secretary, and the consideration of such requests by Congress.(2)ElementsThe plan required by paragraph (1) shall include the following:(A)An assessment of all missions for Army aviation, both current missions and those missions necessary to support the national defense strategy and the U.S. Army in Multi-Domain Operations 2028 concept.(B)An analysis of platforms, capabilities, and capacities necessary to fulfill such current and future Army aviation missions.(C)The required life cycle budget associated with each platform, capability, and capacity requirement for both current and future requirements.(D)An analysis showing operational, budget, and schedule trade-offs between sustainment of currently fielded capabilities, modernization of currently fielded capabilities, and development and production of new capabilities.(b)Report to CongressNot later than March 30, 2020, the Secretary of the Army shall submit to the congressional defense committees a report containing—(1)the comprehensive strategic plan required by subsection (a); and(2)a sustainment and modernization plan for carrying out such strategic plan through fiscal year 2028.1069.Report on ground-based long-range artillery to counter land and maritime threats(a)In generalNot later than March 1, 2020, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the efforts by the Army and Marine Corps to develop and deploy ground-based long-range rocket and cannon artillery to counter land and maritime threats.(b)ElementsThe report required by subsection (a) shall include each of the following:(1)An assessment of ongoing and future Army and Marine Corps efforts to develop and deploy ground-based long-range rocket and cannon artillery to counter land and maritime fires in the areas of operations of United States Indo-Pacific Command and United States European Command.(2)An assessment of and recommendations for how the Department of Defense can improve the development and deployment of such artillery.(3)An analysis and assessment of how such artillery employed in support of the Armed Forces of the United States and allied forces would be deployed, positioned, and controlled to operate effectively against potential adversaries throughout the depth of their tactical, operational, and strategic formations, including any recommendations of the Secretary regarding how such support could be enhanced.(c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.1070.Independent review of transportation working-capital fund(a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of each of the military departments, shall enter into a contract with a federally funded research and development center for the conduct of an independent review of the transportation working-capital fund (hereinafter referred to as the TWCF) of the United States Transportation Command.(b)Matters for inclusionThe review conducted under subsection (a) shall include each of the following:(1)The viability of the TWCF as it is structured as of the date of the enactment of this Act.(2)An assessment of any instances in which excess TWCF funds were used for procurement or modernization efforts that would not otherwise have been funded using amounts made available for operation and maintenance.(3)Recommendations for how the TWCF could be restructured in order to make the fund more effective and efficient.(4)Potential alternative funding mechanisms for certain components of the TWCF, including the channel system.(5)Any other matters the Secretaries jointly determine appropriate.(c)ReportNot later than March 1, 2021, the Secretary of Defense and the Secretary of each of the military departments shall jointly submit the to the congressional defense committees a copy of the review conducted under subsection (a).1071.Geographic command risk assessment of proposed use of certain aircraft capabilities(a)In generalNot later than March 31, 2020, each commander of a geographic combatant command shall submit to the congressional defense committees a report containing an assessment of the level of operational risk to that command posed by the plans of the Department of the Navy and Department of the Air Force to provide a mix of fifth generation and advanced fourth generation tactical aircraft capabilities to meet contingency and steady-state operational requirements against adversaries in support of the objectives of the 2018 national defense strategy.(b)Assessment of riskIn assessing levels of operational risk under subsection (a), a commander shall use the military risk matrix of the Chairman of the Joint Chiefs of Staff, as described in CJCS Instruction 3401.01E.(c)Geographic combatant commandIn this section, the term geographic combatant command means each of the following:(1)United States European Command.(2)United States Indo-Pacific Command.(3)United States Africa Command.(4)United States Southern Command.(5)United States Northern Command.(6)United States Central Command.1072.Annual report on strikes undertaken by the United States against terrorist targets outside areas of active hostilities(a)Annual reportNot later than May 1 of each year, the Director of National Intelligence shall submit to Congress a report on the number of strikes undertaken by the United States against terrorist targets outside areas of active hostilities during the preceding calendar year, as well as assessments of combatant and non-combatant deaths resulting from those strikes.(b)Contents of reportThe report required by subsection (a) shall include—(1)information obtained from relevant agencies regarding the general sources of information and methodology used to conduct the assessments of combatant and non-combatant deaths;(2)to the extent feasible and appropriate, the general reasons for discrepancies between post-strike assessments from the United States and credible reporting from nongovernmental organizations regarding non-combatant deaths resulting from strikes undertaken by the United States against terrorist targets outside areas of active hostilities.(c)Review of post-strike reportingIn preparing a report under this section, the Director shall review relevant and credible post-strike all-source reporting, including such information from nongovernmental sources, for the purpose of ensuring that this reporting is available to and considered by relevant agencies in their assessment of deaths.(d)Form of reportThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.1073.Termination of requirement for submittal to Congress of certain recurring reports(a)TerminationEffective on December 30, 2021, each report described in subsection (b) that is still required to be submitted to Congress as of such effective date shall no longer be required to be submitted to Congress.(b)Covered reportsA report described in this subsection is a recurring report that is required to be submitted to Congress by the Department of Defense, or by any officer, official, component, or element of the Department, by any annual national defense authorization Act enacted on or after December 30, 2016.1074.Report on operational concepts and plans regarding strategic competitorsNot later than February 1, 2020, and then biannually thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on the Department of Defense’s operational concepts and plans regarding strategic competitors, including on strategically significant matters identified in the National Defense Strategy, that also addresses each of the following:(1)Ways of employing the force in peace time to effectively deter strategic competitors below the threshold of war while ensuring readiness for potential conflict.(2)Ways of adapting innovative, operational concepts needed for strategically significant and plausible scenarios related to strategic competitors.(3)Ways of addressing operational challenges related to achieving the strategic advantage against strategic competitors related to nuclear, space, cyber, conventional, and unconventional means in warfighting doctrine.(4)The technologies, force developments, posture and capabilities, readiness, infrastructure, organization, personnel, and other elements of the defense program necessary to enable these operational concepts and its implementation listed in paragraphs (1) through (3).(5)The ability of the National Security Innovation Base to support the operational concepts listed in paragraphs (1) through (3).(6)The resources and defense investments necessary to support the operational concepts and its implementation, including budget recommendations.(7)The risks associated with the operational concepts, including the relationship and tradeoffs between missions, risks, and resources.(8)Measures and metrics to track the effectiveness of the operational concepts and plans.1075.Sense of Congress regarding modular airborne fire fighting system; report(a)FindingsCongress makes the following findings:(1)Congress established the Modular Airborne Fire Fighting System (in this section referred to as MAFFS) after civilian fire fighting tanker fleets were overwhelmed by the 1970 Laguna Fire that killed eight individuals and destroyed 382 homes.(2)Air National Guard C–130 aircraft equipped with the MAFFS provide emergency capability to supplement existing commercial tanker support on wildland fires.(3)A MAFFS II unit can discharge its load of 3,000 gallons of flame retardant in less than five seconds, covering an area one-quarter of a mile long and 60 feet wide.(4)Air National Guard and Air Force Reserve units equipped with MAFFS II have provided critical support in fire fighting response efforts in recent years, including the Camp and Woolsey Fires in November 2018.(5)The National Guard Bureau is currently developing a replacement system to the current, aging fleet of MAFFS II systems.(6)The current MAFFS II system requires significant maintenance and repair, including deteriorating compression systems, that could reduce MAFFS capability in as soon as two years.(b)Sense of CongressIt is the sense of Congress that—(1)MAFFS provides a necessary capability to support national, State, and local fire fighting response efforts;(2)fire fighting response would be severely affected if MAFFS II or replacement MAFFS systems were not available, including reducing the number of sorties and drops planes can fly during emergencies; and(3)the Department of Defense should use funding provided under the National Guard and Reserve Equipment Account to develop, sustain and maintain continued MAFFS capability, including IMAFFS systems to replace the current fleet.(c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit a report to the congressional defense committees regarding plans of the Secretary to fund long-term sustainment and operation and maintenance of MAFFS capabilities, including plans for the National Guard Bureau to submit program objective memoranda for funding for lifetime costs to the Department of Defense to be included in future Department of Defense Budget Requests, including the feasibility of establishing a dedicated program-of-record.1076.Report on backlog of personnel security clearance adjudications(a)In generalNot later than 120 days after the date of the enactment of this Act, and quarterly thereafter for five years, the Suitability Executive Agent, shall submit to Congress a report on the backlog of personnel security clearance adjudications. Such report shall include—(1)the size of the backlog of personnel security clearance adjudications, by agency, for the fiscal quarter preceding the quarter during which the report is submitted; (2)the average length of time, for each security clearance sensitivity level, to carry out an initial adjudication and an adjudication following a periodic reinvestigation, by agency;(3)the number of cases referred to the Consolidated Adjudication Facility of the Department of Defense; (4)the number of cases adjudicated by the Consolidated Adjudication Facility of the Department of Defense compared to the number of cases deferred to continuous evaluation or vetting;(5)the number of adjudicators by agency; and(6)a backlog mitigation plan, which shall include—(A)the identification of the cause of, and recommendations to remedy, the adjudication backlog at Federal agencies; and(B)the steps the Suitability Executive Agency shall take to reduce the adjudication backlog.(b)Public availabilityThe report required under subsection (a) shall be made publicly available.1077.Report on policies relating to small farmsNot later than 90 days after the date of the enactment of this Act, the Defense Logistics Agency and the Defense Commissary Agency shall submit to the congressional defense committees a report on the programs, policies, and practices of the Defense Logistics Agency and Defense Commissary Agency, respectively, relating to small farms, farms owned by new and beginning farmers, and farmers who are veterans or minorities, including a description of opportunities and barriers to expanding the use of such programs, policies, or practices.1078.Report on artificial intelligence(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in consultation with head of the Joint Artificial Intelligence Center, shall submit to the appropriate congressional committees a report on the artificial intelligence strategy of the Department of Defense.(b)ElementsThe report under subsection (a) shall include the following:(1)Analysis of the increasing use of artificial intelligence technology by the Department of Defense and the effects of such technology on the Department.(2)Identification of the data necessary for the Secretary to properly conduct the analysis under paragraph (1), including identification of any gaps in the availability of such data.(3)The plan of the Secretary to protect systems that use artificial intelligence from bad actors and any attempts by individuals to misrepresent or alter information used or provided by artificial intelligence.(4)Analysis of the expected benefits of artificial intelligence for the operation of the Armed Forces over the period of 20 years following the year in which the report is submitted.(5)Analysis of the potential of artificial intelligence to improve multi-domain operations across the Armed Forces.(6)Identification of any ethical guidelines applicable to the use of artificial intelligence by the Department.(7)The plan of the Secretary to ensure collaboration among the Department, industry, academia, and national laboratories on matters relating to the research, development, test, and evaluation, contracting, acquisition, and onboarding of artificial intelligence technology.(c)CollaborationIn preparing the report under subsection (a), the Secretary of Defense may collaborate, through a series of meetings, roundtables, or by other means, with—(1)a broad range of industrial stakeholders in the technology, manufacturing, and service sectors, including large and small companies, think tanks, and industry organizations; and(2)the heads of any other Federal agencies the Secretary determines to be appropriate.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committees on Armed Services of the Senate and the House of Representatives;(2)the Committee on Science, Space, and Technology of the House of Representatives;(3)the Committee on Commerce, Science, and Transportation of the Senate;(4)the Permanent Select Committee on Intelligence of the House of Representatives; and(5)the Select Committee on Intelligence of the Senate.1079.Report on financial costs of overseas United States military posture and operationsNot later than March 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a report on the financial costs and national security benefits of each of the following for fiscal year 2019:(1)Operating, improving, and maintaining overseas military infrastructure at installations included on the enduring location master list, including adjustments that take into account direct or in-kind contributions made by the host nations of such enduring locations.(2)Operating, improving, and maintaining overseas military infrastructure supporting forward-deployed forces at overseas contingency locations, including adjustments that take into account direct or in-kind contributions made by the host nations of such enduring locations.(3)Overseas military operations, including support to contingency operations, rotational deployments, and training exercises. 1080.Human rights in BrazilNo later than 180 days after enactment of the Act, the Secretary of Defense and the Secretary of State shall jointly submit a report to the Committees on Armed Services of the House of Representatives and the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate, including—(1)an assessment of the human rights climate in Brazil and the commitment to human rights by the security forces of Brazil, including military and civilian forces;(2)an assessment of whether Brazilian security-force units that are found to be engaged in human rights abuses may have received or purchased United States equipment and training; and(3)if warranted, a strategy to address any found human rights abuses by the security forces of Brazil, including in the context of Brazil’s newly conferred Major Non-NATO Ally status.1080A.Report on Combating Trafficking in Persons InitiativeNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing an analysis of the progress of the Department of Defense in implementing the Combating Trafficking in Persons Initiative, published in 2007 and as revised on June 21, 2019.1080B.Public availability of Chief Management Office annual budget reportsSection 132a(c)(1)(B) of title 10, United States Code, is amended—(1)by striking The Chief Management Officer and inserting (i) The Chief Management Officer; and(2)by adding at the end the following new clause:(ii)Each report required under clause (i) shall be made publicly available on an internet website in a searchable format..1080C.Report regarding outstanding GAO recommendationsNot later than September 30, 2020, the Secretary of Defense shall submit a report to Congress regarding—(1)each of the 91 priority recommendations of the Comptroller General regarding matters of Department of Defense in report GAO–19–366SP, dated March 2019, that the Secretary has not implemented by that date;(2)an explanation for why the Secretary has not implemented such recommendations;(3)if a reason under paragraph (2) is funding, the estimated cost for such implementation.1080D.Plan to increase and expand cold weather training(a)FindingsCongress makes the following findings: (1)The strategic importance of the Arctic continues to increase as the United States and other countries recognize the military and economic importance of the region. However, the operational capabilities of the United States Armed Forces in extreme cold weather or Arctic environments have atrophied when compared to regional adversaries.(2)The 2018 national defense strategy stated The central challenge to U.S. prosperity and security is the reemergence of long-term, strategic competition by what the National Security Strategy classifies as revisionist powers..(3)The Government of the Russian Federation—(A)has made significant military investments in the Arctic, including the creation of an Arctic Command, the Northern Fleet Joint Strategic Command;(B)has emplaced an Air Defense Missile Regiment throughout the Arctic;(C)has invested in the construction or refurbishment of 16 deepwater ports and 14 airfields in the region and has conducted significant military exercises.(b)Sense of CongressIt is the sense of Congress that the Arctic is a region of strategic importance to the national security interests of the United States and the Department of the Army must increase and expand its cold weather training capabilities to ensure that United States Armed Forces can operate in Arctic conditions necessary to compete against a near peer adversary and to execute the national defense strategy of the United States.(c)Assessment requiredThe Secretary of the Army shall—(1)conduct an assessment of cold weather training requirements in light of increased operations and vulnerability to great power competition in the Arctic; and(2)develop a plan to increase and expand cold weather training opportunities.(d)ElementsIn conducting the assessment and developing the plan as required under subsection (c), the Secretary shall—(1)assess all existing cold weather training requirements to include requirements for extreme cold, or Arctic conditions;(2)identify capability gaps in confronting adversaries in the Arctic that can be addressed by increased and improved training;(3)make recommendations for strengthening and improving those training requirements and mitigation measures needed to address the capabilities gaps necessary to confront adversaries;(4)assess existing cold weather training sites;(5)consider steps necessary to increase student capacity at such sites;(6)consider manpower and supply requirements, including cadre needed to support increased student capacity; and(7)address any other matters the Secretary of the Army considers relevant.(e)Submittal to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the Committees on Armed Services of the Senate and the House of Representatives the plan required by subsection (c).1080E.Comptroller General review of Department of Defense support for the Department of Homeland Security operations on the southwest border of the United States(a)Review requiredThe Comptroller General of the United States shall conduct a review of ongoing and planned future Department of Defense support for Department of Homeland Security operations to secure the southwest border of the United States. (b)Report and briefing(1)BriefingNot later than 180 days after beginning to conduct the review required under subsection (a), the Comptroller General shall provide to the Committees on Armed Services and Homeland Security and Governmental Affairs of the Senate and the Committees on Armed Services and Homeland Security of the House of Representatives a briefing on the review.(2)ReportSubsequent to providing the briefing under paragraph (1), the Comptroller General shall submit to the Committees on Armed Services and Homeland Security and Governmental Affairs of the Senate and the Committees on Armed Services and Homeland Security of the House of Representatives a report on the review.HOther Matters1081.Technical, conforming, and clerical amendments(a)Title 10, United States CodeTitle 10, United States Code, is amended as follows:(1)The table of chapters at the beginning of subtitle A, and at the beginning of part I of such subtitle, are each amended by striking the item relating to chapter 9A and inserting the following:9A.Audit240a.(2)The table of chapters at the beginning of subtitle A, and at the beginning of part I of such subtitle, are each amended by striking the item relating to chapter 112 and inserting the following:112.Cyber Scholarship Program2200.(3)Section 113(j)(1) is amended by inserting the before congressional defense committees. (4)Section 119a is amended in each of the subsection headings for subsections (a) and (b) by striking AACMS and inserting ACCMS.(5)Section 127(c)(1) is amended by inserting the before congressional defense committees.(6)Section 130i is amended—(A)in subsection (i)(1), by inserting (C) after (j)(3); and(B)in subsection (j)(6), by striking 40101 and inserting 44802.(7)Section 131(b)(8) is amended by redesignating subparagraph (I) as subparagraph (F).(8)Section 132 is amended by redesignating subsection (e) as subsection (d).(9)The item relating to section 169 in the table of sections at the beginning of chapter 6 is amended by inserting a period after Command.(10)The item relating to section 183a in the table of sections at the beginning of chapter 7 is amended to read as follows:183a. Military Aviation and Installation Assurance Clearinghouse for review of mission obstructions..(11)Section 222a(d)(3)(A) is amended by inserting had before been. (12)Section 222b(a) is amended by striking United States Code,.(13)Section 284 is amended—(A)by striking section 376 both places it appears and inserting section 276;(B)in subsection (f), by inserting ) after Stat. 1564);(C)in subsection (g)(2), by striking section 375 and inserting section 275; and(D)in subsection (h)(1)(A)(vi)(VI) by striking section 1004 of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 374 note) and.(14)Section 240b(b)(1)(B)(i) is amended by striking section 253a and inserting section 240c.(15)The table of sections at the beginning of subchapter V of chapter 16 is amended by striking Sec. after the item relating to section 350.(16)Section 341(e)(2)(A) is amended by adding a period at the end.(17)Section 526(k) is amended by inserting the before number of general officers.(18)Section 649j is amended by striking (a) In general.–The and inserting The.(19)Section 651(a) is amended by inserting shall serve after (50 U.S.C. 3806(d)(1)).(20)The heading of section 928b (article 128b of the Uniform Code of Military Justice) is amended to read as follows:928b. Art. 128b.Domestic violence.(21)Section 1034(b)(1)(B)(ii) is amended by striking subsection (i) and inserting subsection (j);(22)Section 1073c(a) is amended by redesignating the second paragraph (4) as paragraph (6).(23)Section 1074g(b) is amended by striking under subsection (h) and inserting under subsection (i). (24)Section 1075(d)(1) is amended in the table by striking 25% of out of network and inserting 25% out of network.(25)Section 1076d(d)(1) is amended by striking section 1075 of this section and inserting section 1075 of this title.(26)Section 1076e(d)(1) is amended by striking section 1075 of this section and inserting section 1075 of this title.(27)Section 1142(c)(3) is amended by striking paragraph (2)(B) and inserting paragraph (2)(C).(28)Section 1762(c) is amended by striking in at any one time and inserting at any one time in.(29)Section 1788a is amended in subsection (d)(1) by striking Not later than March 1, 2019, and each March 1 thereafter and inserting Not later than March 1 each year.(30)Section 2208(u) is amended by inserting of this title after 2805 each place it appears. (31)Section 2216(b)(1) is amended by striking subsection (c)(1)(B)(iii) and inserting subsection (c)(1)(B)(ii).(32)Section 2222(i)(11) is amended by striking subsection (a)(6)(A) and inserting subsection (e)(6)(A).(33)Section 2228(a)(2) is amended by striking the second period at the end.(34)The item relating to section 2229b in the table of sections at the beginning of chapter 131 is amended to read as follows:2229b. Comptroller General assessment of acquisition programs and initiatives..(35)Section 2273(b)(1) is amended by inserting a semicolon at the end.(36)The heading for section 2279d is amended by striking the period at the end.(37)The heading of section 2284, as added by section 311(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1708), is amended to read as follows:2284.Explosive ordnance disposal defense program.(38)Section 2304(f)(1)(B) is amended—(A)in clause (ii), by striking paragraph (6)(A) and inserting paragraph (5)(A); and(B)in clause (iii), by striking paragraph (6)(B) and inserting paragraph (5)(B). (39)Section 2305a(d)(1) is amended by striking a indefinite and inserting an indefinite.(40)(A)Section 2304e is amended by striking the last four words of the section heading.(B)Section 2323a is amended—(i)in the section heading, by striking the last six words; and(ii)in subsection (e)—(I)in paragraph (1), by striking 102 Stat. 2468;;(II)in paragraph (2), by striking (25 U.S.C. 450b(d)) and inserting (25 U.S.C. 5304(d)); and(III)in paragraph (3), by striking (25 U.S.C. 450b(e)) and inserting (25 U.S.C. 5304(e)).(C)The table of sections at the beginning of chapter 137 is amended by striking the last four words of the item relating to section 2304e and the last six words of the item relating to section 2323a. (41)Section 2307(a) is amended by striking may and inserting may—.(42)Section 2313b(d) is amended by striking an task order both places it appears and inserting a task order.(43)Section 2329(g)(1) is amended by striking bridge contact and inserting bridge contract. (44)Section 2339a(e)(5) is amended by striking section 3542(b) and inserting section 3552(b)(6).(45)Section 2366a(c)(1)(F) is amended by striking section 2366a(b)(6) of this title and inserting subsection (b)(6). (46)Section 2371b(d)(1)(C) is amended by striking other than after sources.(47)Section 2380B is amended—(A)by inserting section before 2376(1) of this title; and(B)by striking purposed of and inserting purposes of.(48)Section 2401(e)(2) is amended by striking subsection (f) and inserting subsection (g).(49)Section 2417(a)(2) is amended by striking of eligible entities and all that follows through for meetings and inserting the following: of eligible entities—(A)for meetings. (50)The item relating to section 2439 in the table of sections at the beginning of chapter 144 is amended to read as follows:2439. Negotiation of price for technical data before development, production, or sustainment of major weapon systems..(51)The item relating to subchapter II in the table of subchapters for chapter 144B is amended to read as follows:II.Development, Prototyping, and Deployment of Weapon System Components or Technology2447a. (52)Section 2447a(a) is amended by striking after fiscal year 2017.(53)Section 2547(b)(2) is amended—(A)by striking material and inserting materiel; and(B)by striking Material both places it appears and inserting Materiel.(54)Section 2802(e)(1) is amended by striking shall comply with and inserting shall—(A)comply with.(55)Section 2804(b) is amended—(A)in the second sentence—(i)by striking (1) and (2); and(ii)by striking project and and inserting project,; and(B)in the third sentence, by striking ; and.(56)Section 2805(d)(1)(B) is amended by inserting under after made available.(57)Section 2835a(c) is amended by striking (1) The Secretary and inserting The Secretary.(58)Section 2879(a)(2)(A) is amended by striking the comma after 2017.(59)Section 2913(c) is amended by striking government a gas or electric utility and inserting government gas or electric utility.(60)The item relating to section 2914 in the table of sections at the beginning of chapter 173 is amended to read as follows:2914. Energy resilience and conservation construction projects..(61)(A)The heading of section 8749, as amended by section 1114(b)(2) and redesignated by section 807(d)(6) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by capitalizing the initial letter of the fifth, sixth, and seventh words and the initial letter of the last two words.(B)The heading of section 8749a, as added by section 1114(a) and redesignated by section 8(d)(6) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by capitalizing the initial letter of the fifth, sixth, and seventh words.(62)Section 9069(a) is amended by striking are and inserting is.(63)Section 10217(e)(4) is amended by striking shall an individual and inserting shall be an individual.(64) The item relating to section 2568a in the table of sections at the beginning of chapter 152 is amended to read as follows:2568a. Damaged personal protective equipment: award to members separating from the armed forces and veterans..(b)NDAA for fiscal year 2019Effective as of August 13, 2018, and as if included therein as enacted, the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended as follows:(1)Section 331(g)(2) (132 Stat. 1724) is amended by inserting of such title after chapter 2.(2)Section 844(b) (132 Stat. 1881) is amended by striking This section and the amendments made by this section and inserting The amendment made by subsection (a).(3)Section 1246(1)(B) (132 Stat. 2049) is amended by adding at the end before the semicolon the following: and transferring it to appear after paragraph (15).(4)Section 2805(c) (132 Stat. 2262; 10 U.S.C. 2864 note) is amended by striking United Facilities Criteria and inserting Unified Facilities Criteria.(c)NDAA for fiscal year 2018Effective as of December 12, 2017, and as if included therein as enacted, section 1609(b)(3) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1728; 10 U.S.C. 2273 note) is amended by striking , and, and inserting , and.(d)NDAA for fiscal year 2012Effective as of December 31, 2011, and as if included therein as enacted, section 315 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1358; 10 U.S.C. 2911 note) is amended by redesignating subsections (d), (e), and (f) as subsections (c), (d), and (e), respectively.(e)Coordination with other amendments made by this ActFor purposes of applying amendments made by provisions of this Act other than this section, the amendments made by this section shall be treated as having been enacted immediately before any such amendments by other provisions of this Act.1082.Submission to Congress of Department of Defense execute orders(a)In generalChapter 2 of title 10, United States Code, is amended by adding at the end the following new section:119b.Execute orders: congressional oversightNot later than 30 days after the date on which the Secretary of Defense or the commander of a combatant command issues an execute order, the Secretary of Defense shall provide to the chairman and ranking member of each of the congressional defense committees, and their designated staff with the appropriate security clearance, a copy of the execute order..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:119b. Execute orders: congressional oversight..(c)Previously issued execute ordersNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the chairman and ranking member of each of the congressional defense committees, and their designated staff with the appropriate security clearance, copies of each execute order issued by the Secretary or by a commander of a combatant command before the date of the enactment of this Act.1083.Extension of National Security Commission on Artificial IntelligenceSection 1051 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended—(1)in subsection (c)(1), by striking 180 days and inserting 360 days; and(2)in subsection (e), by striking October 1, 2020 and inserting March 1, 2021. 1084.National Commission on Military Aviation Safety(a)Extension of deadline for reportSubsection (h)(2) of section 1087 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended by striking March 1, 2020 an inserting December 1, 2020.(b)Secretary of Defense reportSuch section is further amended by adding at the end the following new subsection:(l)Report to CongressNot later than 120 days after the date of the submittal of the report under subsection (h)(2), the Secretary of Defense, in coordination with the Secretary of each of the military departments, shall submit to the Committees on Armed Services of the Senate and House of Representatives a report that includes each of the following:(1)An assessment of the findings and conclusions of the Commission.(2)The plan of the Secretaries for implementing the recommendations of the Commission.(3)Any other actions taken or planned by the Secretary of Defense or the Secretary of any of the military departments to improve military aviation safety..(c)Authorization of appropriationsIn addition to any other amounts authorized to be appropriated for the National Commission on Military Aviation Safety established under section 1087 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), of the amounts authorized to be appropriated for Operation and Maintenance, Defense-wide for fiscal year 2020, as specified in the funding table in section 4301, $3,000,000 shall be available for the National Commission on Aviation Safety.1085.Extension of postage stamp for breast cancer researchSection 414(h) of title 39, United States Code, is amended by striking 2019 and inserting 2027.1086.Processes and procedures for notifications regarding special operations forces(a)In generalNot later than 180 days after enactment of this Act, the Secretary of Defense shall establish and submit to the congressional defense committees processes and procedures for providing notifications to the committees regarding members of special operations forces, as identified in section 167(j) of title 10, United States Code.(b)Processes and proceduresThe processes and procedures established under subsection (a) shall—(1)clarify the roles and responsibilities of the Secretaries of the military departments, the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, and the Commander of United States Special Operations Command;(2)provide guidance relating to the types of matters that would warrant congressional notification, including awards, reprimands, incidents, and any other matters the Secretary determines necessary;(3)be consistent with the national security of the United States;(4)be designed to protect sensitive information during an ongoing investigation; (5)account for the privacy of members of the Armed Forces; and(6)take in to account existing processes and procedures for notifications to the congressional defense committees regarding members of the conventional Armed Forces.1087.Assessment of standards, processes, procedures, and policy relating to civilian casualties(a)Assessment requiredThe Secretary of Defense shall enter into an agreement with a federally funded research and development center for the conduct of an independent assessment of the sufficiency of Department of Defense standards, processes, procedures, and policy relating to civilian casualties resulting from United States military operations.(b)Matters to be consideredIn conducting the assessment under this section, the federally funded research and development center shall consider the following matters:(1)Department of Defense policy relating to civilian casualties resulting from United States military operations.(2)Standards, processes, and procedures for internal assessments and investigations of civilian casualties resulting from United States military operations.(3)Standards, processes, and procedures for identifying, assessing, investigating, and responding to reports of civilian casualties resulting from United States military operations from the public and non-governmental entities and sources, including the consideration of relevant information from all available sources.(4)Combatant command organizational constructs for assessing and investigating civilian casualties resulting from United States military operations.(5)Mechanisms for public and non-governmental entities to report civilian casualties that have resulted from United States military operations to the Department of Defense.(6)Enterprise-wide mechanisms for accurately recording kinetic strikes, including raids, strikes, and other missions, and civilian casualties resulting from United States military operations.(7) An analysis of reasons for any disparity between third party public estimates and official United States Government estimates of civilian casualties resulting from United States or joint operations, including with respect to each specific mission, strike, engagement, raid, or incident. (8)A comparison of a representative sample of pre-strike collateral damage estimates and confirmed civilian casualty incidents for the purposes of developing possible explanations for any gaps between the two and assessing how to reduce such gaps. (9)Standards, processes, procedures, and policy for reducing the likelihood of civilian casualties from United States military operations.(10)The institutionalization of lessons learned and best practices for reducing the likelihood of civilian casualties and relating to civilian casualties resulting from United States military operations, including an analysis of the principal and secondary causes of civilian casualties in a suitably representative sample of air operations that includes both planned and dynamic strikes.(11)Any other matters the Secretary of Defense determines appropriate.(c)Assessment resultsThe results of the assessment under this section shall—(1)present considerations for improving standards, processes, procedures, policy, and organizational constructs relating to civilian casualties resulting from military operations;(2)provide for the presentation of Department of Defense views on the assessment; and(3)provide for the presentation of the views of non-governmental organizations on the assessment.(d)Report to Congress(1)In generalNot later than March 1, 2020, the Secretary of Defense shall submit to the congressional defense committees and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report containing the results of the assessment conducted under this section.(2)Form of reportThe report under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.(3)Public availabilityThe Secretary shall make the report under paragraph (1) publicly available.1088.Disposal of IPv4 addresses(a)Disposal required(1)In generalNot later than 10 years after the date of the enactment of this Act, the Secretary of Defense shall sell all of the IPv4 addresses described in subsection (b) at fair market value. The net proceeds collected from a sale under this section shall be deposited in the General Fund of the Treasury.(2)Deadlines for certain blocksOf the IPv4 addresses described in subsection (b), the Secretary of Defense shall sell in accordance with paragraph (1)—(A)one block referred to in such subsection, or an equivalent number of IPv4 addresses, by not later than two years after the date of the enactment of this Act; and(B)one additional such block, or an equivalent number of IPv4 addresses, by not later than three years after the date of the enactment of this Act.(b)IPv4 addressesThe IPv4 addresses described in this subsection are all IPv4 addresses assigned to any agency or entity of the Department of Defense, including all addresses contained in blocks 6.0.0.0/8, 7.0.0.0/8, 11.0.0.0/8, 21.0.0.0/8, 22.0.0.0/8, 26.0.0.0/8, 28.0.0.0/8, 29.0.0.0/8, 30.0.0.0/8, 33.0.0.0/8, 55.0.0.0/8, 214.0.0.0/8, and 215.0.0.0/8.(c)Report to Congress(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report that includes each of the following:(A)A description of the measures taken by the Secretary regarding the disposal of the IPv4 addresses described in subsection (b).(B)An accounting of the total IPv4 address holdings of the Department of Defense, as of the date of the submittal of the report.(C)A description of any legacy systems of the Department that are dependent on the IPv4 addresses described in subsection (b).(D)The plan of the Secretary to transition all Department addresses to IPv6.(E)Such other information as the Secretary determines appropriate.(2)Form of reportThe report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.(d)Limitation on use of fundsOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for Operation and Maintenance, Defense-wide, Office of the Secretary of Defense, for Travel of Persons (OP 32 Line 308), not more than 70 percent may be obligated or expended until the date on which the Secretary of Defense submits to the Committees on Armed Services of the Senate and the House of Representatives the report required under subsection (c).1089.Securing American science and technology(a)Interagency working group(1)In generalThe Director of the Office of Science and Technology Policy, acting through the National Science and Technology Council, in consultation with the National Security Advisor, shall establish an interagency working group to coordinate activities to protect federally funded research and development from foreign interference, cyberattacks, theft, or espionage and to develop common definitions and best practices for Federal science agencies and grantees, while accounting for the importance of the open exchange of ideas and international talent required for scientific progress and American leadership in science and technology. (2)Membership(A)In generalThe working group shall include a representative of—(i)the National Science Foundation;(ii)the Department of Energy;(iii)the National Aeronautics and Space Administration;(iv)the National Institute of Standards and Technology;(v)the Department of Commerce;(vi)the National Institutes of Health;(vii)the Department of Defense;(viii)the Department of Agriculture;(ix)the Department of Education;(x)the Department of State;(xi)the Department of the Treasury;(xii)the Department of Justice;(xiii)the Department of Homeland Security;(xiv)the Central Intelligence Agency;(xv)the Federal Bureau of Investigation;(xvi)the Office of the Director of National Intelligence;(xvii)the Office of Management and Budget;(xviii)the National Economic Council; and(xix)such other Federal department or agency as the President considers appropriate.(B)ChairThe working group shall be chaired by the Director of the Office of Science and Technology Policy (or the Director’s designee).(3)Responsibilities of the working groupThe working group established under paragraph (1) shall—(A)identify known and potential cyber, physical, and human intelligence threats and vulnerabilities within the United States scientific and technological enterprise;(B)coordinate efforts among agencies to share and update important information, including specific examples of foreign interference, cyberattacks, theft, or espionage directed at federally funded research and development or the integrity of the United States scientific enterprise;(C)identify and assess existing mechanisms for protection of federally funded research and development;(D)develop an inventory of—(i)terms and definitions used across Federal science agencies to delineate areas that may require additional protection; and(ii)policies and procedures at Federal science agencies regarding protection of federally funded research; and(E)develop and periodically update unclassified policy guidance to assist Federal science agencies and grantees in defending against threats to federally funded research and development and the integrity of the United States scientific enterprise that—(i)includes—(I)descriptions of known and potential threats to federally funded research and development and the integrity of the United States scientific enterprise;(II)common definitions and terminology for categorization of research and technologies that are protected;(III)identified areas of research or technology that might require additional protection;(IV)recommendations for how control mechanisms can be utilized to protect federally funded research and development from foreign interference, cyberattacks, theft or espionage, including any recommendations for updates to existing control mechanisms;(V)recommendations for best practices for Federal science agencies, universities, and grantees to defend against threats to federally funded research and development, including coordination and harmonization of any relevant reporting requirements that Federal science agencies implement for grantees, and by providing such best practices with grantees and universities at the time of awarding such grants or entering into research contracts;(VI)a remediation plan for grantees and universities to mitigate the risks regarding such threats before research grants or contracts are cancelled because of such threats;(VII)assessments of potential consequences that any proposed practices would have on international collaboration and United States leadership in science and technology; and(VIII)a classified addendum as necessary to further inform Federal science agency decisionmaking; and(ii)accounts for the range of needs across different sectors of the United States science and technology enterprise. (4)Coordination with national academies roundtableThe Director of the Office of Science and Technology Policy shall coordinate with the Academies to ensure that at least one member of the interagency working group is also a member of the roundtable under subsection (b).(5)Interim reportNot later than six months after the date of enactment of this Act, the Director of the Office of Science and Technology Policy shall provide a report to the relevant committees that includes the inventory required under paragraph (3)(D), and an update on progress toward developing the policy guidance required under paragraph (3)(E), as well as any additional activities undertaken by the working group in that time.(6)Biennial reportingTwo years after the date of enactment of this Act, and at least every two years thereafter, the Director of the Office of Science and Technology Policy shall provide a summary report to the relevant committees on the activities of the working group and the most current version of the policy guidance required under paragraph (3)(E).(b)National academies science, technology and security roundtable(1)In generalThe National Science Foundation, the Department of Energy, and the Department of Defense, and any other agencies as determined by the Director of the Office of Science and Technology Policy, shall enter into a joint agreement with the Academies to create a new National Science, Technology, and Security Roundtable (hereinafter in this subsection referred to as the roundtable). (2)ParticipantsThe roundtable shall include senior representatives and practitioners from Federal science, intelligence, and national security agencies, law enforcement, as well as key stakeholders in the United States scientific enterprise including institutions of higher education, Federal research laboratories, industry, and non-profit research organizations.(3)PurposeThe purpose of the roundtable is to facilitate among participants—(A)exploration of critical issues related to protecting United States national and economic security while ensuring the open exchange of ideas and international talent required for scientific progress and American leadership in science and technology;(B)identification and consideration of security threats and risks involving federally funded research and development, including foreign interference, cyberattacks, theft, or espionage;(C)identification of effective approaches for communicating the threats and risks identified in subparagraph (b) to the academic and scientific community, including through the sharing of unclassified data and relevant case studies;(D)sharing of best practices for addressing and mitigating the threats and risks identified in subparagraph (B); and(E)examination of potential near- and long-term responses by the government and the academic and scientific community to mitigate and address the risks associated with foreign threats.(4)Report and briefingThe joint agreement under paragraph (1) shall specify that—(A)the roundtable shall periodically organize workshops and issue publicly available reports on the topics described in paragraph (3) and the activities of the roundtable; and(B)not later than March 1, 2020, the Academies shall provide a briefing to relevant committees on the progress and activities of the roundtable. (5)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 to the Secretary of Defense for fiscal years 2020 to 2024 to carry out this subsection.(c)DefinitionsIn this section:(1)The term Academies means the National Academies of Science, Engineering and Medicine.(2)The term Federal science agency means any Federal agency with at least $100,000,000 in basic and applied research obligations in fiscal year 2018.(3)The term grantee means an entity that is—(A)a recipient or subrecipient of a Federal grant or cooperative agreement; and(B)an institution of higher education or a non-profit organization.(4)The term relevant committees means—(A) the Committee on Science, Space, and Technology of the House of Representatives;(B)the Committee on Commerce, Science, and Transportation of the Senate;(C)the Committee on Armed Services of the House of Representatives; and(D)the Committee on Armed Services of the Senate.1090.Standardized policy guidance for calculating aircraft operation and sustainment costsNot later than 270 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment, in coordination with the Director of Cost Analysis and Program Evaluation and in consultation with the Secretary of each of the military services, shall develop and implement standardized policy guidance for calculating aircraft operation and sustainment costs for the Department of Defense. Such guidance shall provide for a standardized calculation of—(1)aircraft cost per flying hour;(2)aircraft cost per aircraft tail per year; and(3)total cost of ownership per flying hour for aircraft systems.1091.Special Federal Aviation Regulation Working Group(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, the Secretary of Transportation, and the Secretary of State, shall jointly establish a Special Federal Aviation Regulation (in this section referred to as the SFAR) interagency working group to review the current options for the Department of Defense to use contracted United States civil aviation to provide support for Department of Defense missions in areas where a Federal Aviation Administration SFAR is in effect.(b)DutiesThe working group shall—(1)analyze all options currently available for the Department of Defense to use contracted United States civil aviation to provide support for Department of Defense missions in areas where a Federal Aviation Administration SFAR is in effect;(2)review existing processes of the Department of Defense, the Federal Aviation Administration, and the Department of State, with respect to the Department of Defense’s use of contracted United States civil aviation in areas where a Federal Aviation Administration SFAR is in effect;(3)identify any issues, inefficiencies, or concerns with the existing options and processes, including safety of flight, legal considerations, mission delivery, and security considerations; and(4)develop recommendations, if any, to improve existing processes or expand the options available for the Department of Defense to use contracted United States civil aviation to provide support to Department of Defense missions in areas where a Federal Aviation Administration SFAR is in effect.(c)Members(1)AppointmentThe Secretary of Defense, the Secretary of Transportation, and the Secretary of State shall each appoint not more than 5 members to the working group with expertise in civil aviation safety, state aircraft operations, the provision of contracted aviation support to the Department of Defense, and the coordination of such efforts between the Department of Defense, the Department of State, and the Federal Aviation Administration. The 5 members appointed by the Secretary of Transportation shall include at least 3 members from the Federal Aviation Administration.(2)QualificationsAll working group members shall be full-time employees of the Federal Government with appropriate security clearances to allow discussion of all classified information and materials necessary to fulfill the working group’s duties pursuant to subsection (b).(d)ReportNot later than 1 year after the date it is established, the working group shall submit a report on its findings and any recommendations developed pursuant to subsection (b) to the congressional defense committees, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives.(e)TerminationThe working group shall terminate 90 days after the date the report is submitted under subsection (d).(f)DefinitionsIn this section the following definitions apply:(1)The term United States civil aviation means—(A)United States air carriers and United States commercial operators;(B)persons exercising the privileges of an airman certificate issued by the FAA, except such persons operating United States-registered aircraft for a foreign air carrier; and (C)operators of civil aircraft registered in the United States, except where the operator of such aircraft is a foreign air carrier.(2)The term Federal Aviation Administration SFAR means the Special Federal Aviation Regulation included under subpart M of part 91 of title 14, Code of Federal Regulations.1092.Prohibition on names related to the Confederacy(a)Prohibition on names related to the ConfederacyThe Secretary of Defense may not give a name to an asset that refers to, or includes a term referring to, the Confederate States of America (commonly referred to as the Confederacy), including any name referring to—(1)a person who served or held leadership within the Confederacy; or(2)a city or battlefield significant because of a Confederate victory.(b)Assets definedIn this section, the term assets includes any base, installation, facility, aircraft, ship, equipment, or any other property owned or controlled by the Department of Defense.1093.Prohibition on denial of Department of Veterans Affairs home loans for veterans who legally work in the marijuana industry(a)ProhibitionIn the case of a person with documented income that is derived, in whole or in part, from working in the marijuana industry in compliance with the law of the State in which the work takes place, the Secretary of Veterans Affairs may not use the fact that such documented income is derived, in whole or in part, from working in the marijuana industry as a factor in determining whether to guarantee, issue, or make a housing loan under chapter 37 of title 38, United States Code.(b)Treatment of conductConduct of a person described in subsection (a) relating to obtaining a housing loan described in such subsection or conduct relating to guaranteeing, insuring, or making a housing loan described in such subsection for a person described in such subsection shall—(1)not be construed to violate section 401 of the Controlled Substances Act (21 U.S.C. 841) or any other provision of law; and(2)not constitute the basis for forfeiture of property under section 511 of the Controlled Substances Act (21 U.S.C. 881) or section 981 of title 18, United States Code.1094.Inclusion on the Vietnam Veterans Memorial Wall of the names of the lost crew members of the U.S.S. Frank E. Evans killed on June 3, 1969(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Defense shall authorize the inclusion on the Vietnam Veterans Memorial Wall in the District of Columbia of the names of the 74 crew members of the U.S.S. Frank E. Evans killed on June 3, 1969.(b)Required consultationThe Secretary of Defense shall consult with the Secretary of the Interior, the American Battlefield Monuments Commission, and other applicable authorities with respect to any adjustments to the nomenclature and placement of names pursuant to subsection (a) to address any space limitations on the placement of additional names on the Vietnam Veterans Memorial Wall.(c)Nonapplicability of commemorative works actChapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), shall not apply to any activities carried out under subsection (a) or (b).1095.Military type certification for light attack experimentation aircraftThe Secretary of the Air Force shall make available and conduct military type certifications for light attack experimentation aircraft as needed, pursuant to the Department of Defense Directive on Military Type Certificates, 5030.61. 1096.Mitigation of helicopter noise(a)In generalThe Secretary of Defense shall develop a noise inquiry website, to assist in directing mitigation efforts toward concentrated areas of inquiry, that is based off of the websites of the Ronald Reagan Washington National Airport and the Dulles International Airport. Such website shall—(1)provide a form to collect inquiry information; (2)geo-tag the location of the inquiry to an exportable map; (3)export information to an Excel spreadsheet; and (4)send an email response to the individual making the inquiry. (b)Definition of National Capital RegionIn this section, the term National Capital Region has the meaning given the term in section 2574 of title 10, United States Code. 1097.Report on executive helicopter flights in the National Capital Region(a)FindingsCongress finds that in the Report on the Effects of Military Helicopter Noise on National Capital Region Communities and Individuals submitted by the Department of the Army to Congress on February 15, 2018, the Department of the Army stated: The DoD possesses helicopters which operate and train inside the NCR supporting multiple missions to include continuity of operations, defense support of civil authorities, executive transport, and other activities as directed..(b)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the number of helicopter trips used for executive transport, including the number of such helicopters from each branch of the Armed Services, in the National Capital Region during the period beginning on the date of the enactment of this Act and ending on the day that is 90 days after the date of the enactment of this Act.(c)Public availability of reportThe Secretary shall make the report required under subsection (b) publicly available.(d)Executive transport definedIn this section, the term executive transport has the meaning given such term in the Report on the Effects of Military Helicopter Noise on National Capital Region Communities and Individuals submitted by the Department of the Army to Congress on February 15, 2018.1098.Reports on reducing the backlog in legally required historical declassification obligations(a)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, the Secretary of State, and the Director of the Central Intelligence Agency shall each submit to the appropriate congressional committees a report detailing progress made by the Secretary or the Director, as the case may be, toward reducing the backlog in legally required historical declassification obligations.(b)ElementsEach report under subsection (a) shall include the following:(1)A plan to achieve legally mandated historical declassification requirements and reduce backlogs.(2)A plan to incorporate new technologies, such as artificial intelligence, that would increase productivity and reduce cost in implementing the plan under paragraph (1).(3)A detailed assessment of the documents released in each of the proceeding three years before the date of the report, broken out by program, such as the 25 and 50 year programs.(4)A detailed assessment of the documents awaiting review for release and an estimate of how many documents will be released in each of the next three years.(5)Potential policy, resource, and other options available to the Secretary or the Director, as the case may be, to reduce backlogs.(6)The progress and objectives of the Secretary or the Director, as the case may be, with respect to the release of documents for publication in the Foreign Relations of the United States series or to facilitate the public accessibility of such documents at the National Archives or presidential libraries, or both.(c)Form and availabilityEach report under subsection (a) shall be submitted in unclassified form, which shall be made publicly available, but may include a classified annex.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional defense committees;(2)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and(3)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate.1099.Sense of Congress regarding the Port Chicago 50It is the sense of Congress that—(1)the American people should recognize the role of racial bias in the prosecution and convictions of the Port Chicago 50 following the deadliest home front disaster in World War II;(2)the military records of each of the Port Chicago 50 should reflect such exoneration of any and all charges brought against them in the aftermath of the explosion; and(3)the Secretary of the Navy should upgrade the general and summary discharges of each of the Port Chicago 50 sailors to honorable discharges.1099A.Review of foreign currency exchange rates and analysis of Foreign Currency Fluctuations AppropriationWith respect to a contract for goods and services paid for with foreign currency, the Under Secretary of Defense (Comptroller), in coordination with each Secretary of a military department, shall conduct a review of the exchange rate for such foreign currency used when making a disbursement pursuant to such a contract to determine whether cost-savings opportunities exist by more consistently selecting cost-effective rates. Such review shall include an analysis of realized and projected losses to determine the necessary balance of the appropriation Foreign Currency Fluctuations, Defense. The Secretary of Defense may use the results of such analysis to determine the amount of any transfers to the appropriation Foreign Currency Fluctuations, Defense.1099B.Contracts by the President or Vice President(a)AmendmentSection 431 of title 18, United States Code, is amended—(1)in the section heading, by inserting the President, Vice President, Cabinet Member, or a after Contracts by; and(2)in the first undesignated paragraph, by inserting the President, Vice President, or any Cabinet member after Whoever, being.(b)Table of sections amendmentThe table of sections for chapter 23 of title 18, United States Code, is amended by striking the item relating to section 431 and inserting the following:431. Contracts by the President, Vice President, or a Member of Congress..1099C.Parole in place for members of the Armed Forces(a)In generalAny alien who is a member of the Armed Forces and each spouse, widow, widower, parent, son, or daughter of that alien shall be eligible for parole in place under section 212(d)(5) of the Immigration and Nationality Act. (b)Sense of congressIt is the sense of Congress that—(1)parole in place reinforces family unity;(2)disruption to servicemembers must be minimized, in order to faithfully execute their objectives;(3)separation of military families must be prevented;(4)military readiness must be the supreme objective;(5)servicemembers are given peace of mind, relived of the stressful burden worrying about their loved ones; and(6)Congress reaffirms parole in place authority for the Secretary of Homeland Security.1099D.Lands to be taken into trust as part of the reservation of the Lytton Rancheria(a)FindingsCongress finds the following:(1)The Lytton Rancheria of California is a federally recognized Indian tribe that lost its homeland after its relationship to the United States was unjustly and unlawfully terminated in 1958. The Tribe was restored to Federal recognition in 1991, but the conditions of its restoration have prevented it from regaining a homeland on its original lands.(2)Congress needs to take action to reverse historic injustices that befell the Tribe and that have prevented it from regaining a viable homeland for its people.(3)Prior to European contact there were as many as 350,000 Indians living in what is now the State of California. By the turn of the 19th century, that number had been reduced to approximately 15,000 individuals, many of them homeless and living in scattered bands and communities.(4)The Lytton Rancheria’s original homeland was purchased by the United States in 1926 pursuant to congressional authority designed to remedy the unique tragedy that befell the Indians of California and provide them with reservations called Rancherias to be held in trust by the United States.(5)After the Lytton Rancheria lands were purchased by the United States, the Tribe settled on the land and sustained itself for several decades by farming and ranching.(6)By the mid-1950s, Federal Indian policy had shifted back towards a policy of terminating the Federal relationship with Indian tribes. In 1958, Congress enacted the Rancheria Act of 1958 (72 Stat. 619), which slated 41 Rancherias in California, including the Lytton Rancheria, for termination after certain conditions were met.(7)On August 1, 1961, the Federal Government terminated its relationship with the Lytton Rancheria. This termination was illegal because the conditions for termination under the Rancheria Act had never been met. After termination was implemented, the Tribe lost its lands and was left without any means of supporting itself.(8)In 1987, the Tribe joined three other tribes in a lawsuit against the United States challenging the illegal termination of their Rancherias. A Stipulated Judgment in the case, Scotts Valley Band of Pomo Indians of the Sugar Bowl Rancheria v. United States, No. C–86–3660 (N.D.Cal. March 22, 1991), restored the Lytton Rancheria to its status as a federally recognized Indian tribe.(9)The Stipulated Judgment provides that the Lytton Rancheria would have the individual and collective status and rights which it had prior to its termination and expressly contemplated the acquisition of trust lands for the Lytton Rancheria.(10)The Stipulated Judgment contains provisions, included at the request of the local county governments and neighboring landowners, that prohibit the Lytton Rancheria from exercising its full Federal rights on its original homeland in the Alexander Valley.(11)In 2000, approximately 9.5 acres of land in San Pablo, California, was placed in trust status for the Lytton Rancheria for economic development purposes.(12)The Tribe has since acquired, from willing sellers at fair market value, property in Sonoma County near the Tribe’s historic Rancheria. This property, which the Tribe holds in fee status, is suitable for a new homeland for the Tribe.(13)On a portion of the land to be taken into trust, which portion totals approximately 124.12 acres, the Tribe plans to build housing for its members and governmental and community facilities.(14)A portion of the land to be taken into trust is being used for viniculture, and the Tribe intends to develop more of the lands to be taken into trust for viniculture. The Tribe’s investment in the ongoing viniculture operation has reinvigorated the vineyards, which are producing high-quality wines. The Tribe is operating its vineyards on a sustainable basis and is working toward certification of sustainability.(15)No gaming shall be conducted on the lands to be taken into trust by this section.(16)No gaming shall be conducted on any lands taken into trust on behalf of the Tribe in Sonoma County after the date of the enactment of this Act.(17)By directing that these lands be taken into trust, the United States will ensure that the Lytton Rancheria will finally have a permanently protected homeland on which the Tribe can once again live communally and plan for future generations. This action is necessary to fully restore the Tribe to the status it had before it was wrongfully terminated in 1961.(18)The Tribe and County of Sonoma have entered into a Memorandum of Agreement as amended in 2018 in which the County agrees to the lands in the County being taken into trust for the benefit of the Tribe in consideration for commitments made by the Tribe.(b)DefinitionsFor the purpose of this section, the following definitions apply:(1)CountyThe term County means Sonoma County, California.(2)SecretaryThe term Secretary means the Secretary of the Interior.(3)TribeThe term Tribe means the Lytton Rancheria of California.(c)Lands to be taken into trust(1)In generalThe land owned by the Tribe and generally depicted on the map titled Lytton Fee Owned Property to be Taken into Trust and dated May 1, 2015, is hereby taken into trust for the benefit of the Tribe, subject to valid existing rights, contracts, and management agreements related to easements and rights-of-way.(2)Lands To Be Made Part of the ReservationLands taken into trust under paragraph (1) shall be part of the Tribe’s reservation and shall be administered in accordance with the laws and regulations generally applicable to property held in trust by the United States for an Indian tribe.(d)Gaming(1)Lands taken into trust under this sectionLands taken into trust for the benefit of the Tribe under subsection (c) shall not be eligible for gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.).(2)Other lands taken into trustLands taken into trust for the benefit of the Tribe in Sonoma County after the date of the enactment of this Act shall not be eligible for gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.).(e)Applicability of certain lawNotwithstanding any other provision of law, the Memorandum of Agreement entered into by the Tribe and the County concerning taking land in the County into trust for the benefit of the Tribe, which was approved by the County Board of Supervisors on March 10, 2015, and any addenda and supplement or amendment thereto, is not subject to review or approval of the Secretary in order to be effective, including review or approval under section 2103 of the Revised Statutes (25 U.S.C. 81).1099E.Interoperability of communications between military installations and adjacent jurisdictionsNot later than 12 months after the date of the enactment of this Act, the Department of Defense Fire and Emergency Services Working Group shall submit to the congressional defense committees a report that includes—(1)an identification of all military installations that provide emergency services to areas outside of their installations, make them aware of the Amtrak Passenger Train 501 Derailment in DuPont, Washington, and determine the effectiveness of the communications system between that military installation and the adjacent jurisdictions; and(2)an implementation plan to address any deficiencies with interoperability caused by the incompatibility between the Department of Defense communications system and that of adjacent civilian agencies. 1099F.Support for National Maritime Heritage Grants programOf the funds authorized to be appropriated by this Act for fiscal year 2020 for the Department of Defense, the Secretary of Defense may contribute up to $5,000,000 to support the National Maritime Heritage Grants Program established under section 308703 of title 54, United States Code.1099G.Chinese language and culture studies within the Defense Language and National Security Education Office(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, as specified in the corresponding funding table in section 4301, for operation and maintenance, Defense-Wide, Defense Human Resources Activity, line 220 is hereby increased by $13,404,000 (with the amount of such increase to be made available for Chinese language and culture studies within the Defense Language and National Security Education Office).(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 101 for procurement, as specified in the corresponding funding table in section 4101, for other procurement, Army, Installation Info Infrastructure MOD Program, line 63 is hereby reduced by $13,404,000.1099H.Modification of prohibition on availability of funds for Chinese language programs at certain institutions of higher educationSection 1091(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1997) is amended—(1)by striking None of the funds and inserting the following:(1)In generalNone of the funds; and(2)by adding at the end the following new paragraph:(2)Transition plan The Secretary of Defense shall develop a transition plan for each institution of higher education subject to the limitation under paragraph (1). Under the transition plan, the institution may regain eligibility to receive funds from the Department of Defense for Chinese language training by developing an independent Chinese language program with no connection to a Confucius Institute..1099I.Lessons learned and best practices on progress of gender integration implementation in the Armed ForcesThe Secretary of Defense shall direct each component of the Armed Forces to share lessons learned and best practices on the progress of their gender integration implementation plans and to communicate strategically that progress with other components of the Armed Forces as well as the general public, as recommended by the Defense Advisory Committee on Women in the Services.1099J.Strategies for recruitment and retention of women in the Armed ForcesThe Secretary of each of the military departments shall—(1)examine successful strategies in use by foreign military services to recruit and retain women; and(2)consider potential best practices for implementation in the United States Armed Forces, as recommended by the Defense Advisory Committee on Women in the Services.1099K.Definition of current monthly income for purposes of bankruptcy lawsSection 101(10A) of title 11, United States Code, is amended by striking subparagraph (B) and inserting the following:(B)(i)includes any amount paid by any entity other than the debtor (or in a joint case the debtor and the debtor’s spouse), on a regular basis for the household expenses of the debtor or the debtor’s dependents (and in a joint case the debtor’s spouse if not otherwise a dependent); and(ii)excludes—(I)benefits received under the Social Security Act (42 U.S.C. 301 et seq.);(II)payments to victims of war crimes or crimes against humanity on account of their status as victims of such crimes;(III)payments to victims of international terrorism or domestic terrorism, as those terms are defined in section 2331 of title 18, on account of their status as victims of such terrorism; and(IV)any monthly compensation, pension, pay, annuity, or allowance paid under title 10, 37, or 38 in connection with a disability, combat-related injury or disability, or death of a member of the uniformed services, except that any retired pay excluded under this subclause shall include retired pay paid under chapter 61 of title 10 only to the extent that such retired pay exceeds the amount of retired pay to which the debtor would otherwise be entitled if retired under any provision of title 10 other than chapter 61 of that title..1099L.Honoring last surviving Medal of Honor recipient of Second World War(a)Use of rotundaAt the election of the individual (or next of kin of the individual), the last individual to die who was awarded the Medal of Honor for acts performed during World War II shall be permitted to lie in honor in the rotunda of the Capitol upon death.(b)ImplementationThe Architect of the Capitol, under the direction and supervision of the President pro tempore of the Senate and the Speaker of the House of Representatives, shall take the necessary steps to implement subsection (a) upon the death of the individual described in such subsection. 1099M.Credit monitoringSection 605A(k) of the Fair Credit Reporting Act (15 U.S.C. 1681c–1(k)) is amended by striking paragraph (4).1099N.World language advancement and readiness grants(a)FindingsCongress finds the following:(1)The national security of the United States continues to depend on language readiness, in particular among the seventeen agencies of the Intelligence Community.(2)The levels of language proficiency required for national security necessitate long sequences of language training for personnel in the Intelligence Community and the Department of Defense.(3)The future national security and economic well-being of the United States will depend substantially on the ability of its citizens to communicate and compete by knowing the languages and cultures of other countries.(4)The Federal Government has an interest in ensuring that the employees of its departments and agencies with national security responsibilities are prepared to meet the challenges of this changing international environment.(5)The Federal Government also has an interest in taking actions to alleviate the problem of American students being inadequately prepared to meet the challenges posed by increasing global interaction among nations.(6)American elementary schools, secondary schools, colleges, and universities must place a new emphasis on improving the teaching of foreign languages, area studies, counterproliferation studies, and other international fields to help meet those challenges.(b)Grants authorized(1)Program authorityThe Secretary of Defense, in consultation with the Director of National Intelligence and the Secretary of Education, may carry out a program under which the Secretary of Defense makes grants, on a competitive basis, to eligible entities to carry out innovative model programs providing for the establishment, improvement, or expansion of world language study for elementary school and secondary school students.(2)DurationEach grant under this section shall be awarded for a period of 3 years.(3)Geographic distributionThe Secretary of Defense shall ensure the equitable geographic distribution of grants under this section.(4)Matching requirement for local educational agencies(A)In generalExcept as provided in subparagraph (B), each local educational agency that receives a grant under this section shall provide, from non-Federal sources, an amount equal to the amount of the grant (which may be provided in cash or in kind) to carry out the activities supported by the grant.(B)ExceptionThe Secretary of Defense may reduce the matching requirement under subparagraph (A) for any local educational agency that the Secretary determines does not have adequate resources to meet such requirement.(5)Special requirements for local educational agenciesIn awarding a grant under paragraph (1) to an eligible entity that is a local educational agency, the Secretary of Defense shall support programs that—(A)show the promise of being continued beyond the grant period;(B)demonstrate approaches that can be disseminated to and duplicated in other local educational agencies; and(C)may include a professional development component.(6)Allocation of funds(A)Not less than 75 percent of the funds made available to carry out this section for a fiscal year shall be used for the expansion of world language learning in elementary schools.(B)Not less than 75 percent of the funds made available to carry out this section for a fiscal year shall be used to support instruction in world languages determined by the Secretary of Defense to be critical to the national security interests of the United States.(C)The Secretary of Defense may reserve not more than 5 percent of funds made available to carry out this section for a fiscal year to evaluate the efficacy of programs that receive grants under paragraph (1).(7)Applications(A)In generalTo be considered for a grant under paragraph (1), an eligible entity shall submit an application to the Secretary of Defense at such time, in such manner, and containing such information and assurances as the Secretary may require.(B)Special considerationThe Secretary of Defense shall give special consideration to applications describing programs that—(i)include intensive summer world language programs for professional development of world language teachers;(ii)link nonnative English speakers in the community with the schools in order to promote two-way language learning;(iii)promote the sequential study of a world language for students, beginning in elementary schools;(iv)make effective use of technology, such as computer-assisted instruction, language laboratories, or distance learning, to promote world language study;(v)promote innovative activities, such as dual language immersion, partial world language immersion, or content-based instruction; and(vi)are carried out through a consortium comprised of the eligible entity receiving the grant, an elementary school or secondary school, and an institution of higher education (as that term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).(c)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means the following:(A)A local educational agency that hosts a unit of the Junior Reserve Officers' Training Corps.(B)A school operated by the Department of Defense Education Activity.(2)ESEA termsThe terms elementary school, local educational agency and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(3)World languageThe term world language means—(A)any natural language other than English, including—(i)languages determined by the Secretary of Defense to be critical to the national security interests of the United States;(ii)classical languages;(iii)American sign language; and(iv)Native American languages; and(B)any language described in subparagraph (A) that is taught in combination with English as part of a dual language or immersion learning program.1099O.Inclusion of certain names on the Vietnam Veterans MemorialThe Secretary of Defense shall provide for the inclusion on the Vietnam Veterans Memorial in the District of Columbia the names of the seventy-four crew members of the USS Frank E. Evans killed on June 3, 1969.1099P.Sense of Congress regarding Army Contracting Command–New JerseyIt is the Sense of Congress that—(1)Army Contracting Command–New Jersey (referred to in this section as ACC-NJ) plays a vital role in planning, directing, controlling, managing, and executing the full spectrum of contracting, acquisition support, and business advisory services that support major weapons, armaments, ammunition systems, information technology. and enterprise systems for the Army and other Department of Defense customers;(2)ACC-NJ has unique expertise executing grants, cooperative agreements, and other transaction agreements central to the work at Picatinny Arsenal; and(3)the workforce of ACC-NJ has the unmatched experience and expertise to support innovative and rapid contracting necessary to accelerate acquisition and enhance readiness for a modernizing the United States Armed Forces.1099Q.Review and report on experimentation with ticks and insects(a)ReviewThe Inspector General of the Department of Defense shall conduct a review of whether the Department of Defense experimented with ticks and other insects regarding use as a biological weapon between the years of 1950 and 1975.(b)ReportIf the Inspector General finds that any experiment described under subsection (a) occurred, the Inspector General shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on—(1)the scope of such experiment; and(2)whether any ticks or insects used in such experiment were released outside of any laboratory by accident or experiment design. 1099R.Pilot program to provide broadband access to military families and medical facilities on remote and isolated bases(a)Pilot program(1)PurposeIn order to extend residential broadband internet access to the thousands of military families on military installations within the United States located in unserved rural areas, the Secretary of Defense, in coordination with the Federal Communication Commission, shall carry out a pilot program under which the Secretary enters into an agreement with a broadband internet provider or providers to—(A)provide broadband internet access to military families on installations within the United States located in unserved rural areas;(B)ensure broadband internet is accessible in military hospitals and clinics to facilitate the expeditious use of telehealth services and electronic military records integration; and(C)enhance broadband internet access that can support of military spouse employment, transition assistance for members of the Armed Forces, and workforce development.(2)LocationsThe Secretary shall carry out the pilot program at no fewer than three military installations located in unserved rural areas.(3)Service provider requirementsThe Secretary shall ensure that broadband internet service providers considered for participation in the pilot program—(A)use low-cost broadband technologies, such as fixed wireless technologies, which are suitable for lower population density unserved and underserved rural areas; and(B)possess the capability to expeditiously install and connect broadband internet capabilities on remote and isolated bases.(4)Fifth generation information and communications technologiesThe pilot program under this section shall be carried out in accordance with the strategy and implementation plan required under section 233 of this Act.(b)Report required(1)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Energy and Commerce of the House of Representatives a report on the implementation of the pilot program under subsection (a).(2)ElementsThe report required under paragraph (1) shall include—(A)a list of the remote and isolated bases selected by the Secretary for purposes of the pilot program;(B)an analysis of the success of the pilot program on improving access to broadband for families living on base, telehealth medicine services, and the processing of electronic health records;(C)recommendations by the Secretary for improving, expanding, or modifying the program;(D)recommendations from the Secretary, the Secretary of Commerce, and the Chairman of the Federal Communication Commission on aligning the pilot program with Federal rural broadband strategy and deployment efforts; and(E)any other matters the Secretary determines to be appropriate.(c)DefinitionsIn this section:(1)The term broadband means internet access providing throughput speeds of at least 25 Mbps downstream and at least 3 Mbps upstream and having no data consumption caps.(2)The term unserved rural areas means those rural census blocks reported by broadband providers as lacking access to broadband on the Federal Communications Commission’s Form 477.1099S.Sense of Congress regarding military working dogs and soldier handlers(a)Congressional findingsThe Congress finds that—(1)the 341st Training Squadron, 37th Training Wing at Lackland Air Force Base provides highly trained military working dogs to the Department of Defense and other government agencies;(2)in 2010, the operational needs of the Army for military working dogs increased without an increase in resources to train a sufficient number of dogs for the detection of improvised explosive devices at the 341st Training Squadron;(3)the Army initiated the tactical explosive detection dog program in August 2010 as a nontraditional military working dog program to train and field improvised explosive device detection dogs for use in Afghanistan as part of Operation Enduring Freedom;(4)the tactical explosive detection dog program was created to reduce casualties from improvised explosive devices in response to an increase in the use of asymmetric weapons by the enemy;(5)the tactical explosive detection dogs were a unique subset of military working dogs because the Army selected and trained soldiers from deploying units to serve as temporary handlers for only the duration of deployment to Operation Enduring Freedom;(6)the tactical explosive detection dogs and their soldier handlers, like other military working dog and handler teams, formed strong bonds while training for combat and performing extremely dangerous improvised explosive device detection missions in service to the United States;(7)the tactical explosive detection dog program was a nontraditional military working dog program that terminated in February 2014;(8)at the termination of the tactical explosive detection dog program in February 2014, neither United States law nor Department of Defense policy established an adoption order priority, and Department of Defense policy only provided that military working dogs be adopted by former handlers, law enforcement agencies, and other persons capable of humanely caring for the animals;(9)an August 2016 report to Congress by the Air Force entitled Tactical Explosive Detector Dog (TEDD) Adoption Report concluded that the Army had a limited transition window for the disposition of tactical explosive detection dogs and the lack of a formal comprehensive plan contributed to the disorganized disposition process for the tactical explosive detection dogs;(10)the August 2016 report stated that, in 2014, the Army disposed of 229 tactical explosive detection dogs;(11)40 tactical explosive detection dogs were adopted by handlers, 47 dogs were adopted by private individuals, 70 dogs were transferred to Army units, 17 dogs were transferred to other government agencies, 46 dogs were transferred to law enforcement agencies, and 9 dogs were deceased;(12)the disposition of tactical explosive detection dogs was poorly executed, proper procedures outlined in Department of Defense policy were ignored, and, as a result, the former soldier handlers were not provided the opportunity to adopt their tactical explosive detection dogs;(13)the Army should have deliberately planned for the disposition of the tactical explosive detection dogs and provided appropriate time to review and consider adoption applications to mitigate handler and civilian adoption issues;(14)section 342(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 793) amended section 2583(c) of title 10, United States Code, to modify the list of persons authorized to adopt a military animal and prioritize the list with preference, respectively, to former handlers, other persons capable of humanely caring for the animal, and law enforcement agencies;(15)since 2000, Congress has passed legislation that protects military working dogs, promotes their welfare, and recognizes the needs of their veteran handlers;(16)Congress continues to provide oversight of military working dogs to prevent a reoccurrence of the disposition issues that affected tactical explosive detection dogs;(17)former soldier handlers should be reunited with their tactical explosive detection dogs;(18)congressional recognition of the military service of tactical explosive detection dogs and their former soldier handlers is a small measure of gratitude this legislative body can convey;(19)over 4 years have passed since the termination of the tactical explosive detection dog program;(20)Congressman Walter B. Jones has been a long-time advocate for military working dogs and their handlers;(21)Congressman Walter B. Jones has worked to ensure that handlers are given priority when their military working dogs reach retirement;(22)Congressman Walter B. Jones was a strong proponent of the Wounded Warrior Service Dog program, which is a valuable program that helps wounded members of the Armed Forces manage and recover from post-traumatic stress;(23)the advocacy of Congressman Walter B. Jones for military working dogs is well known throughout the nonprofit community that supports military working dogs;(24)Congressman Walter B. Jones worked with the Department of Defense and the Senate to update the language in the Air Force Manual on Military Working Dogs to clarify that military working dogs are not equipment and to indicates the true level of appreciation and respect the Department of Defense has for these valuable members of the military team;(25)Congressman Walter B. Jones was the chief legislative sponsor of the Military Working Dog Teams Monument, which was built with no taxpayer dollars but through corporate and private donations; and(26)with the support of Congressman Walter B. Jones, the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) authorized the Burnam Foundation to design, fund, build, and maintain the Military Working Dog Teams National Monument.(b)Sense of CongressIt is the sense of Congress to—(1)recognize the efforts of Congressman Walter B. Jones to promote military working dogs as unsung heroes on the battlefield and in helping wounded warriors recover from physical and mental injuries;(2)recognize the service of military working dogs and soldier handlers from the tactical explosive detection dog program;(3)acknowledge that not all tactical explosive detection dogs were adopted by their former soldier handlers;(4)encourage the Army and other government agencies, including law enforcement agencies, with former tactical explosive detection dogs to prioritize adoption to former tactical explosive detection dog handlers; and(5)honor the sacrifices made by tactical explosive detection dogs and their soldier handlers in combat.1099T.Designation of Department of Defense strategic Arctic ports(a)Sense of CongressIt is the sense of Congress that—(1)the Arctic is a region of strategic importance to the national security interests of the United States and the Department of Defense must better align its presence, force posture, and capabilities to meet the growing array of challenges in the region; and(2)although much progress has been made to increase awareness of Arctic issues and to promote increased presence in the region, additional measures, including the designation of one or more strategic Arctic ports, are needed to show the commitment of the United States to this emerging strategic choke point of future great power competition.(b)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, the Commanding General of the United States Army Corps of Engineers, the Commandant of the Coast Guard, and the Administrator of the Maritime Administration, shall submit to the congressional defense committees a report evaluating potential sites for one or more strategic ports in the Arctic.(2)ElementsConsistent with the updated military strategy for the protection of United States national security interests in the Arctic region set forth in the report required under section 1071 of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 114–92; 129 Stat. 992), the report required under paragraph (1) shall include—(A)an evaluation of the amount of sufficient and suitable space needed to create capacity for port and other necessary infrastructure for at least one of each of type of Navy or Coast Guard vessel, including an Arleigh Burke class destroyer of the Navy, a national security cutter, and a heavy polar ice breaker of the Coast Guard;(B)an evaluation of the amount of sufficient and suitable space needed to create capacity for equipment and fuel storage, technological infrastructure, and civil infrastructure to support military and civilian operations, including—(i)aerospace warning;(ii)maritime surface and subsurface warning;(iii)maritime control and defense;(iv)maritime domain awareness;(v)homeland defense;(vi)defense support to civil authorities;(vii)humanitarian relief;(viii)search and rescue;(ix)disaster relief;(x)oil spill response;(xi)medical stabilization and evacuation; and(xii)meteorological measurements and forecasting;(C)an identification of proximity and road access required to an airport designated as a commercial service airport by the Federal Aviation Administration that is capable of supporting military and civilian aircraft for operations designated in subparagraph (B);(D)a description of the requirements, to include infrastructure and installations, communications, and logistics necessary to improve response effectiveness to support military and civilian operations described in subparagraph (B);(E)an identification of the sites that the Secretary recommends as potential sites for designation as Department of Defense Strategic Arctic Ports;(F)the estimated cost of sufficient construction necessary to initiate and sustain expected operations at such sites; and(G)such other information as the Secretary deems relevant.(c)Designation of strategic arctic portsNot later than 90 days after the date on which the report required under subsection (b) is submitted, the Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, the Commanding General of the United States Army Corps of Engineers, the Commandant of the Coast Guard, and the Administrator of the Maritime Administration, may designate one or more ports as Department of Defense Strategic Arctic Ports from the sites identified under subsection (b)(2)(E).(d)Rule of constructionNothing in this section may be construed to authorize any additional appropriations for the Department of Defense for the establishment of any port designated pursuant to this section.(e)Arctic definedIn this section, the term Arctic has the meaning given that term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).1099U.Funding limitation for the Erie Canalway National Heritage CorridorSection 810(a)(1) of the Erie Canalway National Heritage Corridor Act (Public Law 106–554; 114 Stat. 2763A–303) is amended, in the second sentence, by striking $12,000,000 and inserting $14,000,000.1099V.Inspection of facilities used to house, detain, screen, and review migrants and refugeesThe Secretary of Defense, in coordination with the Comptroller General of the United States and the Secretary of Health and Human Services shall establish a process under which the Comptroller General and the Inspector General of Health and Human Services, as appropriate, may be provided with access to Government-owned or Department of Defense-owned installations where there are facilities used to house, detain, screen, or review migrants, refugees, or other persons recently arriving in the United States for purposes of conducting surprise inspections of such facilities.1099W.Sense of Congress regarding the 2001 Authorization for Use of Military Force(a)FindingsCongress makes the following findings:(1)The Authorization for Use of Military Force (referred to in this section as the 2001 AUMF) (Public Law 107–40; 50 U.S.C. 1541 note) was passed by Congress in 2001 after the terrorist attacks of September 11, 2001, to authorize the use of force against those responsible for the attacks of September 11, 2001.(2)The 2001 AUMF is one of the only modern authorizations for the use of force in the history of the United States that included no limitation in time, geography, operations, or a named enemy.(3)The 2001 AUMF has been cited 41 times as the legal basis for the use of force in 19 countries.(4)Article 1, Section 8 of the Constitution provides Congress with the sole authority to declare war.(b)Sense of CongressIt is the sense of Congress that—(1)the use of the 2001 AUMF has been well beyond the scope that Congress initially intended when it was passed on September 14, 2001;(2)nearly 18 years after the passage of the 2001 AUMF, it has served as a blank check for any President to wage war at any time and at any place; and(3)any new authorization for the use of military force that replaces the 2001 AUMF should include—(A)a sunset clause and timeframe within which Congress should revisit the authority provided in the new authorization for use of military force;(B)a clear and specific expression of mission objectives, targets, and geographic scope; and(C)reporting requirements to increase transparency and ensure proper Congressional oversight.1099X.Prohibition on export of air to ground munitions, related components and parts of such munitions, and related services to Saudi Arabia and the United Arab Emirates(a)In generalFor the one-year period beginning on the date of the enactment of this Act, the President may not issue any license, and shall suspend any license or other approval that was issued before the date of the enactment of this Act, for the export to the Government of Saudi Arabia or the Government of the United Arab Emirates of any air to ground munitions, related components and parts of such munitions, and related services.(b)WaiverThe President may waive the prohibition in subsection (a) for any instance of license denial or suspension that shall result in a cost to the Federal Government. 1099Y.Independent studies regarding potential cost savings with respect to the nuclear security enterprise and force structure(a)Comptroller General report(1)RequirementNot later than December 1, 2020, the Comptroller General of the United States shall submit to the congressional defense committees a report containing cost analyses with respect to each of the following:(A)Options for reducing the nuclear security enterprise (as defined by section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501)).(B)Options for reductions in service contracts.(C)Options for rebalancing force structure, including reductions in special operations forces, the ancillary effects of such options, and the impacts of changing the force mix between active and reserve components.(D)Options for reducing or realigning overseas military presence.(E)Options for the use of pre-award audits to negotiate better prices for weapon systems and services.(F)Options for replacing some military personnel with civilian employees.(2)FormThe report under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex with respect to the matters specified in subparagraphs (A) and (C) of such paragraph.(b)FFRDC studies(1)RequirementThe Secretary of Defense shall seek to enter into agreements with federally funded research and development centers to conduct the following studies:(A)A study of the cost savings resulting from changes in force structure, active and reserve component balance, basing, and other impacts resulting from potential challenges to foundational planning assumptions.(B)A study of the cost savings resulting from the adoption of alternatives to the current nuclear deterrence posture of the United States.(C)A study of the cost savings of alternatives to current force structures.(2)Detail requiredThe Secretary shall ensure that each study under paragraph (1) has a level of detail sufficient to allow the Director of the Congressional Budget Office to analyze the costs described in such studies.(3)SubmissionNot later than December 1, 2020, the Secretary shall submit to the congressional defense committees each study under paragraph (1).(4)FormThe studies under paragraph (1), and the report under paragraph (3), shall be submitted in unclassified form, but may contain a classified annex.(c)Independent study(1)RequirementThe Secretary shall seek to enter into an agreement with an appropriate nonpartisan nongovernmental entity to conduct a study on possible alternatives to the current defense and deterrence posture of the United States, including challenges to foundational assumptions, and the impact of such postures on planning assumptions and requirements, basing, and force structure requirements.(2)SubmissionNot later than December 1, 2020, the Secretary shall submit to the congressional defense committees the study under paragraph (1). INorth Korea Nuclear Sanctions1099Z–1.Short titleThis subtitle may be cited as the Otto Warmbier North Korea Nuclear Sanctions Act of 2019.1099Z–2.FindingsThe Congress finds the following:(1)On June 1, 2016, the Department of the Treasury’s Financial Crimes Enforcement Network announced a Notice of Finding that the Democratic People’s Republic of Korea is a jurisdiction of primary money laundering concern due to its use of state-controlled financial institutions and front companies to support the proliferation and development of weapons of mass destruction (WMD) and ballistic missiles.(2)The Financial Action Task Force (FATF) has expressed serious concerns with the threat posed by North Korea’s proliferation and financing of WMD, and has called on FATF members to apply effective counter-measures to protect their financial sectors from North Korean money laundering, WMD proliferation financing, and the financing of terrorism.(3)In its February 2017 report, the U.N. Panel of Experts concluded that—(A)North Korea continued to access the international financial system in support of illicit activities despite sanctions imposed by U.N. Security Council Resolutions 2270 (2016) and 2321 (2016);(B)during the reporting period, no member state had reported taking actions to freeze North Korean assets; and(C)sanctions evasion by North Korea, combined with inadequate compliance by member states, had significantly negated the impact of U.N. Security Council resolutions.(4)In its September 2017 report, the U.N. Panel of Experts found that—(A)North Korea continued to violate financial sanctions by using agents acting abroad on the country’s behalf;(B)foreign financial institutions provided correspondent banking services to North Korean persons and front companies for illicit purposes;(C)foreign companies violated sanctions by maintaining links with North Korean financial institutions; and(D)North Korea generated at least $270 million during the reporting period through the violation of sectoral sanctions.(5)North Korean entities engage in significant financial transactions through foreign bank accounts that are maintained by non-North Korean nationals, thereby masking account users’ identity in order to access financial services.(6)North Korea’s sixth nuclear test on September 3, 2017, demonstrated an estimated explosive power more than 100 times greater than that generated by its first nuclear test in 2006.(7)On February 23, 2018 the Department of the Treasury announced its largest-ever set of North Korea-related sanctions, with a particular focus on shipping and trading companies, and issued a maritime advisory to highlight North Korea’s sanctions evasion tactics. On May 9, 2019, the United States seized a North Korean ship, the Wise Honest, which had previously been detained by Indonesia for carrying coal in violation of United Nations sanctions.(8)According to the March 2019 Final Report of the U.N. Panel of Experts, The nuclear and ballistic missile programmes of the Democratic People’s Republic of Korea remain intact and the country continues to defy Security Council resolutions through a massive increase in illegal ship-to-ship transfers of petroleum products and coal. These violations render the latest United Nations sanctions ineffective by flouting the caps on the import of petroleum products and crude oil by the Democratic People’s Republic of Korea as well as the coal ban, imposed in 2017 by the Security Council in response to the country’s unprecedented nuclear and ballistic missile testing..(9)The U.N. Panel of Experts further concluded: Financial sanctions remain some of the most poorly implemented and actively evaded measures of the sanctions regime. Individuals empowered to act as extensions of financial institutions of the Democratic People’s Republic of Korea operate in at least five countries with seeming impunity..(10)North Korea has successfully tested short-range, submarine-launched, and intercontinental ballistic missiles, and is rapidly progressing in its development of a nuclear-armed missile that is capable of reaching United States territory.1099Z–3.Conditions with respect to certain accounts and transactions at United States financial institutions(a)Correspondent and payable-through accounts held by foreign financial institutions(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall prescribe regulations to prohibit, or impose strict conditions on, the opening or maintaining in the United States of a correspondent account or a payable-through account by a foreign financial institution that the Secretary finds knowingly facilitates a significant transaction or provides significant financial services for a covered person.(2)Penalties(A)Civil penaltyA person who violates, attempts to violate, conspires to violate, or causes a violation of regulations prescribed under this subsection shall be subject to a civil penalty in an amount not to exceed the greater of—(i)$250,000; or(ii)an amount that is twice the amount of the transaction that is the basis of the violation with respect to which the penalty is imposed.(B)Criminal penaltyA person who willfully commits, willfully attempts to commit, or willfully conspires to commit, or aids or abets in the commission of, a violation of regulations prescribed under this subsection shall, upon conviction, be fined not more than $1,000,000, or if a natural person, may be imprisoned for not more than 20 years, or both.(b)Restrictions on certain transactions by United States financial institutions(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall prescribe regulations to prohibit a United States financial institution, and any person owned or controlled by a United States financial institution, from knowingly engaging in a significant transaction with or benefitting any person that the Secretary finds to be a covered person.(2)Civil penaltyA person who violates, attempts to violate, conspires to violate, or causes a violation of regulations prescribed under this subsection shall be subject to a civil penalty in an amount not to exceed the greater of—(A)$250,000; or(B)an amount that is twice the amount of the transaction that is the basis of the violation with respect to which the penalty is imposed.1099Z–4.Opposition to assistance by the international financial institutions and the Export-Import Bank(a)International financial institutionsThe Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) is amended by adding at the end the following:73.Opposition to assistance for any government that fails to implement sanctions on North Korea(a)In generalThe Secretary of the Treasury shall instruct the United States Executive Director at the international financial institutions (as defined under section 1701(c) of the International Financial Institutions Act) to use the voice and vote of the United States to oppose the provision of financial assistance to a foreign government, other than assistance to support basic human needs, if the President determines that, in the year preceding consideration of approval of such assistance, the government has knowingly failed to prevent the provision of financial services to, or freeze the funds, financial assets, and economic resources of, a person described under subparagraphs (A) through (E) of section 7(2) of the Otto Warmbier North Korea Nuclear Sanctions Act of 2019.(b)WaiverThe President may waive subsection (a) for up to 180 days at a time with respect to a foreign government if the President reports to Congress that—(1)the foreign government’s failure described under (a) is due exclusively to a lack of foreign government capacity;(2)the foreign government is taking effective steps to prevent recurrence of such failure; or(3)such waiver is vital to the national security interests of the United States..(b)Export-Import BankSection 2(b) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)) is amended by adding at the end the following:(14)Prohibition on support involving persons connected with North KoreaThe Bank may not guarantee, insure, or extend credit, or participate in the extension of credit in connection with the export of a good or service to a covered person (as defined under section 7 of the Otto Warmbier North Korea Nuclear Sanctions Act of 2019)..1099Z–5.Treasury reports on compliance, penalties, and technical assistance(a)Semiannual report(1)In generalNot later than 120 days following the date of the enactment of this Act, and every 180 days thereafter, the Secretary of the Treasury shall submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate that includes—(A)a list of financial institutions that, in the period since the preceding report, knowingly facilitated a significant transaction or transactions or provided significant financial services for a covered person;(B)a list of any penalties imposed under section 3 in the period since the preceding report; and(C)a description of efforts by the Department of the Treasury in the period since the preceding report, through consultations, technical assistance, or other appropriate activities, to strengthen the capacity of financial institutions and foreign governments to prevent the provision of financial services benefitting any covered person.(2)Form of report; public availability(A)FormThe report required under paragraph (1) shall be submitted in unclassified form but may contain a classified annex.(B)Public availabilityThe unclassified portion of such report shall be made available to the public and posted on the website of the Department of the Treasury.(3)SunsetThe report requirement under this subsection shall terminate after the end of the 5-year period beginning on the date of enactment of this Act.(b)Testimony requiredUpon request of the Committee on Financial Services of the House of Representatives or the Committee on Banking, Housing, and Urban Affairs of the Senate, the Under Secretary of the Treasury for Terrorism and Financial Intelligence shall testify to explain the effects of this Act, and the amendments made by this Act, on North Korea’s access to illicit finance channels.(c)International Monetary FundTitle XVI of the International Financial Institutions Act (22 U.S.C. 262p et seq.) is amended by adding at the end the following:1629.Support for capacity of the International Monetary Fund to prevent money laundering and financing of terrorismThe Secretary of the Treasury shall instruct the United States Executive Director at the International Monetary Fund to support the increased use of the administrative budget of the Fund for technical assistance that strengthens the capacity of Fund members to prevent money laundering and the financing of terrorism..(d)National Advisory Council report to CongressThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall include in the report required by section 1701 of the International Financial Institutions Act (22 U.S.C. 262r) a description of—(1)the activities of the International Monetary Fund in the most recently completed fiscal year to provide technical assistance that strengthens the capacity of Fund members to prevent money laundering and the financing of terrorism, and the effectiveness of the assistance; and(2)the efficacy of efforts by the United States to support such technical assistance through the use of the Fund’s administrative budget, and the level of such support.(e)SunsetEffective on the date that is the end of the 4-year period beginning on the date of enactment of this Act, section 1629 of the International Financial Institutions Act, as added by subsection (c), is repealed.1099Z–6.Suspension and termination of prohibitions and penalties(a)SuspensionExcept for any provision of section 1098, the President may suspend, on a case-by-case basis, the application of any provision of this subtitle, or provision in an amendment made by this subtitle, with respect to an entity, individual, or transaction, for a period of not more than 180 days at a time if the President certifies to Congress that—(1)the Government of North Korea has—(A)committed to the verifiable suspension of North Korea’s proliferation and testing of WMD, including systems designed in whole or in part for the delivery of such weapons; and(B)has agreed to multilateral talks including the Government of the United States, with the goal of permanently and verifiably limiting North Korea’s WMD and ballistic missile programs; or(2)such suspension is vital to the national security interests of the United States, with an explanation of the reasons therefor.(b)Termination(1)In generalOn the date that is 30 days after the date on which the President makes the certification described under paragraph (2)—(A)subsection (a), section 1094, and subsections (a) and (b) of section 1096 shall cease to have any force or effect;(B)section 73 of the Bretton Woods Agreements Act, as added by section 4(a), shall be repealed; and(C)section 2(b)(14) of the Export-Import Bank Act of 1945, as added by section 4(b), shall be repealed.(2)CertificationThe certification described under this paragraph is a certification by the President to the Congress that—(A)the Government of North Korea—(i)has ceased to pose a significant threat to national security, with an explanation of the reasons therefor; or(ii)is committed to, and is taking effective steps to achieving, the goal of permanently and verifiably limiting North Korea’s WMD and ballistic missile programs; or(B)such termination is vital to the national security interests of the United States, with an explanation of the reasons therefor.1099Z–7.Exception relating to importation of goods(a)In generalThe authorities and requirements to impose sanctions authorized under this subtitle shall not include the authority or requirement to impose sanctions on the importation of goods.(b)Good definedIn this section, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.1099Z–8.DefinitionsFor purposes of this subtitle:(1)Terms related to North KoreaThe terms applicable Executive order, Government of North Korea, North Korea, North Korean person, and significant activities undermining cybersecurity have the meanings given those terms, respectively, in section 3 of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9202).(2)Covered personThe term covered person means the following:(A)Any North Korean person designated under an applicable Executive order.(B)Any North Korean person that knowingly facilitates the transfer of bulk cash or covered goods (as defined under section 1027.100 of title 31, Code of Federal Regulations).(C)Any North Korean financial institution.(D)Any North Korean person employed outside of North Korea, except that the Secretary of the Treasury may waive the application of this subparagraph for a North Korean person that is not otherwise a covered person and—(i)has been granted asylum or refugee status by the country of employment; or(ii)is employed as essential diplomatic personnel for the Government of North Korea.(E)Any person acting on behalf of, or at the direction of, a person described under subparagraphs (A) through (D).(F)Any person that knowingly employs a person described under subparagraph (D).(G)Any person that knowingly facilitates the import of goods, services, technology, or natural resources, including energy imports and minerals, or their derivatives, from North Korea.(H)Any person that knowingly facilitates the export of goods, services, technology, or natural resources, including energy exports and minerals, or their derivatives, to North Korea, except for food, medicine, or medical supplies required for civilian humanitarian needs.(I)Any person that knowingly invests in, or participates in a joint venture with, an entity in which the Government of North Korea participates or an entity that is created or organized under North Korean law.(J)Any person that knowingly provides financial services, including through a subsidiary or joint venture, in North Korea.(K)Any person that knowingly insures, registers, facilitates the registration of, or maintains insurance or a registration for, a vessel owned, controlled, commanded, or operated by a North Korean person.(L)Any person knowingly providing specialized teaching, training, or information or providing material or technological support to a North Korean person that—(i)may contribute to North Korea’s development and proliferation of WMD, including systems designed in whole or in part for the delivery of such weapons; or(ii)may contribute to significant activities undermining cybersecurity.(3)Financial institution definitions(A)Financial institutionThe term financial institution means a United States financial institution or a foreign financial institution.(B)Foreign financial institutionThe term foreign financial institution has the meaning given that term under section 1010.605 of title 31, Code of Federal Regulations.(C)North Korean financial institutionThe term North Korean financial institution includes—(i)any North Korean financial institution, as defined in section 3 of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9202);(ii)any financial agency, as defined in section 5312 of title 31, United States Code, that is owned or controlled by the Government of North Korea;(iii)any money transmitting business, as defined in section 5330(d) of title 31, United States Code, that is owned or controlled by the Government of North Korea;(iv)any financial institution that is a joint venture between any person and the Government of North Korea; and(v)any joint venture involving a North Korean financial institution.(D)United States financial institutionThe term United States financial institution has the meaning given the term U.S. financial institution under section 510.310 of title 31, Code of Federal Regulations.(4)KnowinglyThe term knowingly with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.XICivilian Personnel MattersAPersonnel Management1101.Defense Advanced Research Projects Agency personnel management authoritySection 1599h(b)(1)(B) of title 10, United States Code, is amended by striking 100 positions and inserting 140 positions. 1102.Modification of probationary period for certain Department of Defense employees(a)In generalSection 1599e of title 10, United States Code, is amended by—(1)striking subsection (a) and inserting the following:(a)In generalNotwithstanding sections 3321 and 3393(d) of title 5, the probationary period applicable under those sections to a covered employee may be extended by the Secretary concerned at the discretion of such Secretary.; and(2)by striking subsection (d). (b)Conforming amendmentsTitle 5, United States Code, is amended—(1)in section 7501(1), by striking , except as provided in section 1599e of title 10,; and(2)in section 7511(a)(1)(A)(ii), by striking except as provided in section 1599e of title 10,.(c)ApplicationThe amendments made by this section shall apply to any covered employee (as that term is defined in paragraph (1) of section 1599e(b) of title 10, United States Code) appointed to a position described under subparagraph (A) or (B) of such paragraph on or after the date of the enactment of this Act. 1103.Civilian personnel managementSection 129 of title 10, United States Code, is amended—(1)in subsection (a)—(A)in the first sentence, by striking each fiscal year and inserting each fiscal year solely; and(B)in the second sentence—(i)by striking Any and inserting The management of such personnel in any fiscal year shall not be subject to any; and(ii)by striking shall be developed and all that follows through changed circumstances; and(2)in subsection (c)(2)—(A)in each of subparagraphs (A) and (B), by inserting and associated costs after each instance of projected size; and(B)in subparagraph (B), by striking that have been taken and all that follows through the period and inserting to reduce the overall costs of the total force of military, civilian, and contract workforces..1104.One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and as most recently amended by section 1115 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is further amended by striking 2020 and inserting 2021.1105.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for federal civilian employees working overseas(a)Extension of authoritySection 1101(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1104 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is further amended by striking through 2019 and inserting through 2020.(b)Effective dateThe amendment made by this section shall take effect on January 1, 2020.1106.Performance of civilian functions by military personnelSubparagraph (B) of paragraph (1) of subsection (g) of section 129a of title 10, United States Code, is amended to read as follows:(B)such functions may be performed by military personnel for a period that does not exceed one year if the Secretary of the military department concerned determines that—(i)the performance of such functions by military personnel is required to address critical staffing needs resulting from a reduction in personnel or budgetary resources by reason of an Act of Congress; and(ii)the military department concerned is in compliance with the policies, procedures, and analysis required by this section and section 129 of this title..1107.Extension of direct hire authority for domestic industrial base facilities and Major Range and Test Facilities Base(a)In generalSubsection (a) of section 1125 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), as amended by subsection (a) of section 1102 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is further amended by striking through 2021, and inserting through 2025,.(b)BriefingSubsection (b) of such section 1102 is amended by striking fiscal years 2019 and 2021 and inserting fiscal years 2019 through 2025. 1108.Authority to provide additional allowances and benefits for certain Defense Clandestine Service employeesSection 1603 of title 10, United States Code, is amended by adding at the end the following new subsection:(c)Additional allowances and benefits for certain employees of the defense clandestine service(1)Beginning on the date on which the Secretary of Defense submits the report under paragraph (3)(A), in addition to the authority to provide compensation under subsection (a), the Secretary may provide a covered employee allowances and benefits under paragraph (1) of section 9904 of title 5 without regard to the limitations in that section—(A)that the employee be assigned to activities outside the United States; or(B)that the activities to which the employee is assigned be in support of Department of Defense activities abroad.(2)The Secretary may not provide allowances and benefits under paragraph (1) to more than 125 covered employees per year.(3)(A)The Secretary shall submit to the appropriate congressional committees a report containing a strategy addressing the mission of the Defense Clandestine Service during the period covered by the most recent future-years defense program submitted under section 221 of this title, including—(i)how such mission will evolve during such period;(ii)how the authority provided by paragraph (1) will assist the Secretary in carrying out such mission; and(iii)an implementation plan for carrying out paragraph (1), including a projection of how much the amount of the allowances and benefits provided under such paragraph compare with the amount of the allowances and benefits provided before the date of the report.(B)Not later than December 31, 2020, and each year thereafter, the Secretary shall submit to the appropriate congressional committees a report, with respect to the fiscal year preceding the date on which the report is submitted—(i)identifying the number of covered employees for whom the Secretary provided allowances and benefits under paragraph (1); and(ii)evaluating the efficacy of such allowances and benefits in enabling the execution of the objectives of the Defense Intelligence Agency. (C)The reports under subparagraphs (A) and (B) may be submitted in classified form.(4)In this subsection:(A)The term appropriate congressional committees means—(i)the congressional defense committees; and(ii)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.(B)The term covered employee means an employee in a defense intelligence position who is assigned to the Defense Clandestine Service at a location in the United States that the Secretary determines has living costs equal to or higher than the District of Columbia..1109.Prohibited personnel practices(a)In generalSection 2302 of title 5, United States Code, is amended by adding at the end the following:(g)(1)All protections afforded to an employee under subparagraphs (A), (B), and (D) of subsection (b)(1) shall be afforded, in the same manner and to the same extent, to an intern and an applicant for internship.(2)For purposes of the application of this subsection, a reference to an employee shall be considered a reference to an intern in—(A)section 717 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–16);(B)sections 12 and 15 of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 631, 633a); and(C)section 501 of the Rehabilitation Act of 1973 (29 U.S.C. 791).(3)In this subsection, the term intern means an individual who performs uncompensated voluntary service in an agency to earn credit awarded by an educational institution or to learn a trade or occupation..(b)Conforming amendmentSection 3111(c)(1) of title 5, United States Code, is amended by inserting section 2302(g) (relating to prohibited personnel practices), before chapter 81.1110.Enhancement of antidiscrimination protections for Federal employees(a)Sense of CongressSection 102 of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended—(1)in paragraph (4), to read as follows:(4)accountability in the enforcement of Federal employee rights is furthered when Federal agencies take appropriate disciplinary action against Federal employees who have been found to have committed discriminatory or retaliatory acts;; and (2)in paragraph (5)(A)—(A)by striking nor is accountability and inserting but accountability is not; and(B)by inserting for what by law the agency is responsible after under this Act.(b)Notification of ViolationSection 202 of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding at the end the following:(d)Notification of final agency action(1)Not later than 30 days after a Federal agency takes final action or the Equal Employment Opportunity Commission issues an appellate decision involving a finding of discrimination or retaliation prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a), as applicable, the head of the agency subject to the finding shall provide notice for at least 1 year on the agency’s internet website in a clear and prominent location linked directly from the agency’s internet home page stating that a finding of discrimination or retaliation has been made.(2)The notification shall identify the date the finding was made, the date or dates on which the discriminatory or retaliatory act or acts occurred, and the law or laws violated by the discriminatory or retaliatory act or acts. The notification shall also advise Federal employees of the rights and protections available under the respective provisions of law covered by paragraph (1) or (2) of section 201(a)..(c)Reporting requirements(1)Electronic format requirement(A)In generalSection 203(a) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended—(i)by inserting Homeland Security and before Governmental Affairs;(ii)by inserting Oversight and before Government Reform; and(iii)by inserting (in an electronic format prescribed by the Office of Personnel Management) after an annual report.(B)Effective dateThe amendment made by paragraph (1)(C) shall take effect on the date that is 1 year after the date of enactment of this Act.(C)Transition periodNotwithstanding the requirements of section 203(a) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note), the report required under such section may be submitted in an electronic format, as prescribed by the Office of Personnel Management, during the period beginning on the date of enactment of this Act and ending on the effective date in paragraph (2).(2)Reporting requirement for disciplinary actionSection 203 of such Act is amended by adding at the end the following:(c)Disciplinary action reportNot later than 60 days after the date on which a Federal agency takes final action or a Federal agency receives an appellate decision issued by the Equal Employment Opportunity Commission involving a finding of discrimination or retaliation in violation of a provision of law covered by paragraph (1) or (2) of section 201(a), as applicable, the employing Federal agency shall submit to the Commission a report stating whether disciplinary action has been initiated against a Federal employee as a result of the violation..(d)Data to be posted by employing Federal agenciesSection 301(b) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended—(1)in paragraph (9)—(A)in subparagraph (A), by striking and at the end;(B)in subparagraph (B)(ii), by striking the period at the end and inserting , and; and(C)by adding at the end the following:(C)for each such finding counted under subparagraph (A), the agency shall specify—(i)the date of the finding;(ii)the affected agency;(iii)the law violated; and(iv)whether a decision has been made regarding necessary disciplinary action as a result of the finding.; and (2)by adding at the end the following:(11)Data regarding each class action complaint filed against the agency alleging discrimination or retaliation, including—(A)information regarding the date on which each complaint was filed;(B)a general summary of the allegations alleged in the complaint;(C)an estimate of the total number of plaintiffs joined in the complaint if known;(D)the current status of the complaint, including whether the class has been certified; and(E)the case numbers for the civil actions in which discrimination or retaliation has been found..(e)Data to be posted by the equal employment opportunity commissionSection 302(b) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by striking (10) and inserting (11).(f)Notification and Federal Employee Antidiscrimination and Retaliation Act amendments(1)Notification requirementsThe Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding after section 206 the following:207.Complaint trackingNot later than 1 year after the date of enactment of the Federal Employee Antidiscrimination Act of 2019, each Federal agency shall establish a system to track each complaint of discrimination arising under section 2302(b)(1) of title 5, United States Code, and adjudicated through the Equal Employment Opportunity process from inception to resolution of the complaint, including whether a decision has been made regarding necessary disciplinary action as the result of a finding of discrimination.208.Notation in personnel recordIf a Federal agency takes an adverse action covered under section 7512 of title 5, United States Code, against a Federal employee for an act of discrimination or retaliation prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a), the agency shall, after all appeals relating to such action have been exhausted, include a notation of the adverse action and the reason for the action in the employee’s personnel record..(2)Processing and ReferralThe Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding at the end the following:IVProcessing and referral401.Processing and resolution of complaintsEach Federal agency is responsible for the fair, impartial processing and resolution of complaints of employment discrimination and retaliation arising in the Federal administrative process and shall establish a model Equal Employment Opportunity Program that—(1)is not under the control, either structurally or practically, of a Human Capital or General Counsel office;(2)is devoid of internal conflicts of interest and ensures fairness and inclusiveness within the organization; and(3)ensures the efficient and fair resolution of complaints alleging discrimination or retaliation.402.No limitation on Human Capital or General Counsel adviceNothing in this title shall prevent a Federal agency’s Human Capital or General Counsel office from providing advice or counsel to Federal agency personnel on the processing and resolution of a complaint, including providing legal representation to a Federal agency in any proceeding.403.Head of Program reports to head of agencyThe head of each Federal agency’s Equal Employment Opportunity Program shall report directly to the head of the agency.404.Referrals of findings of discrimination(a)EEOC findings of discriminationNot later than 30 days after the Equal Employment Opportunity Commission issues an appellate decision involving a finding of discrimination or retaliation within a Federal agency, the Commission shall refer the matter to the Office of Special Counsel.(b)Referrals to special counselThe Office of Special Counsel shall accept and review a referral from the Commission under subsection (a) for purposes of seeking disciplinary action under its authority against a Federal employee who commits an act of discrimination or retaliation.(c)NotificationThe Office of Special Counsel shall notify the Commission in a case in which the Office of Special Counsel initiates disciplinary action.(d)Special counsel approvalA Federal agency may not take disciplinary action against a Federal employee for an alleged act of discrimination or retaliation referred by the Commission under this section except in accordance with the requirements of section 1214(f) of title 5, United States Code..(3)Conforming amendmentsThe table of contents in section 1(b) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended—(A)by inserting after the item relating to section 206 the following:Sec. 207. Complaint tracking. Sec. 208. Notation in personnel record.;and (B)by adding at the end the following:Title IV—Processing and referral
											Sec. 401. Processing and resolution of complaints.
											Sec. 402. No limitation on Human Capital or General Counsel advice.
											Sec. 403. Head of Program reports to head of agency.
 Sec. 404. Referrals of findings of discrimination..(g)Nondisclosure agreement limitationSection 2302(b) of title 5, United States Code, is amended—(1)in paragraph (13)—(A)by inserting or the Office of Special Counsel after Inspector General;(B)by striking implement and inserting (A) implement; and(C)by striking the period that follows the quoted material and inserting ; or; and(2)by adding after subparagraph (A), as added by paragraph (1)(B), and preceding the flush left matter that follows paragraph (13), the following:(B)implement or enforce any nondisclosure policy, form, or agreement, if such policy, form, or agreement prohibits or restricts an employee from disclosing to Congress, the Office of Special Counsel, or an Office of the Inspector General any information that relates to any violation of any law, rule, or regulation, or mismanagement, a gross waste of funds, an abuse of authority, or a substantial, and specific danger to public health or safety, or any other whistleblower protection..1111.Modification of direct hire authorities for the Department of Defense(a)In generalSection 9905 of title 5, United States Code, is amended—(1)in subsection (a)—(A)by amending paragraph (2) to read as follows:(2)Any cyber workforce position.; and(B)by adding afer paragraph (4) the following:(5)Any scientific, technical, engineering, or mathematics positions, including technicians, within the defense acquisition workforce, or any category of acquisition positions within the Department designated by the Secretary as a shortage or critical need category.(6)Any scientific, technical, engineering, or mathematics position, except any such position within any defense Scientific and Technology Reinvention Laboratory, for which a qualified candidate is required to possess a bachelor’s degree or an advanced degree, or for which a veteran candidate is being considered.(7)Any category of medical or health professional positions within the Department designated by the Secretary as a shortage category or critical need occupation.(8)Any childcare services position for which there is a critical hiring need and a shortage of childcare providers.(9)Any financial management, accounting, auditing, actuarial, cost estimation, operational research, or business or business administration position, for which a qualified candidate is required to possess a finance, accounting, management or actuarial science degree or a related degree, or a related degree equivalent experience.(10)Any position, as determined by the Secretary, for the purpose of assisting and facilitating the efforts of the Department in business transformation and management innovation.; and(2)by striking subsection (b) and inserting the following:(b)Sunset(1)In generalExcept as provided in paragraph (2), effective on September 30, 2025, the authority provided under subsection (a) shall expire.(2)ExceptionParagraph (1) shall not apply to the authority provided under subsection (a) to make appointments to positions described under paragraph (5) of such subsection.(c)Suspension of other hiring authoritiesDuring the period beginning on the effective date of the regulations issued to carry out the hiring authority with respect to positions described in paragraphs (5) through (10) of subsection (a) and ending on the date described in subsection (b)(1), the Secretary of Defense may not exercise or otherwise use any hiring authority provided under the following provisions of law:(1)Sections 1599c(a)(2) and 1705(h) of title 10.(2)Sections 1112 and 1113 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1033).(3)Sections 1110 and 1643(a)(3) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2450 and 2602).(4)Sections 559 and 1101 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91). .(b)Report(1)In generalNot later than February 1, 2021, the Secretary of Defense, in coordination with the Director of the Office of Personnel Management, shall contract with a Federally funded research and development center to submit a report to the congressional defense committees and the Committee on Oversight and Reform of the House of Representatives.(2)ContentsThe report required under paragraph (1) shall—(A)assess and identify steps that could be taken to improve the competitive hiring process at the Department and ensure that direct hiring is conducted in a manner consistent with ensuring a merit based civil service and a diverse workforce in the Department and the rest of the Federal Government; and(B)consider the feasibility and desirability of using cohort hiring, or hiring talent pools, instead of conducting all hiring on a position-by-position basis.(3)Other mattersThe Federally funded research and development center selected to carry out the report under this subsection shall, in preparing such report, consult with all stakeholders, public sector unions, hiring managers, career agency, and Office of Personnel Management personnel specialists, and survey public sector employees and job applicants, when developing its analysis and recommendations. 1112.Permitted disclosures by whistleblowers(a)Recipients of whistleblower disclosuresSection 2302(b)(8)(B) of title 5, United States Code, is amended by striking or to the Inspector and all that follows through such disclosures and inserting the Inspector General of an agency, a supervisor in the employee's direct chain of command up to and including the head of the employing agency, or to an employee designated by any of the aforementioned individuals for the purpose of receiving such disclosures.(b)Determination of budgetary effectsThe budgetary effects of this section, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this section, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.1113.Designating certain FEHBP and FEGLI services provided by Federal employees as excepted services under the Anti-Deficiency Act(a)FEHBPSection 8905 of title 5, United States Code, is amended by adding at the end the following:(i)Any services by an officer or employee under this chapter relating to enrolling individuals in a health benefits plan under this chapter, or changing the enrollment of an individual already so enrolled, shall be deemed, for purposes of section 1342 of title 31, services for emergencies involving the safety of human life or the protection of property..(b)FEGLISection 8702 of title 5, United States Code, is amended by adding at the end the following:(d)Any services by an officer or employee under this chapter relating to benefits under this chapter shall be deemed, for purposes of section 1342 of title 31, services for emergencies involving the safety of human life or the protection of property..(c)Regulations(1)In generalNot later than 90 days after the date of the enactment of this Act, the Office of Personnel Management shall prescribe regulations to carry out the amendments made by subsections (a) and (b).(2)Pay status for furloughed employeesThe regulations prescribed under paragraph (1) for the amendments made by subsection (a) shall provide that an employee furloughed as result of a lapse in appropriations shall, during such lapse, be deemed to be in a pay status for purposes of enrolling or changing the enrollment (as the case may be) of that employee under chapter 89 of title 5, United States Code.(d)ApplicationThe amendments made by subsection (a) and (b) shall apply to any lapse in appropriations beginning on or after the date of enactment of this Act.1114.Continuing supplemental dental and vision benefits and long-term care insurance coverage during a Government shutdown(a)In generalTitle 5, United States Code, is amended—(1)in section 8956, by adding at the end the following:(d)Coverage under a dental benefits plan under this chapter for any employee or a covered TRICARE-eligible individual enrolled in such a plan and who, as a result of a lapse in appropriations, is furloughed or excepted from furlough and working without pay shall continue during such lapse and may not be cancelled as a result of nonpayment of premiums or other periodic charges due to such lapse.; (2)in section 8986, by adding at the end the following:(d)Coverage under a vision benefits plan under this chapter for any employee or a covered TRICARE-eligible individual enrolled in such a plan and who, as a result of a lapse in appropriations, is furloughed or excepted from furlough and working without pay shall continue during such lapse and may not be cancelled as a result of nonpayment of premiums or other periodic charges due to such lapse.; and(3)in section 9003, by adding at the end the following:(e)Effect of Government shutdownCoverage under a master contract under this chapter for long-term care insurance for an employee or member of the uniformed services enrolled under such contract and who, due to a lapse in appropriations, is furloughed or excepted from furlough and working without pay shall continue during such lapse and may not be cancelled as a result of nonpayment of premiums or other periodic charges due to such lapse..(b)Regulations(1)In generalConsistent with paragraph (2), the Director of the Office of Personnel Management shall prescribe regulations under which premiums for supplemental dental, supplemental vision, or long-term care insurance under chapter 89A, 89B, or 90 (respectively) of title 5, United States Code, (as amended by subsection (a)) that are unpaid by an employee, a covered TRICARE-eligible individual, or a member of the uniformed services (as the case may be), as a result of that employee, covered TRICARE-eligible individual, or member being furloughed or excepted from furlough and working without pay as a result of a lapse in appropriations, are paid to the applicable carrier from back pay made available to the employee or member as soon as practicable upon the end of such lapse.(2)Long-term care premiums from source other than backpayThe regulations promulgated under paragraph (1) for the amendments made by subsection (a)(3) may provide, with respect to any individual who elected under section 9004(d) of title 5, United States Code, to pay premiums directly to the carrier, that such individual may continue to pay premiums pursuant to such election instead of from back pay made available to such individual.(c)ApplicationThe amendments made by subsection (a) shall apply to any contract for supplemental dental, supplemental vision, or long-term care insurance under chapter 89A, 89B, or 90 (respectively) of title 5, United States Code, entered into before, on, or after the date of enactment of this Act.1115.Interim Stay Authority To Protect Whistleblowers(a)Temporary authority for MSPB general counsel to issue stays of personnel actionsDuring the period beginning on the date of the enactment of this Act and ending on the first date after such date of enactment that an individual is confirmed by the Senate as a member of the Merit Systems Protection Board under section 1201 of title 5, United States Code, the general counsel of the Board shall carry out the functions and authorities relating to stays of personnel actions provided to a member of the Board under subparagraph (A), or to the Board under subparagraph (B), (C), or (D), of section 1214(b)(1) of such title.(b)Authority for MSPB member to carry out duties of the Board in the event of a lack of quorumSection 1214(b)(1) of title 5, United States Code, is amended—(1)in subparagraph (C), by inserting after The Board the following: , or, if the Board lacks the number of members appointed under section 1201 required to constitute a quorum, any remaining member of the Board,; and(2)in subparagraph (D), in the matter preceding clause (i), by striking A stay may be terminated by the Board at any time, except that a stay may not be terminated by the Board and inserting the following: A stay may be terminated by the Board, or, if the Board lacks the number of members appointed under section 1201 required to constitute a quorum, any remaining member of the Board, at any time, except that a stay may not be terminated by the Board or any remaining member of the Board (as the case may be).1116.Limitation on transfer of Office of Personnel ManagementThe President or his designee may not take any action to transfer, transition, merge, or consolidate any functions, responsibilities, programs, authorities, information technology systems, staff, resources, or records of the Office of Personnel to or with the General Services Administration, the Office of Management and Budget, or the Executive Office of the President.1117.Review of Standard Occupational Classification SystemThe Director of the Office of Management and Budget shall not later than 30 days after the date of the enactment of this Act, categorize public safety telecommunicators as a protective service occupation under the Standard Occupational Classification System.1118.Assessment of Accelerated Promotion Program suspension(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall enter into an agreement with a Federally funded research and development center with relevant expertise to conduct an assessment of the impacts resulting from the Navy’s suspension in 2016 of the Accelerated Promotion Program (in this section referred to as the APP).(b)ElementsThe assessment required under subsection (a) shall include the following elements:(1)An identification of the employees who were hired at the four public shipyards between January 23, 2016, and December 22, 2016, covering the period in which APP was suspended, and who would have otherwise been eligible for APP had the program been in effect at the time they were hired.(2)An assessment for each employee identified in paragraph (1) to determine the difference between wages earned from the date of hire to the date on which the wage data would be collected and the wages which would have been earned during this same period should that employee have participated in APP from the date of hire and been promoted according to the average promotion timeframe for participants hired in the five-year period prior to the suspension.(3)An assessment for each employee identified in paragraph (1) to determine at what grade and step each effected employee would be at on October 1, 2020, had that employee been promoted according to the average promotion timeframe for participants hired in the five-year period prior to the suspension.(4)An evaluation of existing authorities available to the Secretary to determine whether the Secretary can take measures using those authorities to provide the pay difference and corresponding interest, at a rate of the federal short–term interest rate plus 3 percent, to each effected employee identified in paragraph (2) and directly promote the employee to the grade and step identified in paragraph (3).(c)ReportThe Secretary shall submit to the congressional defense committees a report on the results of the evaluation by not later than June 1, 2020, and shall provide interim briefings upon request.1119.Reimbursement for Federal, State, and local income taxes incurred during travel, transportation, and relocation(a)In generalSection 5724b of title 5, United States Code, is amended—(1)in the section heading, by striking of employees transferred;(2)in subsection (a)—(A)in the first sentence, by striking employee, or by an employee and such employee’s spouse (if filing jointly), for any moving or storage and inserting individual, or by an individual and such individual’s spouse (if filing jointly), for any travel, transportation, or relocation; and(B)in the second sentence, by striking employee and inserting individual, or the individual; and(3)by striking subsection (b) and inserting the following:(b)For purposes of this section, the term travel, transportation, or relocation expenses means all travel, transportation, or relocation expenses reimbursed or furnished in kind pursuant to this subchapter..(b)Technical and conforming amendmentThe table of sections for chapter 57 of title 5, United States Code, is amended by striking the item relating to section 5724b and inserting the following:5724b. Taxes on reimbursements for travel, transportation, and relocation expenses.(c)Effective dateThe amendments made by this section shall—(1)take effect on the date of the enactment of this Act; and(2)apply to travel, transportation, or relocation expenses incurred on or after that date.1120.Clarification of limitation on expedited hiring authority for post-secondary studentsSection 3116(d)(1) of title 5, United States Code, is amended to read as follows:(1)In generalExcept as provided in paragraph (2), the total number of students that the head of an agency may appoint under this section during a fiscal year may not exceed the number equal to 15 percent of the number of students that the agency head appointed during the previous fiscal year to a position at the GS–11 level, or an equivalent level, or below..BPaid Family Leave for Federal Personnel1121.Short titleThis subtitle may be cited as the Federal Employee Paid Leave Act.1122.Paid family leave for Federal employees covered by title 5(a)In generalSubsection (c) of section 6382 of title 5, United States Code, is amended to read as follows:(c)(1)Leave granted under subsection (a) shall be paid leave.(2)(A)An employee may elect to substitute for any leave under such subsection any other paid leave which is available to such employee for that purpose.(B)Subparagraph (A) shall not be construed to require that an employee first use all or any portion of the other paid leave described in such subparagraph before being allowed to use leave under subsection (a).(3)Leave under subsection (a)—(A)shall be payable from any appropriation or fund available for salaries or expenses for positions within the employing agency;(B)shall not be considered to be annual or vacation leave for purposes of section 5551 or 5552 or for any other purpose; and(C)if not used by the employee before the end of the 12-month period (as referred to in subsection (a)(1)) to which it relates, shall not accumulate for any subsequent use.(4)The Director of the Office of Personnel Management—(A)may promulgate regulations to increase the amount of leave available to an employee under subsection (a) to a total of not more than 16 administrative workweeks, based on the consideration of—(i)the benefits provided to the Federal Government of increasing such leave, including enhanced recruitment and retention of employees;(ii)the cost to the Federal Government of increasing the amount of such leave that is available to employees;(iii)trends in the private sector and in State and local governments with respect to offering such leave;(iv)the Federal Government’s role as a model employer;(v)the impact of increased leave under subsection (a) on lower-income and economically disadvantaged employees and their children; and(vi)such other factors as the Director considers necessary; and(B)shall prescribe any regulations necessary to carry out this subsection, including the manner in which an employee may designate any day or other period as to which such employee wishes to use leave under subsection (a)..(b)Effective dateThe amendment made by this section shall not be effective with respect to any birth or placement occurring before October 1, 2020.1123.Paid family leave for congressional employees(a)Amendments to congressional accountability actSection 202 of the Congressional Accountability Act of 1995 (2 U.S.C. 1312) is amended—(1)in subsection (a)(1), by adding at the end the following: In applying section 102(a)(1) of such Act to covered employees, subsection (d) shall apply.;(2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and(3)by inserting after subsection (c) the following:(d)Special rule for paid family leave for congressional employees(1)In generalAny leave taken by a covered employee under section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) shall be paid leave.(2)Amount of paid leaveThe paid leave that is available to a covered employee for purposes of paragraph (1) is—(A)the number of weeks of paid family leave in connection with the birth or placement involved that correspond to the number of administrative workweeks of paid family leave available to Federal employees under section 6382(d)(3)(A) of title 5, United States Code; and(B)any additional paid vacation or sick leave provided by the employing office to such employee.(3)SubstitutionAn employee may elect to substitute for any leave under such section 102(a)(1) any other paid leave which is available to such employee for that purpose. The previous sentence shall not be construed to require that an employee first use all or any portion of the other paid leave before being allowed to use the paid family leave described in this subsection.(4)Additional rulesPaid family leave under this subsection—(A)shall be payable from any appropriation or fund available for salaries or expenses for positions within the employing office; and(B)if not used by the covered employee before the end of the 12-month period (as referred to in section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1))) to which it relates, shall not accumulate for any subsequent use..(b)Effective dateThe amendment made by this section shall not be effective with respect to any birth or placement occurring before October 1, 2020.1124.Conforming amendment to Family and Medical Leave Act for GAO employees(a)Amendment to Family and Medical Leave Act of 1993Section 102(d) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(d)) is amended by adding at the end the following:(3)Special rule for GAO employees(A)In generalAny leave under subsection (a)(1) taken by an employee of the Government Accountability Office shall be paid leave.(B)Amount of paid leaveThe paid leave that is available to such an employee for purposes of subparagraph (A) is—(i)the number of weeks of paid family leave in connection with the birth or placement involved that correspond to the number of administrative workweeks of paid family leave available to Federal employees under section 6382(d)(3)(A) of title 5, United States Code; and(ii)any additional paid vacation or sick leave provided by such employer.(C)SubstitutionAn employee may elect to substitute for any leave under subsection (a)(1) any other paid leave which is available to such employee for that purpose. The previous sentence shall not be construed to require that an employee first use all or any portion of the other paid leave before being allowed to use the paid family leave described in this subsection.(D)Additional rulesPaid family leave under subsection (a)(1)—(i)shall be payable from any appropriation or fund available for salaries or expenses for positions with the Government Accountability Office; and(ii)if not used by the employee of such employer before the end of the 12-month period (as referred to in subsection (a)(1)) to which it relates, shall not accumulate for any subsequent use..(b)Effective dateThe amendment made by this section shall not be effective with respect to any birth or placement occurring before October 1, 2020.1125.Clarification for members of the National Guard and Reserves(a)Executive branch employeesFor purposes of determining the eligibility of an employee who is a member of the National Guard or Reserves to take leave under section 6382(a) of title 5, United States Code, or to substitute such leave pursuant to paragraph (2) of such section (as added by section 1122), any service by such employee on active duty (as defined in section 6381(7) of such title) shall be counted as service as an employee for purposes of section 6381(1)(B) of such title.(b)Congressional employeesFor purposes of determining the eligibility of a covered employee (as such term is defined in section 101(3) of the Congressional Accountability Act) who is a member of the National Guard or Reserves to take leave under section 102(a)(1) of the Family and Medical Leave Act of 1993 (pursuant to section 202(a)(1) of the Congressional Accountability Act), or to substitute such leave pursuant to subsection (d) of section 202 of such Act (as added by section 1123), any service by such employee on active duty (as defined in section 101(14) of the Family and Medical Leave Act of 1993) shall be counted as time during which such employee has been employed in an employing office for purposes of section 202(a)(2)(B) of the Congressional Accountability Act.(c)GAO employeesFor purposes of determining the eligibility of an employee of the Government Accountability Office who is a member of the National Guard or Reserves to take leave under section 102(a)(1) of the Family and Medical Leave Act of 1993, or to substitute such leave pursuant to paragraph (3) of section 102(d) of such Act (as added by section 1124), any service by such employee on active duty (as defined in section 101(14) of such Act) shall be counted as time during which such employee has been employed for purposes of section 101(2)(A) of such Act.1126.Conforming amendment for certain TSA employeesSection 111(d)(2) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note) is amended to read as follows:(2)Exceptions(A)ReemploymentIn carrying out the functions authorized under paragraph (1), the Under Secretary shall be subject to the provisions set forth in chapter 43 of title 38, United States Code.(B)LeaveThe provisions of section 6382(a)(1) of title 5, United States Code, and subsection (c) of such section shall apply to any individual appointed under paragraph (1)..CLimiting Use of Criminal History in Federal Hiring and Contracting1131.Short titleThis subtitle may be cited as the Fair Chance to Compete for Jobs Act of 2019 or the Fair Chance Act.1132.Prohibition on criminal history inquiries prior to conditional offer for Federal employment(a)In generalSubpart H of part III of title 5, United States Code, is amended by adding at the end the following:92Prohibition on criminal history inquiries prior to conditional offerSec. 9201. Definitions. 9202. Limitations on requests for criminal history record information. 9203. Agency policies; complaint procedures. 9204. Adverse action. 9205. Procedures. 9206. Rules of construction.9201.DefinitionsIn this chapter—(1)the term agency means Executive agency as such term is defined in section 105 and includes—(A)the United States Postal Service and the Postal Regulatory Commission; and(B)the Executive Office of the President;(2)the term appointing authority means an employee in the executive branch of the Government of the United States that has authority to make appointments to positions in the civil service;(3)the term conditional offer means an offer of employment in a position in the civil service that is conditioned upon the results of a criminal history inquiry;(4)the term criminal history record information—(A)except as provided in subparagraphs (B) and (C), has the meaning given the term in section 9101(a);(B)includes any information described in the first sentence of section 9101(a)(2) that has been sealed or expunged pursuant to law; and(C)includes information collected by a criminal justice agency, relating to an act or alleged act of juvenile delinquency, that is analogous to criminal history record information (including such information that has been sealed or expunged pursuant to law); and(5)the term suspension has the meaning given the term in section 7501.9202.Limitations on requests for criminal history record information(a)Inquiries prior to conditional offerExcept as provided in subsections (b) and (c), an employee of an agency may not request, in oral or written form (including through the Declaration for Federal Employment (Office of Personnel Management Optional Form 306) or any similar successor form, the USAJOBS internet website, or any other electronic means) that an applicant for an appointment to a position in the civil service disclose criminal history record information regarding the applicant before the appointing authority extends a conditional offer to the applicant.(b)Otherwise required by lawThe prohibition under subsection (a) shall not apply with respect to an applicant for a position in the civil service if consideration of criminal history record information prior to a conditional offer with respect to the position is otherwise required by law.(c)Exception for certain positions(1)In generalThe prohibition under subsection (a) shall not apply with respect to an applicant for an appointment to a position—(A)that requires a determination of eligibility described in clause (i), (ii), or (iii) of section 9101(b)(1)(A);(B)as a Federal law enforcement officer (as defined in section 115(c) of title 18); or(C)identified by the Director of the Office of Personnel Management in the regulations issued under paragraph (2).(2)Regulations(A)IssuanceThe Director of the Office of Personnel Management shall issue regulations identifying additional positions with respect to which the prohibition under subsection (a) shall not apply, giving due consideration to positions that involve interaction with minors, access to sensitive information, or managing financial transactions.(B)Compliance with civil rights lawsThe regulations issued under subparagraph (A) shall—(i)be consistent with, and in no way supersede, restrict, or limit the application of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) or other relevant Federal civil rights laws; and(ii)ensure that all hiring activities conducted pursuant to the regulations are conducted in a manner consistent with relevant Federal civil rights laws.9203.Agency policies; complaint proceduresThe Director of the Office of Personnel Management shall—(1)develop, implement, and publish a policy to assist employees of agencies in complying with section 9202 and the regulations issued pursuant to such section; and(2)establish and publish procedures under which an applicant for an appointment to a position in the civil service may submit a complaint, or any other information, relating to compliance by an employee of an agency with section 9202.9204.Adverse action(a)First violationIf the Director of the Office of Personnel Management determines, after notice and an opportunity for a hearing on the record, that an employee of an agency has violated section 9202, the Director shall—(1)issue to the employee a written warning that includes a description of the violation and the additional penalties that may apply for subsequent violations; and(2)file such warning in the employee’s official personnel record file.(b)Subsequent violationsIf the Director of the Office of Personnel Management determines, after notice and an opportunity for a hearing on the record, that an employee that was subject to subsection (a) has committed a subsequent violation of section 9202, the Director may take the following action:(1)For a second violation, suspension of the employee for a period of not more than 7 days.(2)For a third violation, suspension of the employee for a period of more than 7 days.(3)For a fourth violation—(A)suspension of the employee for a period of more than 7 days; and(B)a civil penalty against the employee in an amount that is not more than $250.(4)For a fifth violation—(A)suspension of the employee for a period of more than 7 days; and(B)a civil penalty against the employee in an amount that is not more than $500.(5)For any subsequent violation—(A)suspension of the employee for a period of more than 7 days; and(B)a civil penalty against the employee in an amount that is not more than $1,000.9205.Procedures(a)AppealsThe Director of the Office of Personnel Management shall by rule establish procedures providing for an appeal from any adverse action taken under section 9204 by not later than 30 days after the date of the action.(b)Applicability of other lawsAn adverse action taken under section 9204 (including a determination in an appeal from such an action under subsection (a) of this section) shall not be subject to—(1)the procedures under chapter 75; or(2)except as provided in subsection (a) of this section, appeal or judicial review.9206.Rules of constructionNothing in this chapter may be construed to—(1)authorize any officer or employee of an agency to request the disclosure of information described under subparagraphs (B) and (C) of section 9201(4); or(2)create a private right of action for any person..(b)Regulations; effective date(1)RegulationsNot later than 1 year after the date of enactment of this subtitle, the Director of the Office of Personnel Management shall issue such regulations as are necessary to carry out chapter 92 of title 5, United States Code (as added by this subtitle).(2)Effective dateSection 9202 of title 5, United States Code (as added by this subtitle), shall take effect on the date that is 2 years after the date of enactment of this subtitle.(c)Technical and conforming amendmentThe table of chapters for part III of title 5, United States Code, is amended by inserting after the item relating to chapter 91 the following:92.Prohibition on criminal history inquiries prior to conditional offer9201.(d)Application to Legislative Branch(1)In generalThe Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) is amended—(A)in section 102(a) (2 U.S.C. 1302(a)), by adding at the end the following:(12)Section 9202 of title 5, United States Code.;(B)by redesignating section 207 (2 U.S.C. 1317) as section 208; and(C)by inserting after section 206 (2 U.S.C. 1316) the following new section:207.Rights and protections relating to criminal history inquiries(a)DefinitionsIn this section, the terms agency, criminal history record information, and suspension have the meanings given the terms in section 9201 of title 5, United States Code, except as otherwise modified by this section.(b)Restrictions on criminal history inquiries(1)In general(A)In generalExcept as provided in subparagraph (B), an employee of an employing office may not request that an applicant for employment as a covered employee disclose criminal history record information if the request would be prohibited under section 9202 of title 5, United States Code, if made by an employee of an agency.(B)Conditional offerFor purposes of applying that section 9202 under subparagraph (A), a reference in that section 9202 to a conditional offer shall be considered to be an offer of employment as a covered employee that is conditioned upon the results of a criminal history inquiry.(2)Rules of constructionThe provisions of section 9206 of title 5, United States Code, shall apply to employing offices, consistent with regulations issued under subsection (d).(c)Remedy(1)In generalThe remedy for a violation of subsection (b)(1) shall be such remedy as would be appropriate if awarded under section 9204 of title 5, United States Code, if the violation had been committed by an employee of an agency, consistent with regulations issued under subsection (d), except that the reference in that section to a suspension shall be considered to be a suspension with the level of compensation provided for a covered employee who is taking unpaid leave under section 202.(2)Process for obtaining reliefAn applicant for employment as a covered employee who alleges a violation of subsection (b)(1) may rely on the provisions of title IV (other than section 407 or 408, or a provision of this title that permits a person to obtain a civil action or judicial review), consistent with regulations issued under subsection (d).(d)Regulations To implement section(1)In generalNot later than 18 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2019, the Board shall, pursuant to section 304, issue regulations to implement this section.(2)Parallel with agency regulationsThe regulations issued under paragraph (1) shall be the same as substantive regulations issued by the Director of the Office of Personnel Management under section 2(b)(1) of the Fair Chance to Compete for Jobs Act of 2019 to implement the statutory provisions referred to in subsections (a) through (c) except to the extent that the Board may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section.(e)Effective DateSection 102(a)(12) and subsections (a) through (c) shall take effect on the date on which section 9202 of title 5, United States Code, applies with respect to agencies..(2)Clerical amendments(A)The table of contents in section 1(b) of the Congressional Accountability Act of 1995 (Public Law 104–1; 109 Stat. 3) is amended—(i)by redesignating the item relating to section 207 as the item relating to section 208; and(ii)by inserting after the item relating to section 206 the following new item:Sec. 207. Rights and protections relating to criminal history inquiries..(B)Section 62(e)(2) of the Internal Revenue Code of 1986 is amended by striking or 207 and inserting 207, or 208.(e)Application to judicial branch(1)In generalSection 604 of title 28, United States Code, is amended by adding at the end the following:(i)Restrictions on criminal history inquiries(1)DefinitionsIn this subsection—(A)the terms agency and criminal history record information have the meanings given those terms in section 9201 of title 5;(B)the term covered employee means an employee of the judicial branch of the United States Government, other than—(i)any judge or justice who is entitled to hold office during good behavior;(ii)a United States magistrate judge; or(iii)a bankruptcy judge; and(C)the term employing office means any office or entity of the judicial branch of the United States Government that employs covered employees.(2)RestrictionA covered employee may not request that an applicant for employment as a covered employee disclose criminal history record information if the request would be prohibited under section 9202 of title 5 if made by an employee of an agency.(3)Employing office policies; complaint procedureThe provisions of sections 9203 and 9206 of title 5 shall apply to employing offices and to applicants for employment as covered employees, consistent with regulations issued by the Director to implement this subsection.(4)Adverse action(A)Adverse actionThe Director may take such adverse action with respect to a covered employee who violates paragraph (2) as would be appropriate under section 9204 of title 5 if the violation had been committed by an employee of an agency.(B)AppealsThe Director shall by rule establish procedures providing for an appeal from any adverse action taken under subparagraph (A) by not later than 30 days after the date of the action.(C)Applicability of other lawsExcept as provided in subparagraph (B), an adverse action taken under subparagraph (A) (including a determination in an appeal from such an action under subparagraph (B)) shall not be subject to appeal or judicial review.(5)Regulations to be issued(A)In generalNot later than 18 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2019, the Director shall issue regulations to implement this subsection.(B)Parallel with agency regulationsThe regulations issued under subparagraph (A) shall be the same as substantive regulations promulgated by the Director of the Office of Personnel Management under section 2(b)(1) of the Fair Chance to Compete for Jobs Act of 2019 except to the extent that the Director of the Administrative Office of the United States Courts may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this subsection.(6)Effective dateParagraphs (1) through (4) shall take effect on the date on which section 9202 of title 5 applies with respect to agencies..1133.Prohibition on criminal history inquiries by contractors prior to conditional offer(a)Civilian agency contracts(1)In generalChapter 47 of title 41, United States Code, is amended by adding at the end the following new section:4714.Prohibition on criminal history inquiries by contractors prior to conditional offer(a)Limitation on criminal history inquiries(1)In generalExcept as provided in paragraphs (2) and (3), an executive agency—(A)may not require that an individual or sole proprietor who submits a bid for a contract to disclose criminal history record information regarding that individual or sole proprietor before determining the apparent awardee; and(B)shall require, as a condition of receiving a Federal contract and receiving payments under such contract that the contractor may not verbally, or through written form, request the disclosure of criminal history record information regarding an applicant for a position related to work under such contract before the contractor extends a conditional offer to the applicant.(2)Otherwise required by lawThe prohibition under paragraph (1) does not apply with respect to a contract if consideration of criminal history record information prior to a conditional offer with respect to the position is otherwise required by law.(3)Exception for certain positions(A)In generalThe prohibition under paragraph (1) does not apply with respect to—(i)a contract that requires an individual hired under the contract to access classified information or to have sensitive law enforcement or national security duties; or(ii)a position that the Administrator of General Services identifies under the regulations issued under subparagraph (B).(B)Regulations(i)IssuanceNot later than 16 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2019, the Administrator of General Services, in consultation with the Secretary of Defense, shall issue regulations identifying additional positions with respect to which the prohibition under paragraph (1) shall not apply, giving due consideration to positions that involve interaction with minors, access to sensitive information, or managing financial transactions.(ii)Compliance with civil rights lawsThe regulations issued under clause (i) shall—(I)be consistent with, and in no way supersede, restrict, or limit the application of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) or other relevant Federal civil rights laws; and(II)ensure that all hiring activities conducted pursuant to the regulations are conducted in a manner consistent with relevant Federal civil rights laws.(b)Complaint proceduresThe Administrator of General Services shall establish and publish procedures under which an applicant for a position with a Federal contractor may submit to the Administrator a complaint, or any other information, relating to compliance by the contractor with subsection (a)(1)(B).(c)Action for violations of prohibition on criminal history inquiries(1)First violationIf the head of an executive agency determines that a contractor has violated subsection (a)(1)(B), such head shall—(A)notify the contractor;(B)provide 30 days after such notification for the contractor to appeal the determination; and(C)issue a written warning to the contractor that includes a description of the violation and the additional remedies that may apply for subsequent violations.(2)Subsequent violationIf the head of an executive agency determines that a contractor that was subject to paragraph (1) has committed a subsequent violation of subsection (a)(1)(B), such head shall notify the contractor, shall provide 30 days after such notification for the contractor to appeal the determination, and, in consultation with the relevant Federal agencies, may take actions, depending on the severity of the infraction and the contractor’s history of violations, including—(A)providing written guidance to the contractor that the contractor's eligibility for contracts requires compliance with this section;(B)requiring that the contractor respond within 30 days affirming that the contractor is taking steps to comply with this section; and(C)suspending payment under the contract for which the applicant was being considered until the contractor demonstrates compliance with this section.(d)DefinitionsIn this section:(1)Conditional offerThe term conditional offer means an offer of employment for a position related to work under a contract that is conditioned upon the results of a criminal history inquiry.(2)Criminal history record informationThe term criminal history record information has the meaning given that term in section 9201 of title 5..(2)Clerical amendmentThe table of sections for chapter 47 of title 41, United States Code, is amended by adding at the end the following new item:4714. Prohibition on criminal history inquiries by contractors prior to conditional offer..(3)Effective dateSection 4714 of title 41, United States Code, as added by paragraph (1), shall apply with respect to contracts awarded pursuant to solicitations issued after the effective date described in section 1122(b)(2) of this subtitle.(b)Defense contracts(1)In generalChapter 137 of title 10, United States Code, is amended by inserting after section 2338 the following new section:2339.Prohibition on criminal history inquiries by contractors prior to conditional offer(a)Limitation on criminal history inquiries(1)In generalExcept as provided in paragraphs (2) and (3), the head of an agency—(A)may not require that an individual or sole proprietor who submits a bid for a contract to disclose criminal history record information regarding that individual or sole proprietor before determining the apparent awardee; and(B)shall require as a condition of receiving a Federal contract and receiving payments under such contract that the contractor may not verbally or through written form request the disclosure of criminal history record information regarding an applicant for a position related to work under such contract before such contractor extends a conditional offer to the applicant.(2)Otherwise required by lawThe prohibition under paragraph (1) does not apply with respect to a contract if consideration of criminal history record information prior to a conditional offer with respect to the position is otherwise required by law.(3)Exception for certain positions(A)In generalThe prohibition under paragraph (1) does not apply with respect to—(i)a contract that requires an individual hired under the contract to access classified information or to have sensitive law enforcement or national security duties; or(ii)a position that the Secretary of Defense identifies under the regulations issued under subparagraph (B).(B)Regulations(i)IssuanceNot later than 16 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2019, the Secretary of Defense, in consultation with the Administrator of General Services, shall issue regulations identifying additional positions with respect to which the prohibition under paragraph (1) shall not apply, giving due consideration to positions that involve interaction with minors, access to sensitive information, or managing financial transactions.(ii)Compliance with civil rights lawsThe regulations issued under clause (i) shall—(I)be consistent with, and in no way supersede, restrict, or limit the application of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) or other relevant Federal civil rights laws; and(II)ensure that all hiring activities conducted pursuant to the regulations are conducted in a manner consistent with relevant Federal civil rights laws.(b)Complaint proceduresThe Secretary of Defense shall establish and publish procedures under which an applicant for a position with a Department of Defense contractor may submit a complaint, or any other information, relating to compliance by the contractor with subsection (a)(1)(B).(c)Action for violations of prohibition on criminal history inquiries(1)First violationIf the Secretary of Defense determines that a contractor has violated subsection (a)(1)(B), the Secretary shall—(A)notify the contractor;(B)provide 30 days after such notification for the contractor to appeal the determination; and(C)issue a written warning to the contractor that includes a description of the violation and the additional remedies that may apply for subsequent violations.(2)Subsequent violationsIf the Secretary of Defense determines that a contractor that was subject to paragraph (1) has committed a subsequent violation of subsection (a)(1)(B), the Secretary shall notify the contractor, shall provide 30 days after such notification for the contractor to appeal the determination, and, in consultation with the relevant Federal agencies, may take actions, depending on the severity of the infraction and the contractor’s history of violations, including—(A)providing written guidance to the contractor that the contractor's eligibility for contracts requires compliance with this section;(B)requiring that the contractor respond within 30 days affirming that the contractor is taking steps to comply with this section; and(C)suspending payment under the contract for which the applicant was being considered until the contractor demonstrates compliance with this section.(d)DefinitionsIn this section:(1)Conditional offerThe term conditional offer means an offer of employment for a position related to work under a contract that is conditioned upon the results of a criminal history inquiry.(2)Criminal history record informationThe term criminal history record information has the meaning given that term in section 9201 of title 5..(2)Effective dateSection 2339(a) of title 10, United States Code, as added by paragraph (1), shall apply with respect to contracts awarded pursuant to solicitations issued after the effective date described in section 1122(b)(2) of this subtitle.(3)Clerical amendmentThe table of sections for chapter 137 of title 10, United States Code, is amended by inserting after the item relating to section 2338 the following new item:2339. Prohibition on criminal history inquiries by contractors prior to conditional offer..(c)Revisions to Federal Acquisition Regulation(1)In generalNot later than 18 months after the date of enactment of this subtitle, the Federal Acquisition Regulatory Council shall revise the Federal Acquisition Regulation to implement section 4714 of title 41, United States Code, and section 2339 of title 10, United States Code, as added by this section.(2)Consistency with Office of Personnel Management regulationsThe Federal Acquisition Regulatory Council shall revise the Federal Acquisition Regulation under paragraph (1) to be consistent with the regulations issued by the Director of the Office of Personnel Management under section 1122(b)(1) to the maximum extent practicable. The Council shall include together with such revision an explanation of any substantive modification of the Office of Personnel Management regulations, including an explanation of how such modification will more effectively implement the rights and protections under this section.1134.Report on employment of individuals formerly incarcerated in Federal prisons(a)DefinitionIn this section, the term covered individual—(1)means an individual who has completed a term of imprisonment in a Federal prison for a Federal criminal offense; and(2)does not include an alien who is or will be removed from the United States for a violation of the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)).(b)Study and report requiredThe Director of the Bureau of Justice Statistics, in coordination with the Director of the Bureau of the Census, shall—(1)not later than 180 days after the date of enactment of this subtitle, design and initiate a study on the employment of covered individuals after their release from Federal prison, including by collecting—(A)demographic data on covered individuals, including race, age, and sex; and(B)data on employment and earnings of covered individuals who are denied employment, including the reasons for the denials; and(2)not later than 2 years after the date of enactment of this subtitle, and every 5 years thereafter, submit a report that does not include any personally identifiable information on the study conducted under paragraph (1) to—(A)the Committee on Homeland Security and Governmental Affairs of the Senate;(B)the Committee on Health, Education, Labor, and Pensions of the Senate;(C)the Committee on Oversight and Reform of the House of Representatives; and(D)the Committee on Education and Labor of the House of Representatives.XIIMatters relating to Foreign NationsAAssistance and training1201.Modification of authority to build capacity of foreign security forces(a)AuthoritySubsection (a)(7) of section 333 of title 10, United States Code, is amended by inserting existing before international coalition operation. (b)Notice and wait on activities under programsSubsection (e) of such section is amended by adding at the end the following:(9)In the case of a program described in subsection (a)(7), each of the following:(A)A description of whether assistance under the program could be provided pursuant to other authorities under this title, the Foreign Assistance Act of 1961, or any other train and equip authorities of the Department of Defense.(B)An identification of each such authority described in subparagraph (A)..1202.Modification and extension of cross servicing agreements for loan of personnel protection and personnel survivability equipment in coalition operationsSection 1207 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (10 U.S.C. 2342 note) is amended—(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively;(2)by inserting after subsection (c) the following:(d)Reports to CongressIf the authority provided under this section is exercised during a fiscal year, the Secretary of Defense shall, with the concurrence of the Secretary of State, submit to the appropriate committees of Congress a report on the exercise of such authority by not later than October 30 of the year in which such fiscal year ends. Each report on the exercise of such authority shall specify the recipient country of the equipment loaned, the type of equipment loaned, and the duration of the loan of such equipment.; and(3)in subsection (f), as redesignated, by striking September 30, 2019 and inserting December 31, 2024.1203.Modification of quarterly report on obligation and expenditure of funds for security cooperation programs and activitiesSection 381(b) of title 10, United States Code, is amended by striking 30 days and inserting 60 days.1204.Integration of gender perspectives and meaningful participation by women in security cooperation authoritiesSection 333(c)(3) of title 10, United States Code, is amended—(1)in the heading, by inserting the integration of gender perspectives and meaningful participation by women, after fundamental freedoms,; and(2)in the text, by inserting the integration of gender perspectives and meaningful participation by women, after fundamental freedoms,.1205.Report on participants in security cooperation training programs and recipients of security assistance training that have been designated for human rights abuses or terrorist activities(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Secretary of Defense, in consultation with the heads of other appropriate Federal departments and agencies, shall submit to the appropriate congressional committees a report on individuals and units of security forces of foreign countries that—(1)have participated in security cooperation training programs or received security assistance training authorized under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or title 10, United States Code; and(2)at any time during the period beginning on January 1, 2009, and ending on the date of the enactment of this Act—(A)have been subject to United States sanctions relating to violations of human rights under any provision of law, including under—(i)the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note);(ii)section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d); or(iii)section 362 of title 10, United States Code; or(B)have been subject to United States sanctions relating to terrorist activities under authorities provided in—(i)section 219 of the Immigration and Nationality Act (8 U.S.C. 1189);(ii)the National Emergencies Act (50 U.S.C. 1601 et seq.);(iii)the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), other than sanctions on the importation of goods provided for under such Act; or(iv)any other provision of law.(b)UpdateThe Secretary of State and the Secretary of Defense, in consultation with the heads of other appropriate Federal departments and agencies, shall submit to the appropriate congressional committees an annual update of the report required by subsection (a) on individuals and units of security forces of foreign countries that—(1)have participated in security cooperation training programs or received security assistance training authorized under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or title 10, United States Code; and(2)at any time during the preceding year, any of the provisions of subparagraph (A) or (B) of subsection (a)(2) have applied with respect to such individuals or units.(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.(2)GoodThe term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.1206.Plan to provide consistency of administration of authorities relating to vetting of units of security forces of foreign countries; modification of assessment, monitoring, and evaluation of security cooperation programs and activities(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and Secretary of State shall jointly develop, implement, and submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a plan to provide consistency in administration of section 362 of title 10, United States Code, and section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d). (b)Matters to be includedThe plan required by subsection (a) shall contain the following: (1)Common standards and procedures which shall be used by the Department of Defense and Department of State to obtain and verify information regarding the vetting of units of the security forces of foreign countries for gross violation of human rights under the authorities described in subsection (a), including—(A)public guidelines for external sources to report information; and (B)methods and criteria employed by the Department of Defense and Department of State to determine whether sources, source reporting, and allegations are credible.(2)Measures to ensure the Department of Defense has read-only access to the International Vetting and Security Tracking (INVEST) system, and any successor or equivalent system. (3)Measures to ensure the authorities described in subsection (a) are applied to any foreign forces, irregular forces, groups, and individuals that receive support from the United States military.(c)FormThe plan required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.(d)Integration of human rights and civilian protection into assessment, monitoring, and evaluation of security cooperation programs and activities(1)Reports requiredThe Secretary of Defense shall submit to the appropriate congressional committees an interim report and a final report on the steps the Secretary will take to incorporate partner units’ activities, as such activities relate to human rights and protection of civilians, into the program elements described in section 383(b)(1) of title 10, United States Code.(2)Deadlines(A)Interim reportThe interim report required under paragraph (1) shall be submitted to the appropriate congressional committees not later than 180 days after the date of the enactment of this Act and shall include a summary of the progress of the Secretary in implementing the steps described in such paragraph.(B)Final reportThe final report required under paragraph (1) shall be submitted to the appropriate congressional committees not later than one year after the date of enactment of this Act and shall specifically identify the actions the Secretary took to implement the steps described in paragraph (1).(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means the following:(A)The Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.(B)The Committee on Armed Services and the Committee on Foreign Relations of the Senate.1207.Prohibition on use of funds to transfer defense articles and services to AzerbaijanNone of the funds authorized to be appropriated by this Act or otherwise made available to the Department of Defense for fiscal year 2020 may be used to transfer defense articles or services to Azerbaijan unless the President certifies to Congress that the transfer of such defense articles or services does not threaten civil aviation.1208.Extension of authority for support of special operations for irregular warfareSection 1202(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1639) is amended by striking 2020 and inserting 2023. 1209.Multinational regional security education center(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Foreign Relations of the Senate a briefing on the utility and feasibility of establishing a multinational regional security education center, including as a satellite entity of the Daniel K. Inouye Asia-Pacific Center for Security Studies that is located in a member country of the Association for Southeast Asian Nations, to offer year-round training and educational courses to Southeast Asian and Indo-Pacific civilian and military security personnel to enhance engagement of territorial and maritime security, transnational and asymmetric threats, and defense sector governance in the Indo-Pacific region. Training may also include English-language training, human rights training, rule of law and legal studies, security governance and institution-building courses, and budget and procurement training.(b)Elements of briefingThe briefing required under subsection (a) shall include—(1)the objectives for establishing a multinational regional security center in the region;(2)the utility and feasibility of establishing such a center, including the benefits and challenges of doing so;(3)the resources required;(4)whether alternative centers and programs exist to provide the training and objectives specified in this provision; and(5)the manner in which such a center would improve and strengthen cooperation with partner countries of the Association for Southeast Asian Nations.1210.Training for participants in professional military education programsAny foreign person participating in professional military education programs authorized pursuant to section 541 of the Foreign Assistance Act of 1961 (22 U.S.C. 2347) from funds authorized to be appropriated or otherwise made available by this Act shall also be required to participate in human rights training.1210A.Report on plan to transfer funds in connection with the provision of support under section 385 of title 10, United States Code(a)In generalThe Secretary of Defense shall submit to the appropriate congressional committees a report on its plan to transfer funds in connection with the provision of support under section 385 of title 10, United States Code, for fiscal year 2020. (b)Matters to be includedThe report required by subsection (a) shall include—(1)a list of foreign assistance programs and activities that should receive support under such authority on a priority basis, including foreign assistance programs and activities of the United States Agency for International Development and the Department of State; and(2)a justification for providing such support to such programs and activities, including as to how such programs and activities relate to the National Security Strategy and National Military Strategy.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. BMatters relating to Afghanistan and Pakistan1211.Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations(a)ExtensionSubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110– 181; 122 Stat. 393) is amended in the matter preceding paragraph (1) by striking October 1, 2018, and ending on December 31, 2019 and inserting October 1, 2019, and ending on December 31, 2020.(b)Modification to limitationSubsection (d)(1) of such section is amended—(1)by striking October 1, 2018, and ending on December 31, 2019 and inserting October 1, 2019, and ending on December 31, 2020; and(2)by striking $350,000,000 and inserting $450,000,000.1212.Modification and Extension of Afghan Special Immigrant Visa Program(a)Principal aliensSubclause (I) of section 602(b)(2)(A)(ii) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended to read as follows:(I)by, or on behalf of, the United States Government; or.(b)Extension of afghan special immigrant programSection 602(b)(3)(F) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—(1)in the heading, by striking 2015, 2016, and 2017 and inserting 2015 through 2020;(2)in the matter preceding clause (i), by striking 18,500 and inserting 18,870;(3)in clause (i), by striking December 31, 2020 and inserting December 31, 2021; and(4)in clause (ii), by striking December 31, 2020 and inserting December 31, 2021.1213.Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan(a)Extension of authoritySubsection (h) of section 1222 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1992) is amended by striking December 31, 2020 and inserting December 31, 2022.(b)Excess defense articlesSubsection (i)(2) of such section is amended by striking December 31, 2020 each place it appears and inserting December 31, 2022.1214.Extension and modification of authority to acquire products and services produced in countries along a major route of supply to Afghanistan(a)Termination of authoritySubsection (f) of section 801 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399) is amended by striking December 31, 2019 and inserting December 31, 2021.(b)Report on authoritySuch section, as so amended, is further amended by adding at the end the following:(g)Report on authority(1)In generalNot later than March 1, 2020, and March 1, 2021, the Secretary of Defense shall submit to the appropriate congressional committees a report on the use of the authority provided in subsection (a). The report shall address, at a minimum, the following:(A)The number of determinations made by the Secretary pursuant to subsection (b).(B)A description of the products and services acquired using the authority.(C)The extent to which the use of the authority has met the objectives of subparagraph (A), (B), or (C) of subsection (b)(2).(D)A list of the countries providing products or services as a result of a determination made pursuant to subsection (b).(2)Appropriate congressional committees definedFor purposes of this subsection, the term appropriate congressional committees means—(A)the congressional defense committees; and(B)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate..1215.Authority for certain payments to redress injury and loss in Afghanistan, Iraq, Syria, Somalia, Libya, and Yemen(a)AuthorityDuring the period beginning on the date of the enactment of this Act and ending on December 31, 2020, not more than $5,000,000, to be derived from funds authorized to be appropriated to the Office of the Secretary of Defense under the Operation and Maintenance, Defense-wide account, may be made available for ex gratia payments for damage, personal injury, or death that is incident to combat operations of the United States Armed Forces in Afghanistan, Iraq, Syria, Somalia, Libya, and Yemen.(b)Quarterly reportNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of Defense shall submit to the congressional defense committees a report including the following:(1)With respect to each ex gratia payment made under the authority in this subsection or any other authority during the preceding 90-day period, each of the following:(A)The amount used for such payments.(B)The manner in which claims for such payments were verified.(C)The officers or officials authorized to approve claims for payments.(D)The manner in which payments are made.(2)With respect to a preceding 90-day period in which no ex gratia payments were made—(A)whether any such payment was refused, along with the reason for such refusal; or(B)any other reason for which no such payments were made.(c)Authorities applicable to paymentAny payment made pursuant to this subsection shall be made in accordance with the authorities and limitations in section 8121 of the Department of Defense Appropriations Act, 2015 (division C of Public Law 113–235), other than subsection (h) of such section.1216.Extension of semiannual report on enhancing security and stability in AfghanistanSection 1225 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3558) is amended—(1)in subsection (a)—(A)in paragraph (2), by striking December 15, 2020 and inserting December 15, 2022; and(B)by amending paragraph (3) to read as follows:(3)FormEach report required under paragraph (1) shall be submitted in unclassified form without any designation relating to dissemination control, but may include a classified annex. ; and(2)in subsection (b)—(A)by inserting , to include the progress of the Government of Afghanistan on securing Afghan territory and population, after the current security conditions in Afghanistan; (B)by striking and the Haqqani Network and inserting the Haqqani Network, and the Islamic State of Iraq and Syria Khorasan; and (C)by adding at the end the following:(9)Monitoring and evaluation measures relating to ASFFA description of the monitoring and evaluation measures that the Department of Defense and the Government of Afghanistan are taking to ensure that funds of the Afghanistan Security Forces Fund provided to the Government of Afghanistan as direct government-to-government assistance are not subject to waste, fraud, or abuse..1217.Special immigrant visa program reporting requirement(a)In generalNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Department of State shall submit a report, which may contain a classified annex, to—(1)the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Armed Services of the Senate; and(2)the Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Armed Services of the House of Representatives.(b)ContentsThe report submitted under subsection (a) shall evaluate the obstacles to effective protection of Afghan and Iraqi allies through the special immigrant visa programs and suggestions for improvements in future programs, including information relating to—(1)the hiring of locally employed staff and contractors;(2)documenting the identity and employment of locally employed staff and contractors of the United States Government, including the possibility of establishing a central database of employees of the United States Government and its contractors;(3)the protection and safety of employees of locally employed staff and contractors;(4)means of expediting processing at all stages of the process for applicants, including consideration of reducing required forms;(5)appropriate staffing levels for expedited processing domestically and abroad;(6)the effect of uncertainty of visa availability on visa processing;(7)the cost and availability of medical examinations; and(8)means to reduce delays in interagency processing and security checks.(c)ConsultationIn preparing the report under subsection (a), the Inspector General shall consult with current and, to the extent possible, former employees of—(1)the Department of State, Bureau of Consular Affairs, Visa Office;(2)the Department of State, Bureau of Near Eastern Affairs and South and Central Asian Affairs, Executive Office;(3)the United States embassy in Kabul, Afghanistan, Consular Section;(4)the United States embassy in Baghdad, Iraq, Consular Section;(5)the Department of Homeland Security, U.S. Citizenship and Immigration Services;(6)the Department of Defense; and(7)non-governmental organizations providing legal aid in the special immigrant visa application process.1218.Meaningful inclusion of Afghan Women in peace negotiationsAs part of any activities of the Department of Defense relating to the ongoing peace process in Afghanistan, the Secretary of Defense, in coordination with the Secretary of State, shall seek to ensure the meaningful participation of Afghan women in that process in a manner consistent with the Women, Peace, and Security Act of 2017 (22 U.S.C. 2152j et seq.), including through advocacy for the inclusion of Afghan women leaders in ongoing and future negotiations to end the conflict in Afghanistan. CMatters relating to Syria, Iraq, and Iran1221.Modification of authority to provide assistance to counter the Islamic State of Iraq and Syria(a)Limitation on availability of authorityOf the amounts made available for fiscal year 2020 pursuant to the authorization in section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3558), as amended by this section, not more than 70 percent may be obligated or expended until the date on which the Secretary of Defense submits to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report in unclassified form, that may include a classified annex, that includes each of the following:(1)Any updates to or changes in the plan, strategy, process, vetting requirements and process as described in subsection (e) of such section 1236, and end-use monitoring mechanisms and procedures.(2)A description of how attacks against United States or coalition personnel are being mitigated, statistics on any such attacks, including green-on-blue attacks.(3)A description of the forces receiving assistance authorized under subsection (a) of such section 1236.(4)A description of the recruitment, throughput, and retention rates of recipients and equipment.(5)A description of any misuse or loss of provided equipment and how such misuse or loss is being mitigated.(6)An assessment of the operational effectiveness of the forces receiving assistance authorized under subsection (a) of such section 1236.(7)A description of sustainment support provided to the forces authorized under subsection (a) of such section 1236.(8)A list of new projects for construction, repair, or renovation commenced during the period covered by such progress report, and a list of projects for construction, repair, or renovation continuing from the period covered by the preceding progress report.(9)A statement of the amount of funds expended during the period for which the report is submitted.(10)An assessment of the effectiveness of the assistance authorized under subsection (a) of such section 1236.(11)A list of the forces or elements of forces that are restricted from receiving assistance under subsection (a) of such section 1236, other than the forces or elements of forces with respect to which the Secretary of Defense has exercised the waiver authority under subsection (j) of such section 1236, as a result of vetting required by subsection (e) of such section 1236 or by section 2249e of title 10, United States Code, and a detailed description of the reasons for such restriction, including for each force or element, as applicable, the following:(A)Information relating to gross violation of human rights committed by such force or element, including the time-frame of the alleged violation.(B)The source of the information described in subparagraph (A) and an assessment of the veracity of the information.(C)The association of such force or element with terrorist groups or groups associated with the Government of Iran.(D)The amount and type of any assistance provided to such force or element by the Government of Iran.(12)An assessment of—(A)security in liberated areas in Iraq;(B)the extent to which security forces trained and equipped, directly or indirectly, by the United States are prepared to provide post-conflict stabilization and security in such liberated areas; and(C)the effectiveness of security forces in the post-conflict environment and an identification of which such forces will provide post-conflict stabilization and security in such liberated areas.(13)A summary of available information relating to the disposition of militia groups throughout Iraq, with particular focus on groups in areas liberated from ISIS or in sensitive areas with historically mixed ethnic or minority communities. (b)FundingSubsection (g) of section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3558) is amended—(1)by striking fiscal year 2019 and inserting fiscal year 2020; and (2)by striking $850,000,000 and inserting $663,000,000.(c)Modification of elements in quarterly progress reportsSubsection (d) of such section 1236 is amended—(1)in paragraph (11), by striking section 2249e of title 10, United States Code and inserting section 362 of title 10, United States Code; and(2)by adding at the end the following new paragraph:(13)A summary of available information relating to the disposition of militia groups throughout Iraq, with particular focus on groups in areas liberated from ISIS or in sensitive areas with historically mixed ethnic or minority communities. .(d)Clarification with respect to scope of authority(1)In generalSubsection (j)(2) of such section 1236 is amended to read as follows:(2)Scope of assistance authorityNotwithstanding paragraph (1), the authority granted by subsection (a) may only be exercised in consultation with the Government of Iraq..(2)Technical correctionThe heading of subsection (j) of such section 1236 is amended by inserting ; Scope after Authority.(e)Technical correctionSubsection (c) of such section 1236 is amended in the matter preceding paragraph (1) by striking subsection (a)(1) and inserting subsection (b)(1)(A).1222.Extension and modification of authority to provide assistance to the vetted Syrian opposition(a)In generalSection 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3559) is amended as follows:(1)In subsection (a)—(A)in the matter preceding paragraph (1)—(i)by inserting , appropriately vetted local security forces in northeast Syria, including units of the Syrian Democratic Forces and their associated counter-terrorism units, after elements of the Syrian opposition; and(ii)by striking December 31, 2019 and inserting December 31, 2020.(B)in paragraph (1), by inserting or previously controlled by ISIL after Syrian opposition. (2)By amending subsection (b) to read as follows:(b)Notice before provision of assistanceNot later than 15 days prior to each instance of the provision of assistance under subsection (a), the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees and leadership of the House of Representatives and Senate a notification that includes the following:(1)The plan for providing the assistance.(2)The requirements and process used to determine appropriately vetted recipients with respect to the assistance.(3)The mechanisms and procedures that will be used to monitor and report to the appropriate congressional committees and leadership of the House of Representatives and Senate on unauthorized end-use of provided training and equipment or other violations of relevant law by appropriately vetted recipients.(4)The amount, type, and purpose of assistance to be funded and the recipient of the assistance.(5)The budget and implementation timeline, with milestones and anticipated delivery schedule for the assistance.(6)A description of any material use of assistance previously provided under subsection (a) to any appropriately vetted recipient of such assistance for a purpose other than the purposes specified in subsection (a) that occurred since the most recent notification submitted by the Secretary pursuant to this subsection, with a specific description of the following:(A)The details of such material misuse.(B)The recipient or recipients responsible for such material misuse.(C)The consequences of such material misuse.(D)The actions taken by the Secretary to remedy the causes and effects of such material misuse.(7)The goals and objectives of the assistance.(8)The concept of operations, timelines, and types of training, equipment, stipends, sustainment, construction, and supplies to be provided.(9)The roles and contributions of partner nations.(10)The number and role of United States Armed Forces personnel involved.(11)Any additional military support and sustainment activities.(12)Any other relevant details..(3)By amending subsection (c) to read as follows:(c)FormThe notifications required by subsection (b) shall be submitted in unclassified form but may include a classified annex..(4)By striking subsection (f) and inserting the following:(f)Restriction on scope of assistance in the form of weapons(1)In generalThe Secretary may only provide assistance in the form of weapons pursuant to the authority under subsection (a) if such weapons are small arms, including handguns, rifles and carbines, sub-machine guns, or light machine guns.(2)WaiverThe Secretary may waive the restriction under paragraph (1) if the Secretary certifies to the appropriate congressional committees that such provision of law would (but for the waiver) impede national security objectives of the United States by prohibiting, restricting, delaying, or otherwise limiting the provision of assistance. Such waiver shall not take effect until 15 days after the date on which such certification is submitted to the appropriate congressional committees..(5)In subsection (g)—(A)by inserting , at the end of the 15-day period beginning on the date the Secretary notifies the congressional defense committees of the amount, source, and intended purpose of such contributions after as authorized by this section; and (B)by striking operation and maintenance accounts and all that follows through the end of the subsection and inserting accounts..(6)In subsection (k), by inserting , at the end of the 15-day period beginning on the date the Secretary notifies the congressional defense committees of the amount, recipient, and intended purpose of such assistance after authorized under this section.(7)In subsection (l)—(A)by striking $10,000,000 and inserting $20,000,000;(B)by adding at the end the following new sentence: Amounts accepted as contributions pursuant to the authority in subsection (g) for construction and repair projects may be expended without regard to the limitation under this subsection.;(C)by striking Repair Projects.—The aggregate and inserting Repair Projects.—(1)In generalThe aggregate; and(D)by adding at the end the following:(2)WaiverThe Secretary may waive the limitation under paragraph (1) if the Secretary certifies to the appropriate congressional committees that such provision of law would (but for the waiver) impede national security objectives of the United States by prohibiting, restricting, delaying, or otherwise limiting the provision of assistance. Such waiver shall not take effect until 15 days after the date on which such certification is submitted to the appropriate congressional committees..(8)By striking subsection (j).(9)By redesignating subsections (k) through (m) (as amended by this subsection) as subsections (j) through (l), respectively.(b)Effective date and availability of authority(1)In generalThe amendments made by subsection (a) shall take effect on the date of the enactment of this section.(2)Availability of authorityNotwithstanding paragraph (1), the Secretary may not provide assistance pursuant to the authority provided by section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3559), as amended by subsection (a) of this section, during the period beginning on January 1, 2020, and ending on the date on which each quarterly report required to be submitted pursuant to subsection (d) of such section 1209, as of the date of the enactment of this section, has been submitted.1223.Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq(a)Extension of authoritySubsection (f)(1) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 113 note) is amended by striking fiscal year 2019 and inserting fiscal year 2020.(b)Amount availableSuch section is further amended—(1)in subsection (c), by striking fiscal year 2019 and inserting fiscal year 2020; and(2)in subsection (d), by striking fiscal year 2019 and inserting fiscal year 2020.(c)Limitation on availability of fundsOf the amount available for fiscal year 2020 for section 1215 of the National Defense Authorization Act for Fiscal Year 2012, as amended by this section, not more than an amount equal to 50 percent may be obligated or expended for the Office of Security Cooperation in Iraq until the date on which the Secretary of Defense certifies to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate, that each of the following reforms relating to that Office has been completed:(1)The appointment of a Senior Defense Official/Defense Attache to oversee the Office.(2)The development of a Joint Service staffing plan to reorganize the Office similar to that of other security cooperation offices in the region, that places foreign area officers in key leadership positions and closes duplicative or extraneous sections.(3)The planning and initiation of bilateral engagement with the Government of Iraq for the purpose of establishing a Joint Military Commission and the initiation and drafting of a five-year security assistance roadmap for developing strategic and sustainable military capacity and capabilities for Iraq that includes a plan to reform Iraq's defense industrial base and security sector by reducing corruption and optimizing procurement.1224.Prohibition on provision of weapons and other forms of support to certain organizationsNone of the funds authorized to be appropriated by this Act or otherwise made available to the Department of Defense for fiscal year 2020 may be used to knowingly provide weapons or any other form of support to Al Qaeda, the Islamic State of Iraq and Syria (ISIS), Jabhat Fateh al Sham Hamas, Hizballah, Palestine Islamic Jihad, al-Shabaab, Islamic Revolutionary Guard Corps, or any individual or group affiliated with any such organization.1225.Rule of construction relating to use of military force against IranNothing in this Act or any amendment made by this Act may be construed to authorize the use of military force against Iran.1226.Sense of Congress on support for Ministry of Peshmerga forces of the Kurdistan Region of IraqIt is the sense of Congress that—(1)the United States led coalition and coalition enabled partner forces, including Ministry of Peshmerga forces of the Kurdistan Region of Iraq and Iraqi Security Forces (ISF), have made significant gains in liberating all territory in Iraq from Islamic State of Iraq and Syria (ISIS) control and disrupting ISIS safe havens and networks; (2)nevertheless, ISIS is regenerating key functions and capabilities in Iraq, and ISIS elements will continue to exist in Iraq for the foreseeable future; (3)ISIS will attempt to rebuild combat power through clandestine networks providing sanctuary, and ISIS will continue to attempt to conduct insurgent-type activities while simultaneously recruiting and training fighters, establishing facilitation networks, and attempting to remain relevant in the information domain; (4)the Ministry of Peshmerga forces of the Kurdistan Region of Iraq made significant contributions and sacrifices in the United States-led campaign to degrade, dismantle, and destroy ISIS; and (5)the Department of Defense and the Department of State should continue to work with and support the non-partisan forces of the Ministry of Peshmerga of the Kurdistan Region of Iraq in order to continue to develop their capabilities, promote security sector reforms, and enhance sustainability and interoperability with the other elements of the Iraqi security forces in order to provide for Iraq’s lasting security against terrorist threats.1227.Sense of Congress on supporting the return and repatriation of religious and ethnic minorities in Iraq to their ancestral homelands(a)FindingsCongress finds that—(1)the Nineveh Plain and the wider region have been the ancestral homeland of Assyrian Chaldean Syriac Christians, Yazidis, Shabak, and other religious and ethnic minorities, where they lived for centuries until the Islamic State of Iraq and Syria (ISIS) overran and occupied the area in 2014;(2)in 2016, then-Secretary of State John Kerry announced, In my judgment Daesh is responsible for genocide against groups in areas under its control, including Yezidis, Christians, and Shia Muslims. Daesh is genocidal by self-proclamation, by ideology, and by actions—in what it says, what it believes, and what it does. Daesh is also responsible for crimes against humanity and ethnic cleansing directed at these same groups and in some cases also against Sunni Muslims, Kurds, and other minorities.;(3)these atrocities were undertaken with the specific intent to bring about the eradication and displacement of Christians, Yazidis, and other communities and the destruction of their cultural heritage, in violation of the United Nations Convention on the Prevention and Punishment of the Crime of Genocide signed by the United States on December 11, 1948;(4)in 2016, the House of Representatives passed H. Con. Res. 75 expressing the sense of the House of Representatives that the atrocities perpetrated by ISIS against religious and ethnic minorities in Iraq and Syria include war crimes, crimes against humanity, and genocide;(5)through joint efforts of the United States and 79 allies and partners, ISIS has been territorially defeated in Iraq and Syria;(6)in July 2018, under the direction of Vice President Pence, the Genocide Recovery and Persecution Response Program partnered with the Department of State, the United States Agency for International Development, and local faith and community leaders to rapidly and directly deliver aid to persecuted communities, beginning with Iraq;(7)Christians in Iraq once numbered over 1.5 million in 2003 and have dwindled to less than 200,000 today;(8) armed militia groups linked to Iran, operating systematically in Sinjar and the Nineveh Plains, have harassed and intimidated religious and ethnic minorities thereby destabilizing northern Iraq and preventing local and indigenous minorities to return to their homelands;(9)Iraqi religious minorities have faced challenges in integrating into the Iraqi Security Forces and Kurdish Peshmerga;(10)over 500 acres of productive agricultural lands in eastern Ninevah Governate have been burned in cases of arson in May 2019 alone, destroying significant wheat and barley cultivation areas;(11)these agricultural resources are critical to northern Iraq’s livelihood, especially that of minority populations, and continued crop arson prevents safe and prosperous return of minority populations as well as complicates stabilization efforts; and(12)facilitating the success of communities in Sinjar and the Nineveh Plains requires a commitment from international, Iraqi, Kurdish, and local authorities, in partnership with local faith leaders, to promote the safety and security of all people, especially religious and ethnic minorities.(b)Sense of CongressIt is the sense of Congress that—(1)it should remain a policy priority of the United States, working with international partners, the Government of Iraq, the Kurdistan Regional Government, and local populations, to support the safe return of displaced indigenous people of the Nineveh Plain and Sinjar to their ancestral homeland;(2)it should be a policy priority of the Government of Iraq, the Kurdish Regional Government, the United States, and the international community to guarantee the restoration of fundamental human rights, including property rights, to genocide victims, and to see that ethnic and religious pluralism survives in Iraq;(3)Iraqi Security Forces and the Kurdish Peshmerga should work to more fully integrate all communities, including religious minority communities, to counter current and future terrorist threats; and(4)the United States, working with international allies and partners, should continue to lead coordination of efforts to provide for the safe return and future security of religious minorities in the Nineveh Plain and Sinjar.1228.Report on the status of deconfliction channels with Iran(a)In generalNot later than 30 days after the date of enactment of this Act, the President shall submit to Congress a report on the status of deconfliction channels with Iran. (b)Matters to be includedThe report required by subsection (a) shall include the following:(1)The status of United States military-to-military deconfliction channels with Iran to prevent military and diplomatic miscalculation. (2)The status of United States diplomatic deconfliction channels with Iran to prevent miscalculation, define ambiguities, and correct misunderstandings that could otherwise lead to unintended consequences, including unnecessary or harmful military activity. (3)An analysis of the need and rationale for bilateral and multilateral deconfliction channels, including an assessment of recent United States experience with such channels of communication with Iran.1229.Prohibition of unauthorized military force in or against Iran(a)FindingsCongress finds the following:(1)The acquisition by the Government of Iran of a nuclear weapon would pose a grave threat to international peace and stability and the national security of the United States and United States allies, including Israel.(2)The Government of Iran is a leading state sponsor of terrorism, continues to materially support the regime of Bashar al-Assad, and is responsible for ongoing gross violations of the human rights of the people of Iran.(3)Article I of the United States Constitution requires the President to obtain authorization from Congress before engaging in war with Iran.(b)Clarification of current lawNothing in the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note), the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note), or any other provision of law enacted before the date of the enactment of this Act may be construed to provide authorization for the use of military force against Iran.(c)Prohibition of unauthorized military force in or against Iran(1)In GeneralExcept as provided in paragraph (1), no Federal funds may be used for any use of military force in or against Iran unless Congress has—(A)declared war; or (B)enacted specific statutory authorization for such use of military force after the date of the enactment of this Act that meets the requirements of the War Powers Resolution (50 U.S.C. 1541 et seq.).(2)ExceptionThe prohibition under paragraph (1) shall not apply to a use of military force that is consistent with section (2)(c) of the War Powers Resolution.(d)Rules of construction(1)Nothing in this section may be construed to prevent the President from using necessary and appropriate force to defend United States allies and partners if Congress enacts specific statutory authorization for such use of force consistent with the requirements of the War Powers Resolution (50 U.S.C. 1541 et seq.).(2)Nothing in this Act may be construed to relieve the executive branch of restrictions on the use of force, reporting, or consultation requirements set forth in the War Powers Resolution (50 U.S.C. 1541 et seq.). (3)Nothing in this Act may be construed to authorize the use of military force.DMatters relating to Russia1231.Prohibition on the use of funds to suspend, terminate, or withdraw the United States from the Open Skies Treaty(a)FindingsCongress finds the following:(1)Since 1992, the United States has supported the Open Skies Treaty with dedicated aircraft and observation mission teams, conducting several hundred training and observation missions with other countries.(2)This commitment by the United States has helped to confirm and refine operational procedures, to improve implementation and effectiveness of the Open Skies Treaty, and provide United States leadership and engagement opportunities that have supported broader objectives and improved European transparency.(3)The Open Skies Treaty provides signatories with the ability to gather information through aerial imaging on military forces and activities of concern to them which contributes to greater transparency and stability in the Euro-Atlantic region, which benefits both the United States and United States allies and partners.(4)In order to maximize United States benefits from the Open Skies Treaty, the United States needs to recapitalize and modernize its aircraft and sensors, and the ongoing work to certify the Digital Visual Imaging System and the new effort for the Open Skies Treaty Aircraft Recapitalization (OSTAR) are critical to United States leadership and involvement in the Treaty. (5)The current 1960s-era United States aircraft used with respect to the Open Skies Treaty are ill-suited to extreme operating environments in Russia and experience regular, unplanned maintenance issues, often resulting in mission delays or cancellations. (6)The OSTAR effort will provide a United States aircraft capability that allows the United States to fully implement the goals and objectives of the Open Skies Treaty. (7)The United States also demonstrated in December 2018, along with United States allies of Canada, the United Kingdom, France, Germany, and Romania, that Open Skies Treaty mechanisms can be used during times of crisis. (8)Following Russia’s unprovoked attack on Ukrainian vessels near the Kerch Strait, the United States and United States allies conducted an extraordinary Open Skies Treaty observation mission over Ukraine to reaffirm commitment to Ukraine.(b)Sense of CongressIt is the sense of Congress that—(1)the United States should forcefully address Russian violations of its obligations under the Open Skies Treaty; and(2)due to the significant benefits that observation missions under the Open Skies Treaty provide to the United States and United States allies, the United States should commit to continued participation in the Treaty.(c)Prohibition(1)In generalExcept as provided in paragraph (2), none of the funds authorized to be appropriated by this Act or otherwise made available to the Department of Defense for fiscal year 2020 may be obligated or expended to take any action to suspend, terminate, or withdraw the United States from the Open Skies Treaty.(2)ExceptionThe prohibition in paragraph (1) shall not apply if the Secretary of Defense and the Secretary of State jointly determine and certify to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate, that—(A)Russia is in material breach of its obligations under the Open Skies Treaty and is not taking steps to return to compliance with such obligations, and all other state parties to the Open Skies Treaty concur in such determination of the Secretaries; or(B)withdrawing from the Open Skies Treaty would be in the best interests of United States national security and the other state parties to the Open Skies Treaty have been consulted with respect to such withdrawal.(d)Repeal of limitation on use of funds to vote to approve or otherwise adopt any implementing decision of the Open Skies Consultative Commission and modifications to report(1)In generalSection 1236 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2491) is amended—(A)by striking subsections (a) and (b); and(B)by redesignating subsections (c), (d), (e), and (f) as subsections (a), (b), (c), and (d), respectively.(2)Modifications to reportSubsection (a) of such section, as so redesignated, is amended—(A)in the heading, by striking Quarterly and inserting Bi-annual; (B)in paragraph (1)—(i)by inserting the Secretary of State, before the Secretary of Energy; (ii)by striking quarterly basis and inserting bi-annual basis;(iii)by striking by the Russian Federation over the United States and inserting by all parties to the Open Skies Treaty, including the United States, under the Treaty; and(iv)by striking calendar quarter and inserting preceding 6-month period; and(C)in paragraph (2), by striking subparagraphs (B), (C), and (D) and inserting the following:(B)In the case of an observation flight by the United States, including an observation flight over the territory of Russia—(i)an analysis of data collected that supports United States intelligence and military collection goals; and(ii)an assessment of data collected regarding military activity that could not be collected through other means.(C)In the case of an observation flight over the territory of the United States—(i)an analysis of whether and the extent to which any United States critical infrastructure was the subject of image capture activities of such observation flight;(ii)an estimate for the mitigation costs imposed on the Department of Defense or other United States Government agencies by such observation flight; and(iii)assessment of how such information is used by party conducting the observation flight, for what purpose, and how the information fits into the overall collection posture..(3)FormSubsection (c) of such section, as so redesignated, is amended by striking certification, report, and notice and inserting report.(4)DefinitionsSubsection (d) of such section, as so redesignated, is amended—(A)by striking paragraphs (3) and (6); and(B)by redesignating paragraphs (4), (5), and (7) as paragraphs (3), (4), and (5), respectively.(e)Open skies: implementation planSection 1235(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1660) is amended—(1)in paragraph (1)—(A)by striking during such fiscal year and inserting during a calendar year; and(B)by striking the President submits and all that follows and inserting the Secretary of Defense provides to the appropriate congressional committees a briefing on a plan described in paragraph (2) with respect to such calendar year.;(2)in paragraph (2), by striking such fiscal year and inserting such calendar year; and(3)in paragraph (3), by striking a fiscal year and submit the updated plan and inserting a calendar year and provide a briefing on the updated plan.(f)Definition of Open Skies Treaty; TreatyIn this section, the term Open Skies Treaty or Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002.1232.Extension of limitation on military cooperation between the United States and RussiaSection 1232(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2488), is amended by striking or 2019 and inserting , 2019, or 2020.1233.Prohibition on availability of funds relating to sovereignty of Russia over Crimea(a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense may be obligated or expended to implement any activity that recognizes the sovereignty of Russia over Crimea.(b)WaiverThe Secretary of Defense, with the concurrence of the Secretary of State, may waive the restriction on the obligation or expenditure of funds required by subsection (a) if the Secretary—(1)determines that to do so is in the national security interest of the United States; and(2)submits a notification of the waiver, at the time the waiver is invoked, to the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Foreign Relations of the Senate.1234.Modification and extension of Ukraine Security Assistance InitiativeSection 1250 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1068) is amended—(1)in subsection (a), by striking in coordination with the Secretary of State and inserting with the concurrence of the Secretary of State; (2)in subsection (c)—(A)in paragraph (1), by striking 50 percent of the funds available for fiscal year 2019 pursuant to subsection (f)(4) and inserting 50 percent of the funds available for fiscal year 2020 pursuant to subsection (f)(5);(B)in paragraph (3), by striking fiscal year 2019 and inserting fiscal year 2020; and(C)in paragraph (5), by striking Of the funds available for fiscal year 2019 pursuant to subsection (f)(4) and inserting Of the funds available for fiscal year 2020 pursuant to subsection (f)(5); and(3)in subsection (f), by adding at the end the following:(5)For fiscal year 2020, $250,000,000..1235.Report on treaties relating to nuclear arms control(a)FindingsCongress finds the following:(1)On October 24, 2018, the House Committee on Armed Services and House Committee on Foreign Affairs wrote to the Secretary of Defense requesting information regarding the Administration’s policies and strategies related to nuclear arms control.(2)The Committees did not receive the requested information from the Secretary of Defense.(b)Assessment requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State and the Director of National Intelligence, shall submit to the Committee on Armed Services, the Permanent Select Committee on Intelligence, and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services, the Select Committee on Intelligence, and the Committee on Foreign Relations of the Senate an assessment that includes each of the following:(1)The implications, in terms of military threat to the United States or its allies in Europe, of Russian deployment of intermediate-range cruise and ballistic missiles without restriction.(2)What new capabilities the United States might need in order to pursue additional technologies or programs to offset such Russian capabilities, and the costs associated with such capabilities, technologies, and programs.(3)An assessment of the threat to the United States of Russia’s strategic nuclear force in the event the New START Treaty lapses.(4)What measures could have been taken short of withdrawal, including economic, military, and diplomatic options, to increase pressure on Russia for violating the INF Treaty.(5)The status of all consultations with allies pertaining to the INF Treaty and the threat posed by Russian forces that are noncompliant with the obligations of such treaty.(6)The impact that Russian withdrawal from the INF Treaty and the expiration of the New START Treaty could have on long-term United States-Russia strategic stability.(c)Withholding of fundsUntil the date of the submission of the assessment required by subsection (b), an amount that is equal to 20 percent of the total amount authorized to be appropriated to the Office of the Secretary of Defense under the Operations and Maintenance, Defense-Wide account for the travel of persons shall be withheld from obligation or expenditure.(d)DefinitionsIn this section:(1)New START TreatyThe term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed at Prague April 8, 2010, and entered into force February 5, 2011.(2)INF TreatyThe term INF Treaty means the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, signed at Washington December 8, 1987, and entered into force June 1, 1988.1236.Sense of Congress on updating and modernizing existing agreements to avert miscalculation between the United States and RussiaIt is the sense of Congress that, in order to strengthen the defense of United States and its allies and partners in Europe and avert the risk of miscalculation and unintended escalation that could lead to a broader and dangerous military catastrophe, the Secretary of Defense and Secretary of State, in consultation with the commander of United States European Command and Assistant Secretary of State for European and Eurasian Affairs, should—(1)pursue updating and modernizing the Agreement on the prevention of incidents on and over the high seas (entered into force with respect to the United States on May 25, 1972; 23 U.S.T. 1063); (2)explore additional options to reduce the risk of accidents in the air; and(3)explore the possibility of updating the notifications in the Vienna Document of the Organization for Security and Cooperation in Europe with a view to reducing the risk that the United States, the North Atlantic Treaty Organization, or Russia might misinterpret a military exercise, including pursuing greater use of the Vienna Document’s provision that provides for voluntary hosting of visits that seek to dispel possible concern regarding military activities.1237.Sense of Congress on support for Georgia(a)FindingsCongress finds the following:(1)Georgia is a valued friend of the United States and has repeatedly demonstrated its commitment to advancing the mutual interests of both countries, including the deployment of Georgian forces as part of the former International Security Assistance Force (ISAF) and the current Resolute Support Mission led by the North Atlantic Treaty Organization (NATO) in Afghanistan and the Multi-National Force in Iraq. (2)The European Deterrence Initiative builds the partnership capacity of Georgia so it can work more closely with the United States and NATO, as well as provide for its own defense. (3)In addition to the European Deterrence Initiative, Georgia’s participation in the NATO initiative Partnership for Peace is paramount to interoperability with the United States and NATO, and establishing a more peaceful environment in the region. (4)Despite the losses suffered, as a NATO partner, Georgia is committed to the Resolute Support Mission in Afghanistan with the fourth-largest contingent on the ground.(b)Sense of CongressCongress—(1)reaffirms United States support for Georgia’s sovereignty and territorial integrity within its internationally-recognized borders, and does not recognize the independence of the Abkhazia and South Ossetia regions currently occupied by the Russian Federation; and(2)supports continued cooperation between the United States and Georgia and the efforts of the Government of Georgia to provide for the defense of its people and sovereign territory.1238.Sense of Congress on support for Estonia, Latvia, and Lithuania(a)FindingsCongress finds the following:(1)The Baltic countries of Estonia, Latvia, and Lithuania are highly valued allies of the United States, and they have repeatedly demonstrated their commitment to advancing our mutual interests as well as those of the NATO Alliance. (2)Operation Atlantic Resolve is a series of exercises and coordinating efforts demonstrating the United States’ commitment to its European partners and allies, including the Baltic countries of Estonia, Latvia, and Lithuania, with the shared goal of peace and stability in the region. Operation Atlantic Resolve strengthens communication and understanding, and is an important effort to deter Russian aggression in the region.(3)Through Operation Atlantic Resolve, the European Deterrence Initiative undertakes exercises, training, and rotational presence necessary to reassure and integrate our allies, including the Baltic countries, into a common defense framework. (4)All three Baltic countries contributed to the NATO-led International Security Assistance Force in Afghanistan, sending troops and operating with few caveats. The Baltic countries continue to commit resources and troops to the Resolute Support Mission in Afghanistan.(b)Sense of CongressCongress—(1)reaffirms its support for the principle of collective defense in Article 5 of the North Atlantic Treaty for our NATO allies, including Estonia, Latvia, and Lithuania; (2)supports the sovereignty, independence, territorial integrity, and inviolability of Estonia, Latvia, and Lithuania as well as their internationally recognized borders, and expresses concerns over increasingly aggressive military maneuvering by the Russian Federation near their borders and airspace;(3)expresses concern over and condemns subversive and destabilizing activities by the Russian Federation within the Baltic countries; and(4)encourages the Administration to further enhance defense cooperation efforts with Estonia, Latvia, and Lithuania and supports the efforts of their Governments to provide for the defense of their people and sovereign territory.1239.Annual report on cyber attacks and intrusions against the Department of Defense by certain foreign entities(a)In generalNot later than 180 days after the date of the enactment of this Act, and each fiscal year thereafter through fiscal year 2023, the Secretary of Defense shall submit to the congressional defense committees a report on cyber attacks and intrusions in the previous 12 months by agents or associates of the Governments of the Russian Federation, the People’s Republic of China, the Islamic Republic of Iran, and the Democratic People’s Republic of Korea against or into—(1)the information systems (as such term is defined in section 3502 of title 44, United States Code) of—(A)the Department of Defense; and(B)any contractor of the Department of Defense that works on sensitive United States military technology; and (2)the personal communications of the personnel of the Department of Defense. (b)FormThe report required by subsection (a) shall be submitted in classified form.1240.Report on Russian military involvement in the AFRICOM AOR(a)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall provide to the appropriate congressional committees a report on military assistance provided by the Russian Federation or any private military corporations headquartered or registered in Russia to countries in the U.S. Africa Command (AFRICOM) Area of Responsibility (AOR).(b)Matters to be includedThe report required by subsection (a) shall include the following:(1)A description of all known bilateral agreements between Russia and African governments negotiated since 2014, including military and technical cooperation, arms sales, and mineral exploration.(2)An analysis of any direct or indirect military support Russia or private military corporations based in Russia are providing to non-state armed groups in Africa, including a description of the types of support.(3)A description of arms sales within the previous calendar year by the Russian defense sector to African countries, and an analysis of whether any of such arms sales constitute significant transactions within the meaning of section 231 of the Countering America’s Adversaries Through Sanctions Act of 2017 (22 U.S.C. 9525).(4)An analysis of the extent to which such arms sales may be in violation of United Nations Security Council-imposed arms embargoes in Africa, including with regard to South Sudan, the Democratic Republic of Congo, and the Central African Republic.(5)An analysis of Russian disinformation and propaganda operations in African countries, and the extent to which such operations pose a risk to United States interests in Africa.(6)A plan to counteract destabilizing Russian activities in Africa.(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.1240A.Reports relating to the New START Treaty(a)Sense of CongressIt is the sense of Congress that the United States should seek to extend the New START Treaty, from its initial termination date in February 2021 to February 2026, as provided for under Article XIV of the Treaty, unless—(1)the President determines and informs the appropriate congressional committees that Russia is in material breach of the Treaty; or(2)the Treaty is superseded by a new arms control agreement that provides equal or greater constraints, transparency, and verification measures with regard to Russia’s nuclear forces.(b)Prohibition on use of funds to withdraw from the New START TreatyNotwithstanding any other provision of law, none of the funds authorized to be appropriated by this Act or otherwise made available to the Department of Defense for fiscal year 2020 may be used to take any action to withdraw the United States from the New START Treaty, unless the President determines and so informs the appropriate congressional committees that Russia is in material breach of the Treaty.(c)Assessments from Director of National Intelligence(1)Relating to expiration of New START TreatyNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees an intelligence assessment based on all sources of the national security and intelligence implications of the expiration of the New START Treaty without the United States and Russia having entered into a new arms control agreement that provides equal or greater constraints, transparency, and verification measures with regard to Russia’s nuclear forces. The assessment shall be submitted in an unclassified form, but may contain a classified annex, and shall include the following elements:(A)A description of the size and posture of Russia’s nuclear forces, including strategic nuclear warheads and strategic delivery vehicles, as well as predicted force levels through February 2026 under each of the following potential scenarios:(i)The Treaty expires in February 2026 without such a replacement agreement.(ii)The Treaty is extended until February 2026.(B)A description of Russia’s likely response to an expiration of the New START Treaty, including potential changes to Russia’s nuclear forces, conventional forces, as well as Russia’s willingness to negotiate an arms control agreement on Russian non-strategic or tactical nuclear weapons, short-and-intermediate-range delivery systems, (including dual-capable and nuclear-only), and new strategic delivery systems (such as the kinds announced by President Putin on March 1, 2018) in the future. (C)An assessment of the strategic impact on United States and Russian strategic nuclear forces if the Treaty is not extended and such an agreement is not concluded, including the likelihood that Russia pursues new strategic offensive arms research and development programs.(D)An assessment of the potential quantity of Russia’s new strategic delivery systems (such as the kinds announced by President Putin on March 1, 2018) between 2021 and 2026, and the impact to strategic stability between Russia and the United States as related to Russia’s existing strategic forces. (E)An assessment of the impact on United States allies if the limitations on Russia’s nuclear forces are dissolved if the Treaty is not extended and such an agreement is not concluded.(F)A description of the verification and transparency benefits of the Treaty and a description of the Treaty’s impact on the United States’ understanding of Russia’s military and nuclear forces.(G)An assessment of how the United States’ confidence in its understanding of Russia’s strategic nuclear arsenal and future nuclear force levels would be impacted if the Treaty is not extended and such an agreement is not concluded.(H)An assessment of what actions would be necessary for the United States to remediate the loss of the Treaty’s verification and transparency benefits if the Treaty is not extended and such an agreement is not concluded, and an estimate of the remedial resources required to ensure no concomitant loss of understanding of Russia’s military and nuclear forces.(2)Relating to Russia’s willingness to engage in nuclear arms control negotiationsNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees an intelligence assessment based on all sources of Russia’s willingness to engage in nuclear arms control negotiations and Russia’s priorities in these negotiations. The assessment shall be submitted in an unclassified form but may contain a classified annex, and shall include the following elements: (A)An assessment of Russia’s willingness to extend the New START Treaty and its likely negotiating position to discuss such an extension with the United States.(B)An assessment of Russia’s interest in negotiating a broader arms control agreement that would include nuclear weapons systems not accountable under the New START Treaty, including non-strategic nuclear weapons.(C)An assessment of what concessions Russia would likely seek from the United States during such negotiations, including what additional United States’ military capabilities Russia would seek to limit, in any broader arms control negotiation.(d)Reports and briefing from Secretary of State(1)Relating to NATO, NATO member countries, and other United States alliesNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall submit a report, which shall be in an unclassified form but may contain a classified annex, and provide a briefing to the appropriate congressional committees that includes—(A)an assessment of the likely reactions of the North Atlantic Treaty Organization (NATO), NATO member countries, and other United States allies to a United States decision not to extend the New START Treaty or enter into a new agreement with Russia to replace the Treaty that provides equal or greater constraints, transparency, and verification measures with regard to Russia’s nuclear forces; and(B)a description of the consultations undertaken with such allies in which the New START Treaty was raised, and the level of allied interest in, recommendations on, or concerns raised with respect to discussions between the United States and Russia relating to the Treaty and other related matters.(2)Relating to ongoing implementation of the New START TreatyNot later than 60 days after the date of the enactment of this Act, and every 90 days thereafter until the New START Treaty is extended or expires, the Secretary of State, in consultation with the Secretary of Defense, shall submit a report, which shall be in an unclassified form but may contain a classified annex, to the appropriate congressional committees with an assessment of the following elements: (A)Whether the Russian Federation remains in compliance with its obligations under the New START Treaty. (B)Whether implementation of the New START Treaty remains in the national security interest of the United States.(3)Relating to other mattersNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter until the New START Treaty is extended or expires, the Secretary of State, in consultation with the Secretary of Defense, shall provide a briefing to the appropriate congressional committees that includes the following elements:(A)A description of any discussions with Russia on the Treaty or on a broader, multilateral arms control treaty with Russia and other countries on the reduction and limitation of strategic offensive arms, and discussions addressing the disparity between the non-strategic nuclear weapons stockpiles of Russia and of the United States, at the Assistant Secretary level, Ambassadorial level, or higher.(B)The dates, locations, discussion topics, agenda, outcomes, and Russian interlocutors involved in those discussions.(C)An identification of the United States Government departments and agencies involved in the discussions.(D)The types of systems, both nuclear and nonnuclear, discussed by either side in such discussions as the potential subjects of an agreement.(E)Whether an offer of extension of the Treaty for any length of time, or to negotiate a new agreement, has been offered by either side.(e)Report and briefing from Secretary of DefenseNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of Energy and the Secretary of State, shall submit a report, which shall be in unclassified form but may contain a classified annex, and provide a briefing to the appropriate congressional committees that includes—(1)an assessment of the impact on the United States nuclear arsenal and posture of the expiration of the New START Treaty without the United States and Russia having entered into a new agreement with Russia to replace the Treaty that provides equal or greater constraints, transparency, and verification measures with regard to Russia’s nuclear forces;(2)a description of the potential changes to the expected force structure of the Armed Forces to respond to potential changes in Russia’s nuclear posture if the limitations in the Treaty are no longer in force, and in the absence of such a new bilateral or multilateral agreement, and an estimation of expected costs necessary to make such changes to the force structure of the Armed Forces;(3)a description, to be submitted jointly with the Secretary of Energy, of potential changes to the modernization plan for the United States nuclear weapons complex, which anticipates the continued existence of the Treaty, if the Treaty is not extended or such a new bilateral or multilateral agreement is not concluded;(4)a description of the strategic impact on United States and Russian strategic nuclear forces if the Treaty is not extended or such a new bilateral or multilateral agreement is not concluded; and(5)a description of potential changes regarding United States nuclear weapons forward deployed to Europe and regarding the nuclear deterrent of the United Kingdom and France, if the Treaty is not extended or such a new bilateral or multilateral agreement is not concluded.(f)Presidential certification in advance of expiration of New START TreatyNot later than September 7, 2020, if the New START Treaty has not been extended, and if the United States and Russia have not entered into a new treaty to replace the New START Treaty, the President shall submit a report, which shall be in an unclassified form but may contain a classified annex, to the appropriate congressional committees that contains the following elements— (1)an assessment as to whether the limits of the New START Treaty on Russia’s strategic nuclear forces advance United States national security interests; (2)an explanation of how the United States will address the imminent expiration of the New START Treaty, including—(A)a plan to extend the New START Treaty before it expires; (B)a plan to otherwise retain the Treaty’s limits on Russia’s nuclear forces; or(C)a plan to provide for the expiration of the Treaty, including—(i)a justification for why the expiration of the Treaty is in the national security interest of the United States; and(ii)a plan, including steps the United States military and the intelligence community will take before February 5, 2021, to account for the expiration of the Treaty and the failure to replace it with a new agreement to maintain confidence in United States nuclear deterrence requirements and a similar level of confidence in intelligence information regarding Russia’s nuclear forces.(g)Department of Defense reporting requirements in event of expiration of New START TreatyIf the New START Treaty expires before the United States and Russia enter into a new arms control agreement to replace the Treaty that provides equal or greater constraints, transparency, and verification measures with regard to the Russia’s nuclear forces, not later than 30 days after such expiration—(1)the Secretary of Defense shall submit to the appropriate congressional committees a report describing changes to the expected force structure of the Armed Forces and estimating the expected costs necessary to make such changes; and(2)the Secretary of Defense and the Secretary of Energy shall jointly submit to the appropriate congressional committees a report—(A)describing the manner in which the current United States nuclear modernization plan, which anticipates the continued existence of the Treaty, will be modified without the existence of the Treaty; and(B)including—(i)the information required to be submitted in the report required by section 1043 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576);(ii)a separate 10-year cost estimate from the Department of Defense to implement a nuclear sustainment plan; and(iii)a separate 10-year cost estimate from the Department of Energy to implement a nuclear sustainment and modernization plan.(h)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate.(2)Intelligence communityThe term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(3)New Start Treaty; TreatyThe terms New START Treaty and Treaty mean the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011.1240B.United States actions relating to Russian interference in elections for Federal office(a)Prohibition on transactions relating to new Russian sovereign debt(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall issue regulations prohibiting United States persons from engaging in transactions with, providing financing for, or in any other way dealing in Russian sovereign debt that is issued on or after the date that is 180 days after such date of enactment.(2)Russian sovereign debt definedFor purposes of this subsection, the term Russian sovereign debt means—(A)bonds issued by the Russian Central Bank, the Russian National Wealth Fund, the Russian Federal Treasury, or agents or affiliates of any such institution, with a maturity of more than 14 days;(B)new foreign exchange swap agreements with the Russian Central Bank, the Russian National Wealth Fund, or the Russian Federal Treasury, the duration of which agreement is longer than 14 days; and(C)any other financial instrument, the duration or maturity of which is more than 14 days, that the President determines represents the sovereign debt of Russia.(3)Requirement To promptly publish guidanceThe President shall concurrently publish guidance on the implementation of the regulations issued pursuant to paragraph (1).(b)Determination of Russian interference in elections for Federal office(1)In generalNot later than 30 days after an election for Federal office, the Director of National Intelligence, in consultation with the Director of the Federal Bureau of Investigation, the Director of the National Security Agency, and the Director of the Central Intelligence Agency, shall—(A)determine whether or not the Government of Russia, or any person acting as an agent of or on behalf of that government, knowingly engaged in interference in the election; and(B)submit to the appropriate congressional committees and leadership a report on that determination, including an identification of the government or person that interfered in the election if the Director determines that interference did occur.(2)Additional reportingIf the Director of National Intelligence determines and reports under paragraph (1) that neither the Government of Russia nor any person acting as an agent of or on behalf of that government knowingly engaged in interference in an election for Federal office, and the Director subsequently determines that such government, or such a person, did engage in such interference, the Director shall submit to the appropriate congressional committees and leadership a report on the subsequent determination not later than 30 days after making that determination.(3)Form of reportEach report required by paragraph (1) or (2) shall be submitted in unclassified form but may include a classified annex.(c)Lifting the Prohibition on Transactions Relating to New Russian Sovereign DebtThe President shall immediately suspend the prohibition on transactions relating to Russian sovereign debt required under subsection (a) if, no later than 90 days after the date on which a report required under subsection (b) is submitted to the appropriate congressional committees and leadership and no later than 120 days after the most recent election for Federal office, whichever is sooner—(1)the Director of National Intelligence has in its report required under subsection (b) affirmatively determined that neither the Government of Russia, nor any person acting as an agent of or on behalf of that government, has knowingly engaged in interference in the most recent election for Federal office; and(2)Congress has passed a joint resolution certifying the determination of the Director of National Intelligence.(d)Reimposing the Prohibition on Transactions Relating to New Russian Sovereign DebtThe President shall immediately reimpose the prohibition on transactions relating to Russian sovereign debt required under subsection (a) if, after 90 days following the date on which a report required under subsection (b) is submitted to the appropriate congressional committees and leadership or 120 days following the most recent election for Federal office, whichever is sooner—(1)the Director of National Intelligence, in the report required under subsection (b), has not affirmatively determined that neither the Government of Russia, nor any person acting as an agent of or on behalf of that government, has knowingly engaged in interference in the most recent election for Federal office; or(2)Congress has failed to pass a joint resolution certifying the determination of the Director of National Intelligence in its report required under subsection (b) that neither the Government of Russia, nor any person acting as an agent of or on behalf of that government, has knowingly engaged in interference in the most recent Federal election.(e)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Finance, the Select Committee on Intelligence, and the Committee on Rules and Administration of the Senate; and(B)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Ways and Means, the Permanent Select Committee on Intelligence, and the Committee on House Administration of the House of Representatives.(2)Appropriate congressional committees and leadershipThe term appropriate congressional committees and leadership means—(A)the appropriate congressional committees;(B)the majority leader and minority leader of the Senate; and(C)the Speaker, the majority leader, and the minority leader of the House of Representatives.(3)Elections for Federal officeThe term elections for Federal office has the meaning given such term in the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.), except that such term does not include a special election.(4)Interference in elections for Federal officeThe term interference, with respect to an election for Federal office:(A)Means any of the following actions of the government of a foreign country, or any person acting as an agent of or on behalf of such a government, undertaken with the intent to influence the election:(i)Obtaining unauthorized access to election and campaign infrastructure or related systems or data and releasing such data or modifying such infrastructure, systems, or data.(ii)Blocking or degrading otherwise legitimate and authorized access to election and campaign infrastructure or related systems or data.(iii)Contributions or expenditures for advertising, including on the internet.(iv)Using social or traditional media to spread significant amounts of false information to individuals in the United States.(B)Does not include communications clearly attributable to news and media outlets which are publicly and explicitly either controlled or in large part funded by the government of a foreign country.(5)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(6)PersonThe term person means an individual or entity.(7)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.EMatters relating to the Indo-Pacific Region1241.Modification of Indo-Pacific Maritime Security Initiative(a)Types of assistance and trainingSubsection (c)(2)(A) of section 1263 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 2282 note) is amended by inserting the law of armed conflict, the rule of law, and after respect for. (b)Notice to Congress on assistance and trainingSubsection (g)(1) of such section is amended—(1)in subparagraph (A), by inserting at the end before the period the following: , the specific unit or units whose capacity to engage in activities under a program of assistance or training to be provided under subsection (a) will be built under the program, and the amount, type, and purpose of the support to be provided;(2)by redesignating subparagraph (F) as subparagraph (J); and(3)by inserting after subparagraph (E) the following new subparagraphs:(F)Information, including the amount, type, and purpose, on assistance and training provided under subsection (a) during the three preceding fiscal years, if applicable.(G)A description of the elements of the theater campaign plan of the geographic combatant command concerned and the interagency integrated country strategy that will be advanced by the assistance and training provided under subsection (a).(H)A description of whether assistance and training provided under subsection (a) could be provided pursuant to—(i)section 333 of title 10, United States Code, or other security cooperation authorities of the Department of Defense; or(ii)security cooperation authorities of the Department of State.(I)An identification of each such authority described in subparagraph (H)..(c)Annual monitoring reportsSuch section is amended—(1)by redesignating subsection (h) as subsection (j); and(2)by inserting after subsection (g) the following new subsection:(h)Annual monitoring reports(1)In generalNot later than December 31, 2019, and annually thereafter, the Secretary of Defense shall submit to the appropriate committees of Congress a report setting forth, for the preceding calendar year, the following:(A)Information, by recipient foreign country, on the status of funds allocated for assistance and training provided under subsection (a), including funds allocated but not yet obligated or expended.(B)Information, by recipient foreign country, on the delivery and use of assistance and training provided under subsection (a).(C)Information, by recipient foreign country, on the timeliness of delivery of assistance and training provided under subsection (a) as compared to the timeliness of delivery of assistance and training previously provided to the foreign country under subsection (a).(2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress has the meaning given the term in subsection (g)(2). .(d)LimitationsSuch section, as so amended, is further amended by inserting after subsection (h), as added by subsection (c)(2), the following:(i)Limitations(1)Assistance otherwise prohibited by lawThe Secretary of Defense may not use the authority in subsection (a) to provide any type of assistance or training that is otherwise prohibited by any provision of law.(2)Prohibition on assistance to units that have committed gross violations of human rightsThe provision of assistance and training pursuant to a program under subsection (a) shall be subject to the provisions of section 362 of title 10, United States Code.(3)Assessment, monitoring, and evaluation of programs and activitiesThe provision of assistance and training pursuant to a program under subsection (a) shall be subject to the provisions of section 383 of title 10, United States Code..(e)Report(1)In generalNot later than January 31, 2020, the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the appropriate congressional committees a report on the implementation of the Indo-Pacific Maritime Security Initiative under section 1263 of the National Defense Authorization Act for Fiscal Year 2016, as amended by this section.(2)Matters to be includedThe report required by paragraph (1) shall include the following:(A)Objectives of the Initiative, including—(i)a discussion of United States security requirements that are satisfied or enhanced under the Initiative; and(ii)an assessment of progress toward each such objective and the metrics used to assess such progress.(B)A discussion of how the Initiative relates to, complements, or overlaps with other United States security cooperation and security assistance authorities.(C)A description of the process and criteria by which the utilization of each such authority or authorities described in subparagraph (B) is determined.(D)An assessment, by recipient foreign country, of—(i)the country’s capabilities relating to maritime security and maritime domain awareness;(ii)the country’s capability enhancement priorities, including how such priorities relate to the theater campaign strategy, country plan, and theater campaign plan relating to maritime security and maritime domain awareness;(E)A discussion, by recipient foreign country, of—(i)priority capabilities that the Department of Defense plans to enhance under the Initiative and priority capabilities the Department plans to enhance under separate United States security cooperation and security assistance authorities; and(ii)the anticipated timeline for assistance and training for each such capability.(F)Information, by recipient foreign country, on the delivery and use of assistance and training provided under the Initiative.(G)Any other matters the Secretary of Defense determines should be included.(3)FormThe report required by paragraph (1) shall be submitted in unclassified form without any designation relating to dissemination control, but may include a classified annex.(4)DefinitionIn this section, the term appropriate congressional committees means—(A)the congressional defense committees; and(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.1242.Extension and modification of report on military and security developments involving North Korea(a)ExtensionSubsection (a) of section 1236 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1641) is amended—(1)by striking and November 1, 2017 and inserting November 1, 2017, April 1, 2020, and April 1, 2021; and(2)by inserting (without any designation relating to dissemination control) after unclassified. (b)Additional matters to be includedSubsection (b) of such section is amended—(1)by redesignating paragraph (8) as paragraph (9); and(2)by inserting after paragraph (7) the following new paragraph:(8)Developments in North Korea’s nuclear program, including the size and state of North Korea’s stockpile of nuclear weapons, its nuclear strategy and associated doctrines, its civil and military production capacities, and projections of its future arsenals..1243.Limitation on use of funds to reduce the total number of members of the Armed Forces serving on active duty who are deployed to South KoreaNone of the funds authorized to be appropriated by this Act may be used to reduce the total number of members of the Armed Forces serving on active duty who are deployed to South Korea below 28,500 unless the Secretary of Defense first certifies to the congressional defense committees the following:(1)Such a reduction is in the national security interest of the United States and will not significantly undermine the security of United States allies in the region.(2)The Secretary has appropriately consulted with allies of the United States, including South Korea and Japan, regarding such a reduction.1244.Report on direct, indirect, and burden-sharing contributions of Japan and South Korea(a)In generalNot later than March 1, 2020, and March 1, 2021, the Secretary of Defense shall submit to the appropriate congressional committees a report on the direct, indirect, and burden-sharing contributions of Japan and South Korea to support overseas military installations of the United States and United States Armed Forces deployed to or permanently stationed in Japan and South Korea, respectively.(b)ElementsThe report required by subsection (a) shall include the following:(1)The benefits to United States national security and regional security derived from the forward presence of United States Armed Forces in the Indo-Pacific region, including Japan and South Korea.(2)For calendar year 2016 and each subsequent calendar year, a description of the one-time and recurring costs associated with the presence of United States Armed Forces in Japan and South Korea, including—(A)costs to relocate the Armed Forces within Japan and South Korea and to realign the Armed Forces from Japan and South Korea;(B)military personnel costs;(C)operation and maintenance costs; and(D)military construction costs.(3)A description of direct, indirect, and burden-sharing contributions of Japan and South Korea, including—(A)contributions for labor costs associated with the presence of United States Armed Forces;(B)contributions to military construction projects of the Department of Defense, including planning, design, environmental reviews, construction, construction management costs, rents on privately-owned land, facilities, labor, utilities, and vicinity improvements;(C)contributions such as loan guarantees on public-private venture housing and payment-in-kind for facilities returned to Japan and South Korea;(D)contributions accepted for labor, logistics, utilities, facilities, and any other purpose; and(E)other contributions as determined appropriate by the Secretary.(4)The methodology and accounting procedures used to measure and track direct, indirect, and burden-sharing contributions made by Japan and South Korea.(c)Description of contributions in United States dollarsThe report required by subsection (a) shall describe the direct, indirect, and burden-sharing contributions of Japan and South Korea in United States dollars and shall specify the exchange rates used to determine the United States dollar value of such contributions.(d)FormThe report required by subsection (a) shall be submitted in unclassified form without any designation relating to dissemination control, but may contain a classified annex.(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional defense committees; and(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.1245.Report on strategy on the Philippines(a)Strategy requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report describing the Department of Defense’s objectives and strategy for achieving such objectives with the Philippines.(b)Elements of strategyThe strategy required by subsection (b) shall include the following:(1)A description of the national security interests and objectives of the United States furthered by the Mutual Defense Treaty between the Republic of the Philippines and the United States of America.(2)A description of the regional security environment, including an assessment of threats to United States national security interests and the role of the Department of Defense in addressing such threats, including—(A)a description of security challenges detrimental to regional peace and global stability;(B)a description of violent extremist organizations present in the Philippines and the primary objectives of each such organization, including—(i)an assessment of the size and capability of each such organization;(ii)an assessment of the transnational threat posed by each such organization;(iii)an assessment of recent trends in the capability and influence of each such organization; and(iv)a description of the metrics used to assess the capability and influence of each such organization.(3)A description of Department of Defense objectives with respect to the Philippines and the benchmarks for assessing progress towards such objectives. (4)An identification of all current and planned Department of Defense resources, programs, and activities to support the strategy, including a review of the necessity of an ongoing named operation and the criteria used to determine such necessity.(5)An identification of all current and planned Department of Defense security cooperation and other support or assistance programs or activities in the Philippines, including—(A)a description of the purpose, objectives, and type of training, equipment, or assistance provided under each such program or activity; (B)an identification of the lead agency responsible for each such program or activity;(C)an identification of the authority or authorities under which each such program or activity is conducted;(D)a description of the process and criteria used to determine utilization between each such authority or authorities;(E)a description of how each such program or activity advances United States national security interests as it relates to the Department’s strategy on the Philippines;(F)an identification of the specific units of the Philippine national security forces to receive training, equipment, or assistance under each such program;(G)a description of the process and criteria by which specific units of the Philippine national security forces are selected as recipients of such programs and activities;(H)an assessment of the current operational effectiveness of such units and their command and control structures and a description of the metrics used to make and carry out such assessment;(I)an identification of priority capabilities of such units to enhance through training, equipment, or assistance under each such program or activity;(J)a plan to monitor and assess each such program or activity to meet its objectives to enhance the capabilities of each such unit;(K)a description of the planned posture of United States Armed Forces and the planned level of engagement by such forces with elements of the Philippine national security forces; and(L)an identification of—(i)units of the Philippine national security forces that are alleged or determined to have committed human rights abuses; and(ii)units of the Philippine national security forces that are under the command and control of any unit identified under clause (i) or otherwise associated with any such unit.(6)A description of relations of the Philippines with other countries in the Indo-Pacific region.(7)Any other matters the Secretary of Defense determines should be included.(c)FormThe strategy required by subsection (b) shall be submitted in unclassified form without any designation relating to dissemination control, but may contain a classified annex.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional defense committees; and(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.1246.Modification of annual report on military and security developments involving the People’s Republic of China(a)Annual reportSubsection (a) of section 1202 of the National Defense Authorization Act for Fiscal Year 2000 (10 U.S.C. 113 note) is amended by inserting , in consultation with the heads of other Federal departments and agencies as appropriate, after the Secretary of Defense.(b)Matters to be includedSubsection (b) of such section is amended by striking paragraph (26) and inserting the following:(26)An assessment of Chinese overseas investment, including a state-owned or controlled digital or physical infrastructure project of China, and their relationship to Chinese security and military objectives, including implications for United States military or government interests related to denial of access, compromised intelligence activities, and network advantages. .(c)Specified congressional committeesSubsection (c) of such section is amended—(1)in paragraph (1), by striking and the Committee on Foreign Relations and inserting , the Committee on Foreign Relations, and the Select Committee on Intelligence; and(2)in paragraph (2), by striking and the Committee on International Relations and inserting , the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence.(d)Other definitionsSuch section, as so amended, is further amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following:(d)Other definitions(1)In generalIn subsection (b)(26), the term state-owned or controlled digital or physical infrastructure project of China means a transportation, energy, or information technology infrastructure project owned, controlled, under the direct or indirect influence of, or subsidized by the Government of China, including any agency, instrumentality, subdivision, or other unit of government at any level of jurisdiction.(2)Owned; controlledIn paragraph (1)—(A)the term owned, with respect to a project, means a majority or controlling interest, whether by value or voting interest, in that project, including through fiduciaries, agents, or other means; and(B)the term controlled, with respect to a project, means—(i)the power by any means to determine or influence, directly or indirectly, important matters affecting the project, regardless of the level of ownership and whether or not that power is exercised; and(ii)any Chinese company operating in a sector identified as a strategic industry in the Chinese Government’s Made in China 2025 strategy to make China a manufacturing power as a core national interest..1247.Modification of annual report on military and security developments involving the People’s Republic of China(a)Annual reportSubsection (a) of section 1202 of the National Defense Authorization Act for Fiscal Year 2000 (10 U.S.C. 113 note) is amended by inserting , in consultation with the heads of other Federal departments and agencies as appropriate, after the Secretary of Defense.(b)Matters to be includedSubsection (b) of such section is amended by adding at the end the following:(29)Developments relating to the China Coast Guard (in this paragraph referred to as the CCG), including an assessment of—(A)how the change in the CCG’s command structure to report to China’s Central Military Commission affects the CCG’s status as a law enforcement entity;(B)the implications of the CCG’s command structure with respect to the use of the CCG as a coercive tool in gray zone activity in the East China Sea and the South China Sea; and(C)how the change in the CCG’s command structure may affect interactions between the CCG and the United States Navy.(30) An assessment of the nature of Chinese military relations with Russia, including what strategic objectives China and Russia share and are acting on, and on what objectives they misalign.(31)An assessment of—(A)China’s expansion of its surveillance state; (B)any correlation of such expansion with its oppression of its citizens and its threat to United States national security interests around the world; and (C)an overview of the extent to which such surveillance corresponds to the overall respect, or lack thereof, for human rights..(c)Specified congressional committeesSubsection (c) of such section is amended—(1)in paragraph (1), by striking and the Committee on Foreign Relations and inserting , the Committee on Foreign Relations, and the Select Committee on Intelligence; and(2)in paragraph (2), by striking and the Committee on International Relations and inserting , the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence.1248.Sense of Congress on TaiwanIt is the sense of Congress that—(1)the Taiwan Relations Act (22 U.S.C. 3301 et seq.) and the Six Assurances are both cornerstones of United States relations with Taiwan;(2)the United States should continue to strengthen defense and security cooperation with Taiwan to support the development of capable, ready, and modern defense forces necessary for Taiwan to maintain a sufficient self-defense capability, including capabilities in support of an asymmetric defense strategy;(3)the United States should continue to support the acquisition by Taiwan of appropriate defensive weapons through foreign military sales, direct commercial sales, and industrial cooperation, with a particular emphasis on asymmetric warfare, information sharing, air defense, and maritime capabilities, consistent with the Taiwan Relations Act;(4)the United States should improve the predictability of arms sales to Taiwan by ensuring timely review of and response to requests of Taiwan for defense articles and defense services as well as timely notification to Congress and adherence to congressional oversight and review procedures; and(5)the Secretary of Defense, in consultation with the Secretary of State, should promote policies concerning cooperation and exchanges that enhance the security of Taiwan, including exchanges between senior defense officials and general officers of the United States and Taiwan consistent with the Taiwan Travel Act (Public Law 115–135).1249.Enhancing defense cooperation with SingaporeIt is the sense of Congress that—(1)the United States Armed Forces and Singaporean armed forces have built a strong and enduring security partnership based on long-standing and mutually beneficial cooperation;(2)security cooperation between the United States Armed Forces and Singaporean armed forces is crucial to promoting peace and stability in the Asia-Pacific region;(3)Singapore’s status as a major security cooperation partner of the United States, as recognized in the 2005 Strategic Framework Agreement between the United States and the Republic of Singapore for a Closer Partnership in Defense and Security, has an important role in the promotion of peace and stability, and global efforts to counter terrorism;(4)Singapore’s provision of access to its military facilities for the United States has supported the continued security presence of the United States in Southeast Asia;(5)the Singaporean armed forces’ support of United States-led multinational reconstruction efforts in Iraq from 2003 to 2008, reconstruction and stabilization efforts in Afghanistan from 2007 to 2013, counter-piracy operations in the Gulf of Aden under the ambit of Combined Task Force 151, and contribution of physical and military assets to the Defeat-ISIS Coalition since 2014, has contributed to global efforts to counter terrorism;(6)in recognition of the enduring security partnership between the United States and Singapore, the Secretary of State, in consultation with the Secretary of Defense, should, in negotiating the renewal of the 1990 Memorandum of Understanding Regarding the United States Use of Facilities in Singapore that is due in 2020:(A)reinforce Singapore’s status as a major security cooperation partner of the United States;(B)enhance defense cooperation; and(C)increase interoperability between the United States Armed Forces and Singaporean armed forces to promote peace and stability in the Asia-Pacific region.1250.Modification of report relating to enhancing defense and security cooperation with IndiaSection 1292(a)(2) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2751 note) is amended—(1)in subparagraph (B)—(A)in clause (iv), by striking and at the end;(B)in clause (v), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(vi)a description of defense cooperation between the United States and India in the Western Indian Ocean, including—(I)a description of military activities of the United States and India, separately, in the Western Indian Ocean;(II)a description of military cooperation activities between the United States and India in the areas of humanitarian assistance, counter terrorism, counter piracy, maritime security, and other areas as the Secretary determines appropriate;(III)a description of how the relevant geographic combatant commands coordinate their activities with the Indian military in the Western Indian Ocean;(IV)a description of the mechanisms in place to ensure the relevant geographic combatant commands maximize defense cooperation with India in the Western Indian Ocean; and(V)areas of future opportunity to increase military engagement with India in the Western Indian Ocean..(2)by adding at the end the following:(C)DefinitionsIn subparagraph (B)(vi):(i)Relevant geographic combatant commandsThe term relevant geographic combatant commands means the United States Indo-Pacific Command, United States Central Command, and United States Africa Command.(ii)Western Indian OceanThe term Western Indian Ocean means the area in the Indian Ocean extending from the west coast of India to the east coast of Africa..1250A.Report on expansion of security cooperation and assistance to Pacific Island countries(a)In generalNot later than March 31, 2020, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate congressional committees a report on the current status of security cooperation and assistance with Pacific Island countries and the feasibility of expanding such cooperation and assistance. At a minimum, the report shall include the following foreign countries: (1)Papua New Guinea. (2)Vanuatu. (3)The Solomon Islands. (4)Fiji. (5)The Federated States of Micronesia. (6)Palau. (7)Kiribati. (8)The Marshall Islands. (9)Nauru. (10)Tonga. (b)Matters to be includedThe report required by subsection (a) should include the following: (1)An identification of elements of the theater campaign plan of the geographic combatant command concerned and the interagency integrated country strategy that will be advanced by expansion of security cooperation and assistance programs and activities with countries identified in subsection (a). (2)An assessment of each country’s capabilities, a description of each country’s capability enhancement priorities, and a discussion of United States security cooperation and assistance authorities (to include the Indo-Pacific Maritime Security Initiative under section 333 of title 10, United States Code, International Military Education and Training, Foreign Military Financing, International Narcotics Control and Law Enforcement, and the transfer of excess defense articles) and how such authorities may be utilized to enhance the priority capabilities of each such country. (3)A description of absorption capacity and sustainability issues for each foreign country and a plan to resolve such issues.(4)An identification of the estimated annual cost for such assistance and training for fiscal year 2020 through fiscal year 2025. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional defense committees; (2)the Committee on Foreign Relations and the Subcommittee on State, Foreign Operations, and Related Programs of the Committee on Appropriations of the Senate; and(3)the Committee on Foreign Affairs and the Subcommittee on State, Foreign Operations, and Related Programs of the Committee on Appropriations of the House of Representatives.1250B.Report on foreign military activities in Pacific Island countries(a)In generalNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Defense for Intelligence, in coordination with the Director of the Defense Intelligence Agency and the Director of National Intelligence, shall submit to the congressional defense committees a report specifying and analyzing—(1)strategic interests of foreign militaries in Pacific Island countries, known or emerging foreign partnerships or alliances with non-Pacific Island countries, and foreign military training, exercises, or operations in the region, excluding with countries who are members of the Southeast Asia Treaty Organization;(2)gaps in intelligence collection capabilities and activities that prevent or may prevent a comprehensive understanding of current intelligence assessments for Pacific Island countries; and(3)plans to overcome any current intelligence collection deficiencies, including an analysis of both United States and allied and partner intelligence collection capabilities and activities.(b)Pacific Island country definedIn this section, the term Pacific Island country includes any of the following countries: The Republic of Fiji, the Republic Kiribati, the Marshall Islands, the Federated States of Micronesia, the Republic of Nauru, the Republic of Palau, the Independent State of Samoa, the Solomon Islands, the Kingdom of Tonga, Tuvalu, and the Republic of Vanuatu.1250C.Report on ZTE compliance with Superseding Settlement Agreement and Superseding Order(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the President shall submit to Congress a report on the compliance of Zhongxing Telecommunications Equipment Corporation (ZTE Corporation) and ZTE Kangxun Telecommunications Ltd. (ZTE Kangxun) (collectively, ZTE) with the Superseding Settlement Agreement and Superseding Order reached with the Department of Commerce on June 8, 2018.(b)FormThe report required by subsection (a) shall be submitted in unclassified form and publicly accessible, but may include a classified annex.1250D.Limitation on removal of Huawei Technologies Co. Ltd. from entity list of Bureau of Industry and SecurityThe Secretary of Commerce may not remove Huawei Technologies Co. Ltd. (in this section referred to as Huawei) from the entity list maintained by the Bureau of Industry and Security and set forth in Supplement No. 4 to part 744 of title 15, Code of Federal Regulations, until the Secretary certifies to Congress that—(1)neither Huawei nor any senior officers of Huawei have engaged in actions in violation of sanctions imposed by the United States or the United Nations in the 5-year period preceding the certification;(2)Huawei has not engaged in theft of United States intellectual property in that 5-year period;(3)Huawei does not pose an ongoing threat to United States telecommunications systems or critical infrastructure; and(4)Huawei does not pose a threat to critical infrastructure of allies of the United States.1250E.Sense of Congress on the enduring United States commitment to the Freely Associated StatesIt is the sense of Congress that—(1)the United States has strong and enduring interests in the security and prosperity of Oceania and the Western Pacific region, including close relationships with the countries of Palau, the Marshall Islands and the Federated States of Micronesia, with whom the United States shares Compacts of Free Association;(2)the United States and the Freely Associated States share values including democracy and human rights, as well as mutual interest in a free, open and prosperous Indo-Pacific region;(3)the United States should expand support to the Freely Associated States on issues of concern, including climate change mitigation, protection of the marine environment and maritime law enforcement;(4)the United States should expeditiously begin negotiations on the renewal of the Compacts of Free Association and conclude such negotiations prior to the expiration of the current compacts in 2023 and 2024; and(5)the United States honors the service of the men and women of the Freely Associated States who serve in the United States Armed Forces.1250F.Report by Defense Intelligence Agency on certain military capabilities of China and Russia(a)ReportThe Director of the Defense Intelligence Agency shall submit to the Secretary of Defense and the appropriate congressional committees a report on the military capabilities of China and Russia.(b)Matters includedThe report under subsection (a) shall include, with respect to the military of China and the military of Russia, the following:(1)An update on the presence, status, and capability of the military with respect to any national training centers similar to the Combat Training Center Program of the United States. (2)An analysis of a readiness deployment cycle of the military, including—(A)as compared to such a cycle of the United States; and(B)an identification of metrics used in the national training centers of that military.(3)A comprehensive investigation into the capability and readiness of the mechanized logistics of the army of the military, including—(A)an analysis of field maintenance, sustainment maintenance, movement control, intermodal operations, and supply; and(B)how such functions under subparagraph (A) interact with specific echelons of that military.(4)An assessment of the future of mechanized army logistics of the military.(c)Nonduplication of effortsThe Defense Intelligence Agency may make use of or add to any existing reports completed by the Agency in order to respond to the reporting requirement under subsection (a).(d)FormThe report under subsection (a) may be submitted in classified form.(e)BriefingThe Director shall provide a briefing to the Secretary and the committees specified in subsection (a) on the report under such subsection.(f)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services, the Permanent Select Committee on Intelligence, and the Committee on Foreign Affairs of the House of Representatives; and(2)the Committee on Armed Services, the Select Committee on Intelligence, and the Committee on Foreign Relations of the Senate.1250G.Report on cybersecurity activities with TaiwanNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the following:(1)The feasibility of establishing a high-level, interagency United States-Taiwan working group for coordinating responses to emerging issues related to cybersecurity.(2)A discussion of the Department of Defense’s current and future plans to engage with Taiwan in cybersecurity activities.(3)A discussion of obstacles encountered in forming, executing, or implementing agreements with Taiwan for cybersecurity activities.(4)Any other matters the Secretary of Defense determines should be included.1250H.Sense of Congress on United States-India defense relationshipIt is the sense of Congress that the United States should strengthen and enhance its major defense partnership with India and work toward the following mutual security and diplomatic objectives:(1)Expanding engagement in multilateral frameworks, including the quadrilateral dialogue among the United States, India, Japan, and Australia, to promote regional security and defend shared values and common interests in the rules-based order. (2)Increasing the frequency and scope of exchanges between senior civilian officials and military officers of the United States and India to support the development and implementation of the major defense partnership.(3)Exploring additional steps to implement the major defense partner designation to better facilitate interoperability, information sharing, and appropriate technology transfers.(4)Pursuing strategic initiatives to help develop the defense capabilities of India.(5)Conducting additional combined exercises with India in the Persian Gulf, Indian Ocean, and western Pacific regions.(6)Furthering cooperative efforts to promote stability and security in Afghanistan.1250I.United States-India defense cooperation in the Western Indian Ocean(a)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the relevant congressional committees a report on defense cooperation between the United States and India in the Western Indian Ocean.(2)Matters to be includedThe report required by paragraph (1) shall include the following:(A)A description of military activities of the United States and India, separately, in the Western Indian Ocean.(B)A description of military cooperation activities between the United States and India in the areas of humanitarian assistance, counterterrorism, counter piracy, maritime security, and other areas as the Secretary determines appropriate.(C)A description of how the relevant geographic combatant commands coordinate their activities with the Indian military in the Western Indian Ocean.(D)A description of the mechanisms in place to ensure the relevant geographic combatant commands maximize defense cooperation with India in the Western Indian Ocean.(E)A description of how the major defense partnership with India will be utilized to enhance cooperation with India in the Western Indian Ocean.(F)Areas of future opportunity to increase military engagement with India in the Western Indian Ocean.(3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(b)DefinitionsIn this section:(1)Relevant congressional committeesThe term relevant congressional committees means—(A)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.(2)Relevant geographic combatant commandsThe term relevant geographic combatant commands means the United States Indo-Pacific Command, United States Central Command, and United States Africa Command.(3)Western Indian OceanThe term Western Indian Ocean means the area in the Indian Ocean extending from the west coast of India to the east coast of Africa.1250J.Chinese foreign direct investment in countries of the Arctic region(a)FindingsCongress finds the following:(1)China is projecting a physical presence in the Arctic through upgrading to advanced icebreakers, utilizing the Arctic Ocean more regularly through subsidizing arctic shipping, deploying unmanned ice stations, and engaging in large and sophisticated data collection efforts in countries of the Arctic region, including Iceland, Greenland, and Canada.(2)The 2017 Center for Naval Analysis (CNA) report Unconstrained Foreign Direct Investment: An Emerging Challenge to Arctic Security concluded that China has been actively engaged in economies of countries of the Arctic region.(3)The CNA report documented a pattern of strategic investment by China in the economies of countries of the Arctic region, including the United States, Canada, Greenland, Iceland, Norway, and Russia, in areas such as raw land, oil and gas, minerals, and infrastructure.(4)Chinese investments in countries of the Arctic region are significant. For instance, Chinese foreign direct investment constituted nearly 12 percent of Greenland’s gross domestic product for the period from 2012 to 2017.(5)China’s 2018 Arctic Policy White Paper documented the Chinese intent to create a Polar Silk Road in the Arctic.(6)China’s Polar Silk Road is an extension of China’s Belt and Road Initiative (BRI).(7)China is increasingly using the BRI as the impetus for increasing People’s Liberation Army deployments to regions where China has significant investments, primarily through BRI.(8)China has demonstrated an interest in using BRI to gain military access to strategic regions.(9)Understanding how China’s foreign direct investment in countries of the Arctic region affects such countries is critical to understanding the degree to which China is able to access the region.(b)Independent study(1)In generalNot later than 45 days after the date of enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a federally-funded research and development center described in paragraph (2) to complete an independent study of Chinese foreign direct investment in countries of the Arctic region, with a focus on the effects of such foreign direct investment on United States national security and near-peer competition in the Arctic region.(2)Federally-funded research and development center describedA federally-funded research and development center described in this paragraph is a federally-funded research and development center that—(A)has access to relevant data and demonstrated data-sets regarding foreign direct investment in the Arctic region; and(B)has access to policy experts throughout the United States and the Arctic region.(c)ElementsThe study required by subsection (b) shall include the following:(1)Projects in the Arctic that are directly or indirectly funded by public and private Chinese entities, to—(A)build public infrastructure;(B)finance of infrastructure;(C)lease mineral and oil and gas leases;(D)purchase real estate;(E)extract or process, including smelting, minerals and oil and gas;(F)engage in shipping or to own and operate or construct shipping infrastructure, including ship construction;(G)lay undersea cables; and(H)manufacture, own or operate telecommunications capabilities and infrastructure.(2)An analysis the legal environment in which Chinese foreign direct investment are occurring in the United States, Russia, Canada, Greenland, Norway, and Iceland. The analysis should include—(A)an assessment of the efficacy of mechanisms for screening foreign direct investment in the United States, Russia, Canada, Greenland, Norway, and Iceland;(B)an assessment of the degree to which there is transparency in Chinese foreign direct investment in countries of the Arctic region;(C)an assessment of the criteria used to assess potential Chinese foreign direct investment in countries of the Arctic region;(D)an assessment of the efficacy of methods for monitoring approved Chinese foreign direct investment in countries of the Arctic region; and(E)an assessment of public reporting of the decision to approve such Chinese foreign direct investment.(3)A comparison of Chinese foreign direct investment in countries of the Arctic region to other countries with major investments in such countries, including India, Japan, South Korea, the Netherlands, and France.(4)An assessment of the environmental impact of past Chinese investments in oil and gas, mineral, and infrastructure projects in the Arctic region, including the degree to which Chinese investors are required to comply with local environmental laws and post bonds to assure remediation if a project becomes bankrupt.(5)A review of the 2018 Chinese Arctic Policy and other relevant public and nonpublic Chinese policy documents to determine the following:(A)China’s strategic objectives in the Arctic region from a military, economic, territorial, and political perspective.(B)China’s goals in the Arctic region with respect to its relations with the United States and Russia, including the degree to which activities of China in the region are an extension of China’s strategic competition with the United States.(C)Whether any active or planned infrastructure investments are likely to result in a regular presence of Chinese military vessels or the establishment of military bases in the Arctic region.(D)The extent to which Chinese research activities in the Arctic region are a front for economic activities, including illegal economic espionage, intelligence gathering, and support for future Chinese military activities in the region.(E)The degree to which Arctic littoral states are susceptible to the political and economic risks of unregulated foreign direct investment.(F)The vulnerability of semi-autonomous regions, such as tribal lands, to Chinese foreign direct investment, including the influence of legal controls and political or economic manipulation with respect to such vulnerability.(G)The implications of China’s Arctic development and participation model with respect to forecasting China’s military, economy, territorial, and political activities.(6)Policy and legislative recommendations to enhance the position of the United States in affairs of the Arctic region, including—(A)recommendations for how the United States would best interact with nongovernmental organizations such as the World Bank, Arctic Council, United Nations General Assembly, and International Maritime Organization;(B)recommendation to pursue or not pursue the formation of an Arctic Development Bank and, if pursued, how to organize, fund, and operate the bank;(C)measures the United States can take to promote regional governance and eliminate the soft-power influence from Chinese foreign direct investment, in particular, steps where the United States and Russia should cooperate; and(D)the possibility of negotiating a regional arrangement to regulate foreign direct investment in countries of the Arctic region.(d)Report to Department of DefenseNot later than 720 days after the date of the enactment of this Act, the federally-funded research and development center with respect to which the Secretary of Defense has entered into a contract under subsection (b) shall submit to the Secretary a report containing the study under subsections (b) and (c).(e)Report to CongressNot later than 750 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees the report under subsection (d), without change.(f)Appropriate congressional committee definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees;(2)the Committee on Foreign Relations and the Committee on Commerce, Science, and Transportation of the Senate; and(3)the Committee on Foreign Affairs and the Committee on Transportation and Infrastructure of the House of Representatives.1250K.Sense of Congress on North KoreaIt is the sense of Congress that—(1)diplomacy is essential to address the illegal nuclear program of North Korea;(2)every effort should be made to avoid a military confrontation with North Korea, as it would pose extreme risks to—(A)United States military personnel;(B)noncombatants, including United States citizens and citizens of United States allies; and(C)regional security;(3)the United States should pursue a sustained and credible diplomatic process to achieve the denuclearization of North Korea and an end to the 69-year-long Korean War; and(4)until such time as North Korea no longer poses a threat to the United States or United States allies, the United States should, in concert with such allies, continue to deter North Korea through credible defense and deterrence posture.FMatters relating to Europe and NATO1251.Extension and modification of NATO Special Operations Headquarters(a)AuthorizationSubsection (a) of section 1244 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2541) is amended by striking 2020 and inserting 2023.(b)Repeal of certification; limitationSuch section is amended—(1)by striking subsection (c); and(2)by inserting after subsection (b) the following new subsection:(c)LimitationOf the amounts made available under subsection (a) for fiscal year 2020, not more than 90 percent of such amounts may be obligated or expended until the Secretary of Defense, acting through the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, submits to the congressional defense committees a report on the rearrangement of responsibilities for overseeing and supporting NSHQ from U.S. Special Operations Command to U.S. European Command in 2019, including—(1)a justification and description of the impact of such rearrangement; and(2)a description of how such rearrangement will strengthen the role of the NSHQ in fostering special operations capabilities within NATO..(c)Annual reportSuch section, as so amended, is further amended by adding at the end the following new subsection:(d)Annual reportNot later than March 1 of each year until 2024, the Secretary of Defense shall submit to the congressional defense committees and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report regarding support for the NSHQ. Each report shall include the following:(1)The total amount of funding provided by the United States and other NATO nations to the NSHQ for operating costs of the NSHQ.(2)A description of the activities carried out with such funding, including—(A)the amount of funding allocated for each such activity;(B)the extent to which other NATO nations participate in each such activity;(C)the extent to which each such activity is carried out in coordination or cooperation with the Joint Special Operations University;(D)the extent to which each such activity is carried out in relation to other security cooperation activities, exercises, or operations of the Department of Defense; (E)the extent to which each such activity is designed to meet the purposes set forth in paragraphs (1) through (5) of subsection (b); and(F)an assessment of the extent to which each such activity will promote the mission of the NSHQ.(3)Other contributions, financial or in kind, provided by the United States and other NATO nations in support of the NSHQ.(4)Any other matters that the Secretary of Defense considers appropriate..1252.Modification and extension of future years plan and planning transparency for the European Deterrence Initiative(a)Plan requiredSection 1273(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1696) is amended—(1)in paragraph (1), by striking the date of the enactment of this Act and inserting the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, and annually thereafter; and(2)in paragraph (2) to read as follows:(2)ApplicabilityThe initial plan shall apply with respect to fiscal year 2021 and at least the four succeeding fiscal years and each subsequent plan shall apply with respect to the next subsequent fiscal year and at least the four succeeding fiscal years..(b)Budget display informationThe Secretary of Defense shall include in the materials submitted to Congress by the Secretary in support of the budget of the President for fiscal year 2021 and each fiscal year thereafter (as submitted under section 1105 of title 31, United States Code), a detailed budget display for the European Deterrence Initiative that includes the following information (regardless of whether the funding line is for overseas contingency operations):(1)With respect to procurement accounts—(A)amounts displayed by account, budget activity, line number, line item, and line item title; and(B)a description of the requirements for each such amounts specific to the Initiative.(2)With respect to research, development, test, and evaluation accounts—(A)amounts displayed by account, budget activity, line number, program element, and program element title; and(B)a description of the requirements for each such amounts specific to the Initiative.(3)With respect to operation and maintenance accounts—(A)amounts displayed by account title, budget activity title, line number, and subactivity group title; and(B)a description of how such amounts will specifically be used.(4)With respect to military personnel accounts—(A)amounts displayed by account, budget activity, budget subactivity, and budget subactivity title; and(B)a description of the requirements for each such amounts specific to the Initiative.(5)With respect to each project under military construction accounts (including with respect to unspecified minor military construction and amounts for planning and design), the country, location, project title, and project amount by fiscal year.1253.Protection of European Deterrence Initiative funds from diversion for other purposes(a)Report on obligation of funds(1)In generalNot later than 15 days after any obligation of funds in an amount of $10,000,000 or more for the European Deterrence Initiative for fiscal year 2020 and each fiscal year thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on that obligation of such funds for that fiscal year.(2)Matters to be includedEach report under paragraph (1) shall specify—(A)the activities and forms of assistance for which the Secretary obligated such funds; and(B)the amount of the obligation.(b)End of fiscal year reportNot later than November 30, 2020, and annually thereafter, the Secretary of Defense shall submit to the congressional defense committees a report that contains—(1)a detailed summary of funds obligated for the European Deterrence Initiative for the preceding fiscal year; and(2)a detailed comparison of funds obligated for the European Deterrence Initiative for the preceding fiscal year to amounts requested for the Initiative for that fiscal year in the materials submitted to Congress by the Secretary in support of the budget of the President for that fiscal year as required by section 1252(b), including with respect to each of the accounts described in paragraphs (1), (2), (3), (4), and (5) of section 1252(b) and the information required under each such paragraph.1254.Statement of policy on United States military investment in EuropeIt is the policy of the United States to develop, implement, and sustain a credible deterrent against aggression and long-term strategic competition by the Government of Russia in order to enhance regional and global security and stability, including by the following:(1)Increased United States presence in Europe, including additional permanently stationed forces, continued rotational deployments, increased pre-positioned military equipment, and sufficient and necessary infrastructure additions and improvements throughout Europe. (2)Planning regarding the United States military footprint in Europe to recognize the essential role played by United States allies and partners in establishing deterrence and advancing regional and global security and stability. (3)Commitment to the North Atlantic Treaty Organization (NATO) and its founding values and commitments by NATO allies to the common defense, including NATO goals regarding defense investments, and to NATO’s founding principles of democracy, individual liberty, and the rule of law. (4)Planning to ensure the United States military footprint in Europe is holistic and geographically appropriate for a comprehensive response to the challenges posed by the Government of Russia across numerous European fronts. (5)Commitment to United States Government investment and prioritization of efforts in Europe, particularly through efforts led by the Department of State, to counter the Government of Russia’s global campaign to interfere in and undermine democratic systems of government, elections, values, and institutions, and disrupt United States alliances and partnerships, through indirect action (such as information operations intended to influence), including robust information sharing and cooperation with partners and allies to counter influence campaigns and sufficient cyber, counter-messaging, and intelligence resources. (6)Planning to take into account the importance of strategic stability, arms control, and strategic dialogue as they contribute to United States national security, collective defense, and regional and global security.(7)Encouraging increased communication by NATO officials, to raise awareness of the Alliance’s mission, efforts, and concerns achieved by actively engaging with Congress and the executive branch.1255.Limitation on transfer of F–35 aircraft to Turkey(a)LimitationExcept as provided in subsection (b), no funds authorized to be appropriated or otherwise made available to the Department of Defense for fiscal year 2020 may be obligated or expended—(1)to transfer, facilitate the transfer, or authorize the transfer of, any F–35 aircraft or related support equipment or parts to Turkey;(2)to transfer intellectual property, technical data, or material support necessary for or related to any maintenance or support of the F–35 aircraft necessary to establish Turkey’s indigenous F–35 capability; or(3)to construct a storage facility for, or otherwise facilitate the storage in Turkey of, any F–35 aircraft transferred to Turkey.(b)ExceptionThe Secretary of Defense, jointly with the Secretary of State, may waive the limitation under subsection (a) only if such Secretaries submit to the appropriate congressional committees a written certification that contains a determination of such Secretaries, and any relevant documentation that forms the basis for the determination, that—(1)the Government of Turkey has provided credible assurances that Turkey will not accept delivery of the S–400 air and missile defense system from Russia; or(2)if the Government of Turkey has previously accepted delivery of the S–400 air and missile defense system from the Russia, the Government of Turkey—(A)no longer possesses the S–400 air and missile defense system or any other equipment, materials, or personnel associated with such system; and(B)has provided credible assurances that it will not in the future accept delivery of the S–400 air and missile defense system.(c)ApplicabilityThe limitation under subsection (a) does not apply with respect to F–35 aircraft operated by the United States Armed Forces.(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the congressional defense committees; and(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(2)TransferThe term transfer includes, with respect to an F–35 aircraft, the physical relocation of the F–35 aircraft outside of the United States.1256.Report on value of investments in dual use infrastructure projects by NATO member states(a)In generalNot later than June 1, 2020, the Secretary of Defense, jointly with the Secretary of State, shall submit to the appropriate congressional committees a report on the value of investments in dual use infrastructure projects by the member states of the North Atlantic Treaty Organization (NATO) in order to improve military mobility and interoperability across Europe.(b)ElementsThe report required by subsection (a) shall include the following:(1)The value to collective deterrence provided by investments in dual use infrastructure projects by the member states of NATO in order to meet the military mobility goals set out at the 2018 NATO Summit in Brussels. (2)An assessment of proposed dual use infrastructure projects for NATO.(3)A assessment of proposed of dual use infrastructure projects with respect to which the United States can provide support, including a recommended prioritization of such projects. (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.(d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the congressional defense committees; and(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(2)Dual use infrastructure projectsThe term dual use infrastructure projects means those projects identified by the European Commission Action Plan on Military Mobility as necessary to improve the trans-European transport network (TEN-T) to meet the military requirements for military mobility within and beyond the European Union.1257.Sense of Congress on support for Poland(a)FindingsCongress makes the following findings:(1)Poland has been a valued member of the North Atlantic Treaty Organization (NATO) since 1999 and an important ally of the United States, contributing to the collective defense of NATO allies and deterrence in Europe.(2)Poland has made significant contributions of forces to United States and NATO-led military operations in Afghanistan, Iraq, Kosovo, and countering the Islamic State in Iraq and Syria.(3)Poland contributed at least 2 percent of its gross domestic product to defense spending in 2018, meeting its commitment under the Wales Declaration.(4)Poland currently hosts on a rotational basis United States forces from the Armored Combat Brigade Team, a Combat Aviation Brigade, a NATO enhanced Forward Presence Battalion, and a U.S. Aegis Ashore missile defense site. (b)Sense of CongressIt is the sense of Congress that—(1)the United States reaffirms its support for the principle of collective defense in Article 5 of the North Atlantic Treaty for its NATO allies, including Poland;(2)the United States appreciates the important role that Poland plays in NATO efforts to sustain credible deterrence in Europe;(3)the United States supports continued defense cooperation and continued exploration of opportunities for joint military cooperation, infrastructure enhancement, and defense investment with Poland; and (4)the current and planned projects in Poland funded by the European Deterrence Initiative should be fully implemented in order to support existing and future United States military activity.1258.European Center of Excellence for Countering Hybrid Threats(a)In generalOf the amounts authorized to be appropriated by this Act, the Secretary of Defense shall provide $2,000,000 for the European Center of Excellence for Countering Hybrid Threats (in this section referred to as the Center) to—(1)enhance the ability of military forces and civilian personnel of countries participating in the Center to engage in joint hybrid warfare exercises or coalition or international military operations; and (2)improve interoperability between the armed forces and the military forces of friendly foreign countries in the area of hybrid warfare. (b)CertificationNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall—(1)certify to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives that the Secretary of Defense has assigned executive agent responsibilities for the Center to an appropriate organization within the Department of Defense; and(2)detail the steps being undertaken to strengthen the role of the Center in fostering hybrid warfare defense capabilities and coordination within NATO and the European Union.(c)Funding(1)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, Defense-wide, as specified in the corresponding funding table in section 4301, for Office of the Secretary of Defense, is hereby increased by $2,000,000.(2)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201, for Advanced Innovative Technology, is hereby reduced by $2,000,000.1259.Sense of Congress on European investments in national securityIt is the sense of Congress that—(1)the North Atlantic Treaty Organization (NATO) is central to United States-European defense matters; and(2)military cooperation and coordination in Europe among NATO member countries should complement NATO efforts and not detract from NATO military system interoperability and burden sharing among NATO allies.1260.Briefing on Department of Defense Program to Protect United States Students Against Foreign AgentsNot later than 240 days after the date of the enactment of this Act, the Secretary of Defense shall provide a briefing to the congressional defense committees on the program described in section 1277 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), including an assessment on whether the program is beneficial to students interning, working part time, or in a program that will result in employment post-graduation with Department of Defense components and contractors.1260A.NATO Support Act(a)FindingsCongress finds that:(1)The North Atlantic Treaty Organization (NATO), which came into being through the North Atlantic Treaty, which entered into force on April 4, 1949, between the United States of America and the other founding members of the North Atlantic Treaty Organization, has served as a pillar of international peace and stability, a critical component of United States security, and a deterrent against adversaries and external threats.(2)The House of Representatives affirmed in H. Res. 397, on June 27, 2017, that—(A)NATO is one of the most successful military alliances in history, deterring the outbreak of another world war, protecting the territorial integrity of its members, and seeing the Cold War through to a peaceful conclusion;(B)NATO remains the foundation of United States foreign policy to promote a Europe that is whole, free, and at peace;(C)the United States is solemnly committed to the North Atlantic Treaty Organization’s principle of collective defense as enumerated in Article 5 of the North Atlantic Treaty; and(D)the House of Representatives—(i)strongly supports the decision at the NATO Wales Summit in 2014 that each alliance member would aim to spend at least 2 percent of its nation’s gross domestic product on defense by 2024;(ii)condemns any threat to the sovereignty, territorial integrity, freedom and democracy of any NATO ally; and(iii)welcomes the Republic of Montenegro as the 29th member of the NATO Alliance.(b)Statement of policyIt is the policy of the United States—(1)to remain a member in good standing of NATO;(2)to reject any efforts to withdraw the United States from NATO, or to indirectly withdraw from NATO by condemning or reducing contributions to NATO structures, activities, or operations, in a manner that creates a de facto withdrawal;(3)to continue to work with NATO members to meet their 2014 Wales Defense Investment Pledge commitments; and(4)to support robust United States funding for the European Deterrence Initiative, which increases the ability of the United States and its allies to deter and defend against Russian aggression.(c)Prohibition on the use of funds to withdraw from NATONotwithstanding any other provision of law, no funds are authorized to be appropriated, obligated, or expended to take any action to withdraw the United States from the North Atlantic Treaty, done at Washington, DC on April 4, 1949, between the United States of America and the other founding members of the North Atlantic Treaty Organization.1260B.Extension and modification of security assistance for Baltic countries for joint program for interoperability and deterrence against aggression(a)Additional major defense articles and servicesSubsection (c) of section 1279D of the National Defense Authorization Act for Fiscal Year 2018 (22 U.S.C. 2753 note) is amended—(1)in the matter preceding paragraph (1), by inserting major before defense articles and services; (2)in paragraph (5), by inserting major before defense articles and services; (3)by redesignating paragraph (5), as so amended, as paragraph (6); and(4)by inserting after paragraph (4) the following new paragraph:(5)Intelligence, surveillance, and reconnaissance equipment..(b)FundingSubsection (f) of such section 1279D is amended—(1)in paragraph (2), by striking $100,000,000 and inserting $125,000,000; and(2)by adding at the end the following new paragraph:(3)Matching amountThe amount of assistance provided under subsection (a) for procurement described in subsection (b) may not exceed the aggregate amount contributed to such procurement by the Baltic nations..(c)ExtensionSubsection (g) of such section 1279D is amended by striking December 31, 2020 and inserting December 31, 2021.(d)Conforming amendmentSubsection (b) of such section 1279D is amended by inserting major before defense articles and services each place it appears.(e)Report on use of funding authorityNot later than January 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report that includes the following:(1)Whether the authority to provide assistance pursuant to section 1279D was used in the previous calendar year.(2)A description of the manner in which funds made available for assistance through such authority, if any, were used during such year.(3)Whether alternative sources of funding exist to provide the assistance described in section 1279D.(4)Whether any alternative authorities exist under which the Secretary can provide such assistance.GOther Matters1261.Sense of Congress on United States partners and alliesIt is the sense of Congress that—(1)United States partners and allies are critical to achieving United States national security interests and defense objectives around the world;(2)strong military-to-military relationships with partners and allies have helped to solidify and undergird the post-World War II international order and enhanced the United States’ security through common defense; and(3)the United States should pursue a long-term policy to strengthen existing military-to-military relationships and cooperation with partners and allies to achieve mutual objectives, and build new relationships based on common values and shared interests.1262.Modification to report on legal and policy frameworks for the use of military forceSection 1264 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1689) is amended—(1)in the heading for subsection (a), by striking Initial and inserting Annual;(2)in subsection (a)(1), by striking 90 days after the date of the enactment of this Act and inserting March 1 of each year;(3)in subsection (a)(2), by striking during the period and all that follows to the end and inserting from the preceding year, including—(A)a list of all foreign forces, irregular forces, groups, or individuals for which a determination has been made that force could legally be used under the Authorization for Use of Military Force (Public Law 107–40), including—(i)the legal and factual basis for such determination; and (ii)a description of whether force has been used against each such foreign force, irregular force, group, or individual; and(B)the criteria and any changes to the criteria for designating a foreign force, irregular force, group, or individual as lawfully targetable, as a high value target, and as formally or functionally a member of a group covered under the Authorization for Use of Military Force.; and(4)in subsection (c), by adding at the end the following: The unclassified portion of each report shall, at a minimum, include each change made to the legal and policy frameworks during the preceding year and the legal, factual, and policy justifications for such changes, and shall be made available to the public at the same time it is submitted to the appropriate congressional committees..1263.Limitation on availability of certain funds until report submitted on Department of Defense awards and disciplinary action as a result of the 2017 incident in NigerOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for Operation and Maintenance, Defense-Wide, Office of the Secretary of Defense, for Travel of Persons, not more than 80 percent of such funds may be obligated or expended until the date on which the Secretary of Defense submits to the congressional defense committees a report that contains a description of each award and disciplinary action issued, by rank, as a result of the AR 15–6 investigation findings relating to the incident in Niger in 2017. The report shall be submitted in a format that protects personally identifiable information and is consistent with national security.1264.Independent assessment of sufficiency of resources available to United States Southern Command and United States Africa Command(a)In generalThe Secretary of Defense shall seek to enter into a contract with a not-for-profit entity or federally funded research and development center independent of the Department of Defense to conduct an assessment of the sufficiency of resources available to United States Southern Command and United States Africa Command to carry out their respective missions.(b)Matters to be includedThe assessment described in subsection (a) shall include—(1)an assessment of the sufficiency of the resources available to United States Southern Command and United States Africa Command, including personnel, human resources, and financial resources, in promoting United States national security interests;(2)an assessment of the level of regional expertise and experience of the leadership of each such combatant command and their subordinate organizations, service components, and task forces, to include personnel from agencies other than the Department of Defense; (3)a description of the strategic objectives and end states in the geographic region for which each such combatant command has responsibility and a comparison of the importance and priority of the resources available to each such combatant command to perform its mission; and(4)an assessment of the ability of each such combatant command to carry out such strategic objectives and end states, including an assessment of resources available, forces available, and other interagency resources available to the combatant command.(c)Access to informationThe not-for-profit entity or federally funded research and development center with which the Secretary enters into the contract under subsection (a) shall have full and direct access to all information related to resources available to United States Southern Command and United States Africa Command.(d)Report(1)In generalNot later than 240 days after the date of the enactment of this Act, the not-for-profit entity or federally funded research and development center with which the Secretary of Defense enters into the contract under subsection (a) shall submit to the Secretary of Defense, the Secretary of State, and the Administrator of the United States Agency for International Development a report that contains the assessment required by subsection (a).(2)Submission to CongressNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees—(A)a copy of such report without change; and(B)any comments, changes, recommendations, or other information of the Secretary of Defense, the Secretary of State, and the Administrator of the United States Agency for International Development relating to the assessment required by subsection (a) and contained in such report.(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional defense committees; and(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.1265.Rule of construction relating to use of military forceNothing in this Act or any amendment made by this Act may be construed to authorize the use of military force.1266.Rule of construction relating to use of military force against VenezuelaNothing in this Act or any amendment made by this Act may be construed to authorize the use of military force against Venezuela.1267.Sense of Congress on acquisition by Turkey of Patriot system(a)FindingsCongress finds the following:(1)The Government of Turkey has indicated in a communication to Congress that there remains an opportunity to meet Turkey’s requirement for an air and missile defense capability through the acquisition of the Patriot system from the United States. (2)The acquisition of the Patriot system could remove the need to acquire the S–400 air and missile defense system from Russia, which is incompatible with the integrated air and missile defense system of the North Atlantic Treaty Organization (NATO) and should preclude Turkey’s participation in the F–35 Joint Strike Fighter (JSF) consortium program with the United States.(b)Sense of CongressCongress—(1)supports the efforts of the United States Government to achieve a satisfactory arrangement with Turkey by which Turkey acquires the Patriot system to defend its airspace, which would preserve Turkey as a production partner in the F–35 JSF consortium program;(2)encourages the Department of Defense to secure the deployment of a Patriot system to Turkey, under United States or NATO operational control, for the purpose of providing Turkey with an interim capability to address urgent vulnerabilities in Turkey’s air and missile defense during the period in which an agreement is reached for Turkey’s acquisition of the Patriot system; and(3)notes that any such deployment of the Patriot or a NATO interoperable system in the interim is contingent on Turkey’s commitment to cancel the S–400 air and missile defense system acquisition. 1268.Amendments relating to civilian casualty matters(a)Modification of responsibility for policy on civilian casualty mattersSection 936 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 134 note) is amended—(1)in subsection (b)—(A)in paragraph (3)—(i)by inserting appropriate to the specific regional circumstances after publicly available means; and (ii)by inserting or in-person after Internet-based;(B)in paragraph (5)—(i)in subparagraph (A), by inserting , including for acknowledging the status of any individuals killed or injured who were initially reported as lawful targets, but subsequently determined not to be lawful targets after operations; and(ii)in subparagraph (B)—(I)by inserting or other assistance after payments; and(II)by striking necessary and inserting reasonable and culturally appropriate; and (C)in paragraph (7), by striking and at the end; (D)by redesignating paragraph (8) as paragraph (10); and(E)by inserting after paragraph (7) the following: (8)uniform processes and standards across the combatant commands for integrating civilian protection into operational planning, including assessments of the optimal staffing models for tracking, analyzing, and responding to civilian casualties in named military operations of various sizes and compositions, to include multinational coalition operations;(9)cultivating, developing, retaining, and disseminating lessons learned about the proximate cause or causes of civilian casualties, and practices developed to prevent, mitigate, or respond to such casualties; and;(2)by redesignating subsection (c) as subsection (d);(3)by inserting after subsection (b) the following:(c)Coordination(1)In generalThe senior civilian official designated under subsection (a) shall develop and implement steps to increase coordination with the Chiefs of Mission and other appropriate positions in the Department of State in any country with respect to which the policy required pursuant to subsection (a) is relevant.(2)Matters for coordinationThe coordination required by paragraph (1) shall include the following:(A)The development of publicly available means, appropriate to the specific regional circumstances, including an internet-based or in-person mechanism, for submission to the United States Government of allegations of civilian casualties resulting from United States military operations.(B)The offering of reasonable and culturally appropriate ex gratia payments or other assistance to civilians who have been injured, or to the families of civilians killed, as a result of United States military operations.;(4)by inserting after subsection (d), as redesignated, the following:(e)BriefingNot later than 180 days after the date of the enactment of this subsection, the senior civilian official designated under subsection (a) shall brief the congressional defense committees and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives on—(1)the updates made to the policy developed by the senior civilian official pursuant to this section; and(2)the efforts of the Department to implement such updates..(b)Modification of annual report on civilian casualties in connection with United States military operationsSection 1057 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended—(1)in subsection (a), by striking congressional defense committees and inserting appropriate congressional committees; and(2)in subsection (b)—(A)in paragraph (3), by striking the period at the end and inserting the following: and, when relevant, makes ex gratia payments or provides other assistance to the victims or their families, including—(A)whether interviews were conducted with witnesses and survivors of United States lethal actions, directly or through a third party or intermediary;(B)whether the investigation relied on public reports or other nongovernmental sources; and(C)the process, criteria, and methodology used to assess external allegations of civilian casualties, including the sources of such allegations.;(B)in paragraph (4), by adding at the end before the period the following: , including any assistance and support, as appropriate, provided for civilians displaced by such operations;(C)by redesignating paragraph (6) as paragraph (9); and(D)by inserting after paragraph (5) the following:(6)A list of allegations where the Department could confirm United States military activity but could not confirm civilian casualties due to lack of evidence, and any steps taken to further corroborate the allegations. (7)A list of allegations that the Department could not fully assess in a Civilian Casualty Assessment Review (CCAR) due to lack of information and any steps taken to obtain additional information needed to conduct a CCAR. (8)A description of the specific criteria the Department employed during the CCAR to determine that a civilian casualty is more likely than not to have occurred.; and(3)by adding at the end the following:(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional defense committees; and(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives..1269.Limitation on the production of nuclear proliferation assessment statements(a)LimitationThe Secretary of State may not provide to the President, and the President may not submit to Congress, a Nuclear Proliferation Assessment Statement described in subsection a. of section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153) with respect to a proposed cooperation agreement with any country that has not signed and implemented an Additional Protocol with the International Atomic Energy Agency, other than a country with which, as of June 19, 2019, there is in effect a civilian nuclear cooperation agreement pursuant to such section 123.(b)WaiverThe limitation under subsection (a) shall be waived with respect to a particular country if—(1)the President submits to the appropriate congressional committees a request to enter into a proposed cooperation agreement with such country that includes a report describing the manner in which such agreement would advance the national security and defense interests of the United States and not contribute to the proliferation of nuclear weapons; and(2)there is enacted a joint resolution approving the waiver of such limitation with respect to such agreement.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional defense committees;(2)the Committee on Energy and Commerce, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives; and(3)the Committee on Energy and Natural Resources, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate.1270.Restriction on emergency authority relating to arms sales under the Arms Export Control ActSection 36 of the Arms Export Control Act (22 U.S.C. 2776) is amended by adding at the end the following:(j)Restriction on emergency authority relating to arms sales under this ActA determination of the President that an emergency exists which requires a proposed transfer of defense articles or defense services to be in the national security interest of the United States, thus waiving the congressional review requirements pursuant to section 3(d)(2) or subsection (b)(1), (c)(2), or (d)(2) of this section—(1)shall apply only if—(A)the President—(i)consults with the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate regarding the determination that an emergency exists not later than three days after the date on which the President issues the determination; and(ii)includes in the certification to be submitted to Congress with respect to the emergency—(I)a determination and justification for each individual letter of offer, license, or approval for the defense articles or defense services; and(II)a specific and detailed description of how such waiver of the congressional review requirements directly responds to or addresses the circumstances of the emergency;(B)the delivery of the defense articles or defense services will take place not later than 90 days after the date on which the President issues the determination; and(C)the President submits the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the defense articles or defense services that were delivered, including the type of defense articles or defense services, not later than 30 days after the date of delivery; and(2)shall not apply in the case of a license or other authorization that includes manufacturing or co-production of the articles or services outside the United States if such manufacturing or co-production has not been previously licensed or authorized..1270A.Report on annual defense spending by ally and partner countries(a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report that includes a description of—(1)the annual defense spending of each mutual defense treaty ally and major non-NATO ally, including the nominal budget figure and the share of such spending as a percentage of the ally’s gross domestic product, for the fiscal year immediately preceding the fiscal year in which the report is submitted;(2)the activities of each such ally in contributing to military or stability operations in which the Armed Forces participate;(3)any limitations that each such ally places on the use of the Armed Forces of such ally for such military or stability operations; and(4)any actions undertaken by the United States or other countries to minimize or modify such limitations.(b)FormThe report required by subsection (a) shall be submitted in unclassified form but may contain a classified annex.(c)DefinitionsIn this section:(1)Mutual defense treaty allyThe term mutual defense treaty ally means a country that is a party to a treaty of mutual defense with the United States.(2)Major non-NATO allyThe term major non-NATO ally means a country so designated pursuant to section 2350a or section 517 of the Foreign Assistance Act of 1961.1270B.Sense of Congress on the United States-Israel relationshipIt is the sense of Congress that—(1)since 1948, Israel has been one of the United States’ strongest friends and allies;(2)Israel is a stable, democratic country in a region often marred by turmoil;(3)it is essential to the strategic interest of the United States to continue to offer full security assistance and related support to Israel; and(4)such assistance and support is especially vital as Israel confronts a number of potential challenges at the present time, including continuing threats from Iran.1270C.Sense of Congress on stability of the Caucasus region and the continuation of the Nagorno Karabakh cease-fireIt is the sense of Congress that United States interests in the stability of the Caucasus region and the continuation of the Nagorno Karabakh cease-fire will be advanced by an agreement among regional stakeholders on—(1)the non-deployment of snipers, heavy arms, and new weaponry along the line-of-contact;(2)the deployment of gun-fire locator systems on the line-of-contact; and(3)an increase in the number of Organization for Security and Co-operation in Europe observers along the line-of-contact.1270D.Western hemisphere resource assessment(a)In generalNot later than 180 days after the date of the enactment of this Act, the President, acting through the Secretary of Defense, the Secretary of State, and the Administrator of United States Agency for International Aid, shall submit to the appropriate congressional committees an accounting of and an assessment of the sufficiency of resources available to the United States Southern Command (SOUTHCOM), United States Northern Command (NORTHCOM), Department of State, and United States Agency for International Aid (USAID), to carry out their respective missions in the Western hemisphere.(b)Matters to be includedThe assessment described in subsection (a) shall include each of the following:(1)An accounting and description of the funds available to SOUTHCOM, NORTHCOM, the Department of State, and USAID.(2)A list of bilateral and multilateral military training and exercises with allies and partner countries in the Western Hemisphere.(3)A description of the security force activities of the United States in the Western Hemisphere.(4)A description of the activities of the Departments of State and Defense in addressing security challenges in the Western Hemisphere.(5)Cyber domain activities of the United States and those actions in concert with allied and partner countries in the Western Hemisphere.(6)A description of the funding for all international military education and training programs.(7)An overview of all foreign military sales and foreign military financing programs with partner countries in the Western Hemisphere.(8)A list of investments, programs, or partnerships in the Western Hemisphere by China, Iran, Russia, or other adversarial groups or countries that threaten the national security of the United States.(9)Recommendations for actions the Department of Defense, the Department of State, and USAID could take to advance United States national security interests in the Western Hemisphere.(c)Form; entity(1)FormThe accounting and assessment required by subsection (a) shall be submitted in unclassified form but may include a classified annex.(2)EntityThe Secretary of Defense shall provide for the assessment required by subsection (a) to be performed by an independent, non-governmental institute described in section 501(c)(3) of the Internal Revenue Code of 1986, and exempt from tax under section 501(a) of such Code, that has recognized credentials and expertise in national security and military affairs.(d)Appropriate congressional committees definedThe term appropriate congressional committees means—(1)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Affairs of the House of Representatives; and(2)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Relations of the Senate.1270E.Strategy to Improve the efforts of the Nigerian military to prevent, mitigate, and respond to civilian harm(a)Strategy(1)ReportNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a report that contains a plan for assisting the Nigerian military to improve its efforts to prevent, mitigate, and respond to civilian harm arising from its military presence and operations.(2)Updates Not later than one year after the transmission of the report required under paragraph (1) and annually thereafter, the President shall provide to the appropriate congressional committees an update on progress made with respect to the plan contained in such report.(b)Matters to be includedThe report required by subsection (a)(1) shall include the following:(1)Any steps being taken by the United States Government to ensure that the Nigerian Air Force is able to prevent and minimize civilian harm in the operation of 12 A–29 Super Tucano aircraft and associated weapons acquired from the United States, including training planned or provided on air-to-ground integration measures specifically intended to minimize civilian harm.(2)Whether the training described in paragraph (1) is provided by United States Government or contract personnel.(3)An assessment of the effectiveness of such training or other assistance in preventing civilian casualties from ground and air operations.(4)An assessment of efforts by the Government of Nigeria to improve civilian protection, accountability for human rights violations, and transparency in the defense institutions and security sector force, including the status of any national protection of civilians policies, and a description of the key United States diplomatic and military efforts available to promote progress relating to such matters.(5)Any other matters the President considers appropriate.(c)FormThe report required under subsection (a)(1) shall be submitted in unclassified form, but may include a classified annex.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services and the Committee on Foreign Relations, the Committee on Appropriations of the Senate; and(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.1270F.Limitation on use of funds from the Special Defense Acquisition FundSection 114(c) of title 10, United States Code, is amended by adding at the end the following new paragraph:(4)Notwithstanding paragraph (3), none of the funds made available from the Special Defense Acquisition Fund for any fiscal year may be made available to provide any assistance to Saudi Arabia or the United Arab Emirates if such assistance could be used by either country to conduct or continue hostilities in Yemen..1270G.Prohibition on the use of emergency authorities for the sale or transfer of defense articles and services to Saudi Arabia and the United Arab EmiratesNone of the funds authorized to be appropriated or otherwise made available by this or any other Act may be made available to process a commercial sale or foreign military sale, or to transfer, deliver, or facilitate the transfer or delivery, of any defense article or service to Saudi Arabia or the United Arab Emirates pursuant to any certification of emergency circumstances submitted in accordance with section 36(b) of the Arms Export Control Act (22 U.S.C. 2776(b)) with respect to such countries, including any such certification submitted to Congress before the date of the enactment of this section.1270H.Prohibition on support for military participation against the Houthis(a)Prohibition relating to supportNone of the funds authorized to be appropriated or otherwise made available by this Act may be made available to provide the following forms of United States support to Saudi-led coalition’s operations against the Houthis in Yemen:(1)Sharing intelligence for the purpose of enabling coalition strikes.(2)Providing logistical support for coalition strikes, including by providing maintenance or transferring spare parts to coalition members flying warplanes engaged in anti-Houthi bombings.(b)Prohibition relating to military participationNone of the funds authorized to be appropriated or otherwise made available by this Act may be made available for any civilian or military personnel of the Department of Defense to command, coordinate, participate in the movement of, or accompany the regular or irregular military forces of the Saudi and United Arab Emirates-led coalition forces in hostilities against the Houthis in Yemen or in situations in which there exists an imminent threat that such coalition forces become engaged in such hostilities, unless and until the President has obtained specific statutory authorization, in accordance with section 8(a) of the War Powers Resolution (50 U.S.C. 1547(a)).(c)Rule of constructionThe prohibitions under this section may not be construed to apply with respect to United States Armed Forces engaged in operations directed at al Qaeda or associated forces.1270I.Repeal of prohibition on transfer of articles on the United States Munitions List to Cyprus(a)Sense of CongressIt is the sense of Congress that—(1)the direct sale or transfer of arms by the United States to Cyprus would advance United States security interests in Europe by helping to reduce the dependence of the Government of Cyprus on other countries for defense-related materiel, including countries that pose challenges to United States interests around the world; and(2)it is in the interest of the United States—(A)to continue to support United Nations-facilitated efforts toward a comprehensive solution to the division of Cyprus; and(B)for the Republic of Cyprus to join NATO’s Partnership for Peace program.(b)Modification of prohibitionSection 620C(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2373(e)) is amended by adding at the end of the following new paragraph:(3)The requirement under paragraph (1) shall not apply to any sale or other provision of any defense article or defense service to Cyprus if the end-user of such defense or defense service is Cyprus..(c)Exclusion of the Government of the Republic of Cyprus from certain related regulationsBeginning on the date of the enactment of this Act, the Secretary of State shall not apply a policy of denial for exports, re-exports, or transfers of defense articles and defense services destined for or originating in the Republic of Cyprus if—(1)the request is made by or on behalf of Cyprus; and(2)the end-user of such defense articles or defense services is Cyprus.(d)ExceptionThis exclusion shall not apply to any denial based upon credible human rights concerns.(e)Limitations on the transfer of articles on the united states munitions list to the republic of cyprus(1)In generalThe policy of denial for exports, re-exports, or transfers of defense articles on the United States Munitions List to the Republic of Cyprus shall remain in place unless the President determines and certifies to the appropriate congressional committees not less than annually that—(A)the Government of the Republic of Cyprus is continuing to cooperate with the United States Government in efforts to implement reforms on anti-money laundering regulations and financial regulatory oversight; and(B)the Government of the Republic of Cyprus has made and is continuing to take the steps necessary to deny Russian military vessels access to ports for refueling and servicing.(2)WaiverThe President may waive the limitations contained in this subsection for one fiscal year if the President determines that it is essential to the national security interests of the United States to do so.(3)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives.1270J.Prohibition on use of funds for shorter- or intermediate-range ground launched ballistic or cruise missile systems(a)Sense of CongressIt is the sense of Congress that—(1)Secretary of State Mike Pompeo’s February 1, 2019, announcement of the decision of the United States to withdraw from the INF Treaty, without proper consultation with Congress, is a serious breach of Congress’s proper constitutional role as a co-equal branch of government;(2)United States withdrawal from the INF Treaty will free Russia to deploy greater quantities of the SSC–8 missile to the detriment of United States national security and that of our allies in Europe and the Indo-Pacific region; (3)the North Atlantic Treaty Organization (NATO) alliance makes critical contributions to United States national security, and the failure to weigh the concerns of NATO allies risks weakening the joint resolve necessary to counter Russia’s aggressive behavior; (4)as opposed to withdrawing from the INF Treaty, the United States should continue to advance other diplomatic, economic, and military measures outlined in the Trump Administration INF Treaty Integrated Strategy to resolve the concerns related to Russia’s violation of the INF Treaty and to reach agreement on measures to ensure the INF Treaty’s future viability; and(5)further, in lieu of withdrawing from the INF Treaty, the United States should look at options to expand arms control treaties to include China in an effort to limit its short- and intermediate-range missiles. (b)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2020 may be made available for the research, development, testing, evaluation, procurement, or deployment of a United States shorter- or intermediate-range ground launched ballistic or cruise missile system with a range between 500 and 5,500 kilometers until the following has been submitted to the appropriate committees of Congress:(1)A report from the Secretary of Defense, jointly with the Secretary of State and the Director of National Intelligence, that includes—(A)a detailed diplomatic proposal for negotiating an agreement to obtain the strategic stability benefits of the INF Treaty;(B)an assessment of the implications, in terms of the military threat to the United States and its allies in Europe and the Indo-Pacific region, of Russian deployment of intermediate-range cruise and ballistic missiles without restriction;(C)identification of what types of technologies and programs the United States would need to pursue to offset the additional Russian capabilities, and at what cost;(D)identification of what mission requirements will be met by INF Treaty-type systems; and(E)details regarding ramifications of a collapse of the INF Treaty on the ability to generate consensus among States Parties to the NPT Treaty ahead of the 2020 NPT Review Conference, and assesses the degree to which Russia will use the United States unilateral withdrawal to sow discord within the NATO alliance. (2)A copy or copies of at least one Memorandum of Understanding from a NATO or Indo-Pacific ally that commits it to host deployment of any such ballistic or cruise missile system on its own territory, and in the case of deployment on the European continent, has the concurrence of the North Atlantic Council.(3)An unedited copy of an analysis of alternatives conducted by the Chairman of the Joint Chiefs of Staff and the Director of Cost Assessment and Program Evaluation that considers other ballistic or cruise missile systems, to include sea- and air-launched missiles, that could be deployed to meet current capability gaps due to INF Treaty restrictions, and further to include cost, schedule, and operational considerations.(c)FormThe documents required by paragraphs (1), (2), and (3) of subsection (b) shall be submitted in unclassified form, but may contain a classified annex.(d)Rule of constructionNothing in this section may be construed to authorize the use of funds described in subsection (b) for the research, development, testing, evaluation, procurement, or deployment of INF Treaty-type systems in the United States or its territories.(e)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate committees of Congress means—(A)the congressional defense committees; and(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(2)INF TreatyThe term INF Treaty means the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, together with the Memorandum of Understanding and Two Protocols, signed at Washington December 8, 1987, and entered into force June 1, 1988.(3)NPT TreatyThe term NPT Treaty means the Treaty on the Non-Proliferation of Nuclear Weapons, signed at Washington July 1, 1968.1270K.Report on implications of Chinese military presence in Djibouti(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report that contains a comprehensive strategy to address security concerns posed by the Chinese People’s Liberation Army Support Base in Djibouti to United States military installations and logistics chains in sub-Saharan Africa and the Middle East.(b)Matters to be includedThe report required by subsection (a) shall include the following:(1)An assessment of the potential military, intelligence, and logistical threats facing key regional United States military infrastructure, supply chains, and staging grounds due to the proximity of major Chinese military assets in Djibouti.(2)An assessment of the efforts taken by Camp Lemonnier to improve aviation safety in the aftermath of the recent Chinese military targeting of American flight crews with military-grade lasers.(3)An assessment of Djibouti’s Chinese-held public debt and the strategic vulnerabilities such may present if China moves to claim the Port of Djibouti or other key logistical assets in repayment.(4)A description of the specific operational challenges facing United States military and supply chains in the Horn of Africa and the Middle East in the event that access to the strategically significant Port of Djibouti becomes limited or lost in its entirety, as well as a comprehensive contingency strategy to maintain full operational capacity in AFRICOM and CENTCOM through other ports and transport hubs.(5)An identification of measures to mitigate risk of escalation between United States and Chinese military assets in Djibouti.(6)Any other matters the Secretary of Defense considers appropriate.(c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.1270L.Report on efforts to combat Boko Haram in Nigeria and the Lake Chad Basin(a)Sense of congressCongress—(1)strongly condemns the ongoing violence and the systematic gross human rights violations against the people of Nigeria and the Lake Chad Basin carried out by Boko Haram;(2)expresses its support for the people of Nigeria and the Lake Chad Basin who wish to live in a peaceful, economically prosperous, and democratic region; and(3)calls on the President to support Nigerian, Lake Chad Basin, and international community efforts to ensure accountability for crimes against humanity committed by Boko Haram against the people of Nigeria and the Lake Chad Basin, particularly the young girls kidnapped from Chibok and other internally displaced persons affected by the actions of Boko Haram.(b)Report(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, the Secretary of State, and the Attorney General shall jointly submit to Congress a report on efforts to combat Boko Haram in Nigeria and the Lake Chad Basin.(2)ElementsThe report required under paragraph (1) shall include the following elements:(A)A description of initiatives undertaken by the Department of Defense to assist the Government of Nigeria and countries in the Lake Chad Basin to develop capacities to deploy special forces to combat Boko Haram.(B)A description of United States activities to enhance the capacity of Nigeria and countries in the Lake Chad Basin to investigate and prosecute human rights violations perpetrated against the people of Nigeria and the Lake Chad Basin by Boko Haram, al-Qaeda affiliates, and other terrorist organizations, in order to promote respect for rule of law in Nigeria and the Lake Chad Basin.1270M.Report on Saudi led coalition strikes in Yemen(a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter for two years, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report detailing the number of civilian casualties caused by the Saudi led coalition in Yemen, including an assessment of the coalition members’ willingness and ability to prevent civilian casualties.(b)Matters to be includedEach such report shall also contain information relating to whether—(1)coalition members followed the norms and practices the United States military employs to avoid civilian casualties and ensure proportionality; and(2)strikes executed by coalition members are in compliance with the United States’ interpretation of the laws governing armed conflict and proportionality.(c)Appropriate congressional committee definedIn this section, the term appropriate congressional committees means—(1)the congressional defense committees; and(2)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate; and(3)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives.1270N.Prohibition on in-flight refueling to non-United States aircraft that engage in hostilities in the ongoing civil war in Yemen For the two-year period beginning on the date of the enactment of this Act, the Department of Defense may not provide in-flight refueling pursuant to section 2342 of title 10, United States Code, or any other applicable statutory authority to non-United States aircraft that engage in hostilities in the ongoing civil war in Yemen unless and until a declaration of war or a specific statutory authorization for such use of United States Armed Forces has been enacted. 1270O.United States Strategy for Libya(a)Report requiredNot later than 120 days after the date of enactment of this Act, the President shall submit to the appropriate congressional committees a report that contains a strategy for Libya.(b)ElementsThe report required by subsection (a) shall include the following elements:(1)An explanation of the strategy for Libya, including a description of the ends, ways, and means inherent to the strategy.(2)An explanation of the legal authorities supporting the strategy.(3)A detailed description of U.S. counterterrorism and security partnerships with Libyan actors. (4)A detailed description of Libyan security actors and an assessment of how those actors advance or undermine stability in Libya and or U.S. strategic interests in Libya.(5)A detailed description of how Libyan security actors support or obstruct civilian authorities and U.N. led efforts towards a political settlement of the conflict.(6)A detailed description of the military activities of external actors in Libya, including Russia, Egypt, France, Qatar, the Kingdom of Saudi Arabia, Turkey, and the United Arab Emirates, including assessments of whether those activities:(A)have undermined progress towards stabilization, including the United Nations-led negotiations;(B)involve United States-origin equipment and violate contractual conditions of acceptable use of such equipment; or(C)violate or seek to violate the United Nations arms embargo on Libya imposed pursuant to United Nations Security Council Resolution 1970 (2011).(7)A plan to integrate the United States diplomatic, development, military, and intelligence resources necessary to implement the strategy.(8)A detailed description of the roles of the United States Armed Forces in supporting the strategy.(9)Any other matters as the President considers appropriate.(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.1270P.Sense of Congress relating to MongoliaIt is the sense of Congress that—(1)the United States and Mongolia have a shared interest in supporting and preserving Mongolia’s democracy, including Mongolia’s ability to pursue an independent foreign policy, defend against threats to its sovereignty, and maintain territorial integrity;(2)Mongolia has consistently contributed forces to support United States combat operations in Iraq and Afghanistan and has a strong record of troop contributions to international peacekeeping missions;(3)as one of NATO’s nine partners across the globe, Mongolia shares the United States’ vision of a rules-based order in the strategically important Indo-Pacific region;(4)the United States should continue to take steps to remain Mongolia’s preferred security partner;(5)defense cooperation, a strong military-to-military relationship, and increased interoperability between the United States and the armed forces of Mongolia are in the interest of the United States; and(6)annual multilateral military exercises in Mongolia support peacekeeping and humanitarian assistance and disaster response capacity of United States partners and allies, and further United States regional objectives. 1270Q.Report on relationship between Lebanese armed forces and Hizballah(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit a report to Congress—(1)identifying all military officers, commanders, advisors, officials, or other personnel with significant influence over the policies or activities of the Lebanese Armed Forces who are members of, paid by, or significantly influenced by Hizballah; and(2)describing military activities conducted by the Lebanese Armed Forces to disarm Hizballah pursuant to United Nations Security Council Resolution (UNSCR) 1701 (2006).(b)FormThe report required by subsection (a) shall be submitted in an unclassified form but may have a classified annex.1270R.Imposition of sanctions relating to Central America(a)In generalNo later than 180 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (b) on—(1)each of the individuals listed in the report provided by to Congress by the Department of State on April 3, 2019, pursuant to section 1287 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232); and(2)each of the individuals listed in the report provided to Congress by the Department of State on May 15, 2019, pursuant to section 7019(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6).(b)Sanctions describedThe sanctions described in this subsection are the sanctions described in section 1263(b) of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note).(c)WaiverThe President may waive the imposition of sanctions under this section if the President determines that such waiver would be in the national security interests of the United States.1270S.Prohibition relating to joint task force with Guatemala(a)In generalNone of the funds authorized to be appropriated or otherwise made available by this Act may be made available to transfer or purchase vehicles for any joint task force including the Ministry of Defense or the Ministry of the Interior of Guatemala unless the Secretary of Defense certifies to the appropriate congressional committees that such ministries have made a credible commitment to use such equipment only for the uses for which they were intended.(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Affairs of the House of Representatives; and(2)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Relations of the Senate.1270T.Prohibition on use of funds to establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in SomaliaNone of the funds authorized to be appropriated by this Act or otherwise made available to the Department of Defense for fiscal year 2020 may be obligated or expended to establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Somalia.1270U.Report on hostilities involving United States Armed Forces(a)In generalThe President shall report to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives within 48 hours any incident in which United States Armed Forces are involved in an attack or hostilities, including in an offensive or defensive capacity, unless the President—(1)reports the incident within 48 hours pursuant to section 4 of the War Powers Resolution (50 U.S.C. 1543); or(2)has determined prior to the incident and reported pursuant to section 1264 of the National Defense Authorization Act for Fiscal Year 2018 (50 U.S.C. 1549) that the United States Armed Forces involved in the incident would be operating under specific statutory authorization, within the meaning of section 5(b) of the War Powers Resolution (50 U.S.C. 1544(b)).(b)Matters to be includedThe report required by subsection (a) shall include, for each such incident—(1)the statutory and operational authorities under which the United States Armed Forces were operating, including any relevant executive orders and an identification of the operational activities authorized under such executive orders; (2)the date, location, duration, and other parties involved; (3)a description of the United States Armed Forces involved and the mission of such Armed Forces; (4)the numbers of any combatant casualties and civilian casualties; and (5)any other information the President determines appropriate.(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.1270V.Reports and briefings on use of military force and support of partner forces(a)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report on specific actions taken pursuant to the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 et seq.) and support for partner forces against those nations or organizations described in such law, during the preceding 180-day period. (b)Matters to be includedThe report required by subsection (a) shall include, with respect to the time period for which the report was submitted, the following:(1)A list of each nation or organization with respect to which force has been used pursuant to the Authorization for Use of Military Force, including the legal and factual basis for the determination that authority under such law applies with respect to each such nation or organization. (2)An intelligence assessment of the risk to the United States posed by each such nation or organization.(3)A list of the countries in which operations were conducted pursuant such law.(4)A list of all lethal actions in which United States Armed Forces participated, including—(A)a delineation of whether any country in which such action occurred was or was not designated as an area of active hostilities; (B)the number of lawfully targetable individuals injured or killed and the number of high-value targets injured or killed for each such specific instance of lethal action; and(C)a description of the circumstances surrounding each instance of a strike taken in Somalia, Yemen, and any other country not designated an area of active hostilities that did not target a high value target. (5)A list of each partner force supported and each country in which United States Armed Forces have commanded, coordinated, participated in the movement of, accompanied, or otherwise supported foreign forces, irregular forces, groups, or individuals on operations in which such forces, groups or individuals have engaged in hostilities, either offensively or defensively, including—(A)a delineation of instances in which such United States Armed Forces were or were not operating under the Authorization for Use of Military Force;(B)the purpose for which the United States Armed Forces were deployed to the country in which the use of force occurred, including the program or funding authority under which such Armed Forces were operating;(C)a determination of whether the foreign forces, irregular forces, groups, or individuals against which such hostilities occurred are covered by the Authorization for Use of Military Force;(D)a description of the United States Armed Forces involvement in such hostilities, including whether the Armed Forces—(i)directed the operation that led to hostilities, and, if so, the objective of such operation; (ii)accompanied the partner force at any point during the mission or operation in which the hostilities occurred; (iii)engaged directly in combat; or (iv)provided intelligence, reconnaissance, or surveillance, medivac, refueling, airlift, or any other type of enabling support to the partner forces during hostilities. (6)A description of the actual and proposed contributions, including financing, equipment, training, troops, and logistical support, provided by each foreign country that participates in any international coalition with the United States to combat a nation or organization described in the Authorization for Use of Military Force.(c)FormThe information required under paragraphs (1) and (2) of subsection (b) shall be submitted in unclassified form. (d)Other reportsIf United States Armed Forces engage in hostilities, offensively or defensively, against any nation, organization, or person pursuant to statutory or constitutional authorities other than Authorization for Use of Military Force, the President shall comply with the reporting requirements under—(1)this section to the same extent and in the same manner as if such actions had been taken under Authorization for Use of Military Force; (2)the War Powers Resolution (50 U.S.C. 1541 et seq.); and (3)any other applicable provision of law. (e)BriefingsAt least once during each 180-day period described in subsection (a), the President shall provide to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a briefing on the matters covered by the report required under this section for such period.1270W.Repeal of Authorization for the Use of Military ForceThe Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) is repealed.HBaltic Reassurance Act1271.FindingsCongress finds the following:(1)Russia seeks to diminish the North Atlantic Treaty Organization (NATO) and recreate its sphere of influence in Europe using coercion, intimidation, and outright aggression.(2)Deterring Russia from such aggression is vital for transatlantic security.(3)The illegal occupation of Crimea by Russia and its continued engagement of destabilizing and subversive activities against independent and free states is of increasing concern.(4)Russia also continues to disregard treaties, international laws and rights to freedom of navigation, territorial integrity, and sovereign international borders.(5)Russia’s continued occupation of Georgian and Ukrainian territories and the sustained military buildup in Russia’s Western Military District and Kaliningrad has threatened continental peace and stability.(6)The Baltic countries of Estonia, Latvia, and Lithuania are particularly vulnerable to an increasingly aggressive and subversive Russia.(7)In a declaration to celebrate 100 years of independence of Estonia, Latvia, and Lithuania issued on April 3, 2018, the Trump Administration reaffirmed United States commitments to these Baltic countries to improve military readiness and capabilities through sustained security assistance and explore new ideas and opportunities, including air defense, bilaterally and in NATO, to enhance deterrence across the region.(8)These highly valued NATO allies of the United States have repeatedly demonstrated their commitment to advancing mutual interests as well as those of the NATO alliance.(9)The Baltic countries also continue to participate in United States-led exercises to further promote coordination, cooperation, and interoperability among allies and partner countries, and continue to demonstrate their reliability and commitment to provide for their own defense.(10)Lithuania, Latvia, and Estonia each hosts a respected NATO Center of Excellence that provides expertise to educate and promote NATO allies and partners in areas of vital interest to the alliance.(11)United States support and commitment to allies across Europe has been a lynchpin for peace and security on the continent for over 70 years.1272.Sense of CongressIt is the sense of Congress as follows:(1)The United States is committed to the security of the Baltic countries and should strengthen cooperation and support capacity-building initiatives aimed at improving the defense and security of such countries.(2)The United States should lead a multilateral effort to develop a strategy to deepen joint capabilities with Lithuania, Latvia, Estonia, NATO allies, and other regional partners, to deter against aggression from Russia in the Baltic region, specifically in areas that would strengthen interoperability, joint capabilities, and military readiness necessary for Baltic countries to strengthen their national resilience.(3)The United States should explore the feasibility of providing additional air and missile defense systems in the Baltic region, including through leveraging cost-sharing mechanisms and multilateral deployment with NATO allies to reduce financial burdens on host countries.1273.Defense assessment(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly conduct a comprehensive, multilateral assessment of the military requirements of such countries to deter and resist aggression by Russia that—(1)provides an assessment of past and current initiatives to improve the efficiency, effectiveness, readiness and interoperability of Lithuania, Latvia, and Estonia’s national defense capabilities; and(2)assesses the manner in which to meet those objectives, including future resource requirements and recommendations, by undertaking activities in the following areas:(A)Activities to increase the rotational and forward presence, improve the capabilities, and enhance the posture and response readiness of the United States or forces of NATO in the Baltic region.(B)Activities to improve air defense systems, including modern air-surveillance capabilities.(C)Activities to improve counter-unmanned aerial system capabilities.(D)Activities to improve command and control capabilities through increasing communications, technology, and intelligence capacity and coordination, including secure and hardened communications.(E)Activities to improve intelligence, surveillance, and reconnaissance capabilities.(F)Activities to enhance maritime domain awareness.(G)Activities to improve military and defense infrastructure, logistics, and access, particularly transport of military supplies and equipment.(H)Investments to ammunition stocks and storage.(I)Activities and training to enhance cyber security and electronic warfare capabilities.(J)Bilateral and multilateral training and exercises.(K)New and existing cost-sharing mechanisms with United States and NATO allies to reduce financial burden.(b)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State jointly shall submit to the appropriate congressional committees a report, which shall be submitted in unclassified form but may include a classified annex, that includes each of the following:(1)A report on the findings of the assessment conducted pursuant to subsection (a).(2)A list of any recommendations resulting from such assessment.(3)An assessment of the resource requirements to achieve the objectives described in subsection (a)(1) with respect to the national defense capability of Baltic countries, including potential investments by host countries.(4)A plan for the United States to use appropriate security cooperation authorities or other authorities to—(A)facilitate relevant recommendations included in the list described in paragraph (2);(B)expand joint training between the Armed Forces and the military of Lithuania, Latvia, or Estonia, including with the participation of other NATO allies; and(C)support United States foreign military sales and other equipment transfers to Baltic countries especially for the activities described in subparagraphs (A) through (I) of subsection (a)(2).1274.Appropriate congressional committees definedIn this subtitle, the term appropriate congressional committees means—(1)the Committee on Armed Services, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives; and(2)the Committee on Armed Services, the Committee on Foreign Relations, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate.IReturn Expenses Paid and Yielded Act 1281.Short titleThis subtitle may be cited as the Return Expenses Paid and Yielded Act or REPAY Act.1282.Modification of certification and report requirements relating to sales of major defense equipment with respect to which nonrecurring costs of research, development, and production are waived or reduced under the Arms Export Control Act(a)CertificationSection 36(b) of the Arms Export Control Act (22 U.S.C. 2776(b)) is amended by adding at the end the following:(7)(A)In the case of any letter of offer to sell any major defense equipment for $14,000,000 or more, in addition to the other information required to be contained in a certification submitted to the Congress under this subsection, or a similar certification prior to finalization of a letter of offer to sell, each such certification shall include the amount of any charge or charges for the proportionate amount of any nonrecurring costs of research, development, and production of the major defense equipment that was waived or reduced under section 21(e).(B)Each such certification shall also include information on—(i)the type of waiver or reduction;(ii)the percentage of otherwise obligated nonrecurring costs with respect to which the waiver or reduction comprises;(iii)a justification for issuance of the waiver or reduction;(iv)in the case of a waiver or reduction made under paragraph (2)(A) of section 21(e)—(I)the manner in which a sale would significantly advance standardization with the foreign countries or international organization described in such section; and(II)the extent to which the sale’s significance should be considered relative to the existing capabilities of the foreign country or international organization and the manner in which the major defense equipment would enhance the capacity of the country or organization in joint operations; and(v)in the case of a waiver or reduction made under paragraph (2)(B) of section 21(e)—(I)the military needs and ability to pay of the foreign country or international organization;(II)the price and capability of other relevant options that are or likely would be considered by the foreign country or international organization for purchase in lieu of the major defense equipment described in the letter of offer; and(III)the previous buying history and existing capabilities of the foreign country or international organization..(b)ReportSection 36(a) of the Arms Export Control Act (22 U.S.C. 2776(a)) is amended—(1)in paragraph (11), by striking and at the end;(2)in paragraph (12), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(13)with respect to requests to waive or reduce nonrecurring costs with respect to the sale of major defense equipment for $14,000,000 or more under this Act, a report on—(A)the total number of such requests that have been approved or denied during the quarter, including the total number of such requests that are currently under review and pending a decision; and(B)for each such request—(i)an identification of the foreign country or international organization requesting the waiver or reduction; and(ii)the total amount of nonrecurring costs to be waived or reduced;(iii)a description of the major defense equipment to be purchased; and(iv)the justification for the waiver or reduction; and(C)for each such request that is approved, the actual amount of nonrecurring costs that are waived or reduced that are attributable to quantities of major defense equipment sold under such request..(c)Repeal of waiver authority in case of sales of major defense equipment also being procured for use by United States Armed ForcesSection 21(e)(2) of the Arms Export Control Act (22 U.S.C. 2761(e)(2)) is amended—(1)in subparagraph (B)—(A)in the matter preceding clause (i)—(i)by striking The President and inserting Except as provided subparagraphs (D) and (E), the President; and(ii)by striking that— and all that follows through (i) imposition and inserting that imposition;(B)by striking sale; or and inserting sale.; and(C)by striking clause (ii); and(2)by inserting at the end the following new subparagraphs:(D)The President may not waive the charge or charges for a proportionate amount of any nonrecurring costs that would otherwise be considered appropriate under paragraph (1)(B) for a particular sale to a country or international organization for a two-year period that begins on any of the following dates:(i)The date of approval of a waiver under paragraph (1)(B) of a charge or charges that are valued at $16,000,000 or more under this Act with respect to a sale to the country or organization.(ii)The date that is the last day of any five-year period in which the country or organization receives 15 or more waivers of a charge or charges under paragraph (1)(B) with respect to sales to the country or organization.(iii)The date that is the last day of any five-year period in which the country or organization receives waivers of a charge or charges under paragraph (1)(B) that are valued at $425,000,000 or more under this Act with respect to sales to the country or organization.(E)(i)In the case of any proposed waiver of the charge or charges which would otherwise be considered appropriate under paragraph (1)(B) for a particular sale to a country or international organization of major defense equipment for $10,000,000 or more under this Act, the President shall submit to the Speaker of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, and to the chairman of the Committee on Foreign Relations of the Senate a notification with respect to such proposed waiver.(ii)The President may not waive such charge or charges if Congress, not later than 60 calendar days after receiving such notification, enacts a joint resolution prohibiting the proposed waiver..(d)Maximum aggregate amount of charges for administrative servicesSection 21(e) of the Arms Export Control Act (22 U.S.C. 2761(e)) is amended—(1)in paragraph (1), by inserting subject to paragraph (4), before administrative services; and(2)by adding at the end the following new paragraph:(4)(A)For each fiscal year beginning on or after the date of the enactment of the Return Expenses Paid and Yielded Act, the President shall—(i)determine a maximum aggregate amount of charges for administrative services that would be required by paragraph (1)(A) based on the ability of the Department of Defense to issue and administer letters of offer for sale of defense articles or the sale of defense services pursuant to this section or pursuant to section 22 of this Act; and(ii)submit to Congress a report that contains the determination and specifies the maximum aggregate amount of charges for administrative services.(B)(i)Except as provided in clause (ii), charges for administrative services that are required by paragraph (1)(A) may not exceed the maximum aggregate amount of charges for administrative services determined under subparagraph (A) for the fiscal year involved.(ii)The President may waive the requirement of clause (i) on a case-by-case basis if the amount of charges for administrative services that are required by paragraph (1)(A) with respect to a sale of defense articles or a sale of defense services would exceed the maximum aggregate amount of charges for administrative services determined under subparagraph (A) for the fiscal year..(e)Modification of administrative expenses(1)In generalSection 43(b) of the Arms Export Control Act (22 U.S.C. 2792(b) is amended—(A)in paragraph (1), by adding and at the end;(B)in paragraph (2), by striking ; and and inserting a period; and(C)by striking paragraph (3).(2)Conforming amendmentSection 21(e)(1)(A) of the Arms Export Control Act (22 U.S.C. 2761(e)(1)(A)) is amended by striking and section 43(c).(f)Biennial review and modification of user charges(1)In generalNotwithstanding any other provision of law, the Secretary of Defense, acting through the Director of the Defense Security Cooperation Agency, shall, not less than once every two years—(A)carry out a review of user charges under the foreign military sales program and, based on the results of the review, modify the user charges as appropriate; and(B)submit to the appropriate congressional committees a report that contains the results of the review carried out under subparagraph (A) and a description of any user charges that, based on the results of the review, were modified under subparagraph (A).(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—(A)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and(B)the Committee on Armed Services and the Committee on Foreign Relations of the Senate.1283.Review and report on use and management of administrative surcharges under the foreign military sales program(a)Review(1)In generalThe Secretary of Defense, acting through the Director of the Defense Security Cooperation Agency, shall review options for expanding the use of administrative surcharges under the foreign military sales program, including practices for managing administrative surcharges and contract administrative services surcharges.(2)Matters to be includedThe review conducted under paragraph (1) shall include the following:(A)A determination of which specific expenses are incurred by the United States Government in operation of the foreign military sales program that the administrative surcharge does not currently pay for.(B)The estimated annual cost of each of such specific expenses.(C)An assessment of the costs and benefits of funding such specific expenses through the administrative surcharge, including any data to support such an assessment.(D)An assessment of how the Department of Defense could calculate an upper bound of a target range for the administrative surcharge account and the contract administration services surcharge account, including an assessment of the costs and benefits of setting such a bound.(E)An assessment of how the Department of Defense calculates the lower bound, or safety level, for the administrative surcharge account and the contract administration services surcharge account, including what specific factors inform the calculation and whether such a method for calculating the safety level is still valid or should be revisited.(F)An assessment of the process used by the Department of Defense to review and set rates for the administrative surcharge and the contract administration services surcharge, including the extent to which outside parties are consulted and any proposals of the Department of Defense may have for better ensuring that the fee rates are set appropriately.(G)Such other matters as the Secretary of Defense determines to be appropriate.(b)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Director of the Defense Security Cooperation Agency, shall submit to the congressional defense committees a report on—(1)the findings of the review conducted under paragraph (1); and(2)any legislative changes needed to allow the surcharge under the foreign military sales program to pay for any expenses currently not covered by administrative surcharge under the foreign military sales program.1284.Performance measures to monitor foreign military sales program(a)In generalThe Secretary of Defense, acting through the Director of the Defense Security Cooperation Agency and in consultation with the heads of other relevant components of the Department of Defense, shall enhance the ability of the Department of Defense to monitor the performance of the foreign military sales program by taking the following actions:(1)Develop performance measures to monitor the timeliness of deliveries of defense articles and defense services to purchasers in accordance with the delivery schedule for each sale under the foreign military sales program.(2)Identify key choke points, processes, and tasks that contribute most significantly to delays, shortcomings, and issues in the foreign military sales program.(3)Review existing performance measures for the foreign military sales program to determine whether such measures need to be updated, replaced, or supplemented to ensure that all key aspects of the foreign military sales program’s efficiency and service of United States national interests are able to be monitored and informed by reliable data.(b)Report on performance measures(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Director of the Defense Security Cooperation Agency, shall submit to the appropriate congressional committees a report that lists the performance measures developed and identified under subsection (a).(2)Matters to be includedThe report required by paragraph (1) shall—(A)define the performance measures, including targets set for the performance measures;(B)identify the data systems used to monitor the performance measures;(C)identify any concerns related to the reliability of the data used to monitor the performance measures; and(D)report the results for the performance measures for the most recent fiscal year.(3)PlanIf the performance measures developed and identified under subsection (a) cannot be included in the report required by paragraph (1) for the most recent fiscal year based on reliable and accessible data, the report shall include a plan for ensuring that such data will be monitored within a defined period of time.(4)Update(A)In generalFor each fiscal year after the fiscal year in which the report required by subsection (b) is submitted to the appropriate congressional committees, the Secretary of Defense shall submit to such committees an update of the report required by paragraph (1).(B)Matters to be includedEach update of the report required by paragraph (1) shall also include the following:(i)For any performance measures that indicate a decreased level of performance from the prior year—(I)a description of the factors that led to such decreased level of performance; and(II)plans to improve such level of performance.(ii)For any performance measures that remain unable to be monitored due to lack of reliable and accessible data, an update on plans to improve the monitoring of data.(c)BriefingNot later than 180 days after the date on which the Secretary of Defense, acting through the Director of the Defense Security Cooperation Agency, submits to the appropriate congressional committees the report required by subsection (b), the Comptroller General of the United States shall provide a briefing to such committees on the report, including an evaluation of the performance measures developed and identified under subsection (a).1285.Report and briefing on administrative budgeting of foreign military sales program(a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall provide a briefing to the congressional defense committees and submit to the appropriate congressional committees a report on the methodology used by the Department of Defense to determine future-year needs for administrative surcharges under the foreign military sales program.(b)Matters To be includedThe briefing and report required by subsection (a) shall include the following:(1)A description of the methodology the Department of Defense used to develop the overall administrative budget of the foreign military sales program and the administrative budgets for each other relevant component of the Department of Defense that receives funds from the foreign military sales program.(2)An assessment of the extent to which the methodology described in paragraph (1) reflects relevant best practices.(3)Any other related matters the Comptroller General determines to be appropriate.1286.Training program for relevant officials and staff of the Defense Security Cooperation Agency(a)In generalThe Secretary of Defense, acting through the Director of the Defense Security Cooperation Agency, shall establish and implement a program to provide training to relevant officials and staff of the Defense Security Cooperation Agency for purposes of carrying out this Act and the amendments made by this Act. (b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense, acting through the Director of the Defense Security Cooperation Agency, shall submit to the appropriate congressional committees a report on the implementation of the program required by subsection (a).1287.DefinitionsIn this subtitle:(1)Appropriate congressional committeesExcept as otherwise provided, the term appropriate congressional committees means—(A)the congressional defense committees; and(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(2)Foreign military sales programThe term foreign military sales program means the program authorized under chapter 2 of the Arms Export Control Act (22 U.S.C. 2761 et seq.).JMatters relating to Burma1291.Limitation on security assistance and security cooperation(a)In generalExcept as provided in subsection (b), for the period beginning on the date of the enactment of this subtitle and ending on the date described in subsection (c), the United States may not provide any security assistance or engage in any security cooperation with any of the military or security forces of Burma.(b)Exceptions; waiver(1)Exceptions(A)Certain existing authoritiesNotwithstanding subsection (a), the Secretary of Defense shall retain the authority granted by section 1253 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (22 U.S.C. 2151 note). The limitation in subsection (a) of this section may not be construed to limit the authority to provide the Government of Burma with assistance necessary to make available the activities described in subsection (a) of such section 1253.(B)HospitalityNotwithstanding subsection (a), the Secretary of State and the United States Agency for International Development may provide assistance authorized under part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) to provide hospitality during research, dialogues, meetings, or other activities by the parties attending the Union Peace Conference 21st Century Panglong or related processes seeking inclusive, sustainable reconciliation.(2)WaiverThe Secretary of State, with respect to security assistance, and the Secretary of State in consultation with the Secretary of Defense, with respect to security cooperation programs and activities of the Department of Defense, may waive on a case-by-case basis the limitation under subsection (a) if the Secretary submits to the appropriate congressional committees, not later than 30 days before such waiver enters into effect—(A)a list of the activities and participants to which such waiver would apply;(B)a certification, including a justification, that the waiver is in the national security interest of the United States; and(C)a certification that none of the participants included in the list described in subparagraph (A) have committed any of the acts described in subparagraph (A) or (B) of section 1282(b)(1) or committed any other gross violation of human rights, as such term is defined for purposes of section 362 of title 10, United States Code.(c)Certification of significant progressThe date described in this subsection is the earlier of the date that is 8 years after the date of the enactment of this subtitle or the date on which the Secretary of State certifies to the appropriate congressional committees the following:(1)The military and security forces of Burma—(A)have demonstrated significant progress in abiding by international human rights standards and are undertaking meaningful security sector reform, including reforms that enhance transparency and accountability, to prevent future abuses;(B)adhere to international humanitarian law;(C)pledge to stop future human rights abuses;(D)support efforts to carry out comprehensive independent investigations of alleged abuses;(E)are taking steps to hold accountable any members of such forces determined to be responsible for human rights abuses; and(F)cease their attacks against ethnic minority groups and participate in the conclusion of a nationwide cease-fire agreement, political accommodation, and constitutional change, including the provision of citizenship to the Rohingya.(2)The Government of Burma, including the military and security forces—(A)allows full humanitarian access to communities in areas affected by conflict, including Rohingya communities in Rakhine State;(B)cooperates with the United Nations High Commissioner for Refugees and organizations affiliated with the United Nations to ensure the protection of displaced persons and the safe, voluntary, sustainable, and dignified return of refugees and internally displaced persons;(C)defines a transparent plan that includes—(i)a timeline for professionalizing the military and security forces; and(ii)a process by which the military withdraws from ownership or control of private-sector business enterprises and ceases involvement in the illegal trade in natural resources and narcotics; and(D)establishes civilian control over the finances and assets of its military and security forces, including that military expenditures are subject to civilian oversight.(d)Report(1)In generalNot later than 180 days after the date of the enactment of this subtitle, and annually thereafter, the Secretary of Defense and the Secretary of State shall submit to the appropriate congressional committees a report on the strategy and plans for military-to-military engagement between the United States Armed Forces and the military and security forces of Burma.(2)Elements requiredThe report required under paragraph (1) shall include the following:(A)A description and assessment of the Government of Burma's strategy for security sector reform, including any plans to withdraw the military from owning or controlling private-sector business entities and end involvement in the illegal trade in jade and other natural resources, reforms to end corruption and illicit drug trafficking, and constitutional reforms to ensure civilian control.(B)A list of ongoing military activities conducted by the United States Government with the Government of Burma, and a description of the United States strategy for future military-to-military engagements between the United States and Burma's military and security forces.(C)An assessment of the progress of the military and security forces of Burma towards developing a framework to implement human right reforms, including—(i)cooperation with civilian authorities and independent international investigations to investigate and prosecute cases of human rights abuses;(ii)steps taken to demonstrate respect for and implementation of the laws of war; and(iii)a description of the elements of the military-to-military engagement between the United States and Burma that promote such implementation.(D)An assessment of progress on the peaceful settlement of armed conflicts between the Government of Burma and ethnic minority groups, including actions taken by the military of Burma to adhere to cease-fire agreements, allow for safe, voluntary, sustainable, and dignified returns of displaced persons to their homes, and withdraw forces from conflict zones.(E)An assessment of the manner and extent to which the Burmese military recruits and uses children as soldiers.(F)An assessment of the Burmese's military's use of violence against women, sexual violence, or other gender-based violence as a tool of terror, war, or ethnic cleansing.(e)Form(1)In generalThe certification described in subsection (c) and the report required by subsection (d) shall be submitted in unclassified form but may include a classified annex.(2)CertificationThe certification described in subsection (c) shall be accompanied by a written justification in unclassified form, that may contain a classified annex, describing the Burmese military's efforts to implement reforms, end impunity for human rights abuses, and increase transparency and accountability.1292.Imposition of existing and additional sanctions for the violation of human rights and the commission of human rights abuses in Burma(a)Sanctions pursuant to existing authoritiesThe President shall impose sanctions—(1)against officials in Burma, including Commander in Chief of the Armed Forces of Myanmar Min Aung Hlaing, under the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note); and(2)against military-owned enterprises, including the Myanmar Economic Corporation and Union of Myanmar Economic Holding, under the Burmese Freedom and Democracy Act (50 U.S.C. 1701 note), the Tom Lantos Block Burmese JADE (Junta's Anti-Democratic Efforts) Act of 2008 (50 U.S.C. 1701 note), and other relevant statutory authorities.(b)Additional sanctionsFor the 8-year period beginning on the date that is 270 days after the date of the enactment of this subtitle, the President shall impose the sanctions described in subsection (c) with respect to each foreign person that the President determines, based on credible evidence—(1)is a current or former senior official of the military or security forces of Burma who—(A)knowingly perpetrated, ordered, or otherwise directed serious human rights abuses in Burma; or(B)has taken significant steps to impede investigations or prosecutions of alleged serious human rights abuses, including against the Rohingya community in Rakhine State;(2)is an entity owned or controlled by any person described in paragraph (1);(3)is an entity, such as the Myanmar Economic Cooperation or the Myanmar Economic Holding Corporation, that is owned or controlled, directly or indirectly, by the military or security forces of Burma, including through collective or cooperative structures, from which one or more persons described in paragraph (1) derive significant revenue or financial benefit; or(4)has knowingly—(A)provided significant financial, material, or technological support—(i)to a foreign person described in paragraph (1) in furtherance of any of the acts described in subparagraph (A) or (B) of such paragraph; or(ii)to any entity owned or controlled by such person or an immediate family member of such person; or(B)received significant financial, material, or technological support from a foreign person described in paragraph (1) or an entity owned or controlled by such person or an immediate family member of such person.(c)Sanctions described; exceptions(1)SanctionsThe sanctions described in this subsection are the following:(A)Asset blockingNotwithstanding the requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701), the exercise of all powers granted to the President by such Act to the extent necessary to block and prohibit all transactions in all property and interests in property of a foreign person the President determines meets one or more of the criteria described in subsection (b) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Ineligibility for admissionIn the case of a foreign person who is an individual, such person shall be—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(C)Current visas revoked(i)The issuing consular officer or the Secretary of State, (or a designee of the Secretary of State) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to a foreign person who is an individual regardless of when the visa or other entry documentation is issued.(ii)A revocation under clause (i) shall take effect immediately and automatically cancel any other valid visa or entry documentation that is in the person’s possession.(D)Applicability to foreign entities and foreign governmentsSubparagraphs (B) and (C) of this section shall also apply with respect to aliens who are officials of, agents or instrumentalities of, working or acting on behalf of, or otherwise associated with, a foreign entity or foreign government that is a foreign person subject to the imposition of sanctions under subsection (b), if such aliens are determined by the Secretary of State to have knowingly authorized, conspired to commit, been responsible for, engaged in, or otherwise assisted or facilitated the actions described in such subsection.(2)Exception to comply with United Nations Headquarters AgreementSanctions under this section shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(d)PenaltiesAny person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out subsection (c) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(e)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section and shall issue such regulations, licenses, and orders as are necessary to carry out this section.(f)WaiverThe President may annually waive the application of sanctions imposed on a foreign person pursuant to subsection (b) if the President—(1)determines that a waiver with respect to such foreign person is in the national interest of the United States; and(2)not later than the date on which such waiver will take effect, submits to the following committees notice of and justification for such waiver:(A)The Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Financial Services of the House of Representatives.(B)The Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Banking, Housing, and Urban Affairs of the Senate.(g)Exception relating to the importation of goods(1)In generalThe authorities and requirements to impose sanctions authorized under this subtitle shall not include the authority or requirement to impose sanctions on the importation of goods.(2)Good definedIn this subsection, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.(h)DefinitionsIn this section—(1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1001).(2)Foreign personThe term foreign person means a person that is not a United States person.(3)KnowinglyThe term knowingly means, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(4)United States personThe term United States person means—(A)a United States citizen, an alien lawfully admitted for permanent residence to the United States, or any other individual subject to the jurisdiction of the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such entity.1293.Guidance relating to the mining sector of Burma(a)FindingsCongress finds the following:(1)In 2015, the nongovernmental organization Global Witness estimated that the value of total production of jade in Burma in 2014 was $31,000,000,000, almost 48 percent of the official gross domestic product of Burma. As much as 80 percent of that jade sold is smuggled out of Burma.(2)Burma’s military and associated entities, including companies owned or controlled by Myanmar Economic Corporation and Myanmar Economic Holding Limited, their affiliated companies, and companies owned or controlled by current and former senior military officers or their family members, are linked to the mining sector, including the gemstone industry, and benefit financially from widespread illegal smuggling of jade and rubies from Burma.(3)Illegal trafficking in precious and semiprecious stones from Burma, including the trade in high-value jade and rubies, deprives the people of Burma and the civilian government of critical revenue and instead benefits military-linked entities, non-state armed groups, and transnational organized criminal networks.(4)In 2016, the Government of Burma began to take steps to reform aspects of the mining sector, but the Gemstone Law adopted in January 2019 does not adequately address corruption and tax avoidance, conflicts of interest, or the factors fueling conflict in Kachin State and other gemstone mining areas.(5)The lifting in October 2016 of United States sanctions on the importation of jade and jadeite and rubies from Burma allowed such gemstones to legally enter the United States market, but some retailers have refrained from sourcing gemstones of Burmese origin due to governance and reputational concerns.(b)Sense of CongressIt is the sense of Congress that—(1)notwithstanding Burma’s Trafficking in Persons ranking, the President should continue to provide assistance to Burma, pursuant to the waiver authority under section 110(d)(4) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(d)(4)), in order to re-engage with the Government of Burma with respect to the mining sector and should make available technical, capacity-building and other assistance through the Department of State or the United States Agency for International Development to support the Government of Burma in efforts to reform the gemstone industry; and(2)companies that seek to import to the United States gemstones or minerals that may be of Burmese origin or articles of jewelry containing such gemstones should—(A)obtain such materials exclusively from entities that satisfy the transparency criteria described in subsection (d)(2) or from third parties that can demonstrate that they sourced the materials from entities that meet such criteria; and(B)undertake robust due diligence procedures in line with the Due Diligence Guidance for Responsible Business Conduct and Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High-Risk Areas promulgated by the Organization for Economic Cooperation and Development.(c)List of participating white-list entitiesNot later than 120 days after the date of the enactment of this subtitle, and annually thereafter until the date described in subsection (e), the Secretary of State shall submit to the appropriate congressional committees, and publish on a publicly available website, a list of each entity described in subsection (d)(1) that—(1)participates in Burma's mining sector;(2)publicly discloses beneficial ownership, as such term is defined for purposes of the Myanmar Extractive Industry Transparency Initiative (Myanmar EITI);(3)is not owned or controlled, either directly or indirectly, by the Burmese military or security forces, any current or former senior Burmese military officer, or any person sanctioned by the United States pursuant to any relevant sanctions authority; and(4)is making significant progress toward meeting the criteria described in subsection (d)(2).(d)Entities and criteria described(1)Entities describedThe entities described in this subsection are the following:(A)Entities that produce or process precious and semiprecious gemstones.(B)Entities that sell or export precious and semiprecious gemstones from Burma or articles of jewelry containing such gemstones.(2)Criteria describedThe criteria described in this subsection are the following:(A)The entity publicly discloses any politically exposed persons, officers, directors or beneficial owners, as defined under the Myanmar EITI.(B)The entity publicly discloses valid authorization, license, or permit to produce, process, sell, or export minerals or gemstones, as applicable.(C)The entity publicly discloses payments to the Government of Burma, including tax and non-tax, license, or royalty payments, and other payments or contract terms as may be required under Myanmar EITI standards.(D)The entity undertakes due diligence, in line with the OECD Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High-Risk Areas, including public reporting.(e)Periodic updatingThe Secretary shall periodically update the publicly available version of the list described in subsection (c) as appropriate.(f)Guidance and white-List entitiesThe Secretary shall issue guidance for entities in the United States private sector with respect to the best practices for supply-chain due diligence that are applicable to importation of gemstones or minerals that may be of Burmese origin or articles of jewelry containing such gemstones, including with respect to transactions with entities approved for inclusion in the list published pursuant subsection (c), in order to mitigate potential risks and legal liabilities associated with the importation of such items.(g)TerminationThe date described in this section is the date on which the President certifies to the appropriate congressional committees that the Government of Burma has taken substantial measures to reform the mining sector in Burma, including the following:(1)Require the mandatory disclosure of payments, permit and license allocations, project revenues, contracts, and beneficial ownership, including the identification any politically exposed persons who are beneficial owners, consistent with the approach agreed under the Myanmar EITI and with due regard for civil society participation.(2)Separate the commercial, regulatory, and revenue collection responsibilities within the Myanmar Gems Enterprise and other key state-owned enterprises to remove existing conflicts of interest.(3)Monitor and undertake enforcement actions, as warranted, to ensure that entities—(A)adhere to environmental and social impact assessment and management standards in accordance with international responsible mining practices, the country's environmental conservation law, and other applicable laws and regulations; and(B)uphold occupational health and safety standards and codes of conduct that are aligned with the core labor standards of the International Labour Organisation and with domestic law.(4)Address the transparent and fair distribution of benefits from natural resources, including through local benefit-sharing.(5)Reform the process for valuation of gemstones at the mine-site, including developing an independent valuation system to prevent undervaluation and tax evasion.(6)Require companies bidding for jade and ruby mining, finishing, or export permits to be independently audited upon the request of the Government of Burma and making the results of all such audits public.(7)Establish credible and transparent procedures for permit allocations that are independent from external influence, including scrutiny of applicants that prevents unscrupulous entities from gaining access to concessions or the right to trade in minerals or gemstones.(8)Establish effective oversight of state-owned enterprises operating in such sector, including through parliamentary oversight or requirements for independent financial auditing.1294.Report and determination on accountability for war crimes, crimes against humanity, and genocide in Burma(a)In generalNot later than 90 days after the date of the enactment of this subtitle, the Secretary of State shall submit to the appropriate congressional committees a report that—(1)summarizes credible reports of serious human rights violations, including war crimes, committed against the Rohingya or other ethnic minorities in Burma between 2012 and the date of the submission of the report;(2)describes any potential transitional justice mechanisms in Burma;(3)provides an analysis of whether the serious human rights violations summarized pursuant to paragraph (1) amount to war crimes, crimes against humanity, or genocide; and(4)includes a determination of the Secretary whether—(A)the events that took place in the state of Rakhine in Burma, starting on August 25, 2017, constitute war crimes, crimes against humanity, or genocide; or(B)the situation faced by the Rohingya in Rakhine State, between 2012 and the date of the submission of the report, amounts to or has amounted to the crime of apartheid.(b)ElementsThe report required by subsection (a) shall also include each of the following:(1)A description of—(A)each incident for which there is credible evidence that the incident may constitute war crimes, crimes against humanity, or genocide committed by the Burmese military or security forces against the Rohingya and other ethnic minorities, including the identities of any other actors involved in such incident;(B)the role of the civilian government in the commission of any such incidents;(C)each incident for which there is credible evidence that the incident may constitute war crime, crimes against humanity, or genocide committed by violent extremist groups in Burma;(D)each attack on health workers, health facilities, health transport, or patients and, to the extent possible, the identities of any individuals who engaged in or organized such incidents in Burma; and(E)to the extent possible, a description of the conventional and unconventional weapons used for any such crimes and the sources of such weapons.(2)A description and assessment, in consultation with the Administrator of the United States Agency for International Development, the Attorney General, and other heads of any other appropriate Federal departments or agencies, of the effectiveness of any programs that the United States has already undertaken to ensure accountability for war crimes, crimes against humanity, and genocide perpetrated against the Rohingya by the military and security forces of Burma, the Rakhine State government, pro-government militias, and all other armed groups operating fighting in Rakhine, including programs to—(A)train civilian investigators within and outside of Burma and Bangladesh on how to document, investigate, develop findings of, identify, and locate alleged perpetrators of war crimes, crimes against humanity, or genocide in Burma;(B)promote and prepare for a transitional justice process or processes for the perpetrators of war crimes, crimes against humanity, and genocide occurring in the State of Rakhine in 2017; and(C)document, collect, preserve, and protect evidence of war crimes, crimes against humanity, and genocide in Burma, including by providing support for Burmese, Bangladeshi, foreign, and international nongovernmental organizations, the United Nations Human Rights Council's investigative team, and other entities engaged in such investigative activities.(3)A detailed study of the feasibility and desirability of potential transitional justice mechanisms for Burma, such as an international tribunal, a hybrid tribunal, or other international options, that includes—(A)a discussion of the use of universal jurisdiction or of legal cases brought against the country of Burma by other sovereign countries at the International Court of Justice to address war crimes, crimes against humanity, and genocide perpetrated in Burma;(B)recommendations on which transitional justice mechanisms the United States should support, why such mechanisms should be supported, and what type of support should be offered; and(C)close consultation regarding transitional justice mechanisms with Rohingya representatives and those of other ethnic minorities who have suffered grave human rights abuses.(c)Protection of witnesses and evidenceThe Secretary of State shall ensure that the identification of witnesses and physical evidence for purposes of the report required by subsection (a) are not publicly disclosed in a manner that might place such persons at risk of harm or encourage the destruction of such evidence by the military or Government of Burma.(d)Crime of apartheidIn this section, the term crime of apartheid means inhumane acts that—(1)are of a character similar to the acts referred to in subparagraphs (A) through (H) of section 1285(2);(2)are committed in the context of an institutionalized regime of systematic oppression and domination by one racial group over any other racial group; and(3)are committed with the intention of maintaining such regime.(e)Authorization to provide technical assistanceThe Secretary of State is authorized to provide assistance to support appropriate civilian or international entities that are undertaking the efforts described in subsection (f) with respect to war crimes, crimes against humanity, and genocide perpetrated by the military and security forces of Burma, the Rakhine State government, pro-government militias, or any other armed groups fighting in Rakhine State.(f)Efforts against human rights abusesThe efforts described in this subsection are the following:(1)Identifying suspected perpetrators of war crimes, crimes against humanity, and genocide.(2)Collecting, documenting, and protecting evidence of such crimes and preserve the chain of custody for such evidence.(3)Conducting criminal investigations.(4)Supporting investigations conducted by other countries, as appropriate.(g)Authorization for transitional justice mechanismsThe Secretary of State, taking into account any relevant findings in the report required by subsection (a), is authorized to provide support for the creation and operation of transitional justice mechanisms, including a potential hybrid tribunal, to prosecute individuals suspected of committing war crimes, crimes against humanity, or genocide in Burma.1295.DefinitionsIn this subtitle:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Armed Services of the Senate.(2)Crimes against humanityThe term crimes against humanity includes, when committed as part of a widespread or systematic attack directed against any civilian population, with knowledge of the attack—(A)murder;(B)deportation or forcible transfer of population;(C)torture;(D)extermination;(E)enslavement;(F)rape, sexual slavery, or any other form of sexual violence of comparable severity;(G)persecution against any identifiable group or collectivity on political, racial, national, ethnic, cultural, religious, gender, or other grounds that are universally recognized as impermissible under international law; and(H)enforced disappearance of persons.(3)GenocideThe term genocide means any offense described in section 1091(a) of title 18, United States Code.(4)Transitional justiceThe term transitional justice means the range of judicial, nonjudicial, formal, informal, retributive, and restorative measures employed by countries transitioning out of armed conflict or repressive regimes to redress legacies of atrocities and to promote long-term, sustainable peace.(5)War crimeThe term war crime has the meaning given the term in section 2441(c) of title 18, United States Code.KSaudi Arabia Human Rights and Accountability1296.Report on intelligence community assessment relating to the killing of Washington Post columnist Jamal Khashoggi(a)In generalNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees a report consisting of—(1)a determination and presentation of evidence with respect to the advance knowledge and role of any current or former official of the Government of Saudi Arabia or any current or former senior Saudi political figure over the directing, ordering, or tampering of evidence in the killing of Washington Post columnist Jamal Khashoggi; and(2)a list of foreign persons that the Director of National Intelligence has high confidence—(A)were responsible for, or complicit in, ordering, controlling, or otherwise directing an act or acts contributing to or causing the death of Jamal Khashoggi; (B)knowingly and materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, an activity described in subparagraph (A); or(C)impeded the impartial investigation of the killing of Jamal Khashoggi, including through the tampering of evidence relating to the investigation. (b)Form(1)In generalThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.(2)Names of foreign persons listedThe name of each foreign person listed in the report described in subsection (a)(2) shall be included in the unclassified portion of the report unless the Director of National Intelligence determines that such disclosure would undermine United States intelligence sources and methods or threaten the national security interests of the United States.(c)DefinedIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and(B)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate.(2)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result. 1296A.Sanctions with respect to foreign persons that engage in activities described in section 1281(a)(2)(a)Imposition of sanctionsOn and after the date that is 120 days after the date of the enactment of this Act, the sanctions described in subsection (b) shall be imposed with respect to each foreign person listed in the report described in section 1281(a)(2).(b)Sanctions described(1)In generalThe sanctions described in this subsection are the following:(A)Ineligibility for visas and admission to the United States(i)Inadmissibility to the United States.(ii)Ineligibility to receive a visa or other documentation to enter the United States.(iii)Ineligibility to otherwise be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)Revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.(ii)A revocation under clause (i) shall—(I)take effect immediately; and(II)automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession.(2)Exception to comply with international obligationsSanctions under paragraph (1) shall not apply with respect to a foreign person if admitting or paroling the person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(3)Waiver in the interest of national securityThe President may waive the application of this section with respect to a foreign person who is A–1 visa eligible and who is present in or seeking admission into the United States for purposes of official business if the President determines and transmits to the appropriate congressional committees written notice and justification not later than 15 days before the granting of such waiver, that such a waiver is in the national security interests of the United States.(c)Suspension of sanctions(1)In generalThe President may suspend in whole or in part the imposition of sanctions otherwise required under this section for periods not to exceed 180 days if the President certifies to the appropriate congressional committees that the following criteria have been met in Saudi Arabia:(A)The Government of Saudi Arabia has released any individual who is a journalist, blogger, human rights defender, advocate for religious liberty, or civil society activist detained by the Government of Saudi Arabia.(B)The Government of Saudi Arabia is cooperating in outstanding criminal proceedings in the United States in which a Saudi citizen or national departed from the United States while the citizen or national was awaiting trial or sentencing for a criminal offense committed in the United States.(C)The Government of Saudi Arabia is refraining from the obstruction of the free expression of opinion and restriction of individuals from engaging in public criticism of the political sphere.(D)The Government of Saudi Arabia has made verifiable commitments to cease the practice of harming citizens of Saudi Arabia conducting peaceful dissent, whether or not those citizens reside in Saudi Arabia, including enforced repatriation, disappearance, arrest, imprisonment, or harassment.(E)The Government of Saudi Arabia has taken verifiable steps to hold accountable Saudi violators of human rights, whether or not those violations took place in Saudi Arabia.(F)The Government of Saudi Arabia has taken verifiable steps to repeal any law or regulation that requires Saudi women to obtain approval from a male guardian in order to leave the country.(G)The Government of Saudi Arabia—(i)has made public the names of all individuals under prosecution for the murder of Jamal Khashoggi and associated crimes and the details of the charges such individuals face;(ii)has made public the trial proceedings and all evidence against the accused;(iii)has invited international, independent experts to monitor the trials;(iv)has made public details of efforts to establish the location of Mr. Khashoggi’s remains and associated findings and returned his body to his family; and(v)has made public the rationale for why ten of the individuals initially detained were later released without charge.(H)The Government of Saudi Arabia has disbanded any units of its intelligence or security apparatus dedicated to the forced repatriation of dissidents in other countries.(I)The Government of Saudi Arabia is cooperating with efforts to investigate the murder of Jamal Khashoggi being conducted by law enforcement authorities in the United States and Turkey, or by the United Nations. (2)ReportAccompanying the certification described in paragraph (1), the President shall submit to the appropriate congressional committees a report that contains a detailed description of Saudi Arabia’s adherence to the criteria described in the certification.(d)DefinitionsIn this section: (1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101). (2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate.(3)Foreign personThe term “foreign person” has the meaning given such term in section 595.304 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act), except that such term does not include an entity (as such term is described in such section).(4)Foreign person who is A–1 visa eligibleThe term foreign person who is A–1 visa eligible means an alien described in section 101(a)(15)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(A)(i)).(5)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.1296B.Report on Saudi Arabia’s human rights record(a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of State, in accordance with section 502B(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(c)), shall submit to the appropriate congressional committees a report in writing that—(1)includes the information required under paragraph (1) of such section 502B(c) with respect to Saudi Arabia;(2)describes the extent to which officials of the Government of Saudi Arabia, including members of the military or security services, are responsible for or complicit in gross violations of internationally recognized human rights, including violations of the human rights of journalists, bloggers, human rights defenders, and those who support women’s rights or religious freedom;(3)describes violations of human rights in Saudi Arabia by officials of the Government of Saudi Arabia, including against journalists, bloggers, human rights defenders, and civil society activists;(4)describes United States actions to address Saudi violations of human rights, including against journalists, bloggers, human rights defenders, and civil society activists, including demands for clemency review of these cases;(5)describes any intolerant content in educational materials published by Saudi Arabia’s Ministry of Education that are used in schools both inside Saudi Arabia and at schools throughout the world; and(6)describes United States actions to encourage Saudi Arabia to retrieve and destroy materials with intolerant material and revise teacher manuals and retrain teachers to reflect changes in educational materials and promote tolerance.(b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.(c)Appropriate congressional committees definedIn the section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and(2)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate.LStop Financing of al-Shabaab Act1297.Short TitleThis subtitle may be cited as the Stop Financing of al-Shabaab Act.1297A.Sense of Congress and statement of policy(a)Sense of CongressIt is the sense of Congress that—(1)the Horn of Africa region remains integral to United States interests in Africa and the Indian Ocean region; and(2)United States assistance and diplomatic support for the Government of Somalia and its Federal Member States must be predicated upon measurable progress toward defined benchmarks with respect to efforts to counter al-Shabaab, including the enforcement of measures to combat illicit trafficking that finances al-Shabaab.(b)Statement of policyIt is the policy of the United States to—(1)combat any means by which al-Shabaab obtains funding through illicit trafficking;(2)take into consideration compliance with and enforcement of the international bans on illicit trafficking which finances al-Shabaab when providing United States assistance to any country;(3)notify countries receiving United States security assistance which are identified by the Secretary of State or Secretary of Defense as major components of illicit trafficking routes that finance al-Shabaab, that continued assistance may depend on the full implementation of the obligations of such country to enforce as fully as possibly all restrictions against such trafficking; and(4)ensure that continued United States security assistance to Kenya, including assistance coordinated through the Kenya-United States Liaison Office, and assistance to multilateral institutions such as the African Union Mission in Somalia (AMISOM) to combat al-Shabaab recruitment, attacks, and other operations inside Kenya also includes assistance to enable the Kenya Defense Forces to end facilitation of trafficking that funds al-Shabaab encountered by the Kenya Defense Forces.1297B.Report(a)ReportSubject to subsection (b), not later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense, shall submit to the relevant Congressional committees a report including the contents described in subsection (b).(b)ContentsEach report described in subsection (a) shall include the following:(1)Information on efforts made by troop contributors to AMISOM to enforce any international bans on trafficked goods.(2)A recommendation, including a justification for such recommendation, with respect to making certain future United States security or other assistance to any country conditional on enforcement of such international bans on illicit trafficking that finances al-Shabaab.(3)The steps the Secretary of State and the Secretary of Defense have taken to encourage ending the facilitation of trafficking that finances al-Shabaab by recipients of United States security assistance.(4)A description of the engagement of employees and contractors of the Department of State with national and regional Somali authorities, including authorities in Jubaland, to encourage such Somali authorities to implement their counter-trafficking obligations.(5)A description of efforts taken by the governments of countries with nationals who purchase significant amounts of trafficked goods that finance al-Shabaab and a description of the steps the Secretary of State has taken to encourage such compliance.(6)An assessment of prospective efforts to reduce the production and illicit trade of trafficked goods in Somalia, including the identification of alternative livelihoods, and means of securing income. The assessment may include recommendations from the Administrator of the United States Agency for International Development.(c)Classified informationEach report required under subsection (a) shall be submitted in unclassified form but may contain a classified annex.(d)DefinitionIn this section, the term relevant Congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate.XIIICooperative Threat Reduction1301.Funding allocationsOf the $338,700,000 authorized to be appropriated to the Department of Defense for fiscal year 2020 in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711), the following amounts may be obligated for the purposes specified:(1)For strategic offensive arms elimination, $492,000.(2)For chemical weapons destruction, $12,856,000.(3)For global nuclear security, $33,919,000.(4)For cooperative biological engagement, $183,642,000.(5)For proliferation prevention, $79,869,000.(6)For activities designated as Other Assessments/Administrative Costs, $27,922,000.1302.Specification of cooperative threat reduction fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program shall be available for obligation for fiscal years 2020, 2021, and 2022.1303.Funding for cooperative biological engagement program(a)IncreaseNotwithstanding the amount set forth in section 1301(4) for cooperative biological engagement and the amounts authorized to be appropriated in section 301 for operation and maintenance for the Department of Defense Cooperative Threat Reduction Program, as specified in the corresponding funding table in section 4301, the amount for cooperative biological engagement is hereby increased by $20,000,000.(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, Defense-wide, as specified in the corresponding funding table in section 4201, for Advanced Innovative Technologies, line 096, is hereby reduced by $20,000,000.1304.Cooperative Threat Reduction Program enhancementNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the congressional defense committees and the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report regarding the Cooperative Threat Reduction Program (established pursuant to the Department of Defense Cooperate Threat Reduction Act (enacted as subtitle B of title XIII of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (50 U.S.C. 3701 et seq.)), including recommendations to improve the implementation of such Program.XIVOther AuthorizationsAMilitary Programs1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501.1402.Chemical agents and munitions destruction, defense(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501.(b)UseAmounts authorized to be appropriated under subsection (a) are authorized for—(1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and(2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act.1403.Drug interdiction and counter-drug activities, defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501.1404.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501.1405.Defense health programFunds are hereby authorized to be appropriated for fiscal year 2020 for the Defense Health Program for use of the Armed Forces and other activities and agencies of the Department of Defense for providing for the health of eligible beneficiaries, as specified in the funding table in section 4501.1406.National defense sealift fundFunds are hereby authorized to be appropriated for fiscal year 2020 for the National Defense Sealift Fund, as specified in the funding tables in section 4501.BOther Matters1411.Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs medical facility demonstration fund for Captain James A. Lovell Health Care Center, Illinois(a)Authority for transfer of fundsOf the funds authorized to be appropriated by section 1405 and available for the Defense Health Program for operation and maintenance, $127,500,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer.(b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).1412.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2020 from the Armed Forces Retirement Home Trust Fund the sum of $64,300,000 for the operation of the Armed Forces Retirement Home.XVAuthorization of Additional Appropriations for Overseas Contingency OperationsAAuthorization of Appropriations1501.PurposeThe purpose of this title is to authorize appropriations for the Department of Defense for fiscal year 2020 to provide additional funds for overseas contingency operations being carried out by the Armed Forces.1502.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2020 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4102.1503.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4202.1504.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4302.1505.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, military personnel accounts, as specified in the funding table in section 4402.1506.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4502.1507.Drug interdiction and counter-drug activities, defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4502.1508.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4502.1509.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4502.BFinancial Matters1511.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act.1512.Special transfer authority(a)Authority To transfer authorizations(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2019 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.(2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed $500,000,000.(b)Terms and conditions(1)In generalTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001.(2)Additional limitation on transfers for drug interdiction and counter drug activitiesThe authority provided by subsection (a) may not be used to transfer any amount to Drug Interdiction and Counter Drug Activities, Defense-wide.(c)Additional authorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001.COther Matters1521.Afghanistan Security Forces Fund(a)Continuation of prior authorities and notice and reporting requirementsFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2020 shall be subject to the conditions contained in—(1)subsections (b) through (f) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428); and(2)section 1521(d)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2577).(b)Equipment disposition(1)Acceptance of certain equipmentSubject to paragraph (2), the Secretary of Defense may accept equipment that is procured using amounts authorized to be appropriated for the Afghanistan Security Forces Fund by this Act and is intended for transfer to the security forces of the Ministry of Defense and the Ministry of the Interior of the Government of Afghanistan, but is not accepted by such security forces.(2)Conditions on acceptance of equipmentBefore accepting any equipment under the authority provided by paragraph (1), the Commander of United States forces in Afghanistan shall make a determination that such equipment was procured for the purpose of meeting requirements of the security forces of the Ministry of Defense and the Ministry of the Interior of the Government of Afghanistan, as agreed to by both the Government of Afghanistan and the Government of the United States, but is no longer required by such security forces or was damaged before transfer to such security forces.(3)Elements of determinationIn making a determination under paragraph (2) regarding equipment, the Commander of United States forces in Afghanistan shall consider alternatives to the acceptance of such equipment by the Secretary. An explanation of each determination, including the basis for the determination and the alternatives considered, shall be included in the relevant quarterly report required under paragraph (5).(4)Treatment as Department of Defense stocksEquipment accepted under the authority provided by paragraph (1) may be treated as stocks of the Department of Defense upon notification to the congressional defense committees of such treatment.(5)Quarterly reports on equipment disposition(A)In generalNot later than 90 days after the date of the enactment of this Act and every 90-day period thereafter during which the authority provided by paragraph (1) is exercised, the Secretary shall submit to the congressional defense committees a report describing the equipment accepted during the period covered by such report under the following:(i)This subsection.(ii)Section 1521(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2575).(iii)Section 1531(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1088).(iv)Section 1532(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3613).(v)Section 1531(d) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 938; 10 U.S.C. 2302 note).(B)ElementsEach report under subparagraph (A) shall include a list of all equipment that was accepted during the period covered by such report and treated as stocks of the Department of Defense and copies of the determinations made under paragraph (2), as required by paragraph (3).(c)Security of Afghan women(1)In generalOf the funds available to the Department of Defense for the Afghan Security Forces Fund for fiscal year 2020, it is the goal that $45,500,000, but in no event less than $10,000,000, shall be used for—(A)the recruitment, integration, retention, training, and treatment of women in the Afghan National Defense and Security Forces; and(B)the recruitment, training, and contracting of female security personnel for future elections.(2)Types of programs and activitiesSuch programs and activities may include—(A)efforts to recruit and retain women into the Afghan National Defense and Security Forces, including the special operations forces;(B)programs and activities of the Directorate of Human Rights and Gender Integration of the Ministry of Defense of Afghanistan and the Office of Human Rights, Gender and Child Rights of the Ministry of Interior of Afghanistan;(C)development and dissemination of gender and human rights educational and training materials and programs within the Ministry of Defense and the Ministry of Interior of Afghanistan;(D)efforts to address harassment and violence against women within the Afghan National Defense and Security Forces;(E)improvements to infrastructure that address the requirements of women serving in the Afghan National Defense and Security Forces, including appropriate equipment for female security and police forces, and transportation for policewomen to their station;(F)support for Afghanistan National Police Family Response Units; (G)security provisions for high-profile female police and military officers; and(H)programs to promote conflict prevention, management, and resolution through the meaningful participation of Afghan women in the Afghan National Defense and Security Forces by exposing Afghan women and girls to the activities of and careers available with such forces, encouraging their interest in such careers, or developing their interest and skills necessary for service in such forces; and (I)enhancements to the recruitment programs of the Afghan National Defense and Security Forces through an aggressive program of advertising and market research targeted at prospective female recruits for such forces and at those who may influence prospective female recruits. (d)Assessment of Afghanistan progress on objectives(1)Assessment requiredNot later than June 1, 2020, the Secretary of Defense shall, in consultation with the Secretary of State, submit to the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Foreign Relations of the Senate an assessment describing—(A)the progress of the Government of the Islamic Republic of Afghanistan toward meeting shared security objectives; and(B)the efforts of the Government of the Islamic Republic of Afghanistan to manage, employ, and sustain the equipment and inventory provided under subsection (a).(2)Matters to be includedIn conducting the assessment required by paragraph (1), the Secretary of Defense shall include each of the following:(A)A consideration of the extent to which the Government of Afghanistan has a strategy for, and has taken steps toward, increased accountability and the reduction of corruption within the Ministry of Defense and the Ministry of Interior of Afghanistan.(B)A consideration of the extent to which the capability and capacity of the Afghan National Defense and Security Forces have improved as a result of Afghanistan Security Forces Fund investment, including through training, and an articulation of the metrics used to assess such improvements.(C)A consideration of the extent to which the Afghan National Defense and Security Forces have been able to increase pressure on the Taliban, al-Qaeda, the Haqqani network, the Islamic State of Iraq and Syria-Khorasan, and other terrorist organizations, including by re-taking territory, defending territory, and disrupting attacks.(D)A consideration of the distribution practices of the Afghan National Defense and Security Forces and whether the Government of Afghanistan is ensuring that supplies, equipment, and weaponry supplied by the United States are appropriately distributed to, and employed by, security forces charged with fighting the Taliban and other terrorist organizations.(E)A consideration of the extent to which the Government of Afghanistan has designated the appropriate staff, prioritized the development of relevant processes, and provided or requested the allocation of resources necessary to support a peace and reconciliation process in Afghanistan.(F)A description of the ability of the Ministry of Defense and the Ministry of Interior of Afghanistan to manage and account for previously divested equipment, including a description of any vulnerabilities or weaknesses of the internal controls of such Ministry of Defense and Ministry of Interior and any plan in place to address shortfalls.(G)A description of the monitoring and evaluation systems in place to ensure assistance provided under subsection (a) is used only for the intended purposes.(H)A description of any significant irregularities in the divestment of equipment to the Afghan National Defense and Security Forces during the period beginning on May 1, 2019, and ending on May 1, 2020, including any major losses of such equipment or any inability on the part of the Afghan National Defense and Security Forces to account for equipment so procured.(I)A description of the sustainment and maintenance costs required during the period beginning on May 1, 2019, and ending on May 1, 2020, for major weapons platforms previously divested, and a plan for how the Afghan National Defense and Security Forces intends to maintain such platforms in the future.(J)A consideration of the extent to which the Government of Afghanistan is adhering to conditions for receiving assistance established in annual financial commitment letters or any other bilateral agreements with the United States.(K)A consideration of the extent to which the Government of Afghanistan has made progress in achieving security sector benchmarks as outlined by the United States-Afghan Compact (commonly known as the Kabul Compact).(L)Such other factors as the Secretaries consider appropriate.(3)FormThe assessment required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(4)Withholding of assistance for insufficient progress(A)In generalIf the Secretary of Defense determines, in coordination with the Secretary of State and pursuant to the assessment under paragraph (1), that the Government of Afghanistan has made insufficient progress in the areas described in paragraph (2), the Secretary of Defense shall—(i)withhold $480,000,000, to be derived from amounts made available for assistance for the Afghan National Defense and Security Forces, from expenditure or obligation until the date on which the Secretary certifies to Congress that the Government of Afghanistan has made sufficient progress; and(ii)notify Congress not later than 30 days before withholding such funds.(B)WaiverIf the Secretary of Defense determines that withholding such assistance would impede the national security objectives of the United States by prohibiting, restricting, delaying, or otherwise limiting the provision of assistance, the Secretary may waive the withholding requirement under subparagraph (A) if the Secretary, in coordination with the Secretary of State, certifies such determination to Congress not later than 30 days before the effective date of the waiver.(e)Additional reporting requirementsThe Secretary of Defense shall include in the materials submitted in support of the budget for fiscal year 2021 that is submitted by the President under section 1105(a) of title 31, United States Code, each of the following:(1)The amount of funding provided in fiscal year 2019 through the Afghanistan Security Forces Fund to the Government of Afghanistan in the form of direct government-to-government assistance or on-budget assistance for the purposes of supporting any entity of such government, including the Afghan National Defense and Security Forces, the Afghan Ministry of Interior, or the Afghan Ministry of Defense.(2)The amount of funding provided and anticipated to be provided, as of the date of the submission of the materials, in fiscal year 2020 through such Fund in such form.(3)To the extent the amount described in paragraph (2) exceeds the amount described in paragraph (1), an explanation as to the reason why the such amount is greater and the specific entities and purposes that were supported by such increase.XVIStrategic Programs, Cyber, and Intelligence MattersASpace Activities1601.National Security Space Launch program(a)Sense of CongressIt is the sense of Congress that—(1)ensuring opportunities for future competition in the National Security Space Launch program of the Air Force will decrease the overall cost of the program and increase the likelihood of success with respect to the Department of Defense stopping the use of Russian-made RD–180 rocket engines, as required by section 1608 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 2271 note); and(2)while Congress supports robust competition within the National Security Space Launch program, Congress recognizes the importance of providing a regular launch manifest and incentives for a robust industrial base to support national security requirements.(b)Phase two acquisition strategyIn carrying out the phase two acquisition strategy, the Secretary of the Air Force—(1)shall ensure, except as provided by subsection (c), that launch services are procured only from National Security Space Launch providers that are offerors using launch vehicles or families of launch vehicles that meet all of the requirements of the Air Force for the delivery of all required payloads to all reference orbits; and(2)may not substantially change the acquisition schedule or mission performance requirements.(c)Competitive proceduresIf the Secretary of the Air Force awards phase two contracts for more than a total of 29 launches, the Secretary shall ensure that each such contract for any launch after the 29th launch is awarded using competitive procedures among all National Security Space Launch providers.(d)Funding for certification and infrastructure(1)AuthorityPursuant to section 2371b of title 10, United States Code, the Secretary of the Air Force shall enter into an agreement described in paragraph (2) with either National Security Space Launch providers that have not entered into a phase two contract for launch services occurring before fiscal year 2022 or National Security Space Launch providers that have entered into a phase two contract but have not entered into a launch services agreement for such phase, or both.(2)AgreementsAn agreement described in this paragraph is an agreement that provides a National Security Space Launch provider with not more than $500,000,000 for the provider to meet the certification and infrastructure requirements that are—(A)unique to national security space missions; and(B)necessary for a phase two contract, including such contracts described in subsection (c).(e)Down select notificationThe Under Secretary of Defense for Acquisition and Sustainment, in coordination with the Secretary of the Air Force, shall submit to the appropriate congressional committees written notification of the two National Security Space Launch providers selected during fiscal year 2020 by the Secretary of the Air Force to be awarded phase two contracts not later than 10 days before the Secretary publicly announces such selection. The notification shall include, at a minimum—(1)an identification of the selected providers;(2)the evaluation criteria used in the selection;(3)the total costs to the Air Force for such contracts; and(4)a risk assessment of the selected providers in meeting national security requirements.(f)ReportNot later than 45 days after the date on which the Secretary of the Air Force awards phase two contracts during fiscal year 2020, the Secretary shall submit to the appropriate congressional committees a report on—(1)the total defense investments made with respect to launch service agreements and engine development for each National Security Space Launch provider so awarded such phase two contracts; and(2)how such investments in launch service providers were accounted for in the evaluation of the offers for such phase two contracts.(g)DefinitionsIn this section:(1)The term appropriate congressional committees means—(A)the congressional defense committees; and(B)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.(2)The term phase two acquisition strategy means the process by which the Secretary of the Air Force enters into phase two contracts and carries out launches under the National Security Space Launch program during fiscal years 2020 through 2024.(3)The term phase two contract means a contract for launch services under the National Security Space Launch program during fiscal years 2020 through 2024, as described in solicitation number FA8811–19–R–0002 of the Air Force.1602.Preparation to implement plan for use of allied launch vehicles(a)PreparationThe Secretary of Defense, in coordination with the Director of National Intelligence, shall take actions necessary to prepare to implement the plan developed pursuant to section 1603 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2584) regarding using allied launch vehicles to meet the requirements for achieving the policy relating to assured access to space set forth in section 2273 of title 10, United States Code.(b)Actions requiredIn carrying out subsection (a), the Secretary shall—(1)identify the satellites of the United States that would be appropriate to be launched on an allied launch vehicle;(2)assess the relevant provisions of Federal law, regulations, and policies governing the launch of national security satellites and determine whether any legislative, regulatory, or policy actions (including with respect to waivers) would be necessary to allow for the launch of a national security satellite on an allied launch vehicle; and(3)address any certification requirements necessary for such use of allied launch vehicles and the estimated cost, schedule, and actions necessary to certify allied launch vehicles for such use.(c)Submission to CongressNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on preparing to implement the plan described in subsection (a), including information regarding each action required by paragraphs (1), (2), and (3) of subsection (b).(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional defense committees; and(2)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.1603.Annual determination on plan on full integration and exploitation of overhead persistent infrared capabilitySection 1618(c) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2431 note) is amended by striking for a fiscal year and inserting for each fiscal year preceding fiscal year 2029.1604.Space-based environmental monitoring mission requirements(a)NRO(1)ProcurementThe Director of the National Reconnaissance Office shall procure a modernized pathfinder program free-flyer satellite that—(A)addresses space-based environmental monitoring mission requirements;(B)reduces the risk that the Department of Defense experiences a gap in meeting such requirements during the period beginning January 1, 2023, and ending December 31, 2025; and(C)is launched not later than January 1, 2023.(2)PlanNot later than 60 days after the date of the enactment of this Act, the Director, in coordination with the Secretary of the Air Force, shall submit to the appropriate congressional committees a plan for the Director to procure and launch the satellite under paragraph (1), including with respect to—(A)the requirements for such satellite, including operational requirements;(B)timelines for such procurement and launch;(C)costs for such procurement and launch; and(D)the launch plan.(3)ProceduresThe Director shall ensure that the satellite under paragraph (1) is procured using full and open competition through the use of competitive procedures.(b)Air ForceThe Secretary of the Air Force shall ensure that the electro-optical/infrared weather system satellite—(1)meets space-based environmental monitoring mission requirements;(2)is procured using full and open competition through the use of competitive procedures; and(3)is launched not later than September 30, 2025.(c)DefinitionsIn this section:(1)The term appropriate congressional committees means—(A)the congressional defense committees; and(B)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.(2)The term space-based environmental monitoring mission requirements means the national security requirements for cloud characterization and theater weather imagery.1605.Prototype program for multi-global navigation satellite system receiver development(a)Prototype Multi-GNSS programThe Secretary of Defense shall establish under the Space Development Agency a program to prototype an M-code based, multi-global navigation satellite system receiver that is capable of receiving covered signals to increase the resilience and capability of military position, navigation, and timing equipment against threats to the Global Positioning System and to deter the likelihood of attack on the worldwide Global Positioning System by reducing the benefits of such an attack.(b)ElementsIn carrying out the program under subsection (a), the Secretary shall—(1)with respect to each covered signal that could be received by the prototype receiver under such program, conduct an assessment of the relative benefits and risks of using that signal, including with respect to any existing or needed monitoring infrastructure that would alert users of the Department of Defense of potentially corrupted signal information, and the cyber risks and challenges of incorporating such signals into a properly designed receiver;(2)ensure that monitoring systems are able to include any monitoring network of the United States or allies of the United States;(3)conduct an assessment of the benefits and risks, including with respect to the compatibility of non-United States global navigation satellite system signals with existing position, navigation, and timing equipment of the United States, and the extent to which the capability to receive such signals would impact current receiver or antenna design; and(4)conduct an assessment of the desirability of establishing such program in a manner that—(A)is a cooperative effort, coordinated with the Secretary of State, between the United States and the allies of the United States that may also have interest in funding a multi-global navigation satellite system and M-code program; and(B)the Secretary of Defense, in coordination with the Secretary of State, ensures that the United States has access to sufficient insight into trusted signals of allied systems to assure potential reliance by the United States on such signals.(c)BriefingNot later than 90 days after the date of the enactment of this Act, the Director of the Space Development Agency, in coordination with the Air Force GPS User Equipment Program office, shall provide to the congressional defense committees a briefing on a plan to carry out the program under subsection (a) that includes—(1)the estimated cost, including total cost and out-year funding requirements;(2)the schedule for such program;(3)a plan for how the results of the program could be incorporated into future blocks of the Global Positioning System military user equipment program; and(4)the recommendations and analysis contained in the study sponsored by the Department of Defense conducted by the MITRE Corporation on the risks, benefits, and approaches to adding multi-global navigation satellite system capabilities to military user equipment.(d)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report containing—(1)an explanation of how the Secretary intends to comply with section 1609 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2110);(2)an outline of any potential cooperative efforts acting in accordance with the North Atlantic Treaty Organization, the European Union, or Japan that would support such compliance;(3)an assessment of the potential to host, or incorporate through software-defined payloads, Global Positioning System M-code functionality onto allied global navigation satellite system systems; and(4)an assessment of new or enhanced monitoring capabilities that would be needed to incorporate global navigation satellite system functionality into weapon systems of the Department.(e)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for increment 2 of the acquisition of military Global Positioning System user equipment terminals, not more than 75 percent may be obligated or expended until the date on which the briefing has been provided under subsection (c) and the report has been submitted under subsection (d).(f)DefinitionsIn this section:(1)The term allied systems means—(A)the Galileo system of the European Union;(B)the QZSS system of Japan; and(C)upon designation by the Secretary of Defense, in consultation with the Director of National Intelligence—(i)the NAVIC system of India; and(ii)any similarly associated wide area augmentation systems.(2)The term covered signals—(A)means global navigation satellite system signals from—(i)allied systems; and(ii)non-allied systems; and(B)includes both trusted signals and open signals.(3)The term M-code means, with respect to global navigation satellite system signals, military code that provides enhanced positioning, navigation, and timing capabilities and improved resistance to existing and emerging threats, such as jamming.(4)The term non-allied systems means—(A)the Russian GLONASS system; and(B)the Chinese Beidou system.(5)The term open signals means global navigation satellite system that do not include encryption or other internal methods to authenticate signal information.(6)The term trusted signals means global navigation satellite system signals that incorporate encryption or other internal methods to authenticate signal information.1606.Commercial space situational awareness capabilities(a)FindingsCongress finds the following:(1)The Secretary of the Air Force is responsible for developing the hardware and software systems to provide space situational awareness data to the Commander of the United States Strategic Command to meet warfighter requirements.(2)There have been significant delays and cost increases in the program of record that underpin space situational awareness.(3)The Secretary terminated the Joint Space Operations Center Mission Center and decided to operationally accept the Joint Space Operations Center Mission Center Increment 2 despite the fact that only three of 12 planned capabilities in Joint Space Operations Center Mission Center Increment 2 were accepted for use in operations.(4)Multiple commercial vendors have the current capability to detect, maintain custody of, and provide analytical products that can address the warfighter space situational awareness requirements that were not filled in the Joint Space Operations Center Mission Center and that have been impacted by significant delays in the program of record.(b)ProcurementNot later than 90 days after the date of the enactment of this Act, the Director of the Space Development Agency shall procure commercial space situational awareness services by awarding at least two contracts for such services.(c)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the enterprise space battle management command and control, not more than 75 percent may be obligated or expended until the date on which the Secretary of Defense, without delegation, certifies to the congressional committees that the Secretary has awarded the contracts under subsection (b).(d)ReportNot later than January 31, 2020, the Director of the Space Development Agency, in coordination with the Secretary of the Air Force, shall submit to the congressional defense committees a report on using commercial space situational awareness services to fill the space situational awareness requirements that were not filled in the Joint Space Operations Center Mission Center. The report shall include the following:(1)A description of current domestic commercial capabilities to detect and track space objects in low earth orbit below the 10 centimeter threshold of legacy systems.(2)A description of current domestic best-in-breed commercial capabilities that can meet such requirements.(3)Estimates of the timelines, milestones, and funding requirements to procure a near-term solution to meet such requirements until the development programs of the Air Force are projected to be operationally fielded.(e)Commercial space situational awareness services definedIn this section, the term commercial space situational awareness services means commercial space situational awareness processing software and data to address warfighter requirements and fill gaps in current space situational capabilities of the Air Force.1607.Independent study on plan for deterrence in space(a)FindingsCongress finds the following:(1)Threats to space systems of the United States have increased and continue to grow.(2)While the United States must invest in capabilities to defend such systems in the event of an attack in space, the United States must also identify and implement policies that will reduce the likelihood of such an attack.(3)The United States is developing new capabilities for enhancing resilience of such systems.(4)However, the proper balance between active defense, resilience, and the still lagging investment area of reconstitution to enhance deterrence remains unclear, as does the balance between classified and unclassified activities needed to create deterrence.(5)Independent analysis and assessment is necessary to identify steps to increase deterrence in space.(b)Independent study(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center or other independent entity to conduct a study on deterrence in space.(2)Matters includedThe study under paragraph (1) shall include, at a minimum, the following:(A)An assessment of the existing range of major studies and writings on space deterrence and a comprehensive comparative analysis of the conclusions of such studies and writings.(B)An examination, using appropriate analytical tools, of the approaches proposed by such studies and writings with respect to creating conditions of deterrence suitable for use in the space domain, including, at a minimum, an assessment of all aspects of deterrence in space, including varying classification, strategies to deny benefit or impose cost, and space mission assurance (including resilience, active defense, and reconstitution).(C)A determination, made either by extending such studies and writings or through new analysis, of a holistic and comprehensive theory of deterrence in space appropriate for use in defense planning.(D)An evaluation of existing policies, programs, and plans of the Department of Defense to provide an assessment of the likely effectiveness of those policies, programs, and plans to achieve effective space deterrence.(c)Assessment by Defense Policy BoardNot later than 180 days after the date of the enactment of this Act, the Defense Policy Board shall submit to the Secretary of Defense an assessment of the study under subsection (b)(1), including, at a minimum—(1)a determination of the soundness of the study;(2)a description of any disagreements the Board has with the conclusions of such study, including recommended changes or clarifications to such conclusions the Board determines appropriate; and(3)changes to the policies, programs, and plans of the Department of Defense that the Board recommends based on such study and the changes and clarifications described in paragraph (2).(d)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report that contains the following:(1)The study under subsection (b)(1), without change.(2)The assessment under subsection (c), without change.(3)Based on such study and assessment, a description of any changes to the policies, programs, and plans of the Department of Defense that the Secretary recommends to enhance deterrence in space, including with respect to—(A)considerations and decision on reducing the opportunities and incentives for adversaries to attack space systems of the United States or allies of the United States;(B)new architectures, including proliferated systems, hosted payloads, non-traditional orbits, and reconstitution among others;(C)appropriate uses of partnering with both commercial entities and allies to improve deterrence in space;(D)necessary capabilities to enhance the protection of space systems to achieve improved deterrence;(E)bilateral, multilateral, and unilateral measures, including confidence-building measures, that could be taken to reduce the risk of miscalculation that would lead to an attack in space;(F)policies and capability requirements with regard to attribution of an attack in space;(G)policies with regard to retaliatory measures either in space or on the ground;(H)authorities with regard to decisions and actions to defend assets of the United States in space; and(I)changes to current war plans, routine operations (including information sharing), and demonstration and test procedures that could enhance the capability of the United States to signal the intentions and capabilities of the United States in an effective manner.(e)BriefingNot later than 270 days after the date of the enactment of this Act, the Secretary shall provide to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a briefing on the study under subsection (b)(1) and the assessment under subsection (c).1608.Resilient enterprise ground architecture(a)Sense of CongressIt is the sense of Congress that the Secretary of the Air Force, to advance the security of the space assets of the Department of Defense, should—(1)expand on complimentary efforts within the Air Force that promote the adoption of a resilient enterprise ground architecture that is responsive to new and changing threats and can rapidly integrate new capabilities to make the warfighting force of the United States more resilient in a contested battlespace; and(2)prioritize the swift transition of space ground architecture to a common platform and leverage commercial capabilities in concurrence with the 2015 intent memorandum of the Commander of the Air Force Space Command.(b)Future architectureThe Secretary of Defense shall, to the extent practicable—(1)develop future satellite ground architectures of the Department of Defense to be compatible with complimentary commercial systems that can support uplink and downlink capabilities with dual-band spacecraft; and(2)emphasize that future ground architecture transition away from stove-piped systems to a service-based platform that provides members of the Armed Forces with flexible and adaptable capabilities that—(A)use, as applicable, commercially available capabilities and technologies for increased resiliency and cost savings; and(B)builds commercial opportunity and integration across the range of resilient space systems.1609.Demonstration of backup and complementary positioning, navigation, and timing capabilities of global positioning systemEffective on June 1, 2019, section 1606 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1725) is amended—(1)in subsection (c)(2), by striking the date that is 18 months after the date of the enactment of this Act and inserting December 31, 2020; and(2)in subsection (d), by striking 18 months after the date of the enactment of this Act and inserting December 31, 2020. 1610.Report on space debris(a)In generalNot later than 240 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the risks posed by man-made space debris in low-earth orbit, including—(1)recommendations with respect to the remediation of such risks; and(2)outlines of plans to reduce the incident of such space debris.(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services and the Committee on Science, Space, and Technology of the House of Representatives; and(2)the Committee on Armed Services and Committee on Commerce, Science, and Transportation of the Senate.1610A.Study on leveraging diverse commercial satellite remote sensing capabilities(a)StudyThe Secretary of Defense, in consultation with the Director of National Intelligence, shall conduct a study on the status of the transition from the National Geospatial-Intelligence Agency to the National Reconnaissance Office of the leadership role in acquiring commercial satellite remote sensing data on behalf of the Department of Defense and the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(b)ElementsIn conducting the study under subsection (a), the Secretary shall study—(1)commercial geospatial intelligence requirements for the National Geospatial-Intelligence Agency and the combatant commands;(2)plans of the National Reconnaissance Office to meet the requirements specified in paragraph (1) through the acquisition of both medium- and high-resolution data from multiple commercial providers; and(3)plans of the National Reconnaissance Office to further develop such programs with commercial companies to continue to support, while also expanding, adoption by the geospatial intelligence user community of the Department of Defense.(c)SubmissionNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a report on the study conducted under subsection (a).BDefense Intelligence and Intelligence-Related Activities1611.Modifications to ISR Integration Council and annual briefing requirements(a)ISR Integration CouncilSubsection (a) of section 426 of title 10, United States Code, is amended to read as follows:(a)ISR Integration Council(1)The Under Secretary of Defense for Intelligence shall establish an Intelligence, Surveillance, and Reconnaissance Integration Council—(A)to assist the Secretary of Defense in carrying out the responsibilities of the Secretary under section 105(a) of the National Security Act of 1947 (50 U.S.C. 3038(a));(B)to assist the Under Secretary with respect to matters relating to—(i)integration of intelligence and counterintelligence capabilities and activities under section 137(b) of this title of the military departments, intelligence agencies of the Department of Defense, and relevant combatant commands; and(ii)coordination of related developmental activities of such departments, agencies, and combatant commands; and(C)to otherwise provide a means to facilitate such integration and coordination.(2)The Council shall be composed of—(A)the Under Secretary, who shall chair the Council;(B)the directors of the intelligence agencies of the Department of Defense;(C)the senior intelligence officers of the armed forces and the regional and functional combatant commands;(D)the Director for Intelligence of the Joint Chiefs of Staff; and(E)the Director for Operations of the Joint Chiefs of Staff.(3)The Under Secretary shall invite the participation of the Director of National Intelligence (or a representative of the Director) in the proceedings of the Council.(4)The Under Secretary may designate additional participants to attend the proceedings of the Council, as the Under Secretary determines appropriate..(b)Annual briefingsSuch section is further amended by striking subsections (b) and (c) and inserting the following new subsection (b):(b)Annual briefings on the intelligence and counterintelligence requirements of the combatant commands(1)The Chairman of the Joint Chiefs of Staff shall provide to the congressional defense committees and the congressional intelligence committees a briefing on the following:(A)The intelligence and counterintelligence requirements, by specific intelligence capability type, of each of the relevant combatant commands.(B)For the year preceding the year in which the briefing is provided, the fulfillment rate for each of the relevant combatant commands of the validated intelligence and counterintelligence requirements, by specific intelligence capability type, of such combatant command.(C)A risk analysis identifying the critical gaps and shortfalls in efforts to address operational and strategic requirements of the Department of Defense that would result from the failure to fulfill the validated intelligence and counterintelligence requirements of the relevant combatant commands.(D)A mitigation plan to balance and offset the gaps and shortfalls identified under subparagraph (C), including with respect to spaceborne, airborne, ground, maritime, and cyber intelligence, surveillance, and reconnaissance capabilities.(E)For the year preceding the year in which the briefing is provided—(i)the number of intelligence and counterintelligence requests of each commander of a relevant combatant command determined by the Joint Chiefs of Staff to be a validated requirement, and the total of capacity of such requests provided to each such commander;(ii)with respect to such validated requirements—(I)the quantity of intelligence and counterintelligence capabilities or activities, by specific intelligence capability type, that the Joint Chiefs of Staff requested each military department to provide; and(II)the total of capacity of such requests so provided by each such military department; and(iii)a qualitative assessment of the alignment of intelligence and counterintelligence capabilities and activities with the program of analysis for each combat support agency and intelligence center of a military service that is part of—(I)the Defense Intelligence Enterprise; and(II)the intelligence community.(2)The Under Secretary of Defense for Intelligence shall provide to the congressional defense committees and the congressional intelligence committees a briefing on short-, mid-, and long-term strategies to address the validated intelligence and counterintelligence requirements of the relevant combatant commands, including with respect to spaceborne, airborne, ground, maritime, and cyber intelligence, surveillance, and reconnaissance capabilities.(3)The briefings required by paragraphs (1) and (2) shall be provided at the same time that the President’s budget is submitted pursuant to section 1105(a) of title 31 for each of fiscal years 2021 through 2025.(4)In this subsection:(A)The term congressional intelligence committees has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(B)The term Defense Intelligence Enterprise means the organizations, infrastructure, and measures, including policies, processes, procedures, and products, of the intelligence, counterintelligence, and security components of each of the following:(i)The Department of Defense.(ii)The Joint Staff.(iii)The combatant commands.(iv)The military departments.(v)Other elements of the Department of Defense that perform national intelligence, defense intelligence, intelligence-related, counterintelligence, or security functions.(C)The term fulfillment rate means the percentage of combatant command intelligence and counterintelligence requirements satisfied by available, acquired, or realigned intelligence and counterintelligence capabilities or activities.(D)The term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)..1612.Survey and report on alignment of intelligence collections capabilities and activities with Department of Defense requirements(a)Survey and review(1)In generalNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Defense for Intelligence, in coordination with the Chairman of the Joint Chiefs of Staff and the Director of National Intelligence, shall—(A)review the organization, posture, current and planned investments, and processes of the intelligence collections capabilities and activities, for the purpose of assessing the sufficiency, integration, and interoperability of such capabilities and activities to support the current and future requirements of the Department of Defense; and(B)conduct a survey of each geographic and functional combatant command, with respect to intelligence collections capabilities and activities, to assess—(i)the current state of the support of such capabilities and activities to military operations;(ii)whether the posture of such capabilities and activities is sufficient to address the requirements of the Department of Defense;(iii)the extent to which such capabilities and activities address gaps and deficiencies with respect to the operational requirements of the Global Campaign Plans, as identified in the most recent readiness reviews conducted by the Joint Staff; and(iv)whether current and planned investments in such capabilities and activities are sufficient to address near-, mid-, and long-term spaceborne, airborne, terrestrial, and human collection capability requirements.(2)ElementsThe survey and review under paragraph (1) shall include the following:(A)A comprehensive assessment of intelligence collections capabilities and activities, and whether such capabilities and activities—(i)are appropriately postured and sufficiently resourced to meet current and future requirements of the Department of Defense;(ii)are appropriately balanced to address operational and strategic defense intelligence requirements; and(iii)are sufficiently integrated and interoperable between activities of the Military Intelligence Program and the National Intelligence Program to respond to emerging requirements of the Department of Defense.(B)With respect to each geographic and functional combatant command—(i)information on the gaps and deficiencies, by specific intelligence capability type, described in paragraph (1)(B)(iii);(ii)a review of the alignment of such gaps and deficiencies with the intelligence, surveillance, and reconnaissance submissions to the integrated priorities list for the period beginning with the completion of the most recent readiness reviews conducted by the Joint Staff and ending on the date of the commencement of the survey and review under subsection (a); and(iii)detailed information on the allocation and realignment of intelligence collections capabilities and activities to address—(I)such gaps and deficiencies; and(II)such intelligence, surveillance, and reconnaissance submissions.(b)Report(1)SubmissionNot later than 270 days after the date of the enactment of this Act, the Under Secretary of Defense for Intelligence shall submit to the appropriate congressional committees a report on the findings of the Under Secretary with respect to the survey and review under subsection (a)(1).(2)ContentThe report under paragraph (1) shall include—(A)an evaluation of—(i)the organization, posture, current and planned investments, and processes of the intelligence collections capabilities and activities, including the extent to which such capabilities and activities enable the geographic and functional combatant commands to meet the operational and strategic requirements of the Department of Defense;(ii)the use or planned use by each geographic and functional combatant command of intelligence collections capabilities and activities available to such command to address operational and strategic requirements of the Department of Defense;(iii)the gaps and deficiencies described in subsection (a)(1)(B)(iii), if any, that prohibit each geographic and functional combatant command from the most effective use of the intelligence collections capabilities and activities to address priority requirements of the Department of Defense;(iv)the accepted risk by the Secretary of Defense from the prioritization of certain Department of Defense requirements with respect to the allocation of intelligence collections capabilities and activities; and(v)the alignment and responsiveness of intelligence collections capabilities and activities with respect to the planning requirements for the Program of Analysis of each combat support agency that is part of—(I)the Defense Intelligence Enterprise; and(II)the intelligence community; and(B)recommendations, if any, to improve the sufficiency, responsiveness, and interoperability of intelligence collections capabilities and activities to fulfill the operational and strategic requirements of the Department of Defense.(3)FormThe report under paragraph (1) shall be submitted in unclassified form without any designation relating to dissemination control, but may contain a classified annex.(c)DefinitionsIn this section:(1)The term appropriate congressional committees means—(A)the congressional defense committees; and(B)the congressional intelligence committees.(2)The term combat support agency has the meaning given that term in section 193(f) of title 10, United States Code.(3)The term Defense Intelligence Enterprise has the meaning given that term in section 1633(c)(2) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2600).(4)The term intelligence collections capabilities and activities means the totality of intelligence collections systems and processes which enable the tasking, processing, exploitation, and dissemination capabilities, capacity, and activities of the Defense Intelligence Enterprise.(5)The term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(6)The term congressional intelligence committees has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).1613.Modification of annual authorization of appropriations for National Flagship Language InitiativeSection 811(a) of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1911(a)) is amended—(1)by striking fiscal year 2003 and inserting fiscal year 2020; and(2)by striking $10,000,000 and inserting $16,000,000.1614.Intelligence assessment of relationship between women and violent extremism(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Director of National Intelligence, in consultation with the Secretary of Defense, the Secretary of State, and the head of any element of the intelligence community the Director determines appropriate, shall submit to the appropriate congressional committees an intelligence assessment on the relationship between women and violent extremism and terrorism, including an assessment of—(1)the historical trends and current state of women’s varied roles in all aspects of violent extremism and terrorism, including as recruiters, sympathizers, perpetrators, and combatants, as well as peace-builders and preventers;(2)how women’s roles in all aspects of violent extremism and terrorism are likely to change in the near- and medium-term; (3)the extent to which the unequal status of women affects the ability of armed combatants and terrorist groups to enlist or conscript women as combatants and perpetrators of violence;(4)how terrorist groups violate the rights of women and girls, including child, early, and forced marriage, abduction, sexual violence, and human trafficking, and the extent to which such violations contribute to the spread of conflict and terrorist activities; and(5)opportunities to address the security risk posed by female extremists and leverage the roles of women in counterterrorism efforts.(b)ClassificationThe assessment required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Select Committee on Intelligence, the Committee on Foreign Relations, and the Committee on Armed Services, of the Senate; and(2)the Permanent Select Committee on Intelligence, the Committee on Foreign Affairs, and the Committee on Armed Services, of the House of Representatives.1615.Funding for Defense Counterintelligence and Security Agency(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for Operation and Maintenance as specified in the corresponding funding table in section 4301, for Defense Security Service (line 320) is hereby increased by $5,206,997, for purposes of acquiring advanced cyber threat detection sensors, hunt and response mechanisms, and commercial cyber threat intelligence to ensure Defense Industrial Base networks remain protected from nation state adversaries.(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 101 for other procurement, Air Force, as specified in the corresponding funding table in section 4101, for Integrated personnel and pay system is hereby reduced by $5,206,997.1616.Report on potential Defense Intelligence Polygraph Examination Military Transition Program(a)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report assessing the feasibility of establishing a Defense Intelligence Polygraph Examination Military Transition Program for members of the Armed Forces transitioning to civilian employment.(b)ElementsThe report under subsection (a) shall include the following:(1)A review of the feasibility of establishing a program in the Department of Defense under which members of the Armed Forces with an active top secret security clearance that provides for access to sensitive compartmented information and a current counterintelligence scope polygraph examination can be provided an opportunity to obtain an expanded scope polygraph (ESP) if the member receives a written offer of employment, subject to suitability or security vetting, with an element of the intelligence community or a contractor of such an element.(2)The cost to the Department of Defense for implementing such program and whether such cost could be shared by other departments or agencies of the Federal Government or the private sector.(3)The factors the Department needs to consider in determining whether such program would be viable.(4)The obstacles that exist in implementing such program.(5)Whether such a program could increase workforce diversity in the intelligence community.(6)Whether such a program could increase or decrease retention among members of the Armed Forces serving in defense intelligence roles.(7)Whether any changes are required to be made to policies of the Department or to Federal law to implement such a program.(8)Identification of the current average length of time in the intelligence community to investigate and adjudicate an initial and a periodic update top secret security clearance that provides for access to sensitive compartmented information and conduct an expanded scope polygraph.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional defense committees; and(2)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.CCyberspace-Related Matters1621.Notification requirements for sensitive military cyber operationsSection 395 of title 10, United States Code, is amended—(1)in subsection (b)(3), by inserting , signed by the Secretary, after written notification; and(2)in subsection (c)—(A)in paragraph (1)—(i)in subparagraph (A), by striking and after the semicolon at the end;(ii)by redesignating subparagraph (B) as subparagraph (C); and(iii)by inserting after subparagraph (A) the following new subparagraph:(B)is determined to—(i)have a medium or high collateral effects estimate;(ii)have a medium or high intelligence gain or loss;(iii)have a medium or high probability of political retaliation, as determined by the political military assessment contained within the associated concept of operations;(iv)have a medium or high probability of detection when detection is not intended; or(v)result in medium or high collateral effects; and; and(B)in paragraph (2)(B), by striking outside the Department of Defense Information Networks to defeat an ongoing or imminent threat.1622.Quarterly cyber operations briefingsSubsection (b) of section 484 of title 10, United States Code, is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following new paragraph:(4)An overview of the readiness of the Cyber Mission Force to perform assigned missions..1623.Cyber posture reviewSection 1644 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended—(1)in subsection (a), by inserting , not later than December 31, 2022, and quadrennially thereafter, before conduct;(2)in subsection (b), by striking the review and inserting each review;(3)in subsection (c)—(A)in the matter preceding paragraph (1), by striking The review and inserting Each review;(B)by redesignating paragraph (9) as paragraph (10); and(C)by inserting after paragraph (8) the following new paragraph:(9)An assessment of the potential costs, benefits, and value, if any, of establishing a cyber force as a separate uniformed service.;(4)in subsection (d)—(A)in paragraph (1), by striking the cyber and inserting each cyber;(B)in paragraph (2), by striking The report and inserting Each report; and(C)by striking paragraph (3); and(5)in subsection (e), by striking period beginning on the date that is five years after the date of the enactment of this Act and ending on the date that is 10 years after such date of enactment and inserting each eight-year period that begins from the date of each review conducted under subsection (a).1624.Tier 1 exercise of support to civil authorities for a cyber incidentSection 1648 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 is amended—(1)in subsection (a), by striking The and inserting Not later than February 1, 2020, the; and(2)by adding at the end the following new subsection:(c)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense for the White House Communications Agency, not more than 90 percent of such funds may be obligated or expended until the initiation of the tier 1 exercise required under subsection (a). .1625.Evaluation of cyber vulnerabilities of major weapon systems of the Department of DefenseSection 1647 of the National Defense Authorization Act for Fiscal Year 2016 is amended by adding at the end the following new subsections:(f)Written notificationIf the Secretary determines that the Department will not complete an evaluation of the cyber vulnerabilities of each major weapon system of the Department by the date specified in subsection (a)(1), the Secretary shall provide to the congressional defense committee written notification relating to each such incomplete evaluation. Such a written notification shall include the following:(1)An identification of each major weapon system requiring such an evaluation and the anticipated date of completion.(2)A justification for the inability to complete such an evaluation by the date specified in subsection (a)(1).(g)ReportThe Secretary, acting through the Assistant Secretary of Defense for Acquisition and Sustainment, shall provide a report to the congressional defense committees upon completion of the requirement for an evaluation of the cyber vulnerabilities of each major weapon system of the Department under this section. Such report shall include the following:(1)An identification of cyber vulnerabilities of each major weapon system requiring mitigation.(2)An identification of current and planned efforts to address the cyber vulnerabilities of each major weapon system requiring mitigation, including efforts across the doctrine, organization, training, materiel, leadership and education, personnel, and facilities of the Department.(3)A description of joint and common cyber vulnerability mitigation solutions and efforts, including solutions and efforts across the doctrine, organization, training, materiel, leadership and education, personnel, and facilities of the Department.(4)A description of lessons learned and best practices regarding evaluations of the cyber vulnerabilities and cyber vulnerability mitigation efforts relating to major weapon systems.(5)A description of efforts to share lessons learned and best practices regarding evaluations of the cyber vulnerabilities and cyber vulnerability mitigation efforts of major weapon systems across the Department.(6)An identification of measures taken to institutionalize evaluations of cyber vulnerabilities of major weapon systems.(7)Information relating to guidance, processes, procedures, or other activities established to mitigate or address the likelihood of cyber vulnerabilities of major weapon systems by incorporation of lessons learned in the research, development, test, evaluation, and acquisition cycle, including promotion of cyber education of the acquisition workforce.(8)Any other matters the Secretary determines relevant..1626.Extension of the Cyberspace Solarium CommissionParagraph (1) of section 1652(k) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended by striking 2019 and inserting 2020.1627.Authority to use operation and maintenance funds for cyber operations-peculiar capability development projects(a)In generalThe Secretary of Defense and each Secretary concerned may obligate and expend not more than $3,000,000 of amounts authorized to be appropriated for operation and maintenance in each of fiscal years 2020 through 2022 to carry out cyber operations-peculiar capability development projects.(b)CertificationFor each development project initiated under the authority provided for in subsection (a), the Commander of U.S. Cyber Command shall certify to the congressional defense committees that each project is determined to be cyber operations-peculiar.(c)NotificationNot later than 15 days after exercising the authority provided for in subsection (a), the Secretary of Defense shall notify the congressional defense committees of such exercise.(d)ReportNot later than December 31 of each year through 2022, the Secretary of Defense shall submit to the congressional defense committees a report on expenditures made pursuant to the authority provided for in subsection (a). Each such report shall include a full description and evaluation of each of the cyber operations-peculiar capability development projects that is the subject of each such expenditure, definitions and standards for cyber operations-peculiar requirements, transition plans, and any other matters the Secretary determines relevant.1628.Notification of delegation of authorities to the Secretary of Defense for military operations in cyberspace(a)In generalThe Secretary of Defense shall provide written notification to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate of authorities delegated to the Secretary by the President for military operations in cyberspace that are otherwise held by the National Command Authority, not later than 15 days after any such delegation. Such notification shall include the following:(1)A description of the authorities delegated to the Secretary.(2)A description of relevant documents, including execute orders, issued by the Secretary in accordance with such authorities.(3)A list of countries in which such authorities may be utilized.(4)A description of authorized activities to be conducted or planned to be conducted pursuant to such authorities.(5)Defined military objectives relating to such authorities.(b)Procedures(1)In generalThe Secretary of Defense shall establish and submit to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate procedures for complying with the requirements of subsection (a), consistent with the national security of the United States and the protection of operational integrity. The Secretary shall promptly notify the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate in writing of any changes to such procedures at least 14 days prior to the adoption of any such changes.(2)SufficiencyThe Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate shall ensure that committee procedures designed to protect from unauthorized disclosure classified information relating to national security of the United States are sufficient to protect the information that is submitted to the committees pursuant to this section.(3)Notification in event of unauthorized disclosureIn the event of an unauthorized disclosure of authorities covered by this section, the Secretary of Defense shall ensure, to the maximum extent practicable, that the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate are notified immediately. Notification under this paragraph may be verbal or written, but in the event of a verbal notification, a written notification signed by the Secretary shall be provided by not later than 48 hours after the provision of such verbal notification.1629.Limitation of funding for Consolidated Afloat Networks and Enterprise ServicesOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Consolidated Afloat Networks and Enterprise Services, not more than 85 percent of such funds may be obligated or expended until the Secretary of Defense, in coordination with the Chief Information Officer of the Department of Defense, certifies to the congressional defense committees that the recommendations in the Audit of Consolidated Afloat Networks and Enterprise Services Security Safeguards (DODIG–2019–072) have been implemented.1630.Annual military cyberspace operations report(a)In generalNot later than March 1 of each year, the Secretary of Defense shall provide to the congressional defense committees a written report detailing all military cyberspace operations conducted in the previous calendar year. For each such operation each such report shall include the following:(1)An identification of the objective and purpose.(2)Impacted information technology infrastructure, by location.(3)A description of tools and capabilities utilized.(4)An identification of the Cyber Mission Force team, or other Department of Defense entity or unit, that conducted such operation, and supporting teams, entities, or units.(5)A description of the infrastructure and platforms on which such operation occurred.(6)A description of relevant legal, operational, and funding authorities, including Execute Orders and Deployment Orders.(7)Information relating to the total amount of funding required and associated program elements.(8)Any other matters the Secretary determines relevant.(b)ClassificationThe Secretary of Defense shall provide each report required under subsection (a) at a classification level the Secretary determines appropriate.(c)LimitationThis section does not apply to cyber-enabled military information support operations.(d)DefinitionIn this section, the term military cyberspace operations means defensive and offensive—(1)cyber effects enabling operations, activities, and missions; and(2)cyber effects operations, activities, and missions.1631.Report on synchronization of efforts relating to cybersecurity in the Defense Industrial Base(a)ReportNot later than May 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a report on efforts, and roles and responsibilities, relating to cybersecurity in the Defense Industrial Base. (b)ElementsThe report under subsection (a) shall include the following: (1)Definitions for Controlled Unclassified Information (CUI) and For Official Use Only (FOUO), as well as policies regarding protecting information designated as such.(2)A comprehensive list of Department of Defense programs to assist the Defense Industrial Base with cybersecurity compliance requirements of the Department. (3)An evaluation of the resources and utilization of Department programs to assist the Defense Industrial Base in complying with cybersecurity compliance requirements referred to in paragraph (2). (4)Optimal levels of resourcing required for activities, programs, and other Department efforts to assess and monitor compliance by the Defense Industrial Base with such cybersecurity compliance requirements.(5)Roles and responsibilities of the Under Secretary of Defense for Acquisition and Sustainment, the Chief Information Officer, the Chief Management Officer, the Director of the Protecting Critical Technologies Task Force, and the Secretaries of the military services relating to the following: (A)Establishing and ensuring compliance with cybersecurity standards, regulations, and policies. (B)Deconflicting existing cybersecurity standards, regulations, and policies. (C)Coordinating with and providing assistance to the Defense Industrial Base for cybersecurity matters, particularly such relates to the issues described in paragraphs (2), (3), and (8).(6)Efforts to enhance the Department’s visibility into its entire supply chain without violating privity. (7)An evaluation of methodologies to tier cybersecurity requirements for the Defense Industrial Base relative to risk.(8)An evaluation of the level of threat information sharing between the Department and the Defense Industrial Base. (9)Efforts to support and enhance threat information sharing between the Department and the Defense Industrial Base. (10)An evaluation of a single Sector Coordinating Council for the Defense Industrial Base. (11)An explanation of the Department’s Protecting Critical Technologies Task Force efforts, and how its work will be incorporated into existing Department efforts.(12)Any other information the Secretary of Defense determines relevant.(c)DefinitionIn this section, the term Defense Industrial Base includes traditional and non-traditional defense contractors and academic institutions with contractual relationships with the Department of Defense related to activities involving information or technology requiring cybersecurity compliance.1632.Briefings on the status of the National Security Agency and United States Cyber Command partnership(a)In generalNot later than 90 days after the date of the enactment of this Act and quarterly thereafter, the Secretary of Defense and the Director of National Intelligence shall provide to the congressional defense committees and the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate briefings on the nature of the National Security Agency and United States Cyber Command’s current and future partnership. Briefings under this section shall terminate on January 1, 2022.(b)ElementsEach briefing under this section shall include the following: (1)Status updates on the current and future National Security Agency-United States Cyber Command partnership efforts. (2)Executed documents, written memoranda of agreements or understandings, and policies issued governing such current and future partnership.(3)Projected long-term efforts.(4)Updates related to the assessment required under section 1642 of the National Defense Authorization Act for Fiscal Year 2017 (relating to limitation on termination of dual-hat arrangement for Commander of the United States Cyber Command; Public Law 114–328).1633.Modification of cyber scholarship programSection 2200a(a)(1) of title 10, United States Code, is amended by striking or advanced degree, or a certification, and inserting advanced degree, or certificate.1634.Report on cybersecurity training programsNot later than 240 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that accounts for all of the efforts, programs, initiatives, and investments of the Department of Defense to train elementary, secondary, and postsecondary students in fields related to cybersecurity, cyber defense, and cyber operations. The report shall—(1)include information on the metrics used to evaluate such efforts, programs, initiatives, and investments, and identify overlaps or redundancies across the various efforts, programs, initiatives, and investments; and(2)address how the Department leverages such efforts, programs, initiatives, and investments in the recruitment and retention of both the civilian and military cyberworkforces.1635.National Security Presidential Memorandums relating to Department of Defense operations in cyberspaceNot later than 30 days after the date of the enactment of this Act, the President shall provide the congressional defense committees with a copy of all National Security Presidential Memorandums relating to Department of Defense operations in cyberspace.1636.Cybersecurity Defense Academy pilot program(a)Program requiredThe Secretary of Defense carry out a pilot program under which the Secretary shall seek to enter into a public-private partnership with eligible cybersecurity organizations to train and place veterans as cybersecurity personnel within the Department of Defense. The public-private partnership entered into under this subsection shall be known as the Cybersecurity Defense Academy.(b)ActivitiesThe Cybersecurity Defense Academy shall provide educational courses in topics relating to cybersecurity, including the following:(1)Cybersecurity analysis.(2)Cybersecurity penetration testing.(3)Cybersecurity threat hunting.(4)Cybersecurity advanced exploitation.(5)Linux systems administration.(6)Robotics process automation analysis.(c)Placement of graduates(1)In generalThe Secretary of Defense shall establish a process under which an individual who has completed a course of study at the Cybersecurity Defense Academy may be placed in a cybersecurity-related position within the Department of Defense.(2)Waiver of certificationThe Secretary of Defense shall waive the certification requirements set forth in Department of Defense Directives 8570 and 8140 with respect to the initial placement of an individual described in paragraph (1) if the Secretary Determines that the training provided to the individual by the Cybersecurity Defense Academy meets or exceeds the level of training required by such directives.(d)Eligible cybersecurity organization definedIn this section, the term eligible cybersecurity organizton means an nonprofit or for-profit organization that—(1)has a history of working with state and local governments;(2)is accredited by the American National Standards Institute;(3)has experience placing veterans in cybersecurity positions;(4)does not charge fees to servicemembers or veterans for taking a cybersecurity course; and(5)aligns aptitude and psychometric selection with cybersecurity career choice.(e)Initial reportNot later than 90 days after the date one which the 50th graduate of the Cybersecurity Defense Academy is placed in the Department of Defense, the Secretary of Defense shall submit to the congressional defense committees a report that includes the following:(1)The number of individuals who graduated from the Cybersecurity Defense Academy.(2)The number of such individuals who were directly placed in cybersecurity positions with employers.(3)The efficiency and effectiveness (speed of entry and candidate selection) based on aptitude and psychometric tools utilized to allocate veterans to cybersecurity roles.(4)The benefits or burdens of permanently establishing the Cybersecurity Defense Academy.(5)Recommendations identifying any specific actions that should be carried out if the program under this section should become permanent.(6)Recommendations for any changes to Department of Defense Directives 8570 and 8140.(f)Termination(1)In generalExcept as provided in paragraph (2), the program under this section shall terminate on the date that is five years after the date of the enactment of this Act.(2)ContinuationThe Secretary of Defense may continue the program after the termination date applicable under paragraph (1) if the Secretary determines that continuation of the program after that date is advisable and appropriate. If the Secretary determines to continue the program after that date, the Secretary shall do the following:(A)Not later than 180 days after the date on which the report is submitted under subsection (e), the Secretary shall submit to the congressional defense committees a report describing the reasons for the determination to continue the program.(B)The Secretary shall—(i)establish the program throughout the Department of Defense and individual service branches;(ii)make recommendations to the President and all committees of Congress for making the program applicable to all departments and agencies of the Federal Government;(iii)conduct contract negotiations with companies that provide services under the program to ensure that such services are provided at a cost-effective rate; and(iv)ensure that cybersecurity courses accredited by the American National Standards Institute are integrated into level III of the IAT, IAM, and IASE baseline certifications described in Department of Defense Directive 8570.DNuclear forces1641.Improvement to annual report on the modernization of the nuclear weapons enterprise(a)ExtensionSection 1043(a) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576), as most recently amended by section 1670 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2157), is further amended in paragraph (1) by striking 2023 and inserting 2024.(b)Acquisition costsParagraph (2) of such section is amended—(1)by redesignating subparagraph (G) as subparagraph (I); and(2)by inserting after subparagraph (F) the following new subparagraphs:(G)For the 10-year period following the date of the report, an estimate of the relative percentage of acquisition costs of the military departments, and of the entire Department of Defense, represented by the costs to the Department of Defense to modernize and recapitalize the nuclear weapons enterprise.(H)A plan covering the 25-year period following the date of the report that—(i)covers the research and development and production relating to nuclear weapons that are being modernized or sustained, including with respect to—(I)associated delivery systems or platforms that carry nuclear weapons;(II)nuclear command and control systems; and (III)facilities, infrastructure, and critical skills; and (ii)includes estimated timelines for such research and development and production, and the estimated acquisition and life cycle costs, including estimated cost ranges if necessary, to modernize or recapitalize each system..(c)Transfer of provision(1)CodificationSuch section 1043, as amended by subsections (a) and (b), is—(A)transferred to chapter 24 of title 10, United States Code;(B)inserted after section 492;(C)redesignated as section 492a; and(D)amended—(i)in the enumerator, by striking SEC. and inserting §; and(ii)in the section heading—(I)by striking the period at the end; and(II)by conforming the typeface and typestyle, including capitalization, to the typeface and typestyle as used in the section heading of section 491 of such title.(2)Clerical amendmentThe table of sections at the beginning of chapter 24 of title 10, United States Code, is amended by inserting after the item relating to section 492 the following new item:492a. Annual report on the plan for the nuclear weapons stockpile, nuclear weapons complex, nuclear weapons delivery systems, and nuclear weapons command and control system..1642.Briefings on meetings held by the Nuclear Weapons CouncilSection 179 of title 10, United States Code, is amended by adding at the end the following new subsection:(g)Semiannual briefingsNot later than 30 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, and semiannually thereafter, the Council shall—(1)provide to the congressional defense committees a briefing on, with respect to the period covered by the briefing—(A)the dates on which the Council met; and(B)a summary of any decisions made by the Council pursuant to subsection (d) at each such meeting, except with respect to budget decisions relating to the budget of the President for a fiscal year if the request for that fiscal year has not been submitted to Congress as of the date of the briefing; and(2)submit to such committees at the time of the briefing—(A)any decision memoranda relating to the decisions specified in paragraph (1)(B); and(B)a summary of the rationale and considerations that informed such decision..1643.Elimination of conventional requirement for long-range standoff weaponSubsection (a) of section 217 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 706), as amended by section 1662 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2152), is amended to read as follows:(a)Long-range standoff weaponThe Secretary of the Air Force shall develop a follow-on air-launched cruise missile to the AGM–86 that—(1)achieves initial operating capability for nuclear missions prior to the retirement of the nuclear-armed AGM–86; and(2)is capable of internal carriage and employment for nuclear missions on the next-generation long-range strike bomber..1644.Extension of annual briefing on the costs of forward-deploying nuclear weapons in EuropeSection 1656(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1124) is amended—(1)by striking 2021 and inserting 2024; and(2)by inserting , the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate after the congressional defense committees.1645.Ten-year extension of prohibition on availability of funds for mobile variant of ground-based strategic deterrent missileSection 1664 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2615), as most recently amended by section 1666 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking for any of fiscal years 2017 through 2020 and inserting for any of fiscal years 2017 through 2030.1646.Prohibition on availability of funds for deployment of low-yield ballistic missile warheadNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense may be used to deploy the W76–2 low-yield warhead.1647.Report on military-to-military dialogue to reduce the risk of miscalculation leading to nuclear warNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the congressional defense committee, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report containing the following:(1)A description of—(A)current military-to-military discussions of the United States with counterparts from governments of foreign countries to reduce the risk of miscalculation, unintended consequences, or accidents that could precipitate a nuclear war; and(B)bilateral and multilateral agreements to which the United States is a party that address such risks.(2)An assessment conducted jointly by the Secretary and the Chairman of the Joint Chiefs of Staff of the policy and operational necessity, risks, benefits, and costs of establishing military-to-military discussions with Russia, Iran, China, and North Korea to address such risks.1648.Plan on nuclear command, control, and communications systems(a)PlanNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Commander of the United States Strategic Command, shall submit to the appropriate congressional committees a plan on the future of the nuclear command, control, and communications systems. (b)Matters includedThe plan under subsection (a) shall address the following:(1)Near- and long-term plans and options to recapitalize the nuclear command, control, and communications systems to ensure the resilience of such systems.(2)Requirements for such systems, including with respect to survivability and reliability.(3)The risks and benefits of replicating the current architecture for such systems as of the date of the plan.(4)The risks and benefits of using different architectures for such systems, including, at a minimum, using hosted payloads.(5)Whether such architectures should be classified or unclassified.(6)Requirements and plans to ensure the security of the supply chain of nuclear command, control, and communications systems.(7)Timelines and general cost estimates for long-term investments in such systems.(8)Options for potential negotiation with adversaries, including with respect to agreements to not target nuclear command, control, and communications systems through kinetic, nonkinetic, or cyber attacks.(9)Any other matters the Secretary determines appropriate.(c)Interim briefingNot later than 90 days after the date of the enactment of this Act, the Secretary, in coordination with the Commander, shall provide to the congressional defense committees a briefing on the plan under subsection (a).1649.Independent study on policy of no-first-use of nuclear weapons(a)StudyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center to conduct a study on the United States adopting a policy to not use nuclear weapons first.(b)Matters includedThe study under subsection (a) shall include the following:(1)An assessment of the benefits of a policy to not use nuclear weapons first in reducing the risk of miscalculation in a crisis.(2)An assessment of the likely reactions of the allies of the United States with respect to the United States adopting such a policy and how any negative reactions could be mitigated, including the value of engaging such allies to offer credible extended deterrence assurances.(3)An assessment of which foreign countries have stated or adopted such a policy.(4)An assessment of how adversaries of the United States might view such a policy.(5)An assessment of the benefits and risks of such a policy with respect to nuclear nonproliferation.(6)An assessment of changes in force posture and force requirements, if any, and costs or savings, that such a policy would entail.(7)Any other matters the Secretary determines appropriate.(c)Submission to DODNot later than 210 days after the date of the enactment of this Act, the federally funded research and development center shall submit to the Secretary the study under subsection (a).(d)Submission to CongressNot later than 240 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate the study under subsection (a), without change.(e)FormThe study under subsection (a) shall be submitted under subsections (c) and (d) in unclassified form, but may include a classified annex.1650.Independent study on risks of nuclear terrorism and nuclear war(a)StudyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into an agreement with the National Academy of Sciences to conduct a study on the potential risks of nuclear terrorism and nuclear war.(b)Matters includedThe study under subsection (a) shall—(1)quantify the potential risks of nuclear terrorism and nuclear war, including the level of uncertainty;(2)assess prior literature on such risks;(3)assess the role that quantitative risk analysis and other disciplines can play in quantifying such risks, including the limitations of such analysis and disciplines;(4)assess the extent to which the nuclear strategy of the United States is consistent with the risks of nuclear terrorism and nuclear war identified in the study; and(5)provide recommendations as to whether fundamental assumptions about the national security strategy of the United States might need to be reconsidered.(c)SubmissionNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the study under subsection (a), without change.(d)FormThe study shall be submitted under subsection (c) in unclassified form, but may include a classified annex.1651.Consideration of budget matters at meetings of Nuclear Weapons CouncilSection 179 of title 10, United States Code, as amended by section 1642, is further amended—(1)in subsection (b), by adding at the end the following new paragraph:(4)The Director of Cost Assessment and Program Evaluation of the Department of Defense, the Director of the Office of Management and Budget of the National Nuclear Security Administration, the Director for Cost Estimating and Program Evaluation of the National Nuclear Security Administration, and the Director of the Office of Management and Budget shall attend the meetings of the Council.; and(2)in subsection (c), by adding at the end the following new paragraph:(4)The Director of Cost Assessment and Program Evaluation of the Department of Defense, the Director of the Office of Management and Budget of the National Nuclear Security Administration, the Director for Cost Estimating and Program Evaluation of the National Nuclear Security Administration, and the Director of the Office of Management and Budget shall be members of the Standing and Safety Committee of the Council, or such successor committee..1652.Report on nuclear forces of the United States and near-peer countries(a)ReportNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Director of National Intelligence, shall submit to the congressional defense committees a report on the nuclear forces of the United States and near-peer countries.(b)ElementsThe report under subsection (a) shall include the following:(1)An assessment of the current and planned nuclear systems of the United States, including with respect to research and development timelines, deployment timelines, and force size.(2)An assessment of the current and planned nuclear systems of Russia and China, including with respect to research and development timelines, deployment timelines, and force size.(3)A comparison of the current and projected nuclear systems specified in paragraphs (1) and (2) through 2040.(c)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.EMissile Defense Programs1661.National missile defense policy(a)PolicySubsection (a) of section 1681 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2431 note) is amended to read as follows:(a)PolicyIt is the policy of the United States to—(1)maintain and improve, with funding subject to the annual authorization of appropriations and the annual appropriation of funds for National Missile Defense—(A)an effective protection of the homeland of the United States against offensive missile threats posed by rogue states; and(B)an effective regional missile defense system capable of defending the allies, partners, and deployed forces of the United States against increasingly complex missile threats; and(2)rely on nuclear deterrence to address more sophisticated and larger quantity near-peer intercontinental ballistic missile threats..(b)BriefingNot later than January 31, 2020, the Director of Cost Assessment and Program Evaluation shall provide to the Committee on Armed Services of the House of Representatives a briefing on the programmatic impacts across the Department of Defense with respect to the implementation of the Missile Defense Review issued in 2019.1662.Development of hypersonic and ballistic missile tracking space sensor payload(a)DevelopmentSection 1683 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2431 note) is amended—(1)by redesignating subsections (d), (e), (f), (g), and (h), as subsections (e), (f), (g), (h), and (j), respectively; and(2)by inserting after subsection (c) the following new subsection (d):(d)Hypersonic and ballistic missile tracking space sensor payloadThe Director, in coordination with the Director of the Space Development Agency and the Secretary of the Air Force, shall—(1)develop a hypersonic and ballistic missile tracking space sensor payload; and(2)include such payload as a component of the sensor architecture developed under subsection (a)..(b)Updated planSuch section is further amended by inserting after subsection (h), as redesignated by subsection (a), the following new subsection:(i)Updated planNot later than 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, the Director of the Missile Defense Agency, in coordination with the Director of the Space Development Agency and the Secretary of the Air Force, shall submit to the appropriate congressional committees an update to the plan under subsection (h), including the following:(1)How the Director of the Missile Defense Agency, in coordination with the Director of the Space Development Agency and the Secretary, will develop the payload under subsection (d) and include such payload in the sensor architecture developed under subsection (a).(2)How such payload will address the requirement of the United States Strategic Command for a hypersonic and ballistic missile tracking space sensing capability.(3)The estimated costs (in accordance with subsection (e)) to develop, acquire, and deploy, and the lifecycle costs to operate and sustain, the payload under subsection (f) and include such payload in the sensor architecture developed under subsection (a)..(c)Conforming amendmentSubsection (h)(1) of such section, as redesignated by subsection (a), is amended by striking with subsection (d) and inserting with subsection (e).1663.Requirement for testing of redesigned kill vehicle prior to production(a)Sense of CongressIt is the sense of Congress that the Director of the Missile Defense Agency must address the technical issues of the redesigned kill vehicle prior to moving forward with development, procurement, and fielding of the vehicle.(b)Modifications to waiver requirementsSubsection (b) of section 1683 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2163) is amended to read as follows:(b)WaiverThe Secretary of Defense, without delegation, may waive subsection (a) if—(1)the Secretary determines that the waiver is in the interest of national security;(2)the Secretary conducts an assessment of the missile developments of both North Korea and Iran during the 18-month period preceding the date of the waiver;(3)the Secretary determines that the threat of missiles is advancing at a pace that requires additional capacity of the ground-based midcourse defense system by 2023, including in light of the assessment conducted under paragraph (2);(4)the Secretary determines that the waiver is appropriate in light of the assessment conducted by the Director of Operational Test and Evaluation under subsection (c);(5)the Secretary submits to the congressional defense committees a report containing—(A)a notice of the waiver, including the rationale of the Secretary for making the waiver; and(B)a certification by the Secretary that the Secretary has analyzed and accepts the risk of making and implementing a lot production decision for the redesigned kill vehicle prior to the vehicle undergoing a successful flight intercept test; and(6)a period of 30 days elapses following the date on which the Secretary submits the report under paragraph (5)..(c)Modification to assessmentSubsection (c) of such section is amended by inserting and to the congressional defense committees after to the Secretary of Defense.1664.Development of space-based ballistic missile intercept layerSection 1688 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2431 note) is amended—(1)by striking subsection (c); and(2)by redesignating subsection (d) as subsection (c).1665.Organization, authorities, and billets of the Missile Defense Agency(a)Independent study(1)AssessmentIn accordance with paragraph (2), the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center to conduct a study assessing—(A)the organization of the Missile Defense Agency under the Under Secretary of Defense for Research and Engineering pursuant to section 205(b) of title 10, United States Code;(B)alternative ways to organize the Agency under other officials of the Department of Defense, including the Under Secretary for Acquisition and Sustainment and any other official of the Department the federally funded research and development center determines appropriate; and(C)transitioning the Agency to the standard acquisition process pursuant to Department of Defense Instruction 5000, including both the risks and benefits of making such a transition.(2)Scope of studyBefore entering into the contract with a federally funded research and development center to conduct the study under paragraph (1), the Secretary shall provide to the congressional defense committees an update on the scope of such study.(3)Submission to DODNot later than 150 days after the date of the enactment of this Act, the federally funded research and development center shall submit to the Secretary a report containing the study conducted under paragraph (1).(4)Submission to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the study under paragraph (1), without change.(b)Notification on changes to non-standard acquisition processes and responsibilities(1)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Secretary of Defense may be obligated or expended to change the non-standard acquisition processes and responsibilities described in paragraph (2) until—(A)the Secretary notifies the congressional defense committees of such proposed change; and(B)a period of 90 days has elapsed following the date of such notification.(2)Non-standard acquisition processes and responsibilities describedThe non-standard acquisition processes and responsibilities described in this paragraph are such processes and responsibilities described in—(A)the memorandum of the Secretary of Defense titled Missile Defense Program Direction signed on January 2, 2002;(B)Department of Defense Directive 5134.09, as in effect on the date of the enactment of this Act; and(C)United States Strategic Command Instruction 583–3.(c)Limitation on certain transfers of billetsDuring fiscal year 2020, the Secretary of Defense may not transfer civilian or military billets from the Missile Defense Agency to any element of the Department under the Under Secretary of Defense for Research and Engineering until, for each such transfer—(1)the Secretary notifies the congressional defense committees of such proposed transfer; and(2)a period of 90 days has elapsed following the date of such notification.1666.Missile defense interceptor site in contiguous United States(a)DesignationThe Secretary shall designate the preferred location of a missile defense site in the contiguous United States from among the locations evaluated pursuant to section 227 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1678). The Secretary shall make such designation based on the following:(1)The environmental impact statement prepared pursuant to section 227 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1678).(2)Strategic and operational effectiveness, including with respect to the location that is the most advantageous site in providing coverage to the entire contiguous United States, including having the capability to provide shoot-assess-shoot coverage to the entire contiguous United States.(3)Construction remediation efforts and impacts to the existing environment at the site.(4)The existing infrastructure at the site.(5)The costs to construct, equip, and operate the site.(b)ReportNot later than January 31, 2020, the Secretary shall submit to the congressional defense committees a report on the designation made under subsection (a) with respect to each factor specified in paragraphs (1) through (5) of such subsection.(c)Rule of constructionNothing in this section may be construed—(1)as requiring the Secretary of Defense to begin a military construction project relating to the missile defense site in the contiguous United States; or(2)as a statement that there is any current military requirement for such a site.(d)Conforming repealSection 1681 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1776) is repealed.1667.Missile defense radar in Hawaii(a)Construction of homeland defense radar–HawaiiSubject to subsection (b), the Director of the Missile Defense Agency may use funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for research, development, test, and evaluation for the Missile Defense Agency to design, build, and integrate the foundation of the homeland defense radar in Hawaii and the thermal control system of the radar.(b)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for research, development, test, and evaluation for the homeland defense radar in Hawaii, not more than 85 percent may be obligated or expended until the Director—(1)completes the critical design review of the radar;(2)submits to the congressional defense committees an assessment conducted by the Army Corps of Engineers on the research, development, test, and evaluation proposal to design, build, and integrate the foundation of the radar and the thermal control system of the radar that highlights any unique components of such proposal; and(3)provides to such committees a briefing on incorporating the foundation and thermal control system into the overall design of the radar.1668.Limitation on availability of funds for lower tier air and missile sensor(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Army for the lower tier air and missile defense sensor, not more than 75 percent may be obligated or expended until the Secretary of the Army submits the report under subsection (b).(b)ReportThe Secretary of the Army shall submit to the congressional defense committees a report on the test and demonstration of lower tier air and missile defense sensors that occurred during the third quarter of fiscal year 2019. Such report shall include the following:(1)An explanation of how the test and demonstration was conducted and what the test and demonstration set out to achieve, including—(A)an explanation of the performance specifications used; and(B)a description of the emulated threats used in the test and demonstration and how such threats compare to emerging regional air and missile threats.(2)An explanation of the capability of the sensor system that the Secretary determined to be the winner of the test and demonstration, including with respect to—(A)the capability of such sensor system against key threats and requirements, including whether such sensor system will be delivered with full 360-degree coverage and the ability of such sensor system to detect, track, and surveil targets; (B)the estimated procurement and life-cycle costs of operating such sensor system; and (C)the cost, timeline, and approach that will be used to integrate the lower tier air and missile defense sensor with other sensors using the Integrated Air and Missile Defense Battle Command System.(3)An explanation of whether future performance improvements to the lower tier air and missile defense sensor are conditional on intellectual property and how such improvements will be made if the United States does not own such intellectual property.1669.Command and control, battle management, and communications program(a)Limitation on saleThe Director of the Missile Defense Agency may not pursue release of the command and control, battle management, and communications program (or any variants thereof) for export until the date on which the Director submits the report under subsection (b).(b)ReportNot later than 90 days after the date of the enactment of this Act, the Director shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report containing the following:(1)An explanation of the rationale of the Director for considering to export the command and control, battle management, and communications program (or any variants thereof) in light of the critical role of the program in the strategic national defense of the United States and the allies of the United States against ballistic missile attack.(2)The findings of the market research and analysis conducted by the Director regarding exportable command and control solutions for ballistic missile defense, including such solutions that are internationally available.1670.Annual assessment of ballistic missile defense system(a)Sense of CongressIt is the sense of Congress that operational test and evaluation of elements of the ballistic missile defense system should be conducted thoroughly in accordance with section 2399 of title 10, United States Code, including with respect to the reports required to be submitted to the congressional defense committees under subsection (b) of such section regarding the results of testing conducted on major defense acquisition programs.(b)Annual assessmentAs part of the annual report of the Director of Operational Test and Evaluation submitted to Congress under section 139 of title 10, United States Code, the Director shall include an assessment of the ballistic missile defense system and all of the elements of the system that have been fielded or are planned, as of the date of the assessment, including—(1)the operational effectiveness, suitability, and survivability of the ballistic missile defense system and the elements of the system that have been fielded or tested; and(2)the adequacy and sufficiency of the test program of such system as of the date of the assessment, including with respect to the operational realism of the tests.(c)FormEach assessment under subsection (a) may be submitted in unclassified form, and may include a classified annex.1671.Modifications to required testing by missile defense agency of ground-based midcourse defense element of ballistic missile defense systemSection 1689 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2631; 10 U.S.C. 2431 note) is amended—(1)in subsection (b)—(A)in the matter preceding paragraph (1), by striking , when possible,; and(B)in paragraph (3), by inserting , including the use of threat-representative countermeasures before the period;(2)in subsection (c), by striking paragraph (8);(3)by striking subsection (d);(4)by redesignating subsection (e) as subsection (d); and(5)in subsection (d), as so redesignated, by striking the last sentence.1672.Independent study on impacts of missile defense development and deployment(a)StudyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into an agreement with the National Academy of Sciences to conduct a study on the impacts of the development and deployment of long-range missile defenses of the United States on the security of the United States as a whole.(b)Matters includedThe study under subsection (a) shall—(1)consider whether security benefits obtained by the deployment of long-range missile defenses of the United States are undermined or counterbalanced by adverse reactions of potential adversaries, including both rogue states and near-peer adversaries; and(2)consider the effectiveness of the long-range missile defense efforts of the United States to deter the development of ballistic missiles, in particular by both rogue states and near-peer adversaries.(c)SubmissionNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the study under subsection (a), without change.(d)FormThe study shall be submitted under subsection (c) in unclassified form, but may include a classified annex.1673.Report and briefing on multi-object kill vehicleNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Defense for Research and Engineering shall submit to the congressional defense committees a report, and shall provide to such committees a briefing, on the potential need for a multi-object kill vehicle in future architecture of the ballistic missile defense system. Such report and briefing shall include the following:(1)An assessment of the technology readiness level of needed components and the operational system for the multi-object kill vehicle.(2)An assessment of the costs and a comprehensive development and testing schedule to deploy the multi-object kill vehicle by 2025.(3)An assessment of whether the multi-object kill vehicle was considered in the redesigned kill vehicle program re-baseline as a replacement for future ground-based midcourse defense system kill vehicles.(4)A concept of operations with respect to how a multi-object kill vehicle capability could be employed and how such capability compares to alternative ground-based midcourse defense system interceptors.FOther Matters1681.Modification to reports on certain solid rocket motorsSection 1696 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2171) is amended—(1)by striking rockets or missiles and inserting rockets, missiles, or space launch services each place it appears; (2)in subsection (a)(2)(C), by striking rocket or missile and inserting rocket, missile, or space launch service; (3)in subsection (b)(1)—(A)by inserting after the Secretary of Defense, the following: in coordination with the Administrator of the National Aeronautics and Space Administration,;(B)by inserting after defense the following: and science; and(C)by inserting after the Department of Defense the following: and the National Aeronautics and Space Administration; and(4)in subsection (b)(2)(D), by inserting after the Secretary the following: or the Administrator of the National Aeronautics and Space Administration. 1682.Repeal of review requirement for ammonium perchlorate reportSection 1694(d) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1792) is repealed.1683.Repeal of requirement for commission on electromagnetic pulse attacks and similar events(a)FindingsCongress finds the following:(1)On March 26, 2019, the President released the Executive Order on Coordinating National Resilience to Electromagnetic Pulses.(2)The Executive order codifies policy, roles, and responsibilities within the executive branch in order to foster sustainable, efficient, and cost-effective approaches to improving the resilience of the United States to the effects of electromagnetic pulses.(b)RepealSection 1691 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1786) is repealed.1684.Conventional prompt global strike weapon system(a)Sense of CongressIt is the sense of Congress that—(1)the Under Secretary of Defense for Policy has not adequately responded to Congress regarding the miscalculation and ambiguity risks posed by hypersonic weapons, specifically from submarine-launched platforms, including pursuant to the report required by section 1698 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2172); and(2)the Secretary of Defense should coordinate technology maturation efforts to develop common technologies for hypersonics, and should leverage defense laboratories and university partners to lead foundational hypersonic research in areas the Secretary determines appropriate for the Department of Defense.(b)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the conventional prompt global strike weapon system may be used for a submarine-launched conventional prompt global strike capability, including with respect to developing or testing such a capability, unless such capability—(1)is transferrable to a surface-launched platform; and(2)is not exclusive to submarines.(c)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report on the programmatic changes required to integrate the conventional prompt global strike weapon system into the DDG–1000 program or other surface ships.XVIISanctions with respect to foreign traffickers of illicit synthetic opioids1701.Short titleThis title may be cited as the Fentanyl Sanctions Act.1702.FindingsCongress makes the following findings:(1)The Centers for Disease Control and Prevention estimate that from September 2017 through September 2018 more than 48,200 people in the United States died from an opioid overdose, with synthetic opioids (excluding methadone), contributing to a record 31,900 overdose deaths. While drug overdose death estimates from methadone, semi-synthetic opioids, and heroin have decreased in recent months, overdose deaths from synthetic opioids have continued to increase.(2)Congress and the President have taken a number of actions to combat the demand for illicit opioids in the United States, including enacting into law the SUPPORT for Patients and Communities Act (Public Law 115–271; 132 Stat. 3894). While new statutes and regulations have reduced the rate of opioid prescriptions in recent years, fully addressing the United States opioid crisis will involve dramatically restricting the foreign supply of illicit opioids.(3)The People’s Republic of China is the world’s largest producer of illicit fentanyl, fentanyl analogues, and their immediate precursors. From the People’s Republic of China, those substances are shipped primarily through express consignment carriers or international mail directly to the United States, or, alternatively, shipped directly to transnational criminal organizations in Mexico, Canada, and the Caribbean.(4)The United States and the People’s Republic of China, Mexico, and Canada have made important strides in combating the illicit flow of opioids through bilateral efforts of their respective law enforcement agencies.(5)The objective of preventing the proliferation of illicit opioids though existing multilateral and bilateral initiatives requires additional efforts to deny illicit actors the financial means to sustain their markets and distribution networks.(6)The implementation on May 1, 2019, of the regulations of the People's Republic of China to schedule all fentanyl analogues as controlled substances is a major step in combating global opioid trafficking and represents a major achievement in United States-China law enforcement dialogues. However, that step will effectively fulfill the commitment that President Xi Jinping of the People’s Republic of China made to President Donald Trump at the Group of Twenty meeting in December 2018 only if the Government of the People's Republic of China devotes sufficient resources to full implementation and strict enforcement of the new regulations. The effective enforcement of the new regulations should result in diminished trafficking of illicit fentanyl originating from the People's Republic of China into the United States.(7)While the Department of the Treasury used the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1901 et seq.) to sanction the first synthetic opioid trafficking entity in April 2018, additional economic and financial sanctions policy tools are needed to help combat the flow of synthetic opioids into the United States.1703.Sense of CongressIt is the sense of Congress that—(1)the United States should apply economic and other financial sanctions to foreign traffickers of illicit opioids to protect the national security, foreign policy, and economy of the United States and the health of the people of the United States;(2)it is imperative that the People's Republic of China follow through on full implementation of the new regulations, adopted May 1, 2019, to treat all fentanyl analogues as controlled substances under the laws of the People's Republic of China, including by devoting sufficient resources for implementation and strict enforcement of the new regulations; and(3)the effective enforcement of the new regulations should result in diminished trafficking of illicit fentanyl originating from the People’s Republic of China into the United States.1704.DefinitionsIn this title:(1)Alien; national; national of the United StatesThe terms alien, national, and national of the United States have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Appropriate congressional committees and leadershipThe term appropriate congressional committees and leadership means—(A)the Committee on Appropriations, the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, the Select Committee on Intelligence, and the majority leader and the minority leader of the Senate; and(B)the Committee on Appropriations, the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Homeland Security, the Committee on the Judiciary, the Committee on Oversight and Reform, the Permanent Select Committee on Intelligence, and the Speaker and the minority leader of the House of Representatives.(3)Controlled substance; listed chemicalThe terms controlled substance, listed chemical, narcotic drug, and opioid have the meanings given those terms in section 102 of the Controlled Substances Act (21 U.S.C. 802).(4)EntityThe term entity means a partnership, joint venture, association, corporation, organization, network, group, or subgroup, or any form of business collaboration.(5)Foreign opioid traffickerThe term foreign opioid trafficker means any foreign person that the President determines plays a significant role in opioid trafficking.(6)Foreign personThe term foreign person—(A)means—(i)any citizen or national of a foreign country; or(ii)any entity not organized under the laws of the United States or a jurisdiction within the United States; and(B)does not include the government of a foreign country.(7)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(8)Opioid traffickingThe term opioid trafficking means any illicit activity—(A)to produce, manufacture, distribute, sell, or knowingly finance or transport illicit synthetic opioids, controlled substances that are synthetic opioids, listed chemicals that are synthetic opioids, or active pharmaceutical ingredients or chemicals that are used in the production of controlled substances that are synthetic opioids;(B)to attempt to carry out an activity described in subparagraph (A); or(C)to assist, abet, conspire, or collude with other persons to carry out such an activity.(9)PersonThe term person means an individual or entity.(10)United States personThe term United States person means—(A)any citizen or national of the United States;(B)any alien lawfully admitted for permanent residence in the United States;(C)any entity organized under the laws of the United States or any jurisdiction within the United States (including a foreign branch of such an entity); or(D)any person located in the United States.ASanctions with Respect to Foreign Opioid Traffickers1711.Identification of foreign opioid traffickers(a)Public report(1)In generalThe President shall submit to the appropriate congressional committees and leadership, in accordance with subsection (c), a report—(A)identifying the foreign persons that the President determines are foreign opioid traffickers;(B)detailing progress the President has made in implementing this subtitle; and(C)providing an update on cooperative efforts with the Governments of Mexico and the People’s Republic of China with respect to combating foreign opioid traffickers.(2)Identification of additional personsIf, at any time after submitting a report required by paragraph (1) and before the submission of the next such report, the President determines that a foreign person not identified in the report is a foreign opioid trafficker, the President shall submit to the appropriate congressional committees and leadership an additional report containing the information required by paragraph (1) with respect to the foreign person.(3)ExclusionThe President shall not be required to include in a report under paragraph (1) or (2) any persons with respect to which the United States has imposed sanctions before the date of the report under this subtitle or any other provision of law with respect to opioid trafficking.(4)Form of report(A)In generalEach report required by paragraph (1) or (2) shall be submitted in unclassified form but may include a classified annex.(B)Availability to publicThe unclassified portion of a report required by paragraph (1) or (2) shall be made available to the public.(b)Classified report(1)In generalThe President shall submit to the appropriate congressional committees and leadership, in accordance with subsection (c), a report, in classified form—(A)describing in detail the status of sanctions imposed under this subtitle, including the personnel and resources directed toward the imposition of such sanctions during the preceding fiscal year;(B)providing background information with respect to persons newly identified as foreign opioid traffickers and their illicit activities;(C)describing actions the President intends to undertake or has undertaken to implement this subtitle; and(D)providing a strategy for identifying additional foreign opioid traffickers.(2)Effect on other reporting requirementsThe report required by paragraph (1) is in addition to, and in no way delimits or restricts, the obligations to keep Congress fully and currently informed pursuant to the provisions of the National Security Act of 1947 (50 U.S.C. 3001 et seq.).(c)Submission of reportsNot later than 180 days after the date of the enactment of this Act, and annually thereafter until the date that is 5 years after such date of enactment, the President shall submit the reports required by subsections (a) and (b) to the appropriate congressional committees and leadership.(d)Exclusion of certain information(1)IntelligenceNotwithstanding any other provision of this section, a report required by subsection (a) or (b) shall not disclose the identity of any person if the Director of National Intelligence determines that such disclosure could compromise an intelligence operation, activity, source, or method of the United States.(2)Law enforcementNotwithstanding any other provision of this section, a report required by subsection (a) or (b) shall not disclose the identity of any person if the Attorney General, in coordination, as appropriate, with the Director of the Federal Bureau of Investigation, the Administrator of the Drug Enforcement Administration, the Secretary of the Treasury, the Secretary of State, and the head of any other appropriate Federal law enforcement agency, determines that such disclosure could reasonably be expected—(A)to compromise the identity of a confidential source, including a State, local, or foreign agency or authority or any private institution that furnished information on a confidential basis;(B)to jeopardize the integrity or success of an ongoing criminal investigation or prosecution;(C)to endanger the life or physical safety of any person; or(D)to cause substantial harm to physical property.(3)Notification requiredIf the Director of National Intelligence makes a determination under paragraph (1) or the Attorney General makes a determination under paragraph (2), the Director or the Attorney General, as the case may be, shall notify the appropriate congressional committees and leadership of the determination and the reasons for the determination.(4)Rule of constructionNothing in this section may be construed to authorize or compel the disclosure of information determined by the President to be law enforcement information, classified information, national security information, or other information the disclosure of which is prohibited by any other provision of law.(e)Provision of information required for reportsThe Secretary of the Treasury, the Attorney General, the Secretary of Defense, the Secretary of State, the Secretary of Homeland Security, and the Director of National Intelligence shall consult among themselves and provide to the President and the Director of the Office of National Drug Control Policy the appropriate and necessary information to enable the President to submit the reports required by subsection (a).1712.Sense of Congress on international opioid control regimeIt is the sense of Congress that, in order to apply economic and other financial sanctions to foreign traffickers of illicit opioids to protect the national security, foreign policy, and economy of the United States—(1)the President should instruct the Secretary of State to commence immediately diplomatic efforts, both in appropriate international fora such as the United Nations, the Group of Seven, the Group of Twenty, and trilaterally and bilaterally with partners of the United States, to combat foreign opioid trafficking, including by working to establish a multilateral sanctions regime with respect to foreign opioid trafficking; and(2)the Secretary of State, in consultation with the Secretary of the Treasury, should intensify efforts to maintain and strengthen the coalition of countries formed to combat foreign opioid trafficking.1713.Imposition of sanctionsThe President shall impose five or more of the sanctions described in section 1714 with respect to each foreign person that is an entity, and four or more of such sanctions with respect to each foreign person that is an individual, that—(1)is identified as a foreign opioid trafficker in a report submitted under section 1711(a); or(2)the President determines is owned, controlled, directed by, knowingly supplying or sourcing precursors for, or acting for or on behalf of, such a foreign opioid trafficker.1714.Description of sanctions(a)In generalThe sanctions that may be imposed with respect to a foreign person under section 1713 are the following:(1)Loans from United States financial institutionsThe United States Government may prohibit any United States financial institution from making loans or providing credits to the foreign person.(2)Prohibitions on financial institutionsThe following prohibitions may be imposed with respect to a foreign person that is a financial institution:(A)Prohibition on designation as primary dealerNeither the Board of Governors of the Federal Reserve System nor the Federal Reserve Bank of New York may designate, or permit the continuation of any prior designation of, the financial institution as a primary dealer in United States Government debt instruments.(B)Prohibition on service as a repository of Government fundsThe financial institution may not serve as agent of the United States Government or serve as repository for United States Government funds.The imposition of either sanction under subparagraph (A) or (B) shall be treated as one sanction for purposes of section 1713, and the imposition of both such sanctions shall be treated as 2 sanctions for purposes of that section. (3)Procurement banThe United States Government may not procure, or enter into any contract for the procurement of, any goods or services from the foreign person.(4)Foreign exchangeThe President may, pursuant to such regulations as the President may prescribe, prohibit any transactions in foreign exchange that are subject to the jurisdiction of the United States and in which the foreign person has any interest.(5)Banking transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any transfers of credit or payments between financial institutions or by, through, or to any financial institution, to the extent that such transfers or payments are subject to the jurisdiction of the United States and involve any interest of the foreign person.(6)Property transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any person from—(A)acquiring, holding, withholding, using, transferring, withdrawing, or transporting any property that is subject to the jurisdiction of the United States and with respect to which the foreign person has any interest;(B)dealing in or exercising any right, power, or privilege with respect to such property; or(C)conducting any transaction involving such property.(7)Ban on investment in equity or debt of sanctioned personThe President may, pursuant to such regulations or guidelines as the President may prescribe, prohibit any United States person from investing in or purchasing significant amounts of equity or debt instruments of the foreign person.(8)Exclusion of corporate officersThe President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States, any alien that the President determines is a corporate officer or principal of, or a shareholder with a controlling interest in, the foreign person.(9)Sanctions on principal executive officersThe President may impose on the principal executive officer or officers of the foreign person, or on individuals performing similar functions and with similar authorities as such officer or officers, any of the sanctions described in paragraphs (1) through (8) that are applicable.(b)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of any regulation, license, or order issued to carry out subsection (a) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(c)Exceptions(1)Intelligence and law enforcement activitiesSanctions under this section shall not apply with respect to—(A)any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.); or(B)any authorized intelligence or law enforcement activities of the United States.(2)Exception to comply with United Nations headquarters agreementSanctions under subsection (a)(8) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or other applicable international obligations.(d)Implementation; regulatory authority(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(2)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.1715.Waivers(a)Waiver for state-owned entities in countries that cooperate in multilateral anti-trafficking efforts(1)In generalThe President may waive for a period of not more than 12 months the application of sanctions under this subtitle with respect to an entity that is owned or controlled, directly or indirectly, by a foreign government or any political subdivision, agency, or instrumentality of a foreign government, if, not less than 15 days before the waiver is to take effect, the President certifies to the appropriate congressional committees and leadership that the foreign government is closely cooperating with the United States in efforts to prevent opioid trafficking.(2)CertificationThe President may certify under paragraph (1) that a foreign government is closely cooperating with the United States in efforts to prevent opioid trafficking if that government is—(A)implementing domestic laws to schedule all fentanyl analogues as controlled substances; and(B)doing two or more of the following:(i)Implementing substantial improvements in regulations involving the chemical and pharmaceutical production and export of illicit opioids.(ii)Implementing substantial improvements in judicial regulations to combat transnational criminal organizations that traffic opioids.(iii)Increasing efforts to prosecute foreign opioid traffickers.(iv)Increasing intelligence sharing and law enforcement cooperation with the United States with respect to opioid trafficking.(3)Subsequent renewal of waiverThe President may renew a waiver under paragraph (1) for subsequent periods of not more than 12 months each if, not less than 15 days before the renewal is to take effect, the Secretary of State certifies to the appropriate congressional committees and leadership that the government of the country to which the waiver applies has effectively implemented and is effectively enforcing the measures that formed the basis for the certification under paragraph (2).(b)Waivers for national security and access to prescription medications(1)In generalThe President may waive the application of sanctions under this subtitle if the President determines that the application of such sanctions would—(A)cause a specific articulated harm or set of harms to a specific articulated national security interest or set of interests of the United States; or(B)subject to paragraph (2), harm the access of United States persons to prescription medications.(2)MonitoringThe President shall establish a monitoring program to verify that a person that receives a waiver under paragraph (1)(B) is not trafficking illicit opioids.(3)NotificationNot later than 15 days after making a determination under paragraph (1), the President shall notify the appropriate congressional committees and leadership of the determination and the reasons for the determination.(c)Humanitarian waiverThe President may waive, for renewable periods of 180 days, the application of the sanctions under this subtitle if the President certifies to the appropriate congressional committees and leadership that the waiver is necessary for the provision of humanitarian assistance.1716.Procedures for judicial review of classified information(a)In generalIf a finding under this subtitle, or a prohibition, condition, or penalty imposed as a result of any such finding, is based on classified information (as defined in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.)) and a court reviews the finding or the imposition of the prohibition, condition, or penalty, the President may submit such information to the court ex parte and in camera.(b)Rule of constructionNothing in this section shall be construed to—(1)confer or imply any right to judicial review of any finding under this subtitle, or any prohibition, condition, or penalty imposed as a result of any such finding; and(2)limit or restrict any other practice, procedure, right, remedy, or safeguard that relates to the protection of classified information and is available to the United States in connection with any type of administrative hearing, litigation, or other proceeding. 1717.Briefings on implementationNot later than 90 days after the date of the enactment of the Fentanyl Sanctions Act, and every 180 days thereafter until the date that is 5 years after such date of enactment, the President, acting through the Secretary of State and the Director of National Intelligence, in coordination with the Secretary of the Treasury, shall provide to the appropriate congressional committees and leadership a comprehensive briefing on efforts to implement this subtitle.1718.Inclusion of additional material in International Narcotics Control Strategy ReportSection 489(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291(a)) is amended by adding at the end the following:(9)(A)An assessment conducted by the Secretary of State, in consultation with the Secretary of the Treasury and the Director of National Intelligence, of the extent to which any diplomatic efforts described in section 1712 of the Fentanyl Sanctions Act have been successful.(B)Each assessment required by subparagraph (A) shall include an identification of—(i)the countries the governments of which have agreed to undertake measures to apply economic or other financial sanctions to foreign traffickers of illicit opioids and a description of those measures; and(ii)the countries the governments of which have not agreed to measures described in clause (i), and, with respect to those countries, other measures the Secretary of State recommends that the United States take to apply economic and other financial sanctions to foreign traffickers of illicit opioids..BCommission on Combating Synthetic Opioid Trafficking1721.Commission on combating synthetic opioid trafficking(a)Establishment(1)In generalThere is established a commission to develop a consensus on a strategic approach to combating the flow of synthetic opioids into the United States.(2)DesignationThe commission established under paragraph (1) shall be known as the Commission on Synthetic Opioid Trafficking (in this section referred to as the Commission).(b)Membership(1)Composition(A)In generalSubject to subparagraph (B), the Commission shall be composed of the following members:(i)The Director of the Office of National Drug Control Policy.(ii)The Administrator of the Drug Enforcement Administration.(iii)The Secretary of Homeland Security.(iv)The Secretary of Defense.(v)The Secretary of the Treasury.(vi)The Secretary of State.(vii)The Director of National Intelligence.(viii)Two members appointed by the majority leader of the Senate, one of whom shall be a Member of the Senate and one of whom shall not be.(ix)Two members appointed by the minority leader of the Senate, one of whom shall be a Member of the Senate and one of whom shall not be.(x)Two members appointed by the Speaker of the House of Representatives, one of whom shall be a Member of the House of Representatives and one of whom shall not be.(xi)Two members appointed by the minority leader of the House of Representatives, one of whom shall be a Member of the House of Representatives and one of whom shall not be.(B)(i)The members of the Commission who are not Members of Congress and who are appointed under clauses (viii) through (xi) of subparagraph (A) shall be individuals who are nationally recognized for expertise, knowledge, or experience in—(I)transnational criminal organizations conducting synthetic opioid trafficking;(II)the production, manufacturing, distribution, sale, or transportation of synthetic opioids; or(III)relations between—(aa)the United States; and(bb)the People’s Republic of China, Mexico, or any other country of concern with respect to trafficking in synthetic opioids.(ii)An official who appoints members of the Commission may not appoint an individual as a member of the Commission if the individual possesses any personal or financial interest in the discharge of any of the duties of the Commission.(iii)(I)All members of the Commission described in clause (i) shall possess an appropriate security clearance in accordance with applicable provisions of law concerning the handling of classified information.(II)For the purpose of facilitating the activities of the Commission, the Director of National Intelligence shall expedite to the fullest degree possible the processing of security clearances that are necessary for members of the Commission.(2)Co-chairs(A)In generalThe Commission shall have 2 co-chairs, selected from among the members of the Commission, one of whom shall be a member of the majority party and one of whom shall be a member of the minority party.(B)SelectionThe individuals who serve as the co-chairs of the Commission shall be jointly agreed upon by the President, the majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, and the minority leader of the House of Representatives.(c)DutiesThe duties of the Commission are as follows:(1)To define the core objectives and priorities of the strategic approach described in subsection (a)(1).(2)To weigh the costs and benefits of various strategic options to combat the flow of synthetic opioids from the People’s Republic of China, Mexico, and other countries.(3)To evaluate whether the options described in paragraph (2) are exclusive or complementary, the best means for executing such options, and how the United States should incorporate and implement such options within the strategic approach described in subsection (a)(1).(4)To review and make determinations on the difficult choices present within such options, among them what norms-based regimes the United States should seek to establish to encourage the effective regulation of dangerous synthetic opioids.(5)To report on efforts by actors in the People’s Republic of China to subvert United States laws and to supply illicit synthetic opioids to persons in the United States, including up-to-date estimates of the scale of illicit synthetic opioids flows from the People’s Republic of China.(6)To report on the deficiencies in the regulation of pharmaceutical and chemical production of controlled substances and export controls with respect to such substances in the People’s Republic of China and other countries that allow opioid traffickers to subvert such regulations and controls to traffic illicit opioids into the United States.(7)To report on the scale of contaminated or counterfeit drugs originating from the People’s Republic of China and India.(8)To report on how the United States could work more effectively with provincial and local officials in the People’s Republic of China and other countries to combat the illicit production of synthetic opioids.(9)In weighing the options for defending the United States against the dangers of trafficking in synthetic opioids, to consider possible structures and authorities that need to be established, revised, or augmented within the Federal Government.(d)Functioning of CommissionThe provisions of subsections (c), (d), (e), (g), (h), and (i) of section 1652 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) shall apply to the Commission to the same extent and in the same manner as such provisions apply to the commission established under that section, except that—(1)subsection (c)(1) of that section shall be applied and administered by substituting 30 days for 45 days;(2)subsection (g)(4)(A) of that section shall be applied and administered by inserting and the Attorney General after Secretary of Defense; and(3)subsections (h)(2)(A) and (i)(1)(A) of that section shall be applied and administered by substituting level V of the Executive Schedule under section 5316 for level IV of the Executive Schedule under section 5315.(e)Treatment of information furnished to Commission(1)Information relating to national security(A)Responsibility of Director of National IntelligenceThe Director of National Intelligence shall assume responsibility for the handling and disposition of any information related to the national security of the United States that is received, considered, or used by the Commission under this section.(B)Access after termination of CommissionNotwithstanding any other provision of law, after the termination of the Commission under subsection (g), only the members and designated staff of the appropriate congressional committees and leadership, the Director of National Intelligence (and the designees of the Director), and such other officials of the executive branch as the President may designate shall have access to information related to the national security of the United States that is received, considered, or used by the Commission.(2)Information provided by CongressThe Commission may obtain information from any Member, committee, or office of Congress, including information related to the national security of the United States, only with the consent of the Member, committee, or office involved and only in accordance with any applicable rules and procedures of the House of Representatives or Senate (as the case may be) governing the provision of such information by Members, committees, and offices of Congress to entities in the executive branch.(f)ReportsThe Commission shall submit to the appropriate congressional committees and leadership—(1)not later than 270 days after the date of the enactment of this Act, an initial report on the activities and recommendations of the Commission under this section; and(2)not later than 270 days after the submission of the initial report under paragraph (1), a final report on the activities and recommendations of the Commission under this section.(g)Termination(1)In generalThe Commission, and all the authorities of this section, shall terminate at the end of the 120-day period beginning on the date on which the final report required by subsection (f)(2) is submitted to the appropriate congressional committees and leadership.(2)Winding up of affairsThe Commission may use the 120-day period described in paragraph (1) for the purposes of concluding its activities, including providing testimony to Congress concerning the final report required by subsection (f)(2) and disseminating the report.COther Matters1731.Director of National Intelligence program on use of intelligence resources in efforts to sanction foreign opioid traffickers(a)Program required(1)In generalThe Director of National Intelligence shall, in consultation with the Director of the Office of National Drug Control Policy, carry out a program to allocate and enhance use of resources of the intelligence community, including intelligence collection and analysis, to assist the Secretary of the Treasury, the Secretary of State, and the Administrator of the Drug Enforcement Administration in efforts to identify and impose sanctions with respect to foreign opioid traffickers under subtitle A.(2)Focus on illicit financeTo the extent practicable, efforts described in paragraph (1) shall—(A)take into account specific illicit finance risks related to narcotics trafficking; and(B)be developed in consultation with the Undersecretary of the Treasury for Terrorism and Financial Crimes, appropriate officials of the Office of Intelligence and Analysis of the Department of the Treasury, the Director of the Financial Crimes Enforcement Network, and appropriate Federal law enforcement agencies.(b)Quarterly reports on programNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Director of National Intelligence, in consultation with the Director of the Office of National Drug Control Policy, shall submit to the appropriate congressional committees and leadership a report on the status and accomplishments of the program required by subsection (a) during the 90-day period ending on the date of the report. The first report under this paragraph shall also include a description of the amount of funds devoted by the intelligence community to the efforts described in subsection (a) during each of fiscal years 2017 and 2018.(c)Intelligence community definedIn this section, the term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).1732.Department of Defense operations and activities(a)In generalThe Secretary of Defense is authorized to carry out the operations and activities described in subsection (b) for each of fiscal years 2020 through 2025.(b)Operations and activitiesThe operations and activities described in this subsection are the operations and activities of the Department of Defense in support of any other department or agency of the United States Government solely for purposes of carrying out this title.(c)Supplement not supplantAmounts made available to carry out the operations and activities described in subsection (b) shall supplement and not supplant other amounts available to carry out the operations and activities described in subsection (b).(d)Notification requirementAmounts made available to carry out the operations and activities described in subsection (b) may not be obligated until 15 days after the date on which the President notifies the appropriate committees of Congress of the President's intention to obligate such funds.(e)Concurrence of Secretary of StateOperations and activities described in subsection (b) carried out with foreign persons shall be conducted with the concurrence of the Secretary of State.1733.TerminationThe provisions of this title, and any sanctions imposed pursuant to this title, shall terminate on the date that is 7 years after the date of the enactment of this Act.1734.Exception relating to importation of goods(a)In generalThe authorities and requirements to impose sanctions under this title shall not include the authority or a requirement to impose sanctions on the importation of goods.(b)Good definedIn this section, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.1735.Appropriate committees of Congress definedIn this subtitle, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and(2)the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives.1736.Funding(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D—(1)the amount authorized to be appropriated in section 301 for Operation and Maintenance, Defense-Wide, as specified in the corresponding funding table in section 4301, for the Office of the Secretary of Defense, is hereby increased by $5,000,000 for purposes of carrying out subtitle B (relating to the Commission on Synthetic Opiod Trafficking); and(2)the amount authorized to be appropriated for Counter-Drug Activities, Defense-Wide, for Counter-Narcotics Support, as specified in the corresponding funding table in section 4501, is hereby increased by $25,000,000 for purposes of carrying out section 1732 (relating to Department of Defense operations and activities).(b)OffsetsNotwithstanding the amounts set forth in the funding tables in division D—(1)the amount authorized to be appropriated in section 301 for Operations and Maintenance, Defense-Wide, as specified in the corresponding funding table in section 4301, for the Defense Security Cooperation Agency, line 310, is hereby reduced by $14,000,000 for unjustified growth; and(2)the amount authorized to be appropriated in section 101 for Procurement of Wheeled and Tracked Combat Vehicles, Army, as specified in the corresponding funding table in section 4101, for Bradley Program (Mod), is hereby reduced by $16,000,000.BMilitary Construction Authorizations2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2020.2002.Expiration of authorizations and amounts required to be specified by law(a)Expiration of authorizations after five yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXX (other than title XXVIII) for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of—(1)October 1, 2024; or(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2025.(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of—(1)October 1, 2024; or(2)the date of the enactment of an Act authorizing funds for fiscal year 2025 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program.2003.Effective dateTitles XXI through XXX (other than title XXVIII) shall take effect on the later of—(1)October 1, 2019; or(2)the date of the enactment of this Act.XXIArmy Military Construction2101.Authorized Army construction and land acquisition projects(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Army: Inside the United StatesStateInstallationAmountAlabamaRedstone Arsenal$38,000,000ColoradoFort Carson$71,000,000GeorgiaFort Gordon$107,000,000Hunter Army Airfield$62,000,000KentuckyFort Campbell$61,300,000Kwajalein Kwajalein Atoll $40,000,000 MassachusettsNatick Soldier Systems Center$50,000,000MichiganDetroit Arsenal$24,000,000New YorkFort Drum$44,000,000North CarolinaFort Bragg$12,500,000OklahomaFort Sill$73,000,000PennsylvaniaCarlisle Barracks$98,000,000South CarolinaFort Jackson$88,000,000TexasCorpus Christi Army Depot$86,000,000Fort Hood$50,500,000VirginiaFort Belvoir$60,000,000Joint Base Langley-Eustis$55,000,000WashingtonJoint Base Lewis-McChord$46,000,000(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out the military construction project for the installation or location outside the United States, and in the amount, set forth in the following table: Army: Outside the United StatesCountryInstallation AmountHondurasSoto Cano Air Base$34,000,000(c)Study of near-term facility alternatives to house high value detainees(1)Study requiredThe Secretary of Defense shall conduct a study of alternatives to meet the near-term facility requirements to safely and humanely house high value detainees current detained at Naval Station Guantanamo Bay, Cuba. As part of the study, the Secretary shall consider the following alternatives:(A)The construction of new facilities.(B)The repair of current facilities.(C)The renovation and repurposing of other facilities at Naval Station Guantanamo Bay, Cuba.(D)Such other alternatives as the Secretary considers practicable.(2)Submission of resultsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing the results of the study conducted under paragraph (1). The report shall be unclassified, but may include a classified annex.2102.Family housing(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installation, and in the amount, set forth in the following table: Army: Family HousingState/CountryInstallationUnitsAmountPennsylvania Tobyhanna Army DepotFamily Housing Replacement Construction$19,000,000(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $9,222,000.2103.Authorization of appropriations, Army(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601.(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.2104.Modification of authority to carry out certain fiscal year 2019 projects(a)Anniston Army Depot, AlabamaIn the case of the authorization contained in the table in section 2101(a) of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2241) for Anniston Army Depot, Alabama, for construction of a weapon maintenance shop, as specified in the funding table in section 4601 of such Act (132 Stat. 2401), the Secretary of the Army may construct a 21,000-square foot weapon maintenance shop.(b)United States Military Academy, New YorkThe table in section 2101(a) of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2241) is amended in the item relating to the United States Military Academy, New York, by striking $160,000,000 and inserting $197,000,000 for construction of a Consolidated Engineering Center and Parking Structure rather than the separate projects specified in the funding table in section 4601 of such Act (132 Stat. 2401).XXIINavy Military Construction2201.Authorized Navy construction and land acquisition projects(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Navy: Inside the United StatesStateInstallation or LocationAmountArizonaMarine Corps Air Station Yuma $ 189,760,000California Camp Pendleton$185,569,000Marine Corps Air Station Miramar  $37,400,000Naval Air Weapons Station China Lake $64,500,000Navel Base Coronado$165,830,000Naval Base San Diego  $9,900,000Naval Weapons Station Seal Beach $123,310,000 Travis Air Force Base$64,000,000ConnecticutNaval Submarine Base New London $72,260,000FloridaBlount Island $18,700,000 Naval Air Station Jacksonville $32,420,000GuamJoint Region Marianas$226,000,000HawaiiMarine Corps Air Station Kaneohe Bay $134,050,000Naval Ammunition Depot West Loch $53,790,000MarylandSaint Inigoes  $15,000,000 North CarolinaCamp Lejeune$217,440,000Marine Corps Air Station Cherry Point $114,570,000Marine Corps Air Station New River $11,320,000PennsylvaniaPhiladelphia$66,000,000South CarolinaParris Island  $37,200,000VirginiaMarine Corps Base Quantico $143,350,000Naval Station Norfolk $128,100,000Portsmouth Naval Shipyard $48,930,000Yorktown Naval Weapons Station  $59,000,000WashingtonBremerton$51,010,000Keyport$25,050,000(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:Navy: Outside the United StatesCountryInstallation or LocationAmountJapanFleet Activities Yokosuka $174,692,000Marine Corps Air Station Iwakuni$15,870,0002202.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $5,863,000.2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $41,798,000.2204.Authorization of appropriations, Navy(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 4601.(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.2205.Modification of authority to carry out certain fiscal year 2017 projectThe table in section 2201(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2691) is amended in the item relating to Bangor, Washington, by striking $113,415,000 and inserting $161,415,000 for construction of a SEAWOLF Class Service Pier, as specified in the funding table in section 4601 of such Act (130 Stat. 2876). XXIIIAir Force Military Construction2301.Authorized Air Force construction and land acquisition projects(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Air Force: Inside the United StatesStateInstallation or LocationAmountAlaskaEielson Air Force Base$8,600,000ArkansasLittle Rock Air Force Base$47,000,000California Travis Air Force Base $43,100,000ColoradoPeterson Air Force Base $54,000,000Schriever Air Force Base $148,000,000United States Air Force Academy $49,000,000GeorgiaMoody Air Force Base  $12,500,000GuamJoint Region Marianas $65,000,000IllinoisScott Air Force Base$100,000,000Mariana IslandsTinian$316,000,000MissouriWhiteman Air Force Base$27,000,000MontanaMalmstrom Air Force Base$235,000,000NevadaNellis Air Force Base$65,200,000New MexicoHolloman Air Force Base$20,000,000Kirtland Air Force Base $37,900,000Texas Joint Base San Antonio$207,300,000Joint Base San Antonio-Randolph $36,000,000UtahHill Air Force Base$114,500,000WashingtonFairchild-White Bluff$31,000,000(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: Air Force: Outside the United StatesCountryInstallation or LocationAmountAustraliaTindal$70,600,000CyprusRoyal Air Force Akrotiri$27,000,000JapanYokota Air Base$12,400,000United KingdomRoyal Air Force Lakenheath$14,300,0002302.Family housing(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may construct or acquire family housing units (including land acquisition and supporting facilities) at the installation, and in the amount, set forth in the following table: Air Force: Family HousingCountryInstallationUnitsAmountGermany Spangdahlem Air BaseFamily Housing Construction$53,584,000(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $3,409,000.2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $53,584,000.2304.Authorization of appropriations, Air Force(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 4601.(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.2305.Modification of authorities to carry out phased Joint Intelligence Analysis Complex consolidation(a)Fiscal year 2015 project authorityIn the case of the authorization contained in the table in section 2301(b) of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3679) for Royal Air Force Croughton, United Kingdom, for Phase 1 of the Joint Intelligence Analysis Complex consolidation, as specified in the funding table in section 4601 of such Act (128 Stat. 3973), the Secretary of the Air Force shall carry out the construction at Royal Air Force Molesworth, United Kingdom.(b)Fiscal year 2016 project authorityIn the case of the authorization contained in the table in section 2301(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1153), for Royal Air Force Croughton, United Kingdom, for Phase 2 of the Joint Intelligence Analysis Complex consolidation, as specified in the funding table in section 4601 of such Act (129 Stat. 1294), the Secretary of the Air Force may construct a 5,152-square meter Intelligence Analytic Center, a 5,234-square meter Intelligence Fusion Center, and a 807-square meter Battlefield Information Collection and Exploitation System Center at Royal Air Force Molesworth, United Kingdom.(c)Fiscal year 2017 project authorityIn the case of the authorization contained in the table in section 2301(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2697), for Royal Air Force Croughton, United Kingdom, for Phase 3 of the Joint Intelligence Analysis Complex consolidation, as specified in the funding table in section 4601 of such Act (130 Stat. 2878), the Secretary of the Air Force may construct a 1,562-square meter Regional Joint Intelligence Training Facility and a 4,495-square meter Combatant Command Intelligence Facility at Royal Air Force Molesworth, United Kingdom. (d)Conforming repealSection 2305 of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2247) is repealed. 2306.Modification of authority to carry out certain fiscal year 2016 projectThe table in section 2301(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1152) is amended in the item relating to Nellis Air Force Base, Nevada, by striking $68,950,000 and inserting $72,050,000 for construction of F–35A Munitions Maintenance Facilities, as specified in the funding table in section 4601 of such Act (129 Stat. 1293). 2307.Modification of authority to carry out certain fiscal year 2017 projectThe table in section 2301(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2696) is amended in the item relating to Fairchild Air Force Base, Washington, by striking $27,000,000 and inserting $31,800,000 for construction of a SERE School Pipeline Dormitory, as specified in the funding table in section 4601 of such Act (130 Stat. 2878). 2308.Modification of authority to carry out certain fiscal year 2018 projects(a)Little rock air force base, ArkansasThe table in section 2301(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1825) is amended in the item relating to Little Rock Air Force Base, Arkansas, by striking $20,000,000 and inserting $27,000,000 for construction of a dormitory facility, as specified in the funding table in section 4601 of such Act (131 Stat. 2002).(b)Joint base San Antonio, TexasIn the case of the authorization contained in the table in section 2301(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1826) for Joint Base San Antonio, Texas, the Secretary of the Air Force may construct—(1)a 750-square meter equipment building for construction of a Classrooms/Dining Facility, as specified in the funding table in section 4601 of such Act (131 Stat. 2003); and(2)a 636-square meter air traffic control tower for construction of an Air Traffic Control Tower, as specified in the funding table in section 4601 of such Act (131 Stat. 2003).(c)F.E. Warren Air Force Base, WyomingThe table in section 2301(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1825) is amended in the item relating to F.E. Warren Air Force Base, Wyoming, by striking $62,000,000 and inserting $80,100,000 for construction of a Consolidated Helo/TRF Ops/AMU and Alert Facility, as specified in the funding table in section 4601 of such Act (131 Stat. 2004).(d)Rygge air station, NorwayIn the case of the authorization contained in the table in section 2903 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1876) for Rygge Air Station, Norway, for replacement/expansion of a Quick Reaction Alert Pad, as specified in the funding table in section 4602 of such Act (131 Stat. 2014), the Secretary of the Air Force may construct 1,327 square meters of aircraft shelter and a 404-square meter fire protection support building.(e)Incirlik air base, TurkeyIn the case of the authorization contained in the table in section 2903 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1876) for Incirlik Air Base, Turkey, for Relocating Base Main Access Control Point, as specified in the funding table in section 4602 of such Act (131 Stat. 2015), the Secretary of the Air Force may construct a 176-square meter pedestrian search building.2309.Modification of authority to carry out certain fiscal year 2019 projects(a)Hanscom air force base, MassachusettsIn the case of the authorization contained in the table in section 2301(a) of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2246) for Hanscom Air Force Base, Massachusetts, for the construction of a semi-conductor/microelectronics laboratory facility, as specified in the funding table in section 4601 of such Act (132 Stat. 2405), the Secretary of the Air Force may construct a 1,000 kilowatt stand-by generator.(b)Minot Air Force Base, North DakotaThe table in section 2301(a) of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2246) is amended in the item relating to Minot Air Force Base, North Dakota, by striking $66,000,000 and inserting $71,500,000 for construction of a Consolidated Helo/TRF Ops/AMU and Alert Facility, as specified in the funding table in section 4601 of such Act (132 Stat. 2405).(c)Royal air force lakenheath, United KingdomIn the case of the authorization contained in the table in section 2301(b) of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2247) for Royal Air Force Lakenheath, United Kingdom, for the construction of an F–35A Dormitory, as specified in the funding table in section 4601 of such Act (132 Stat. 2405), the Secretary of the Air Force may construct a 5,900-square meter dormitory. XXIVDefense Agencies Military Construction2401.Authorized Defense Agencies construction and land acquisition projects(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Defense Agencies: Inside the United StatesStateInstallation or LocationAmountCaliforniaBeale Air Force Base $33,700,000Camp Pendleton$17,700,000FloridaEglin Air Force Base$16,500,000Hurlburt Field$108,386,000Naval Air Station Key West$16,000,000GuamJoint Region Marianas $19,200,000HawaiiJoint Base Pearl Harbor-Hickam$67,700,000MarylandFort Detrick$27,846,000MississippiColumbus Air Force Base$16,800,000 North CarolinaCamp Lejeune$13,400,000Fort Bragg$84,103,000OklahomaTulsa International Airport$18,900,000Rhode IslandQuonset State Airport$11,600,000South CarolinaJoint Base Charleston$33,300,000South DakotaEllsworth Air Force Base$24,800,000VirginiaDefense Distribution Depot Richmond$98,800,000Joint Expeditionary Base Little Creek - Fort Story$45,604,000Pentagon$28,802,000Training Center Dam Neck $12,770,000WashingtonJoint Base Lewis-McChord$47,700,000WisconsinGeneral Mitchell International Airport$25,900,000CONUS ClassifiedClassified Location$82,200,000(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: Defense Agencies: Outside the United StatesCountryInstallation or LocationAmountGermanyGeilenkirchen Air Base$30,479,000Japan Yokota Air Base$136,411,0002402.Authorized energy resiliency and energy conservation projects Using amounts appropriated pursuant to the authorization of appropriations in section 2403(a), the Secretary of Defense may carry out energy resiliency and energy conservation projects under chapter 173 of title 10, United States Code, as specified in the funding table in section 4601.2403.Authorization of appropriations, Defense Agencies(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 4601.(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.XXVInternational ProgramsANorth Atlantic Treaty Organization Security Investment Program2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States.2502.Authorization of appropriations, NATO(a)AuthorizationFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601.(b)Authority to recognize NATO authorization amounts as budgetary resources for project executionWhen the United States is designated as the Host Nation for the purposes of executing a project under the NATO Security Investment Program (NSIP), the Department of Defense construction agent may recognize the NATO project authorization amounts as budgetary resources to incur obligations for the purposes of executing the NSIP project.BHost Country In-Kind Contributions2511.Republic of Korea funded construction projectsPursuant to agreement with the Republic of Korea for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installations or locations in the Republic of Korea, and in the amounts, set forth in the following table: Republic of Korea Funded Construction ProjectsComponentInstallation or LocationProjectAmountArmyCamp CarrollArmy Prepositioned Stock-4 Wheeled Vehicle Maintenance Facility $51,000,000ArmyCamp HumphreysUnaccompanied Enlisted Personnel Housing, P1$154,000,000ArmyCamp HumphreysUnaccompanied Enlisted Personnel Housing, P2$211,000,000ArmyCamp HumphreysSatellite Communications Facility $32,000,000Air ForceGwangju Air BaseHydrant Fuel System$35,000,000Air ForceKunsan Air BaseUpgrade Electrical Distribution System$14,200,000Air ForceKunsan Air BaseDining Facility$21,000,000Air ForceSuwon Air BaseHydrant Fuel System$24,000,000XXVIGuard and Reserve Forces Facilities2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table: Army National GuardStateLocationAmountAlabamaAnniston Army Depot $34,000,000 Foley$12,000,000CaliforniaCamp Roberts$12,000,000IdahoOrchard Combat Training Center$29,000,000MarylandHavre De Grace$12,000,000MassachusettsCamp Edwards$9,700,000MinnesotaNew Ulm$11,200,000MississippiCamp Shelby$8,100,000MissouriSpringfield$12,000,000NebraskaBellevue$29,000,000New Hampshire Concord$5,950,000New YorkJamaica Armory $91,000,000PennsylvaniaMoon Township$23,000,000VermontJericho$30,000,000WashingtonRichland$11,400,0002602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table: Army ReserveStateLocationAmountDelawareNewark Army Reserve Center$21,000,000Wisconsin Fort McCoy$25,000,0002603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table: Navy Reserve and Marine Corps ReserveStateLocationAmountLouisiana New Orleans$25,260,0002604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table: Air National GuardStateLocationAmountCaliforniaMoffett Air National Guard Base $57,000,000GeorgiaSavannah/Hilton Head International Airport$24,000,000MissouriRosecrans Memorial Airport$9,500,000Puerto RicoLuis Munoz-Marin International Airport$50,000,000WisconsinTruax Field$34,000,0002605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and in the amounts, set forth in the following table: Air Force ReserveState LocationAmountGeorgiaRobins Air Force Base$43,000,000MarylandJoint Base Andrews$15,000,000MinnesotaMinneapolis-St. Paul IAP$9,800,0002606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601.2607.Review and report on construction of new, or maintenance of existing, direct fuel pipeline connections at Air National Guard and Air Force Reserve installations(a)Review requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force, in conjunction with the Defense Logistics Agency, shall complete a review considering—(1)the need for, and benefits of, the construction of new, or maintenance of existing, direct fuel pipeline connections at Air National Guard and Air Force Reserve installations; and(2)the barriers, including funding needs and any inconsistent guidance and consideration of such projects by the Air Force, that may impede such projects.(b)Elements of reviewThe review required by subsection (a) shall include the following:(1)An analysis of the extent that the Air Force and Defense Logistics Agency have identified direct fuel pipeline projects as an effective and efficient way to enhance the ability of regular component, Air National Guard, and Air Force Reserve installations, to improve the readiness of affected units and help them to meet their mission requirements, including an assessment of how the Air National Guard and Air Force Reserve facilities, across all States and territories, can leverage such connections to better support current and emerging air refueling requirements.(2)An assessment of how direct fuel pipeline connections enhance the resiliency and efficiency of the installations and help meet existing Defense Logistics Agency requirements for secondary storage and other fuel requirements.(3)A list of Air National Guard and Air Force Reserve installations that currently do not have a direct connection pipeline but have access to such a pipeline within reasonable proximity (less than five miles) to the facility.(4)An overview and summary of the current process for considering such proposals, including the factors used to consider requests, including the weight provided to each factor and including a list of Air National Guard and Air Force Reserve installations that have sought funding for projects to create direct access to a national fuel pipeline or to maintain access to such pipelines over the last five years.(5)A list of the total instances in the past five years in which projects for direct fuel pipeline connections have been approved for regular component, Air National Guard, or Air Force Reserve installations, including the costs of each project and the justification for such approval. (6)A list of Air National Guard and Air Force Reserve installations with current pipeline connections that the Air Force or Defense Logistics Agency has determined should no longer be used, including—(A)an analysis of the justifications for each such determination, such as decisions to switch from pipelines to using trucks as the primary fuel delivery method;(B)an assessment of whether these determinations fairly weigh the costs and benefits of building or maintaining a pipeline tap as a practical primary or secondary fuel delivery method for the installation compared to railroad, barge terminal, or truck delivery; and(C)an assessment of whether these determinations fairly consider or weigh how direct fuel pipeline connections increase security for the fuel supply by reducing the threat of interruption, enhance mission reliability by providing access to greater fuel storage capability, and the ability of such projects once completed to better support the domestic and global operations of the Air National Guard or Air Force Reserve installation.(7)An assessment of how costs associated with each direct fuel pipeline connection project is considered by the Air Force or Defense Logistics Agency and the weight given to such costs in the final analysis.(8)An assessment of the effectiveness or usefulness of guidance or technical assistance provided to installations requesting or proposing direct fuel pipeline connection projects and recommend ways to provide additional assistance to ensure the Air Force and Defense Logistics Agency receive the most up to date information about the costs and benefits of proposed projects from installations.(9)An assessment of the available funding sources though the Air Force, Defense Logistics Agency, other Department of Defense entities, or other mechanisms, such as a public-private partnership or enhanced use lease, that can support direct fuel pipeline connection projects either in whole or in part.(10)An assessment of the extent to which direct fuel pipeline connection projects have been incorporated in any comprehensive plan the Air Force has developed or will develop regarding investments needed to improve Air National Guard, Air Force Reserve, and regular component installations to meet the Department's needs. (c)Final reportNot later than one year after the date of the enactment of this Act, the Secretary of the Air Force shall provide a final report to the Committees on Armed Services of the Senate and the House of Representatives containing the results of the review required by subsection (a) and recommendations from the review on how the Air Force can better expedite and support the use of fuel pipelines at Air National Guard and Air Force Reserve installations. Such recommendations shall include options for accelerating the development and consideration of such projects where most feasible and appropriate, including whether costs savings could be obtained by including such projects as part of other related projects already authorized at an installation.XXVIIBase Realignment and Closure Activities2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense base closure accountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 4601.XXVIIIMilitary Construction General ProvisionsAMilitary Construction Program Changes2801.Prohibition on use of military construction funds for construction of a wall, fence, or other physical barrier along the southern border of the United States(a)ProhibitionMilitary construction funds may not be obligated, expended, or otherwise used to design or carry out a project to construct, replace, or modify a wall, fence, or other physical barrier along the international border between the United States and Mexico.(b)DefinitionsIn this section:(1)Military construction fundsThe term military construction funds means—(A)amounts authorized to be appropriated for a military construction project authorized in this division or authorized in any Military Construction Authorization Act for any of fiscal years 2015 through 2019, including any amounts of such an authorization made available to the Department of Defense and transferred to another authorization by the Secretary of Defense pursuant to transfer authority available to the Secretary; and(B)funds appropriated in any Act for a military construction project described in subparagraph (A).(2)Military construction projectThe term military construction project has the meaning given that term in section 2801 of title 10, United States Code.2802.Modification and clarification of construction authority in the event of a declaration of war or national emergency(a)Limitation on amount of funds available for national emergencySection 2808 of title 10, United States Code, is amended—(1)by redesignating subsections (b) and (c) as subsections (e) and (f), respectively; and(2)by inserting after subsection (a) the following new subsection:(c)Limitation on amount of funds available for national emergency(1)Except as provided in paragraph (2), in the event of a declaration by the President of a national emergency in which the construction authority described in subsection (a) is used, the total cost of all military construction projects undertaken using that authority during the national emergency may not exceed $500,000,000.(2)In the event of a national emergency declaration in which the construction authority described in subsection (a) will be used only within the United States, the total cost of all military construction projects undertaken using that authority during the national emergency may not exceed $100,000,000..(b)Additional condition on source of fundsSection 2808(a) of title 10, United States Code, is amended—(1)in the second sentence—(A)by striking Such projects may and inserting the following:(b)Conditions on source of funds(1)Military construction projects to be undertaken using the construction authority described in subsection (a) may; and(B)by inserting before the period at the end of the sentence the following: and that the Secretary of Defense determines are otherwise unexecutable; and(2)by adding after the second sentence the following:(2)For purposes of paragraph (1), the Secretary may determine that funds appropriated for military construction are unexecutable if—(A)a military construction project for which the funds were appropriated has been cancelled, for a reason other than to provide funds to carry out military construction under this section; or (B)the cost of a military construction project for which the funds were appropriated has been reduced because of project modifications or other cost savings, for a reason other than to provide funds to carry out military construction under this section..(c)Waiver of other provisions of lawSection 2808 of title 10, United States Code, is amended by inserting after subsection (c), as added by subsection (a), the following new subsection:(d)Waiver of other provisions of law in event of national emergencyIn the event of a declaration by the President of a national emergency in which the construction authority described in subsection (a) is used, the authority provided by such subsection to waive or disregard another provision of law that would otherwise apply to a military construction project authorized by this section may be used only if—(1)such other provision of law does not provide a means by which compliance with the requirements of the law may be waived, modified, or expedited; and(2)the Secretary of Defense determines that the nature of the national emergency necessitates the noncompliance with the requirements of the law..(d)Additional notification requirementsSubsection (e) of section 2808 of title 10, United States Code, as redesignated by subsection (a)(1), is amended—(1)by striking of the decision and all that follows through the end of the subsection and inserting the following: of the following:(A)The reasons for the decision to use the construction authority described in subsection (a), including, in the event of a declaration by the President of a national emergency, the reasons why use of the armed forces is required in response to the declared national emergency.(B)The construction projects to be undertaken using the construction authority described in subsection (a), including, in the event of a declaration by the President of a national emergency, an explanation of how each construction project directly supports the immediate security, logistical, or short-term housing and ancillary supporting facility needs of the members of the armed forces used in the national emergency.(C)The estimated cost of the construction projects to be undertaken using the construction authority described in subsection (a), including the cost of any real estate action pertaining to the construction projects, and certification of compliance with the funding conditions imposed by subsections (b) and (c).(D)Any determination made pursuant to subsection (d)(2) to waive or disregard another provision of law to undertake any construction project using the construction authority described in subsection (a).(E)The military construction projects, including any military family housing and ancillary supporting facility projects, to be canceled or deferred in order to provide funds to undertake construction projects using the construction authority described in subsection (a) and the possible impact of the cancellation or deferment of such military construction projects on military readiness and the quality of life of members of the armed forces and their dependents.; and(2)by adding at the end the following new paragraph:(2)In the event of a declaration by the President of a national emergency in which the construction authority described in subsection (a) is used, a construction project to be undertaken using such construction authority may be carried out only after the end of the five-day period beginning on the date the notification required by paragraph (1) is received by the appropriate committees of Congress..(e)Clerical AmendmentsSection 2808 of title 10, United States Code, is further amended—(1)in subsection (a), by inserting Construction authorized.— after (a);(2)in subsection (e), as redesignated by subsection (a)(1), by inserting Notification requirement.—(1) after (e); and(3)in subsection (f), as redesignated by subsection (a)(1), by inserting Termination of authority.— after (f).2803.Inclusion of information regarding military installation resilience in master plans for major military installations(a)Military installation resilienceSection 2864 of title 10, United States Code, is amended—(1)in subsection (a)(1), by inserting military installation resilience, after master planning,; (2)by redesignating subsections (c) and (d) as subsections (e) and (f), respectively; and(3)by inserting after subsection (b) the following new subsection:(c)Military installation resilience componentTo address military installation resilience under subsection (a)(1), each installation master plan shall discuss the following:(1)Risks and threats to military installation resilience that exist at the time of the development of the plan and that are projected for the future, including from extreme weather events, mean sea level fluctuation, wildfires, flooding, and other changes in environmental conditions.(2)Assets or infrastructure located on the military installation vulnerable to the risks and threats described in paragraph (1), with a special emphasis on assets or infrastructure critical to the mission of the installation and the mission of members of the armed forces.(3)Lessons learned from the impacts of extreme weather events, including changes made to the military installation to address such impacts, since the prior master plan developed under this section.(4)Ongoing or planned infrastructure projects or other measures, as of the time of the development of the plan, to mitigate the impacts of the risks and threats described in paragraph (1).(5)Community infrastructure and resources located outside the installation (such as medical facilities, transportation systems, and energy infrastructure) that are—(A)necessary to maintain mission capability or that impact the resilience of the military installation; and(B)vulnerable to the risks and threats described in paragraph (1).(6)Agreements in effect or planned, as of the time of the development of the plan, with public or private entities for the purpose of maintaining or enhancing military installation resilience or resilience of the community infrastructure and resources described in paragraph (5).(7)Projections from recognized governmental and scientific entities such as the Census Bureau, the National Academies of Sciences, the United States Geological Survey, and the United States Global Change Research Office (or any similar successor entities) with respect to future risks and threats (including the risks and threats described in paragraph (1)) to the resilience of any project considered in the installation master plan during the 50-year lifespan of the installation..(b)Report on master plansSection 2864 of title 10, United States Code, is amended by inserting after subsection (c), as added by subsection (a), the following new subsection:(d)ReportNot later than March 1 of each year, the Secretary of Defense shall submit to the congressional defense committees a report listing all master plans completed pursuant to this section in the prior calendar year..2804.Improved consultation with tribal governments when proposed military construction projects potentially impact Indian tribesSection 2802 of title 10, United States Code, is amended by adding at the end the following new subsection:(f)(1)If a proposed military construction project has the potential to significantly affect tribal lands, sacred sites, or tribal treaty rights, the Secretary concerned shall initiate consultation with the tribal government of each impacted Indian tribe—(A)to determine the nature, extent, and estimated costs of the adverse impacts;(B)to determine whether the adverse impacts can be avoided or mitigated in the design and implementation of the project; and (C)if the adverse impacts cannot be avoided, to develop feasible measures to mitigate the impacts and estimate the cost of the mitigation measures.(2)As part of the Department of Defense Form 1391 submitted to the appropriate committees of Congress for a military construction project covered by paragraph (1), the Secretary concerned shall include a description of the current status of the consultation conducted under such paragraph and specifically address each of the items specified in subparagraphs (A), (B), and (C) of such paragraph.(3)In this subsection:(A)The term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(B)The term tribal government means the recognized governing body of an Indian tribe.(C)The term sacred site has the meaning given that term in Executive Order No. 13007, as in effect on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020..2805.Amendment of Unified Facilities Criteria to promote military installation resilience, energy resilience, energy and climate resiliency, and cyber resilience(a)Amendment requiredNot later than September 1, 2020, the Secretary of Defense shall amend the Unified Facility Criteria related to military construction planning and design to ensure that building practices and standards promote military installation resilience, energy resilience, energy and climate resiliency, and cyber resilience. To prepare the amendments required by this subsection, the Secretary of Defense shall take into account historical data, current conditions, and sea level rise projections. The Secretary may consult with the heads of other Federal departments and agencies with expertise regarding military installation resilience, energy resilience, energy and climate resiliency, and cyber resilience.(b)Conditional availability of funds pending initiation of amendment processNot more than 25 percent of the funds authorized to be appropriated for fiscal year 2020 for Department of Defense planning and design accounts related to military construction projects may be obligated until the date on which the Secretary of Defense submits to the Committees on Armed Services of the House of Representatives and the Senate a certification that the Secretary has initiated the process to amend the Unified Facility Criteria to comply with the requirements of subsection (a) and intends to complete the amendment process by the date specified in such subsection.(c)Implementation of Unified Facilities Criteria amendment(1)ImplementationAny Department of Defense Form 1391 submitted to Congress after the date specified in subsection (a) must be in compliance with the Unified Facility Criteria, amended as required by subsection (a).(2)CertificationNot later than March 1, 2021, the Secretary of Defense shall certify to the Committees on Armed Services of the House of Representatives and the Senate that the amendment required by subsection (a) and the amendment required by section 2805(c) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2262; 10 U.S.C. 2864 note) have been completed and fully incorporated into military construction planning and design.(d)Annual reviewBeginning with fiscal year 2022, and annually thereafter, the Secretary of Defense shall conduct a review comparing the Unified Facility Criteria and industry best practices to ensure that military construction building practices and standards related to military installation resilience, energy resilience, energy and climate resiliency, and cyber resilience remain current.(e)DefinitionsIn this section:(1)The terms energy resilience and military installation resilience have the meanings given those terms in section 101(e) of title 10, United States Code. (2)The term energy and climate resiliency has the meaning given that term in section 2864 of title 10, United States Code.2806.Modification to Department of Defense Form 1391 regarding consideration of potential long-term adverse environmental effects(a)Modification(1)Certification requirementThe Secretary of Defense shall modify Department of Defense Form 1391 to require, with respect to any proposed major or minor military construction project requiring congressional notification or approval, the inclusion of a certification by the Secretary of Defense or the Secretary of the military department concerned that the proposed military construction project takes into consideration—(A)the potential adverse consequences of long-term changes in environmental conditions, such as increasingly frequent extreme weather events, that could affect the military installation resilience of the installation for which the military construction project is proposed; and(B)building requirements in effect for the locality in which the military construction project is proposed and industry best practices that are developed to withstand extreme weather events and other consequences of changes in environmental conditions.(2)Elements of certificationAs part of the certification required by paragraph (1) for a proposed military construction project, the Secretary concerned shall identify the potential changes in environmental conditions, such as increasingly frequent extreme weather events, considered and addressed under subparagraphs (A) and (B) of paragraph (1).(b)Relation to recent modification requirementThe modification of Department of Defense Form 1391 required by subsection (a) is in addition to, and expands upon, the modification of Department of Defense Form 1391 with respect to flood risk disclosure for military construction required by section 2805(a) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2262; 10 U.S.C. 2802 note).(c)Military installation resilience definedIn this section, the term military installation resilience has the meaning given that term in section 101(e)(8) of title 10, United States Code.2807.Improved flood risk disclosure for military construction(a)When disclosure requiredSection 2805(a)(1) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2262; 10 U.S.C. 2802 note) is amended—(1)in subparagraph (A), by inserting after hazard data the following: , or will be impacted by projected current and future mean sea level fluctuations over the lifetime of the project; and(2)in subparagraph (B), by inserting after floodplain the following: or will be impacted by projected current and future mean sea level fluctuations over the lifetime of the project.(b)Reporting requirementsSection 2805(a)(3) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2262; 10 U.S.C. 2802 note) is amended—(1)in the matter preceding the subparagraphs, by inserting after floodplain the following: or are to be impacted by projected current and future mean sea level fluctuations over the lifetime of the project; and(2)by adding at the end the following new subparagraph:(D)A description of how the proposed project has taken into account projected current and future mean sea level fluctuations over the lifetime of the project..(c)Mitigation plan assumptionsSection 2805(a)(4) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2262; 10 U.S.C. 2802 note) is amended—(1)in the matter preceding the subparagraphs—(A)by inserting after floodplain the following: or that will be impacted by projected current and future mean sea level fluctuations over the lifetime of the project; and(B)by striking an additional;(2)in subparagraph (A)—(A)by inserting an additional before 2 feet; and(B)by striking and at the end of the subparagraph; (3)in subparagraph (B)—(A)by inserting an additional before 3 feet; and(B)by striking the period at the end of the subparagraph and inserting ; and; and(4)by adding at the end the following new subparagraph:(C)any additional flooding that will result from projected current and future mean sea level fluctuations over the lifetime of the project..2808.Technical corrections and improvements to defense access road resilienceSection 210 of title 23, United States Code, is amended—(1)in subsection (a), by striking (a)(1) The Secretary and all that follows through the end of paragraph (1) and inserting the following:(a)Authorization(1)In generalWhen defense access roads are certified to the Secretary as important to the national defense by the Secretary of Defense or such other official as the President may designate, the Secretary is authorized, out of the funds appropriated for defense access roads, to provide for—(A)the construction and maintenance of defense access roads (including bridges, tubes, tunnels, and culverts or other hydraulic appurtenances on those roads) to—(i)military reservations;(ii)defense industry sites;(iii)air or sea ports that are necessary for or are planned to be used for the deployment or sustainment of members of the Armed Forces, equipment, or supplies; or(iv)sources of raw materials;(B)the reconstruction or enhancement of, or improvements to, those roads to ensure the continued effective use of the roads, regardless of current or projected increases in mean tides, recurrent flooding, or other weather-related conditions or natural disasters; and(C)replacing existing highways and highway connections that are shut off from general public use by necessary closures, closures due to mean sea level fluctuation and flooding, or restrictions at—(i)military reservations;(ii)air or sea ports that are necessary for or are planned to be used for the deployment or sustainment of members of the Armed Forces, equipment, or supplies; or(iii)defense industry sites.;(2)in subsection (b), by striking the construction and maintenance of and inserting construction, reconstruction, resurfacing, restoration, rehabilitation, and preservation of, or enhancements to,;(3)in subsection (c)—(A)by striking him and inserting the Secretary;(B)by striking construction, maintenance, and repair work and inserting activities for construction, maintenance, reconstruction, enhancement, improvement, and repair;(C)by striking therein and inserting in those areas; and(D)by striking condition for such training purposes and for repairing the damage caused to such highways by the operations of men and equipment in such training. and inserting the following:condition for—(1)that training; and(2)repairing the damage to those highways caused by—(A)weather-related events, increases in mean high tide levels, recurrent flooding, or natural disasters; or(B)the operations of men and equipment in such training.;(4)in subsection (g)—(A)by striking he and inserting the Secretary; (B)by striking construction which has been and inserting construction and other activities; and(C)by striking upon his demand and inserting upon demand by the Secretary; and (5)by striking subsection (i) and inserting the following:(i)Repair of certain damages and infrastructureThe funds appropriated to carry out this section may be used to pay the cost of repairing damage caused, or any infrastructure to mitigate a risk posed, to a defense access road by recurrent or projected recurrent flooding, sea level fluctuation, a natural disaster, or any other current or projected change in applicable environmental conditions, if the Secretary determines that continued access to a military installation, defense industry site, air or sea port necessary for or planned to be used for the deployment or sustainment of members of the Armed Forces, equipment, or supplies, or to a source of raw materials, has been or is projected to be impacted by those events or conditions..BMilitary Family Housing Reforms2811.Enhanced protections for members of the Armed Forces and their dependents residing in privatized military housing units(a)Specified rights of tenancy in privatized military housing units(1)In generalSection 2886 of title 10, United States Code, is amended to read as follows:2886.Specified rights of tenancy in military housing units(a)Contract requirement for military housing units(1)Inclusion of rights of tenancyEach contract between the Secretary concerned and a landlord shall guarantee the rights of tenancy specified in this section for military tenants who reside in military housing units covered by the contract.(2)Rule of constructionThe rights of tenancy in military housing units specified in this section are not intended to be exclusive. The omission of a tenant right or protection shall not be construed to deny the existence of such a right or protection for military tenants.(3)Written lease and explanation of tenancy(A)The lease between a landlord and military tenant shall be in writing to establish tenancy in a military housing unit. The landlord shall provide the military tenant with a copy of the lease, any addendums, and any other regulations imposed by the landlord regarding occupancy of the military housing unit and use of common areas.(B)The Secretary concerned shall require that a military tenant receive a plain-language briefing regarding the rights of tenancy guaranteed by this section and the respective responsibilities of landlords and military tenants related to tenancy, including the existence of any additional fees authorized by subsection (c)(2), any utilities payments, the procedures for submitting and tracking work orders, the identity of the military tenant advocate, and the dispute resolution process.(b)Protection against retaliation(1)In generalA landlord may not retaliate against a military tenant, directly or through the chain-of-command of a member of the armed forces who is a military tenant, in response to a military tenant making a complaint relating to a military housing unit or common areas. Evidence of retaliation may include any of the following actions, including unsuccessful attempts to commit such an action:(A)Unlawful recovery of, or attempt to recover, possession of a military housing unit.(B)Unlawfully increasing the rent, decreasing services, or increasing the obligations of a military tenant.(C)Interference with a military tenant’s right to privacy.(D)Harassment of a military tenant.(E)Refusal to honor the terms of the lease.(F)Interference with the career of a military tenant.(2)InvestigationThe Inspector General of the Department of Defense and the Inspector General of a military department may investigate allegations of retaliation against a military tenant in connection with a complaint relating to a military housing unit.(c)Prohibition against collection of amounts in addition to rent(1)In generalA landlord may not impose on a military tenant a supplemental payment, such as an out-of-pocket fee, in addition to the amount of rent the landlord charges for a unit of similar size and composition to the military housing unit, without regard to whether or not the amount of the member's basic allowance for housing under section 403 of title 37 is less than the amount of the rent.(2)ExceptionsNothing in paragraph (1) shall be construed—(A)to prohibit a landlord from imposing an additional payment—(i)for optional services provided to military tenants, such as access to a gym or a parking space;(ii)for non-essential utility services, as determined in accordance with regulations promulgated by the Secretary concerned; or(iii)to recover damages associated with tenant negligence; or(B)to limit or otherwise affect the authority of the Secretary concerned to enter into rental guarantee agreements under section 2876 of this title or to make differential lease payments under section 2877 of this title, so long as such agreements or payments do not require a military tenant to pay an out-of-pocket fee or payment in addition to the basic allowance for housing of the member.(d)Dispute resolution process(1)EstablishmentThe Secretary concerned shall establish a dispute resolution process for the resolution of disputes between landlords and military tenants related to military housing units. The resolution process shall use neutral arbitrators and minimize costs incurred by military tenants to participate.(2)Treatment of basic allowance for housingDuring the dispute resolution process between a landlord and military tenant, the Secretary concerned may withhold from the landlord amounts of the military tenant’s basic allowance for housing under section 403 of title 37 that otherwise would be paid to the landlord directly by the military tenant or through allotments of the pay of the military tenant under section 701 of such title.(e)Prompt Maintenance and repairs(1)In generalThe Secretary concerned shall ensure that landlords—(A)respond promptly to requests for the maintenance or repair of a military housing unit; and(B)communicate effectively with military tenants regarding the schedule and status of maintenance or repair requests.(2)Electronic work order systemTo promote the policy objective described in paragraph (1), the Secretary concerned shall require the establishment of an electronic work order system through which a military tenant may request maintenance or repairs of a military housing unit and track the progress of the work.(3)Access to systemThe electronic work order system shall be accessible—(A)to a military tenant to track a work request made through the system by the military tenant;(B)to military tenant advocates or a commander of the relevant military installation to track a work request made through the system; and(C)to the landlord responsible for the military housing unit to track a work request made through the system by a military tenant.(f)Disclosure of housing code violations and hazards(1)In generalBefore accepting a rental application from a prospective military tenant to lease a military housing unit, the landlord must disclose to the prospective military tenant the following:(A)Any housing code violations with respect to the military housing unit incurred within the previous three years.(B)Either a three–year history of mold contamination with respect to the military housing unit and common areas or proof of proper remediation. (C)Either a three–year history of lead contamination in water with respect to the military housing unit and common areas or proof of proper remediation. (D)Either a three–year history of rodent infestation with respect to the military housing unit and common areas or proof of proper remediation.(E)Any information regarding health-related symptoms among previous residents of the military housing unit that may have been the result of exposure to environmental hazards in the military housing unit or common areas, if such residents agreed to voluntarily disclose such information. The military tenant advocate shall inform military tenants of their option to disclose or decline to disclose such information.(2)Continued requirementThe landlord must make the information referred to in paragraph (1) accessible to the military tenant throughout the lease of the military housing unit.(g)Unit inspections(1)Move-inA military tenant is entitled to be present for an inspection of a military housing unit before accepting occupancy of the military housing unit to ensure that the military housing unit is habitable and that facilities and common areas of the building are in good repair.(2)Move-outA military tenant is entitled to be present for the move-out inspection and must be given sufficient time to address any concerns related to the military tenant’s occupancy of the military housing unit.(h)Military tenant advocates(1)(A)The Secretary concerned shall assign personnel of the Department of Defense or contractor personnel to serve as a military tenant advocate—(i)to assist in the resolution of a dispute between a landlord and a military tenant; and(ii)to serve as a liaison between military tenants and landlords, officials in the chain of command at the installation, and the individual designated in paragraph (2) within the Office of the Secretary of Defense, with respect to concerns of military tenants at the applicable installation.(B)A military tenant advocate may not be an employee of a landlord or occupy office-space provided by a landlord.(2)(A)The Secretary of Defense shall designate an individual within the Office of the Secretary of Defense to serve as the liaison between the Secretary and the Secretaries concerned, the military tenant advocates under paragraph (1), landlords, and other offices of the Department as the Secretary determines appropriate with respect to military tenant issues.(B)Not later than one year after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, and annually thereafter for the next two years, the individual designated under subparagraph (A) shall submit to the Secretary of Defense and the congressional defense committees a report containing a description of—(i)common issues encountered by military tenants with respect to military housing; and(ii)the responsiveness of landlords to tenant requests for the maintenance or repair of military housing units..(2)Clerical amendmentThe table of sections at the beginning of subchapter IV of title 10, United States Code, is amended by striking the item relating to section 2886 and inserting the following new item:2886. Specified rights of tenancy in military housing units..(b)DefinitionsSection 2871 of title 10, United States Code, is amended—(1)by redesignating paragraphs (7) and (8) as paragraphs (10) and (11), respectively; and(2)by inserting after paragraph (6) the following new paragraphs:(7)The term landlord means an eligible entity that enters into a contract as a partner with the Secretary concerned for the acquisition or construction of a military housing unit under this subchapter or any subsequent lessor who owns, manages, or is otherwise responsible for a military housing unit.(8)The term military housing unit means a unit of military family housing or military unaccompanied housing acquired or constructed under this subchapter.(9)The term military tenant means a member of the armed forces who occupies a military housing unit and any dependent of the member who is a party to a lease for a military housing unit or is authorized to act on behalf of the member in the event of the assignment or deployment of the member..(c)Implementation reportNot later than March 1, 2020, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing a plan to implement section 2886 of title 10, United States Code, as amended by subsection (a). In the report, the Secretary shall identify any circumstances that would impede application of the requirements of such section to existing contracts for the acquisition or construction of military family housing units or military unaccompanied housing units under subchapter IV of chapter 169 of such title, and to existing contracts for the management of such military housing units.2812.Prohibition on use of nondisclosure agreements in connection with leases of military housing constructed or acquired using alternative authority for acquisition and improvement of military housing(a)Nondisclosure agreements prohibitedSection 2882 of title 10, United States Code, is amended by adding at the end the following new subsection:(d)Prohibition on use of nondisclosure agreements(1)A member of the armed forces who leases a housing unit acquired or constructed under this subchapter, and any dependent of the member who is a party to a lease for such a unit or is authorized to act on behalf of the member in the event of the assignment or deployment of the member, may not be required to sign a nondisclosure agreement in connection with entering into, continuing, or terminating the lease. Any such agreement against the interests of the member is invalid.(2)Paragraph (1) shall not apply to a nondisclosure agreement executed as part of the settlement of litigation..(b)ImplementationThe Secretary of Defense and the Secretaries of the military departments shall promulgate regulations necessary to give full force and effect to subsection (d) of section 2882 of title 10, United States Code, as added by subsection (a).(c)Retroactive application of amendmentSubsection (d) of section 2882 of title 10, United States Code, as added by subsection (a), shall apply with respect to any nondisclosure agreement covered by the terms of such subsection (d) regardless of the date on which the agreement was executed.2813.Authority to furnish certain services in connection with use of alternative authority for acquisition and improvement of military housingSection 2872a(b) of title 10, United States Code, is amended by adding at the end the following new paragraphs:(13)Street sweeping.(14)Tree trimming and removal..2814.Modification to requirements for window fall prevention devices in military family housing units(a)Fall prevention device requirementsSection 2879(a) of title 10, United States Code, is amended—(1)in paragraph (1), by striking that protect against unintentional window falls by young children and that are in compliance with applicable International Building Code (IBC) standards and inserting described in paragraph (3);(2)in paragraph (2)—(A)in subparagraph (A), by striking December 11, 2017 and inserting October 1, 2019; and(B)in subparagraph (B), by striking September 1, 2018 and inserting October 1, 2019; and(3)by adding at the end the following new paragraph:(3)Fall prevention device describedA fall prevention device is a window screen or guard that complies with applicable standards in ASTM standard F2090–13 (or any successor standard)..(b)Modification to window descriptionSection 2879(c) of title 10, United States Code, is amended by striking 24 and inserting 42. (c)Conforming amendmentSection 2879(b)(1) of title 10, United States Code, is amended by striking paragraph (1) and inserting paragraph (3).2815.Assessment of hazards in Department of Defense housing(a)Hazard assessment tool(1)Development requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop an assessment tool, such as a rating system or similar mechanism, to identify and measure health and safety hazards in housing under the jurisdiction of the Department of Defense (including privatized housing).(2)ComponentsThe assessment tool shall provide for the identification and measurement of the following hazards:(A)Physiological hazards, including dampness and mold growth, lead-based paint, asbestos and manmade fibers, radiation, biocides, carbon monoxide, and volatile organic compounds.(B)Psychological hazards, including ease of access by unlawful intruders, and lighting issues.(C)Infection hazards.(D)Safety hazards.(3)Public forumsIn developing the assessment tool, the Secretary of Defense shall provide for multiple public forums at which the Secretary may receive input with respect to such assessment tool from occupants of housing under the jurisdiction of the Department of Defense (including privatized housing).(4)ReportNot later than 210 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the assessment tool.(b)Hazard assessments(1)Assessments requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense, using the assessment tool developed under subsection (a)(1), shall complete a hazard assessment for each housing facility under the jurisdiction of the Department of Defense (including privatized housing).(2)Tenant informationAs soon as practicable after the completion of the hazard assessment conducted for a housing facility under paragraph (1), the Secretary of Defense shall provide to each individual who leases or is assigned to a housing unit in the facility a summary of the results of the assessment. 2816.Development of process to identify and address environmental health hazards in Department of Defense housing(a)Process requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall develop a process to identify, record, and resolve environmental health hazards in housing under the jurisdiction of the Department of Defense (including privatized housing) in a timely manner.(b)Elements of processThe process developed under subsection (a) shall provide for the following with respect to each identified environmental health hazard:(1)Categorization of the hazard.(2)Identification of health risks posed by the hazard.(3)Identification of the number of housing occupants potentially affected by the hazard.(4)Recording and maintenance of information regarding the hazard.(5)Resolution of the hazard, which shall include—(A)the performance by the Secretary of Defense (or in the case of privatized housing, the landlord) of hazard remediation activities at the affected facility; and(B)follow-up by the Secretary of Defense to collect information on medical care related to the hazard sought or received by individuals affected by the hazard.(c)CoordinationThe Secretary of Defense shall ensure coordination between military treatment facilities, appropriate public health officials, and housing managers at military installations with respect to the development and implementation of the process required by subsection (a).(d)ReportNot later than 210 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the process required by subsection (a).2817. Report on civilian personnel shortages for appropriate oversight of management of military housing constructed or acquired using alternative authority for acquisition and improvement of military housing(a)Report requiredNot later than six months after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall submit to the congressional defense committees a report containing the following: (1)An evaluation of the extent to which shortages in the number of civilian personnel performing oversight functions at Department of Defense housing management offices or assigned to housing-related functions at headquarters levels contribute to problems regarding the management of military housing constructed or acquired using the alternative authority for the acquisition and improvement of military housing under subchapter IV of chapter 169 of title 10, United States Code.(2)Recommendations to address such personnel shortages in order to eliminate management problems regarding such military housing, ensure oversight of the partner’s execution of the housing agreement and the delivery of all requirements in accordance with implementing guidance provided by the Secretaries of the military departments, improve oversight of and expedite the work-order process, and facilitate a positive experience for members of the Armed Forces and their dependents who reside in military housing.(b)Personnel recommendationsAs part of the recommendations required by subsection (a)(2), the Secretary of Defense shall—(1)determine the number of additional personnel who are required, the installation and headquarter locations at which they will be employed, the employment positions they will fill, and the duties they will perform;(2)identify the number of additional personnel already hired as of the date on which the report is submitted and their locations and the timeline for employing the remaining required personnel; and(3)estimate the cost of employing the additional personnel.2818.Inspector General review of Department of Defense oversight of privatized military housingNot later than one year after the date of the enactment of this Act, and annually thereafter until 2022, the Inspector General of the Department of Defense shall—(1)conduct a review at not less than 15 randomly selected military installations of the oversight by the Secretary of Defense of privatized military housing at such installations; and(2)make publicly available on a website of the Department a summary of the results of such review.2819.Department of Defense inspection authority regarding privatized military housing(a)Inspection authoritySection 2885 of title 10, United States Code, is amended by adding at the end the following new subsection:(g)Post-construction access and inspection authority(1)RequirementThe Secretary concerned shall retain the authority after the completion of a military housing privatization project to access and inspect any military housing unit, ancillary supporting facility, or common area acquired, constructed, or renovated as part of the project in order to protect the health and safety of members of the armed forces and their dependents who occupy the privatized military housing units.(2)Notice and right of refusal of access and inspectionThe Secretary concerned shall ensure that the individuals who lease or are assigned a military housing unit—(A)are provided not less than 48 hours notice prior to the Secretary concerned accessing and inspecting the unit as authorized under paragraph (1); and(B)have the right to refuse the Secretary concerned such access..(b)Retroactive application of amendmentSubsection (g) of section 2885 of title 10, United States Code, as added by subsection (a), shall apply to each military housing privatization project completed prior to the date of the enactment of this Act, and to each such project completed on or after such date.2820.Improvement of privatized military housing(a)Complaint database and financial transparency(1)In generalSubchapter IV of chapter 169 of title 10, United States Code, is amended by adding at the end the following new sections:2887.Complaint database(a)Database requiredThe Secretary of Defense shall establish a database that is available to the public of complaints relating to housing units under this subchapter.(b)Filing of complaintsThe Secretary shall ensure that a tenant of a housing unit under this subchapter may file a complaint relating to such housing unit for inclusion in the database under subsection (a).(c)Response by landlord(1)The Secretary shall include in any contract with a landlord responsible for a housing unit under this subchapter a requirement that the landlord respond to any complaints included in the database under subsection (a) that relate to the housing unit.(2)Any response under paragraph (1) shall be included in the database under subsection (a).2888.Financial transparency(a)Audits of agreements with partners(1)Not less frequently than annually, the Comptroller General of the United States, in accordance with best audit practices, shall randomly select one small, medium, and large military installation participating in the Military Privatized Housing Initiative for the purposes of conducting a full financial audit of the privatized housing project or projects at each installation. The results of audits conducted under this section shall be provided to the Secretary of Defense and the Committees on Armed Services of the Senate and the House of Representatives. (2)Audits conducted under paragraph (1) shall include an analysis, at a minimum, of the following:(A)Base management fees for managing the housing units.(B)Incentive fees relating to the housing units, including details on the following:(i)Metrics upon which such incentive fees are paid.(ii)Whether incentive fees were paid in full or withheld in part or in full during the year covered by the publication, and if so, why.(C)Asset management fees relating to the housing units.(D)Preferred return fees relating to the housing units.(E)Any deferred fees or other fees relating to the housing units.(F)Residual cash flow distributions relating to the housing units.(G)Provider’s financial relationship with and use of subsidiaries and third parties to manage/implement housing agreements..(2)Clerical amendmentThe table of sections at the beginning of subchapter IV of chapter 169 of title 10, United States Code, is amended by inserting after the item relating to section 2886 the following new items:2887. Complaint database. 2888. Financial transparency..(b)Annual reports on privatized military housingSection 2884 of title 10, United States Code, is amended by adding at the end the following new subsection:(d)Annual report on housing(1)Not less frequently than annually, the Secretary of Defense shall submit to the congressional defense committees and publish on a publicly available website of the Department of Defense a report on housing units under this subchapter, disaggregated by military installation.(2)Each report submitted under paragraph (1) shall include the following:(A)An assessment of the condition of housing units under this subchapter based on the average age of those units and the estimated time until recapitalization.(B)An analysis of complaints of tenants of such housing units.(C)An assessment of maintenance response times and completion of maintenance requests relating to such housing units.(D)An assessment of dispute resolution relating to such housing units, which must include an analysis of all denied tenant requests to withhold rent payments, or where the dispute resolution process resulted in a favorable outcome for the housing provider.(E)An assessment of overall customer service for tenants of such housing units.(F)A description of the results of any no-notice housing inspections conducted for such housing units.(G)The results of any resident surveys conducted with respect to such housing units..2821.Installation of carbon monoxide detectors in military family housingSection 2821 of title 10, United States Code, is amended by adding at the end the following new subsection:(e)The Secretary concerned shall provide for the installation and maintenance of an appropriate number of carbon monoxide detectors in each unit of military family housing under the jurisdiction of the Secretary..2822.Lead-based paint testing and reporting(a)Establishment of department of defense policy on lead testing on military installations(1)In generalNot later than February 1, 2020, the Secretary of Defense shall establish a policy under which—(A)a qualified individual may access a military installation for the purpose of conducting lead testing on the installation, subject to the approval of the Secretary; and(B)the results of any lead testing conducted on a military installation shall be transmitted—(i)in the case of a military installation located inside the United States, to—(I)the civil engineer of the installation;(II)the housing management office of the installation;(III)the public health organization on the installation; (IV)the major subordinate command of the Armed Force with jurisdiction over the installation; and(V)if required by law, any relevant Federal, State, and local agencies; and(ii)in the case of a military installation located outside the United States, to the civil engineer or commander of the installation who shall transmit those results to the major subordinate command of the Armed Force with jurisdiction over the installation.(2)DefinitionsIn this subsection:(A)United statesThe term United States has the meaning given such term in section 101(a)(1) of title 10, United States Code.(B)Qualified individualThe term qualified individual means an individual who is certified by the Environmental Protection Agency or by a State as—(i)a lead-based paint inspector; or(ii)a lead-based paint risk assessor.(b)Annual reporting on lead-based paint in military housing(1)In generalSubchapter III of chapter 169 of title 10, United States Code, is amended by adding at the end the following new section:2869a.Annual reporting on lead-based paint in military housing(a)Annual reports(1)In generalNot later than February 1 of each year, the Secretary of Defense shall submit to the congressional defense committees a report that sets forth, with respect to military housing under the jurisdiction of each Secretary of a military department for the calendar year preceding the year in which the report is submitted, the following:(A)A certification that indicates whether the military housing under the jurisdiction of the Secretary concerned is in compliance with the requirements respecting lead-based paint, lead-based paint activities, and lead-based paint hazards described in section 408 of the Toxic Substances Control Act (15 U.S.C. 2688).(B)A detailed summary of the data, disaggregated by military department, used in making the certification under subparagraph (A).(C)The total number of military housing units under the jurisdiction of the Secretary concerned that were inspected for lead-based paint in accordance with the requirements described in subparagraph (A).(D)The total number of military housing units under the jurisdiction of the Secretary concerned that were not inspected for lead-based paint.(E)The total number of military housing units that were found to contain lead-based paint in the course of the inspections described in subparagraph (C).(F)A description of any abatement efforts with respect to lead-based paint conducted regarding the military housing units described in subparagraph (E).(2)PublicationThe Secretary of Defense shall publish each report submitted under paragraph (1) on a publicly available website of the Department of Defense.(b)Military housing definedIn this section, the term military housing includes military family housing and military unaccompanied housing (as such term is defined in section 2871 of this title)..(2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item:2869a. Annual reporting on lead-based paint in military housing.2823.Pilot program to build and monitor use of single family homes(a)In GeneralThe Secretary of the Army shall carry out a pilot program to build and monitor the use of not fewer than 5 single family homes for members of the Army and their families.(b)LocationThe Secretary of the Army shall carry out the pilot program at no less than two installations of the Army located in different climate regions of the United States as determined by the Secretary.(c)DesignIn building homes under the pilot program, the Secretary of the Army shall use the All-American Abode design from the suburban single-family division design by the United States Military Academy.(d)Funding increaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 2103 for Army military construction, as specified in the corresponding funding table in section 4601, for Military Construction, FH Con Army Family Housing P&D, is hereby increased by $5,000,000, with the amount of such increase to be made available to carry out the pilot program.(e)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201, for Air Force, Line 088, Program Element 0604933F, ICBM FUZE MODERNIZATION, is hereby reduced by $5,000,000.2824.Investigation of reports of reprisals relating to privatized military housing and treatment as material breachSection 2885 of title 10, United States Code, is amended by inserting after subsection (g), as added by section 2819, the following new subsection:(h)Investigation of reports of reprisals; treatment as material breach(1)The Assistant Secretary of Defense for Sustainment shall investigate all reports of reprisal against a member of the armed forces for reporting an issue relating to a housing unit under this subchapter.(2)If the Assistant Secretary of Defense for Sustainment determines under paragraph (1) that a landlord has retaliated against a member of the armed forces for reporting an issue relating to a housing unit under this subchapter, the Assistant Secretary shall—(A)provide initial notice to the Committees on Armed Services of the Senate and the House of Representatives as soon as practicable; and(B)following the initial notice under subparagraph (A), provide an update to such committees every 30 days thereafter until such time as the Assistant Secretary has taken final action with respect to the retaliation. (3)The Assistant Secretary of Defense for Sustainment shall carry out this subsection in coordination with the Secretary of the military department concerned..CReal Property and Facilities Administration2831.Improved energy security for main operating bases in Europe(a)Prohibition on use of certain energy sourceThe Secretary of Defense shall ensure that each contract for the acquisition of furnished energy for a covered military installation in Europe does not use any energy sourced from inside the Russian Federation as a means of generating the furnished energy for the covered military installation.(b)Waiver for national security interests(1)Waiver authority; certificationThe Secretary of Defense may waive application of subsection (a) to a specific contract for the acquisition of furnished energy for a covered military installation if the Secretary certifies to the congressional defense committees that—(A)the waiver of such subsection is necessary to ensure an adequate supply of furnished energy for the covered military installation; and(B)the Secretary has balanced these national security requirements against the potential risk associated with reliance upon the Russian Federation for furnished energy.(2)Submission of waiver noticeNot later than 14 days before the execution of any energy contract for which a waiver is granted under paragraph (1), the Secretary of Defense shall submit to the congressional defense committees notice of the waiver. The waiver notice shall include the following:(A)The rationale for the waiver, including the basis for the certifications required by subparagraphs (A) and (B) of paragraph (1).(B)An assessment of how the waiver may impact the European energy resiliency strategy.(C)An explanation of the measures the Department of Defense is taking to mitigate the risk of using Russian Federation furnished energy.(c)DefinitionsIn this section:(1)The term covered military installation means a military installation in Europe identified by the Department of Defense as a main operating base. (2)The term furnished energy means energy furnished to a covered military installation in any form and for any purpose, including heating, cooling, and electricity.(d)Conforming repealSection 2811 of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2266) is repealed.2832.Access to Department of Defense facilities for credentialed transportation workersSection 1050 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 113 note) is amended—(1)by striking subsection (a) and inserting the following new subsection:(a)Access to facilities for credentialed transportation workersThe Secretary of Defense, to the extent practicable—(1)shall ensure that the Transportation Worker Identification Credential is accepted as a valid credential for unescorted access to a work site at a maritime terminal of the Department of Defense; and(2)may provide that the Transportation Worker Identification Credential be accepted as a valid credential for unescorted access to Department of Defense facilities other than those specified in paragraph (1).; and(2)in the section heading, by striking installations and inserting facilities. 2833.Report on encroachment challenges on military installations posed by non-military aircraft(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary of Defense for Sustainment shall submit to the congressional defense committees a report describing—(1)the encroachment challenges and security risks posed by non-military aircraft overflying military installations inside the United States, to include operational impacts, installation and personnel security, and intelligence concerns, and(2)practicable strategies and recommendations for mitigation of any such challenges and risks, to include—(A)increased military regulatory authority; and(B)distinctions, if any, among government/first responder, commercial, civil and recreational aviation.(b)Exclusion of drone aircraftIn this section, the term aircraft does not include unmanned aerial vehicles known as drones, whether used for military or non-military purposes, except that the Assistant Secretary of Defense for Sustainment may make reference in the report required by subsection (a) to the use of such unmanned aerial vehicles if the Secretary considers reference to such use relevant to the subject of the report.2834.Report on capacity of Department of Defense to provide survivors of natural disasters with emergency short-term housingNot later than 220 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report analyzing the capacity of the Department of Defense to provide survivors of natural disasters with emergency short-term housing.2835.Improved recording and maintaining of Department of Defense real property data(a)Initial reportNot later than 150 days after the date of the enactment of this Act, the Undersecretary of Defense for Acquisition and Sustainment shall submit to Congress a report evaluating service-level best practices for recording and maintaining real property data.(b)Issuance of guidanceNot later than 300 days after the date of the enactment of this Act, the Undersecretary of Defense for Acquisition and Sustainment shall issue service-wide guidance on the recording and collection of real property data based on the best practices described in the report.2836.Continued Department of Defense use of heating, ventilation, and air conditioning systems utilizing variable refrigerant flowNotwithstanding any provision of law to the contrary, the Department of Defense may continue to consider and select heating, ventilation, and air conditioning systems that utilize variable refrigerant flow as an option for use in Department of Defense facilities. 2837.Report on Department of Defense use of intergovernmental support agreements(a)Plan requiredNot later than July 31, 2020, the Secretary of Defense shall submit to the Committees on Armed Service of the Senate and the House of Representatives a report containing a plan to improve the collection and monitoring of information regarding the consideration and use of intergovernmental support agreements, as authorized by section 2679 of title 10, United States Code, including information regarding the financial and nonfinancial benefits derived from the use of such agreements.(b)Additional plan elementsThe plan required by subsection (a) also shall include the following:(1)A timeline for implementation of the plan.(2)A education and outreach component for installation commanders to improve understanding of the benefits of intergovernmental support agreements and to encourage greater use of such agreements.(3)Proposals to standardize across all military departments the approval process for intergovernmental support agreements.(4)Proposals to achieve efficiencies in intergovernmental support agreements based on inherent intergovernmental trust.(5)Proposals for the development of criteria to evaluate the effectiveness of intergovernmental support agreements separate from Federal Acquisition Regulations.DLand Conveyances2841.Land conveyance, Hill Air Force Base, Utah(a)Conveyance authorizedThe Secretary of the Air Force may convey, without consideration, to the State of Utah or a designee of the State of Utah (in this section referred to as the State) all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, consisting of approximately 35 acres located at Hill Air Force Base (commonly known as the Defense Nontactical Generator and Rail Center), and such real property adjacent to the Center as the parties consider to be appropriate, for the purpose of permitting the State to construct a new interchange for Interstate 15.(b)Condition of conveyanceAs a condition on the conveyance authorized by subsection (a), the State shall agree to the following:(1)That, not later than two years after the date of the conveyance of the property under such subsection, the State, at no cost to the United States, shall—(A)demolish all improvements, and infrastructure associated with the improvements, in existence on the property as of the date of the conveyance; and(B)subject to subsection (c), complete all environmental cleanup and remediation activities as may be required for the planned redevelopment and use of the property.(2)That, as part of the construction of the new Interstate 15 interchange referred to in subsection (a), the State, at no cost to the United States, shall construct on the property a new gate for Hill Air Force Base in compliance with such construction, security, and other requirements as the Secretary of the Air Force considers to be necessary.(3)That the State shall coordinate any demolition, cleanup, remediation, design, redevelopment, and construction activities performed pursuant to the conveyance of property under subsection (a) with the Secretary and the Utah Department of Transportation.(c)Environmental obligationsThe State shall not have any obligation in relation to any environmental conditions on the property to be conveyed under subsection (a) unless—(1)the conditions were in existence and known before the date of the conveyance of the property; and(2)the State agrees to address the conditions under subsection (b)(1)(B).(d)Payment of costs of conveyance(1)Payment requiredThe Secretary of the Air Force shall require the State to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation, and other administrative costs related to the conveyance. If amounts collected are in advance of the Secretary incurring actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount.(2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the conveyance under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance, or to an appropriate fund or account currently available to the Secretary for the purposes for which the costs were paid. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.(e)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Air Force.(f)Additional terms and conditionsThe Secretary of the Air Force may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.2842.Release of conditions and reversionary interest, Camp Joseph T. Robinson, Arkansas(a)Release of conditions and retained interestsWith respect to a parcel of real property at Camp Joseph T. Robinson, Arkansas, consisting of approximately 141.52 acres and conveyed by the United States to the State of Arkansas pursuant to the Act entitled An Act authorizing the transfer of part of Camp Joseph T. Robinson to the State of Arkansas, approved June 30, 1950 (64 Stat. 311, chapter 429), the Secretary of the Army may release, without consideration, the terms and conditions imposed by the United States and the reversionary interest retained by the United States under section 2 of such Act and the right to reenter and use the property retained by the United States under section 3 of such Act.(b)Condition of releaseAs a condition of the release of terms and conditions and retained interests under subsection (a) and subject to subsection (c), the State of Arkansas shall agree to convey, without consideration, the parcel of real property described in subsection (a) to the Arkansas Department of Veterans Affairs for the purpose of expanding the Arkansas State Veterans Cemetery in North Little Rock, Arkansas.(c)New Reversionary InterestThe conveyance required by subsection (b) of the real property described in subsection (a) shall include a reversionary interest to protect the interests of the United States. Under the terms of such reversionary interest, if the Secretary of the Army determines at any time that the real property conveyed pursuant to subsection (b) is not being used in accordance with the purpose of the conveyance specified in such subsection, all right, title, and interest in and to the real property, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto the real property. A determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing.(d)Instrument of release and description of propertyThe Secretary of the Army may execute and file in the appropriate office a deed of release, amended deed, or other appropriate instrument reflecting the release of terms and conditions and retained interests under subsection (a). The exact acreage and legal description of the property described in this section shall be determined by a survey satisfactory to the Secretary of the Army.(e)Payment of administrative costs(1)Payment requiredThe Secretary of the Army may require the State of Arkansas to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the release of terms and conditions and retained interests under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the release. If amounts paid to the Secretary in advance exceed the costs actually incurred by the Secretary to carry out the release, the Secretary shall refund the excess amount to the State.(2)Treatment of amounts receivedAmounts received under subsection (a) as reimbursement for costs incurred by the Secretary to carry out the release of terms and conditions and retained interests under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the release. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.(f)Additional terms and conditionsThe Secretary of the Army may require such additional terms and conditions in connection with the release of terms and conditions and retained interests under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.2843.Modification of authorized uses of certain property conveyed by the United States in Los Angeles, California(a)In generalSection 2 of Public Law 85–236 (71 Stat. 517) is amended in the first sentence by inserting after for other military purposes the following: and for purposes of meeting the needs of the homeless (as that term is defined in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302)).(b)Modification of use(1)ApplicationThe State of California shall submit to the Administrator of General Services an application for use of the property conveyed by section 2 of Public Law 85–236 for purposes of meeting the needs of the homeless in accordance with the amendment made by subsection (a).(2)Review of applicationNot later than 60 days after the date of receipt of an application pursuant to paragraph (1), the Administrator and the Secretary of Health and Human Services shall jointly determine whether the use of the property described in the application is a use for purposes of meeting the needs of the homeless.(3)Modification of instrument of conveyanceIf the Administrator and the Secretary jointly determine that the use of the property described in the application is for purposes of meeting the needs of the homeless, the Administrator shall execute and record in the appropriate office an instrument of modification of the deed of conveyance executed pursuant to Public Law 85–236 in order to authorize such use of the property. The instrument shall include such additional terms and conditions as the Administrator considers appropriate to protect the interests of the United States.(4)Compatibility with military purposesBefore executing any instrument of modification of the deed of conveyance, the Administrator and the Secretary shall request a review by the Chief of the National Guard Bureau, in consultation with the Secretary of the Army, to ensure that any modification of the use of the property described in the application is compatible with the training of members of the National Guard and other military purposes.EMilitary Land Withdrawals 2851.Public notice regarding upcoming periods of Secretary of the Navy management of Shared Use Area of the Johnson Valley Off-Highway Vehicle Recreation Area(a)Public notice requiredSection 2942(b)(2) of the Military Land Withdrawals Act of 2013 (title XXIX of Public Law 113–66; 127 Stat. 1036) is amended by adding at the end the following new subparagraph: (D)Public noticeNot later than one year before the date on which a 30-day period of Secretary of the Navy management of the Shared Use Area will start, the Secretary of the Navy, acting through the Resource Management Group established pursuant to section 2944, shall notify the public of the start date and the intention of the Armed Forces to use the Shared Use Area for military training purposes. The Secretary of the Navy, upon notice to the Secretary of the Interior, may waive such public notice in the event of an emergent military training requirement..(b)Application of amendmentSubparagraph (D) of section 2942(b)(2) of the Military Land Withdrawals Act of 2013 (title XXIX of Public Law 113–66; 127 Stat. 1036), as added by subsection (a), shall apply to periods of Secretary of the Navy management of the Shared Use Area of the Johnson Valley Off-Highway Vehicle Recreation Area under such section that start on or after January 1, 2021.FWhite Sands National Park and White Sands Missile Range2861.Short titleThis subtitle may be cited as the White Sands National Park Establishment Act.2862.DefinitionsIn this subtitle:(1)MapThe term Map means the map entitled White Sands National Park Proposed Boundary Revision & Transfer of Lands Between National Park Service & Department of the Army, numbered 142/136,271, and dated February 14, 2017.(2)Military munitionsThe term military munitions has the meaning given the term in section 101(e) of title 10, United States Code.(3)Missile RangeThe term Missile Range means the White Sands Missile Range, New Mexico, administered by the Secretary of the Army.(4)MonumentThe term Monument means the White Sands National Monument, New Mexico, established by Presidential Proclamation No. 2025 (54 U.S.C. 320301 note), dated January 18, 1933, and administered by the Secretary of the Interior.(5)Munitions debrisThe term munitions debris has the meaning given the term in volume 8 of the Department of Defense Manual Number 6055.09–M entitled DoD Ammunitions and Explosives Safety Standards and dated February 29, 2008 (as in effect on the date of enactment of this Act).(6)National ParkThe term National Park means the White Sands National Park established by this subtitle.(7)Public Land OrderThe term Public Land Order means Public Land Order 833, dated May 21, 1952 (17 Fed. Reg. 4822).2863.FindingsCongress finds the following:(1)White Sands National Monument was established on January 18, 1933, by President Herbert Hoover pursuant to the Antiquities Act of 1906 (now chapter 3203 of title 54, United States Code).(2)President Hoover proclaimed that the Monument was established for the preservation of the white sands and additional features of scenic, scientific, and educational interest.(3)The Monument was expanded by Presidents Roosevelt, Eisenhower, Carter, and Clinton in 1934, 1942, 1953, 1978, and 1996, respectively.(4)The Monument contains a substantially more diverse set of nationally significant historical, archaeological, scientific, and natural resources than were known of at the time the Monument was established, including a number of recent discoveries.(5)The Monument is recognized as a major unit of the National Park System with extraordinary values enjoyed by more visitors each year since 1995 than any other unit in the State of New Mexico.(6)The Monument contributes significantly to the local economy by attracting tourists.(7)Designation of the Monument as a national park would increase public recognition of the diverse array of nationally significant resources at the Monument and visitation to the unit.2864.Establishment of White Sands National Park in the State of New Mexico(a)EstablishmentTo protect, preserve, and restore its scenic, scientific, educational, natural, geological, historical, cultural, archaeological, paleontological, hydrological, fish, wildlife, and recreational values and to enhance visitor experiences, there is established the White Sands National Park as a unit of the National Park System.(b)Abolishment of White Sands National Monument(1)AbolishmentDue to the establishment of the National Park, the Monument is abolished.(2)IncorporationThe land and interests in land that comprise the Monument are incorporated in, and shall be considered to be part of, the National Park.(c)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to White Sands National Monument shall be considered to be a reference to White Sands National Park.(d)Availability of fundsAny funds available for the Monument shall be available for the National Park.(e)AdministrationThe Secretary of the Interior shall administer the National Park in accordance with—(1)this subtitle; and(2)the laws generally applicable to units of the National Park System, including section 100101(a), chapter 1003, sections 100751(a), 100752, 100753, and 102101, and chapter 3201 of title 54, United States Code.(f)EffectNothing in this section affects—(1)valid existing rights (including water rights);(2)permits or contracts issued by the Monument;(3)existing agreements, including agreements with the Department of Defense;(4)the jurisdiction of the Department of Defense regarding the restricted airspace above the National Park; or(5)the airshed classification of the National Park under the Clean Air Act (42 U.S.C. 7401 et seq.).2865.Transfers of administrative jurisdiction related to the National Park and White Sands Missile Range(a)Transfer of administrative jurisdiction to the Secretary of the Interior(1)In generalAdministrative jurisdiction over the land described in paragraph (2) is transferred from the Secretary of the Army to the Secretary of the Interior.(2)Description of landThe land referred to in paragraph (1) consists of the following:(A)The approximately 2,826 acres of land identified as To NPS, lands inside current boundary on the Map.(B)The approximately 5,766 acres of land identified as To NPS, new additions on the Map.(b)Transfer of administrative jurisdiction to the Secretary of the Army(1)In generalAdministrative jurisdiction over the land described in paragraph (2) is transferred from the Secretary of the Interior to the Secretary of the Army.(2)Description of landThe land referred to in paragraph (1) consists of the approximately 3,737 acres of land identified as To DOA on the Map.(c)Administration(1)National ParkThe Secretary of the Interior shall administer the land transferred under subsection (a) in accordance with laws (including regulations) applicable to the National Park.(2)Missile rangeSubject to subsection (d), the Secretary of the Army shall administer the land transferred to the Secretary of the Army under subsection (b) as part of the Missile Range.(d)Infrastructure; resource management(1)Range Road 7(A)Infrastructure managementTo the maximum extent practicable, in planning, constructing, and managing infrastructure on the land described in subparagraph (C), the Secretary of the Army shall apply low-impact development techniques and strategies to prevent impacts within the Missile Range and the National Park from stormwater runoff from the land described in that subparagraph.(B)Resource managementThe Secretary of the Army shall—(i)manage the land described in subparagraph (C) in a manner consistent with the protection of natural and cultural resources within the Missile Range and the National Park and in accordance with section 101(a)(1)(B) of the Sikes Act (16 U.S.C. 670a(a)(1)(B)), division A of subtitle III of title 54, United States Code, and the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.); and(ii)include the land described in subparagraph (C) in the integrated natural and cultural resource management plan for the Missile Range.(C)Description of landThe land referred to in subparagraphs (A) and (B) is the land that is transferred to the administrative jurisdiction of the Secretary of the Army under subsection (b) and located in the area east of Range Road 7 in—(i)T. 17 S., R. 5 E., sec. 31;(ii)T. 18 S., R. 5 E.; and(iii)T. 19 S., R. 5 E., sec. 5.(2)Fence(A)In generalThe Secretary of the Army shall continue to allow the Secretary of the Interior to maintain the fence shown on the Map until such time as the Secretary of the Interior determines that the fence is unnecessary for the management of the National Park.(B)RemovalIf the Secretary of the Interior determines that the fence is unnecessary for the management of the National Park under subparagraph (A), the Secretary of the Interior shall promptly remove the fence at the expense of the Department of the Interior.(e)ResearchThe Secretary of the Army and the Secretary of the Interior may enter into an agreement to allow the Secretary of the Interior to conduct certain research in the area identified as Cooperative Use Research Area on the Map.(f)Military munitions and munitions debris(1)Response actionWith respect to any Federal liability, the Secretary of the Army shall remain responsible for any response action addressing military munitions or munitions debris on the land transferred under subsection (a) to the same extent as on the day before the date of enactment of this Act.(2)Investigation of military munitions and munitions debris(A)In generalThe Secretary of the Interior may request that the Secretary of the Army conduct one or more investigations of military munitions or munitions debris on any land transferred under subsection (a).(B)AccessThe Secretary of the Interior shall give access to the Secretary of the Army to the land covered by a request under subparagraph (A) for the purposes of conducting an investigation under that subparagraph.(C)LimitationAn investigation conducted under this paragraph shall be subject to available appropriations.(3)Applicable lawAny activities undertaken under this subsection shall be carried out in accordance with—(A)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.);(B)the purposes for which the National Park was established; and(C)any other applicable law.2866.Boundary modifications related to the National Park and Missile Range(a)National Park(1)In generalThe boundary of the National Park is revised to reflect the boundary depicted on the Map.(2)Map(A)In generalThe Secretary of the Interior, in coordination with the Secretary of the Army, shall prepare and keep on file for public inspection in the appropriate office of the Secretary of the Interior a map and a legal description of the revised boundary of the National Park.(B)EffectThe map and legal description under subparagraph (A) shall have the same force and effect as if included in this Act, except that the Secretary of the Interior may correct clerical and typographical errors in the map and legal description.(3)Boundary surveyAs soon as practicable after the date of the establishment of the National Park and subject to the availability of funds, the Secretary of the Interior shall complete an official boundary survey of the National Park.(b)Missile range(1)In generalThe boundary of the Missile Range and the Public Land Order are modified to exclude the land transferred to the Secretary of the Interior under subsection (a) of section 2865 and to include the land transferred to the Secretary of the Army under subsection (b) of such section.(2)MapThe Secretary of the Interior shall prepare a map and legal description depicting the revised boundary of the Missile Range.(c)Conforming amendmentSection 2854 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 54 U.S.C. 320301 note), relating to the modification of boundaries of the Monument and the Missile Range, is repealed.GOther Matters2871.Installation and maintenance of fire extinguishers in Department of Defense facilitiesThe Secretary of Defense shall ensure that portable fire extinguishers are installed and maintained in all Department of Defense facilities in accordance with requirements of national model fire codes developed by the National Fire Protection Association and the International Code Council that require redundancy and extinguishers throughout occupancies regardless of the presence of other suppression systems or alarm systems.2872.Definition of community infrastructure for purposes of military base reuse studies and community planning assistanceParagraph (4) of section 2391(e) of title 10, United States Code, is amended to read as follows:(4)(A)The term community infrastructure means a project or facility described in subparagraph (B) that—(i)is located off of a military installation; and(ii)is—(I)owned by a State or local government; or(II)a not-for-profit, member owned utility service.(B)A project or facility described in this subparagraph is any of the following:(i)Any transportation project.(ii)A school, hospital, police, fire, emergency response, or other community support facility.(iii)A water, waste-water, telecommunications, electric, gas, or other utility infrastructure project..2873.Report on vulnerabilities from sea level rise to certain military installations located outside the continental United States(a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on vulnerabilities from sea level rise to covered installations located outside of the continental United States.(b)ContentsFor each covered installation, the report required by subsection (a) shall include the following:(1)An analysis of the impacts to the operations, contingency plans, and readiness of such installation from a sea level rise.(2)A discussion of mitigation efforts, including dredging, reclaiming land, and island building, that may be necessary due to a sea level rise—(A)to ensure the continued operational viability of such installation; and(B)to increase the resiliency of such installation.(3)The estimated costs of the efforts discussed under paragraph (2).(4)An identification of alternative locations for the continuance of operations of such installation if such installation is rendered inoperable. (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.(d)Covered installation definedIn this section, the term covered installation means the following military installations:(1)Naval Support Facility Diego Garcia.(2)Ronald Reagan Ballistic Missile Defense Test Site.2874.Black start exercises at Joint Bases(a)RequirementNot later than September 30, 2020, the Secretary of Defense shall conduct a black start exercise at three Joint Bases at which such exercise has not previously been conducted, for the purpose of identifying any shortcomings in infrastructure, joint operations, joint coordination, and security that would result from a loss of power at the site.(b)ReportNot later than June 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a report that contains a discussion of lessons learned from black start exercises conducted by the Secretary of Defense during the period beginning with the first such exercise and ending on December 31, 2019, including the three most recurring issues identified as a result of such exercises with respect to infrastructure, joint coordination efforts, and security.(c)Black start exercise definedIn this section, the term black start exercise means, with respect to a military installation, an exercise in which commercial utility power at the installation is dropped before backup generation assets start, for the purpose of—(1)testing the ability of the backup systems to start, transfer the load, and carry the load until commercial power is restored;(2)aligning stakeholders on critical energy requirements to meet mission requirements;(3)validating mission operation plans, such as continuity of operations plans;(4)identifying infrastructure interdependencies; and(5)verifying backup electric power system performance.2875.Report on projects awaiting approval from the Realty Governance BoardNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report describing the projects that, as of the date of the report, are awaiting approval from the Realty Governance Board. Such report shall include—(1)a list of projects awaiting evaluation for a Major Land Acquisition Waiver; and(2)an assessment of the impact a project described in paragraph (1) would have on the security of physical assets and personnel at the military installation requesting the Major Land Acquisition Waiver.2876.Santa Ynez Band of Chumash Indians Land Affirmation(a)Short titleThis section may be cited as the Santa Ynez Band of Chumash Indians Land Affirmation Act of 2019.(b)FindingsCongress finds the following:(1)On October 13, 2017, the General Council of the Santa Ynez Band of Chumash Indians voted to approve the Memorandum of Agreement between the County of Santa Barbara and the Santa Ynez Band of Chumash Indians regarding the approximately 1,427.28 acres of land, commonly known as Camp 4, and authorized the Tribal Chairman to sign the Memorandum of Agreement.(2)On October 31, 2017, the Board of Supervisors for the County of Santa Barbara approved the Memorandum of Agreement on Camp 4 and authorized the Chair to sign the Memorandum of Agreement.(3)The Secretary of the Interior approved the Memorandum of Agreement pursuant to section 2103 of the Revised Statutes (25 U.S.C. 81).(c)Land to be taken into trust(1)In generalThe approximately l,427.28 acres of land in Santa Barbara County, CA described in paragraph (3), is hereby taken into trust for the benefit of the Tribe, subject to valid existing rights, contracts, and management agreements related to easements and rights-of-way.(2)Administration(A)AdministrationThe land described in paragraph (3) shall be a part of the Santa Ynez Indian Reservation and administered in accordance with the laws and regulations generally applicable to the land held in trust by the United States for an Indian tribe.(B)EffectFor purposes of certain California State laws (including the California Land Conservation Act of 1965, Government Code Section 51200, et seq.), placing the land described in paragraph (3) into trust shall remove any restrictions on the property pursuant to California Government Code Section 51295 or any other provision of such Act.(3)Legal description of lands transferredThe lands to be taken into trust for the benefit of the Tribe pursuant to this Act are described as follows:Legal Land Description/Site Location: Real property in the unincorporated area of the County of Santa Barbara, State of California, described as follows: PARCEL 1: (APN: 141–121–51 AND PORTION OF APN 141–140–10) LOTS 9 THROUGH 18, INCLUSIVE, OF TRACT 18, IN THE COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE MAP SHOWING THE SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE RANCHO, FILED IN RACK 3, AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY. THIS LEGAL IS MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED DECEMBER 5, 2001 AS INSTRUMENT NO. 01–105580 OF OFFICIAL RECORDS. PARCEL 2: (PORTION OF APN: 141–140–10) LOTS 1 THROUGH 12, INCLUSIVE, OF TRACT 24, IN THE COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE MAP SHOWING THE SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE RANCHO, FILED IN RACK 3, AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY. THIS LEGAL IS MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED DECEMBER 5, 2001 AS INSTRUMENT NO. 01–105581 OF OFFICIAL RECORDS. PARCEL 3: (PORTIONS OF APNS: 141–230–23 AND 141–140–10) LOTS 19 AND 20 OF TRACT 18 AND THAT PORTION OF LOTS 1, 2, 7, 8, 9, 10, AND 15 THROUGH 20, INCLUSIVE, OF TRACT 16, IN THE COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE MAP SHOWING THE SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE RANCHO, FILED IN RACK 3, AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, THAT LIES NORTHEASTERLY OF THE NORTHEASTERLY LINE OF THE LAND GRANTED TO THE STATE OF CALIFORNIA BY AN EXECUTOR’S DEED RECORDED APRIL 2, 1968 IN BOOK 2227, PAGE 136 OF OFFICIAL RECORDS OF SAID COUNTY. THIS LEGAL IS MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED DECEMBER 5, 2001 AS INSTRUMENT NO. 01–105582 OF OFFICIAL RECORDS. PARCEL 4: (APN: 141–240–02 AND PORTION OF APN: 141–140–10) LOTS 1 THROUGH 12, INCLUSIVE, OF TRACT 25, IN THE COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE MAP SHOWING THE SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE RANCHO, FILED IN RACK 3, AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY. THIS LEGAL IS MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED DECEMBER 5, 2001 AS INSTRUMENT NO. 01–105583 OF OFFICIAL RECORDS. PARCEL 5: (PORTION OF APN: 141–230–23) THAT PORTION OF LOTS 3 AND 6 OF TRACT 16, IN THE COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE MAP SHOWING THE SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE RANCHO, FILED IN RACK 3, AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, THAT LIES NORTHEASTERLY OF THE NORTHEASTERLY LINE OF THE LAND GRANTED TO THE STATE OF CALIFORNIA BY AN EXECUTOR’S DEED RECORDED APRIL 2, 1968 IN BOOK 2227, PAGE 136 OF OFFICIAL RECORDS OF SAID COUNTY. THIS LEGAL IS MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED DECEMBER 5, 2001 AS INSTRUMENT NO. 01–105584 OF OFFICIAL RECORDS.(4)Rules of constructionNothing in this section shall—(A)enlarge, impair, or otherwise affect any right or claim of the Tribe to any land or interest in land that is in existence before the date of the enactment of this Act;(B)affect any water right of the Tribe in existence before the date of the enactment of this Act; or(C)terminate or limit any access in any way to any right-of-way or right-of-use issued, granted, or permitted before the date of the enactment of this Act.(5)Restricted use of transferred landsThe Tribe may not conduct, on the land described in paragraph (3) taken into trust for the Tribe pursuant to this section, gaming activities—(A)as a matter of claimed inherent authority; or(B)under any Federal law, including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) and regulations promulgated by the Secretary or the National Indian Gaming Commission under that Act.(6)DefinitionsFor the purposes of this subsection:(A)SecretaryThe term Secretary means the Secretary of the Interior.(B)TribeThe term Tribe means the Santa Ynez Band of Chumash Mission Indians.2877.Report on lead service lines at military installationsNot later than January 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report that contains the following:(1)The number of military installations at which lead service lines are connected to schools, childcare centers and facilities, buildings, and other facilities of the installation as the Secretary determines appropriate.(2)The total number of members of the Armed Forces affected by the presence of lead service lines at military installations.(3)Of the total number of members under paragraph (2), the number of such members with dependents.(4)Actions, if any, undertaken by the Secretary to inform individuals affected by the presence of lead service lines at military installations of such presence.(5)Recommendations for legislative action relating to the replacement of lead service lines at military installations.2878.Renaming of Lejeune High School in honor of Congressman Walter B. Jones(a)RenamingThe Lejeune High School at Camp Lejeune, North Carolina, shall hereafter be known and designated as the Walter B. Jones Camp Lejeune High School.(b)ReferencesAny reference in any law, map, regulation, map, document, paper, other record of the United States to the facility referred to in subsection (a) shall be considered to be a reference to the Walter B. Jones Camp Lejeune High School.2879.Operation, maintenance, and preservation of Mare Island Naval Cemetery, Vallejo, California(a)Authority to assist operation, maintenance, and preservation activitiesThe Secretary of Defense may provide not more than $250,000 per fiscal year to aid in the operation, maintenance, and preservation of the Mare Island Naval Cemetery in Vallejo, California (in this section referred to as the Cemetery) if, within one year after the date of the enactment of this Act—(1) the city of Vallejo, California, enters into an agreement with a nonprofit historical preservation organization (in this section referred to as the organization) to manage the day-to-day operation, maintenance, and preservation activities of the Cemetery; and(2)the organization enters into a memorandum of agreement with the Secretary that outlines the organization’s plan and commitment to preserve the Cemetery in perpetuity.(b)Restriction on use of assistanceAssistance provided under subsection (a) shall only be used by the organization—(1)for the direct operation, maintenance, and preservation of the Cemetery; and(2)to conduct an annual audit and prepare an annual report of the organization’s activities.(c)Reduction in assistanceThe Secretary of Defense may reduce the amount of assistance provided under subsection (a) for a fiscal year, or forgo the provision of assistance for a fiscal year, whenever the Secretary determines that the organization has enough operational funds to function for at least a two-year period.(d)Annual audit and reportAs a condition of receiving assistance under subsection (a), the organization shall submit to the Secretary of Defense an annual report containing an audit of the organization’s financial revenues and expenditures for the previous year and describing how funds were used.(e)Other fund-raisingNothing in this section shall be construed to preclude the organization from raising additional funds to supplement the organization’s activities.2880.Restrictions on rehabilitation of Over-the-Horizon Backscatter Radar System receiving station, Modoc County, California(a)RestrictionsExcept as provided in subsection (b), the Secretary of the Air Force may not use any funds or resources of the Department of the Air Force to carry out the rehabilitation of the obsolete Over-the-Horizon Backscatter Radar System receiving station located in Modoc National Forest in the State of California.(b)Exception for removal of perimeter fenceNotwithstanding subsection (a), the Secretary of the Air Force may use funds and resources of the Department of the Air Force—(1)to remove the perimeter fence, which was treated with an arsenic-based weatherproof coating, surrounding the Over-the-Horizon Backscatter Radar System receiving station referred to in such subsection; and(2)to carry out the mitigation of soil contamination associated with such fence.(c)SunsetThe restrictions in subsection (a) shall terminate on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2021.XXIXOverseas Contingency Operations Military Construction2901.Authorized Army construction and land acquisition projects(a)AuthorizationSubject to subsection (b), the Secretary of the Army may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table:Army: Outside the United StatesCountryLocationAmountCubaGuantanamo Bay Naval Station $33,800,000Unspecified EuropeEuropean Deterrence Initiative: Various Locations$98,342,000(b)Report required as condition of authorizationNot later than 90 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the congressional defense committees a report containing a plan to carry out each military construction project authorized in the final item in the table in subsection (a) for an unspecified location for the European Deterrence Initiative. The plan shall include a Department of Defense Form 1391 for each proposed project. The Secretary may not commence a project until the report has been submitted.2902.Authorized Navy construction and land acquisition projects(a)AuthorizationSubject to subsection (b), the Secretary of the Navy may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table:Navy: Outside the United StatesCountryLocationAmountBahrainSW Asia$53,360,000ItalySigonella$77,400,000SpainRota$69,570,000Unspecified EuropeEuropean Deterrence Initiative: Various Locations$56,246,000(b)Report required as condition of authorizationNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report containing a plan to carry out each military construction project authorized in the final item in the table in subsection (a) for an unspecified location for the European Deterrence Initiative. The plan shall include a Department of Defense Form 1391 for each proposed project. The Secretary may not commence a project until the report has been submitted.2903.Authorized Air Force construction and land acquisition projects(a)AuthorizationSubject to subsection (b), the Secretary of the Air Force may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table:Air Force: Outside the United StatesCountryLocationAmountIcelandKeflavik $57,000,000JordanAzraq $66,000,000SpainMoron$8,500,000Unspecified EuropeEuropean Deterrence Initiative: Various$231,246,000(b)Report required as condition of authorizationNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report containing a plan to carry out each military construction project authorized in the final item in the table in subsection (a) for an unspecified location for the European Deterrence Initiative. The plan shall include a Department of Defense Form 1391 for each proposed project. The Secretary may not commence a project until the report has been submitted.2904.Authorized defense agencies construction and land acquisition projectsThe Secretary of Defense may acquire real property and carry out the military construction project for the installation outside the United States, and in the amount, set forth in the following table:Defense Agencies: Outside the United StatesCountryLocationAmountGermanyGermersheim$46,000,0002905.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for the military construction projects outside the United States authorized by this title as specified in the funding table in section 4602.XXXAuthorization of Emergency Military Construction3001.Authorization of emergency Navy construction and land acquisition projects(a)Navy authorizationSubject to subsection (c), pursuant to section 2802 of title 10, United States Code, the following real property acquisition and military construction projects, including planning and design related to military construction projects, in the following amounts, are authorized:Navy AuthorizationState or LocationInstallation or LocationProjectAmountNorth CarolinaCamp LejeuneVarious construction$967,210,000Marine Corps Air Station Cherry PointVarious Construction$175,456,000Unspecified WorldwideUnspecified Worldwide LocationsPlanning and Design$68,282,000(b)Authorized Navy construction projectsIn addition to the projects authorized under subsection (a) and subject to subsection (c), pursuant to section 2802 of title 10, United States Code, the Secretary of Defense may carry out military construction projects, including planning and design related to military construction projects, at facilities damaged by earthquakes or other natural disasters in 2019, in the amount of $100,000,000.(c)Report required as a condition of authorizationNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing a plan to carry out the military construction projects authorized by this section. The plan shall include an explanation of how each military construction project will incorporate mitigation measures that reduce the threat from natural disasters, including a list of any areas in which there is a variance from the local building requirements and an explanation of the reason for the variance. The plan shall also include a Department of Defense Form 1391 for each proposed project. The Secretary may not commence a project until the report required from the Secretary has been submitted. (d)Revision of funding(1)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 3001(b) for military construction projects carried out under this section, as specified in the corresponding funding table in section 4601, is hereby increased by $100,000,000, to be available for the purpose specified in subsection (b).(2)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 2403 for Defense Agencies planning and design at various worldwide locations, as specified in the corresponding funding table in section 4601, is hereby reduced by $40,000,000.(3)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 2403 for Defense Agencies unspecified minor construction at various worldwide locations, as specified in the corresponding funding table in section 4601, is hereby reduced by $10,000,000.(4)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 2304 for Air Force planning and design at various worldwide locations, as specified in the corresponding funding table in section 4601, is hereby reduced by $20,000,000.(5)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 2103 for Army planning and design at various worldwide locations, as specified in the corresponding funding table in section 4601, is hereby reduced by $20,000,000.(6)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 2204 for Navy planning and design at various worldwide locations, as specified in the corresponding funding table in section 4601, is hereby reduced by $10,000,000.3002.Authorization of emergency Air Force construction and land acquisition projects(a)Air Force AuthorizationSubject to subsection (b), pursuant to section 2802 of title 10, United States Code, the following real property acquisition and military construction projects, in the following amounts, are authorized:Air Force AuthorizationStateInstallation or LocationProjectAmountFloridaTyndall Air Force BaseVarious Construction$735,752,000NebraskaOffutt Air Force BaseVarious Construction$300,000,000(b)Report required as condition of authorizationNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing a plan to carry out the military construction projects authorized by this section. The plan shall include an explanation of how each military construction project will incorporate mitigation measures that reduce the threat from extreme weather events, mean sea level fluctuation, flooding, and any other known environmental threat to resilience, including a list of any areas in which there is a variance from the local building requirements and an explanation of the reason for the variance. The plan shall also include a Department of Defense Form 1391 for each proposed project. The Secretary may not commence a project until the report required from the Secretary has been submitted.3003.Authorization of emergency Army National Guard and Army Reserve construction and land acquisition projects(a)Army National Guard AuthorizationPursuant to section 2802 of title 10, United States Code, the following real property acquisition and military construction projects, in the following amounts, are authorized:Army National Guard AuthorizationStateInstallation or LocationProjectAmountFloridaPanama CityNational Guard Readiness Center$25,000,000North CarolinaMilitary Training Area Fort FisherGeneral Purpose Administrative Building$25,000,000(b)Army Reserve AuthorizationPursuant to section 2805 of title 10, United States Code, unspecified minor construction, in the amount set forth in the following table, is authorized:Army Reserve AuthorizationCountryInstallation or LocationProjectAmountUnspecified WorldwideUnspecified Worldwide LocationsUnspecified Minor Construction$3,300,000CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONSXXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMSANational Security Programs and Authorizations3101.National Nuclear Security Administration(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2020 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4701.(b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows: Project 15–D–301, High Explosive Science and Engineering Facility, Pantex Plant, Amarillo, Texas, $123,000,000.Project 15–D–611, Emergency Operations Center, Sandia National Laboratories, Albuquerque, New Mexico, $4,000,000.Project 15–D–612, Emergency Operations Center, Lawrence Livermore National Laboratory, Livermore, California, $5,000,000.Project 18–D–150, Surplus Plutonium Disposition, Savannah River Site, Aiken, South Carolina, $79,000,000.Project 18–D–650, Tritium Finishing Facility, Savannah River Site, Aiken, South Carolina, $27,000,000.Project 19–D–670, 138k Power Transmission System Replacement, Nevada National Security Site, Mercury, Nevada, $6,000,000.Project 20–D–931, KL Fuel Development Laboratory, Knolls Atomic Power Laboratory, Schenectady, New York, $23,700,000.3102.Defense environmental cleanupFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2020 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4701.3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2020 for other defense activities in carrying out programs as specified in the funding table in section 4701.3104.Nuclear energyFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2020 for nuclear energy as specified in the funding table in section 4701.BProgram Authorizations, Restrictions, Limitations, and Other Matters3111.Personnel levels of the Office of the Administrator for Nuclear Security(a)Personnel levels(1)IncreaseSubsection (a) of section 3241A of the National Nuclear Security Administration Act (50 U.S.C. 2441a) is amended by striking 1,690 both places it appears and inserting 1,890.(2)Technical amendmentsSuch subsection is further amended—(A)in paragraph (1), by striking By October 1, 2015, the and inserting The; and(B)in paragraph (2), by striking 2016 and inserting 2020.(b)Reports on service support contractsSubsection (f) of such section is amended—(1)in the matter preceding paragraph (1), by striking as of the date of the report and inserting for the most recent fiscal year for which data is available; and(2)by striking paragraph (5) and inserting the following new paragraphs:(5)With respect to each contract identified under paragraph (2)—(A)identification of each appropriations account that supports the contract; and(B)the amount obligated under the contract during the fiscal year, listed by each such account.(6)With respect to each appropriations account identified under paragraph (5)(A), the total amount obligated for contracts identified under paragraph (2)..3112.Office of Cost Estimating and Program Evaluation(a)Sense of CongressIt is the sense of Congress that Congress is concerned that the staffing levels of the Office of Cost Estimating and Program Evaluation of the National Nuclear Security Administration have been persistently below the authorized level.(b)ReportingSection 3221(b)(1) of the National Nuclear Security Administration Act (50 U.S.C. 2411(b)(1)) is amended by adding at the end the following new sentence: The Director shall report directly to the Administrator.. (c)BriefingNot later than 180 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall provide to the congressional defense committees a briefing on the plan of the Administrator to fully staff the Office of Cost Estimating and Program Evaluation of the National Nuclear Security Administration pursuant to section 3221(f) of the National Nuclear Security Administration Act (50 U.S.C. 2411(f)).3113.Clarification of certain Stockpile Responsiveness Program objectivesSection 4220(c) of the Atomic Energy Defense Act (50 U.S.C. 2538b(c)) is amended—(1)in paragraph (3), by striking capabilities required, including prototypes and inserting capabilities as required, such as through the use of prototypes; and(2)in paragraph (6)—(A)by striking in consultation with the Director of National Intelligence and inserting in coordination with the Director of National Intelligence; and(B)by inserting if needed to meet intelligence requirements after foreign countries.3114.Modification to plutonium pit production capacity(a)Finding and sense of Congress(1)FindingCongress finds that a recent study by the Institute of Defense Analyses notes, a key milestone will be achieving the Plutonium Sustainment Program goal of 30 pits per year at Los Alamos National Laboratory.(2)Sense of CongressIt is the sense of Congress that the National Nuclear Security Administration should prioritize achieving production of 30 pits per year at Los Alamos National Laboratory and ensure that efforts to design and construct a second site do not divert resources, including personnel and funding, from Los Alamos National Laboratory.(b)2027 requirementSection 4219 of the Atomic Energy Defense Act (50 U.S.C. 2538a) is amended—(1)in subsection (a)—(A)in paragraph (3), by inserting and after the semicolon;(B)in paragraph (4), by striking ; and and inserting a period; and(C)by striking paragraph (5);(2)by striking subsection (b); and(3)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively.(c)Conforming amendmentSubsection (b) of such section, as redesignated by subsection (b), is amended by striking (or, if the authority under subsection (b) is exercised, 2029).3115.Annual certification of shipments to Waste Isolation Pilot PlantSection 3115(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2759), as amended by section 3137 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2303), is further amended, in the matter preceding paragraph (1), by striking three-year period and inserting 10-year period.3116.Repeal of limitation on availability of funds for acceleration of nuclear weapons dismantlementSection 3125 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2766) is repealed.3117.Elimination of limitation on availability of funds relating to submission of annual reports on unfunded prioritiesSection 4716 of the Atomic Energy Defense Act (50 U.S.C. 2756) is amended—(1)by striking subsection (c); and(2)by redesignating subsection (d) as subsection (c).3118.Program for research and development of advanced naval nuclear fuel system based on low-enriched uranium(a)EstablishmentNot later than 60 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall establish a program to assess the viability of using low-enriched uranium in naval nuclear propulsion reactors, including such reactors located on aircraft carriers and submarines, that meet the requirements of the Navy.(b)ActivitiesIn carrying out the program under subsection (a), the Administrator shall carry out activities to develop an advanced naval nuclear fuel system based on low-enriched uranium, including activities relating to—(1)down-blending of high-enriched uranium into low-enriched uranium;(2)manufacturing of candidate advanced low-enriched uranium fuels;(3)irradiation tests and post-irradiation examination of these fuels; and(4)modification or procurement of equipment and infrastructure relating to such activities.(c)ReportNot later than 120 days after the date of the enactment of this Act, the Administrator shall submit to the congressional defense committees a plan outlining the activities the Administrator will carry out under the program established under subsection (a), including the funding requirements associated with developing a low-enriched uranium fuel.3119.Replacement of W78 warhead(a)Analysis of Alternatives(1)In generalThe Administrator for Nuclear Security shall conduct an analysis of alternatives with respect to replacing the W78 warhead. Such analysis shall describe the technical risks and costs for each option to replace the W78 warhead.(2)ReviewThe Director for Cost Estimating and Program Evaluation of the National Nuclear Security Administration shall review the analysis of alternatives under paragraph (1).(3)ReportNot later than 150 days after the date of the enactment of this Act, the Administrator shall submit to the congressional defense committees a report on the replacement of the W78 warhead. Such report shall include the analysis of alternatives under paragraph (1) and the review under paragraph (2).(b)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the National Nuclear Security Administration for the modernization of the W78 warhead, not more than 75 percent may be obligated or expended until the date on which the report is submitted under subsection (a)(3).(c)Independent study(1)In generalThe Administrator shall seek to enter into an arrangement with the private scientific advisory group known as JASON to conduct a study of the plan of the Administrator to replace the W78 warhead. Such study shall include—(A)an assessment of the risks to certification; and(B)the need for planned upgrades to such warhead.(2)SubmissionNot later than 150 days after the date of the enactment of this Act, the Administrator shall submit to the congressional defense committees the study under paragraph (1), without change.3120.National Laboratory Jobs Access Program(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary may establish a program known as the Department of Energy National Lab Jobs ACCESS Program, under which the Secretary may award, on a competitive basis, 5-year grants to eligible entities described in subsection (c) for the Federal share of the costs of technical, skills-based preapprenticeship and apprenticeship programs that provide employer-driven or recognized postsecondary credentials during the grant period.(b)RequirementsA program funded by a grant awarded under this section shall develop and deliver customized and competency-based training that—(1)leads to recognized postsecondary credentials for secondary school and postsecondary students;(2)is focused on skills and qualifications needed, as determined by the Department of Energy in consultation with the national laboratories, to meet the immediate and on-going needs of traditional and emerging technician positions (including machinists and cyber security technicians) at the National Laboratories and covered facilities of the National Nuclear Security Administration;(3)creates an apprenticeship or preapprenticeship program in consultation with a National Laboratory or covered facility of the National Nuclear Security Administration; and(4)creates an apprenticeship or preapprenticeship program registered with and approved by the Secretary of Labor or a State Apprenticeship Agency.(c)Eligible EntitiesAn entity that is eligible to receive a grant under this section shall be a workforce intermediary or an eligible sponsor of a preapprenticeship or an apprenticeship program that—(1)demonstrates experience in implementing and providing career planning and career pathways towards apprenticeship or preapprenticeship programs;(2)(A)has a relationship with a National Laboratory or covered facility of the National Nuclear Security Administration;(B)has knowledge of technician workforce needs of such laboratory or facility and the associated security requirements of such laboratory or facility; and(C)is eligible to enter into an agreement with such laboratory or facility that would be paid for in part or entirely from grant funds received under this section;(3)demonstrates the ability to recruit and support individuals who plan to work in relevant technician positions upon the successful completion of such programs;(4)provides students who complete such programs with a recognized postsecondary credential, such as a journeyman craft license or an industry-recognized certification;(5)uses a customized training curriculum that is specifically aligned with employers, utilizing workplace learning advisors and on-the-job training to the greatest extent possible; and(6)demonstrates successful outcomes connecting graduates of such programs to careers relevant to such programs.(d)ApplicationsAn eligible entity seeking a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(e)PriorityIn selecting eligible entities to receive grants under this section, the Secretary shall prioritize an eligible entity that—(1)is a member of an industry or sector partnership;(2)provides the training described in subsection (b)—(A)at an institution of higher education (such as a community college) that includes basic science, technology, and mathematics education in the curriculum;(B)through an apprenticeship program that was registered with the Department of Labor or a State Apprenticeship Agency before the date on which the eligible entity applies for the grant under subsection (d); or(C)with respect to a preapprenticeship program, at a local educational agency, a secondary school, a provider of adult education, an area career and technical education school, or an appropriate community facility;(3)works with the Secretary of Defense, Secretary of Veteran Affairs, or veterans organizations to transition members of the Armed Forces and veterans to apprenticeship or preapprenticeship programs in a relevant sector;(4)plans to use the grant to carry out the training described in subsection (b) with an entity that receives State funding or is operated by a State agency; and(5)plans to use the grant to carry out the training described in subsection (b) for—(A)young adults ages 16 to 29, inclusive; or(B)individuals with barriers to employment.(f)Additional considerationIn making grants under this section, the Secretary shall consider regional diversity.(g)Limitation on applicationsAn eligible entity may not submit, either individually or as part of a joint application, more than 1 application for a grant under this section during any 1 fiscal year.(h)Limitations on amount of grantThe amount of a grant provided under this section for any 24-month period of the 5-year grant period shall not exceed $500,000.(i)Non-Federal shareThe non-Federal share of the cost of a customized training program carried out using a grant under this section shall be not less than 25 percent of the total cost of the program.(j)Technical assistanceThe Secretary may provide technical assistance to eligible entities described in subsection (c) to leverage the existing job training and education programs of the Department of Labor and other relevant programs at appropriate Federal agencies.(k)Report(1)In generalNot less than once every 2 years, the Secretary of Labor shall submit to Congress, and make publicly available on the website of the Department of Labor, a report on the program established under this section, including—(A)a description of—(i)any entity that receives a grant under this section;(ii)any activity carried out using the grants under this section; and(iii)best practices used to leverage the investment of the Federal Government under this section; and(B)an assessment of the results achieved by the program established under this section, including the rate of employment for participants after completing a job training and education program carried out using a grant under this section.(2)Provision of informationThe Secretary of Energy shall provide such information as necessary to the Secretary of Labor for purposes of the report under paragraph (1).(3)Performance reportsNot later than one year after the start of a new apprenticeship or preapprenticeship program established under this section, and annually thereafter, the entity carrying out the programs shall submit to the Secretary of Labor a report on the effectiveness of the program based on the accountability measures described in clauses (i) and (ii) of section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)).(l)DefinitionsIn this section:(1)ESEA termsThe terms local educational agency and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)WIOA termsThe terms career planning, community-based organization, customized training, economic development agency, individual with a barrier to employment, industry or sector partnership, on-the-job training, recognized postsecondary credential, and workplace learning advisor have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(3)ApprenticeshipThe term apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(4)Area career and technical education schoolThe term area career and technical education school has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(5)Community collegeThe term community college has the meaning given the term junior or community college in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)).(6)Covered facility of the National Nuclear Security AdministrationThe term covered facility of the National Nuclear Security Administration means a national security laboratory or a nuclear weapons production facility as such terms are defined in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501).(7)Eligible SponsorThe term eligible sponsor means a public organization or an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of that Code, that—(A)with respect to an apprenticeship program, administers such program through a partnership that may include—(i)an industry or sector partnership;(ii)an employer or industry association;(iii)a labor-management organization;(iv)a local workforce development board or State workforce development board;(v)a 2- or 4-year institution of higher education that offers an educational program leading to an associate’s or bachelor’s degree in conjunction with a certificate of completion of apprenticeship;(vi)the Armed Forces (including the National Guard and Reserves);(vii)a community-based organization; or(viii)an economic development agency; and(B)with respect to a preapprenticeship program, is a local educational agency, a secondary school, an area career and technical education school, a provider of adult education, a State workforce development board, a local workforce development board, or a community-based organization, that administers such program with any required coordination and necessary approvals from the Secretary of Labor or a State department of labor.(8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(9)Local workforce development boardThe term local workforce development board has the meaning given the term local board in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(10)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).(11)Provider of adult educationThe term provider of adult education has the meaning given that term in section 203 of the Adult Education and Literacy Act (29 U.S.C. 3272).(12)Related instructionThe term related instruction means an organized and systematic form of instruction designed to provide an apprentice with the knowledge of the technical subjects related to the occupation of the apprentice.(13)SecretaryThe term Secretary means the Secretary of Energy, in consultation with the Secretary of Labor, except as otherwise specified in this Act.(14)State workforce development boardThe term State workforce development board has the meaning given the term State board in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(15)Workforce intermediaryThe term workforce intermediary—(A)means an organization that proactively addresses workforce needs using a dual customer approach, which considers the needs of both employees and employers; and(B)may include a community organization, an employer organization, a community college, a temporary staffing agency, a State workforce development board, a local workforce development board, or a labor organization.3121.Independent review of plans and capabilities for nuclear verification, detection, and monitoring of nuclear weapons and fissile material(a)PlanNot later than 30 days after the date of the enactment of this Act, the Secretary of Energy, in consultation with the Secretary of Defense, shall seek to enter into a contract with the National Academies of Sciences to conduct an independent review and assessment of a plan for nuclear detection and verification and monitoring of nuclear weapons and fissile material.(b)ElementsThe review under subsection (a) shall include the following:(1)Recommendations for a national research infrastructure for enhanced nuclear verification, detection, and monitoring, with respect to policy, operations, and research, development, testing, and evaluation, including—(A)an evaluation of current national research enterprise for such nuclear verification, detection, and monitoring;(B)a plan for maximizing a national research enterprise to prevent the proliferation of nuclear weapons and fissile material;(C)integration of roles, responsibilities, and planning for such verification, detection, and monitoring within the Federal Government; and(D)a mechanism for the Department of Energy to consult across the intelligence community when setting the research agenda to ensure that goals and priorities are aligned.(2)Recommendations for international engagement for building cooperation and transparency, including bilateral and multilateral efforts, to improve inspections, detection, and monitoring, and to create incentives for cooperation and transparency.(3)Recommendations for—(A)research and development efforts to improve monitoring, detection, and in-field inspection and analysis capabilities, including persistent surveillance, remote monitoring, and rapid analysis of large data sets, including open-source data; and(B)measures to coordinate technical and operational requirements early in the process.(4)Recommendations for improved coordination between departments and agencies of the Federal Government and the military departments, national laboratories, commercial industry, and academia.(5)Recommendations for leveraging commercial capability, such as remote sensing.(c)Submission and briefingNot later than 270 days after the date of the enactment of this Act, the Secretary of Energy shall—(1)submit to the congressional defense committees a report containing the review under subsection (a); and(2)provide to such committees a briefing on such review.(d)FormThe review under subsection (a) and the report under subsection (c) shall be submitted in unclassified form, but may include a classified annex, consistent with the protection of intelligence sources and methods.3122.Funding for low-enriched uranium research and development(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated by this title for defense nuclear nonproliferation, as specified in the corresponding funding table in section 4701, for low-enriched uranium research and development is hereby increased by $20,000,000.(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated by this title for atomic energy defense activities, as specified in the corresponding funding table in section 4701, for Federal salaries and expenses is hereby reduced by $20,000,000.3123.Availability of amounts for denuclearization of Democratic People's Republic of North Korea(a)In generalThe amount authorized to be appropriated by section 3101 and available as specified in the funding table in section 4701 for defense nuclear nonproliferation is hereby increased by $10,000,000, with the amount of the increase to be available to develop and prepare to implement a comprehensive, long-term monitoring and verification program for activities related to the phased denuclearization of the Democratic People's Republic of North Korea, in coordination with relevant international partners and organizations.(b)OffsetThe amount authorized to be appropriated by this title and available as specified in the funding table in section 4701 for weapons activities for stockpile services, production support is hereby reduced by $10,000,000.3124.Accounting practices of National Nuclear Security Administration facilities(a)Sense of CongressIt is the sense of Congress that the Secretary of Energy should ensure that each laboratory operating contractor or plant or site manager of National Nuclear Security Administration sites applies generally accepted and consistent accounting best practices for laboratory, plant, or site directed research and development.(b)Report requiredNot later than 210 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall submit to the congressional defense committees a report that assesses the costs, benefits, risks, and other effects of the pilot program under section 3119 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 50 U.S.C. 2791 note).3125.Funding for inertial confinement fusion ignition and high yield program(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated by this title for Weapons Activities, as specified in the corresponding funding table in section 4701, for the Inertial Confinement Fusion Ignition and High Yield program, facility operations and target production, is hereby increased by $5,000,000. (b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated by this title for Weapons Activities, as specified in the corresponding funding table in section 4701, for Stockpile Services, management, technology, and production, is hereby reduced by $5,000,000.3126.Improvements to Energy Employees Occupational Illness Compensation Program Act of 2000(a)Office of OmbudsmanSection 3686 of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385s–15) is amended—(1)in subsection (c)—(A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and(B)by inserting after paragraph (1) the following new paragraph:(2)To provide guidance and assistance to claimants. ; and(2)in subsection (h), by striking 2019 and inserting 2020.(b)Advisory Board on Toxic Substances and Worker HealthSection 3687 of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385s–16) is amended—(1)in subsection (b)(1)—(A)in subparagraph (C), by striking ; and and inserting a semicolon;(B)in subparagraph (D), by striking ; and and inserting a semicolon; and(C)by adding after subparagraph (D) the following:(E)the claims adjudication process generally, including review of procedure manual changes prior to incorporation into the manual and claims for medical benefits; and(F)such other matters as the Secretary considers appropriate; and; (2)in subsection (g)—(A)by striking The Secretary of Energy shall and inserting The Secretary of Energy and the Secretary of Labor shall each; and(B)by adding at the end the following new sentence: The Secretary of Labor shall make available to the Board the program’s medical director, toxicologist, industrial hygienist and program’s support contractors as requested by the Board.;(3)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and(4)by inserting after subsection (g) the following:(h)Response to recommendationsNot later than 60 days after submission to the Secretary of Labor of the Board’s recommendations, the Secretary shall respond to the Board in writing, and post on the public Internet website of the Department of Labor, a response to the recommendations that—(1)includes a statement of whether the Secretary accepts or rejects the Board’s recommendations;(2)if the Secretary accepts the board’s recommendations, describes the timeline for when those recommendations will be implemented; and(3)if the Secretary does not accept the recommendations, describes the reasons the Secretary does not agree and provide all scientific research to the Board supporting that decision..3127.Civil penalties for violations of certain whistleblower protections(a)In generalSection 234A of the Atomic Energy Act of 1954 (42 U.S.C. 2282a) is amended—(1)in the heading, by inserting and Whistleblower after Safety;(2)in subsection a.—(A)by inserting , or who violates any applicable rule, regulation or order related to whistleblower protections, before shall be subject to a civil penalty; and(B)by adding at the end the following new sentence: The Secretary of Energy may carry out this section with respect to the National Nuclear Security Administration by acting through the Administrator for Nuclear Security.; and (3)by adding at the end the following new subsection:e.In this section, the term whistleblower protections means the protections for contractors from reprisals pursuant to section 4712 of title 41, United States Code, section 211 of the Energy Reorganization Act of 1974 (42 U.S.C. 5851), or other provisions of Federal law affording such protections. .3128.Limitation relating to reclassification of high-level waste(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Energy may be obligated or expended by the Secretary of Energy to apply the interpretation of high-level radioactive waste described in the notice published by the Secretary titled Supplemental Notice Concerning U.S. Department of Energy Interpretation of High-Level Radioactive Waste (84 Fed. Reg. 26835), or successor notice, with respect to such waste located in the State of Washington.(b)Rule of constructionNothing in subsection (a) may be construed as an affirmation of the interpretation of high-level radioactive waste of the Secretary of Energy described in such subsection.XXXIIDefense Nuclear Facilities Safety Board3201.AuthorizationThere are authorized to be appropriated for fiscal year 2020, $29,450,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.).3202.Improvements to Defense Nuclear Facilities Safety Board(a)Staff(1)Sense of CongressIt is the sense of Congress that the Defense Nuclear Facilities Safety Board is not adequately staffed, particularly given the ongoing increase in defense nuclear activities during the decade following the date of the enactment of this Act.(2)Executive Director of Operations(A)Establishment of positionSubsection (b) of section 313 of the Atomic Energy Act of 1954 (42 U.S.C. 2286b) is amended by adding at the end the following new paragraph:(3)(A)The Board shall have an Executive Director of Operations who shall be appointed under section 311(c)(7).(B)The Executive Director of Operations shall report to the Chairman.(C)The Executive Director of Operations shall be the senior employee of the Board responsible for—(i)general administration and technical matters;(ii)ensuring that the members of the Board are fully and currently informed with respect to matters for which the members are responsible; and(iii)the functions delegated by the Chairman pursuant to section 311(c)(3)(B)..(B)Delegation of functionsParagraph (3) of section 311(c) of such Act (42 U.S.C. 2286(c)) is amended—(i)by striking The Chairman and inserting (A) The Chairman; and(ii)by adding at the end the following new subparagraph:(B)In carrying out subparagraph (A), the Chairman shall delegate to the Executive Director of Operations established under section 313(b)(3) the following functions:(i)Administrative functions of the Board.(ii)Appointment and supervision of employees of the Board not specified under paragraph (7).(iii)Distribution of business among the employees and administrative units and offices of the Board.(iv)Preparation of—(I)proposals for the reorganization of the administrative units or offices of the Board;(II)the budget estimate for the Board; and(III)the proposed distribution of funds according to purposes approved by the Board..(3)Appointment and removal powersParagraph (7) of such section 311(c) is amended to read as follows:(7)(A)The Chairman, subject to the approval of the Board, shall appoint the senior employees described in subparagraph (C). Any member of the Board may propose to the Chairman an individual to be so appointed.(B)The Chairman, subject to the approval of the Board, may remove a senior employee described in subparagraph (C). Any member of the Board may propose to the Chairman an individual to be so removed.(C)The senior employees described in this subparagraph are the following senior employees of the Board:(i)The Executive Director of Operations established under section 313(b)(3).(ii)The general counsel..(4)Full-time equivalent personnel levelsSection 313(b)(1)(A) of such Act (42 U.S.C. 2286b(b)(1)(A)) is amended by striking but not  and all that follows through the semicolon and inserting but not fewer than the equivalent of 110 full-time employees and not more than the equivalent of 130 full-time employees;.(b)Public health and safetySection 312(a) of such Act (42 U.S.C. 2286a(a)) is amended by inserting before the period at the end the following: , including with respect to the health and safety of employees and contractors at such facilities.(c)Access to facilities, personnel, and informationSection 314 of such Act (42 U.S.C. 2286c) is amended—(1)in subsection (a)—(A)by striking The Secretary of Energy and inserting Except as specifically provided by this section, the Secretary of Energy;(B)by striking ready access both places it appears and inserting prompt and unfettered access; and(C)by adding at the end the following new sentence: The access provided to facilities, personnel, and information under this subsection shall be provided without regard to the hazard or risk category assigned to a facility by the Secretary.; and(2)by striking subsection (b) and inserting the following new subsections:(b)Authority of Secretary deny informationThe Secretary may only deny access to information pursuant to subsection (a)—(1)to any person who—(A)has not been granted an appropriate security clearance or access authorization by the Secretary; or(B)does not need such access in connection with the duties of such person; or(2)if such denial is authorized by a provision of Federal law that specifically limits the right of the Board to access such information.(c)Application of nondisclosure protections by BoardThe Board may not publicly disclose information provided under this section if such information is otherwise protected from disclosure by law, including deliberative process information..XXXIVNaval Petroleum Reserves3401.Authorization of appropriations(a)AmountThere are hereby authorized to be appropriated to the Secretary of Energy $14,000,000 for fiscal year 2020 for the purpose of carrying out activities under chapter 869 of title 10, United States Code, relating to the naval petroleum reserves.(b)Period of availabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended.XXXVMaritime MattersAMaritime Administration3501.Authorization of the Maritime AdministrationThere are authorized to be appropriated to the Department of Transportation for fiscal year 2020, to be available without fiscal year limitation if so provided in appropriations Acts, for programs associated with maintaining the United States merchant marine, the following amounts:(1)For expenses necessary for operations of the United States Merchant Marine Academy, $81,944,000, of which—(A)$77,944,000 shall be for Academy operations; and(B)$4,000,000 shall remain available until expended for capital asset management at the Academy.(2)For expenses necessary to support the State maritime academies, $38,480,000, of which—(A)$2,400,000 shall remain available until September 30, 2020, for the Student Incentive Program;(B)$30,080,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels; and(C)$6,000,000 shall remain available until expended for direct payments to such academies.(3)For expenses necessary to support the National Security Multi-Mission Vessel Program, $300,000,000, which shall remain available until expended.(4)For expenses necessary to support Maritime Administration operations and programs, $53,273,000.(5)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $5,000,000, which shall remain available until expended.(6)For expenses necessary to maintain and preserve a United States flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $300,000,000.(7)For expenses necessary for the loan guarantee program authorized under chapter 537 of title 46, United States Code, $33,000,000, of which—(A)$30,000,000 may be used for the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5))) of loan guarantees under the program; and(B)$3,000,000 may be used for administrative expenses relating to loan guarantee commitments under the program.(8)For expenses necessary to provide small shipyards and maritime communities grants under section 54101 of title 46, United States Code, $35,000,000.3502.Reauthorization of Maritime Security Program(a)Award of operating agreementsSection 53103 of title 46, United States Code, is amended by striking 2025 each place it appears and inserting 2035.(b)Effectiveness of operating agreementsSection 53104(a) of title 46, United States Code, is amended by striking 2025 and inserting 2035.(c)PaymentsSection 53106(a)(1) of title 46, United States Code, is amended—(1)in subparagraph (B), by striking and;(2)in subparagraph (C), by striking $3,700,000 for each of fiscal years 2022, 2023, 2024, and 2025. and inserting $5,300,000 for each of fiscal years 2022, 2023, 2024, and 2025; and; and(3)by adding at the end the following new subparagraphs: (D)$5,800,000 for each of fiscal years 2026, 2027, and 2028; (E)$6,300,000 for each of fiscal years 2029, 2030, and 2031; and(F)$6,800,000 for each of fiscal years 2032, 2033, 2034, and 2035..(d)Authorization of appropriationsSection 53111 of title 46, United States Code, is amended—(1)in paragraph (2), by striking and;(2)in paragraph (3), by striking $222,000,000 for each fiscal year thereafter through fiscal year 2025. and inserting $318,000,000 for each of fiscal years 2022, 2023, 2024, and 2025;; and(3)by adding at the end the following new paragraphs:(4)$348,000,000 for each of fiscal years 2026, 2027, and 2028;(5)$378,000,000 for each of fiscal years 2029, 2030, and 2031; and(6)$408,000,000 for each of fiscal years 2032, 2033, 2034, and 2035..3503.Maritime Occupational Safety and Health Advisory CommitteeSection 7 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 656) is amended by adding at the end the following:(d)There is established a Maritime Occupational Safety and Health Advisory Committee, which shall be a continuing body and shall provide advice to the Secretary in formulating maritime industry standards and regarding matters pertaining to the administration of this Act related to the maritime industry. The composition of such advisory committee shall be consistent with the advisory committees established under subsection (b). A member of the advisory committee who is otherwise qualified may continue to serve until a successor is appointed. The Secretary may promulgate or amend regulations as necessary to implement this subsection..3504.Military to mariner program(a)Credentialing supportNot later than one year after the date of the enactment of this Act, the Secretary of Defense and the Secretary of the Department in which the Coast Guard operates, in coordination with one another and with the United States Committee on the Marine Transportation System, and in consultation with the Merchant Marine Personnel Advisory Committee, shall identify all training and experience within each of the Armed Forces that may qualify for merchant mariner credentialing, and submit a list of all identified training and experience to the United States Coast Guard National Maritime Center for a determination of whether such training and experience counts for credentialing purposes.(b)Review of applicable serviceThe United States Coast Guard Commandant shall make a determination of whether training and experience counts for credentialing purposes, as described in subsection (a), not later than 6 months after the date on which the United States Coast Guard National Maritime Center receives a submission under subsection (a) identifying a training or experience and requesting such a determination.(c)Fees and servicesThe Secretary of Defense and the Secretary of the Department in which the Coast Guard operates, with respect to the applicable services in their respective departments, shall—(1)take all necessary and appropriate actions to provide for the waiver of fees through the National Maritime Center license evaluation, issuance, and examination for members of the Armed Forces on active duty, if a waiver is authorized and appropriate, and, if a waiver is not granted, take all necessary and appropriate actions to provide for the payment of fees for members of the Armed Forces on active duty by the applicable service to the fullest extent permitted by law;(2)direct the Armed Forces to take all necessary and appropriate actions to provide for Transportation Worker Identification Credential cards for members of the Armed Forces on active duty pursuing or possessing a mariner credential, such as implementation of an equal exchange process for active duty service members at no or minimal cost;(3)ensure that members of the Armed Forces who are to be discharged or released from active duty and who request certification or verification of sea service be provided such certification or verification no later than one month after discharge or release;(4)ensure the Armed Forces have developed, or continue to operate, as appropriate, the online resource known as Credentialing Opportunities On-Line to support separating members of the Armed Forces who are seeking information and assistance on merchant mariner credentialing; and(5)not later than one year after the date of enactment of this section, take all necessary and appropriate actions to review and implement service-related medical certifications to merchant mariner credential requirements.(d)Advancing military to mariner within the employer agencies(1)In GeneralThe Secretary of Defense and the Secretary of the Department in which the Coast Guard operates shall have direct hiring authority to employ separated members of the Armed Forces with valid merchant mariner licenses or sea service experience in support of United States national maritime needs, including the Army Corps of Engineers.(2)Appointments of retired members of the Armed ForcesExcept in the case of positions in the Senior Executive Service, the requirements of section 3326(b) of title 5, United States Code, shall not apply with respect to the hiring of a separated member of the Armed Forces under paragraph (1).(e)Separated member of the Armed ForcesIn this section, the term separated member of the Armed Forces means an individual who—(1)is retiring or is retired as a member of the Armed Forces;(2)is voluntarily separating or voluntarily separated from the Armed Forces at the end of enlistment or service obligation; or(3)is administratively separating or has administratively separated from the Armed Forces with an honorable or general discharge characterization.BTanker Security Fleet3511.Tanker Security Fleet(a)In generalSubtitle VII of title 46, United States Code, is amended by adding at the end the following:707Tanker Security Fleet70701. Definitions. 70702. Establishment of the Tanker Security Fleet. 70703. Vessel standards. 70704. Award of operating agreements. 70705. Effectiveness of operating agreements. 70706. Obligations and rights under operating agreements. 70707. Payments. 70708. National security requirements. 70709. Regulatory relief. 70710. Special rule regarding age of participating Fleet vessels. 70711. Regulations. 70712. Authorization of appropriations. 70713. Acquisition of Fleet vessels.70701.DefinitionsIn this chapter:(1)Foreign commerceThe term foreign commerce means—(A)commerce or trade between the United States, its territories or possessions, or the District of Columbia, and a foreign country; and(B)commerce or trade between foreign countries including trade between foreign ports in accordance with normal commercial bulk shipping practices in such a manner as will permit vessels of the United States freely to compete with foreign-flag liquid bulk carrying vessels in their operation or in competing charters, subject to rules and regulations promulgated by the Secretary of Transportation pursuant to this chapter or subtitle.(2)Participating Fleet vesselThe term participating Fleet vessel means any tank vessel covered by an operating agreement under this chapter on or after January 1, 2021.(3)PersonThe term person includes corporations, partnerships, and associations existing under, or authorized by, laws of the United States, or any State, territory, district, or possession thereof, or any foreign country.(4)Tank vesselThe term tank vessel has the meaning that term has under section 2101 of this title.(5)United states citizen trustThe term United States citizen trust—(A)means a trust for which—(i)each of the trustees is a citizen of the United States; and(ii)the application for documentation of the vessel under chapter 121 of this title includes an affidavit of each trustee stating that the trustee is not aware of any reason involving a beneficiary of the trust that is not a citizen of the United States, or involving any other person who is not a citizen of the United States, as a result of which the beneficiary or other person would hold more than 25 percent of the aggregate power to influence or limit the exercise of the authority of the trustee with respect to matters involving any ownership or operation of the vessel that may adversely affect the interests of the United States;(B)does not include a trust for which any person that is not a citizen of the United States has authority to direct, or participate in directing, a trustee for a trust in matters involving any ownership or operation of the vessel that may adversely affect the interests of the United States or in removing a trustee without cause, either directly or indirectly through the control of another person, unless the trust instrument provides that persons who are not citizens of the United States may not hold more than 25 percent of the aggregate authority to so direct or remove a trustee; and(C)may include a trust for which a person who is not a citizen of the United States holds more than 25 percent of the beneficial interest in the trust.70702.Establishment of the Tanker Security Fleet(a)In generalThe Secretary of Transportation, in consultation with the Secretary of Defense, shall establish a fleet of active, commercially viable, militarily useful, privately owned product tankers to meet national defense and other security requirements and maintain a United States presence in international commercial shipping. The fleet shall consist of privately owned vessels of the United States for which there are in effect operating agreements under this chapter, and shall be known as the Tanker Security Fleet (hereinafter in this chapter referred to as the Fleet).(b)Vessel EligibilityA vessel is eligible to be included in the Fleet if the vessel—(1)meets the requirements under paragraph (1), (2), (3), or (4) of subsection (c);(2)is operated (or in the case of a vessel to be constructed, will be operated) in providing transportation in United States foreign commerce;(3)is self-propelled;(4)is not more than ten years of age on the date the vessel is first included in the Fleet and not more than 25 years of age at any time during which the vessel is included in the Fleet;(5)is determined by the Secretary of Defense to be suitable for use by the United States for national defense or military purposes in time of war or national emergency; (6)is commercially viable, as determined by the Secretary of Transportation; and(7)is—(A)a vessel of the United States; or(B)not a vessel of the United States, but—(i)the owner of the vessel has demonstrated an intent to have the vessel documented under chapter 121 of this title if it is included in the Fleet; and(ii)at the time an operating agreement is entered into under this chapter, the vessel is eligible for documentation under chapter 121 of this title.(c)Requirements regarding citizenship of owners, charterers, and operators(1)Vessels owned and operated by section 50501 citizensA vessel meets the requirements of this paragraph if, during the period of an operating agreement under this chapter that applies to the vessel, the vessel will be owned and operated by one or more persons that are citizens of the United States under section 50501 of this title.(2)Vessels owned by a section 50501 citizen, or United States citizen trust, and chartered to a documentation citizenA vessel meets the requirements of this paragraph if—(A)during the period of an operating agreement under this chapter that applies to the vessel, the vessel will be—(i)owned by a person that is a citizen of the United States under section 50501 of this title or that is a United States citizen trust; and(ii)demise chartered to a person—(I)that is eligible to document the vessel under chapter 121 of this title;(II)the chairman of the board of directors, chief executive officer, and a majority of the members of the board of directors of which are citizens of the United States under section 50501 of this title, and are appointed and subjected to removal only upon approval by the Secretary; and(III)that certifies to the Secretary that there are no treaties, statutes, regulations, or other laws that would prohibit the owner or operator for the vessel from performing its obligations under an operating agreement under this chapter;(B)in the case of a vessel that will be demise chartered to a person that is owned or controlled by another person that is not a citizen of the United States under section 50501 of this title, the other person enters into an agreement with the Secretary not to influence the operation of the vessel in a manner that will adversely affect the interests of the United States; and(C)the Secretary of Transportation and the Secretary of Defense notify the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives that the Secretaries concur with the certification required under subparagraph (A)(ii)(III), and have reviewed and agree that there are no legal, operational, or other impediments that would prohibit the owner or operator for the vessel from performing its obligations under an operating agreement under this chapter.(3)Vessels owned and operated by a defense owner or operatorA vessel meets the requirements of this paragraph if—(A)during the period of an operating agreement under this chapter that applies to the vessel, the vessel will be owned and operated by a person that—(i)is eligible to document a vessel under chapter 121 of this title;(ii)operates or manages other vessels of the United States for the Secretary of Defense, or charters other vessels to the Secretary of Defense;(iii)has entered into a special security agreement for the purpose of this paragraph with the Secretary of Defense;(iv)makes the certification described in paragraph (2)(A)(ii)(III); and(v)in the case of a vessel described in paragraph (2)(B), enters into an agreement referred to in that subparagraph; and(B)the Secretary of Transportation and the Secretary of Defense notify the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives that they concur with the certification required under subparagraph (A)(iv), and have reviewed and agree that there are no legal, operational, or other impediments that would prohibit the owner or operator for the vessel from performing its obligations under an operating agreement under this chapter.(4)Vessels owned by documentation citizens and chartered to section 50501 citizensA vessel meets the requirements of this paragraph if, during the period of an operating agreement under this chapter, the vessel will be—(A)owned by a person who is eligible to document a vessel under chapter 121 of this title; and(B)demise chartered to a person that is a citizen of the United States under section 50501 of this title.(d)Request by secretary of defenseThe Secretary of Defense shall request that the Commandant of the Coast Guard issue any waiver under section 501 of this title that the Secretary of Defense determines is necessary for purposes of this chapter.(e)Vessel standards(1)Certificate of InspectionA vessel used to provide oceangoing transportation that the Commandant of the Coast Guard determines meets the criteria of subsection (b) but which, on the date of enactment of this section, is not documented under chapter 121 of this title, shall be eligible for a certificate of inspection if the Commandant of the Coast Guard determines that—(A)the vessel is classed by and designed in accordance with the rules of the American Bureau of Shipping, or another classification society accepted by the Commandant of the Coast Guard;(B)the vessel complies with applicable international agreements and associated guidelines, as determined by the country in which the vessel was documented immediately before becoming documented under chapter 121 of this title; and(C)the country has not been identified by the Commandant of the Coast Guard as inadequately enforcing international vessel regulations as to that vessel.(2)Reliance on classification society(A)In generalThe Commandant of the Coast Guard may rely on a certification from the American Bureau of Shipping or, subject to subparagraph (B), another classification society accepted by the Commandant of the Coast Guard, to establish that a vessel is in compliance with the requirements of paragraph (1).(B)Foreign classification societyThe Secretary may accept certification from a foreign classification society under subparagraph (A) only—(i)to the extent that the government of the foreign country in which the society is headquartered provides access on a reciprocal basis to the American Bureau of Shipping; and(ii)if the foreign classification society has offices and maintains records in the United States.70703.Vessel standards(a)Certificate of inspectionA vessel used to provide transportation service as a common carrier that the Secretary of Transportation determines meets the criteria of section 53102(b) of this title, which on the date of enactment of this section is not a documented vessel (as that term is defined in section 106 of this title), shall be eligible for a certificate of inspection if the Secretary determines that—(1)the vessel is classed by and designed in accordance with the rules of the American Bureau of Shipping or another classification society accepted by the Secretary;(2)the vessel complies with applicable international agreements and associated guidelines, as determined by the country in which the vessel was documented immediately before becoming a documented vessel (as defined in that section); and(3)that country has not been identified by the Secretary as inadequately enforcing international vessel regulations as to that vessel.(b)Continued Eligibility for CertificateSubsection (a) does not apply to any vessel that has failed to comply with the applicable international agreements and association guidelines referred to in subsection (a)(2).(c)Reliance on Classification Society(1)In generalThe Secretary may rely on a certification from the American Bureau of Shipping or, subject to paragraph (2), another classification society accepted by the Secretary, to establish that a vessel is in compliance with the requirements of subsections (a) and (b).(2)Foreign classification societyThe Secretary may accept certification from a foreign classification society under paragraph (1) only—(A)to the extent that the government of the foreign country in which the society is headquartered provides access on a reciprocal basis to the American Bureau of Shipping; and(B)if the foreign classification society has offices and maintains records in the United States.70704.Award of operating agreements(a)In generalThe Secretary of Transportation shall require, as a condition of including any vessel in the Fleet, that the owner or operator of the vessel enter into an operating agreement with the Secretary under this section.(b)Procedure for applications(1)Participating Fleet vessels(A)In GeneralThe Secretary of Transportation shall accept an application for an operating agreement for a participating Fleet vessel under the priority under paragraph (2) only from a person that has authority to enter into an operating agreement under this chapter.(B)Vessel under demise charterFor purposes of subparagraph (A), in the case of a vessel that is subject to a demise charter that terminates by its own terms on September 30, 2035 (without giving effect to any extension provided therein for completion of a voyage or to effect the actual redelivery of the vessel), or that is terminable at the will of the owner of the vessel after such date, only the owner of the vessel shall be treated as having the authority referred to in subparagraph (A).(C)Vessel owned by a united states citizen trustFor purposes of subparagraph (B), in the case of a vessel owned by a United States citizen trust, the term owner of the vessel includes the beneficial owner of the vessel with respect to such trust.(2)Discretion within priorityThe Secretary of Transportation—(A)may award operating agreements under paragraph (1) according to such priorities as the Secretary considers appropriate; and(B)shall award operating agreements within any such priority—(i)in accordance with operational requirements specified by the Secretary of Defense;(ii)in the case of operating agreements awarded under subparagraph (B) of paragraph (1), according to applicants’ records of owning and operating vessels; and(iii)subject to approval of the Secretary of Defense.(c)LimitationFor any fiscal year, the Secretary may not award operating agreements under this chapter that require payments under section 70707 of this title for more than 10 vessels.70705.Effectiveness of operating agreements(a)In generalSubject to the availability of appropriations for such purpose, the Secretary of Transportation may enter into an operating agreement under this chapter for fiscal year 2021 and any subsequent fiscal year. Each such agreement may be renewed annually for up to seven years.(b)Vessels under charter to the United StatesThe owner or operator of a vessel under charter to the United States is eligible to receive payments pursuant to any operating agreement that covers such vessel.(c)Termination(1)Termination by Secretary for lack of owner or operator complianceIf the owner or operator with respect to an operating agreement materially fails to comply with the terms of the agreement—(A)the Secretary shall notify the owner or operator and provide a reasonable opportunity to comply with the operating agreement; and (B)the Secretary shall terminate the operating agreement if the owner or operator fails to achieve such compliance.(2)Termination by owner or operator(A)In generalIf an owner or operator provides notice of the intent to terminate an operating agreement under this chapter on a date specified by not later than 60 days prior to such date, such agreement shall terminate on the date specified by the owner or operator.(B)ReplacementAn operating agreement with respect to a vessel shall terminate on the date that is three years after the date on which the vessel begins operating under the agreement, if—(i)the owner or operator notifies the Secretary, by not later than two years after the date the vessel begins operating under the agreement, that the owner or operator intends to terminate the agreement under this subparagraph; and(ii)the Secretary of Transportation, in coordination with the Secretary of Defense, determines that—(I)an application for an operating agreement under this chapter has been received for a replacement vessel that is acceptable to the Secretaries; and(II)during the period of an operating agreement under this chapter that applies to the replacement vessel, the replacement vessel will be—(aa)owned and operated by one or more persons that are citizens of the United States under section 50501 of this title; or(bb)owned by a person who is eligible to document the vessel under chapter 121 of this title, and operated by a person that is a citizen of the United States under section 50501 of this title.(d)Nonrenewal for lack of funds(1)In generalIf sufficient funds are not made available to carry out an operating agreement under this chapter—(A)the Secretary of Transportation shall submit to the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives notice that such agreement shall be not renewed effective on the 60th day of the fiscal year, unless such funds are made available before such day; and(B)effective on the 60th day of such fiscal year, terminate such agreement and provide notice of such termination to the owner or operator of the vessel covered by the agreement.(2)Release of vessels from obligationsIf an operating agreement for a vessel under this chapter is not renewed pursuant to paragraph (1), then the owner or operator of the vessel is released from any further obligation under the operating agreement as of the date of such termination or nonrenewal.(3)Foreign transfer and registrationThe owner or operator of a vessel covered by an operating agreement under this chapter may transfer and register such vessel under a foreign registry that is acceptable to the Secretary and the Secretary of Defense, notwithstanding section 70701 of this title.(4)RequisitionIf chapter 563 of this title is applicable to a vessel after registration, then the vessel is available to be requisitioned by the Secretary pursuant to chapter 563 of this title.70706.Obligations and rights under operating agreements(a)Operation of VesselAn operating agreement under this chapter shall require that, during the period the vessel covered by the agreement is operating under the agreement the vessel shall—(1)be operated in the United States foreign commerce, mixed United States foreign commerce and domestic trade allowed under a registry endorsement issued under section 12111 of this title, foreign-to-foreign commerce, or under a charter to the United States;(2)not be operated in the coastwise trade except as described in paragraph (1); and(3)be documented under chapter 121 of this title.(b)Operating agreement is an obligation of the United States GovernmentAn operating agreement under this chapter constitutes a contractual obligation of the United States Government to pay the amounts provided for in the agreement to the extent of actual appropriations.(c)Obligations of owner or operator(1)In generalThe owner or operator of a vessel covered by an operating agreement under this chapter shall agree, as a condition of such agreement, to remain obligated to carry out the requirements described in paragraph (2) until the termination date specified in the agreement, even in the case of early termination of the agreement under section 70705(c) of this title. This subsection shall not apply in the case of an operating agreement terminated for lack of funds under section 70705(d) of this title.(2)RequirementsThe requirements described in this paragraph are the following:(A)To continue the documentation of the vessel under chapter 121 of this title.(B)To be bound by the requirements of section 70708 of this title.(C)That all terms and conditions of an emergency preparedness agreement entered into under section 70708 of this title shall remain in effect, except that the terms of such emergency preparedness agreement may be modified by the mutual consent of the owner or operator, the Secretary and the Secretary of Defense as provided in such section.(d)Transfer of operating agreementsThe owner or operator of a vessel covered by an operating agreement under this chapter may transfer that agreement (including all rights and obligations under the agreement) to any person that is eligible to enter into that operating agreement under this chapter, if the transfer is approved by the Secretary of Transportation and the Secretary of Defense.(e)Replacement of vessels covered by agreementsA owner or operator may replace a vessel covered by an operating agreement with another vessel that is eligible to be included in the Fleet under section 70702(b), if the Secretary of Transportation, in coordination with the Secretary of Defense, approves the replacement of the vessel. In selecting a replacement vessel, the owner or operator shall give primary consideration to—(1)the commercial viability of the vessel;(2)the utility of the vessel with respect to the operating requirements of the owner or operator; and(3)ensuring that the commercial and military utility of any replacement vessel is not less than that of the initial vessel.70707.Payments(a)Annual paymentSubject to the availability of appropriations for such purpose and the other provisions of this chapter, the Secretary shall pay to the owner or operator of a vessel covered by an operating agreement under this chapter an amount equal to $6,000,000 for each vessel covered by the agreement for each fiscal year that the vessel is covered by the agreement. Such amount shall be paid in equal monthly installments on the last day of each month. The amount payable under this subsection may not be reduced except as provided by this section.(b)Certification required for paymentAs a condition of receiving payment under this section for a fiscal year for a vessel, the owner or operator for the vessel shall certify, in accordance with regulations issued by the Secretary, that the vessel has been and will be operated in accordance with section 70706 of this title for at least 320 days during the fiscal year. Days during which the vessel is drydocked, surveyed, inspected, or repaired shall be considered days of operation for purposes of this subsection.(c)General limitationsThe Secretary may not make any payment under this chapter for a vessel with respect to any days for which the vessel is—(1)not operated or maintained in accordance with an operating agreement under this chapter; or(2)more than 25 years of age.(d)Reductions in paymentsWith respect to payments under this chapter for a vessel covered by an operating agreement, the Secretary—(1)except as provided in paragraph (2), may not reduce such a payment for the operation of the vessel to carry military or other preference cargoes under section 55302(a), 55304, 55305, or 55314 of this title, section 2631 of title 10, or any other cargo preference law of the United States;(2)may not make such a payment for any day that the vessel is engaged in transporting more than 7,500 tons of civilian bulk preference cargoes pursuant to section 55302(a), 55305, or 55314 of this title, section 90l(a) or (b) of the Merchant Marine Act, 1936 (46 App. U.S.C. 124l(a), 1241(b), or 1241(f)), that is bulk cargo; and(3)shall make a pro rata reduction for each day less than 320 in a fiscal year that the vessel is not operated in accordance with section 70706 of this title.(e)Limitations regarding noncontiguous domestic trade(1)In generalNo owner or operator shall receive payments pursuant to this chapter during a period in which it participates in noncontiguous domestic trade.(2)Limitation on applicationParagraph (1) shall not apply to a owner or operator that is a citizen of the United States within the meaning of section 50501 of this title, applying the 75 percent ownership requirement of that section.(3)Participates in a noncontiguous trade definedIn this subsection the term participates in a noncontiguous domestic trade means directly or indirectly owns, charters, or operates a vessel engaged in transportation of cargo between a point in the contiguous 48 States and a point in Alaska, Hawaii, or Puerto Rico, other than a point in Alaska north of the Arctic Circle.70708.National security requirements(a)Emergency preparedness agreement requiredThe Secretary of Transportation, in coordination with the Secretary of Defense, shall establish an emergency preparedness program under this section under which the owner or operator of a vessel covered by an operating agreement under this chapter shall agree, as a condition of the operating agreement, to enter into an emergency preparedness agreement with the Secretaries. Each such emergency preparedness agreement shall be entered into as promptly as practicable after the owner or operator has entered into the operating agreement.(b)Terms of agreementThe terms of an agreement under this section—(1)shall provide that upon request by the Secretary of Defense during time of war or national emergency, or whenever determined by the Secretary of Defense to be necessary for national security or contingency operation (as that term is defined in section 101 of title 10), the owner or operator shall make available commercial transportation resources (including services) described in subsection (d) to the Secretary of Defense;(2)shall include such additional terms as may be established by the Secretary of Transportation and the Secretary of Defense; and(3)shall allow for the modification or addition of terms upon agreement by the Secretary of Transportation and the owner or operator and the approval by the Secretary of Defense.(c)Participation after expiration of operating agreementExcept as provided by section 70706 of this title, the Secretary may not require, through an emergency preparedness agreement or an operating agreement, that an owner or operator of a vessel covered by an operating agreement continue to participate in an emergency preparedness agreement after the operating agreement has expired according to its terms or is otherwise no longer in effect. After the expiration of an emergency preparedness agreement, a owner or operator may voluntarily continue to participate in the agreement.(d)Resources made availableThe commercial transportation resources to be made available under an emergency preparedness agreement shall include vessels or capacity in vessels, terminal facilities, management services, and other related services, or any agreed portion of such nonvessel resources for activation as the Secretary of Defense may determine to be necessary, seeking to minimize disruption of the owner or operator’s service to commercial customers.(e)Compensation(1)In generalEach emergency preparedness agreement under this section shall provide that the Secretary of Defense shall pay fair and reasonable compensation for all commercial transportation resources provided pursuant to this section.(2)Specific requirementsCompensation under this subsection—(A)shall not be less than the owner or operator’s commercial market charges for like transportation resources;(B)shall be fair and reasonable considering all circumstances;(C)shall be provided from the time that a vessel or resource is required by the Secretary of Defense until the time it is redelivered to the owner or operator and is available to reenter commercial service; and(D)shall be in addition to and shall not in any way reflect amounts payable under section 70707 of this title.(f)Temporary replacement vesselsNotwithstanding section 55302(a), 55304, 55305, or 55314 of this title, section 2631 of title 10, or any other cargo preference law of the United States—(1)an owner or operator may operate or employ in foreign commerce a foreign-flag vessel or foreign-flag vessel capacity as a temporary replacement for a vessel of the United States or vessel of the United States capacity that is activated by the Secretary of Defense under an emergency preparedness agreement or a primary Department of Defense sealift readiness program; and(2)such replacement vessel or vessel capacity shall be eligible during the replacement period to transport preference cargoes subject to sections 55302(a), 55304, 55305, and 55314 of this title and section 2631 of title 10 to the same extent as the eligibility of the vessel or vessel capacity replaced.(g)Redelivery and Liability of the United States for Damages(1)In generalAll commercial transportation resources activated under an emergency preparedness agreement shall, upon termination of the period of activation, be redelivered to the owner or operator in the same good order and condition as when received, less ordinary wear and tear, or the Secretary of Defense shall fully compensate the owner or operator for any necessary repair or replacement.(2)Limitation on United States liabilityExcept as may be expressly agreed in an emergency preparedness agreement, or as otherwise provided by law, the Government shall not be liable for disruption of an owner or operator’s commercial business or other consequential damages to an owner or operator arising from the activation of commercial transportation resources under an emergency preparedness agreement.70709.Regulatory relief(a)Operation in foreign commerceAn owner or operator for a vessel included in an operating agreement under this chapter may operate the vessel in the foreign commerce of the United States without restriction.(b)Other restrictionsThe restrictions of section 55305(a) of this title concerning the building, rebuilding, or documentation of a vessel in a foreign country shall not apply to a vessel for any day the operator of the vessel is receiving payments for the operation of that vessel under an operating agreement under this chapter.(c)Telecommunications equipmentThe telecommunications and other electronic equipment on an existing vessel that is redocumented under the laws of the United States for operation under an operating agreement under this chapter shall be deemed to satisfy all Federal Communications Commission equipment certification requirements, if—(1)such equipment complies with all applicable international agreements and associated guidelines as determined by the country in which the vessel was documented immediately before becoming documented under the laws of the United States;(2)that country has not been identified by the Secretary as inadequately enforcing international regulations as to that vessel; and(3)at the end of its useful life, such equipment shall be replaced with equipment that meets Federal Communications Commission equipment certification standards.70710.Special rule regarding age of participating Fleet vesselsAny age restriction under section 70702(b)(4) of this title shall not apply to a participating Fleet vessel during the 30-month period beginning on the date the vessel begins operating under an operating agreement under this chapter, if the Secretary of Transportation determines that the owner or operator of the vessel has entered into an arrangement to obtain and operate under the operating agreement for the participating Fleet vessel a replacement vessel that, upon commencement of such operation, will be eligible to be included in the Fleet under section 70702(b) of this title.70711.RegulationsThe Secretary of Transportation and the Secretary of Defense may each prescribe rules as necessary to carry out their respective responsibilities under this chapter.70712.Authorization of appropriationsThere is authorized to be appropriated for payments under section 70707, $60,000,000 for each of fiscal years 2021 through 2035, to remain available until expended.70713.Acquisition of Fleet vessels(a)In generalUpon replacement of a Fleet Vessel under an operating agreement under this chapter, and subject to agreement by the owner or operator of the vessel, the Secretary of Transportation is authorized, subject to the concurrence of the Secretary of Defense, to acquire the vessel being replaced for inclusion in the National Defense Reserve Fleet.(b)RequirementsTo be eligible for acquisition by the Secretary of Transportation under this section a vessel shall—(1)have been covered by an operating agreement under this chapter for not less than three years; and(2)meet recapitalization requirements for the Ready Reserve Force.(c)Fair market valueA fair market value shall be established by the Maritime Administration for acquisition of an eligible vessel under this section.(d)AppropriationsVessel acquisitions under this section shall be subject to the availability of appropriations. Amounts made available to carry out this section shall be derived from amounts authorized to be appropriated for the National Defense Reserve Fleet. Amounts authorized to be appropriated to carry out the Maritime Security Program may not be use to carry out this section..(b)Clerical amendmentThe table of chapters for subtitle VII of title 46, United States Code, is amended by adding at the end the following:707.Tanker Security Fleet70701.(c)Deadline for accepting applications(1)In generalThe Secretary of Transportation shall begin accepting applications for enrollment of vessels in the Tanker Security Fleet established under chapter 707 of title 46, United States Code, as added by subsection (a), by not later than 30 days after the date of the enactment of this Act.(2)ApprovalNot later than 90 days after receipt of an application for the enrollment of a vessel in the Tanker Security Fleet, the Secretary, in coordination with the Secretary of Defense shall—(A)approve the application and enter into an operating agreement with the applicant; or(B)provide to the applicant a written explanation for the denial of the application.CCable Security Fleet3521.Establishment of Cable Security Fleet(a)In generalTitle 46, United States Code, is amended by inserting before chapter 533 the following new chapter:532Cable Security FleetSec. 53201. Definitions. 53202. Establishment of the Cable Security Fleet. 53203. Award of operating agreements. 53204. Effectiveness of operating agreements. 53205. Obligations and rights under operating agreements. 53206. Payments. 53207. National security requirements. 53208. Regulatory relief. 53209. Authorization of appropriations.53201.DefinitionsIn this chapter:(1)Cable servicesThe term cable services means the installation, maintenance, or repair of submarine cables and related equipment, and related cable vessel operations.(2)Cable vesselThe term cable vessel means a vessel—(A)classed as a cable ship or cable vessel by, and designed in accordance with the rules of, the American Bureau of Shipping, or another classification society accepted by the Secretary; and(B)capable of installing, maintaining, and repairing submarine cables.(3)Cable fleetThe term Cable Fleet means the Cable Security Fleet established under section 53202(a).(4)Contingency agreementThe term Contingency Agreement means the agreement required by section 53207.(5)ContractorThe term Contractor means an owner or operator of a vessel that enters into an Operating Agreement for a cable vessel with the Secretary under section 53203.(6)Fiscal yearThe term fiscal year means any annual period beginning on October 1 and ending on September 30.(7)Operating agencyThe term Operating Agency means that agency or component of the Department of Defense so designated by the Secretary of Defense under this chapter.(8)Operating agreement or agreementThe terms Operating Agreement or Agreement mean the agreement required by section 53203.(9)PersonThe term person includes corporations, partnerships, and associations existing under or authorized by the laws of the United States, or any State, Territory, District, or possession thereof, or of any foreign country.(10)SecretaryThe term Secretary means the Secretary of Transportation.(11)United statesThe term United States includes the States, the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, Guam, American Samoa, and the Virgin Islands.(12)United states citizen trust(A)Subject to paragraph (C), the term United States citizen trust means a trust that is qualified under this paragraph.(B)A trust is qualified under this paragraph with respect to a vessel only if—(i)it was created under the laws of a state of the United States;(ii)each of the trustees is a citizen of the United States; and(iii)the application for documentation of the vessel under chapter 121 of this title includes the affidavit of each trustee stating that the trustee is not aware of any reason involving a beneficiary of the trust that is not a citizen of the United States, or involving any other person that is not a citizen of the United States, as a result of which the beneficiary or other person would hold more than 25 percent of the aggregate power to influence, or limit the exercise of the authority of, the trustee with respect to matters involving any ownership or operation of the vessel that may adversely affect the interests of the United States.(C)If any person that is not a citizen of the United States has authority to direct, or participate in directing, the trustee for a trust in matters involving any ownership or operation of the vessel that may adversely affect the interests of the United States or in removing a trustee for a trust without cause, either directly or indirectly through the control of another person, the trust is not qualified under this paragraph unless the trust instrument provides that persons who are not citizens of the United States may not hold more than 25 percent of the aggregate authority to direct or remove a trustee.(D)This paragraph shall not be considered to prohibit a person who is not a citizen of the United States from holding more than 25 percent of the beneficial interest in a trust.53202.Establishment of the Cable Security Fleet(a)In general(1)The Secretary, in consultation with the Operating Agency, shall establish a fleet of active, commercially viable, cable vessels to meet national security requirements. The fleet shall consist of privately owned, United States-documented cable vessels for which there are in effect Operating Agreements under this chapter, and shall be known as the Cable Security Fleet.(2)The Fleet described under this section shall include two vessels.(b)Vessel eligibilityA cable vessel is eligible to be included in the Fleet if—(1)the vessel meets the requirements of paragraph (1), (2), (3), or (4) of subsection (c);(2)the vessel is operated (or in the case of a vessel to be constructed, will be operated) in commercial service providing cable services;(3)the vessel is 40 years of age or less on the date the vessel is included in the Fleet;(4)the vessel is—(A)determined by the Operating Agency to be suitable for engaging in cable services by the United States in the interest of national security; and(B)determined by the Secretary to be commercially viable, whether independently or taking any payments which are the consequence of participation in the Cable Fleet into account; and(5)the vessel—(A)is a United States-documented vessel; or(B)is not a United States-documented vessel, but—(i)the owner of the vessel has demonstrated an intent to have the vessel documented under chapter 121 of this title if it is included in the Cable Fleet; and(ii)at the time an Operating Agreement is entered into under this chapter, the vessel is eligible for documentation under chapter 121 of this title.(c)Requirements regarding citizenship of owners and operators(1)Vessels owned and operated by section 50501 citizensA vessel meets the requirements of this paragraph if, during the period of an Operating Agreement under this chapter that applies to the vessel, the vessel will be owned and operated by one or more persons that are citizens of the United states under section 50501 of this title.(2)Vessels owned by a section 50501 citizen, or united states citizen trust, and chartered to a documentation citizenA vessel meets the requirements of this paragraph if—(A)during the period of an Operating Agreement under this chapter that applies to the vessel, the vessel will be—(i)owned by a person that is a citizen of the United States under section 50501 of this title or that is a United States citizen trust; and(ii)demise chartered to and operated by a person—(I)that is eligible to document the vessel under chapter 121 of this title;(II)the chairman of the board of directors, chief executive officer, and a majority of the members of the board of directors of which are citizens of the United States under section 50501 of this title, and are appointed and subject to removal only upon approval by the Secretary; and(III)that certifies to the Secretary that there are no treaties, statutes, regulations, or other laws that would prohibit the Contractor for the vessel from performing its obligations under an Operating Agreement under this chapter;(B)in the case of a vessel that will be demise chartered to a person that is owned or controlled by another person that is not a citizen of the United States under section 50501 of this title, the other person enters into an agreement with the Secretary not to influence the operation of the vessel in a manner that will adversely affect the interests of the United States; and(C)the Secretary and the Operating Agency notify the Committee on Armed Services and the Committee on Commerce, Science and Transportation of the Senate, and the Committee on Armed Services of the House of Representatives that they concur, and have reviewed the certification required under subparagraph (A)(ii)(III) and determined that there are no legal, operational, or other impediments that would prohibit the Contractor for the vessel from performing its obligations under an Operating Agreement under this chapter.(3)Vessel owned and operated by a defense contractorA vessel meets the requirements of this paragraph if—(A)during the period of an Operating Agreement under this chapter that applies to the vessel, the vessel will be owned and operated by a person that—(i)is eligible to document a vessel under chapter 121 of this title;(ii)operates or manages other United States-documented vessels for the Secretary of Defense, or charters other vessels to the Secretary of Defense;(iii)has entered into a special security agreement for purposes of this paragraph with the Secretary of Defense;(iv)makes the certification described in paragraph (2)(A)(ii)(III); and(v)in the case of a vessel described in paragraph (2)(B), enters into an agreement referred to in that paragraph; and(B)the Secretary and the Secretary of Defense notify the Committee on Armed Services and Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services of the House of Representatives that they have reviewed the certification required by subparagraph (A)(iv) and determined that there are no other legal, operational, or other impediments that would prohibit the Contractor for the vessel from performing its obligations under an Operating Agreement under this chapter.(4)Vessel owned by a documentation citizen and chartered to a section 50501 citizenA vessel meets the requirements of this paragraph if, during the period of an Operating Agreement under this chapter that applies to the vessel, the vessel will be—(A)owned by a person that is eligible to document a vessel under chapter 121 of this title; and(B)demise chartered to a person that is a citizen of the United States under section 50501 of this title.(d)Vessel standards(1)Certificate of inspectionA cable vessel which the Secretary of the Department in which the Coast Guard is operating determines meets the criteria of subsection (b) of this section but which, on the date of enactment of the Act, is not documented under chapter 121 of this title, shall be eligible for a certificate of inspection if that Secretary determines that—(A)the vessel is classed by, and designed in accordance with the rules of, the American Bureau of Shipping, or another classification society accepted by that Secretary;(B)the vessel complies with applicable international agreements and associated guidelines, as determined by the country in which the vessel was documented immediately before becoming documented under chapter 121; and(C)that country has not been identified by that Secretary as inadequately enforcing international vessel regulations as to that vessel.(2)Continued eligibility for certificateParagraph (1) does not apply to a vessel after any date on which the vessel fails to comply with the applicable international agreements and associated guidelines referred to in paragraph (1)(B).(3)Reliance on classification society(A)In generalThe Secretary of the Department in which the Coast Guard is operating may rely on a certification from the American Bureau of Shipping or, subject to subparagraph (B), another classification society accepted by that Secretary to establish that a vessel is in compliance with the requirements of paragraphs (1) and (2).(B)Foreign classification societyThe Secretary of the Department in which the Coast Guard is operating may accept certification from a foreign classification society under subparagraph (A) only—(i)to the extent that the government of the foreign country in which the society is headquartered provides access on a reciprocal basis to the American Bureau of Shipping; and(ii)if the foreign classification society has offices and maintains records in the United States.(e)Waiver of age registrationThe Secretary, in conjunction with the Operating Agency, may waive the application of the age restriction under subsection (b)(3) if they jointly determine that the waiver—(1)is in the national interest;(2)the subject cable vessel and any associated operating network is and will continue to be economically viable; and(3)is necessary due to the lack of availability of other vessels and operators that comply with the requirements of this chapter.53203.Award of operating agreements(a)In generalThe Secretary shall require, as a condition of including any vessel in the Cable Fleet, that the person that is the owner or operator of the vessel for purposes of section 53202(c) enter into an Operating Agreement with the Secretary under this section.(b)Procedure for applications(1)Acceptance of applicationsBeginning no later than 60 days after the effective date of this chapter, the Secretary shall accept applications for enrollment of vessels in the Cable Fleet.(2)Action on applicationsWithin 120 days after receipt of an application for enrollment of a vessel in the Cable Fleet, the Secretary shall approve the application in conjunction with the Operating Agency, and shall enter into an Operating Agreement with the applicant, or provide in writing the reason for denial of that application.(c)Priority for awarding agreementsSubject to the availability of appropriations, the Secretary shall enter into Operating Agreements with those vessels determined by the Operating Agency, in its sole discretion, to best meet the national security requirements of the United States. After consideration of national security requirements, priority shall be given to an applicant that is a United States citizen under section 50501 of this title.53204.Effectiveness of operating agreements(a)Effectiveness generallyThe Secretary may enter into an Operating Agreement under this chapter for fiscal year 2021. Except as provided in subsection (d), the agreement shall be effective only for one fiscal year, but shall be renewable, subject to available appropriations, for each subsequent year.(b)Vessels under charter to the United StatesVessels under charter to the United States are eligible to receive payments pursuant to their Operating Agreements.(c)Termination(1)Termination by the secretaryIf the Contractor with respect to an Operating Agreement materially fails to comply with the terms of the Agreement—(A)the Secretary shall notify the Contractor and provide a reasonable opportunity for it to comply with the Operating Agreement;(B)the Secretary shall terminate the Operating Agreement if the Contractor fails to achieve such compliance; and(C)upon such termination, any funds obligated by the Agreement shall be available to the Secretary to carry out this chapter.(2)Early termination by a contractorAn Operating Agreement under this chapter shall terminate on a date specified by the Contractor if the Contractor notifies the Secretary, not fewer than 60 days prior to the effective date of the termination, that the Contractor intends to terminate the Agreement.(d)Nonrenewal for lack of fundsIf, by the first day of a fiscal year, sufficient funds have not been appropriated under the authority provided by this chapter for that fiscal year for all Operating Agreements, then the Secretary shall notify the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services of the House of Representatives that Operating Agreements authorized under this chapter for which sufficient funds are not available will not be renewed for that fiscal year if sufficient funds are not appropriated by the 60th day of that fiscal year. If only partial funding is appropriated by the 60th day of such fiscal year, then the Secretary, in consultation with the Operating Agency, shall select the vessels to retain under Operating Agreements, based on their determinations of which vessels are most useful for national security. In the event that no funds are appropriated, then no Operating Agreements shall be renewed and each Contractor shall be released from its obligations under the Operating Agreement. Final payments under an Operating Agreement that is not renewed shall be made in accordance with section 53206. To the extent that sufficient funds are appropriated in a subsequent fiscal year, an Operating Agreement that has not been renewed pursuant to this subsection may be reinstated if mutually acceptable to the Secretary, in consultation with the Operating Agency, and the Contractor, provided the vessel remains eligible for participation pursuant to section 53202, without regard to subsection 53202 (b)(3).(e)Release of vessels from obligationsIf funds are not appropriated for payments under an Operating Agreement under this chapter for any fiscal year by the 60th day of a fiscal year, and the Secretary, in consultation with the Operating Agency determines to not renew a Contractor’s Operating Agreement for a vessel, then—(1)each vessel covered by the Operating Agreement that is not renewed is thereby released from any further obligation under the Operating Agreement;(2)the owner or operator of the vessel whose Operating Agreement was not renewed may transfer and register such vessel under a foreign registry that is acceptable to the Secretary and the Operating Agency, notwithstanding section 56101 of this title; and(3)if chapter 563 of this title is applicable to such vessel after registration, then the vessel is available to be requisitioned by the Secretary pursuant to chapter 563.53205.Obligations and rights under operating agreements(a)Operation of vesselAn Operating Agreement under this chapter shall require that, during the period the vessel is operating under the Agreement, the vessel—(1)shall be operated in the trade for Cable Services, or under a charter to the United States; and(2)shall be documented under chapter 121 of this title.(b)Annual payments by the secretary(1)In generalAn Operating Agreement under this chapter shall require, subject to the availability of appropriations, that the Secretary make payment to the Contractor in accordance with section 53206.(2)Operating agreement is an obligation of the united states governmentAn Operating Agreement under this chapter constitutes a contractual obligation of the United States Government to pay the amounts provided for in the Operating Agreement to the extent of actual appropriations.(c)Documentation requirementEach vessel covered by an Operating Agreement (including an Agreement terminated under section 53204(c)(2)) shall remain documented under chapter 121 of this title, until the date the Operating Agreement would terminate according to its own terms.(d)National security requirements(1)In generalA Contractor with respect to an Operating Agreement (including an Agreement terminated under section 53204(c)(2)) shall continue to be bound by the provisions of section 53207 until the date the Operating Agreement would terminate according to its terms.(2)Contingency agreement with operating agencyAll terms and conditions of a Contingency Agreement entered into under section 53207 shall remain in effect until a date the Operating Agreement would terminate according to its terms, except that the terms of such Contingency Agreement may be modified by the mutual consent of the Contractor, and the Operating Agency.(e)Transfer of operating agreementsOperating Agreements shall not be transferrable by the Contractor.(f)Replacement vesselA Contractor may replace a vessel under an Operating Agreement with another vessel that is eligible to be included in the Fleet under section 53202(b), if the Secretary and the Operating Agency jointly determine that the replacement vessel meets national security requirements and approve the replacement.53206.Payments(a)Annual payment(1)In generalThe Secretary, subject to availability of appropriations and other provisions of this section, shall pay to the Contractor for an operating agreement, for each vessel that is covered by the operating agreement, an amount equal to $5,000,000 for each fiscal year 2021 through 2035.(2)TimingThis amount shall be paid in equal monthly installments at the end of each month. The amount shall not be reduced except as provided by this section.(b)Certification required for paymentAs a condition of receiving payment under this section for a fiscal year for a vessel, the Contractor for the vessel shall certify that the vessel has been and will be operated in accordance with section 53205(a)(1) for 365 days in each fiscal year. Up to thirty (30) days during which the vessel is drydocked, surveyed, inspected, or repaired shall be considered days of operation for purposes of this subsection.(c)General limitationsThe Secretary shall not make any payment under this chapter for a vessel with respect to any days for which the vessel is—(1)not operated or maintained in accordance with an Operating Agreement under this chapter; or(2)more than 40 years of age.(d)Reductions in paymentsWith respect to payments under this chapter for a vessel covered by an Operating Agreement, the Secretary shall make a pro rata reduction for each day less than 365 in a fiscal year that the vessel is not operated in accordance with section 53205(a)(1), with days during which the vessel is drydocked or undergoing survey, inspection or repair to be considered days on which the vessel is operated as provided in subsection (b).53207.National security requirements(a)Contingency agreement requiredThe Secretary shall include in each Operating Agreement under this chapter a requirement that the Contractor enter into a Contingency Agreement with the Operating Agency. The Operating Agency shall negotiate and enter into a Contingency Agreement with each Contractor as promptly as practicable after the Contractor has entered into an Operating Agreement under this chapter.(b)Terms of contingency agreement(1)In generalA Contingency Agreement under this section shall require that a Contractor for a vessel covered by an Operating Agreement under this chapter make the vessel, including all necessary resources to engage in Cable Services required by the Operating Agency, available upon request by the Operating Agency.(2)Terms(A)In generalThe basic terms of a Contingency Agreement shall be established (subject to subparagraph (B)) by the Operating Agency.(B)Additional termsThe Operating Agency and a Contractor may agree to additional or modifying terms appropriate to the Contractor’s circumstances.(c)Defense measures against unauthorized seizures(1)The Contingency Agreement shall require that any vessel operating under the direction of the Operating Agency operating in area that is designated by the Coast Guard as an area of high risk of piracy shall be equipped with, at a minimum, appropriate non-lethal defense measures to protect the vessel and crew from unauthorized seizure at sea.(2)The Secretary of Defense and the Secretary of the department in which the Coast Guard is operating shall jointly prescribe the non-lethal defense measures that are required under this paragraph.(d)Participation after expiration of operating agreementExcept as provided by section 53205(d), the Operating Agency may not require, through a Contingency Agreement or an Operating Agreement, that a Contractor continue to participate in a Contingency Agreement after the Operating Agreement with the Contractor has expired according to its terms or is otherwise no longer in effect.(e)Resources made availableThe resources to be made available in addition to the vessel under a Contingency Agreement shall include all equipment, personnel, supplies, management services, and other related services as the Operating Agency may determine to be necessary to provide the Cable Services required by the Operating Agency.(f)Compensation(1)In generalThe Operating Agency shall include in each Contingency Agreement provisions under which the Operating Agency shall pay fair and reasonable compensation for use of the vessel and all Cable Services provided pursuant to this section and the Contingency Agreement.(2)Specific requirementsCompensation under this subsection—(A)shall be at the rate specified in the Contingency Agreement;(B)shall be provided from the time that a vessel is required by the Operating Agency under the Contingency Agreement until the time it is made available by the Operating Agency available to reenter commercial service; and(C)shall be in addition to and shall not in any way reflect amounts payable under section 53206.(g)Liability of the United States for damages(1)Limitation on the liability of the u.sExcept as otherwise provided by law, the Government shall not be liable for disruption of a Contractor’s commercial business or other consequential damages to a Contractor arising from the activation of the Contingency Agreement.(2)Affirmative defenseIn any action in any Federal or State court for breach of third-party contract, there shall be available as an affirmative defense that the alleged breach of contract was caused predominantly by action taken to carry out a Contingent Agreement. Such defense shall not release the party asserting it from any obligation under applicable law to mitigate damages to the greatest extent possible.53208.Regulatory relief(a)Applicability of coastwise lawsA vessel covered by an Operating Agreement that is operating pursuant to a Contingency Agreement, shall not be subject to the coastwise laws (46 U.S.C. 55101 et seq.).(b)Telecommunications equipmentThe telecommunications and other electronic equipment on an existing vessel that is redocumented under the laws of the United States for operation under an Operating Agreement under this chapter shall be deemed to satisfy all Federal Communication Commission equipment certification requirements, if—(1)such equipment complies with all applicable international agreements and associated guidelines as determined by the country in which the vessel was documented immediately before becoming documented under the laws of the United States;(2)that country has not been identified by the Secretary of the Department in which the Coast Guard is operating as inadequately enforcing international regulations as to that vessel; and(3)at the end of its useful life, such equipment shall be replaced with equipment that meets Federal Communication Commission equipment certification standards.53209.Authorization of appropriationsThere are authorized to be appropriated for payments under section 53206, $10,000,000 for each of the fiscal years 2021 through 2035..(b)Conforming amendmentThe table of chapters at the beginning of subtitle V of title 46, United States Code, is amended by inserting before the item relating to chapter 533 the following new item:532.Cable Security Fleet53201.DFunding Tables4001.Authorization of amounts in funding tables(a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations.(b)Merit-based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall—(1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and(2)comply with other applicable provisions of law.(c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1512 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts.(d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act.(e)Oral and written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section. XLIProcurement4101.ProcurementSEC. 4101. PROCUREMENT(In Thousands of Dollars)LineItemFY 2020 RequestHouse AuthorizedAIRCRAFT PROCUREMENT, ARMYFIXED WING002UTILITY F/W AIRCRAFT16,0000Early to need[–16,000]004RQ–11 (RAVEN)23,51021,510Unit cost growth[–2,000]ROTARY005TACTICAL UNMANNED AIRCRAFT SYSTEM (TUAS)12,10012,100007HELICOPTER, LIGHT UTILITY (LUH)11,000Program increase for sustainment improvements[11,000]008AH–64 APACHE BLOCK IIIA REMAN806,849786,009Unjustified cost growth[–20,840]009AH–64 APACHE BLOCK IIIA REMAN190,870174,970Unjustified cost growth[–15,900]012UH–60 BLACKHAWK M MODEL (MYP)1,411,5401,411,540013UH–60 BLACKHAWK M MODEL (MYP)79,57279,572014UH–60 BLACK HAWK L AND V MODELS169,290169,290015CH–47 HELICOPTER140,290131,290Unit cost growth[–9,000]016CH–47 HELICOPTER18,18646,186Advanced procurement for CH–47F Block II[28,000]MODIFICATION OF AIRCRAFT019UNIVERSAL GROUND CONTROL EQUIPMENT (UAS)2,0902,090020GRAY EAGLE MODS214,69914,699021MULTI SENSOR ABN RECON (MIP)35,18935,189022AH–64 MODS58,17258,172023CH–47 CARGO HELICOPTER MODS (MYP)11,7856,785Unobligated balances[–5,000]024GRCS SEMA MODS (MIP)5,6775,677025ARL SEMA MODS (MIP)6,5666,566026EMARSS SEMA MODS (MIP)3,8593,859027UTILITY/CARGO AIRPLANE MODS15,47613,476Unit cost discrepancy[–2,000]028UTILITY HELICOPTER MODS6,7446,744029NETWORK AND MISSION PLAN105,44298,442Cost growth[–7,000]030COMMS, NAV SURVEILLANCE164,315164,315032GATM ROLLUP30,96630,966033RQ–7 UAV MODS8,98338,983Program increase[30,000]034UAS MODS10,20510,205GROUND SUPPORT AVIONICS035AIRCRAFT SURVIVABILITY EQUIPMENT52,29752,297036SURVIVABILITY CM8,3888,388037CMWS13,99913,999038COMMON INFRARED COUNTERMEASURES (CIRCM)168,784168,784OTHER SUPPORT039AVIONICS SUPPORT EQUIPMENT1,7771,777040COMMON GROUND EQUIPMENT18,62418,624041AIRCREW INTEGRATED SYSTEMS48,25548,255042AIR TRAFFIC CONTROL32,73832,738044LAUNCHER, 2.75 ROCKET2,2012,201045LAUNCHER GUIDED MISSILE: LONGBOW HELLFIRE XM2991991TOTAL AIRCRAFT PROCUREMENT, ARMY3,696,4293,687,689MISSILE PROCUREMENT, ARMYSURFACE-TO-AIR MISSILE SYSTEM001SYSTEM INTEGRATION AND TEST PROCUREMENT113,857113,857002M-SHORAD—PROCUREMENT103,80056,800Early to need[–47,000]003MSE MISSILE698,603698,603004INDIRECT FIRE PROTECTION CAPABILITY INC 2–I9,3379,337AIR-TO-SURFACE MISSILE SYSTEM006HELLFIRE SYS SUMMARY193,284173,284Unit cost growth[–20,000]007JOINT AIR-TO-GROUND MSLS (JAGM)233,353198,353Contract and schedule delays[–35,000]ANTI-TANK/ASSAULT MISSILE SYS008JAVELIN (AAWS-M) SYSTEM SUMMARY138,405138,405009TOW 2 SYSTEM SUMMARY114,340110,340Unit cost growth[–4,000]010TOW 2 SYSTEM SUMMARY10,50010,500011GUIDED MLRS ROCKET (GMLRS)797,213767,213Program adjustment[–30,000]012MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)27,55527,555014ARMY TACTICAL MSL SYS (ATACMS)—SYS SUM209,842184,842Excess to need[–25,000]MODIFICATIONS016PATRIOT MODS279,464279,464017ATACMS MODS85,32080,320Unit cost growth[–5,000]018GMLRS MOD5,0945,094019STINGER MODS81,61581,615020AVENGER MODS14,10714,107021ITAS/TOW MODS3,4693,469022MLRS MODS39,01939,019023HIMARS MODIFICATIONS12,48312,483SPARES AND REPAIR PARTS024SPARES AND REPAIR PARTS26,44426,444SUPPORT EQUIPMENT & FACILITIES025AIR DEFENSE TARGETS10,59310,593TOTAL MISSILE PROCUREMENT, ARMY3,207,6973,041,697PROCUREMENT OF W&TCV, ARMYTRACKED COMBAT VEHICLES002ARMORED MULTI PURPOSE VEHICLE (AMPV)264,040259,040Unit cost discrepancy[–5,000]MODIFICATION OF TRACKED COMBAT VEHICLES003STRYKER (MOD)144,387393,587Accelerate Stryker medium caliber weapon system—Army unfunded priority[249,200]004STRYKER UPGRADE550,000550,000005BRADLEY PROGRAM (MOD)638,781573,781Program delay[–65,000]006M109 FOV MODIFICATIONS25,75625,756007PALADIN INTEGRATED MANAGEMENT (PIM)553,425553,425009ASSAULT BRIDGE (MOD)2,8212,821010ASSAULT BREACHER VEHICLE31,69731,697011M88 FOV MODS4,5004,500012JOINT ASSAULT BRIDGE205,517205,517013M1 ABRAMS TANK (MOD)348,800408,800Vehicle protection system for one armored brigade[60,000]014ABRAMS UPGRADE PROGRAM1,752,7841,752,784WEAPONS & OTHER COMBAT VEHICLES016MULTI-ROLE ANTI-ARMOR ANTI-PERSONNEL WEAPON S19,42019,420017GUN AUTOMATIC 30MM M23020,00020,000019MORTAR SYSTEMS14,90714,907020XM320 GRENADE LAUNCHER MODULE (GLM)191191021PRECISION SNIPER RIFLE7,9777,977022COMPACT SEMI-AUTOMATIC SNIPER SYSTEM9,8609,860023CARBINE30,33130,331024SMALL ARMS—FIRE CONTROL8,06060Late contract award[–8,000]025COMMON REMOTELY OPERATED WEAPONS STATION24,00724,007026HANDGUN6,1746,174MOD OF WEAPONS AND OTHER COMBAT VEH028MK–19 GRENADE MACHINE GUN MODS3,7373,737029M777 MODS2,3672,367030M4 CARBINE MODS17,59517,595033M240 MEDIUM MACHINE GUN MODS8,0008,000034SNIPER RIFLES MODIFICATIONS2,4262,426035M119 MODIFICATIONS6,2696,269036MORTAR MODIFICATION1,6931,693037MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)4,3274,327SUPPORT EQUIPMENT & FACILITIES038ITEMS LESS THAN $5.0M (WOCV-WTCV)3,0663,066039PRODUCTION BASE SUPPORT (WOCV-WTCV)2,6512,651TOTAL PROCUREMENT OF W&TCV, ARMY4,715,5664,946,766PROCUREMENT OF AMMUNITION, ARMYSMALL/MEDIUM CAL AMMUNITION001CTG, 5.56MM, ALL TYPES68,94963,949Prior-year carryover[–5,000]002CTG, 7.62MM, ALL TYPES114,228111,228Prior-year carryover[–3,000]003CTG, HANDGUN, ALL TYPES17,80712,807Program adjustment[–5,000]004CTG, .50 CAL, ALL TYPES63,96663,966005CTG, 20MM, ALL TYPES35,92027,920Unit cost growth[–8,000]006CTG, 25MM, ALL TYPES8,9908,990007CTG, 30MM, ALL TYPES68,81357,229Prior-year carry over[–1,134]Program adjustment[–10,450]008CTG, 40MM, ALL TYPES103,952103,952MORTAR AMMUNITION00960MM MORTAR, ALL TYPES50,58049,580Unit cost discrepancy[–1,000]01081MM MORTAR, ALL TYPES59,37344,673Contract delays[–14,700]011120MM MORTAR, ALL TYPES125,452123,452Unit cost growth[–2,000]TANK AMMUNITION012CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES171,284113,084Unit cost growth[–58,200]ARTILLERY AMMUNITION013ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES44,67544,675014ARTILLERY PROJECTILE, 155MM, ALL TYPES266,037266,037015PROJ 155MM EXTENDED RANGE M98257,43457,434016ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL271,602265,602Cost growth and unjustified product improvements[–6,000]MINES017MINES & CLEARING CHARGES, ALL TYPES55,43339,433Contract delay[–16,000]ROCKETS018SHOULDER LAUNCHED MUNITIONS, ALL TYPES74,87874,878019ROCKET, HYDRA 70, ALL TYPES175,994165,994Excess support costs[–10,000]OTHER AMMUNITION020CAD/PAD, ALL TYPES7,5957,595021DEMOLITION MUNITIONS, ALL TYPES51,65151,651022GRENADES, ALL TYPES40,59240,592023SIGNALS, ALL TYPES18,60918,609024SIMULATORS, ALL TYPES16,05416,054MISCELLANEOUS025AMMO COMPONENTS, ALL TYPES5,2615,261026NON-LETHAL AMMUNITION, ALL TYPES715715027ITEMS LESS THAN $5 MILLION (AMMO)9,2139,213028AMMUNITION PECULIAR EQUIPMENT10,04410,044029FIRST DESTINATION TRANSPORTATION (AMMO)18,49218,492030CLOSEOUT LIABILITIES9999PRODUCTION BASE SUPPORT031INDUSTRIAL FACILITIES474,511474,511032CONVENTIONAL MUNITIONS DEMILITARIZATION202,512202,512033ARMS INITIATIVE3,8333,833TOTAL PROCUREMENT OF AMMUNITION, ARMY2,694,5482,554,064OTHER PROCUREMENT, ARMYTACTICAL VEHICLES001TACTICAL TRAILERS/DOLLY SETS12,99312,993002SEMITRAILERS, FLATBED:102,386102,386003AMBULANCE, 4 LITTER, 5/4 TON, 4X4127,271127,271004GROUND MOBILITY VEHICLES (GMV)37,03835,038Unit cost growth[–2,000]006JOINT LIGHT TACTICAL VEHICLE996,007976,507Army requested transfer to RDTE, A line 169[–4,500]Simulator delay[–15,000]007TRUCK, DUMP, 20T (CCE)10,83810,838008FAMILY OF MEDIUM TACTICAL VEH (FMTV)72,057138,057Program increase[66,000]009FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP28,04828,048010FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)9,9699,969011PLS ESP6,2806,280012HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV30,841131,841Program increase[101,000]013HMMWV RECAPITALIZATION PROGRAM5,7345,734014TACTICAL WHEELED VEHICLE PROTECTION KITS45,11345,113015MODIFICATION OF IN SVC EQUIP58,94658,946NON-TACTICAL VEHICLES017HEAVY ARMORED VEHICLE791791018PASSENGER CARRYING VEHICLES1,4161,416019NONTACTICAL VEHICLES, OTHER29,89129,891COMM—JOINT COMMUNICATIONS021SIGNAL MODERNIZATION PROGRAM153,933148,933Excess funding for spares[–5,000]022TACTICAL NETWORK TECHNOLOGY MOD IN SVC387,439411,439ITN-M for one armored brigade combat team[24,000]023SITUATION INFORMATION TRANSPORT46,69346,693025JCSE EQUIPMENT (USRDECOM)5,0755,075COMM—SATELLITE COMMUNICATIONS028DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS101,189101,189029TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS77,14177,141030SHF TERM16,05416,054031ASSURED POSITIONING, NAVIGATION AND TIMING41,07424,914Contract delays[–28,760]Program cancellation[–7,400]Program increase[20,000]032SMART-T (SPACE)10,51510,515033GLOBAL BRDCST SVC—GBS11,80011,800034ENROUTE MISSION COMMAND (EMC)8,6098,609COMM—C3 SYSTEM038COE TACTICAL SERVER INFRASTRUCTURE (TSI)77,53377,533COMM—COMBAT COMMUNICATIONS039HANDHELD MANPACK SMALL FORM FIT (HMS)468,026468,026Program delay[–25,000]SFAB technology refresh[25,000]040RADIO TERMINAL SET, MIDS LVT(2)23,77823,778044SPIDER FAMILY OF NETWORKED MUNITIONS INCR10,93010,930046UNIFIED COMMAND SUITE9,2918,291Excess program management costs[–1,000]047COTS COMMUNICATIONS EQUIPMENT55,63055,630048FAMILY OF MED COMM FOR COMBAT CASUALTY CARE16,59016,590049ARMY COMMUNICATIONS & ELECTRONICS43,45743,457COMM—INTELLIGENCE COMM051CI AUTOMATION ARCHITECTURE (MIP)10,47010,470052DEFENSE MILITARY DECEPTION INITIATIVE3,7043,704INFORMATION SECURITY053FAMILY OF BIOMETRICS1,0001,000054INFORMATION SYSTEM SECURITY PROGRAM-ISSP3,6003,600055COMMUNICATIONS SECURITY (COMSEC)160,899141,899Unit cost growth[–19,000]056DEFENSIVE CYBER OPERATIONS61,96261,962057INSIDER THREAT PROGRAM—UNIT ACTIVITY MONITO756756058PERSISTENT CYBER TRAINING ENVIRONMENT3,0003,000COMM—LONG HAUL COMMUNICATIONS059BASE SUPPORT COMMUNICATIONS31,77026,770Insufficient budget justification[–5,000]COMM—BASE COMMUNICATIONS060INFORMATION SYSTEMS159,009139,009Unjustified growth[–15,000]Unjustified growth in SRM HW[–5,000]061EMERGENCY MANAGEMENT MODERNIZATION PROGRAM4,8544,854062HOME STATION MISSION COMMAND CENTERS (HSMCC)47,17447,174063INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM297,994247,994Insufficient budget justification[–50,000]ELECT EQUIP—TACT INT REL ACT (TIARA)066JTT/CIBS-M (MIP)7,6867,686068DCGS-A (MIP)180,350180,350070TROJAN (MIP)17,36817,368071MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)59,05259,052ELECT EQUIP—ELECTRONIC WARFARE (EW)077LIGHTWEIGHT COUNTER MORTAR RADAR5,4005,400078EW PLANNING & MANAGEMENT TOOLS (EWPMT)7,5687,568079AIR VIGILANCE (AV) (MIP)8,9538,953081MULTI-FUNCTION ELECTRONIC WARFARE (MFEW) SYST6,4206,420083COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES501501084CI MODERNIZATION (MIP)121121ELECT EQUIP—TACTICAL SURV. (TAC SURV)085SENTINEL MODS115,210114,210Excess support costs[–1,000]086NIGHT VISION DEVICES236,604160,604Insufficient justification (IVAS)[–76,000]088SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF22,62322,623090INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS29,12729,127091FAMILY OF WEAPON SIGHTS (FWS)120,88381,541Excess unit cost growth[–39,342]094JOINT BATTLE COMMAND—PLATFORM (JBC-P)265,667240,167Program adjustment[–25,500]095JOINT EFFECTS TARGETING SYSTEM (JETS)69,72044,720Program delay[–25,000]096MOD OF IN-SVC EQUIP (LLDR)6,0446,044097COMPUTER BALLISTICS: LHMBC XM323,2683,268098MORTAR FIRE CONTROL SYSTEM13,19913,199099MORTAR FIRE CONTROL SYSTEMS MODIFICATIONS10,00010,000100COUNTERFIRE RADARS16,41616,416ELECT EQUIP—TACTICAL C2 SYSTEMS102FIRE SUPPORT C2 FAMILY13,19713,197103AIR & MSL DEFENSE PLANNING & CONTROL SYS24,73024,730104IAMD BATTLE COMMAND SYSTEM29,62929,629105LIFE CYCLE SOFTWARE SUPPORT (LCSS)6,7746,774106NETWORK MANAGEMENT INITIALIZATION AND SERVICE24,44824,448107MANEUVER CONTROL SYSTEM (MCS)260260108GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS-A)17,96217,962109INTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPP18,67418,674110RECONNAISSANCE AND SURVEYING INSTRUMENT SET11,00011,000111MOD OF IN-SVC EQUIPMENT (ENFIRE)7,31715,317Program increase—land surveying systems[8,000]ELECT EQUIP—AUTOMATION112ARMY TRAINING MODERNIZATION14,57814,578113AUTOMATED DATA PROCESSING EQUIP139,342129,342Program decrease[–5,000]Unjustified growth[–5,000]114GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM15,80215,802115HIGH PERF COMPUTING MOD PGM (HPCMP)67,61067,610116CONTRACT WRITING SYSTEM15,00015,000117CSS COMMUNICATIONS24,70024,700118RESERVE COMPONENT AUTOMATION SYS (RCAS)27,87927,879ELECT EQUIP—AUDIO VISUAL SYS (A/V)120ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)5,0005,000ELECT EQUIP—SUPPORT122BCT EMERGING TECHNOLOGIES22,30222,302CLASSIFIED PROGRAMS122ACLASSIFIED PROGRAMS11,91011,910CHEMICAL DEFENSIVE EQUIPMENT126CBRN DEFENSE25,82825,828127SMOKE & OBSCURANT FAMILY: SOF (NON AAO ITEM)5,0505,050BRIDGING EQUIPMENT128TACTICAL BRIDGING59,82157,821Contract delays[–2,000]129TACTICAL BRIDGE, FLOAT-RIBBON57,66157,661130BRIDGE SUPPLEMENTAL SET17,96617,966131COMMON BRIDGE TRANSPORTER (CBT) RECAP43,15543,155ENGINEER (NON-CONSTRUCTION) EQUIPMENT132HANDHELD STANDOFF MINEFIELD DETECTION SYS-HST7,5707,570133GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)37,02537,025135HUSKY MOUNTED DETECTION SYSTEM (HMDS)83,08254,082Unjustified unit cost growth[–29,000]136ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)2,0002,000137EOD ROBOTICS SYSTEMS RECAPITALIZATION23,11523,115138ROBOTICS AND APPLIQUE SYSTEMS101,056101,056140RENDER SAFE SETS KITS OUTFITS18,68418,684142FAMILY OF BOATS AND MOTORS8,2456,245Unit cost growth[–2,000]COMBAT SERVICE SUPPORT EQUIPMENT143HEATERS AND ECU'S7,3367,336145PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)4,2814,281146GROUND SOLDIER SYSTEM111,955111,955147MOBILE SOLDIER POWER31,36429,364Unit cost growth[–2,000]149FIELD FEEDING EQUIPMENT1,6731,673150CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM43,62243,622151FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS11,45111,451152ITEMS LESS THAN $5M (ENG SPT)5,1675,167PETROLEUM EQUIPMENT154DISTRIBUTION SYSTEMS, PETROLEUM & WATER74,86774,867MEDICAL EQUIPMENT155COMBAT SUPPORT MEDICAL68,22568,225MAINTENANCE EQUIPMENT156MOBILE MAINTENANCE EQUIPMENT SYSTEMS55,05355,053157ITEMS LESS THAN $5.0M (MAINT EQ)5,6085,608CONSTRUCTION EQUIPMENT161HYDRAULIC EXCAVATOR500500162TRACTOR, FULL TRACKED4,8354,835163ALL TERRAIN CRANES23,93623,936164HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)27,18827,188166CONST EQUIP ESP34,79034,790167ITEMS LESS THAN $5.0M (CONST EQUIP)4,3814,381RAIL FLOAT CONTAINERIZATION EQUIPMENT168ARMY WATERCRAFT ESP35,19435,194169MANEUVER SUPPORT VESSEL (MSV)14,18514,185170ITEMS LESS THAN $5.0M (FLOAT/RAIL)6,9206,920GENERATORS171GENERATORS AND ASSOCIATED EQUIP58,56658,566172TACTICAL ELECTRIC POWER RECAPITALIZATION14,81414,814MATERIAL HANDLING EQUIPMENT173FAMILY OF FORKLIFTS14,86414,864TRAINING EQUIPMENT174COMBAT TRAINING CENTERS SUPPORT123,411123,411175TRAINING DEVICES, NONSYSTEM220,707220,707176SYNTHETIC TRAINING ENVIRONMENT (STE)20,74915,749Program adjustment[–5,000]178AVIATION COMBINED ARMS TACTICAL TRAINER4,8404,840179GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING15,46315,463TEST MEASURE AND DIG EQUIPMENT (TMD)180CALIBRATION SETS EQUIPMENT3,0303,030181INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)76,98076,980182TEST EQUIPMENT MODERNIZATION (TEMOD)16,41513,415Historical underexecution[–3,000]OTHER SUPPORT EQUIPMENT184RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT9,8779,877185PHYSICAL SECURITY SYSTEMS (OPA3)82,15882,158186BASE LEVEL COMMON EQUIPMENT15,34015,340187MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)50,45850,458189BUILDING, PRE-FAB, RELOCATABLE14,40014,400190SPECIAL EQUIPMENT FOR USER TESTING9,8219,821OPA2192INITIAL SPARES—C&E9,7579,757TOTAL OTHER PROCUREMENT, ARMY7,451,3017,292,799AIRCRAFT PROCUREMENT, NAVYCOMBAT AIRCRAFT001F/A–18E/F (FIGHTER) HORNET1,748,9341,730,934ECO and ancillary equipment excess growth[–18,000]002F/A–18E/F (FIGHTER) HORNET55,12851,128Excess engine cost growth[–4,000]003JOINT STRIKE FIGHTER CV2,272,3012,162,301Target cost savings[–110,000]004JOINT STRIKE FIGHTER CV339,053339,053005JSF STOVL1,342,0351,256,035Target cost savings[–86,000]006JSF STOVL291,804291,804007CH–53K (HEAVY LIFT)807,876807,876008CH–53K (HEAVY LIFT)215,014215,014009V–22 (MEDIUM LIFT)966,6661,184,766Program increase[248,100]Support cost growth[–30,000]010V–22 (MEDIUM LIFT)27,10427,104011H–1 UPGRADES (UH–1Y/AH–1Z)62,00362,003013MH–60R (MYP)894894014P–8A POSEIDON1,206,7011,636,601Contract negotiations savings[–42,900]Line shutdown costs early to need[–68,400]Navy unfunded priority[541,200]016E–2D ADV HAWKEYE744,484896,784GFE excess cost growth[–3,500]Navy unfunded priority[173,000]NRE excess cost growth[–17,200]017E–2D ADV HAWKEYE190,204190,204TRAINER AIRCRAFT019ADVANCED HELICOPTER TRAINING SYSTEM261,160261,160OTHER AIRCRAFT020KC–130J240,840221,840Unit cost growth[–19,000]021KC–130J66,06166,061022F–539,67639,676023MQ–4 TRITON473,134448,134PGSE excess cost growth[–25,000]024MQ–4 TRITON20,13920,139025MQ–8 UAV44,95744,957026STUASL0 UAV43,81943,819028VH–92A EXECUTIVE HELO658,067658,067MODIFICATION OF AIRCRAFT029AEA SYSTEMS44,47044,470030AV–8 SERIES39,47239,472031ADVERSARY3,4153,415032F–18 SERIES1,207,0891,138,089Accelerate RWR modernization[10,000]Early to need[–79,000]033H–53 SERIES68,38568,385034MH–60 SERIES149,797152,297Demonstrate alternative low frequency active sonars[2,500]035H–1 SERIES114,059114,059036EP–3 SERIES8,6558,655038E–2 SERIES117,059117,059039TRAINER A/C SERIES5,6165,616040C–2A15,74715,747041C–130 SERIES122,671122,671042FEWSG509509043CARGO/TRANSPORT A/C SERIES8,7678,767044E–6 SERIES169,827169,827045EXECUTIVE HELICOPTERS SERIES8,9338,933047T–45 SERIES186,022184,314NRE previously funded[–1,708]048POWER PLANT CHANGES16,13616,136049JPATS SERIES21,82421,824050AVIATION LIFE SUPPORT MODS39,76239,762051COMMON ECM EQUIPMENT162,839159,565Program decrease[–3,274]052COMMON AVIONICS CHANGES102,10775,107Computing and displays concurrency and equipment growth early to need[–27,000]053COMMON DEFENSIVE WEAPON SYSTEM2,1002,100054ID SYSTEMS41,43733,637Unjustified unit cost growth[–7,800]055P–8 SERIES107,539107,539056MAGTF EW FOR AVIATION26,53626,536057MQ–8 SERIES34,68634,686058V–22 (TILT/ROTOR ACFT) OSPREY325,367325,367059NEXT GENERATION JAMMER (NGJ)6,2236,223060F–35 STOVL SERIES65,58565,585061F–35 CV SERIES15,35815,358062QRC165,016146,558Program decrease[–18,458]063MQ–4 SERIES27,99427,994064RQ–21 SERIES66,28266,282AIRCRAFT SPARES AND REPAIR PARTS067SPARES AND REPAIR PARTS2,166,7882,102,788MQ–4 Triton spares excess growth[–64,000]AIRCRAFT SUPPORT EQUIP & FACILITIES068COMMON GROUND EQUIPMENT491,025470,025Other flight training previously funded[–21,000]069AIRCRAFT INDUSTRIAL FACILITIES71,33571,335070WAR CONSUMABLES41,08632,086BRU–61 previously funded[–9,000]072SPECIAL SUPPORT EQUIPMENT135,740115,740Program decrease[–20,000]073FIRST DESTINATION TRANSPORTATION892892TOTAL AIRCRAFT PROCUREMENT, NAVY18,522,20418,821,764WEAPONS PROCUREMENT, NAVYMODIFICATION OF MISSILES001TRIDENT II MODS1,177,2511,157,651W76–2 low-yield deployment[–19,600]SUPPORT EQUIPMENT & FACILITIES002MISSILE INDUSTRIAL FACILITIES7,1427,142STRATEGIC MISSILES003TOMAHAWK386,730386,730TACTICAL MISSILES004AMRAAM224,502191,502Unit cost growth[–33,000]005SIDEWINDER119,456119,456007STANDARD MISSILE404,523379,523SM–6 multi-year procurement savings[–25,000]008STANDARD MISSILE96,08596,085009SMALL DIAMETER BOMB II118,466118,466010RAM106,765106,765012HELLFIRE1,5251,525015AERIAL TARGETS145,880145,880016DRONES AND DECOYS20,00020,000017OTHER MISSILE SUPPORT3,3883,388018LRASM143,200168,200Navy unfunded priority[25,000]019LCS OTH MISSILE38,13738,137MODIFICATION OF MISSILES020ESSM128,059118,059Production support excess to need[–10,000]021HARPOON MODS25,44725,447022HARM MODS183,740183,740023STANDARD MISSILES MODS22,50022,500SUPPORT EQUIPMENT & FACILITIES024WEAPONS INDUSTRIAL FACILITIES1,9581,958025FLEET SATELLITE COMM FOLLOW-ON67,38067,380ORDNANCE SUPPORT EQUIPMENT027ORDNANCE SUPPORT EQUIPMENT109,427109,427TORPEDOES AND RELATED EQUIP028SSTD5,5615,561029MK–48 TORPEDO114,000130,000Program increase[16,000]030ASW TARGETS15,09515,095MOD OF TORPEDOES AND RELATED EQUIP031MK–54 TORPEDO MODS119,453111,453HAAWC cost growth[–8,000]032MK–48 TORPEDO ADCAP MODS39,50839,508033QUICKSTRIKE MINE5,1835,183SUPPORT EQUIPMENT034TORPEDO SUPPORT EQUIPMENT79,02879,028035ASW RANGE SUPPORT3,8903,890DESTINATION TRANSPORTATION036FIRST DESTINATION TRANSPORTATION3,8033,803GUNS AND GUN MOUNTS037SMALL ARMS AND WEAPONS14,79714,797MODIFICATION OF GUNS AND GUN MOUNTS038CIWS MODS44,1260Unjustified OCO request[–44,126]039COAST GUARD WEAPONS44,98044,980040GUN MOUNT MODS66,37666,376041LCS MODULE WEAPONS14,5850Program decrease[–14,585]043AIRBORNE MINE NEUTRALIZATION SYSTEMS7,1607,160SPARES AND REPAIR PARTS045SPARES AND REPAIR PARTS126,138126,138TOTAL WEAPONS PROCUREMENT, NAVY4,235,2444,121,933PROCUREMENT OF AMMO, NAVY & MCNAVY AMMUNITION001GENERAL PURPOSE BOMBS36,02820,028Fuze contract delay and unit cost growth[–16,000]002JDAM70,41362,913JDAM tail kit unit cost growth[–7,500]003AIRBORNE ROCKETS, ALL TYPES31,75622,256Unit cost growth[–9,500]004MACHINE GUN AMMUNITION4,7934,793005PRACTICE BOMBS34,70827,208Q1300 LGTR unit cost growth[–7,500]006CARTRIDGES & CART ACTUATED DEVICES45,73838,738Contract and schedule delays[–7,000]007AIR EXPENDABLE COUNTERMEASURES77,30167,801Unit cost growth[–9,500]008JATOS7,2627,2620095 INCH/54 GUN AMMUNITION22,59422,594010INTERMEDIATE CALIBER GUN AMMUNITION37,19337,193011OTHER SHIP GUN AMMUNITION39,49129,491CART 20MM contract award delay[–10,000]012SMALL ARMS & LANDING PARTY AMMO47,89647,896013PYROTECHNIC AND DEMOLITION10,62110,621015AMMUNITION LESS THAN $5 MILLION2,3862,386MARINE CORPS AMMUNITION016MORTARS55,54350,543Prior year underexecution[–5,000]017DIRECT SUPPORT MUNITIONS131,765131,765018INFANTRY WEAPONS AMMUNITION78,05674,556Underexecution and schedule delays[–3,500]019COMBAT SUPPORT MUNITIONS40,04834,048Unit cost growth[–6,000]020AMMO MODERNIZATION14,32514,325021ARTILLERY MUNITIONS188,876167,476DA 54 contract delay[–21,400]022ITEMS LESS THAN $5 MILLION4,5214,521TOTAL PROCUREMENT OF AMMO, NAVY & MC981,314878,414SHIPBUILDING AND CONVERSION, NAVYFLEET BALLISTIC MISSILE SHIPS001OHIO REPLACEMENT SUBMARINE1,698,9071,823,907Submarine supplier development[125,000]OTHER WARSHIPS002CARRIER REPLACEMENT PROGRAM2,347,0001,952,000Basic construction/conversion excess cost growth[–302,000]Propulsion equipment excess cost growth[–93,000]003VIRGINIA CLASS SUBMARINE7,155,9466,605,946Block V MYP savings redirected to fund USS Boise, USS Hartford, and USS Columbus availabilities[–550,000]004VIRGINIA CLASS SUBMARINE2,769,5522,769,552005CVN REFUELING OVERHAULS647,926453,926CVN–74 RCOH basic construction/conversion excess cost growth[–165,000]CVN–74 RCOH ordnance excess cost growth[–46,000]CVN–75 RCOH restoration[17,000]007DDG 1000155,944155,944008DDG–515,099,2955,013,295Basic ship construction excess cost growth[–86,000]009DDG–51224,028224,028011FFG-FRIGATE1,281,1771,266,177Change order early to need[–15,000]AMPHIBIOUS SHIPS012LPD FLIGHT II100,000Transfer from line 13[100,000]013LPD FLIGHT II247,100147,100Transfer to line 12[–100,000]017EXPEDITIONARY FAST TRANSPORT (EPF)49,000Medical transport modification for EPF–14 Navy unfunded priority[49,000]AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST018TAO FLEET OILER981,215607,215Full funding early to need[–447,000]Transfer from Line 19[73,000]019TAO FLEET OILER73,0000Transfer to Line 18[–73,000]020TOWING, SALVAGE, AND RESCUE SHIP (ATS)150,282150,282022LCU 170085,67085,670023OUTFITTING754,679643,554ESB–9 Outfitting early to need[–11,125]Excess cost growth[–100,000]024SHIP TO SHORE CONNECTOR84,800Program increase[130,000]Program decrease[–45,200]025SERVICE CRAFT56,28956,289028COMPLETION OF PY SHIPBUILDING PROGRAMS55,70025,700ESB change order prior year carryover[–30,000]TOTAL SHIPBUILDING AND CONVERSION, NAVY23,783,71022,214,385OTHER PROCUREMENT, NAVYSHIP PROPULSION EQUIPMENT001SURFACE POWER EQUIPMENT14,49014,490GENERATORS002SURFACE COMBATANT HM&E31,58323,503Excess cost growth[–8,080]NAVIGATION EQUIPMENT003OTHER NAVIGATION EQUIPMENT77,40460,830Excess cost growth[–16,574]OTHER SHIPBOARD EQUIPMENT004SUB PERISCOPE, IMAGING AND SUPT EQUIP PROG160,803160,803005DDG MOD566,140566,140006FIREFIGHTING EQUIPMENT18,22318,223007COMMAND AND CONTROL SWITCHBOARD2,0862,086008LHA/LHD MIDLIFE95,65164,651Excess cost growth[–31,000]009POLLUTION CONTROL EQUIPMENT23,91023,910010SUBMARINE SUPPORT EQUIPMENT44,89525,300Acoustic superiority early to need[–11,855]Excess cost growth[–7,740]011VIRGINIA CLASS SUPPORT EQUIPMENT28,46528,465012LCS CLASS SUPPORT EQUIPMENT19,42619,426013SUBMARINE BATTERIES26,29026,290014LPD CLASS SUPPORT EQUIPMENT46,94546,945015DDG 1000 CLASS SUPPORT EQUIPMENT9,9309,930016STRATEGIC PLATFORM SUPPORT EQUIP14,33114,331017DSSP EQUIPMENT2,9092,909018CG MODERNIZATION193,990193,990019LCAC3,3923,392020UNDERWATER EOD PROGRAMS71,24071,240021ITEMS LESS THAN $5 MILLION102,543102,543022CHEMICAL WARFARE DETECTORS2,9612,961023SUBMARINE LIFE SUPPORT SYSTEM6,6356,635REACTOR PLANT EQUIPMENT024REACTOR POWER UNITS5,3405,340025REACTOR COMPONENTS465,726465,726OCEAN ENGINEERING026DIVING AND SALVAGE EQUIPMENT11,85410,706Excess cost growth[–1,148]SMALL BOATS027STANDARD BOATS79,10273,967Excess cost growth[–5,135]PRODUCTION FACILITIES EQUIPMENT028OPERATING FORCES IPE202,238202,238OTHER SHIP SUPPORT029LCS COMMON MISSION MODULES EQUIPMENT51,55333,237Excess cost growth[–18,316]030LCS MCM MISSION MODULES197,12977,129Excess cost growth[–120,000]031LCS ASW MISSION MODULES27,75425,254Demonstrate alternate low frequency active sonar[2,500]Excess cost growth[–5,000]032LCS SUW MISSION MODULES26,56614,566Excess cost growth[–12,000]033LCS IN-SERVICE MODERNIZATION84,97284,972034SMALL & MEDIUM UUV40,54710,601Early to need[–29,946]LOGISTIC SUPPORT035LSD MIDLIFE & MODERNIZATION40,26940,269SHIP SONARS036SPQ–9B RADAR26,19526,195037AN/SQQ–89 SURF ASW COMBAT SYSTEM125,237125,237038SSN ACOUSTIC EQUIPMENT366,968354,968Low cost conformal array contract delay[–12,000]039UNDERSEA WARFARE SUPPORT EQUIPMENT8,9678,967ASW ELECTRONIC EQUIPMENT040SUBMARINE ACOUSTIC WARFARE SYSTEM23,54523,545041SSTD12,43912,439042FIXED SURVEILLANCE SYSTEM128,441128,441043SURTASS21,92321,923ELECTRONIC WARFARE EQUIPMENT044AN/SLQ–32420,154420,154RECONNAISSANCE EQUIPMENT045SHIPBOARD IW EXPLOIT194,758194,758046AUTOMATED IDENTIFICATION SYSTEM (AIS)5,3685,368OTHER SHIP ELECTRONIC EQUIPMENT047COOPERATIVE ENGAGEMENT CAPABILITY35,12835,128048NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)15,15415,154049ATDLS52,75352,753050NAVY COMMAND AND CONTROL SYSTEM (NCCS)3,3903,390051MINESWEEPING SYSTEM REPLACEMENT19,44819,448052SHALLOW WATER MCM8,7308,730053NAVSTAR GPS RECEIVERS (SPACE)32,67432,674054AMERICAN FORCES RADIO AND TV SERVICE2,6172,617055STRATEGIC PLATFORM SUPPORT EQUIP7,9737,973AVIATION ELECTRONIC EQUIPMENT056ASHORE ATC EQUIPMENT72,40672,406057AFLOAT ATC EQUIPMENT67,41067,410058ID SYSTEMS26,05915,464OE–120/UPX antenna insufficient budget justification[–10,595]059JOINT PRECISION APPROACH AND LANDING SYSTEM 92,69561,348Early to need[–31,347]060NAVAL MISSION PLANNING SYSTEMS15,29615,296OTHER SHORE ELECTRONIC EQUIPMENT061TACTICAL/MOBILE C4I SYSTEMS36,22636,226062DCGS-N21,78821,788063CANES426,654396,654Program decrease[–30,000]064RADIAC6,4506,450065CANES-INTELL52,71352,713066GPETE13,02813,028067MASF5,1935,193068INTEG COMBAT SYSTEM TEST FACILITY6,0286,028069EMI CONTROL INSTRUMENTATION4,2094,209070ITEMS LESS THAN $5 MILLION168,436151,593Excess cost growth[–16,843]SHIPBOARD COMMUNICATIONS071SHIPBOARD TACTICAL COMMUNICATIONS55,85355,853072SHIP COMMUNICATIONS AUTOMATION137,861117,861STACC cost growth[–20,000]073COMMUNICATIONS ITEMS UNDER $5M35,09335,093SUBMARINE COMMUNICATIONS074SUBMARINE BROADCAST SUPPORT50,83350,833075SUBMARINE COMMUNICATION EQUIPMENT69,64360,643Buoy shape improvement unjustified request[–9,000]SATELLITE COMMUNICATIONS076SATELLITE COMMUNICATIONS SYSTEMS45,84145,841077NAVY MULTIBAND TERMINAL (NMT)88,02188,021SHORE COMMUNICATIONS078JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)4,2934,293CRYPTOGRAPHIC EQUIPMENT079INFO SYSTEMS SECURITY PROGRAM (ISSP)166,540166,540080MIO INTEL EXPLOITATION TEAM968968CRYPTOLOGIC EQUIPMENT081CRYPTOLOGIC COMMUNICATIONS EQUIP13,09013,090OTHER ELECTRONIC SUPPORT083COAST GUARD EQUIPMENT61,37061,370SONOBUOYS085SONOBUOYS—ALL TYPES260,644296,344Navy unfunded priority[35,700]AIRCRAFT SUPPORT EQUIPMENT086MINOTAUR5,0005,000087WEAPONS RANGE SUPPORT EQUIPMENT101,84394,843Excess cost growth[–7,000]088AIRCRAFT SUPPORT EQUIPMENT145,601112,181Excess cost growth[–20,000]Program decrease[–13,420]089ADVANCED ARRESTING GEAR (AAG)4,7254,725090METEOROLOGICAL EQUIPMENT14,68714,687092LEGACY AIRBORNE MCM19,25019,250093LAMPS EQUIPMENT792792094AVIATION SUPPORT EQUIPMENT55,41552,415Contract delay[–3,000]095UMCS-UNMAN CARRIER AVIATION(UCA)MISSION CNTRL32,66832,668SHIP GUN SYSTEM EQUIPMENT096SHIP GUN SYSTEMS EQUIPMENT5,4515,451SHIP MISSILE SYSTEMS EQUIPMENT097HARPOON SUPPORT EQUIPMENT1,1001,100098SHIP MISSILE SUPPORT EQUIPMENT228,104243,304Excess cost growth[–25,000]Program increase[40,200]099TOMAHAWK SUPPORT EQUIPMENT78,59378,593FBM SUPPORT EQUIPMENT100STRATEGIC MISSILE SYSTEMS EQUIP280,510280,510ASW SUPPORT EQUIPMENT101SSN COMBAT CONTROL SYSTEMS148,547138,547Excess cost growth[–10,000]102ASW SUPPORT EQUIPMENT21,13021,130OTHER ORDNANCE SUPPORT EQUIPMENT103EXPLOSIVE ORDNANCE DISPOSAL EQUIP15,24415,244104ITEMS LESS THAN $5 MILLION5,0715,071OTHER EXPENDABLE ORDNANCE105ANTI-SHIP MISSILE DECOY SYSTEM41,96241,962106SUBMARINE TRAINING DEVICE MODS75,05775,057107SURFACE TRAINING EQUIPMENT233,175189,253LCS trainer equipment early to need[–43,922]CIVIL ENGINEERING SUPPORT EQUIPMENT108PASSENGER CARRYING VEHICLES4,5624,562109GENERAL PURPOSE TRUCKS10,97410,974110CONSTRUCTION & MAINTENANCE EQUIP43,19143,191111FIRE FIGHTING EQUIPMENT21,14211,642Contract delays[–9,500]112TACTICAL VEHICLES33,43232,032JLTV contract delay[–1,400]114POLLUTION CONTROL EQUIPMENT2,6332,633115ITEMS UNDER $5 MILLION53,46753,467116PHYSICAL SECURITY VEHICLES1,1731,173SUPPLY SUPPORT EQUIPMENT117SUPPLY EQUIPMENT16,73016,730118FIRST DESTINATION TRANSPORTATION5,3895,389119SPECIAL PURPOSE SUPPLY SYSTEMS654,674654,674TRAINING DEVICES120TRAINING SUPPORT EQUIPMENT3,6333,633121TRAINING AND EDUCATION EQUIPMENT97,63682,536Reduction in one Training Support Vessel[–15,100]COMMAND SUPPORT EQUIPMENT122COMMAND SUPPORT EQUIPMENT66,10250,102Prior year underexecution[–16,000]123MEDICAL SUPPORT EQUIPMENT3,6333,633125NAVAL MIP SUPPORT EQUIPMENT6,0976,097126OPERATING FORCES SUPPORT EQUIPMENT16,90516,905127C4ISR EQUIPMENT30,14630,146128ENVIRONMENTAL SUPPORT EQUIPMENT21,98621,986129PHYSICAL SECURITY EQUIPMENT160,046160,046130ENTERPRISE INFORMATION TECHNOLOGY56,89956,899OTHER133NEXT GENERATION ENTERPRISE SERVICE122,832122,832CLASSIFIED PROGRAMS133ACLASSIFIED PROGRAMS16,34616,346SPARES AND REPAIR PARTS134SPARES AND REPAIR PARTS375,608352,140JPALS spares early to need[–8,137]LCS spares early to need[–15,331]TOTAL OTHER PROCUREMENT, NAVY9,652,9569,146,967PROCUREMENT, MARINE CORPSTRACKED COMBAT VEHICLES001AAV7A1 PIP39,49539,495002AMPHIBIOUS COMBAT VEHICLE 1.1317,935313,135Excess engineering change orders[–4,800]003LAV PIP60,73460,734ARTILLERY AND OTHER WEAPONS004155MM LIGHTWEIGHT TOWED HOWITZER25,06525,065005ARTILLERY WEAPONS SYSTEM100,00290,002Equipment previously funded and cost growth[–10,000]006WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION31,94531,945OTHER SUPPORT007MODIFICATION KITS22,76022,760GUIDED MISSILES008GROUND BASED AIR DEFENSE175,998175,998009ANTI-ARMOR MISSILE-JAVELIN20,20720,207010FAMILY ANTI-ARMOR WEAPON SYSTEMS (FOAAWS)21,91321,913011ANTI-ARMOR MISSILE-TOW60,50160,501012GUIDED MLRS ROCKET (GMLRS)29,06228,062Unit cost discrepancy[–1,000]COMMAND AND CONTROL SYSTEMS013COMMON AVIATION COMMAND AND CONTROL SYSTEM (C37,20332,203AN/MRQ–13 communications subsystems upgrades unjustified growth[–5,000]REPAIR AND TEST EQUIPMENT014REPAIR AND TEST EQUIPMENT55,15655,156OTHER SUPPORT (TEL)015MODIFICATION KITS4,9454,945COMMAND AND CONTROL SYSTEM (NON-TEL)016ITEMS UNDER $5 MILLION (COMM & ELEC)112,12483,124Unit cost growth[–29,000]017AIR OPERATIONS C2 SYSTEMS17,40817,408RADAR + EQUIPMENT (NON-TEL)018RADAR SYSTEMS329329019GROUND/AIR TASK ORIENTED RADAR (G/ATOR)273,022273,022INTELL/COMM EQUIPMENT (NON-TEL)021GCSS-MC4,4844,484022FIRE SUPPORT SYSTEM35,48835,488023INTELLIGENCE SUPPORT EQUIPMENT56,89654,396Unjustified growth[–2,500]025UNMANNED AIR SYSTEMS (INTEL)34,71134,711026DCGS-MC32,56232,562OTHER SUPPORT (NON-TEL)030NEXT GENERATION ENTERPRISE NETWORK (NGEN)114,901114,901031COMMON COMPUTER RESOURCES51,09451,094032COMMAND POST SYSTEMS108,897108,897033RADIO SYSTEMS227,320212,320Cost growth and early to need[–15,000]034COMM SWITCHING & CONTROL SYSTEMS31,68523,685ECP small form factor previously funded[–8,000]035COMM & ELEC INFRASTRUCTURE SUPPORT21,14021,140036CYBERSPACE ACTIVITIES27,63227,632CLASSIFIED PROGRAMS036ACLASSIFIED PROGRAMS5,5355,535ADMINISTRATIVE VEHICLES037COMMERCIAL CARGO VEHICLES28,91328,913TACTICAL VEHICLES038MOTOR TRANSPORT MODIFICATIONS19,23419,234039JOINT LIGHT TACTICAL VEHICLE558,107556,107ECP previously funded[–2,000]040FAMILY OF TACTICAL TRAILERS2,6932,693ENGINEER AND OTHER EQUIPMENT041ENVIRONMENTAL CONTROL EQUIP ASSORT495495042TACTICAL FUEL SYSTEMS5252043POWER EQUIPMENT ASSORTED22,44122,441044AMPHIBIOUS SUPPORT EQUIPMENT7,1017,101045EOD SYSTEMS44,70044,700MATERIALS HANDLING EQUIPMENT046PHYSICAL SECURITY EQUIPMENT15,40415,404GENERAL PROPERTY047FIELD MEDICAL EQUIPMENT2,8982,898048TRAINING DEVICES149,567126,567ODS unjustified request[–23,000]049FAMILY OF CONSTRUCTION EQUIPMENT35,62235,622050ULTRA-LIGHT TACTICAL VEHICLE (ULTV)647647OTHER SUPPORT051ITEMS LESS THAN $5 MILLION10,95610,956SPARES AND REPAIR PARTS052SPARES AND REPAIR PARTS33,47033,470TOTAL PROCUREMENT, MARINE CORPS3,090,4492,990,149AIRCRAFT PROCUREMENT, AIR FORCETACTICAL FORCES001F–354,274,3595,126,409Program increase[1,042,800]Target cost savings[–190,750]002F–35655,500655,500003F–15E1,050,000941,000Unjustified non-recurring engineering[–109,000]TACTICAL AIRLIFT005KC–46A MDAP2,234,5292,199,705Excess to need[–34,824]OTHER AIRLIFT006C–130J12,156404,156Program increase[392,000]008MC–130J871,207871,207009MC–130J40,00040,000HELICOPTERS010COMBAT RESCUE HELICOPTER884,235876,235Excess to need[–8,000]MISSION SUPPORT AIRCRAFT011C–37A161,000161,000012CIVIL AIR PATROL A/C2,7672,767OTHER AIRCRAFT014TARGET DRONES130,837130,837015COMPASS CALL114,095114,095017MQ–9189,205313,005Program increase[137,800]Unit cost growth[–14,000]STRATEGIC AIRCRAFT019B–2A9,5829,582020B–1B22,11122,111021B–5269,64869,648022LARGE AIRCRAFT INFRARED COUNTERMEASURES43,75843,758TACTICAL AIRCRAFT023A–10132,069132,069024E–11 BACN/HAG70,02790,027Aircraft increase[20,000]025F–15481,073480,443F–15C MUOS ahead of need[–630]026F–16234,782234,782028F–22A323,597323,597030F–35 MODIFICATIONS343,590343,590031F–15 EPAW149,04725,047Prior-year carryover[–124,000]032INCREMENT 3.2B20,21320,213033KC–46A MDAP10,2133,639Excess to need[–6,574]AIRLIFT AIRCRAFT034C–573,55073,550036C–17A60,24460,244037C–21216216038C–32A11,51111,511039C–37A435435TRAINER AIRCRAFT040GLIDER MODS138138041T–611,82611,826042T–126,78726,787043T–3837,34145,041T–38 A/B ejection seat safety[7,700]OTHER AIRCRAFT044U–2 MODS86,896119,896Increase for U–2 enhancements[33,000]045KC–10A (ATCA)2,1082,108046C–123,0213,021047VC–25A MOD48,62448,624048C–40256256049C–13052,066186,0663.5 Engine Enhancement Package[79,000]NP–2000 prop blade upgrades[55,000]050C–130J MODS141,686141,686051C–135124,491124,491053COMPASS CALL110,754110,754054COMBAT FLIGHT INSPECTION—CFIN508508055RC–135227,673227,673056E–3216,299216,299057E–458,47758,477058E–828,77856,778Increase for re-engining[28,000]059AIRBORNE WARNING AND CNTRL SYS (AWACS) 40/4536,00036,000060FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS7,9107,910061H–13,8173,817062H–6020,87920,879063RQ–4 MODS1,7041,704064HC/MC–130 MODIFICATIONS51,48251,482065OTHER AIRCRAFT50,09850,098066MQ–9 MODS383,594251,594Production rate adjustment of DAS–4 sensor[–132,000]068CV–22 MODS65,34865,348AIRCRAFT SPARES AND REPAIR PARTS069INITIAL SPARES/REPAIR PARTS708,230584,830Unjustified F–15C requirements[–123,400]COMMON SUPPORT EQUIPMENT072AIRCRAFT REPLACEMENT SUPPORT EQUIP84,93884,938POST PRODUCTION SUPPORT073B–2A1,4031,403074B–2B42,23442,234075B–524,6414,641076C–17A124,805124,805079F–152,5892,589081F–1615,34814,748Line shutdown early to need[–600]084RQ–4 POST PRODUCTION CHARGES47,24647,246INDUSTRIAL PREPAREDNESS086INDUSTRIAL RESPONSIVENESS17,70517,705WAR CONSUMABLES087WAR CONSUMABLES32,10232,102OTHER PRODUCTION CHARGES088OTHER PRODUCTION CHARGES1,194,7281,106,728F–22 NGEN lab excess[–72,000]RQ–4 delayed obligations[–16,000]CLASSIFIED PROGRAMS090ACLASSIFIED PROGRAMS34,19334,193TOTAL AIRCRAFT PROCUREMENT, AIR FORCE16,784,27917,747,801MISSILE PROCUREMENT, AIR FORCEMISSILE REPLACEMENT EQUIPMENT—BALLISTIC001MISSILE REPLACEMENT EQ-BALLISTIC55,88855,888TACTICAL002REPLAC EQUIP & WAR CONSUMABLES9,1009,100003JOINT AIR-TO-GROUND MUNITION15,0000Unjustified requirement (JAGM-F)[–15,000]004JOINT AIR-SURFACE STANDOFF MISSILE482,525482,525006SIDEWINDER (AIM–9X)160,408160,408007AMRAAM332,250332,250008PREDATOR HELLFIRE MISSILE118,860111,160Unit cost savings[–7,700]009SMALL DIAMETER BOMB275,438275,438010SMALL DIAMETER BOMB II212,434201,434Unit cost growth[–11,000]INDUSTRIAL FACILITIES011INDUSTR'L PREPAREDNS/POL PREVENTION801801CLASS IV012ICBM FUZE MOD5,0005,000013ICBM FUZE MOD14,49714,497014MM III MODIFICATIONS50,83150,831015AGM–65D MAVERICK294294016AIR LAUNCH CRUISE MISSILE (ALCM)77,38777,387MISSILE SPARES AND REPAIR PARTS018MSL SPRS/REPAIR PARTS (INITIAL)1,9101,910019REPLEN SPARES/REPAIR PARTS82,49082,490SPECIAL PROGRAMS023SPECIAL UPDATE PROGRAMS144,553144,553CLASSIFIED PROGRAMS023ACLASSIFIED PROGRAMS849,521849,521TOTAL MISSILE PROCUREMENT, AIR FORCE2,889,1872,855,487SPACE PROCUREMENT, AIR FORCESPACE PROGRAMS001ADVANCED EHF31,89431,894002AF SATELLITE COMM SYSTEM56,29856,298004COUNTERSPACE SYSTEMS5,7005,700005FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS34,02024,020Unjustified growth[–10,000]007GENERAL INFORMATION TECH—SPACE3,2443,244008GPSIII FOLLOW ON414,625414,625009GPS III SPACE SEGMENT31,46631,466012SPACEBORNE EQUIP (COMSEC)32,03132,031013MILSATCOM11,09611,096015EVOLVED EXPENDABLE LAUNCH VEH(SPACE)1,237,6351,237,635016SBIR HIGH (SPACE)233,952218,012Unjustified growth[–15,940]017NUDET DETECTION SYSTEM7,4327,432018ROCKET SYSTEMS LAUNCH PROGRAM11,47311,473019SPACE FENCE71,78450,284Unjustified growth[–21,500]020SPACE MODS106,33086,330Unjustified growth[–20,000]021SPACELIFT RANGE SYSTEM SPACE118,140118,140SSPARES022SPARES AND REPAIR PARTS7,2637,263TOTAL SPACE PROCUREMENT, AIR FORCE2,414,3832,346,943PROCUREMENT OF AMMUNITION, AIR FORCEROCKETS001ROCKETS133,268115,268APKWS Mk 66 rocket motor price adjustment[–18,000]CARTRIDGES002CARTRIDGES140,449140,449BOMBS003PRACTICE BOMBS29,31329,313004GENERAL PURPOSE BOMBS85,88585,885006JOINT DIRECT ATTACK MUNITION1,066,2241,019,224LJDAM sensor cost adjustment[–10,000]Tailkit unit cost adjustment[–37,000]007B6180,77380,773OTHER ITEMS009CAD/PAD47,06947,069010EXPLOSIVE ORDNANCE DISPOSAL (EOD)6,1336,133011SPARES AND REPAIR PARTS533533012MODIFICATIONS1,2911,291013ITEMS LESS THAN $5,000,0001,6771,677FLARES015FLARES36,11636,116FUZES016FUZES1,7341,734SMALL ARMS017SMALL ARMS37,49632,496Program decrease[–5,000]TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE1,667,9611,597,961OTHER PROCUREMENT, AIR FORCEPASSENGER CARRYING VEHICLES001PASSENGER CARRYING VEHICLES15,23815,238CARGO AND UTILITY VEHICLES002MEDIUM TACTICAL VEHICLE34,61629,616Unjustified unit cost increases[–5,000]003CAP VEHICLES1,0403,567Program increase—communications[1,867]Program increase—vehicles[660]004CARGO AND UTILITY VEHICLES23,13318,588Program increase[455]Program reduction[–5,000]SPECIAL PURPOSE VEHICLES005JOINT LIGHT TACTICAL VEHICLE32,02722,027Program reduction[–10,000]006SECURITY AND TACTICAL VEHICLES1,3151,315007SPECIAL PURPOSE VEHICLES14,5939,593Program reduction—prior year carryover[–5,000]FIRE FIGHTING EQUIPMENT008FIRE FIGHTING/CRASH RESCUE VEHICLES28,60428,604MATERIALS HANDLING EQUIPMENT009MATERIALS HANDLING VEHICLES21,84821,848BASE MAINTENANCE SUPPORT010RUNWAY SNOW REMOV AND CLEANING EQU2,9253,259Program increase[334]011BASE MAINTENANCE SUPPORT VEHICLES55,77652,876Program increase[2,100]Program reduction[–5,000]COMM SECURITY EQUIPMENT(COMSEC)013COMSEC EQUIPMENT91,46191,461INTELLIGENCE PROGRAMS014INTERNATIONAL INTEL TECH & ARCHITECTURES11,38611,386015INTELLIGENCE TRAINING EQUIPMENT7,6197,619016INTELLIGENCE COMM EQUIPMENT35,55832,058IMAD unjustified procurement[–3,500]ELECTRONICS PROGRAMS017AIR TRAFFIC CONTROL & LANDING SYS17,93917,939019BATTLE CONTROL SYSTEM—FIXED3,0633,063021WEATHER OBSERVATION FORECAST31,44731,447022STRATEGIC COMMAND AND CONTROL5,0905,090023CHEYENNE MOUNTAIN COMPLEX10,14510,145024MISSION PLANNING SYSTEMS14,50814,508026INTEGRATED STRAT PLAN & ANALY NETWORK (ISPAN)9,9019,901SPCL COMM-ELECTRONICS PROJECTS027GENERAL INFORMATION TECHNOLOGY26,93326,933028AF GLOBAL COMMAND & CONTROL SYS2,7562,756029BATTLEFIELD AIRBORNE CONTROL NODE (BACN)48,47848,478030MOBILITY COMMAND AND CONTROL21,18621,186031AIR FORCE PHYSICAL SECURITY SYSTEM178,361158,361Program reduction[–20,000]032COMBAT TRAINING RANGES233,993247,593Joint threat emitter increase[13,600]033MINIMUM ESSENTIAL EMERGENCY COMM N132,648132,648034WIDE AREA SURVEILLANCE (WAS)80,81847,929Program decrease[–32,889]035C3 COUNTERMEASURES25,03625,036036INTEGRATED PERSONNEL AND PAY SYSTEM20,90020,900037GCSS-AF FOS11,22611,226038DEFENSE ENTERPRISE ACCOUNTING & MGT SYS1,9051,905039MAINTENANCE REPAIR & OVERHAUL INITIATIVE1,9121,912040THEATER BATTLE MGT C2 SYSTEM6,3376,337041AIR & SPACE OPERATIONS CENTER (AOC)33,24333,243AIR FORCE COMMUNICATIONS043BASE INFORMATION TRANSPT INFRAST (BITI) WIRED69,53059,530Program decrease[–10,000]044AFNET147,063147,063045JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)6,5056,505046—ENTCOM20,19020,190047USSTRATCOM11,24411,244ORGANIZATION AND BASE048TACTICAL C-E EQUIPMENT143,757143,757050RADIO EQUIPMENT15,40215,402051CCTV/AUDIOVISUAL EQUIPMENT3,2113,211052BASE COMM INFRASTRUCTURE43,12343,123MODIFICATIONS053COMM ELECT MODS14,50014,500PERSONAL SAFETY & RESCUE EQUIP054PERSONAL SAFETY AND RESCUE EQUIPMENT50,63447,634Unit cost increase and early to need[–3,000]DEPOT PLANT+MTRLS HANDLING EQ055POWER CONDITIONING EQUIPMENT11,00011,000056MECHANIZED MATERIAL HANDLING EQUIP11,90111,901BASE SUPPORT EQUIPMENT057BASE PROCURED EQUIPMENT23,96323,963058ENGINEERING AND EOD EQUIPMENT34,12434,124059MOBILITY EQUIPMENT26,43926,439060FUELS SUPPORT EQUIPMENT (FSE)24,25524,255061BASE MAINTENANCE AND SUPPORT EQUIPMENT38,98638,986SPECIAL SUPPORT PROJECTS063DARP RC13526,71626,716064DCGS-AF116,055116,055066SPECIAL UPDATE PROGRAM835,148835,148CLASSIFIED PROGRAMS066ACLASSIFIED PROGRAMS18,292,80718,292,807SPARES AND REPAIR PARTS067SPARES AND REPAIR PARTS81,34081,340TOTAL OTHER PROCUREMENT, AIR FORCE21,342,85721,262,484PROCUREMENT, DEFENSE-WIDEMAJOR EQUIPMENT, OSD022MAJOR EQUIPMENT, DPAA1,5041,504045MAJOR EQUIPMENT, OSD43,70543,705MAJOR EQUIPMENT, NSA044INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)1,533133Realignment to DISA for Sharkseer[–1,400]MAJOR EQUIPMENT, WHS049MAJOR EQUIPMENT, WHS507507MAJOR EQUIPMENT, DISA008INFORMATION SYSTEMS SECURITY3,3184,718Realignment for Sharkseer[1,400]009TELEPORT PROGRAM25,10325,103010ITEMS LESS THAN $5 MILLION26,41626,416012DEFENSE INFORMATION SYSTEM NETWORK17,57417,574014WHITE HOUSE COMMUNICATION AGENCY45,07945,079015SENIOR LEADERSHIP ENTERPRISE78,66978,669016JOINT REGIONAL SECURITY STACKS (JRSS)88,00083,000Program decrease[–5,000]017JOINT SERVICE PROVIDER107,907107,907MAJOR EQUIPMENT, DLA019MAJOR EQUIPMENT8,1228,122MAJOR EQUIPMENT, DSS023MAJOR EQUIPMENT496496MAJOR EQUIPMENT, TJS046MAJOR EQUIPMENT, TJS6,9056,905047MAJOR EQUIPMENT—TJS CYBER1,4581,458MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY028THAAD425,863425,863029GROUND BASED MIDCOURSE9,4719,471031AEGIS BMD600,773600,773032AEGIS BMD96,99596,995033BMDS AN/TPY–2 RADARS10,04610,046034ARROW 3 UPPER TIER SYSTEMS55,00055,000035SHORT RANGE BALLISTIC MISSILE DEFENSE (SRBMD)50,00050,000036AEGIS ASHORE PHASE III25,65925,659037IRON DOME95,00095,000038AEGIS BMD HARDWARE AND SOFTWARE124,986124,986MAJOR EQUIPMENT, DHRA003PERSONNEL ADMINISTRATION5,0305,030MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY025VEHICLES211211026OTHER MAJOR EQUIPMENT11,52111,521MAJOR EQUIPMENT, DODEA021AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,3201,320MAJOR EQUIPMENT, DCMA002MAJOR EQUIPMENT2,4322,432MAJOR EQUIPMENT, DMACT020MAJOR EQUIPMENT10,96110,961CLASSIFIED PROGRAMS049ACLASSIFIED PROGRAMS589,366589,366AVIATION PROGRAMS053ROTARY WING UPGRADES AND SUSTAINMENT172,020172,020054UNMANNED ISR15,20815,208055NON-STANDARD AVIATION32,31032,310056U–2810,89810,898057MH–47 CHINOOK173,812170,312Excess growth[–3,500]058CV–22 MODIFICATION17,25617,256059MQ–9 UNMANNED AERIAL VEHICLE5,3385,338060PRECISION STRIKE PACKAGE232,930232,930061AC/MC–130J173,419153,119Realignment for RFCM[–8,500]Realignment to Future Vertical Lift[–8,800]RFCM excess to need[–3,000]062C–130 MODIFICATIONS15,58215,582SHIPBUILDING063UNDERWATER SYSTEMS58,99158,991AMMUNITION PROGRAMS064ORDNANCE ITEMS <$5M279,992279,992OTHER PROCUREMENT PROGRAMS065INTELLIGENCE SYSTEMS100,641100,641066DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS12,52212,522067OTHER ITEMS <$5M103,910103,910068COMBATANT CRAFT SYSTEMS33,08833,088069SPECIAL PROGRAMS63,46763,467070TACTICAL VEHICLES77,83277,832071WARRIOR SYSTEMS <$5M298,480298,480072COMBAT MISSION REQUIREMENTS19,70219,702073GLOBAL VIDEO SURVEILLANCE ACTIVITIES4,7874,787074OPERATIONAL ENHANCEMENTS INTELLIGENCE8,1758,175075OPERATIONAL ENHANCEMENTS282,532282,532CBDP076CHEMICAL BIOLOGICAL SITUATIONAL AWARENESS162,406162,406077CB PROTECTION & HAZARD MITIGATION188,188188,188TOTAL PROCUREMENT, DEFENSE-WIDE5,114,4165,085,616JOINT URGENT OPERATIONAL NEEDS FUNDJOINT URGENT OPERATIONAL NEEDS FUND001JOINT URGENT OPERATIONAL NEEDS FUND99,2000Program decrease[–99,200]TOTAL JOINT URGENT OPERATIONAL NEEDS FUND99,2000TOTAL PROCUREMENT132,343,701130,592,9194102.Procurement for overseas contingency operationsSEC. 4102. PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)LineItemFY 2020 RequestHouse AuthorizedAIRCRAFT PROCUREMENT, ARMYFIXED WING003MQ–1 UAV54,00054,000ROTARY015CH–47 HELICOPTER25,00025,000MODIFICATION OF AIRCRAFT021MULTI SENSOR ABN RECON (MIP)80,26080,260024GRCS SEMA MODS (MIP)750750026EMARSS SEMA MODS (MIP)22,18022,180027UTILITY/CARGO AIRPLANE MODS8,3628,362029NETWORK AND MISSION PLAN1010031DEGRADED VISUAL ENVIRONMENT49,4500 Early to need[–49,450]GROUND SUPPORT AVIONICS037CMWS130,219130,219038COMMON INFRARED COUNTERMEASURES (CIRCM)9,3109,310OTHER SUPPORT045LAUNCHER GUIDED MISSILE: LONGBOW HELLFIRE XM22,0002,000TOTAL AIRCRAFT PROCUREMENT, ARMY381,541332,091MISSILE PROCUREMENT, ARMYSURFACE-TO-AIR MISSILE SYSTEM002M-SHORAD—PROCUREMENT158,300158,300003MSE MISSILE37,93837,938AIR-TO-SURFACE MISSILE SYSTEM006HELLFIRE SYS SUMMARY236,265236,265ANTI-TANK/ASSAULT MISSILE SYS008JAVELIN (AAWS-M) SYSTEM SUMMARY4,3894,389011GUIDED MLRS ROCKET (GMLRS)431,596431,596014ARMY TACTICAL MSL SYS (ATACMS)—SYS SUM130,770130,770015LETHAL MINIATURE AERIAL MISSILE SYSTEM (LMAMS83,30083,300MODIFICATIONS019STINGER MODS7,5007,500022MLRS MODS348,000325,000 Excess to need[–23,000]TOTAL MISSILE PROCUREMENT, ARMY1,438,0581,415,058PROCUREMENT OF W&TCV, ARMYTRACKED COMBAT VEHICLES002ARMORED MULTI PURPOSE VEHICLE (AMPV)221,638221,638MODIFICATION OF TRACKED COMBAT VEHICLES003STRYKER (MOD)4,1004,100008IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)80,14680,146013M1 ABRAMS TANK (MOD)13,10013,100WEAPONS & OTHER COMBAT VEHICLES015M240 MEDIUM MACHINE GUN (7.62MM)900900016MULTI-ROLE ANTI-ARMOR ANTI-PERSONNEL WEAPON S2,4002,400019MORTAR SYSTEMS18,94118,941020XM320 GRENADE LAUNCHER MODULE (GLM)526526023CARBINE1,1831,183025COMMON REMOTELY OPERATED WEAPONS STATION4,1824,182026HANDGUN248248MOD OF WEAPONS AND OTHER COMBAT VEH031M2 50 CAL MACHINE GUN MODS6,0906,090TOTAL PROCUREMENT OF W&TCV, ARMY353,454353,454PROCUREMENT OF AMMUNITION, ARMYSMALL/MEDIUM CAL AMMUNITION001CTG, 5.56MM, ALL TYPES567567002CTG, 7.62MM, ALL TYPES4040003CTG, HANDGUN, ALL TYPES1717004CTG, .50 CAL, ALL TYPES189189007CTG, 30MM, ALL TYPES24,90024,900ARTILLERY AMMUNITION015PROJ 155MM EXTENDED RANGE M98236,05236,052016ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL7,2717,271ROCKETS018SHOULDER LAUNCHED MUNITIONS, ALL TYPES176176019ROCKET, HYDRA 70, ALL TYPES79,45979,459MISCELLANEOUS027ITEMS LESS THAN $5 MILLION (AMMO)1111TOTAL PROCUREMENT OF AMMUNITION, ARMY148,682148,682OTHER PROCUREMENT, ARMYTACTICAL VEHICLES010FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)26,91726,917011PLS ESP16,94116,941012HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV62,73462,734014TACTICAL WHEELED VEHICLE PROTECTION KITS50,00050,000015MODIFICATION OF IN SVC EQUIP28,00028,000COMM—JOINT COMMUNICATIONS022TACTICAL NETWORK TECHNOLOGY MOD IN SVC40,00040,000COMM—SATELLITE COMMUNICATIONS029TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS6,9306,930031ASSURED POSITIONING, NAVIGATION AND TIMING11,77811,778032SMART-T (SPACE)825825COMM—COMBAT COMMUNICATIONS040RADIO TERMINAL SET, MIDS LVT(2)350350047COTS COMMUNICATIONS EQUIPMENT20,40020,400048FAMILY OF MED COMM FOR COMBAT CASUALTY CARE1,2311,231COMM—INTELLIGENCE COMM051CI AUTOMATION ARCHITECTURE (MIP)6,2006,200COMM—LONG HAUL COMMUNICATIONS059BASE SUPPORT COMMUNICATIONS20,48215,482 Insufficient budget justification[–5,000]COMM—BASE COMMUNICATIONS060INFORMATION SYSTEMS55,80050,800 Unjustified growth[–5,000]063INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM75,82075,820ELECT EQUIP—TACT INT REL ACT (TIARA)068DCGS-A (MIP)38,61338,613070TROJAN (MIP)1,3371,337071MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)2,0512,051075BIOMETRIC TACTICAL COLLECTION DEVICES (MIP)1,8001,800ELECT EQUIP—ELECTRONIC WARFARE (EW)082FAMILY OF PERSISTENT SURVEILLANCE CAP. (MIP)71,49331,493 Unjustified growth[–40,000]083COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES6,9176,917ELECT EQUIP—TACTICAL SURV. (TAC SURV)085SENTINEL MODS20,00020,000086NIGHT VISION DEVICES3,6763,676094JOINT BATTLE COMMAND—PLATFORM (JBC-P)25,56825,568097COMPUTER BALLISTICS: LHMBC XM32570570098MORTAR FIRE CONTROL SYSTEM15,97515,975ELECT EQUIP—TACTICAL C2 SYSTEMS103AIR & MSL DEFENSE PLANNING & CONTROL SYS14,33114,331ELECT EQUIP—AUTOMATION112ARMY TRAINING MODERNIZATION6,0146,014113AUTOMATED DATA PROCESSING EQUIP32,70032,700CHEMICAL DEFENSIVE EQUIPMENT124FAMILY OF NON-LETHAL EQUIPMENT (FNLE)25,48025,480125BASE DEFENSE SYSTEMS (BDS)47,11047,110126CBRN DEFENSE18,71118,711BRIDGING EQUIPMENT128TACTICAL BRIDGING4,8844,884ENGINEER (NON-CONSTRUCTION) EQUIPMENT133GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)4,5004,500135HUSKY MOUNTED DETECTION SYSTEM (HMDS)34,25334,253136ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)3,3003,300140RENDER SAFE SETS KITS OUTFITS84,00084,000COMBAT SERVICE SUPPORT EQUIPMENT143HEATERS AND ECU'S88145PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)5,1015,101146GROUND SOLDIER SYSTEM1,7601,760148FORCE PROVIDER56,40056,400150CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM2,0402,040PETROLEUM EQUIPMENT154DISTRIBUTION SYSTEMS, PETROLEUM & WATER13,98613,986MEDICAL EQUIPMENT155COMBAT SUPPORT MEDICAL2,7352,735CONSTRUCTION EQUIPMENT159SCRAPERS, EARTHMOVING4,6694,669160LOADERS380380162TRACTOR, FULL TRACKED8,2258,225164HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)3,0003,000166CONST EQUIP ESP3,8703,870167ITEMS LESS THAN $5.0M (CONST EQUIP)350350GENERATORS171GENERATORS AND ASSOCIATED EQUIP2,4362,436MATERIAL HANDLING EQUIPMENT173FAMILY OF FORKLIFTS5,1525,152TRAINING EQUIPMENT175TRAINING DEVICES, NONSYSTEM2,1062,106TEST MEASURE AND DIG EQUIPMENT (TMD)181INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)1,3951,395OTHER SUPPORT EQUIPMENT184RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT24,12224,122185PHYSICAL SECURITY SYSTEMS (OPA3)10,01610,016187MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)33,35433,354189BUILDING, PRE-FAB, RELOCATABLE62,65462,654TOTAL OTHER PROCUREMENT, ARMY1,131,4501,081,450AIRCRAFT PROCUREMENT, NAVYOTHER AIRCRAFT026STUASL0 UAV7,9217,921027MQ–9A REAPER77,0000 Unjustified OCO request[–77,000]MODIFICATION OF AIRCRAFT036EP–3 SERIES5,4885,488046SPECIAL PROJECT AIRCRAFT3,4983,498051COMMON ECM EQUIPMENT3,4063,406053COMMON DEFENSIVE WEAPON SYSTEM3,2743,274062QRC18,45818,458TOTAL AIRCRAFT PROCUREMENT, NAVY119,04542,045WEAPONS PROCUREMENT, NAVYTACTICAL MISSILES011JOINT AIR GROUND MISSILE (JAGM)90,96690,966015AERIAL TARGETS6,5006,500TOTAL WEAPONS PROCUREMENT, NAVY97,46697,466PROCUREMENT OF AMMO, NAVY & MCNAVY AMMUNITION001GENERAL PURPOSE BOMBS26,97826,978002JDAM12,26312,263003AIRBORNE ROCKETS, ALL TYPES45,02045,020004MACHINE GUN AMMUNITION33,57733,577005PRACTICE BOMBS11,90311,903006CARTRIDGES & CART ACTUATED DEVICES15,08115,081007AIR EXPENDABLE COUNTERMEASURES16,91116,911011OTHER SHIP GUN AMMUNITION3,2623,262012SMALL ARMS & LANDING PARTY AMMO1,0101,010013PYROTECHNIC AND DEMOLITION537537MARINE CORPS AMMUNITION016MORTARS1,9301,930017DIRECT SUPPORT MUNITIONS1,1721,172018INFANTRY WEAPONS AMMUNITION2,1582,158019COMBAT SUPPORT MUNITIONS965965021ARTILLERY MUNITIONS32,04732,047TOTAL PROCUREMENT OF AMMO, NAVY & MC204,814204,814OTHER PROCUREMENT, NAVYOTHER SHIPBOARD EQUIPMENT020UNDERWATER EOD PROGRAMS5,8005,800ASW ELECTRONIC EQUIPMENT042FIXED SURVEILLANCE SYSTEM310,503310,503SONOBUOYS085SONOBUOYS—ALL TYPES2,9102,910AIRCRAFT SUPPORT EQUIPMENT088AIRCRAFT SUPPORT EQUIPMENT13,42013,420094AVIATION SUPPORT EQUIPMENT500500OTHER ORDNANCE SUPPORT EQUIPMENT103EXPLOSIVE ORDNANCE DISPOSAL EQUIP15,30715,307CIVIL ENGINEERING SUPPORT EQUIPMENT108PASSENGER CARRYING VEHICLES173173109GENERAL PURPOSE TRUCKS408408111FIRE FIGHTING EQUIPMENT785785SUPPLY SUPPORT EQUIPMENT117SUPPLY EQUIPMENT100100118FIRST DESTINATION TRANSPORTATION510510COMMAND SUPPORT EQUIPMENT122COMMAND SUPPORT EQUIPMENT2,8002,800123MEDICAL SUPPORT EQUIPMENT1,7941,794126OPERATING FORCES SUPPORT EQUIPMENT1,0901,090128ENVIRONMENTAL SUPPORT EQUIPMENT200200129PHYSICAL SECURITY EQUIPMENT1,3001,300TOTAL OTHER PROCUREMENT, NAVY357,600357,600PROCUREMENT, MARINE CORPSGUIDED MISSILES012GUIDED MLRS ROCKET (GMLRS)16,91916,919ENGINEER AND OTHER EQUIPMENT045EOD SYSTEMS3,6703,670TOTAL PROCUREMENT, MARINE CORPS20,58920,589AIRCRAFT PROCUREMENT, AIR FORCEOTHER AIRCRAFT017MQ–9172,240172,240018RQ–20B PUMA12,15012,150STRATEGIC AIRCRAFT022LARGE AIRCRAFT INFRARED COUNTERMEASURES53,33553,335OTHER AIRCRAFT067MQ–9 UAS PAYLOADS19,80019,800AIRCRAFT SPARES AND REPAIR PARTS069INITIAL SPARES/REPAIR PARTS44,56044,560COMMON SUPPORT EQUIPMENT072AIRCRAFT REPLACEMENT SUPPORT EQUIP7,0257,025TOTAL AIRCRAFT PROCUREMENT, AIR FORCE309,110309,110MISSILE PROCUREMENT, AIR FORCETACTICAL004JOINT AIR-SURFACE STANDOFF MISSILE20,90020,900008PREDATOR HELLFIRE MISSILE180,771180,771TOTAL MISSILE PROCUREMENT, AIR FORCE201,671201,671PROCUREMENT OF AMMUNITION, AIR FORCEROCKETS001ROCKETS84,96084,960CARTRIDGES002CARTRIDGES52,64252,642BOMBS004GENERAL PURPOSE BOMBS545,309545,309FLARES015FLARES93,27293,272FUZES016FUZES157,155157,155SMALL ARMS017SMALL ARMS6,0956,095TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE939,433939,433OTHER PROCUREMENT, AIR FORCEPASSENGER CARRYING VEHICLES001PASSENGER CARRYING VEHICLES1,2761,276CARGO AND UTILITY VEHICLES004CARGO AND UTILITY VEHICLES9,7029,702SPECIAL PURPOSE VEHICLES005JOINT LIGHT TACTICAL VEHICLE40,99940,999007SPECIAL PURPOSE VEHICLES52,50252,502FIRE FIGHTING EQUIPMENT008FIRE FIGHTING/CRASH RESCUE VEHICLES16,65216,652MATERIALS HANDLING EQUIPMENT009MATERIALS HANDLING VEHICLES2,9442,944BASE MAINTENANCE SUPPORT010RUNWAY SNOW REMOV AND CLEANING EQU3,7533,753011BASE MAINTENANCE SUPPORT VEHICLES11,83711,837SPCL COMM-ELECTRONICS PROJECTS027GENERAL INFORMATION TECHNOLOGY5,0005,000031AIR FORCE PHYSICAL SECURITY SYSTEM106,919106,919ORGANIZATION AND BASE048TACTICAL C-E EQUIPMENT306306052BASE COMM INFRASTRUCTURE4,3004,300PERSONAL SAFETY & RESCUE EQUIP054PERSONAL SAFETY AND RESCUE EQUIPMENT22,20022,200BASE SUPPORT EQUIPMENT059MOBILITY EQUIPMENT26,53526,535060FUELS SUPPORT EQUIPMENT (FSE)4,0404,040061BASE MAINTENANCE AND SUPPORT EQUIPMENT20,06720,067CLASSIFIED PROGRAMS066ACLASSIFIED PROGRAMS3,209,0663,209,066TOTAL OTHER PROCUREMENT, AIR FORCE3,538,0983,538,098PROCUREMENT, DEFENSE-WIDEMAJOR EQUIPMENT, DISA009TELEPORT PROGRAM3,8003,800012DEFENSE INFORMATION SYSTEM NETWORK12,00012,000MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY027COUNTER IED & IMPROVISED THREAT TECHNOLOGIES4,5904,590CLASSIFIED PROGRAMS049ACLASSIFIED PROGRAMS51,38051,380AVIATION PROGRAMS050MANNED ISR5,0005,000051MC–125,0005,000052MH–60 BLACKHAWK28,10028,100054UNMANNED ISR8,2078,207056U–2831,50031,500057MH–47 CHINOOK37,50034,500 Excess growth[–3,000]059MQ–9 UNMANNED AERIAL VEHICLE1,9001,900AMMUNITION PROGRAMS064ORDNANCE ITEMS <$5M138,252138,252OTHER PROCUREMENT PROGRAMS065INTELLIGENCE SYSTEMS16,50016,500067OTHER ITEMS <$5M2828070TACTICAL VEHICLES2,9902,990071WARRIOR SYSTEMS <$5M37,51237,512072COMBAT MISSION REQUIREMENTS10,00010,000074OPERATIONAL ENHANCEMENTS INTELLIGENCE7,5947,594075OPERATIONAL ENHANCEMENTS45,19445,194TOTAL PROCUREMENT, DEFENSE-WIDE447,047444,047NATIONAL GUARD AND RESERVE EQUIPMENTUNDISTRIBUTED Program increase[415,000]TOTAL NATIONAL GUARD AND RESERVE EQUIPMENT415,000TOTAL PROCUREMENT9,688,0589,900,608 XLIIResearch, Development, Test, and Evaluation4201.Research, development, test, and evaluationSEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars)LineProgramElementItemFY 2020 RequestHouse AuthorizedRESEARCH, DEVELOPMENT, TEST & EVAL, ARMYBASIC RESEARCH0020601102ADEFENSE RESEARCH SCIENCES297,976297,9760030601103AUNIVERSITY RESEARCH INITIATIVES65,85865,8580040601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS86,16498,164Program increase[7,000]Program increase—military medical innovation[5,000]0050601121ACYBER COLLABORATIVE RESEARCH ALLIANCE4,9824,982SUBTOTAL BASIC RESEARCH454,980466,980APPLIED RESEARCH0100602141ALETHALITY TECHNOLOGY26,96126,9610110602142AARMY APPLIED RESEARCH25,31925,3190120602143ASOLDIER LETHALITY TECHNOLOGY115,274125,274Expeditionary mobile base camp technology[5,000]HEROES program[5,000]0130602144AGROUND TECHNOLOGY35,19945,199High performance polymers research[5,000]Manufacturing research technology[5,000]0140602145ANEXT GENERATION COMBAT VEHICLE TECHNOLOGY219,047225,047Structural thermoplastics[6,000]0150602146ANETWORK C3I TECHNOLOGY114,516120,016Assured PNT lab[3,000]Next generation SAR small sat[2,500]0160602147ALONG RANGE PRECISION FIRES TECHNOLOGY74,32779,327NextGen propulsion cycle artillery range extension[5,000]0170602148AFUTURE VERTICLE LIFT TECHNOLOGY93,60196,601Program increase[3,000]0180602150AAIR AND MISSILE DEFENSE TECHNOLOGY50,77150,7710200602213AC3I APPLIED CYBER18,94718,9470230602307AADVANCED WEAPONS TECHNOLOGY5,000Directed energy test range workloads[5,000]0370602784AMILITARY ENGINEERING TECHNOLOGY5,000Cellulose nanocomposites research[5,000]0380602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY20,87320,8730400602787AMEDICAL TECHNOLOGY99,155102,155Program increase[3,000]SUBTOTAL APPLIED RESEARCH893,990946,490ADVANCED TECHNOLOGY DEVELOPMENT0410603001AWARFIGHTER ADVANCED TECHNOLOGY5,000Expeditionary maneuver support technologies[5,000]0420603002AMEDICAL ADVANCED TECHNOLOGY42,03042,0300470603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY11,03811,0380500603117AARMY ADVANCED TECHNOLOGY DEVELOPMENT63,33863,3380510603118ASOLDIER LETHALITY ADVANCED TECHNOLOGY118,468128,468Microlattic technology for combat helmet improvements[5,000]Thermal mitigation technologies[5,000]0520603119AGROUND ADVANCED TECHNOLOGY12,59317,593Ground advanced technology for cold regions[5,000]0590603457AC3I CYBER ADVANCED DEVELOPMENT13,76913,7690600603461AHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM184,755224,755Program increase[40,000]0610603462ANEXT GENERATION COMBAT VEHICLE ADVANCED TECHNOLOGY160,035170,035Program increase—hydrogen fuel cells[10,000]0620603463ANETWORK C3I ADVANCED TECHNOLOGY106,899103,899Underexecution[–3,000]0630603464ALONG RANGE PRECISION FIRES ADVANCED TECHNOLOGY174,386179,386Program increase missile demonstrations[5,000]0640603465AFUTURE VERTICAL LIFT ADVANCED TECHNOLOGY151,640146,640Excess to need[–5,000]0650603466AAIR AND MISSILE DEFENSE ADVANCED TECHNOLOGY60,61360,613SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT1,099,5641,166,564ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES0730603305AARMY MISSLE DEFENSE SYSTEMS INTEGRATION10,98730,987Conventional mission capabilities[10,000]System lab integration improvements[10,000]0740603327AAIR AND MISSILE DEFENSE SYSTEMS ENGINEERING15,14815,1480750603619ALANDMINE WARFARE AND BARRIER—ADV DEV92,91592,9150770603639ATANK AND MEDIUM CALIBER AMMUNITION82,14682,1460780603645AARMORED SYSTEM MODERNIZATION—ADV DEV157,656157,6560790603747ASOLDIER SUPPORT AND SURVIVABILITY6,5146,5140800603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV34,89037,890Mobile ground terminal[3,000]0810603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT251,011206,011IVAS insufficient justification[–45,000]0820603779AENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL15,13215,1320830603790ANATO RESEARCH AND DEVELOPMENT5,4065,4060840603801AAVIATION—ADV DEV459,290443,340Early to need[–15,950]0850603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV6,2546,2540860603807AMEDICAL SYSTEMS—ADV DEV31,17531,1750870603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT22,11322,1130880604017AROBOTICS DEVELOPMENT115,222115,2220900604021AELECTRONIC WARFARE TECHNOLOGY MATURATION (MIP)18,04318,0430910604100AANALYSIS OF ALTERNATIVES10,02310,0230920604113AFUTURE TACTICAL UNMANNED AIRCRAFT SYSTEM (FTUAS)40,74540,7450930604114ALOWER TIER AIR MISSILE DEFENSE (LTAMD) SENSOR427,772427,7720940604115ATECHNOLOGY MATURATION INITIATIVES196,676161,676Insufficient schedule detail[–35,000]0950604117AMANEUVER—SHORT RANGE AIR DEFENSE (M-SHORAD)33,10029,100Excess testing cost[–4,000]0970604119AARMY ADVANCED COMPONENT DEVELOPMENT & PROTOTYPING115,116105,116Early to need[–10,000]0990604121ASYNTHETIC TRAINING ENVIRONMENT REFINEMENT & PROTOTYPING136,761111,761Early to need (IVAS)[–25,000]1000604182AHYPERSONICS228,000259,000Transfer from RDTE Defense-Wide, line 124[31,000]1020604403AFUTURE INTERCEPTOR8,0008,0001030604541AUNIFIED NETWORK TRANSPORT39,60030,600Early to need[–9,000]1040604644AMOBILE MEDIUM RANGE MISSILE20,0000Program decrease[–20,000]1060305251ACYBERSPACE OPERATIONS FORCES AND FORCE SUPPORT52,10252,1021071206120AASSURED POSITIONING, NAVIGATION AND TIMING (PNT)192,562150,062Project cancellation[–42,500]1081206308AARMY SPACE SYSTEMS INTEGRATION104,99654,996Program delay[–50,000]SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES2,929,3552,726,905SYSTEM DEVELOPMENT & DEMONSTRATION1090604201AAIRCRAFT AVIONICS29,16429,1641100604270AELECTRONIC WARFARE DEVELOPMENT70,53970,5391130604601AINFANTRY SUPPORT WEAPONS106,121125,321Army unfunded priority—NGSW program increase[19,200]1140604604AMEDIUM TACTICAL VEHICLES2,1522,1521150604611AJAVELIN17,89716,397Qualification testing early to need[–1,500]1160604622AFAMILY OF HEAVY TACTICAL VEHICLES16,74516,7451170604633AAIR TRAFFIC CONTROL6,9896,9891180604642ALIGHT TACTICAL WHEELED VEHICLES10,46510,4651190604645AARMORED SYSTEMS MODERNIZATION (ASM)—ENG DEV310,152295,152Program delay[–15,000]1200604710ANIGHT VISION SYSTEMS—ENG DEV181,732166,732Insufficient justification (IVAS)[–15,000]1210604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT2,3932,3931220604715ANON-SYSTEM TRAINING DEVICES—ENG DEV27,41227,4121230604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV43,50238,502Historical underexecution[–5,000]1240604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT11,63611,6361250604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT10,91510,9151260604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV7,8017,8011270604768ABRILLIANT ANTI-ARMOR SUBMUNITION (BAT)25,00020,000PFAL excess[–5,000]1280604780ACOMBINED ARMS TACTICAL TRAINER (CATT) CORE9,2419,2411290604798ABRIGADE ANALYSIS, INTEGRATION AND EVALUATION42,63438,634RCO support excess[–4,000]1300604802AWEAPONS AND MUNITIONS—ENG DEV181,023181,0231310604804ALOGISTICS AND ENGINEER EQUIPMENT—ENG DEV103,226103,2261320604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV12,59512,5951330604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV48,26448,2641340604808ALANDMINE WARFARE/BARRIER—ENG DEV39,20839,2081350604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE140,637138,137CPI2 testing previously funded[–2,500]1360604820ARADAR DEVELOPMENT105,243105,2431370604822AGENERAL FUND ENTERPRISE BUSINESS SYSTEM (GFEBS)46,68341,683Program decrease[–5,000]1380604823AFIREFINDER17,29417,2941390604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL5,8034,803Historical underexecution[–1,000]1400604852ASUITE OF SURVIVABILITY ENHANCEMENT SYSTEMS—EMD98,698128,698Program increase for vehicle protection evaluation[30,000]1410604854AARTILLERY SYSTEMS—EMD15,83210,832Mobile howitzer testing early to need[–5,000]1420605013AINFORMATION TECHNOLOGY DEVELOPMENT126,537126,5371430605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)142,77399,773Program decrease[–43,000]1440605028AARMORED MULTI-PURPOSE VEHICLE (AMPV)96,73096,7301450605029AINTEGRATED GROUND SECURITY SURVEILLANCE RESPONSE CAPABILITY (IGSSR-C)6,6996,6991460605030AJOINT TACTICAL NETWORK CENTER (JTNC)15,88215,8821470605031AJOINT TACTICAL NETWORK (JTN)40,80840,8081490605033AGROUND-BASED OPERATIONAL SURVEILLANCE SYSTEM—EXPEDITIONARY (GBOSS-E)3,8473,8471500605034ATACTICAL SECURITY SYSTEM (TSS)6,9286,9281510605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)34,48834,4881520605036ACOMBATING WEAPONS OF MASS DESTRUCTION (CWMD)10,00010,0001540605038ANUCLEAR BIOLOGICAL CHEMICAL RECONNAISSANCE VEHICLE (NBCRV) SENSOR SUITE6,0546,0541550605041ADEFENSIVE CYBER TOOL DEVELOPMENT62,26262,2621560605042ATACTICAL NETWORK RADIO SYSTEMS (LOW-TIER)35,65428,654Excess growth[–7,000]1570605047ACONTRACT WRITING SYSTEM19,68219,6821580605049AMISSILE WARNING SYSTEM MODERNIZATION (MWSM)1,5391,5391590605051AAIRCRAFT SURVIVABILITY DEVELOPMENT64,55764,5571600605052AINDIRECT FIRE PROTECTION CAPABILITY INC 2—BLOCK 1243,228243,2281610605053AGROUND ROBOTICS41,30841,3081620605054AEMERGING TECHNOLOGY INITIATIVES45,89641,896Testing and evaluation excess growth[–4,000]1630605203AARMY SYSTEM DEVELOPMENT & DEMONSTRATION164,883164,8831650605450AJOINT AIR-TO-GROUND MISSILE (JAGM)9,5009,5001660605457AARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)208,938203,938Testing and evaluation excess growth[–5,000]1670605625AMANNED GROUND VEHICLE378,400378,4001680605766ANATIONAL CAPABILITIES INTEGRATION (MIP)7,8359,835Mobile ground terminal[2,000]1690605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH2,7327,232Army requested realignment from OPA 7[4,500]1700605830AAVIATION GROUND SUPPORT EQUIPMENT1,6641,6641720303032ATROJAN—RH123,9363,9361740304270AELECTRONIC WARFARE DEVELOPMENT19,67519,675SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION3,549,4313,487,131RDT&E MANAGEMENT SUPPORT1760604256ATHREAT SIMULATOR DEVELOPMENT14,11714,1171770604258ATARGET SYSTEMS DEVELOPMENT8,3278,3271780604759AMAJOR T&E INVESTMENT136,565136,5651790605103ARAND ARROYO CENTER13,11313,1131800605301AARMY KWAJALEIN ATOLL238,691226,691Program decrease[–12,000]1810605326ACONCEPTS EXPERIMENTATION PROGRAM42,92242,9221830605601AARMY TEST RANGES AND FACILITIES334,468334,4681840605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS46,97451,974Program increase—space and missile cybersecurity[5,000]1850605604ASURVIVABILITY/LETHALITY ANALYSIS35,07535,0751860605606AAIRCRAFT CERTIFICATION3,4613,4611870605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES6,2336,2331880605706AMATERIEL SYSTEMS ANALYSIS21,34221,3421890605709AEXPLOITATION OF FOREIGN ITEMS11,16811,1681900605712ASUPPORT OF OPERATIONAL TESTING52,72352,7231910605716AARMY EVALUATION CENTER60,81560,8151920605718AARMY MODELING & SIM X-CMD COLLABORATION & INTEG2,5272,5271930605801APROGRAMWIDE ACTIVITIES58,17561,175Program increase for transition costs[3,000]1940605803ATECHNICAL INFORMATION ACTIVITIES25,06025,0601950605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY44,45849,458Advanced lightweight small arms and medium caliber ammunition[5,000]1960605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT4,6814,6811970605898AARMY DIRECT REPORT HEADQUARTERS—R&D - MHA53,82053,8201980606001AMILITARY GROUND-BASED CREW TECHNOLOGY4,2914,2911990606002ARONALD REAGAN BALLISTIC MISSILE DEFENSE TEST SITE62,06962,0692000606003ACOUNTERINTEL AND HUMAN INTEL MODERNIZATION1,0501,0502010606942AASSESSMENTS AND EVALUATIONS CYBER VULNERABILITIES4,5004,500SUBTOTAL RDT&E MANAGEMENT SUPPORT1,286,6251,287,625OPERATIONAL SYSTEMS DEVELOPMENT2040603778AMLRS PRODUCT IMPROVEMENT PROGRAM22,87717,877HIMARS excess growth[–5,000]2060605024AANTI-TAMPER TECHNOLOGY SUPPORT8,4918,4912070607131AWEAPONS AND MUNITIONS PRODUCT IMPROVEMENT PROGRAMS15,64515,6452090607134ALONG RANGE PRECISION FIRES (LRPF)164,182164,1822110607136ABLACKHAWK PRODUCT IMPROVEMENT PROGRAM13,03913,0392120607137ACHINOOK PRODUCT IMPROVEMENT PROGRAM174,371174,3712130607138AFIXED WING PRODUCT IMPROVEMENT PROGRAM4,5454,5452140607139AIMPROVED TURBINE ENGINE PROGRAM206,434206,4342160607142AAVIATION ROCKET SYSTEM PRODUCT IMPROVEMENT AND DEVELOPMENT24,22114,221Integrated munitions launcher early to need[–10,000]2170607143AUNMANNED AIRCRAFT SYSTEM UNIVERSAL PRODUCTS32,01632,0162180607145AAPACHE FUTURE DEVELOPMENT5,448448Unjustified request[–5,000]2190607312AARMY OPERATIONAL SYSTEMS DEVELOPMENT49,52649,5262200607665AFAMILY OF BIOMETRICS1,7021,7022210607865APATRIOT PRODUCT IMPROVEMENT96,43096,4302220203728AJOINT AUTOMATED DEEP OPERATION COORDINATION SYSTEM (JADOCS)47,39847,3982230203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS334,463324,463Early to need[–10,000]2250203743A155MM SELF-PROPELLED HOWITZER IMPROVEMENTS214,246214,2462260203744AAIRCRAFT MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS16,48611,986Excess to need[–4,500]2270203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM1441442280203758ADIGITIZATION5,2705,2702290203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM1,2871,2872340205412AENVIRONMENTAL QUALITY TECHNOLOGY—OPERATIONAL SYSTEM DEV7327322350205456ALOWER TIER AIR AND MISSILE DEFENSE (AMD) SYSTEM107,746107,7462360205778AGUIDED MULTIPLE-LAUNCH ROCKET SYSTEM (GMLRS)138,594128,594Testing excess to need[–10,000]2380303028ASECURITY AND INTELLIGENCE ACTIVITIES13,84513,8452390303140AINFORMATION SYSTEMS SECURITY PROGRAM29,18529,1852400303141AGLOBAL COMBAT SUPPORT SYSTEM68,97658,976Program decrease[–10,000]2410303150AWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM2,0732,0732450305179AINTEGRATED BROADCAST SERVICE (IBS)4594592460305204ATACTICAL UNMANNED AERIAL VEHICLES5,0975,0972470305206AAIRBORNE RECONNAISSANCE SYSTEMS11,17711,1772480305208ADISTRIBUTED COMMON GROUND/SURFACE SYSTEMS38,12138,1212500305232ARQ–11 UAV3,2183,2182510305233ARQ–7 UAV7,8177,8172520307665ABIOMETRICS ENABLED INTELLIGENCE2,0002,0002530708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES59,84864,848Program increase—additive manufacturing technology insertion[5,000]2541203142ASATCOM GROUND ENVIRONMENT (SPACE)34,16934,1692551208053AJOINT TACTICAL GROUND SYSTEM10,27510,275255A9999999999CLASSIFIED PROGRAMS7,2737,273SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT1,978,8261,929,326TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY12,192,77112,011,021RESEARCH, DEVELOPMENT, TEST & EVAL, NAVYBASIC RESEARCH0010601103NUNIVERSITY RESEARCH INITIATIVES116,850126,850Advanced radar research[5,000]Defense University research initiatives[5,000]0020601152NIN-HOUSE LABORATORY INDEPENDENT RESEARCH19,12119,1210030601153NDEFENSE RESEARCH SCIENCES470,007470,007SUBTOTAL BASIC RESEARCH605,978615,978APPLIED RESEARCH0040602114NPOWER PROJECTION APPLIED RESEARCH18,54625,546Hypersonic testing facilities[7,000]0050602123NFORCE PROTECTION APPLIED RESEARCH119,517162,517Autonomous vehicle collaboration across maritime domains[10,000]Cyber-physical research[8,000]Energy resilience[5,000]Hybrid composite struct. res. enhanced mobility[5,000]Navy power and energy systems technology[5,000]Program increase—direct air capture and blue carbon research[10,000]0060602131MMARINE CORPS LANDING FORCE TECHNOLOGY56,60461,604Interdisciplinary expeditionary cybersecurity research[5,000]0070602235NCOMMON PICTURE APPLIED RESEARCH49,29749,2970080602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH63,82568,825Warfighter safety and performance[5,000]0090602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH83,49783,4970100602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH63,89463,8940110602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH6,3466,3460120602747NUNDERSEA WARFARE APPLIED RESEARCH57,07577,075Academic partnerships for undersea vehicle research[10,000]Resident autonomous undersea robotics[10,000]0130602750NFUTURE NAVAL CAPABILITIES APPLIED RESEARCH154,755154,7550140602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH36,07436,0740150602792NINNOVATIVE NAVAL PROTOTYPES (INP) APPLIED RESEARCH153,062153,0620160602861NSCIENCE AND TECHNOLOGY MANAGEMENT—ONR FIELD ACITIVITIES73,96173,961SUBTOTAL APPLIED RESEARCH936,4531,016,453ADVANCED TECHNOLOGY DEVELOPMENT0170603123NFORCE PROTECTION ADVANCED TECHNOLOGY35,28635,2860180603271NELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY9,4999,4990190603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)172,847177,847Program increase—modular advanced armed robotic system[5,000]0200603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT13,30713,3070210603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT231,907231,9070220603680NMANUFACTURING TECHNOLOGY PROGRAM60,13880,138Program increase[20,000]0230603729NWARFIGHTER PROTECTION ADVANCED TECHNOLOGY4,8494,8490250603758NNAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS67,73967,7390260603782NMINE AND EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY13,33513,3350270603801NINNOVATIVE NAVAL PROTOTYPES (INP) ADVANCED TECHNOLOGY DEVELOPMENT133,303176,303Electromagnetic railgun[20,350]Program increase[22,650]SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT742,210810,210ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES0280603207NAIR/OCEAN TACTICAL APPLICATIONS32,64332,6430290603216NAVIATION SURVIVABILITY11,91911,9190300603251NAIRCRAFT SYSTEMS1,4731,4730310603254NASW SYSTEMS DEVELOPMENT7,1727,1720320603261NTACTICAL AIRBORNE RECONNAISSANCE3,4193,4190330603382NADVANCED COMBAT SYSTEMS TECHNOLOGY64,69464,6940340603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES507,000312,200LUSV Design Contracts early to need[–29,100]LUSV GFE early to need[–79,200]LUSV program decrease[–43,000]MUSV program increase[43,000]Reduce one LUSV[–86,500]0350603506NSURFACE SHIP TORPEDO DEFENSE15,80015,8000360603512NCARRIER SYSTEMS DEVELOPMENT4,9974,9970370603525NPILOT FISH291,148291,1480380603527NRETRACT LARCH11,98011,9800390603536NRETRACT JUNIPER129,163129,1630400603542NRADIOLOGICAL CONTROL6896890410603553NSURFACE ASW1,1371,1370420603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT148,756148,7560430603562NSUBMARINE TACTICAL WARFARE SYSTEMS11,19211,1920440603563NSHIP CONCEPT ADVANCED DESIGN81,84667,846Future surface combatant concept development concurrency[–24,000]Program increase[5,000]Program increase—moving target defense[5,000]0450603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES69,08459,084Program decrease[–10,000]0460603570NADVANCED NUCLEAR POWER SYSTEMS181,652181,6520470603573NADVANCED SURFACE MACHINERY SYSTEMS25,40830,408Program increase[5,000]0480603576NCHALK EAGLE64,87764,8770490603581NLITTORAL COMBAT SHIP (LCS)9,9349,9340500603582NCOMBAT SYSTEM INTEGRATION17,25117,2510510603595NOHIO REPLACEMENT419,051419,0510520603596NLCS MISSION MODULES108,505108,5050530603597NAUTOMATED TEST AND ANALYSIS7,6537,6530540603599NFRIGATE DEVELOPMENT59,00759,0070550603609NCONVENTIONAL MUNITIONS9,9889,9880560603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM86,46411,464Insufficient justification and contract delay[–75,000]0570603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT33,47833,4780580603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT5,6195,6190590603721NENVIRONMENTAL PROTECTION20,56420,5640600603724NNAVY ENERGY PROGRAM26,51449,514Battery development and safety enterprise[13,000]Marine energy systems for sensors and microgrids[10,000]0610603725NFACILITIES IMPROVEMENT3,4403,4400620603734NCHALK CORAL346,800346,8000630603739NNAVY LOGISTIC PRODUCTIVITY3,8573,8570640603746NRETRACT MAPLE258,519258,5190650603748NLINK PLUMERIA403,909403,9090660603751NRETRACT ELM63,43463,4340670603764NLINK EVERGREEN184,110184,1100680603790NNATO RESEARCH AND DEVELOPMENT7,6977,6970690603795NLAND ATTACK TECHNOLOGY9,0869,0860700603851MJOINT NON-LETHAL WEAPONS TESTING28,46628,4660710603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL51,34151,3410720603925NDIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS118,169118,1690730604014NF/A –18 INFRARED SEARCH AND TRACK (IRST)113,456112,456Program delay[–1,000]0740604027NDIGITAL WARFARE OFFICE50,12050,1200750604028NSMALL AND MEDIUM UNMANNED UNDERSEA VEHICLES32,52732,5270760604029NUNMANNED UNDERSEA VEHICLE CORE TECHNOLOGIES54,37654,3760770604030NRAPID PROTOTYPING, EXPERIMENTATION AND DEMONSTRATION.36,19736,1970780604031NLARGE UNMANNED UNDERSEA VEHICLES68,31059,810Early to need[–8,500]0790604112NGERALD R. FORD CLASS NUCLEAR AIRCRAFT CARRIER (CVN 78—80)121,310121,3100800604126NLITTORAL AIRBORNE MCM17,24817,2480810604127NSURFACE MINE COUNTERMEASURES18,73518,7350820604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)68,34658,346Excess to need[–10,000]0840604289MNEXT GENERATION LOGISTICS4,4204,4200850604320MRAPID TECHNOLOGY CAPABILITY PROTOTYPE4,5584,5580860604454NLX (R)12,50012,5000870604536NADVANCED UNDERSEA PROTOTYPING181,967174,437ORCA XLUUV prior year carryover[–7,530]0880604636NCOUNTER UNMANNED AIRCRAFT SYSTEMS (C-UAS)5,5005,5000890604659NPRECISION STRIKE WEAPONS DEVELOPMENT PROGRAM718,148638,148Excess growth[–80,000]0900604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT5,2635,2630910604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT65,41965,4190920303354NASW SYSTEMS DEVELOPMENT—MIP9,9919,9910930304240MADVANCED TACTICAL UNMANNED AIRCRAFT SYSTEM21,15739,657KMAX Large Unmanned Logistics System USMC unfunded priority[18,500]0950304270NELECTRONIC WARFARE DEVELOPMENT—MIP609609SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES5,559,0625,204,732SYSTEM DEVELOPMENT & DEMONSTRATION0960603208NTRAINING SYSTEM AIRCRAFT15,51415,5140970604212NOTHER HELO DEVELOPMENT28,83528,8350980604214MAV–8B AIRCRAFT—ENG DEV27,44127,4411000604215NSTANDARDS DEVELOPMENT3,6423,6421010604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT19,19619,1961040604230NWARFARE SUPPORT SYSTEM8,6018,6011050604231NTACTICAL COMMAND SYSTEM77,23277,2321060604234NADVANCED HAWKEYE232,752232,7521070604245MH–1 UPGRADES65,35964,859Support cost growth[–500]1090604261NACOUSTIC SEARCH SENSORS47,01347,0131100604262NV–22A185,105172,105Excess to need[–13,000]1110604264NAIR CREW SYSTEMS DEVELOPMENT21,17221,1721120604269NEA–18143,585123,585Unjustified cost growth[–20,000]1130604270NELECTRONIC WARFARE DEVELOPMENT116,811109,651Unjustified request[–7,160]1140604273MEXECUTIVE HELO DEVELOPMENT187,436187,4361160604274NNEXT GENERATION JAMMER (NGJ)524,261443,261Underexecution[–81,000]1170604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)192,345190,845Early to need[–1,500]1180604282NNEXT GENERATION JAMMER (NGJ) INCREMENT II111,068111,0681190604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING415,625415,6251200604311NLPD–17 CLASS SYSTEMS INTEGRATION6406401210604329NSMALL DIAMETER BOMB (SDB)50,09650,0961220604366NSTANDARD MISSILE IMPROVEMENTS232,391232,3911230604373NAIRBORNE MCM10,91610,9161240604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING33,37933,3791250604501NADVANCED ABOVE WATER SENSORS34,55434,5541260604503NSSN–688 AND TRIDENT MODERNIZATION84,66384,6631270604504NAIR CONTROL44,92344,9231280604512NSHIPBOARD AVIATION SYSTEMS10,63210,6321290604518NCOMBAT INFORMATION CENTER CONVERSION16,09416,0941300604522NAIR AND MISSILE DEFENSE RADAR (AMDR) SYSTEM55,34955,3491310604530NADVANCED ARRESTING GEAR (AAG)123,490123,4901320604558NNEW DESIGN SSN121,010121,0101330604562NSUBMARINE TACTICAL WARFARE SYSTEM62,42662,4261340604567NSHIP CONTRACT DESIGN/ LIVE FIRE T&E46,80956,809Program increase—DDG–51 advanced degaussing[10,000]1350604574NNAVY TACTICAL COMPUTER RESOURCES3,6923,6921370604601NMINE DEVELOPMENT28,96428,9641380604610NLIGHTWEIGHT TORPEDO DEVELOPMENT148,349127,349Excess to need[–21,000]1390604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT8,2378,2371400604657MUSMC GROUND COMBAT/SUPPORTING ARMS SYSTEMS—ENG DEV22,00022,0001410604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS5,5005,5001420604727NJOINT STANDOFF WEAPON SYSTEMS18,72516,225Excess to need[–2,500]1430604755NSHIP SELF DEFENSE (DETECT & CONTROL)192,603192,6031440604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)137,268137,2681450604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)97,36397,3631460604761NINTELLIGENCE ENGINEERING26,71026,7101470604771NMEDICAL DEVELOPMENT8,18113,181Enterotoxigenic escherichia coli research[5,000]1480604777NNAVIGATION/ID SYSTEM40,75540,7551490604800MJOINT STRIKE FIGHTER (JSF)—EMD1,7101,7101500604800NJOINT STRIKE FIGHTER (JSF)—EMD1,4901,4901530605013MINFORMATION TECHNOLOGY DEVELOPMENT1,4941,4941540605013NINFORMATION TECHNOLOGY DEVELOPMENT384,162370,662Unjustified growth over FY19 projection[–13,500]1550605024NANTI-TAMPER TECHNOLOGY SUPPORT4,8824,8821560605212MCH–53K RDTE516,955496,955Excess to need[–20,000]1580605215NMISSION PLANNING75,88675,8861590605217NCOMMON AVIONICS43,18743,1871600605220NSHIP TO SHORE CONNECTOR (SSC)4,9094,9091610605327NT-AO 205 CLASS1,6821,6821620605414NUNMANNED CARRIER AVIATION (UCA)671,258671,2581630605450MJOINT AIR-TO-GROUND MISSILE (JAGM)18,39312,393Schedule delays[–6,000]1650605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)21,47221,4721660605504NMULTI-MISSION MARITIME (MMA) INCREMENT III177,234177,2341670605611MMARINE CORPS ASSAULT VEHICLES SYSTEM DEVELOPMENT & DEMONSTRATION77,32269,121Early to need[–2,201]Excess growth[–6,000]1680605813MJOINT LIGHT TACTICAL VEHICLE (JLTV) SYSTEM DEVELOPMENT & DEMONSTRATION2,1052,1051690204202NDDG–1000111,435111,4351720304785NTACTICAL CRYPTOLOGIC SYSTEMS101,339101,3391730306250MCYBER OPERATIONS TECHNOLOGY DEVELOPMENT26,40626,406SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION6,332,0336,152,672MANAGEMENT SUPPORT1740604256NTHREAT SIMULATOR DEVELOPMENT66,67866,6781750604258NTARGET SYSTEMS DEVELOPMENT12,02712,0271760604759NMAJOR T&E INVESTMENT85,34885,3481780605152NSTUDIES AND ANALYSIS SUPPORT—NAVY3,9083,9081790605154NCENTER FOR NAVAL ANALYSES47,66947,6691800605285NNEXT GENERATION FIGHTER20,69820,6981820605804NTECHNICAL INFORMATION SERVICES9889881830605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT102,401102,4011840605856NSTRATEGIC TECHNICAL SUPPORT3,7423,7421860605863NRDT&E SHIP AND AIRCRAFT SUPPORT93,87293,8721870605864NTEST AND EVALUATION SUPPORT394,020394,0201880605865NOPERATIONAL TEST AND EVALUATION CAPABILITY25,14525,1451890605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT15,77315,7731900605867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT8,4028,4021910605873MMARINE CORPS PROGRAM WIDE SUPPORT37,26529,265Unjustified growth[–8,000]1920605898NMANAGEMENT HQ—R&D39,67339,6731930606355NWARFARE INNOVATION MANAGEMENT28,75028,7501960305327NINSIDER THREAT2,6452,6451970902498NMANAGEMENT HEADQUARTERS (DEPARTMENTAL SUPPORT ACTIVITIES)1,4601,460SUBTOTAL MANAGEMENT SUPPORT990,464982,464OPERATIONAL SYSTEMS DEVELOPMENT2020604227NHARPOON MODIFICATIONS2,3022,3022030604840MF–35 C2D2422,881422,8812040604840NF–35 C2D2383,741383,7412050607658NCOOPERATIVE ENGAGEMENT CAPABILITY (CEC)127,924127,9242070101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT157,676157,6762080101224NSSBN SECURITY TECHNOLOGY PROGRAM43,35443,3542090101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT6,8156,8152100101402NNAVY STRATEGIC COMMUNICATIONS31,17431,1742110204136NF/A–18 SQUADRONS213,715216,215Block III support prior year carryover[–7,500]Jet noise reduction research[10,000]2130204228NSURFACE SUPPORT36,38945,389WSN–12 Technology Insertion[9,000]2140204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)320,134320,1342150204311NINTEGRATED SURVEILLANCE SYSTEM88,38288,3822160204313NSHIP-TOWED ARRAY SURVEILLANCE SYSTEMS14,44914,4492170204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)6,9316,9312180204460MGROUND/AIR TASK ORIENTED RADAR (G/ATOR)23,89123,8912190204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT129,873129,8732210204575NELECTRONIC WARFARE (EW) READINESS SUPPORT82,32562,325Prior year carryover[–20,000]2220205601NHARM IMPROVEMENT138,431132,431AARGM ER test schedule discrepancy[–6,000]2240205620NSURFACE ASW COMBAT SYSTEM INTEGRATION29,57229,5722250205632NMK–48 ADCAP85,97385,9732260205633NAVIATION IMPROVEMENTS125,461125,4612270205675NOPERATIONAL NUCLEAR POWER SYSTEMS106,192106,1922280206313MMARINE CORPS COMMUNICATIONS SYSTEMS143,317134,317Program delay[–9,000]2290206335MCOMMON AVIATION COMMAND AND CONTROL SYSTEM (CAC2S)4,4894,4892300206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS51,78851,7882310206624MMARINE CORPS COMBAT SERVICES SUPPORT37,76137,7612320206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)21,45821,4582330206629MAMPHIBIOUS ASSAULT VEHICLE5,4765,4762340207161NTACTICAL AIM MISSILES19,48819,4882350207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)39,02934,529Prior year carryover[–4,500]2390303109NSATELLITE COMMUNICATIONS (SPACE)34,34434,3442400303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)22,87322,8732410303140NINFORMATION SYSTEMS SECURITY PROGRAM41,85341,8532430305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES8,9138,9132440305204NTACTICAL UNMANNED AERIAL VEHICLES9,4519,4512450305205NUAS INTEGRATION AND INTEROPERABILITY42,31542,3152460305208MDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS22,04222,0422480305220NMQ–4C TRITON11,78411,7842490305231NMQ–8 UAV29,61829,6182500305232MRQ–11 UAV5095092510305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)11,54511,5452520305239MRQ–21A10,91410,9142530305241NMULTI-INTELLIGENCE SENSOR DEVELOPMENT70,61270,6122540305242MUNMANNED AERIAL SYSTEMS (UAS) PAYLOADS (MIP)3,7043,7042550305421NRQ–4 MODERNIZATION202,346202,3462560308601NMODELING AND SIMULATION SUPPORT7,1197,1192570702207NDEPOT MAINTENANCE (NON-IF)38,18238,1822580708730NMARITIME TECHNOLOGY (MARITECH)6,7796,7792591203109NSATELLITE COMMUNICATIONS (SPACE)15,86815,868259A9999999999CLASSIFIED PROGRAMS1,613,1371,613,137SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT5,104,2995,076,299TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY20,270,49919,858,808RESEARCH, DEVELOPMENT, TEST & EVAL, AFBASIC RESEARCH0010601102FDEFENSE RESEARCH SCIENCES356,107356,1070020601103FUNIVERSITY RESEARCH INITIATIVES158,859158,8590030601108FHIGH ENERGY LASER RESEARCH INITIATIVES14,79514,795SUBTOTAL BASIC RESEARCH529,761529,761APPLIED RESEARCH0040602102FMATERIALS128,851143,851Advanced thermal protection systems[10,000]Program increase—flexible biosensors[5,000]0050602201FAEROSPACE VEHICLE TECHNOLOGIES147,724147,7240060602202FHUMAN EFFECTIVENESS APPLIED RESEARCH131,795131,7950070602203FAEROSPACE PROPULSION198,775213,775Educational partnership agreements for aerospace propulsion[10,000]Electrical power/thermal management systems[5,000]0080602204FAEROSPACE SENSORS202,912202,9120100602298FSCIENCE AND TECHNOLOGY MANAGEMENT— MAJOR HEADQUARTERS ACTIVITIES7,9687,9680120602602FCONVENTIONAL MUNITIONS142,772142,7720130602605FDIRECTED ENERGY TECHNOLOGY124,379124,3790140602788FDOMINANT INFORMATION SCIENCES AND METHODS181,562186,562Detection and countering of adversarial UAS[5,000]0150602890FHIGH ENERGY LASER RESEARCH44,22144,2210161206601FSPACE TECHNOLOGY124,667124,667SUBTOTAL APPLIED RESEARCH1,435,6261,470,626ADVANCED TECHNOLOGY DEVELOPMENT0170603112FADVANCED MATERIALS FOR WEAPON SYSTEMS36,58641,586Metals affordability initiative[5,000]0180603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)16,24916,2490190603203FADVANCED AEROSPACE SENSORS38,29238,2920200603211FAEROSPACE TECHNOLOGY DEV/DEMO102,949122,949High speed vertical lift demonstration[5,000]Low cost attritable aircraft technology[15,000]0210603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY113,973118,973Electrical power systems[5,000]0220603270FELECTRONIC COMBAT TECHNOLOGY48,40848,4080230603401FADVANCED SPACECRAFT TECHNOLOGY70,52570,5250240603444FMAUI SPACE SURVEILLANCE SYSTEM (MSSS)11,87811,8780250603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT37,54237,5420260603601FCONVENTIONAL WEAPONS TECHNOLOGY225,817225,8170270603605FADVANCED WEAPONS TECHNOLOGY37,40437,4040280603680FMANUFACTURING TECHNOLOGY PROGRAM43,11659,116Aerospace composites manufacturing[10,000]Program increase[6,000]0290603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION56,41456,414SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT839,153885,153ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES0310603260FINTELLIGENCE ADVANCED DEVELOPMENT5,6725,6720320603742FCOMBAT IDENTIFICATION TECHNOLOGY27,08527,0850330603790FNATO RESEARCH AND DEVELOPMENT4,9554,9550340603851FINTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL44,10944,1090360604002FAIR FORCE WEATHER SERVICES RESEARCH7727720370604004FADVANCED ENGINE DEVELOPMENT878,442849,442Unjustified budget growth[–29,000]0380604015FLONG RANGE STRIKE—BOMBER3,003,8993,003,8990390604032FDIRECTED ENERGY PROTOTYPING10,00020,000High-value airborne asset protection[10,000]0400604033FHYPERSONICS PROTOTYPING576,000536,000Program concurrency[–40,000]0410604201FPNT RESILIENCY, MODS, AND IMPROVEMENTS92,600124,600Program increase[32,000]0420604257FADVANCED TECHNOLOGY AND SENSORS23,14523,1450430604288FNATIONAL AIRBORNE OPS CENTER (NAOC) RECAP16,66916,6690440604317FTECHNOLOGY TRANSFER23,61423,6140450604327FHARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM113,121113,1210460604414FCYBER RESILIENCY OF WEAPON SYSTEMS-ACS56,32556,3250470604776FDEPLOYMENT & DISTRIBUTION ENTERPRISE R&D28,03428,0340480604858FTECH TRANSITION PROGRAM128,476128,4760490605230FGROUND BASED STRATEGIC DETERRENT570,373489,395Program reduction[–103,000]Technical adjustment for NC3[22,022]0500207100FLIGHT ATTACK ARMED RECONNAISSANCE (LAAR) SQUADRONS35,00035,0000510207110FNEXT GENERATION AIR DOMINANCE1,000,000500,000Cost-risk associated with development profile[–500,000]0520207455FTHREE DIMENSIONAL LONG-RANGE RADAR (3DELRR)37,29037,2900530208099FUNIFIED PLATFORM (UP)10,00010,0000540305236FCOMMON DATA LINK EXECUTIVE AGENT (CDL EA)36,91036,9100550305251FCYBERSPACE OPERATIONS FORCES AND FORCE SUPPORT35,00035,0000560305601FMISSION PARTNER ENVIRONMENTS8,5508,5500570306250FCYBER OPERATIONS TECHNOLOGY DEVELOPMENT198,864198,8640580306415FENABLED CYBER ACTIVITIES16,63216,6320600901410FCONTRACTING INFORMATION TECHNOLOGY SYSTEM20,83020,8300611203164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)329,948329,9480621203710FEO/IR WEATHER SYSTEMS101,222101,2220631206422FWEATHER SYSTEM FOLLOW-ON225,660205,660Unjustified growth[–20,000]0641206425FSPACE SITUATION AWARENESS SYSTEMS29,77629,7760651206427FSPACE SYSTEMS PROTOTYPE TRANSITIONS (SSPT)142,045162,045Accelerate Blackjack prototype demonstration and tech maturation[20,000]0671206438FSPACE CONTROL TECHNOLOGY64,23158,231Unjustified growth[–6,000]0681206730FSPACE SECURITY AND DEFENSE PROGRAM56,38556,3850691206760FPROTECTED TACTICAL ENTERPRISE SERVICE (PTES)105,003105,0030701206761FPROTECTED TACTICAL SERVICE (PTS)173,694166,194Unjustified growth[–7,500]0711206855FEVOLVED STRATEGIC SATCOM (ESS)172,206172,2060721206857FSPACE RAPID CAPABILITIES OFFICE33,74230,742Program decrease[–3,000]SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES8,436,2797,811,801SYSTEM DEVELOPMENT & DEMONSTRATION0730604200FFUTURE ADVANCED WEAPON ANALYSIS & PROGRAMS246,200200Unjustified requirement[–246,000]0740604201FPNT RESILIENCY, MODS, AND IMPROVEMENTS67,78267,7820750604222FNUCLEAR WEAPONS SUPPORT4,4064,4060760604270FELECTRONIC WARFARE DEVELOPMENT2,0662,0660770604281FTACTICAL DATA NETWORKS ENTERPRISE229,631210,331Prior-year carryover[–19,300]0780604287FPHYSICAL SECURITY EQUIPMENT9,7009,7000790604329FSMALL DIAMETER BOMB (SDB)—EMD31,24141,241Program efficiency initiative[10,000]0800604429FAIRBORNE ELECTRONIC ATTACK220810604602FARMAMENT/ORDNANCE DEVELOPMENT28,04322,543Unjustified requirement (JAGM-F)[–5,500]0820604604FSUBMUNITIONS3,0453,0450830604617FAGILE COMBAT SUPPORT19,94419,9440840604706FLIFE SUPPORT SYSTEMS8,62416,624Next-gen ejection seat qualification[8,000]0850604735FCOMBAT TRAINING RANGES37,36537,3650860604800FF–35—EMD7,6287,6280870604932FLONG RANGE STANDOFF WEAPON712,539712,5390880604933FICBM FUZE MODERNIZATION161,199161,1990890605030FJOINT TACTICAL NETWORK CENTER (JTNC)2,4142,4140910605056FOPEN ARCHITECTURE MANAGEMENT30,00030,0000930605221FKC–4659,56159,5610940605223FADVANCED PILOT TRAINING348,473348,4730950605229FCOMBAT RESCUE HELICOPTER247,047246,047Support cost growth[–1,000]0980605931FB–2 DEFENSIVE MANAGEMENT SYSTEM294,400294,4000990101125FNUCLEAR WEAPONS MODERNIZATION27,56427,5641010207171FF–15 EPAWSS47,32247,3221020207328FSTAND IN ATTACK WEAPON162,840127,840Unjustified program growth[–35,000]1030207701FFULL COMBAT MISSION TRAINING9,7979,7971060401310FC–32 EXECUTIVE TRANSPORT RECAPITALIZATION9,9309,9301070401319FVC–25B757,923757,9231080701212FAUTOMATED TEST SYSTEMS2,7872,7871091203176FCOMBAT SURVIVOR EVADER LOCATOR2,0002,0001101203269FGPS III FOLLOW-ON (GPS IIIF)462,875452,875Unjustified growth[–10,000]1111203940FSPACE SITUATION AWARENESS OPERATIONS76,82956,829GBOSS unjustified growth[–20,000]1121206421FCOUNTERSPACE SYSTEMS29,03734,037Counterspace communications systems pre-planned product improvement[5,000]1131206422FWEATHER SYSTEM FOLLOW-ON2,2372,2371141206425FSPACE SITUATION AWARENESS SYSTEMS412,894362,894Unexecutable growth[–50,000]1161206431FADVANCED EHF MILSATCOM (SPACE)117,290117,2901171206432FPOLAR MILSATCOM (SPACE)427,400427,4001181206433FWIDEBAND GLOBAL SATCOM (SPACE)1,9201,9201191206441FSPACE BASED INFRARED SYSTEM (SBIRS) HIGH EMD111201206442FNEXT GENERATION OPIR1,395,2781,018,878Unexecutable funding profile[–293,100]Unexecutable funding profile (ground)[–83,300]1211206445FCOMMERCIAL SATCOM (COMSATCOM) INTEGRATION10,000Accelerate integration of COMSATCOM capabilities[10,000]1221206853FNATIONAL SECURITY SPACE LAUNCH PROGRAM (SPACE)—EMD432,009432,009SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION6,929,2436,199,043MANAGEMENT SUPPORT1230604256FTHREAT SIMULATOR DEVELOPMENT59,69359,6931240604759FMAJOR T&E INVESTMENT181,663183,663Telemetry extension SATCOM relay[2,000]1250605101FRAND PROJECT AIR FORCE35,25835,2581270605712FINITIAL OPERATIONAL TEST & EVALUATION13,79313,7931280605807FTEST AND EVALUATION SUPPORT717,895743,395Overwater range telemetry improvements[25,500]1290605826FACQ WORKFORCE- GLOBAL POWER258,667258,6671300605827FACQ WORKFORCE- GLOBAL VIG & COMBAT SYS251,992251,9921310605828FACQ WORKFORCE- GLOBAL REACH149,191149,1911320605829FACQ WORKFORCE- CYBER, NETWORK, & BUS SYS235,360235,3601330605830FACQ WORKFORCE- GLOBAL BATTLE MGMT160,196160,1961340605831FACQ WORKFORCE- CAPABILITY INTEGRATION220,255220,2551350605832FACQ WORKFORCE- ADVANCED PRGM TECHNOLOGY42,39242,3921360605833FACQ WORKFORCE- NUCLEAR SYSTEMS133,231133,2311370605898FMANAGEMENT HQ—R&D5,5905,5901380605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT88,44588,4451390605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT29,42429,4241400606017FREQUIREMENTS ANALYSIS AND MATURATION62,71562,7151410606398FMANAGEMENT HQ—T&E5,0135,0131420308602FENTEPRISE INFORMATION SERVICES (EIS)17,12817,1281430702806FACQUISITION AND MANAGEMENT SUPPORT5,9135,9131440804731FGENERAL SKILL TRAINING1,4751,4751461001004FINTERNATIONAL ACTIVITIES4,0714,0711471206116FSPACE TEST AND TRAINING RANGE DEVELOPMENT19,94214,942Unjustified growth[–5,000]1481206392FSPACE AND MISSILE CENTER (SMC) CIVILIAN WORKFORCE167,810167,8101491206398FSPACE & MISSILE SYSTEMS CENTER—MHA10,17010,1701501206860FROCKET SYSTEMS LAUNCH PROGRAM (SPACE)13,19223,192Small rockets launch services[10,000]1511206864FSPACE TEST PROGRAM (STP)26,09729,097Small launch[3,000]SUBTOTAL MANAGEMENT SUPPORT2,916,5712,952,071OPERATIONAL SYSTEMS DEVELOPMENT1520604003FADVANCED BATTLE MANAGEMENT SYSTEM (ABMS)35,61120,011Program increase—sensor fusion and artificial intelligence technology[10,000]Unjustified request[–25,600]1540604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING2,5842,5841550604445FWIDE AREA SURVEILLANCE020,000Program increase[20,000]1560604776FDEPLOYMENT & DISTRIBUTION ENTERPRISE R&D9039031570604840FF–35 C2D2694,455694,4551580605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM (AF-IPPS)40,56740,5671590605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY47,19347,1931600605117FFOREIGN MATERIEL ACQUISITION AND EXPLOITATION70,08370,0831610605278FHC/MC–130 RECAP RDT&E17,21817,2181620606018FNC3 INTEGRATION25,91725,9171640101113FB–52 SQUADRONS325,974325,9741650101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)10,21710,2171660101126FB–1B SQUADRONS1,0001,0001670101127FB–2 SQUADRONS97,27697,2761680101213FMINUTEMAN SQUADRONS128,961106,939Technical adjustment for NC3[–22,022]1700101316FWORLDWIDE JOINT STRATEGIC COMMUNICATIONS18,17718,1771710101324FINTEGRATED STRATEGIC PLANNING & ANALYSIS NETWORK24,26124,2611720101328FICBM REENTRY VEHICLES75,57175,5711740102110FUH–1N REPLACEMENT PROGRAM170,975170,9751760205219FMQ–9 UAV154,996154,9961780207131FA–10 SQUADRONS36,81636,8161790207133FF–16 SQUADRONS193,013193,0131800207134FF–15E SQUADRONS336,079317,779Unjustified F–15C requirements[–18,300]1810207136FMANNED DESTRUCTIVE SUPPRESSION15,52115,5211820207138FF–22A SQUADRONS496,298442,498Excess to requirements[–23,800]Prior-year carryover[–30,000]1830207142FF–35 SQUADRONS99,94399,9431840207161FTACTICAL AIM MISSILES10,31410,3141850207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)55,38455,3841860207227FCOMBAT RESCUE—PARARESCUE2812811870207247FAF TENCAP21,36521,3651880207249FPRECISION ATTACK SYSTEMS PROCUREMENT10,69610,6961890207253FCOMPASS CALL15,88815,8881900207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM112,505107,505Prior-year carryover (F–35)[–5,000]1910207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)78,49878,4981920207410FAIR & SPACE OPERATIONS CENTER (AOC)114,864104,864Unjustified request[–10,000]1930207412FCONTROL AND REPORTING CENTER (CRC)8,1098,1091940207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWACS)67,99661,209Excess to need[–6,787]1950207418FTACTICAL AIRBORNE CONTROL SYSTEMS2,4622,4621970207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES13,66813,6681980207444FTACTICAL AIR CONTROL PARTY-MOD6,2176,2172000207452FDCAPES19,91019,9102010207573FNATIONAL TECHNICAL NUCLEAR FORENSICS1,7881,7882020207590FSEEK EAGLE28,23728,2372030207601FUSAF MODELING AND SIMULATION15,72515,7252040207605FWARGAMING AND SIMULATION CENTERS4,3164,3162050207610FBATTLEFIELD ABN COMM NODE (BACN)26,94626,9462060207697FDISTRIBUTED TRAINING AND EXERCISES4,3034,3032070208006FMISSION PLANNING SYSTEMS71,46571,4652080208007FTACTICAL DECEPTION7,4467,4462090208064FOPERATIONAL HQ—CYBER7,6027,6022100208087FDISTRIBUTED CYBER WARFARE OPERATIONS35,17835,1782110208088FAF DEFENSIVE CYBERSPACE OPERATIONS16,60916,6092120208097FJOINT CYBER COMMAND AND CONTROL (JCC2)11,60311,6032130208099FUNIFIED PLATFORM (UP)84,70284,7022190301025FGEOBASE2,7232,7232200301112FNUCLEAR PLANNING AND EXECUTION SYSTEM (NPES)44,19044,1902260301401FAIR FORCE SPACE AND CYBER NON-TRADITIONAL ISR FOR BATTLESPACE AWARENESS3,5753,5752270302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)70,17370,1732280303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)13,54328,543Advanced concept development—NC3 demonstration and evaluation[15,000]2290303133FHIGH FREQUENCY RADIO SYSTEMS15,8811,881Prior-year carryover[–14,000]2300303140FINFORMATION SYSTEMS SECURITY PROGRAM27,72627,7262320303142FGLOBAL FORCE MANAGEMENT—DATA INITIATIVE2,2102,2102340304115FMULTI DOMAIN COMMAND AND CONTROL (MDC2)150,880100,880Unjustified growth[–50,000]2350304260FAIRBORNE SIGINT ENTERPRISE102,66794,167Common development ahead of need[–8,500]2360304310FCOMMERCIAL ECONOMIC ANALYSIS3,4313,4312390305015FC2 AIR OPERATIONS SUITE—C2 INFO SERVICES9,3139,3132400305020FCCMD INTELLIGENCE INFORMATION TECHNOLOGY1,1211,1212410305022FISR MODERNIZATION & AUTOMATION DVMT (IMAD)19,0003,000Unjustified request[–16,000]2420305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,5444,5442430305111FWEATHER SERVICE25,46127,461Commercial weather data pilot[2,000]2440305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)5,6515,6512450305116FAERIAL TARGETS7,4487,4482480305128FSECURITY AND INVESTIGATIVE ACTIVITIES4254252490305145FARMS CONTROL IMPLEMENTATION54,54654,5462500305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES6,8586,8582520305179FINTEGRATED BROADCAST SERVICE (IBS)8,7288,7282530305202FDRAGON U–238,93938,9392550305206FAIRBORNE RECONNAISSANCE SYSTEMS122,909132,909Program increase for Gorgon Stare sensor enhancements[10,000]2560305207FMANNED RECONNAISSANCE SYSTEMS11,78711,7872570305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS25,00925,0092580305220FRQ–4 UAV191,733173,883Unjustified request[–17,850]2590305221FNETWORK-CENTRIC COLLABORATIVE TARGETING10,75710,7572600305238FNATO AGS32,56732,5672610305240FSUPPORT TO DCGS ENTERPRISE37,77437,7742620305600FINTERNATIONAL INTELLIGENCE TECHNOLOGY AND ARCHITECTURES13,51513,5152630305881FRAPID CYBER ACQUISITION4,3834,3832640305984FPERSONNEL RECOVERY COMMAND & CTRL (PRC2)2,1332,1332650307577FINTELLIGENCE MISSION DATA (IMD)8,6148,6142660401115FC–130 AIRLIFT SQUADRON140,425140,4252670401119FC–5 AIRLIFT SQUADRONS (IF)10,22310,2232680401130FC–17 AIRCRAFT (IF)25,10125,1012690401132FC–130J PROGRAM8,6408,6402700401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)5,4245,4242720401219FKC–10S20202740401318FCV–2217,90617,9062760408011FSPECIAL TACTICS / COMBAT CONTROL3,6293,6292770702207FDEPOT MAINTENANCE (NON-IF)1,8901,8902780708055FMAINTENANCE, REPAIR & OVERHAUL SYSTEM10,31110,3112790708610FLOGISTICS INFORMATION TECHNOLOGY (LOGIT)16,06516,0652800708611FSUPPORT SYSTEMS DEVELOPMENT5395392810804743FOTHER FLIGHT TRAINING2,0572,0572820808716FOTHER PERSONNEL ACTIVITIES10102830901202FJOINT PERSONNEL RECOVERY AGENCY2,0602,0602840901218FCIVILIAN COMPENSATION PROGRAM3,8093,8092850901220FPERSONNEL ADMINISTRATION6,4766,4762860901226FAIR FORCE STUDIES AND ANALYSIS AGENCY1,4431,4432870901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT9,3239,3232880901554FDEFENSE ENTERPRISE ACNTNG AND MGT SYS (DEAMS)46,78946,7892891201017FGLOBAL SENSOR INTEGRATED ON NETWORK (GSIN)3,6473,6472901201921FSERVICE SUPPORT TO STRATCOM—SPACE ACTIVITIES9889882911202140FSERVICE SUPPORT TO SPACECOM ACTIVITIES11,86311,8632931203001FFAMILY OF ADVANCED BLOS TERMINALS (FAB-T)197,388192,388Unjustified growth[–5,000]2941203110FSATELLITE CONTROL NETWORK (SPACE)61,89154,291Underexecution of funds and unjustified growth[–7,600]2971203173FSPACE AND MISSILE TEST AND EVALUATION CENTER4,5664,5662981203174FSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT43,29243,2923001203182FSPACELIFT RANGE SYSTEM (SPACE)10,83710,8373011203265FGPS III SPACE SEGMENT42,44042,4403021203400FSPACE SUPERIORITY INTELLIGENCE14,42814,4283031203614FJSPOC MISSION SYSTEM72,76251,262Unjustified growth[–21,500]3041203620FNATIONAL SPACE DEFENSE CENTER2,6532,6533061203873FBALLISTIC MISSILE DEFENSE RADARS15,88115,8813081203913FNUDET DETECTION SYSTEM (SPACE)49,30049,3003091203940FSPACE SITUATION AWARENESS OPERATIONS17,83417,8343101206423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT445,302445,3023111206770FENTERPRISE GROUND SERVICES138,870128,670Unjustified growth[–10,200]311A9999999999CLASSIFIED PROGRAMS18,351,50617,998,506Classified reduction[–353,000]SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT24,851,48824,263,329TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF45,938,12144,111,784RESEARCH, DEVELOPMENT, TEST & EVAL, DWBASIC RESEARCH0010601000BRDTRA BASIC RESEARCH26,00026,0000020601101EDEFENSE RESEARCH SCIENCES432,284432,2840030601110D8ZBASIC RESEARCH INITIATIVES48,87458,874Program increase[10,000]0040601117EBASIC OPERATIONAL MEDICAL RESEARCH SCIENCE54,12254,1220050601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM92,074112,074Civics education grant program[20,000]0060601228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS30,70850,708Program decrease[–5,000]Program increase[25,000]0070601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM45,23845,238SUBTOTAL BASIC RESEARCH729,300779,300APPLIED RESEARCH0080602000D8ZJOINT MUNITIONS TECHNOLOGY19,30619,3060090602115EBIOMEDICAL TECHNOLOGY97,77197,7710110602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM52,31752,3170120602251D8ZAPPLIED RESEARCH FOR THE ADVANCEMENT OF S&T PRIORITIES62,20062,2000130602303EINFORMATION & COMMUNICATIONS TECHNOLOGY442,556442,5560140602383EBIOLOGICAL WARFARE DEFENSE34,58834,5880150602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM202,587215,087Program increase[12,500]0160602668D8ZCYBER SECURITY RESEARCH15,11815,1180170602702ETACTICAL TECHNOLOGY337,602337,6020180602715EMATERIALS AND BIOLOGICAL TECHNOLOGY223,976223,9760190602716EELECTRONICS TECHNOLOGY332,192332,1920200602718BRCOUNTER WEAPONS OF MASS DESTRUCTION APPLIED RESEARCH179,096179,0960210602751D8ZSOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH9,5809,5800221160401BBSOF TECHNOLOGY DEVELOPMENT40,56940,569SUBTOTAL APPLIED RESEARCH2,049,4582,061,958ADVANCED TECHNOLOGY DEVELOPMENT0230603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY25,77925,7790240603121D8ZSO/LIC ADVANCED DEVELOPMENT5,0005,0000250603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT70,51779,517Counterterrorism detection technologies[3,000]Study of Terrorism and Responses to Terrorism (START)[6,000]0260603133D8ZFOREIGN COMPARATIVE TESTING24,97024,9700280603160BRCOUNTER WEAPONS OF MASS DESTRUCTION ADVANCED TECHNOLOGY DEVELOPMENT340,065340,0650290603176CADVANCED CONCEPTS AND PERFORMANCE ASSESSMENT14,20814,2080300603178CWEAPONS TECHNOLOGY10,00010,0000310603180CADVANCED RESEARCH20,67427,674Advanced carbon-carbon composites manufacturing[7,000]0320603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT18,77318,7730330603286EADVANCED AEROSPACE SYSTEMS279,741279,7410340603287ESPACE PROGRAMS AND TECHNOLOGY202,606202,6060350603288D8ZANALYTIC ASSESSMENTS19,42919,4290360603289D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS37,64537,6450370603291D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS—MHA14,66814,6680380603294CCOMMON KILL VEHICLE TECHNOLOGY13,60013,6000400603342D8ZDEFENSE INNOVATION UNIT (DIU)29,39829,3980410603375D8ZTECHNOLOGY INNOVATION60,00044,000Program decrease[–16,000]0420603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT172,486172,4860430603527D8ZRETRACT LARCH159,688159,6880440603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY12,06317,063Joint electromagnetic spectrum operations[5,000]0450603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS107,359107,3590460603662D8ZNETWORKED COMMUNICATIONS CAPABILITIES2,8582,8580470603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM96,397116,397Additive manufacturing[10,000]Integrated silicon based lasers[5,000]Program increase[5,000]0480603680SMANUFACTURING TECHNOLOGY PROGRAM42,83442,8340490603699D8ZEMERGING CAPABILITIES TECHNOLOGY DEVELOPMENT80,91180,9110500603712SGENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS10,81710,8170510603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM66,15766,1570520603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT171,771171,7710530603727D8ZJOINT WARFIGHTING PROGRAM4,8464,8460540603739EADVANCED ELECTRONICS TECHNOLOGIES128,616128,6160550603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS232,134232,1340560603766ENETWORK-CENTRIC WARFARE TECHNOLOGY512,424512,4240570603767ESENSOR TECHNOLOGY163,903163,9030580603769D8ZDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT13,72313,7230590603781D8ZSOFTWARE ENGINEERING INSTITUTE15,11115,1110600603826D8ZQUICK REACTION SPECIAL PROJECTS47,14747,1470610603833D8ZENGINEERING SCIENCE & TECHNOLOGY19,37619,3760620603924D8ZHIGH ENERGY LASER ADVANCED TECHNOLOGY PROGRAM85,22385,2230630603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY175,574180,574UAV hypersonic test range[5,000]0640603950D8ZNATIONAL SECURITY INNOVATION NETWORK25,00030,000Hacking for defense[5,000]0650604055D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT70,53670,5360660303310D8ZCWMD SYSTEMS28,90728,9070681160402BBSOF ADVANCED TECHNOLOGY DEVELOPMENT89,15489,1540691206310SDASPACE SCIENCE AND TECHNOLOGY RESEARCH AND DEVELOPMENT20,00041,500Program increase for commercial SSA; funds transferred from JSPOC Mission System[21,500]SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT3,742,0883,798,588ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES0700603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P42,69542,6950710603600D8ZWALKOFF92,79192,7910720603821D8ZACQUISITION ENTERPRISE DATA & INFORMATION SERVICES5,6595,6590730603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM66,57266,5720740603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT302,761302,7610750603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT1,156,506960,506GBSD booster engineering[–15,000]Unjustified program growth[–181,000]0760603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL83,66283,6620770603884CBALLISTIC MISSILE DEFENSE SENSORS283,487283,4870780603890CBMD ENABLING PROGRAMS571,507570,476Rescope FTM–44—Conduct IRBM test[–1,031]0790603891CSPECIAL PROGRAMS—MDA377,098504,098Classified reduction[–8,000]Classified unfunded priority[135,000]0800603892CAEGIS BMD727,479702,479Unjustified cost growth[–25,000]0810603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI564,206561,706IBCS integration delays[–1,500]Rescope FTM–44—Conduct IRBM test[–1,000]0820603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT51,53251,5320830603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)56,16156,1610840603906CREGARDING TRENCH22,42422,4240850603907CSEA BASED X-BAND RADAR (SBX)128,156128,1560860603913CISRAELI COOPERATIVE PROGRAMS300,000300,0000870603914CBALLISTIC MISSILE DEFENSE TEST395,924393,356Rescope FTM–44—Conduct IRBM test[–2,568]0880603915CBALLISTIC MISSILE DEFENSE TARGETS554,171554,1710890603920D8ZHUMANITARIAN DEMINING10,82015,820Program increase[5,000]0900603923D8ZCOALITION WARFARE11,31611,3160910604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM3,3653,3650920604115CTECHNOLOGY MATURATION INITIATIVES303,458301,122Cancel Neutral Particle Beam[–34,000]Increase to low power laser demonstrator[35,000]Rescope FTM–44—Conduct IRBM test[–3,336]0930604132D8ZMISSILE DEFEAT PROJECT17,8167,816Lack of justification—program transitioned to military services[–10,000]0950604181CHYPERSONIC DEFENSE157,425157,4250960604250D8ZADVANCED INNOVATIVE TECHNOLOGIES1,312,7351,104,585Program decrease[–58,150]Realign to 0604011D8Z, Next Generation Information Technology[–50,000]Undistributed[–100,000]0970604294D8ZTRUSTED & ASSURED MICROELECTRONICS542,421542,4210980604331D8ZRAPID PROTOTYPING PROGRAM100,957100,9570990604341D8ZDEFENSE INNOVATION UNIT (DIU) PROTOTYPING92,00017,000Insufficient budget justification for national security innovation capital[–75,000]1000604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED SYSTEM COMMON DEVELOPMENT3,0213,0211020604672CHOMELAND DEFENSE RADAR—HAWAII (HDR-H)274,714274,7141030604673CPACIFIC DISCRIMINATING RADAR6,7116,7111040604682D8ZWARGAMING AND SUPPORT FOR STRATEGIC ANALYSIS (SSA)3,7513,7511050604775BRDEFENSE RAPID INNOVATION PROGRAM14,02114,0211070604826JJOINT C5 CAPABILITY DEVELOPMENT, INTEGRATION AND INTEROPERABILITY ASSESSMENTS20,06220,0621080604873CLONG RANGE DISCRIMINATION RADAR (LRDR)136,423136,4231090604874CIMPROVED HOMELAND DEFENSE INTERCEPTORS412,363262,363Program delays[–150,000]1100604876CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT TEST25,13725,1371110604878CAEGIS BMD TEST169,822148,740Rescope FTM–44—Conduct IRBM test[–21,082]1120604879CBALLISTIC MISSILE DEFENSE SENSOR TEST105,53094,566Rescope FTM–44—Conduct IRBM test[–10,964]1130604880CLAND-BASED SM–3 (LBSM3)38,35238,3521150604887CBALLISTIC MISSILE DEFENSE MIDCOURSE SEGMENT TEST98,13996,446Rescope FTM–44—Conduct IRBM test[–1,693]1170300206RENTERPRISE INFORMATION TECHNOLOGY SYSTEMS1,6001,6001180303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM3,1913,1911190305103CCYBER SECURITY INITIATIVE1,1381,1381201206410SDASPACE TECHNOLOGY DEVELOPMENT AND PROTOTYPING85,00075,000Increase to SDA for multi-GNSS receiver capability development[20,000]Space-based discrimination study[–15,000]Space-based interceptor study[–15,000]1211206893CSPACE TRACKING & SURVEILLANCE SYSTEM35,84935,8491221206895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS27,565135,565Hypersonic and Ballistic Tracking Space Sensor[108,000]122A0604011D8ZNEXT GENERATION INFORMATION COMMUNICATIONS TECHNOLOGY (5G)175,000Program increase[175,000]SUBTOTAL ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES9,797,4939,496,169SYSTEM DEVELOPMENT AND DEMONSTRATION1230604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD11,27611,2761240604165D8ZPROMPT GLOBAL STRIKE CAPABILITY DEVELOPMENT107,0000Lack of justification—awaiting policy[–76,000]Transfer to RDTE, Army Line 100[–31,000]1250604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD384,047384,0471260604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)40,10243,102Cyber maturity model certification program[3,000]1270605000BRCOUNTER WEAPONS OF MASS DESTRUCTION SYSTEMS DEVELOPMENT13,10013,1001280605013BLINFORMATION TECHNOLOGY DEVELOPMENT3,0703,0701290605021SEHOMELAND PERSONNEL SECURITY INITIATIVE7,2957,2951300605022D8ZDEFENSE EXPORTABILITY PROGRAM17,6157,615Unjustified growth[–10,000]1310605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES15,65315,6531320605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION2,3782,3781330605075D8ZCMO POLICY AND INTEGRATION1,6181,6181340605080SDEFENSE AGENCY INITIATIVES (DAI)—FINANCIAL SYSTEM27,94427,9441350605090SDEFENSE RETIRED AND ANNUITANT PAY SYSTEM (DRAS)6,6096,6091360605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES9,6199,6191370605294D8ZTRUSTED & ASSURED MICROELECTRONICS175,032175,0321380303140BLINFORMATION SYSTEMS SECURITY PROGRAM4254251390303141KGLOBAL COMBAT SUPPORT SYSTEM1,5781,5781400305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)4,3734,3731410305310D8ZCWMD SYSTEMS: SYSTEM DEVELOPMENT AND DEMONSTRATION12,85412,854SUBTOTAL SYSTEM DEVELOPMENT AND DEMONSTRATION841,588727,588MANAGEMENT SUPPORT1420603829JJOINT CAPABILITY EXPERIMENTATION13,00013,0001430604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)9,7249,7241440604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT9,5939,5931450604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)260,267240,267Undistributed[–20,000]1460604942D8ZASSESSMENTS AND EVALUATIONS30,83430,8341470605001EMISSION SUPPORT68,49868,4981480605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)83,09183,0911490605104D8ZTECHNICAL STUDIES, SUPPORT AND ANALYSIS18,07918,0791500605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)70,03870,0381520605142D8ZSYSTEMS ENGINEERING37,14037,1401530605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD4,7594,7591540605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY8,3078,3071550605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION9,4419,4411560605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)1,7001,7001570605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM110,363110,3631660605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER3,5683,5681670605797D8ZMAINTAINING TECHNOLOGY ADVANTAGE19,93619,9361680605798D8ZDEFENSE TECHNOLOGY ANALYSIS16,87519,875National Science, Technology, and Security Roundtable with Academia[3,000]1690605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)57,71657,7161700605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION34,44834,4481710605804D8ZDEVELOPMENT TEST AND EVALUATION22,20322,2031720605898EMANAGEMENT HQ—R&D13,20813,2081730605998KAMANAGEMENT HQ—DEFENSE TECHNICAL INFORMATION CENTER (DTIC)3,0273,0271740606100D8ZBUDGET AND PROGRAM ASSESSMENTS8,0178,0171750606225D8ZODNA TECHNOLOGY AND RESOURCE ANALYSIS3,1943,1941760606589D8WDEFENSE DIGITAL SERVICE (DDS) DEVELOPMENT SUPPORT1,0001,0001790203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)3,0373,0371800204571JJOINT STAFF ANALYTICAL SUPPORT9,2169,2161830303166JSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES5535531840303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)1,0141,0141850305172KCOMBINED ADVANCED APPLICATIONS58,66758,6671870305245D8ZINTELLIGENCE CAPABILITIES AND INNOVATION INVESTMENTS21,08121,0811890307588D8ZALGORITHMIC WARFARE CROSS FUNCTIONAL TEAMS221,235221,2351910804768JCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)—NON-MHA40,07340,0731920808709SEDEFENSE EQUAL OPPORTUNITY MANAGEMENT INSTITUTE (DEOMI)1001001930901598CMANAGEMENT HQ—MDA27,06527,0651940903235KJOINT SERVICE PROVIDER (JSP)3,0903,090194A9999999999CLASSIFIED PROGRAMS51,47151,471SUBTOTAL MANAGEMENT SUPPORT1,354,6281,337,628OPERATIONAL SYSTEM DEVELOPMENTUNDISTRIBUTED1950604130VENTERPRISE SECURITY SYSTEM (ESS)7,9457,9451960604532KJOINT ARTIFICIAL INTELLIGENCE208,834166,834Early to need[–42,000]1970605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MANA1,9471,9471980605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)3103101990607210D8ZINDUSTRIAL BASE ANALYSIS AND SUSTAINMENT SUPPORT10,05119,051Composite manufacturing technology[5,000]Lithium ion batteries[4,000]2000607310D8ZCWMD SYSTEMS: OPERATIONAL SYSTEMS DEVELOPMENT12,73412,7342010607327TGLOBAL THEATER SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G-TSCMIS)14,80014,8002020607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)54,02354,0232030208043JPLANNING AND DECISION AID SYSTEM (PDAS)4,5374,5372040208045KC4I INTEROPERABILITY64,12264,1222100302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION15,79815,7982110303126KLONG-HAUL COMMUNICATIONS—DCS11,16611,1662120303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)17,38317,3832140303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)54,51654,5162150303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM67,63189,631Cyber institutes for senior military colleges[12,000]Implementation of Cyber Excepted Service[10,000]2160303140GINFORMATION SYSTEMS SECURITY PROGRAM289,080287,198Realignment to DISA for Sharkseer[–1,882]2170303140KINFORMATION SYSTEMS SECURITY PROGRAM42,79644,678Realignment for Sharkseer[1,882]2180303150KGLOBAL COMMAND AND CONTROL SYSTEM25,21825,2182190303153KDEFENSE SPECTRUM ORGANIZATION21,69821,6982200303228KJOINT REGIONAL SECURITY STACKS (JRSS)18,07718,0772220303430KFEDERAL INVESTIGATIVE SERVICES INFORMATION TECHNOLOGY44,00144,0012280305128VSECURITY AND INVESTIGATIVE ACTIVITIES2,4002,4002320305186D8ZPOLICY R&D PROGRAMS6,3016,3012330305199D8ZNET CENTRICITY21,38421,3842350305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS6,3596,3592380305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS2,9812,9812410305327VINSIDER THREAT1,9641,9642420305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM2,2212,2212500708012KLOGISTICS SUPPORT ACTIVITIES1,3611,3612510708012SPACIFIC DISASTER CENTERS1,7701,7702520708047SDEFENSE PROPERTY ACCOUNTABILITY SYSTEM3,6793,6792541105219BBMQ–9 UAV20,69720,6972561160403BBAVIATION SYSTEMS245,795263,021Program increase—Future Vertical Lift[8,800]Program increase—RFCM[8,426]2571160405BBINTELLIGENCE SYSTEMS DEVELOPMENT15,48415,4842581160408BBOPERATIONAL ENHANCEMENTS166,922166,9222591160431BBWARRIOR SYSTEMS62,33262,3322601160432BBSPECIAL PROGRAMS21,80521,8052611160434BBUNMANNED ISR37,37737,3772621160480BBSOF TACTICAL VEHICLES11,15011,1502631160483BBMARITIME SYSTEMS72,62672,6262641160489BBGLOBAL VIDEO SURVEILLANCE ACTIVITIES5,3635,3632651160490BBOPERATIONAL ENHANCEMENTS INTELLIGENCE12,96212,9622661203610KTELEPORT PROGRAM6,1586,158266A9999999999CLASSIFIED PROGRAMS4,542,6404,542,640SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT6,258,3986,383,624267A9999999999UNDISTRIBUTED119,000Transfer to NRO for weather satellite procurement to mitigate weather capability gaps risk in 2022–2023[119,000]SUBTOTAL UNDISTRIBUTED125,226TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW24,772,95324,584,855OPERATIONAL TEST & EVAL, DEFENSEMANAGEMENT SUPPORT0010605118OTEOPERATIONAL TEST AND EVALUATION93,29193,2910020605131OTELIVE FIRE TEST AND EVALUATION69,17269,1720030605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES58,73758,737SUBTOTAL MANAGEMENT SUPPORT221,200221,200TOTAL OPERATIONAL TEST & EVAL, DEFENSE221,200221,200TOTAL RDT&E103,395,544100,787,6684202.Research, development, test, and evaluation for overseas contingency operationsSEC. 4202. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)LineProgramElementItemFY 2020 RequestHouse AuthorizedRESEARCH, DEVELOPMENT, TEST & EVAL, ARMYADVANCED COMPONENT DEVELOPMENT & PROTOTYPES0740603327AAIR AND MISSILE DEFENSE SYSTEMS ENGINEERING5005000790603747ASOLDIER SUPPORT AND SURVIVABILITY3,0003,0000850603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV1,0851,0850950604117AMANEUVER—SHORT RANGE AIR DEFENSE (M-SHORAD)6,0000Unjustified request[–6,000]0970604119AARMY ADVANCED COMPONENT DEVELOPMENT & PROTOTYPING4,5294,5291050604785AINTEGRATED BASE DEFENSE (BUDGET ACTIVITY 4)2,0000Unjustified request[–2,000]SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES17,1149,114SYSTEM DEVELOPMENT & DEMONSTRATION1510605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)11,77011,7701590605051AAIRCRAFT SURVIVABILITY DEVELOPMENT77,42077,4201630605203AARMY SYSTEM DEVELOPMENT & DEMONSTRATION19,52719,5271740304270AELECTRONIC WARFARE DEVELOPMENT3,2003,200SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION111,917111,917RDT&E MANAGEMENT SUPPORT2000606003ACOUNTERINTEL AND HUMAN INTEL MODERNIZATION1,8751,875SUBTOTAL RDT&E MANAGEMENT SUPPORT1,8751,875OPERATIONAL SYSTEMS DEVELOPMENT2380303028ASECURITY AND INTELLIGENCE ACTIVITIES22,90422,9042460305204ATACTICAL UNMANNED AERIAL VEHICLES34,10034,1002470305206AAIRBORNE RECONNAISSANCE SYSTEMS14,00014,0002520307665ABIOMETRICS ENABLED INTELLIGENCE2,2142,214SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT73,21873,218TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY204,124196,124RESEARCH, DEVELOPMENT, TEST & EVAL, NAVYADVANCED COMPONENT DEVELOPMENT & PROTOTYPES0280603207NAIR/OCEAN TACTICAL APPLICATIONS2,4002,4000380603527NRETRACT LARCH22,00022,0000570603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT14,17814,1780690603795NLAND ATTACK TECHNOLOGY1,4281,428SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES40,00640,006SYSTEM DEVELOPMENT & DEMONSTRATION1430604755NSHIP SELF DEFENSE (DETECT & CONTROL)1,1221,122SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION1,1221,122OPERATIONAL SYSTEMS DEVELOPMENT2280206313MMARINE CORPS COMMUNICATIONS SYSTEMS15,00015,000259A9999999999CLASSIFIED PROGRAMS108,282108,282SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT123,282123,282TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY164,410164,410RESEARCH, DEVELOPMENT, TEST & EVAL, AFADVANCED COMPONENT DEVELOPMENT & PROTOTYPES0480604858FTECH TRANSITION PROGRAM26,45026,4500721206857FSPACE RAPID CAPABILITIES OFFICE17,88517,885SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES44,33544,335OPERATIONAL SYSTEMS DEVELOPMENT1770205671FJOINT COUNTER RCIED ELECTRONIC WARFARE4,0004,0002170208288FINTEL DATA APPLICATIONS1,2001,200311A9999999999CLASSIFIED PROGRAMS78,71378,713SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT83,91383,913TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF128,248128,248RESEARCH, DEVELOPMENT, TEST & EVAL, DWAPPLIED RESEARCH0100602134BRCOUNTER IMPROVISED-THREAT ADVANCED STUDIES1,6771,677SUBTOTAL APPLIED RESEARCH1,6771,677ADVANCED TECHNOLOGY DEVELOPMENT0250603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT25,23025,2300270603134BRCOUNTER IMPROVISED-THREAT SIMULATION49,52849,528SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT74,75874,758ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES0940604134BRCOUNTER IMPROVISED-THREAT DEMONSTRATION, PROTOTYPE DEVELOPMENT, AND TESTING113,590113,590SUBTOTAL ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES113,590113,590OPERATIONAL SYSTEM DEVELOPMENTUNDISTRIBUTED2581160408BBOPERATIONAL ENHANCEMENTS7267262591160431BBWARRIOR SYSTEMS6,0006,0002611160434BBUNMANNED ISR5,0005,000266A9999999999CLASSIFIED PROGRAMS200,199200,199SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT211,925211,925TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW401,950401,950TOTAL RDT&E898,732890,732 XLIIIOperation and Maintenance4301.Operation and maintenanceSEC. 4301. OPERATION AND MAINTENANCE(In Thousands of Dollars)LineItemFY 2020 RequestHouse AuthorizedOPERATION & MAINTENANCE, ARMYOPERATING FORCES010MANEUVER UNITS1,735,9221,659,222Unjustified growth[–76,700]020MODULAR SUPPORT BRIGADES127,815126,515Unjustified growth[–1,300]030ECHELONS ABOVE BRIGADE716,356709,356Unjustified growth[–7,000]040THEATER LEVEL ASSETS890,891881,991Unjustified growth[–8,900]050LAND FORCES OPERATIONS SUPPORT1,232,4771,230,477Unjustified growth[–2,000]060AVIATION ASSETS1,355,6061,282,106Excess to need[–73,500]070FORCE READINESS OPERATIONS SUPPORT3,882,3152,659,315Excess FTE request[–38,000]Female Personal Protective Equipment[2,000]Realignment to OCO[–1,100,000]Unjustified growth[–12,000]Unjustified transfer[–75,000]080LAND FORCES SYSTEMS READINESS417,069417,069090LAND FORCES DEPOT MAINTENANCE1,633,3271,633,327100BASE OPERATIONS SUPPORT8,047,9338,002,933Unjustified growth[–45,000]110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION4,326,8404,051,840Unexecutable growth[–275,000]120MANAGEMENT AND OPERATIONAL HEADQUARTERS405,612405,612160US AFRICA COMMAND251,511251,511170US EUROPEAN COMMAND146,358146,358180US SOUTHERN COMMAND191,840218,340Multi-Mission Support Vessel[18,000]Overland airborne ISR operations[8,500]190US FORCES KOREA57,60357,603200CYBERSPACE ACTIVITIES—CYBERSPACE OPERATIONS423,156423,156210CYBERSPACE ACTIVITIES—CYBERSECURITY551,185551,185SUBTOTAL OPERATING FORCES26,393,81624,707,916MOBILIZATION220STRATEGIC MOBILITY380,577380,577230ARMY PREPOSITIONED STOCKS362,942362,942240INDUSTRIAL PREPAREDNESS4,6374,637SUBTOTAL MOBILIZATION748,156748,156TRAINING AND RECRUITING250OFFICER ACQUISITION157,175157,175260RECRUIT TRAINING55,73955,739270ONE STATION UNIT TRAINING62,30062,300280SENIOR RESERVE OFFICERS TRAINING CORPS538,357538,357290SPECIALIZED SKILL TRAINING969,813969,813300FLIGHT TRAINING1,234,0491,209,049Changes to AH–64E Program[–25,000]310PROFESSIONAL DEVELOPMENT EDUCATION218,338218,338320TRAINING SUPPORT554,659550,659Excess travel request[–4,000]330RECRUITING AND ADVERTISING716,056716,056340EXAMINING185,034185,034350OFF-DUTY AND VOLUNTARY EDUCATION214,275214,275360CIVILIAN EDUCATION AND TRAINING147,647147,647370JUNIOR RESERVE OFFICER TRAINING CORPS173,812173,812SUBTOTAL TRAINING AND RECRUITING5,227,2545,198,254ADMIN & SRVWIDE ACTIVITIES390SERVICEWIDE TRANSPORTATION559,229559,229400CENTRAL SUPPLY ACTIVITIES929,944927,944Excess personnel[–2,000]410LOGISTIC SUPPORT ACTIVITIES629,981629,981420AMMUNITION MANAGEMENT458,771458,771430ADMINISTRATION428,768428,768440SERVICEWIDE COMMUNICATIONS1,512,7361,512,736450MANPOWER MANAGEMENT272,738272,738460OTHER PERSONNEL SUPPORT391,869381,869Unjustified growth[–10,000]470OTHER SERVICE SUPPORT1,901,1651,896,080Unjustified headquarters growth[–5,085]480ARMY CLAIMS ACTIVITIES198,765198,765490REAL ESTATE MANAGEMENT226,248226,248500FINANCIAL MANAGEMENT AND AUDIT READINESS315,489310,489Unjustified growth to General Fund Enterprise Business System[–5,000]510INTERNATIONAL MILITARY HEADQUARTERS427,254427,254520MISC. SUPPORT OF OTHER NATIONS43,24843,248565CLASSIFIED PROGRAMS1,347,0531,347,053SUBTOTAL ADMIN & SRVWIDE ACTIVITIES9,643,2589,621,173UNDISTRIBUTED570UNDISTRIBUTED–110,000Overestimation of Civilian FTE Targets[–110,000]SUBTOTAL UNDISTRIBUTED–110,000TOTAL OPERATION & MAINTENANCE, ARMY42,012,48440,165,499OPERATION & MAINTENANCE, ARMY RESOPERATING FORCES010MODULAR SUPPORT BRIGADES11,92711,927020ECHELONS ABOVE BRIGADE533,015533,015030THEATER LEVEL ASSETS119,517118,101Insufficient justification[–1,416]040LAND FORCES OPERATIONS SUPPORT550,468548,268Insufficient justification[–2,200]050AVIATION ASSETS86,67085,170Unjustified growth[–1,500]060FORCE READINESS OPERATIONS SUPPORT390,061388,661Excess civilian increase[–400]Excess travel increase[–1,000]070LAND FORCES SYSTEMS READINESS101,890101,890080LAND FORCES DEPOT MAINTENANCE48,50348,503090BASE OPERATIONS SUPPORT598,907598,907100FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION444,376444,376110MANAGEMENT AND OPERATIONAL HEADQUARTERS22,09522,095120CYBERSPACE ACTIVITIES—CYBERSPACE OPERATIONS3,2883,288130CYBERSPACE ACTIVITIES—CYBERSECURITY7,6557,655SUBTOTAL OPERATING FORCES2,918,3722,911,856ADMIN & SRVWD ACTIVITIES140SERVICEWIDE TRANSPORTATION14,53314,533150ADMINISTRATION17,23117,231160SERVICEWIDE COMMUNICATIONS14,30414,304170MANPOWER MANAGEMENT6,1296,129180RECRUITING AND ADVERTISING58,54158,541SUBTOTAL ADMIN & SRVWD ACTIVITIES110,738110,738TOTAL OPERATION & MAINTENANCE, ARMY RES3,029,1103,022,594OPERATION & MAINTENANCE, ARNGOPERATING FORCES010MANEUVER UNITS805,671797,671Excess growth[–8,000]020MODULAR SUPPORT BRIGADES195,334193,334Excess growth[–2,000]030ECHELONS ABOVE BRIGADE771,048770,548Excess growth[–500]040THEATER LEVEL ASSETS94,72691,826Excess growth[–2,900]050LAND FORCES OPERATIONS SUPPORT33,69633,696060AVIATION ASSETS981,819973,819Insufficient justification[–8,000]070FORCE READINESS OPERATIONS SUPPORT743,206743,206080LAND FORCES SYSTEMS READINESS50,96350,963090LAND FORCES DEPOT MAINTENANCE258,278249,778Insufficient justification[–8,500]100BASE OPERATIONS SUPPORT1,153,0761,121,576Insufficient justification[–31,500]110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION1,113,4751,033,475Insufficient justification[–80,000]120MANAGEMENT AND OPERATIONAL HEADQUARTERS1,001,042987,042Insufficient justification[–14,000]130CYBERSPACE ACTIVITIES—CYBERSPACE OPERATIONS8,4488,448140CYBERSPACE ACTIVITIES—CYBERSECURITY7,7687,768SUBTOTAL OPERATING FORCES7,218,5507,063,150ADMIN & SRVWD ACTIVITIES150SERVICEWIDE TRANSPORTATION9,8909,890160ADMINISTRATION71,07071,070170SERVICEWIDE COMMUNICATIONS68,21368,213180MANPOWER MANAGEMENT8,6288,628190OTHER PERSONNEL SUPPORT250,376250,376200REAL ESTATE MANAGEMENT2,6762,676SUBTOTAL ADMIN & SRVWD ACTIVITIES410,853410,853TOTAL OPERATION & MAINTENANCE, ARNG7,629,4037,474,003OPERATION & MAINTENANCE, NAVYOPERATING FORCES010MISSION AND OTHER FLIGHT OPERATIONS5,309,1095,029,734Excess growth[–15,000]Projected underexecution[–50,000]Realignment to OCO[–214,375]020FLEET AIR TRAINING2,284,8282,234,828Projected underexecution[–50,000]030AVIATION TECHNICAL DATA & ENGINEERING SERVICES59,29959,299040AIR OPERATIONS AND SAFETY SUPPORT155,896155,896050AIR SYSTEMS SUPPORT719,107719,107060AIRCRAFT DEPOT MAINTENANCE1,154,1811,154,181070AIRCRAFT DEPOT OPERATIONS SUPPORT60,40259,202Excess growth[–1,200]080AVIATION LOGISTICS1,241,4211,219,421Projected underexecution[–22,000]090MISSION AND OTHER SHIP OPERATIONS4,097,2623,596,262Realignment to OCO[–450,000]Unjustified growth[–51,000]100SHIP OPERATIONS SUPPORT & TRAINING1,031,7921,029,792Excess civilian growth[–2,000]110SHIP DEPOT MAINTENANCE8,061,2988,895,298Surface ship maintenance[161,000]USS Boise[310,000]USS Columbus[57,000]USS Hartford[306,000]120SHIP DEPOT OPERATIONS SUPPORT2,073,6412,066,141Insufficient justification[–7,500]130COMBAT COMMUNICATIONS AND ELECTRONIC WARFARE1,378,8561,378,856140SPACE SYSTEMS AND SURVEILLANCE276,245273,745Unjustified growth[–2,500]150WARFARE TACTICS675,209675,209160OPERATIONAL METEOROLOGY AND OCEANOGRAPHY389,516389,516170COMBAT SUPPORT FORCES1,536,3101,526,310Unjustified growth[–10,000]180EQUIPMENT MAINTENANCE AND DEPOT OPERATIONS SUPPORT161,579161,579190COMBATANT COMMANDERS CORE OPERATIONS59,52159,521200COMBATANT COMMANDERS DIRECT MISSION SUPPORT93,97893,978210MILITARY INFORMATION SUPPORT OPERATIONS8,6418,641220CYBERSPACE ACTIVITIES496,385496,385230FLEET BALLISTIC MISSILE1,423,3391,423,339240WEAPONS MAINTENANCE924,069895,032Insufficient justification[–29,037]250OTHER WEAPON SYSTEMS SUPPORT540,210540,210260ENTERPRISE INFORMATION1,131,6271,081,627Unjustified growth[–50,000]270SUSTAINMENT, RESTORATION AND MODERNIZATION3,029,6342,929,634Unexecutable growth[–100,000]280BASE OPERATING SUPPORT4,414,9434,414,943SUBTOTAL OPERATING FORCES42,788,29842,567,686MOBILIZATION290SHIP PREPOSITIONING AND SURGE942,902668,561Realignment to NDSF (DoD mobilization alterations)[–9,590]Realignment to NDSF (LSMR maintenance)[–264,751]300READY RESERVE FORCE352,0440Realignment to NDSF[–352,044]310SHIP ACTIVATIONS/INACTIVATIONS427,555427,555320EXPEDITIONARY HEALTH SERVICES SYSTEMS137,59740,730Realignment to NDSF (TAH maintenance)[–96,867]330COAST GUARD SUPPORT24,60424,604SUBTOTAL MOBILIZATION1,884,7021,161,450TRAINING AND RECRUITING340OFFICER ACQUISITION150,765150,765350RECRUIT TRAINING11,58411,584360RESERVE OFFICERS TRAINING CORPS159,133159,133370SPECIALIZED SKILL TRAINING911,316891,316Insufficient justification[–20,000]380PROFESSIONAL DEVELOPMENT EDUCATION185,211186,261Program Increase: Sea Cadets[1,050]390TRAINING SUPPORT267,224267,224400RECRUITING AND ADVERTISING209,252209,252410OFF-DUTY AND VOLUNTARY EDUCATION88,90288,902420CIVILIAN EDUCATION AND TRAINING67,49267,492430JUNIOR ROTC55,16455,164SUBTOTAL TRAINING AND RECRUITING2,106,0432,087,093ADMIN & SRVWD ACTIVITIES440ADMINISTRATION1,143,3581,096,733Excess civilian growth[–14,375]Insufficient justification—MHA Transfer[–25,500]Unjustified growth[–6,750]450CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT178,342175,342Excess civilian growth[–3,000]460MILITARY MANPOWER AND PERSONNEL MANAGEMENT418,413418,413490SERVICEWIDE TRANSPORTATION157,465157,465510PLANNING, ENGINEERING, AND PROGRAM SUPPORT485,397485,397520ACQUISITION, LOGISTICS, AND OVERSIGHT654,137654,137530INVESTIGATIVE AND SECURITY SERVICES718,061718,061645CLASSIFIED PROGRAMS591,535591,535SUBTOTAL ADMIN & SRVWD ACTIVITIES4,346,7084,297,083UNDISTRIBUTED650UNDISTRIBUTED–30,000Overestimation of Civilian FTE Targets[–30,000]SUBTOTAL UNDISTRIBUTED–30,000TOTAL OPERATION & MAINTENANCE, NAVY51,125,75150,083,312OPERATION & MAINTENANCE, MARINE CORPSOPERATING FORCES010OPERATIONAL FORCES968,224927,224Excess civilian growth[–1,000]Unjustified growth[–40,000]020FIELD LOGISTICS1,278,5331,269,533Excess civilian growth[–2,000]Unjustified growth[–7,000]030DEPOT MAINTENANCE232,991232,991040MARITIME PREPOSITIONING100,396100,396050CYBERSPACE ACTIVITIES203,580201,580Excess civilian growth[–2,000]060SUSTAINMENT, RESTORATION & MODERNIZATION1,559,0341,559,034070BASE OPERATING SUPPORT2,253,7762,213,776Excess civilian growth[–6,000]Unjustified growth[–34,000]SUBTOTAL OPERATING FORCES6,596,5346,504,534TRAINING AND RECRUITING080RECRUIT TRAINING21,24021,240090OFFICER ACQUISITION1,1681,168100SPECIALIZED SKILL TRAINING106,601106,601110PROFESSIONAL DEVELOPMENT EDUCATION49,09549,095120TRAINING SUPPORT407,315403,715Excess civilian growth[–1,300]Unjustified growth[–2,300]130RECRUITING AND ADVERTISING210,475210,475140OFF-DUTY AND VOLUNTARY EDUCATION42,81042,810150JUNIOR ROTC25,18325,183SUBTOTAL TRAINING AND RECRUITING863,887860,287ADMIN & SRVWD ACTIVITIES160SERVICEWIDE TRANSPORTATION29,89429,894170ADMINISTRATION384,352383,002Excess civilian growth[–750]Unjustified growth[–600]225CLASSIFIED PROGRAMS52,05752,057SUBTOTAL ADMIN & SRVWD ACTIVITIES466,303464,953TOTAL OPERATION & MAINTENANCE, MARINE CORPS7,926,7247,829,774OPERATION & MAINTENANCE, NAVY RESOPERATING FORCES010MISSION AND OTHER FLIGHT OPERATIONS654,220639,220Unjustified growth[–15,000]020INTERMEDIATE MAINTENANCE8,7678,767030AIRCRAFT DEPOT MAINTENANCE108,236108,236040AIRCRAFT DEPOT OPERATIONS SUPPORT463463050AVIATION LOGISTICS26,01426,014060SHIP OPERATIONS SUPPORT & TRAINING583583070COMBAT COMMUNICATIONS17,88317,883080COMBAT SUPPORT FORCES128,079128,079090CYBERSPACE ACTIVITIES356356100ENTERPRISE INFORMATION26,13326,133110SUSTAINMENT, RESTORATION AND MODERNIZATION35,39735,397120BASE OPERATING SUPPORT101,376101,376SUBTOTAL OPERATING FORCES1,107,5071,092,507ADMIN & SRVWD ACTIVITIES130ADMINISTRATION1,8881,888140MILITARY MANPOWER AND PERSONNEL MANAGEMENT12,77812,778150ACQUISITION AND PROGRAM MANAGEMENT2,9432,943SUBTOTAL ADMIN & SRVWD ACTIVITIES17,60917,609TOTAL OPERATION & MAINTENANCE, NAVY RES1,125,1161,110,116OPERATION & MAINTENANCE, MC RESERVEOPERATING FORCES010OPERATING FORCES106,484106,484020DEPOT MAINTENANCE18,42918,429030SUSTAINMENT, RESTORATION AND MODERNIZATION47,51647,516040BASE OPERATING SUPPORT106,073106,073SUBTOTAL OPERATING FORCES278,502278,502ADMIN & SRVWD ACTIVITIES050ADMINISTRATION13,57413,574SUBTOTAL ADMIN & SRVWD ACTIVITIES13,57413,574TOTAL OPERATION & MAINTENANCE, MC RESERVE292,076292,076OPERATION & MAINTENANCE, AIR FORCEOPERATING FORCES010PRIMARY COMBAT FORCES729,127727,477Excess travel costs[–1,650]020COMBAT ENHANCEMENT FORCES1,318,7701,318,770030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,486,7901,446,790Unjustified growth[–40,000]040DEPOT PURCHASE EQUIPMENT MAINTENANCE3,334,7923,534,792Readiness restoration[200,000]050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION4,142,4354,142,435060CYBERSPACE SUSTAINMENT228,811228,811070CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT8,329,3648,438,364Expansion of Conditions Based Maintenance Plus (CBM+)[18,000]Readiness restoration[91,000]080FLYING HOUR PROGRAM4,048,7733,498,773Realignment to OCO[–550,000]090BASE SUPPORT7,223,9827,073,982Insufficient justification[–150,000]100GLOBAL C3I AND EARLY WARNING964,553964,553110OTHER COMBAT OPS SPT PROGRAMS1,032,3071,026,161Unjustified growth[–6,146]120CYBERSPACE ACTIVITIES670,076670,076140LAUNCH FACILITIES179,980179,980150SPACE CONTROL SYSTEMS467,990464,490Insufficient justification[–3,500]160US NORTHCOM/NORAD184,655184,655170US STRATCOM478,357478,357180US CYBERCOM323,121323,121190US CENTCOM160,989160,989200US SOCOM6,2256,225210US TRANSCOM544544220CENTCOM CYBERSPACE SUSTAINMENT2,0732,073230USSPACECOM70,58870,588235CLASSIFIED PROGRAMS1,322,9441,322,944SUBTOTAL OPERATING FORCES36,707,24636,264,950MOBILIZATION240AIRLIFT OPERATIONS1,158,1421,151,342Unjustified growth[–6,800]250MOBILIZATION PREPAREDNESS138,672130,172Unjustified growth[–8,500]SUBTOTAL MOBILIZATION1,296,8141,281,514TRAINING AND RECRUITING260OFFICER ACQUISITION130,835130,835270RECRUIT TRAINING26,02126,021280RESERVE OFFICERS TRAINING CORPS (ROTC)121,391121,391290SPECIALIZED SKILL TRAINING454,539449,539Insufficient justification[–5,000]300FLIGHT TRAINING600,565600,565310PROFESSIONAL DEVELOPMENT EDUCATION282,788282,788320TRAINING SUPPORT123,988119,988Unjustified growth[–4,000]330RECRUITING AND ADVERTISING167,731167,731340EXAMINING4,5764,576350OFF-DUTY AND VOLUNTARY EDUCATION211,911211,911360CIVILIAN EDUCATION AND TRAINING219,021219,021370JUNIOR ROTC62,09262,092SUBTOTAL TRAINING AND RECRUITING2,405,4582,396,458ADMIN & SRVWD ACTIVITIES380LOGISTICS OPERATIONS664,926664,926390TECHNICAL SUPPORT ACTIVITIES101,483101,483400ADMINISTRATION892,480892,480410SERVICEWIDE COMMUNICATIONS152,532152,532420OTHER SERVICEWIDE ACTIVITIES1,254,0891,254,089430CIVIL AIR PATROL30,07037,200Improved emergency crew readiness[7,130]460INTERNATIONAL SUPPORT136,110136,110465CLASSIFIED PROGRAMS1,269,6241,269,624SUBTOTAL ADMIN & SRVWD ACTIVITIES4,501,3144,508,444TOTAL OPERATION & MAINTENANCE, AIR FORCE44,910,83244,451,366OPERATION & MAINTENANCE, SPACE FORCEOPERATING FORCES010BASE SUPPORT72,43615,000Insufficient justification[–57,436]SUBTOTAL OPERATING FORCES72,43615,000TOTAL OPERATION & MAINTENANCE, SPACE FORCE72,43615,000OPERATION & MAINTENANCE, AF RESERVEOPERATING FORCES010PRIMARY COMBAT FORCES1,781,4131,739,288Delay in KC–46 aircraft delivery[–31,492]Excess Growth[–10,633]020MISSION SUPPORT OPERATIONS209,650204,150Insufficient justification[–5,500]030DEPOT PURCHASE EQUIPMENT MAINTENANCE494,235484,235Excess growth[–10,000]040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION128,746128,746050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT256,512256,512060BASE SUPPORT414,626414,626070CYBERSPACE ACTIVITIES1,6731,673SUBTOTAL OPERATING FORCES3,286,8553,229,230ADMINISTRATION AND SERVICEWIDE ACTIVITIES080ADMINISTRATION69,43669,436090RECRUITING AND ADVERTISING22,12422,124100MILITARY MANPOWER AND PERS MGMT (ARPC)10,94610,946110OTHER PERS SUPPORT (DISABILITY COMP)7,0097,009120AUDIOVISUAL448448SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES109,963109,963TOTAL OPERATION & MAINTENANCE, AF RESERVE3,396,8183,339,193OPERATION & MAINTENANCE, ANGOPERATING FORCES010AIRCRAFT OPERATIONS2,497,9672,414,000Delay in KC–46 aircraft delivery[–5,267]Insufficient justification[–78,700]020MISSION SUPPORT OPERATIONS600,377585,377Insufficient justification[–15,000]030DEPOT PURCHASE EQUIPMENT MAINTENANCE879,467872,467Excess growth[–7,000]040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION400,734395,134Insufficient justification[–5,600]050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT1,299,0891,290,089Excess growth[–9,000]060BASE SUPPORT911,775901,775Insufficient justification[–10,000]070CYBERSPACE SUSTAINMENT24,74224,742080CYBERSPACE ACTIVITIES25,50725,507SUBTOTAL OPERATING FORCES6,639,6586,509,091ADMINISTRATION AND SERVICE-WIDE ACTIVITIES090ADMINISTRATION47,21547,215100RECRUITING AND ADVERTISING40,35640,356SUBTOTAL ADMINISTRATION AND SERVICE-WIDE ACTIVITIES87,57187,571TOTAL OPERATION & MAINTENANCE, ANG6,727,2296,596,662OPERATION AND MAINTENANCE, DEFENSE-WIDEOPERATING FORCES010JOINT CHIEFS OF STAFF409,542409,542020JOINT CHIEFS OF STAFF—CE2T2579,179579,179030JOINT CHIEFS OF STAFF—CYBER24,59824,598040SPECIAL OPERATIONS COMMAND COMBAT DEVELOPMENT ACTIVITIES1,075,7621,075,762050SPECIAL OPERATIONS COMMAND CYBERSPACE ACTIVITIES14,40914,409060SPECIAL OPERATIONS COMMAND INTELLIGENCE501,747486,747Program decrease—SOCRATES[–9,000]Unjustified growth—DCGS[–6,000]070SPECIAL OPERATIONS COMMAND MAINTENANCE559,300544,300Projected underexecution[–15,000]080SPECIAL OPERATIONS COMMAND MANAGEMENT/OPERATIONAL HEADQUARTERS177,928177,928090SPECIAL OPERATIONS COMMAND OPERATIONAL SUPPORT925,262899,262Base support underexecution[–6,000]Operational support underexecution[–10,000]Unjustified growth—C4IAS Saas[–10,000]100SPECIAL OPERATIONS COMMAND THEATER FORCES2,764,7382,724,738Program decrease[–55,000]Program increase—suicide prevention[15,000]SUBTOTAL OPERATING FORCES7,032,4656,936,465TRAINING AND RECRUITING120DEFENSE ACQUISITION UNIVERSITY180,250180,250130JOINT CHIEFS OF STAFF100,610100,610140PROFESSIONAL DEVELOPMENT EDUCATION33,96733,967SUBTOTAL TRAINING AND RECRUITING314,827314,827ADMIN & SRVWIDE ACTIVITIES160CIVIL MILITARY PROGRAMS165,707195,707Program increase—STARBASE[30,000]180DEFENSE CONTRACT AUDIT AGENCY627,467627,467190DEFENSE CONTRACT AUDIT AGENCY—CYBER3,3623,362200DEFENSE CONTRACT MANAGEMENT AGENCY1,438,0681,438,068210DEFENSE CONTRACT MANAGEMENT AGENCY—CYBER24,39124,391220DEFENSE HUMAN RESOURCES ACTIVITY892,438898,438Program increase—national flagship language initiative[6,000]230DEFENSE INFORMATION SYSTEMS AGENCY2,012,8852,028,022Realignment for Sharkseer[35,137]Unjustified growth[–20,000]240DEFENSE INFORMATION SYSTEMS AGENCY—CYBER601,223601,223270DEFENSE LEGAL SERVICES AGENCY34,63234,632280DEFENSE LOGISTICS AGENCY415,699430,199Excess growth[–5,000]Program increase—PTAP[19,500]290DEFENSE MEDIA ACTIVITY202,792196,792Program decrease[–6,000]300DEFENSE PERSONNEL ACCOUNTING AGENCY144,881144,881310DEFENSE SECURITY COOPERATION AGENCY696,884681,884Increase for AM&E[11,000]Increase for AM&E[–11,000]Unjustified growth[–15,000]320DEFENSE SECURITY SERVICE889,664889,664340DEFENSE SECURITY SERVICE—CYBER9,2209,220360DEFENSE TECHNICAL INFORMATION CENTER3,0003,000370DEFENSE TECHNOLOGY SECURITY ADMINISTRATION35,62635,626380DEFENSE THREAT REDUCTION AGENCY568,133568,133400DEFENSE THREAT REDUCTION AGENCY—CYBER13,33913,339410DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,932,2262,982,226Program increase—impact aid for children with severe disabilites[10,000]Program increase—impact aid to schools with military dependents[40,000]420MISSILE DEFENSE AGENCY522,529522,529450OFFICE OF ECONOMIC ADJUSTMENT59,513114,913Civilian growth[400]Defense Community Infrastructure Program (DCIP)[50,000]Program increase—military aviation noise pilot program[5,000]460OFFICE OF THE SECRETARY OF DEFENSE1,604,7381,529,476Basic Needs Allowance for low-income regular members[15,000]Excess growth[–58,839]Increase to OUSD(A&S)—JASONs[7,000]Military aviation safety commission[3,000]Program decrease[–53,000]Readiness and Environmental Protection Initiative increase[25,000]Reduction to OUSD(R&E)—JASONs[–7,000]Unjustified growth[–6,423]470OFFICE OF THE SECRETARY OF DEFENSE—CYBER48,78348,783480SPACE DEVELOPMENT AGENCY44,75044,750500WASHINGTON HEADQUARTERS SERVICES324,001296,201Insufficient justification[–27,800]505CLASSIFIED PROGRAMS15,816,59815,755,461Classified adjustment[–26,000]Realignment to DISA for Sharkseer[–35,137]SUBTOTAL ADMIN & SRVWIDE ACTIVITIES30,132,54930,118,387TOTAL OPERATION AND MAINTENANCE, DEFENSE-WIDE37,479,84137,369,379US COURT OF APPEALS FOR ARMED FORCES, DEFADMINISTRATION AND ASSOCIATED ACTIVITIES010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE14,77114,771SUBTOTAL ADMINISTRATION AND ASSOCIATED ACTIVITIES14,77114,771TOTAL US COURT OF APPEALS FOR ARMED FORCES, DEF14,77114,771DOD ACQUISITION WORKFORCE DEVELOPMENT FUNDACQUISITION WORKFORCE DEVELOPMENT010ACQ WORKFORCE DEV FD400,000375,000Program decrease[–25,000]SUBTOTAL ACQUISITION WORKFORCE DEVELOPMENT400,000375,000TOTAL DOD ACQUISITION WORKFORCE DEVELOPMENT FUND400,000375,000OVERSEAS HUMANITARIAN, DISASTER, AND CIVIC AIDHUMANITARIAN ASSISTANCE010OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID108,600110,800Increase for HMA[2,200]SUBTOTAL HUMANITARIAN ASSISTANCE108,600110,800TOTAL OVERSEAS HUMANITARIAN, DISASTER, AND CIVIC AID108,600110,800COOPERATIVE THREAT REDUCTION ACCOUNTCOOPERATIVE THREAT REDUCTION010COOPERATIVE THREAT REDUCTION338,700338,700SUBTOTAL COOPERATIVE THREAT REDUCTION338,700338,700TOTAL COOPERATIVE THREAT REDUCTION ACCOUNT338,700338,700ENVIRONMENTAL RESTORATION, ARMYDEPARTMENT OF THE ARMY050ENVIRONMENTAL RESTORATION, ARMY207,518235,809Perfluorinated chemicals[28,291]SUBTOTAL DEPARTMENT OF THE ARMY207,518235,809TOTAL ENVIRONMENTAL RESTORATION, ARMY207,518235,809ENVIRONMENTAL RESTORATION, NAVYDEPARTMENT OF THE NAVY060ENVIRONMENTAL RESTORATION, NAVY335,932365,883Perfluorinated chemicals[29,951]SUBTOTAL DEPARTMENT OF THE NAVY335,932365,883TOTAL ENVIRONMENTAL RESTORATION, NAVY335,932365,883ENVIRONMENTAL RESTORATION, AIR FORCEDEPARTMENT OF THE AIR FORCE070ENVIRONMENTAL RESTORATION, AIR FORCE302,744365,808Perfluorinated chemicals[63,064]SUBTOTAL DEPARTMENT OF THE AIR FORCE302,744365,808TOTAL ENVIRONMENTAL RESTORATION, AIR FORCE302,744365,808ENVIRONMENTAL RESTORATION, DEFENSE-WIDE080ENVIRONMENTAL RESTORATION, DEFENSE-WIDE9,10519,002Perfluorinated chemicals[9,897]SUBTOTAL DEFENSE-WIDE9,10519,002TOTAL ENVIRONMENTAL RESTORATION, DEFENSE-WIDE9,10519,002ENVIRONMENTAL RESTORATION FORMERLY USED SITESDEFENSE-WIDE090ENVIRONMENTAL RESTORATION FORMERLY USED SITES216,499216,499SUBTOTAL DEFENSE-WIDE216,499216,499TOTAL ENVIRONMENTAL RESTORATION FORMERLY USED SITES216,499216,499TOTAL OPERATION & MAINTENANCE207,661,689203,791,5464302.Operation and maintenance for overseas contingency operationsSEC. 4302. OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)LineItemFY 2020 RequestHouse AuthorizedOPERATION & MAINTENANCE, ARMYOPERATING FORCES010MANEUVER UNITS1,410,8741,410,874030ECHELONS ABOVE BRIGADE26,50226,502040THEATER LEVEL ASSETS2,274,4902,274,490050LAND FORCES OPERATIONS SUPPORT136,288136,288060AVIATION ASSETS300,240300,240070FORCE READINESS OPERATIONS SUPPORT3,415,0094,515,009 Realignment from base[1,100,000]080LAND FORCES SYSTEMS READINESS29,98529,985090LAND FORCES DEPOT MAINTENANCE86,93186,931100BASE OPERATIONS SUPPORT115,706115,706110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION72,65772,657130ADDITIONAL ACTIVITIES6,397,5866,397,586140COMMANDER'S EMERGENCY RESPONSE PROGRAM5,0000 Realignment of redress and loss funding[–5,000]150RESET1,048,8961,048,896160US AFRICA COMMAND203,174203,174170US EUROPEAN COMMAND173,676173,676200CYBERSPACE ACTIVITIES—CYBERSPACE OPERATIONS188,529188,529210CYBERSPACE ACTIVITIES—CYBERSECURITY5,6825,682SUBTOTAL OPERATING FORCES15,891,22516,986,225MOBILIZATION230ARMY PREPOSITIONED STOCKS131,954131,954SUBTOTAL MOBILIZATION131,954131,954ADMIN & SRVWIDE ACTIVITIES390SERVICEWIDE TRANSPORTATION721,014721,014400CENTRAL SUPPLY ACTIVITIES66,84566,845410LOGISTIC SUPPORT ACTIVITIES9,3099,309420AMMUNITION MANAGEMENT23,65323,653460OTHER PERSONNEL SUPPORT109,019109,019490REAL ESTATE MANAGEMENT251,355251,355565CLASSIFIED PROGRAMS1,568,5641,568,564SUBTOTAL ADMIN & SRVWIDE ACTIVITIES2,749,7592,749,759TOTAL OPERATION & MAINTENANCE, ARMY18,772,93819,867,938OPERATION & MAINTENANCE, ARMY RESOPERATING FORCES020ECHELONS ABOVE BRIGADE20,44020,440060FORCE READINESS OPERATIONS SUPPORT689689090BASE OPERATIONS SUPPORT16,46316,463SUBTOTAL OPERATING FORCES37,59237,592TOTAL OPERATION & MAINTENANCE, ARMY RES37,59237,592OPERATION & MAINTENANCE, ARNGOPERATING FORCES010MANEUVER UNITS45,89645,896020MODULAR SUPPORT BRIGADES180180030ECHELONS ABOVE BRIGADE2,9822,982040THEATER LEVEL ASSETS548548060AVIATION ASSETS9,2299,229070FORCE READINESS OPERATIONS SUPPORT1,5841,584100BASE OPERATIONS SUPPORT22,06322,063120MANAGEMENT AND OPERATIONAL HEADQUARTERS606606SUBTOTAL OPERATING FORCES83,08883,088ADMIN & SRVWD ACTIVITIES170SERVICEWIDE COMMUNICATIONS203203SUBTOTAL ADMIN & SRVWD ACTIVITIES203203TOTAL OPERATION & MAINTENANCE, ARNG83,29183,291AFGHAN NATIONAL ARMY090SUSTAINMENT1,313,0471,313,047100INFRASTRUCTURE37,15237,152110EQUIPMENT AND TRANSPORTATION120,868120,868120TRAINING AND OPERATIONS118,591118,591SUBTOTAL AFGHAN NATIONAL ARMY1,589,6581,589,658AFGHAN NATIONAL POLICE130SUSTAINMENT422,806422,806140INFRASTRUCTURE2,3582,358150EQUIPMENT AND TRANSPORTATION127,081127,081160TRAINING AND OPERATIONS108,112108,112SUBTOTAL AFGHAN NATIONAL POLICE660,357660,357AFGHAN AIR FORCE170SUSTAINMENT893,829893,829180INFRASTRUCTURE8,6118,611190EQUIPMENT AND TRANSPORTATION566,967566,967200TRAINING AND OPERATIONS356,108356,108SUBTOTAL AFGHAN AIR FORCE1,825,5151,825,515AFGHAN SPECIAL SECURITY FORCES210SUSTAINMENT437,909437,909220INFRASTRUCTURE21,13121,131230EQUIPMENT AND TRANSPORTATION153,806153,806240TRAINING AND OPERATIONS115,602115,602SUBTOTAL AFGHAN SPECIAL SECURITY FORCES728,448728,448UNDISTRIBUTED245UNDISTRIBUTED–300,000 Unjustified request[–300,000]SUBTOTAL UNDISTRIBUTED–300,000TOTAL AFGHANISTAN SECURITY FORCES FUND4,803,9784,503,978COUNTER ISIS TRAIN AND EQUIP FUND (CTEF)COUNTER ISIS TRAIN AND EQUIP FUND (CTEF)010IRAQ745,000663,000 Unjustified request[–82,000]020SYRIA300,000300,000030BORDER SECURITY250,000 Realignment of CTEF border security funding[250,000]SUBTOTAL COUNTER ISIS TRAIN AND EQUIP FUND (CTEF)1,045,0001,213,000TOTAL COUNTER ISIS TRAIN AND EQUIP FUND (CTEF)1,045,0001,213,000OPERATION & MAINTENANCE, NAVYOPERATING FORCES010MISSION AND OTHER FLIGHT OPERATIONS373,047587,422 Realignment from base[214,375]030AVIATION TECHNICAL DATA & ENGINEERING SERVICES816816040AIR OPERATIONS AND SAFETY SUPPORT9,5829,582050AIR SYSTEMS SUPPORT197,262197,262060AIRCRAFT DEPOT MAINTENANCE168,246168,246070AIRCRAFT DEPOT OPERATIONS SUPPORT3,5943,594080AVIATION LOGISTICS10,61810,618090MISSION AND OTHER SHIP OPERATIONS1,485,1081,935,108 Realignment from base[450,000]100SHIP OPERATIONS SUPPORT & TRAINING20,33420,334110SHIP DEPOT MAINTENANCE2,365,6152,365,615130COMBAT COMMUNICATIONS AND ELECTRONIC WARFARE58,09258,092140SPACE SYSTEMS AND SURVEILLANCE18,00018,000150WARFARE TACTICS16,98416,984160OPERATIONAL METEOROLOGY AND OCEANOGRAPHY29,38229,382170COMBAT SUPPORT FORCES608,870608,870180EQUIPMENT MAINTENANCE AND DEPOT OPERATIONS SUPPORT7,7997,799200COMBATANT COMMANDERS DIRECT MISSION SUPPORT24,80024,800220CYBERSPACE ACTIVITIES363363240WEAPONS MAINTENANCE486,188486,188250OTHER WEAPON SYSTEMS SUPPORT12,18912,189270SUSTAINMENT, RESTORATION AND MODERNIZATION68,66768,667280BASE OPERATING SUPPORT219,099219,099SUBTOTAL OPERATING FORCES6,184,6556,849,030MOBILIZATION320EXPEDITIONARY HEALTH SERVICES SYSTEMS17,58017,580330COAST GUARD SUPPORT190,000190,000SUBTOTAL MOBILIZATION207,580207,580TRAINING AND RECRUITING370SPECIALIZED SKILL TRAINING52,16152,161SUBTOTAL TRAINING AND RECRUITING52,16152,161ADMIN & SRVWD ACTIVITIES440ADMINISTRATION8,4758,475460MILITARY MANPOWER AND PERSONNEL MANAGEMENT7,6537,653490SERVICEWIDE TRANSPORTATION70,68370,683520ACQUISITION, LOGISTICS, AND OVERSIGHT11,13011,130530INVESTIGATIVE AND SECURITY SERVICES1,5591,559645CLASSIFIED PROGRAMS17,75417,754SUBTOTAL ADMIN & SRVWD ACTIVITIES117,254117,254TOTAL OPERATION & MAINTENANCE, NAVY6,561,6507,226,025OPERATION & MAINTENANCE, MARINE CORPSOPERATING FORCES010OPERATIONAL FORCES714,653714,653020FIELD LOGISTICS232,508232,508030DEPOT MAINTENANCE54,10154,101050CYBERSPACE ACTIVITIES2,0002,000070BASE OPERATING SUPPORT24,57024,570SUBTOTAL OPERATING FORCES1,027,8321,027,832TRAINING AND RECRUITING120TRAINING SUPPORT30,45930,459SUBTOTAL TRAINING AND RECRUITING30,45930,459ADMIN & SRVWD ACTIVITIES160SERVICEWIDE TRANSPORTATION61,40061,400225CLASSIFIED PROGRAMS5,1005,100SUBTOTAL ADMIN & SRVWD ACTIVITIES66,50066,500TOTAL OPERATION & MAINTENANCE, MARINE CORPS1,124,7911,124,791OPERATION & MAINTENANCE, NAVY RESOPERATING FORCES020INTERMEDIATE MAINTENANCE510510030AIRCRAFT DEPOT MAINTENANCE11,62811,628080COMBAT SUPPORT FORCES10,89810,898SUBTOTAL OPERATING FORCES23,03623,036TOTAL OPERATION & MAINTENANCE, NAVY RES23,03623,036OPERATION & MAINTENANCE, MC RESERVEOPERATING FORCES010OPERATING FORCES7,6277,627040BASE OPERATING SUPPORT1,0801,080SUBTOTAL OPERATING FORCES8,7078,707TOTAL OPERATION & MAINTENANCE, MC RESERVE8,7078,707OPERATION & MAINTENANCE, AIR FORCEOPERATING FORCES010PRIMARY COMBAT FORCES163,632163,632020COMBAT ENHANCEMENT FORCES1,049,1701,049,170030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)111,808111,808040DEPOT PURCHASE EQUIPMENT MAINTENANCE408,699408,699050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION147,264147,264060CYBERSPACE SUSTAINMENT10,06110,061070CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT953,594953,594080FLYING HOUR PROGRAM2,495,2663,045,266 Realignment from base[550,000]090BASE SUPPORT1,538,1201,538,120100GLOBAL C3I AND EARLY WARNING13,86313,863110OTHER COMBAT OPS SPT PROGRAMS272,020272,020120CYBERSPACE ACTIVITIES17,65717,657130TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES36,09836,098140LAUNCH FACILITIES391391150SPACE CONTROL SYSTEMS39,99039,990160US NORTHCOM/NORAD725725170US STRATCOM926926180US CYBERCOM35,18935,189190US CENTCOM163,015163,015200US SOCOM19,00019,000SUBTOTAL OPERATING FORCES7,476,4888,026,488MOBILIZATION240AIRLIFT OPERATIONS1,271,4391,271,439250MOBILIZATION PREPAREDNESS109,682109,682SUBTOTAL MOBILIZATION1,381,1211,381,121TRAINING AND RECRUITING260OFFICER ACQUISITION200200270RECRUIT TRAINING352352290SPECIALIZED SKILL TRAINING26,80226,802300FLIGHT TRAINING844844310PROFESSIONAL DEVELOPMENT EDUCATION1,1991,199320TRAINING SUPPORT1,3201,320SUBTOTAL TRAINING AND RECRUITING30,71730,717ADMIN & SRVWD ACTIVITIES380LOGISTICS OPERATIONS164,701164,701390TECHNICAL SUPPORT ACTIVITIES11,60811,608400ADMINISTRATION4,8144,814410SERVICEWIDE COMMUNICATIONS145,204145,204420OTHER SERVICEWIDE ACTIVITIES98,84198,841460INTERNATIONAL SUPPORT29,89029,890465CLASSIFIED PROGRAMS52,99552,995SUBTOTAL ADMIN & SRVWD ACTIVITIES508,053508,053TOTAL OPERATION & MAINTENANCE, AIR FORCE9,396,3799,946,379OPERATION & MAINTENANCE, AF RESERVEOPERATING FORCES030DEPOT PURCHASE EQUIPMENT MAINTENANCE24,18824,188060BASE SUPPORT5,5705,570SUBTOTAL OPERATING FORCES29,75829,758TOTAL OPERATION & MAINTENANCE, AF RESERVE29,75829,758OPERATION & MAINTENANCE, ANGOPERATING FORCES020MISSION SUPPORT OPERATIONS3,6663,666030DEPOT PURCHASE EQUIPMENT MAINTENANCE66,94466,944050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT93,62093,620060BASE SUPPORT12,67912,679SUBTOTAL OPERATING FORCES176,909176,909TOTAL OPERATION & MAINTENANCE, ANG176,909176,909OPERATION AND MAINTENANCE, DEFENSE-WIDEOPERATING FORCES010JOINT CHIEFS OF STAFF21,86621,866020JOINT CHIEFS OF STAFF—CE2T26,6346,634040SPECIAL OPERATIONS COMMAND COMBAT DEVELOPMENT ACTIVITIES1,121,5801,121,580060SPECIAL OPERATIONS COMMAND INTELLIGENCE1,328,2011,328,201070SPECIAL OPERATIONS COMMAND MAINTENANCE399,845399,845090SPECIAL OPERATIONS COMMAND OPERATIONAL SUPPORT138,458102,958 Project underexecution—communications[–35,500]100SPECIAL OPERATIONS COMMAND THEATER FORCES808,729808,729SUBTOTAL OPERATING FORCES3,825,3133,789,813ADMIN & SRVWIDE ACTIVITIES180DEFENSE CONTRACT AUDIT AGENCY1,8101,810200DEFENSE CONTRACT MANAGEMENT AGENCY21,72321,723230DEFENSE INFORMATION SYSTEMS AGENCY81,13381,133240DEFENSE INFORMATION SYSTEMS AGENCY—CYBER3,4553,455270DEFENSE LEGAL SERVICES AGENCY196,124196,124290DEFENSE MEDIA ACTIVITY14,37714,377310DEFENSE SECURITY COOPERATION AGENCY1,927,2171,364,427 Realignment of CTEF border security funding[–250,000] Transfer of funds to Ukraine Security Assistance[–250,000] Unjustified growth[–62,790]380DEFENSE THREAT REDUCTION AGENCY317,558307,558 Program decrease[–10,000]410DEPARTMENT OF DEFENSE EDUCATION ACTIVITY31,62031,620460OFFICE OF THE SECRETARY OF DEFENSE16,66621,666 Realignment of redress and loss funding[5,000]500WASHINGTON HEADQUARTERS SERVICES6,3316,331505CLASSIFIED PROGRAMS1,924,7851,924,785SUBTOTAL ADMIN & SRVWIDE ACTIVITIES4,542,7993,975,009TOTAL OPERATION AND MAINTENANCE, DEFENSE-WIDE8,368,1127,764,822UKRAINE SECURITY ASSISTANCEUKRAINE SECURITY ASSISTANCE010UKRAINE SECURITY ASSISTANCE250,000 Transfer of funds from Defense Security Cooperation Agency[250,000]SUBTOTAL UKRAINE SECURITY ASSISTANCE250,000TOTAL UKRAINE SECURITY ASSISTANCE250,000TOTAL OPERATION & MAINTENANCE50,432,14152,256,226 XLIVMilitary Personnel4401.Military personnelSEC. 4401. MILITARY PERSONNEL(In Thousands of Dollars)ItemFY 2020 RequestHouse AuthorizedMilitary Personnel Appropriations143,476,503142,248,503Historical unobligated balances[–1,228,000]Medicare-Eligible Retiree Health Fund Contributions7,816,8157,816,8154402.Military personnel for overseas contingency operationsSEC. 4402. MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)ItemFY 2020 RequestHouse AuthorizedMilitary Personnel Appropriations4,485,8084,485,808 XLVOther Authorizations4501.Other authorizationsSEC. 4501. OTHER AUTHORIZATIONS(In Thousands of Dollars)ItemFY 2020 RequestHouse AuthorizedWORKING CAPITAL FUND, ARMYINDUSTRIAL OPERATIONS57,46757,467SUPPLY MANAGEMENT—ARMY32,13032,130TOTAL WORKING CAPITAL FUND, ARMY89,59789,597WORKING CAPITAL FUND, AIR FORCETRANSPORTATIONSUPPLIES AND MATERIALS92,49992,499TOTAL WORKING CAPITAL FUND, AIR FORCE92,49992,499WORKING CAPITAL FUND, DEFENSE-WIDESUPPLY CHAIN MANAGEMENT—DEF49,08549,085TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE49,08549,085WORKING CAPITAL FUND, DECAWORKING CAPITAL FUND, DECA995,030995,030TOTAL WORKING CAPITAL FUND, DECA995,030995,030NATIONAL DEFENSE SEALIFT FUNDLG MED SPD RO/RO MAINTENANCE264,751 Realignment from Operations and Maintenance, Navy[264,751]DOD MOBILIZATION ALTERATIONS9,590 Realignment from Operations and Maintenance, Navy[9,590]TAH MAINTENANCE96,867 Realignment from Operations and Maintenance, Navy[96,867]READY RESERVE FORCE352,044 Realignment from Operations and Maintenance, Navy[352,044]TOTAL NATIONAL DEFENSE SEALIFT FUND723,252WCF, DEF COUNTERINTELLIGENCE & SECURITY AGENCYDEFENSE COUNTERINTELLIGENCE AND SECURITY AGENCY200,000200,000TOTAL WCF, DEF COUNTERINTELLIGENCE & SECURITY AGENCY200,000200,000CHEM AGENTS & MUNITIONS DESTRUCTIONOPERATION & MAINTENANCE107,351107,351RDT&E875,930865,930 Unjustified growth[–10,000]PROCUREMENT2,2182,218TOTAL CHEM AGENTS & MUNITIONS DESTRUCTION985,499975,499DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEFCOUNTER-NARCOTICS SUPPORT581,739517,171 Realignment of National Guard Bureau funding[–30,921] Unjustified growth[–33,647]DRUG DEMAND REDUCTION PROGRAM120,922120,922NATIONAL GUARD COUNTER-DRUG PROGRAM91,370122,291 Realignment of National Guard Bureau funding[30,921]NATIONAL GUARD COUNTER-DRUG SCHOOLS5,3715,371TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF799,402765,755OFFICE OF THE INSPECTOR GENERALOFFICE OF THE INSPECTOR GENERAL359,022359,022OFFICE OF THE INSPECTOR GENERAL—CYBER1,1791,179OFFICE OF THE INSPECTOR GENERAL2,9652,965OFFICE OF THE INSPECTOR GENERAL333333TOTAL OFFICE OF THE INSPECTOR GENERAL363,499363,499DEFENSE HEALTH PROGRAMIN-HOUSE CARE9,570,6159,470,615 Unjustified growth[–100,000]PRIVATE SECTOR CARE15,041,00615,041,006CONSOLIDATED HEALTH SUPPORT1,975,5361,975,536INFORMATION MANAGEMENT2,004,5882,004,588MANAGEMENT ACTIVITIES333,246333,246EDUCATION AND TRAINING793,810793,810BASE OPERATIONS/COMMUNICATIONS2,093,2892,093,289UNDISTRIBUTED7,000 PFAS exposure blood testing for DoD firefighters[2,000] TRICARE lead level screening and testing for children[5,000]R&D RESEARCH12,62122,621CDC ASTDR PFOS/PFOA health study increment[10,000]R&D EXPLORATRY DEVELOPMENT84,26684,266R&D ADVANCED DEVELOPMENT279,766279,766R&D DEMONSTRATION/VALIDATION128,055128,055R&D ENGINEERING DEVELOPMENT143,527158,527 Deployment of mTBI/concussion multi-modal devices[10,000] Program increase—freeze dried platelets[5,000]R&D MANAGEMENT AND SUPPORT67,21967,219R&D CAPABILITIES ENHANCEMENT16,81916,819PROC INITIAL OUTFITTING26,13526,135PROC REPLACEMENT & MODERNIZATION225,774225,774PROC JOINT OPERATIONAL MEDICINE INFORMATION SYSTEM314314PROC MILITARY HEALTH SYSTEM—DESKTOP TO DATACENTER73,01073,010PROC DOD HEALTHCARE MANAGEMENT SYSTEM MODERNIZATION129,091129,091TOTAL DEFENSE HEALTH PROGRAM32,998,68732,930,687TOTAL OTHER AUTHORIZATIONS36,573,29837,184,9034502.Other authorizations for overseas contingency operationsSEC. 4502. OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)ItemFY 2020 RequestHouse AuthorizedWORKING CAPITAL FUND, ARMYINDUSTRIAL OPERATIONSSUPPLY MANAGEMENT—ARMY20,10020,100TOTAL WORKING CAPITAL FUND, ARMY20,10020,100DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEFCOUNTER-NARCOTICS SUPPORT163,596153,100Unjustified growth[–10,496]TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF163,596153,100OFFICE OF THE INSPECTOR GENERALOFFICE OF THE INSPECTOR GENERAL24,25424,254TOTAL OFFICE OF THE INSPECTOR GENERAL24,25424,254DEFENSE HEALTH PROGRAMIN-HOUSE CARE57,45957,459PRIVATE SECTOR CARE287,487287,487CONSOLIDATED HEALTH SUPPORT2,8002,800TOTAL DEFENSE HEALTH PROGRAM347,746347,746TOTAL OTHER AUTHORIZATIONS555,696545,200 XLVIMilitary Construction4601.Military constructionSEC. 4601. MILITARY CONSTRUCTION(In Thousands of Dollars)AccountState/Country and InstallationProject TitleFY 2020 RequestHouse AgreementAlabamaArmyRedstone ArsenalAircraft and Flight Equipment Building38,00038,000ColoradoArmyFort CarsonCompany Operations Facility71,00071,000GeorgiaArmyFort GordonCyber Instructional Fac (Admin/Command)107,00070,000ArmyHunter Army AirfieldAircraft Maintenance Hangar62,00062,000HawaiiArmyFort ShafterCommand and Control Facility, Incr 560,00060,000HondurasArmySoto Cano Air BaseAircraft Maintenance Hangar34,00034,000KentuckyArmyFort CampbellAutomated Infantry Platoon Battle Course7,1007,100ArmyFort CampbellEasements3,2003,200ArmyFort CampbellGeneral Purpose Maintenance Shop51,00051,000KwajaleinArmyKwajalein AtollAir Traffic Control Tower and Terminal040,000MassachusettsArmyU.S. Army Natick Soldier Systems CenterHuman Engineering Lab50,00050,000MichiganArmyDetroit ArsenalSubstation24,00024,000New YorkArmyFort DrumRailhead021,000ArmyFort DrumUnmanned Aerial Vehicle Hangar23,00023,000North CarolinaArmyFort BraggDining Facility12,50012,500OklahomaArmyFort SillAdv Individual Training Barracks Cplx, Ph273,00073,000PennsylvaniaArmyCarlisle BarracksGeneral Instruction Building98,00060,000South CarolinaArmyFort JacksonReception Complex, Ph254,00054,000TexasArmyCorpus Christi Army DepotPowertrain Facility (Machine Shop)86,00040,000ArmyFort HoodBarracks32,00032,000ArmyFort HoodVehicle Bridge018,500VirginiaArmyFort BelvoirSecure Operations and Admin Facility60,00060,000ArmyJoint Base Langley-EustisAdv Individual Training Barracks Cplx, Ph455,00055,000WashingtonArmyJoint Base Lewis-McChordInformation Systems Facility46,00046,000Worldwide UnspecifiedArmyUnspecified Worldwide LocationsHost Nation Support31,00031,000ArmyUnspecified Worldwide LocationsPlanning and Design94,099105,099ArmyUnspecified Worldwide LocationsUnspecified Minor Construction70,60070,600ArmyUnspecified Worldwide LocationsUnspecified Worldwide Construction211,0000ArizonaNavyMarine Corps Air Station YumaBachelor Enlisted Quarters099,600NavyMarine Corps Air Station YumaHangar 95 Renovation & Addition90,16090,160Bahrain IslandNavySW AsiaElectrical System Upgrade53,3600CaliforniaNavyCamp Pendleton62 Area Mess Hall and Consolidated Warehouse71,70071,700NavyCamp PendletonI MEF Consolidated Information Center113,86963,869NavyMarine Corps Air Station MiramarChild Development Center037,400NavyNaval Air Weapons Station China LakeRunway & Taxiway Extension64,50064,500NavyNaval Base CoronadoAircraft Paint Complex079,000NavyNaval Base CoronadoNavy V–22 Hangar86,83086,830NavyNaval Base San DiegoPier 8 Replacement (Inc)59,35359,353NavyNaval Base San DiegoPMO Facility Repair09,900NavyNaval Weapons Station Seal BeachAmmunition Pier95,31060,310NavyNaval Weapons Station Seal BeachMissile Magazine028,000NavyTravis Air Force BaseAlert Force Complex64,00064,000ConnecticutNavyNaval Submarine Base New LondonSSN Berthing Pier 3272,26072,260District of ColumbiaNavyNaval ObservatoryMaster Time Clocks & Operations Fac (Inc)75,6000FloridaNavyBlount IslandPolice Station and EOC Facility018,700NavyNaval Air Station JacksonvilleTargeting & Surveillance Syst Prod Supp Fac32,42032,420GuamNavyJoint Region MarianasBachelor Enlisted Quarters H164,10064,100NavyJoint Region MarianasEOD Compound Facilities61,90061,900NavyJoint Region MarianasMachine Gun Range (Inc)91,28791,287HawaiiNavyMarine Corps Air Station Kaneohe BayBachelor Enlisted Quarters134,050134,050NavyNaval Ammunition Depot West LochMagazine Consolidation, Phase 153,79053,790ItalyNavyNaval Air Station SigonellaCommunications Station77,4000JapanNavyFleet Activities YokosukaPier 5 (Berths 2 and 3)174,692100,000NavyMarine Corps Air Station IwakuniVTOL Pad—South15,87015,870MarylandNavySaint InigoesAir Traffic Control Tower015,000North CarolinaNavyCamp Lejeune10th Marines Himars Complex35,11035,110NavyCamp Lejeune2nd MARDIV/2nd MLG Ops Center Replacement60,13060,130NavyCamp Lejeune2nd Radio BN Complex, Phase 2 (Inc)25,65025,650NavyCamp LejeuneACV-AAV Maintenance Facility Upgrades11,5700NavyCamp LejeuneII MEF Operations Center Replacement122,20062,200NavyMarine Corps Air Station Cherry PointAircraft Maintenance Hangar (Inc)73,97073,970NavyMarine Corps Air Station Cherry PointATC Tower & Airfield Operations61,34061,340NavyMarine Corps Air Station Cherry PointF–35 Training and Simulator Facility53,23053,230NavyMarine Corps Air Station Cherry PointFlightline Utility Modernization (Inc)51,86051,860NavyMarine Corps Air Station New RiverCH–53K Cargo Loading Trainer11,32011,320PennsylvaniaNavyPhiladelphiaMachinery Control Development Center066,000South CarolinaNavyParris IslandRange Improvements & Modernization Phase 3037,200UtahNavyHill Air Force BaseD5 Missile Motor Receipt/Storage Fac (Inc)50,52050,520VirginiaNavyMarine Corps Base QuanticoWargaming Center143,35070,000NavyNaval Station NorfolkMariner Skills Training Center79,10079,100NavyNaval Station NorfolkMH–60 & CMV–22B Corrison Control and Paint Facility049,000NavyPortsmouth Naval ShipyardDry Dock Flood Protection Improvements48,93048,930NavyYorktown Naval Weapons StationNMC Ordnance Facilities Recapitalization Phase 1059,000WashingtonNavyBremertonDry Dock 4 & Pier 3 Modernization51,01051,010NavyKeyportUndersea Vehicle Maintenance Facility25,05025,050NavyNaval Base KitsapSeawolf Service Pier Cost-to-Complete048,000Worldwide UnspecifiedNavyUnspecified Worldwide LocationsPlanning and Design167,715178,715NavyUnspecified Worldwide LocationsUnspecified Minor Construction81,23781,237AlaskaAFEielson Air Force BaseF–35 AME Storage Facility8,6008,600ArkansasAFLittle Rock Air Force BaseC–130H/J Fuselage Trainer Facility47,00047,000AFLittle Rock Air Force BaseDormitory Cost-to-Complete07,000AustraliaAFTindalAPR—RAAF Tindal/Earth Covered Magazine11,60011,600AFTindalAPR-RAAF Tindal/Bulk Storage Tanks59,00059,000CaliforniaAFTravis Air Force BaseKC–46A Alter B181/B185/B187 Squad Ops/AMU6,6006,600AFTravis Air Force BaseKC–46A Regional Maintenance Training Facility19,50019,500AFTravis Air Force BaseMMHAS Aiiied Support017,000ColoradoAFPeterson Air Force BaseSconorth Theater Operational Support Facility054,000AFSchriever Air Force BaseConsolidated Space Operations Facility148,00074,000AFUnited States Air Force AcademyConsolidate Cadet Prep School Dormitory049,000CyprusAFRoyal Air Force AkrotiriNew Dormitory for 1 ERS27,00027,000GeorgiaAFMoody Air Force Base41 RQS HH–60W Apron012,500GuamAFJoint Region MarianasMunitions Storage Igloos III65,00065,000IllinoisAFScott Air Force BaseJoint Operations & Mission Planning Center100,000100,000JapanAFYokota Air BaseFuel Receipt & Distribution Upgrade12,40012,400JordanAFAzraqAir Traffic Control Tower24,0000AFAzraqMunitions Storage Area42,0000Mariana IslandsAFTinianAirfield Development Phase 1109,00025,000AFTinianFuel Tanks W/ Pipeline/Hydrant System109,00025,000AFTinianParking Apron98,00025,000MarylandAFJoint Base AndrewsPresidential Aircraft Recap Complex Inc 386,00086,000MassachusettsAFHanscom Air Force BaseMIT-Lincoln Lab (West Lab CSL/MIF) Inc 2135,000100,000MissouriAFWhiteman Air Force BaseConsolidated Vehicle Ops and MX Facility027,000MontanaAFMalmstrom Air Force BaseWeapons Storage and Maintenance Facility235,000117,500NevadaAFNellis Air Force Base365th ISR Group Facility57,00057,000AFNellis Air Force BaseF–35 Munitions Maintenance Facilities Cost-to-Complete03,100AFNellis Air Force BaseF–35A Munitions Assembly Conveyor Facility8,2008,200New MexicoAFHolloman Air Force BaseNC3 Support Wrm Storage/Shipping Facility020,000AFKirtland Air Force BaseCombat Rescue Helicopter Simulator (CRH) ADAL15,50015,500AFKirtland Air Force BaseUH–1 Replacement Facility22,40022,400North DakotaAFMinot Air Force BaseHelo/TRFOps/AMUfacility5,5005,500OhioAFWright-Patterson Air Force BaseADAL Intelligence Prod. Complex (NASIC) Inc 2120,900120,900TexasAFJoint Base San AntonioAquatics Tank69,00069,000AFJoint Base San AntonioBMT Recruit Dormitory 8110,000110,000AFJoint Base San AntonioT-XA DAL Ground Based Trng Sys (GBTS) Sim9,3009,300AFJoint Base San AntonioT-XMX Trng Sys Centrailized Trng Fac19,00019,000AFJoint Base San Antonio-RandolphAFPC B-Wing036,000United KingdomAFRoyal Air Force LakenheathF–35A PGM Facility14,30014,300UtahAFHill Air Force BaseGBSD Mission Integration Facility108,00040,000AFHill Air Force BaseJoint Advanced Tactical Missile Storage Fac6,5006,500WashingtonAFFairchild Air Force BaseConsolidated TFI Base Operations31,00031,000AFFairchild Air Force BaseSERE Pipeline Dormitory Cost-to-Complete04,800Worldwide UnspecifiedAFVarious Worldwide LocationsPlanning and Design142,148153,148AFVarious Worldwide LocationsUnspecified Minor Construction79,68279,682WyomingAFF. E. Warren Air Force BaseConsolidated Helo/TRF Ops/AMU and Alert Fac18,10018,100CaliforniaDef-WideBeale Air Force BaseHydrant Fuel System Replacement33,70033,700Def-WideCamp PendletonAmbul Care Center/Dental Clinic Replacement17,70017,700Conus ClassifiedDef-WideClassified LocationBattalion Complex, Ph 382,20082,200FloridaDef-WideEglin Air Force BaseSOF Combined Squadron Ops Facility16,50016,500Def-WideHurlburt FieldSOF AMU & Weapons Hangar72,92372,923Def-WideHurlburt FieldSOF Combined Squadron Operations Facility16,51316,513Def-WideHurlburt FieldSOF Maintenance Training Facility18,95018,950Def-WideNaval Air Station Key WestSOF Watercraft Maintenance Facility16,00016,000GermanyDef-WideGeilenkirchen Air BaseAmbulatory Care Center/Dental Clinic30,47930,479GuamDef-WideJoint Region MarianasXray Wharf Refueling Facility19,20019,200HawaiiDef-WideJoint Base Pearl Harbor-HickamSOF Undersea Operational Training Facility67,70067,700JapanDef-WideYokosukaKinnick High School Inc 2130,3860Def-WideYokota Air BaseBulk Storage Tanks PH1116,30520,000Def-WideYokota Air BasePacific East District Superintendent's Office20,10620,106MarylandDef-WideBethesda Naval HospitalMEDCEN Addition/Altertion Incr 396,90033,000Def-WideFort DetrickMedical Research Acquisition Building27,84627,846Def-WideFort MeadeNSAW Recapitalize Building #3 Inc 2426,000426,000MississippiDef-WideColumbus Air Force BaseFuel Facilities Replacement16,80016,800MissouriDef-WideFort Leonard WoodHospital Replacement Incr 250,00050,000Def-WideSt. LouisNext NGA West (N2W) Complex Phase 2 Inc. 2218,800118,800North CarolinaDef-WideCamp LejeuneSOF Marine Raider Regiment HQ13,40013,400Def-WideFort BraggSOF Assessment and Selection Training Complex12,10312,103Def-WideFort BraggSOF Human Platform-Force Generation Facility43,00043,000Def-WideFort BraggSOF Operations Support Bldg29,00029,000OklahomaDef-WideTulsa IAPFuels Storage Complex18,90018,900Rhode IslandDef-WideQuonset State AirportFuels Storage Complex Replacement11,60011,600South CarolinaDef-WideJoint Base CharlestonMedical Consolidated Storage & Distrib Center33,30033,300South DakotaDef-WideEllsworth Air Force BaseHydrant Fuel System Replacement24,80024,800VirginiaDef-WideDefense Distribution Depot RichmondOperations Center Phase 298,80033,000Def-WideJoint Expeditionary Base Little Creek—Fort StorySOF NSWG–10 Operations Support Facility32,60032,600Def-WideJoint Expeditionary Base Little Creek—Fort StorySOF NSWG2 JSOTF Ops Training Facility13,00413,004Def-WidePentagonBackup Generator8,6708,670Def-WidePentagonControl Tower & Fire Day Station20,13220,132Def-WideTraining Center Dam NeckSOF Demolition Training Compound Expansion12,77012,770WashingtonDef-WideJoint Base Lewis-McChordSOF 22 STS Operations Facility47,70047,700WisconsinDef-WideGen Mitchell IAPPOL Facilities Replacement25,90025,900Worldwide ClassifiedDef-WideClassified LocationMission Support Compound52,0000Worldwide UnspecifiedDef-WideUnspecified Worldwide LocationsContingency Construction10,0000Def-WideUnspecified Worldwide LocationsEnergy Resilience and Conserv. Invest. Prog.150,000190,000Def-WideUnspecified Worldwide LocationsERCIP Design10,00010,000Def-WideUnspecified Worldwide LocationsExercise Related Minor Construction11,77011,770Def-WideUnspecified Worldwide LocationsPlanning and Design99,44199,441Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction60,64260,642Def-WideVarious Worldwide LocationsPlanning and Design142,914142,914Def-WideVarious Worldwide LocationsUnspecified Minor Construction26,73626,736NATONATO Security Investment ProgramNATO Security Investment Program144,040172,005AlabamaArmy NGAnniston Army DepotEnlisted Transient Barracks034,000Army NGFoleyNational Guard Readiness Center12,00012,000CaliforniaArmy NGCamp RobertsAutomated Multipurpose Machine Gun Range12,00012,000IdahoArmy NGOrchard Combat Training CenterRailroad Tracks29,00029,000MarylandArmy NGHavre de GraceCombined Support Maintenance Shop12,00012,000MassachusettsArmy NGCamp EdwardsAutomated Multipurpose Machine Gun Range9,7009,700MinnesotaArmy NGNew UlmNational Guard Vehicle Maintenance Shop11,20011,200MississippiArmy NGCamp ShelbyAutomated Multipurpose Machine Gun Range8,1008,100MissouriArmy NGSpringfieldNational Guard Readiness Center12,00012,000NebraskaArmy NGBellevueNational Guard Readiness Center29,00029,000New HampshireArmy NGConcordNational Guard Readiness Center5,9505,950New YorkArmy NGJamaica ArmoryNational Guard Readiness Center091,000PennsylvaniaArmy NGMoon TownshipCombined Support Maintenance Shop23,00023,000VermontArmy NGJerichoGeneral Instruction Builiding030,000WashingtonArmy NGRichlandNational Guard Readiness Center11,40011,400Worldwide UnspecifiedArmy NGUnspecified Worldwide LocationsPlanning and Design20,46920,469Army NGUnspecified Worldwide LocationsUnspecified Minor Construction15,00015,000DelawareArmy ResNewarkArmy Reserve Center/BMA21,00021,000WisconsinArmy ResFort McCoyTransient Training Barracks25,00025,000Worldwide UnspecifiedArmy ResUnspecified Worldwide LocationsPlanning and Design6,0006,000Army ResUnspecified Worldwide LocationsUnspecified Minor Construction8,9288,928LouisianaN/MC ResNew OrleansEntry Control Facility Upgrades25,26025,260Worldwide UnspecifiedN/MC ResUnspecified Worldwide LocationsPlanning and Design4,7804,780N/MC ResUnspecified Worldwide LocationsUnspecified Minor Construction24,91524,915CaliforniaAir NGMoffett Air National Guard BaseFuels/Corrosion Control Hanger and Shops057,000GeorgiaAir NGSavannah/Hilton Head IAPConsolidated Joint Air Dominance Hangar/Shops24,00024,000MissouriAir NGRosecrans Memorial AirportC–130 Flight Simulator Facility9,5009,500Puerto RicoAir NGLuis Munoz-Marin IAPCommunications Facility12,5000Air NGLuis Munoz-Marin IAPMaintenance Hangar37,5000WisconsinAir NGTruax FieldF–35 Simulator Facility14,00014,000Air NGTruax FieldFighter Alert Shelters20,00020,000Worldwide UnspecifiedAir NGUnspecified Worldwide LocationsUnspecified Minor Construction31,47131,471Air NGVarious Worldwide LocationsPlanning and Design17,00017,000GeorgiaAF ResRobins Air Force BaseConsolidated Misssion Complex Phase 343,00043,000MarylandAF ResJoint Base AndrewsAES Training Admin Facility015,000MinnesotaAF ResMinneapolis-St. Paul IAPAerial Port Facility09,800Worldwide UnspecifiedAF ResUnspecified Worldwide LocationsPlanning and Design4,6044,604AF ResUnspecified Worldwide LocationsUnspecified Minor Construction12,14612,146GermanyFH Con ArmyBaumholderFamily Housing Improvements29,98329,983KoreaFH Con ArmyCamp HumphreysFamily Housing New Construction Incr 483,16783,167PennsylvaniaFH Con ArmyTobyhanna Army DepotFamily Housing Replacement Construction19,00019,000Worldwide UnspecifiedFH Con ArmyUnspecified Worldwide LocationsFamily Housing P & D9,2229,222FH Ops ArmyUnspecified Worldwide LocationsFurnishings24,02724,027FH Ops ArmyUnspecified Worldwide LocationsHousing Privatization Support18,62768,627FH Ops ArmyUnspecified Worldwide LocationsLeasing128,938128,938FH Ops ArmyUnspecified Worldwide LocationsMaintenance81,06581,065FH Ops ArmyUnspecified Worldwide LocationsManagement38,89838,898FH Ops ArmyUnspecified Worldwide LocationsMiscellaneous484484FH Ops ArmyUnspecified Worldwide LocationsServices10,15610,156FH Ops ArmyUnspecified Worldwide LocationsUtilities55,71255,712FH Con NavyUnspecified Worldwide LocationsConstruction Improvements41,79841,798FH Con NavyUnspecified Worldwide LocationsPlanning & Design3,8633,863FH Con NavyUnspecified Worldwide LocationsUSMC DPRI/Guam Planning and Design2,0002,000FH Ops NavyUnspecified Worldwide LocationsFurnishings19,00919,009FH Ops NavyUnspecified Worldwide LocationsHousing Privatization Support21,97581,575FH Ops NavyUnspecified Worldwide LocationsLeasing64,12664,126FH Ops NavyUnspecified Worldwide LocationsMaintenance82,61182,611FH Ops NavyUnspecified Worldwide LocationsManagement50,12250,122FH Ops NavyUnspecified Worldwide LocationsMiscellaneous151151FH Ops NavyUnspecified Worldwide LocationsServices16,64716,647FH Ops NavyUnspecified Worldwide LocationsUtilities63,22963,229GermanyFH Con AFSpangdahlem Air BaseConstruct Deficit Military Family Housing53,58453,584Worldwide UnspecifiedFH Con AFUnspecified Worldwide LocationsConstruction Improvements46,63846,638FH Con AFUnspecified Worldwide LocationsPlanning & Design3,4093,409FH Ops AFUnspecified Worldwide LocationsFurnishings30,28330,283FH Ops AFUnspecified Worldwide LocationsHousing Privatization22,59353,793FH Ops AFUnspecified Worldwide LocationsLeasing15,76815,768FH Ops AFUnspecified Worldwide LocationsMaintenance117,704117,704FH Ops AFUnspecified Worldwide LocationsManagement56,02256,022FH Ops AFUnspecified Worldwide LocationsMiscellaneous2,1442,144FH Ops AFUnspecified Worldwide LocationsServices7,7707,770FH Ops AFUnspecified Worldwide LocationsUtilities42,73242,732FH Ops DWUnspecified Worldwide LocationsFurnishings727727FH Ops DWUnspecified Worldwide LocationsLeasing52,12852,128FH Ops DWUnspecified Worldwide LocationsMaintenance3232FH Ops DWUnspecified Worldwide LocationsUtilities4,1134,113FHIFUnspecified Worldwide LocationsAdministrative Expenses—FHIF3,0453,045UHIFUnspecified Worldwide LocationsAdministrative Expenses—UHIF500500BRACWorldwide Unspecified LocationsBase Realignment and Closure66,11196,111BRACUnspecified Worldwide LocationsBase Realignment & Closure158,349218,349BRACUnspecified Worldwide LocationsDoD BRAC Activities—Air Force54,06684,066Prior Year SavingsPYSPrior Year SavingsPrior Year Savings0–45,0554602.Military construction for overseas contingency operationsSEC. 4602. MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)AccountState/Country and InstallationProject TitleFY 2020 RequestHouse AgreementGuantanamo Bay, CubaArmyGuantanamo Bay Naval StationOCO: Communications Facility22,00022,000ArmyGuantanamo Bay Naval StationOCO: Detention Legal Office and Comms Ctr11,80011,800ArmyGuantanamo Bay Naval StationOCO: High Value Detention Facility88,5000Worldwide UnspecifiedArmyUnspecified Worldwide LocationsEDI/OCO Planning and Design19,49819,498ArmyUnspecified Worldwide LocationsEDI: Bulk Fuel Storage36,00036,000ArmyUnspecified Worldwide LocationsEDI: Information Systems Facility6,2006,200ArmyUnspecified Worldwide LocationsEDI: Minor Construction5,2205,220ArmyUnspecified Worldwide LocationsUnspecified Worldwide Construction9,200,0000ArmyVarious Worldwide LocationsEDI: Various Worldwide Locations Europe056,142BahrainNavySW AsiaElectrical System Upgrade053,360ItalyNavySigonellaCommunications Station077,400SpainNavyRotaEDI: In-Transit Munitions Facility9,9609,960NavyRotaEDI: Joint Mobility Center46,84046,840NavyRotaEDI: Small Craft Berthing Facility12,77012,770Worldwide UnspecifiedNavyUnspecified Worldwide LocationsPlanning and Design25,00025,000NavyVarious Worldwide LocationsEDI: Various Worldwide Locations Europe056,246IcelandAFKeflavikEDI-Airfield Upgrades—Dangerous Cargo Pad18,00018,000AFKeflavikEDI-Beddown Site Prep7,0007,000AFKeflavikEDI-Expand Parking Apron32,00032,000JordanAFAzraqAir Traffic Control Tower024,000AFAzraqMunitions Storage Area042,000SpainAFMoronEDI-Hot Cargo Pad8,5008,500Worldwide UnspecifiedAFUnspecified Worldwide LocationsEDI-ECAOS DABS/FEV EMEDS Storage107,000107,000AFUnspecified Worldwide LocationsEDI-Hot Cargo Pad29,00029,000AFUnspecified Worldwide LocationsEDI-Munitions Storage Area39,00039,000AFVarious Worldwide LocationsEDI: Various Worldwide Locations Europe056,246AFVarious Worldwide LocationsEDI-P&D61,43861,438AFVarious Worldwide LocationsEDI-UMMC12,80012,800GermanyDef-WideGemersheimEDI: Logistics Distribution Center Annex46,00046,000 XLVIIDepartment of Energy National Security Programs4701.Department of Energy national security programsSEC. 4701. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars)ProgramFY 2020 RequestHouse AuthorizedDiscretionary Summary By AppropriationEnergy And Water Development, And Related AgenciesAppropriation Summary:Energy ProgramsNuclear Energy137,808137,808Atomic Energy Defense ActivitiesNational nuclear security administration:Weapons activities12,408,60311,807,074Defense nuclear nonproliferation1,993,3022,005,087Naval reactors1,648,3961,632,142Federal salaries and expenses434,699410,000Total, National nuclear security administration16,485,00015,854,303Environmental and other defense activities:Defense environmental cleanup5,506,5015,616,001Other defense activities1,035,3391,035,339Defense nuclear waste disposal26,0000Total, Environmental & other defense activities6,567,8406,651,340Total, Atomic Energy Defense Activities23,052,84022,505,643Total, Discretionary Funding23,190,64822,643,451Nuclear EnergyIdaho sitewide safeguards and security137,808137,808Total, Nuclear Energy137,808137,808Weapons ActivitiesDirected stockpile workLife extension programs and major alterationsB61–12 Life extension program792,611792,611W76–2 Modification program10,0000Terminate effort[–10,000]W88 Alt 370304,186304,186W80–4 Life extension program898,551898,551W87–1 Modification Program (formerly IW1)112,01153,000Unjustified growth[–59,011]Total, Life extension programs and major alterations2,117,3592,048,348Stockpile systemsB61 Stockpile systems71,23271,232W76 Stockpile systems89,80489,804W78 Stockpile systems81,29981,299W80 Stockpile systems85,81180,204Unjustified study requirement[–5,607]B83 Stockpile systems51,54322,421Unjustified growth[–29,122]W87 Stockpile systems98,26298,262W88 Stockpile systems157,815157,815Total, Stockpile systems635,766601,037Weapons dismantlement and dispositionOperations and maintenance47,50047,500Stockpile servicesProduction support543,964510,000Unjustified program growth[–33,964]Research and development support39,33936,150Unjustified program growth[–3,189]R&D certification and safety236,235201,840Unjustified program growth[–34,395]Management, technology, and production305,000305,000Total, Stockpile services1,124,5381,052,990Strategic materialsUranium sustainment94,14694,146Plutonium sustainment712,440471,309Pit production beyond 30 pits per year[–241,131]Tritium sustainment269,000269,000Lithium sustainment28,80028,800Domestic uranium enrichment140,000140,000Strategic materials sustainment256,808256,808Total, Strategic materials1,501,1941,260,063Total, Directed stockpile work5,426,3575,009,938Research, development, test and evaluation (RDT&E)ScienceAdvanced certification57,71057,710Primary assessment technologies95,16995,169Dynamic materials properties133,800133,800Advanced radiography32,54432,544Secondary assessment technologies77,55377,553Academic alliances and partnerships44,62544,625Enhanced Capabilities for Subcritical Experiments145,160145,160Total, Science586,561586,561EngineeringEnhanced surety46,50039,717Unjustified program growth[–6,783]Delivery Environments (formerly Weapons Systems Engineering Assessment Technology)35,94523,029Unjustified program growth[–12,916]Nuclear survivability53,93253,932Enhanced surveillance57,74757,747Stockpile Responsiveness39,8305,000Unjustified request[–34,830]Total, Engineering 233,954179,425Inertial confinement fusion ignition and high yieldIgnition and Other Stockpile Programs55,64955,649Diagnostics, cryogenics and experimental support66,12866,128Pulsed power inertial confinement fusion8,5718,571Joint program in high energy density laboratory plasmas12,00012,000Facility operations and target production338,247338,247High energy density R&D00National ignition facility, LLNL00Z Facility, SNL00Omega laser facility, URochester00Total, Inertial confinement fusion and high yield480,595480,595Advanced simulation and computingAdvanced simulation and computing789,849789,849Construction:18–D–620, Exascale Computing Facility Modernization Project, LLNL50,00050,000Total, Construction50,00050,000Total, Advanced simulation and computing839,849839,849Advanced manufacturingAdditive manufacturing18,50018,500Component manufacturing development48,41048,410Process technology development69,99830,914Unjustified program growth[–39,804]Total, Advanced manufacturing136,90897,824Total, RDT&E2,277,8672,184,254Infrastructure and operationsOperations of facilities905,000870,000Unjustified program growth[–35,000]Safety and environmental operations119,000110,000Unjustified program growth[–9,000]Maintenance and repair of facilities456,000456,000Recapitalization:Infrastructure and safety447,657447,657Capability based investments135,341109,057Unjustified program growth[–26,284]Total, Recapitalization582,998556,714Construction:19–D–670, 138kV Power Transmission System Replacement, NNSS6,0006,00018–D–690, Lithium Processing Facility, Y–12 (formerly Lithium Production Capability, Y–12)32,00039,000Program increase[7,000]18–D–650, Tritium Finishing Facility, SRS27,00027,00017–D–640, U1a Complex Enhancements Project, NNSS35,00035,00015–D–612, Emergency Operations Center, LLNL5,0005,00015–D–611, Emergency Operations Center, SNL4,0004,00015–D–301, HE Science & Engineering Facility, PX123,000123,00006–D–141 Uranium processing facility Y–12, Oak Ridge, TN745,000745,00004–D–125, Chemistry and Metallurgy Research Replacement Project, LANL168,444168,444Total, Construction1,145,4441,152,444Total, Infrastructure and operations3,208,4423,145,158Secure transportation assetOperations and equipment209,502209,502Program direction107,660107,660Total, Secure transportation asset317,162317,162Defense nuclear securityOperations and maintenance778,213750,000Excess to need[–28,213]Total, Defense nuclear security778,213750,000Information technology and cybersecurity309,362309,362Legacy contractor pensions91,20091,200Total, Weapons Activities12,408,60311,807,074Defense Nuclear NonproliferationDefense Nuclear Nonproliferation ProgramsGlobal material securityInternational nuclear security48,83948,839Domestic radiological security90,51390,513International radiological security60,82780,827Secure additional radiologic materials[20,000]Nuclear smuggling detection and deterrence142,171142,171Total, Global material security342,350362,350Material management and minimizationHEU reactor conversion114,000114,000Nuclear material removal32,92532,925Material disposition186,608186,608Total, Material management & minimization333,533333,533Nonproliferation and arms control137,267137,267Defense nuclear nonproliferation R&D495,357525,357Proliferation detection research[15,000]Additional verification and detection effort[15,000]Nonproliferation Construction:18–D–150 Surplus Plutonium Disposition Project79,00079,00099–D–143 Mixed Oxide (MOX) Fuel Fabrication Facility, SRS220,000213,500Program decrease[–6,500]Total, Nonproliferation construction299,000292,500Total, Defense Nuclear Nonproliferation Programs1,607,5071,651,007Legacy contractor pensions13,70013,700Nuclear counterterrorism and incident response program372,095340,380Unjustified cost growth[–31,715]Total, Defense Nuclear Nonproliferation1,993,3022,005,087Naval ReactorsNaval reactors development531,205514,951Unjustified growth[–16,254]Columbia-Class reactor systems development75,50075,500S8G Prototype refueling155,000155,000Naval reactors operations and infrastructure553,591553,591Construction:20–D–931, KL Fuel Development Laboratory23,70023,70019–D–930, KS Overhead Piping20,90020,90014–D–901 Spent fuel handling recapitalization project, NRF238,000238,000Total, Construction282,600282,600Program direction50,50050,500Total, Naval Reactors1,648,3961,632,142Federal Salaries And ExpensesProgram direction434,699410,000Unjustified growth[–24,699]Total, Office Of The Administrator434,699410,000Defense Environmental CleanupClosure sites:Closure sites administration4,9874,987Richland:River corridor and other cleanup operations139,750139,750Central plateau remediation472,949522,949Program increase[50,000]Richland community and regulatory support5,1215,121Construction:18–D–404 WESF Modifications and Capsule Storage11,00011,000Total, Construction11,00011,000Total, Hanford site628,820678,820Office of River Protection:Waste Treatment Immobilization Plant Commissioning15,00015,000Rad liquid tank waste stabilization and disposition677,460705,460Program increase[28,000]Construction:18–D–16 Waste treatment and immobilization plant—LBL/Direct feed LAW640,000640,00001–D–16 D, High-level waste facility30,00030,00001–D–16 E—Pretreatment Facility20,00020,000Total, Construction690,000690,000ORP Low-level waste offsite disposal10,00010,000Total, Office of River Protection1,392,4601,420,460Idaho National Laboratory:Idaho cleanup and waste disposition331,354331,354Idaho community and regulatory support3,5003,500Total, Idaho National Laboratory334,854334,854NNSA sites and Nevada off-sitesLawrence Livermore National Laboratory1,7271,727LLNL Excess facilities R&D128,000128,000Nuclear facility D & DSeparations Process Research Unit15,30015,300Nevada60,73760,737Sandia National Laboratories2,6522,652Los Alamos National Laboratory195,462195,462Total, NNSA sites and Nevada off-sites403,878403,878Oak Ridge Reservation:OR Nuclear facility D & D93,69393,693Total, OR Nuclear facility D & D93,69393,693U233 Disposition Program45,00045,000OR cleanup and waste dispositionOR cleanup and disposition82,00082,000Construction:17–D–401 On-site waste disposal facility15,26915,26914–D–403 Outfall 200 Mercury Treatment Facility49,00049,000Total, Construction64,26964,269Total, OR cleanup and waste disposition146,269146,269OR community & regulatory support4,8194,819OR technology development and deployment3,0003,000OR Excess facilities D&D0Total, Oak Ridge Reservation292,781292,781Savannah River Sites:Savannah River risk management operationsSavannah River risk management operations490,613515,613Program increase[25,000]Construction:18–D–402, Emergency Operations Center6,7926,792Total, risk management operations497,405522,405SR community and regulatory support4,74911,249Program increase[6,500]Radioactive liquid tank waste stabilization and disposition797,706797,706Construction:20–D–402 Advanced Manufacturing Collaborative Facility (AMC)50,00050,00020–D–401 Saltstone Disposal Unit #10, 11, 1250050018–D–402 Saltstone Disposal Unit #8/951,75051,75017–D–402 Saltstone Disposal Unit #740,03440,03405–D–405 Salt waste processing facility, Savannah River Site20,98820,988Total, Construction163,272163,272Total, Savannah River site1,463,1321,494,632Waste Isolation Pilot PlantWaste Isolation Pilot Plant299,088299,088Construction:15–D–411 Safety significant confinement ventilation system, WIPP58,05458,05415–D–412 Exhaust shaft, WIPP34,50034,500Total, Construction92,55492,554Total, Waste Isolation Pilot Plant391,642391,642Program direction278,908278,908Program support12,97912,979Safeguards and SecuritySafeguards and Security317,622317,622Total, Safeguards and Security317,622317,622Use of prior year balances–15,562–15,562Total, Defense Environmental Cleanup5,506,5015,616,001Other Defense ActivitiesEnvironment, health, safety and securityEnvironment, health, safety and security139,628139,628Program direction72,88172,881Total, Environment, Health, safety and security212,509212,509Independent enterprise assessmentsIndependent enterprise assessments24,06824,068Program direction57,21157,211Total, Independent enterprise assessments81,27981,279Specialized security activities254,578254,578Office of Legacy ManagementLegacy management283,767283,767Program direction19,26219,262Total, Office of Legacy Management303,029303,029Defense related administrative supportChief financial officer54,53854,538Chief information officer124,554124,554Total, Defense related administrative support179,092179,092Office of hearings and appeals4,8524,852Subtotal, Other defense activities1,035,3391,035,339Total, Other Defense Activities1,035,3391,035,339Defense Nuclear Waste DisposalYucca mountain and interim storage26,0000Program cut0[–26,000]Total, Defense Nuclear Waste Disposal26,0000Passed the House of Representatives July 12, 2019.Cheryl L. Johnson,ClerkAugust 11, 2020Read twice and placed on the calendar